                                                        Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 1 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ellis, Susan
4712 S Cathay CIR
Salt Lake City, UT 84123                   15554    9/19/2020     24 Hour Fitness Worldwide, Inc.               $70.00                                                                               $70.00
Ellis, Tracy V
4836 Thames Drive
Grand Prairie, TX 75052                     2209    7/24/2020     24 Hour Fitness Worldwide, Inc.                               $35.79                                                               $35.79
Ellis, Tracy V
4836 Thames Drive
Grand Prairie, TX 75052                     2221    7/24/2020    24 Hour Fitness United States, Inc.            $35.79                                                                               $35.79
Ellis, Trevor N.
5060 Valley Crest Dr.
Apt. 55
Concord, CA 94521                          23193    9/30/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Ellison, Jo Anna
7960 Rosewood Lane
Lemon Grove, CA 91945                       6878     9/1/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
ELLMAN, MARTIN
2241 FERNSPRING DR
ROUND ROCK, TX 78665                       11584    9/11/2020        24 Hour Fitness USA, Inc.                 $499.98                                                                              $499.98
Ellman, Martin
2241 Fernspring Dr
Round Rock, TX 78665                       12490    9/11/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98
Ellner, David
127 Wyckoff Place
Woodmere, NY 11598                         20945    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,611.99                                                                           $2,611.99
Ello, Chris
9721 Stonecrest Blvd.
San Diego, CA 92123                         6923     9/2/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Ellyn, Scott
23401 Park Sorrento #3
Calabasas, CA 91302                         8516     9/4/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Elmore, David A.
12202 Peachtree Ln
Frisco , TX 75035                           754     6/29/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Elmore, Elizabeth
168 N Goldenspur Way
Orange, CA 92869                            1648    7/14/2020    24 Hour Fitness United States, Inc.          $1,109.52                                                                           $1,109.52
Elmore, Julie
3506 Heathcliff Drive
Mansfield, TX 76063                        12981    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
ELMORE, QUENTIN K & SHONDRA O
2046 THOREAU STREET
LOS ANGELES, CA 90047                       1259    7/10/2020    24 Hour Fitness United States, Inc.           $199.90                                                                              $199.90
Elmore, Quentin
2046 Thoreau Street
Los Angeles, CA 90047                      14758    9/15/2020     24 Hour Fitness Worldwide, Inc.              $167.97                                                                              $167.97
Elmore, Shondra
2046 Thoreau Street
Los Angeles, CA 90047                      14361    9/15/2020     24 Hour Fitness Worldwide, Inc.              $167.97                                                                              $167.97


                                                                                      Page 442 of 1763
                                                          Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 2 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Elrod, Austin
4809 Overcrest Dr
Nashville, TN 37211                           2082    8/11/2020     24 Hour Fitness Worldwide, Inc.               $42.55                                                                               $42.55
Elsayegh, Nisreen
11823 Memorial Dr
Houston, TX 77024                             542      7/2/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Elsenheimer, Rebecca J
13502 Lakewood Meadow Drive
Cypress, TX 77429                            20882    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,438.11                                                           $1,438.11
Elsokary, Fouad
921 N Harbor Blvd #197
La Habra, CA 90631                            3724    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Elumba, Anne Alpuerto
28 Style Drive
Aliso Viejo, CA 92656                        18037    9/25/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Elumba, Joseph R.
28 Style Drive
Aliso Viejo, CA 92656                        17440    9/25/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Elwood, William
53260 Avenida Obregon
La Quinta, CA 92253                          10514     9/8/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Elyoa, Mohamed
5303 S Mason Rd
Aot823
Katy, TX 77450                                748      7/7/2020     24 Hour Fitness Worldwide, Inc.               $45.46                                                                               $45.46
ELYTUS LTD
601 S. HIGH STREET
COLUMBUS, OH 43215                           18653    9/24/2020        24 Hour Fitness USA, Inc.                $4,324.48                                                                           $4,324.48
Emami, Jalal
2416 LENAI CIRCLE
Corona, CA 92879                             13162    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,267.00                                                                           $1,267.00
Emami, Sara
2416 Lenai Circle
Corona, CA 92879                             12596    9/12/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Emanoil, Guy
5160 SW 40th Ave Apt. 24D
Fort Lauderdale, FL 33314                    18253    9/25/2020     24 Hour Fitness Worldwide, Inc.               $79.16                                                                               $79.16
Emanuel, Peter
14 Oak Hill Way
Los Gatos, CA 95030                           9468     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Emanuelson, Joseph
790 Camino De La Reina
Unit 162
San Diego, CA 92108                          19266    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Emergency Restoration & Cleaning Inc
3073 Kilgore Road
Rancho Cordova, CA 95670                      525      7/2/2020     24 Hour Fitness Worldwide, Inc.           $41,697.96                                                                           $41,697.96
Emerson, James
P.O. Box 2012
Santa Rosa, CA 95405                         13379    9/13/2020     24 Hour Fitness Worldwide, Inc.                                               $189.56          $189.56                            $379.12

                                                                                        Page 443 of 1763
                                                        Case 20-11568-KBO         Doc 72-1       Filed 04/19/21   Page 3 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Emerson, Polly
4004 Harvey Penick Drive
Round Rock, TX 78664                       16663    9/21/2020     24 Hour Fitness Worldwide, Inc.            $270.00                                                                              $270.00
Emmons, Andrew
204 Tyson Drive
Falls Church, VA 22046                     26595    11/22/2020 24 Hour Fitness United States, Inc.                            $99.20                                                               $99.20
Emmons, Scott
2217 Vanderbilt Ln Unit 4
Redondo Beach, CA 90278                     3998    8/27/2020     24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Employment Development Department
Bankruptcy Group MIC 92E
PO Box 826880
Sacramento , CA 94280-0001                 24564    10/1/2020        24 Hour Fitness USA, Inc.               $134.47         $261.31                                                              $395.78
emter, dustin
259 lucia way
oceanside, ca 92057                        13523    9/14/2020     24 Hour Fitness Worldwide, Inc.             $56.00                                                                               $56.00
Enberg, Craig
227 E Maple Ave.
Orange, CA 92866                           25334    10/12/2020    24 Hour Fitness Worldwide, Inc.           $3,096.00                                                                           $3,096.00
ENCISO, ATIKA
11223 CALIFA ST
NORTH HOLLYWOOD, CA 91601                  16185    9/21/2020     24 Hour Fitness Worldwide, Inc.           $1,250.00                                                                           $1,250.00
Endalew, Surafel
4138 Buckingham Rd Apt D
Los Angeles, CA 90008                       7686     9/3/2020     24 Hour Fitness Worldwide, Inc.                                             $400.00                                             $400.00
Endo, Mitzi
18506 36th Ave W Unit A
Lynnwood, WA 98037                         22737    10/1/2020     24 Hour Fitness Worldwide, Inc.             $70.70                                                                               $70.70
Ene, Dominic
2828 Rogerdale Dr #191
Houston, TX 77042                          12965    9/14/2020     24 Hour Fitness Worldwide, Inc.           $2,400.00                                                                           $2,400.00
Enemuoh, Chioma
10530 Sisters ct
Elk Grove, CA 95624                        16687    9/23/2020     24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Enfield, Rosalynn
1288 Rimer Dr
Moraga, CA 94556                           15392    9/17/2020     24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Enfield, Travis
1288 Rimer Dr.
Moraga, CA 94556                           14934    9/17/2020     24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Eng, Frederic
2212 Maricopa Drive
Los Angeles, CA 90065                      14721    9/22/2020     24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Eng, James
20935 Running Branch Rd.
Diamond Bar, CA 91765                       4058    8/27/2020     24 Hour Fitness Worldwide, Inc.            $144.00                                                                              $144.00
Eng, James
20935 Running Branch Rd.
Diamond Bar, CA 91765                      14336    9/15/2020     24 Hour Fitness Worldwide, Inc.            $288.00                                                                              $288.00


                                                                                     Page 444 of 1763
                                                          Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 4 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Eng, Martin
949 LOMBARD STREET
SAN FRANCISCO, CA 94133-2217                 11932    9/10/2020          24 San Francisco LLC                    $689.00                                                                              $689.00
Eng, Mary Quock
4313 Camacho St
Austin, TX 78723                              4140    8/28/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Eng, Wayne
73 Milano Court
Danville, CA 94526                            3413    8/27/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Eng, William
4320 Monterey Hwy Spc 25
San Jose, CA 95111                           16737    9/27/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Engeda, Joseph
69 Glen Ave Apt 105
Oakland, CA 94611                            10675     9/8/2020     24 Hour Fitness Worldwide, Inc.              $251.00                                                                              $251.00
Engel, Dean
DJE Enterprises
1750 Prairie City Rd. Ste.#130
Folsom, CA 95630                             27442     3/1/2021     24 Hour Fitness Worldwide, Inc.                              $750.00                                                              $750.00
Engel, Terri
10205 Kabar Trl
Austin, TX 78759                             26102    10/30/2020    24 Hour Fitness Worldwide, Inc.              $272.76                                                                              $272.76
Engelberg, Mark
10721 45th Ave SE
Everett, WA 98208                            26493    11/17/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
England, David
388 E Ocean Blvd #210
Long Beach, CA 90802                          4336    8/28/2020    24 Hour Fitness United States, Inc.            $99.00                                                                               $99.00
England, Katie
3007 34th St SE
Puyallup, WA 98374                           14581    9/16/2020     24 Hour Fitness Worldwide, Inc.              $658.16                                                                              $658.16
Engle, Barry
12901 SE 97th Avenue
Clackamas, OR 97015                           105     6/29/2020     24 Hour Fitness Worldwide, Inc.                               $78.00                                                               $78.00
Engle, Quinn
11982 Tack Drive
Parker, CO 80134                              3990    8/27/2020        24 Hour Fitness USA, Inc.                                                                   $499.00                            $499.00
Engler, Scott
5740 San Felipe St. #304
Houston, TX 77057                            20691    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
English, Alexander
9492 Hollow Springs Way
Elk Grove, CA 95624                          14118    9/15/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
English, Hunter
1771 opechee dr
Miami, FL 33133                              19146    9/25/2020        24 Hour Fitness USA, Inc.                 $140.79                                                                              $140.79
English, Justin Lee
5999 Hillside Dr
Fort Collins, CO 80526                       14958    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                           $400.00                            $900.00


                                                                                        Page 445 of 1763
                                                           Case 20-11568-KBO        Doc 72-1       Filed 04/19/21   Page 5 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
English, Larry
29310 Harpoon Way
Hayward, CA 94544                             25990    10/26/2020      24 Hour Fitness USA, Inc.              $3,619.96                                                                           $3,619.96
Enns, Kyle
24801 SE 38th St.
Sammamish, WA 98029                           20961    9/30/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Enrigh, Ericka D
6511 Third Street
San Francisco, CA 94124                       21039    9/30/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Enright, Stephanie
6511 Third street
San Francisco , CA 94124                      21221    10/1/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
ENRIQUEZ, CHRISTOPHER
14303 ARBOGLENN DR.
MORENO VALLEY, CA 92555                       10791     9/8/2020    24 Hour Fitness Worldwide, Inc.           $1,136.00                                                                           $1,136.00
Enriquez, Ralph
P.O. Box 2515
National City, CA 91951-2515                  24247    10/4/2020    24 Hour Fitness Worldwide, Inc.           $1,650.00                                                                           $1,650.00
Enriquez, Ramon
1252 S Butterfield Rd
West Covina, CA 91791                         21002    10/1/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Enriquez, Ricardo
2817 G St #3
Sacramento, CA 95816                          18512    9/26/2020    24 Hour Fitness Worldwide, Inc.             $47.99                                                                               $47.99
Ensign, Sarah
664 S 300 W
Salt Lake City, UT 84101                      26006    10/28/2020   24 Hour Fitness Worldwide, Inc.             $68.62                                                                               $68.62
Entergy Texas Inc
L-JEF-359
4809 Jefferson Hwy Ste A
New Orleans, LA 70121-3138                     2969     8/6/2020    24 Hour Fitness Worldwide, Inc.           $2,733.26                                                                           $2,733.26
Entezam, Leila
26876 la paz rd
aliso viejo, CA 92656                          3555    8/27/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Entezari, Zahra
116 Horn Ct.
Folsom, CA 95630                              18024    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $200.00                                                              $200.00
Entouch Controls, Inc.
Atradius Collections, Inc.
3500 Lacey Road Ste 220
Downers Grove, IL 60515                        1152     7/9/2020    24 Hour Fitness Worldwide, Inc.         $470,871.91                                                                         $470,871.91
Enzler, Matthew
6027 Goliad Ave
Dallas, TX 75206                               4045    8/27/2020       24 Hour Fitness USA, Inc.                $34.00                                                                               $34.00
Eosso, Stephen
7833 Rum Cay Avenue
Orlando, FL 32822                             16677    9/21/2020       24 Hour Fitness USA, Inc.               $128.97                                                                              $128.97
Ephraim, Minnas
2256 Harvest Street
Fort Collins, CO 80528                        23460    10/2/2020            24 Denver LLC                                                       $165.39                                             $165.39

                                                                                      Page 446 of 1763
                                                               Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 6 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Epino, Josef
805 Via Blairo
Corona, CA 92879                                  11722     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Epperson, Deirdre
11011 SE 219th Pl
Kent, WA 98031                                     2481     8/6/2020     24 Hour Fitness Worldwide, Inc.              $710.00                                                                              $710.00
Epperson, Lauren
11011 SE 219th Pl
Kent, WA 98031                                     2427     8/6/2020     24 Hour Fitness Worldwide, Inc.              $624.80                                                                              $624.80
Epperson, Matt
6319 Dowling Drive
La Jolla, CA 92037                                25520    10/14/2020    24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00
EPR Fitness, LLC
Mark Carder of Stinson LLP
1201 Walnut St., Ste 2900
Kansas City, MO 64106                             24320    10/2/2020        24 Hour Fitness USA, Inc.             $169,405.53                                                                          $169,405.53
Epsilon Agency LLC (Contingent Proof of Claim)
c/o Dunnington, Bartholow & Miller, LLP
Steven E. Lewis, Esq.
230 Park Avenue
21st Floor
New York, NY 10169                                20626    9/30/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Epstein, Bill
10711 Quail Canyon Road
El Cajon, CA 92021                                16391    9/18/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Epstein, Howard
37 Coronado Ave
Long Beach, CA 90803                               3273    8/22/2020     24 Hour Fitness Worldwide, Inc.             $2,920.00                                                                           $2,920.00
EQUIPADO, ALEC
6632 LELAND WAY
LOS ANGELES, CA 90028-7815                        13669    9/15/2020     24 Hour Fitness Worldwide, Inc.               $25.00                                                                               $25.00
EQYInvest Owner II, Ltd., LLP
C/O Timothy T. Mitchell
Rashti and Mitchell
4422 Ridgeside Drive
Dallas, TX 75244                                  19915    9/29/2020        24 Hour Fitness USA, Inc.             $125,258.36      $25,773.98                                                          $151,032.34
Erb, Michael
33282 Ocean Bright
Dana Point, CA 92629                               4598    8/29/2020    24 Hour Fitness United States, Inc.            $90.00                                                                               $90.00
Erben, Christoph
15976 Gramercy DR
San Leandro, CA 94578                              4236    8/27/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Ercolani, Anne
111 N. Emerson St #1461
Denver, CO 80218                                  24395    10/2/2020     24 Hour Fitness Worldwide, Inc.              $166.66                                                                              $166.66
Ercolini, Beth M.
8222 Caribou Peak Way
Elk Grove, CA 95758                               20638    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00




                                                                                             Page 447 of 1763
                                                       Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 7 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Erde, Anne
2144 Brown Street
Brooklyn, NY 11229-5113                    6977     9/3/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
ERFANI, HAMID
23 BAYARD DRIVE
DIX HILLS, NY 11746-8355                   6553     9/1/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Erhardt, Larry D
3610 Fieldcrest Dr
Garland, TX 75042                         18602    9/28/2020     24 Hour Fitness Worldwide, Inc.              $404.00                                                                              $404.00
Erhardt, Larry D.
3610 Fieldcrest Dr
Garland, TX 75042                         18460    9/27/2020     24 Hour Fitness Worldwide, Inc.              $404.00                                                                              $404.00
Erickson, Rachel
PO Box 6092
Olympia, WA 98507                          2285    7/27/2020     24 Hour Fitness Worldwide, Inc.                              $115.91                                                              $115.91
Erickson, Ryan
1342 S Dale Ct.
Denver, CO 80219                           6270     9/1/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
ERIKSEN, BARBARA
816 LAKE ST S
KIRKLAND, WA 98033                        11396    9/10/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Eriksen, Steve
816 Lake ST S
Kirkland, WA 98033                        11432    9/10/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Erland, Jeanne M.
34 Sprucewood Blvd
Central Islip, NY 11722                   16951    9/25/2020     24 Hour Fitness Worldwide, Inc.              $486.00                                                                              $486.00
ERLANDIZ, ANGEL
45-697 KAMEHAMEHA HWY #301
KANEOHE, HI 96744                          6849     9/1/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Ermis, John
10947 Redstone Ct.
Missouri City, TX 77459                   20342    9/30/2020    24 Hour Fitness United States, Inc.            $90.90                                                                               $90.90
Ermis, John
10947 Redstone Ct.
Missouri City, TX 77459                   23676    10/2/2020     24 Hour Fitness Worldwide, Inc.               $90.90                                                                               $90.90
Ernst, Eula
820 Moline St.
Aurora, CO 80010                          27280    1/17/2021     24 Hour Fitness Worldwide, Inc.               $40.00           $0.00                                                               $40.00
Ernst, Jon
7302 115th St. Ct. E
Puyallup, WA 98373                        18212    9/25/2020     24 Hour Fitness Worldwide, Inc.              $369.20                                                                              $369.20
Errante, Joseph
105 Vreeland ave
Boonton, NJ 07005                          4422    8/28/2020        24 Hour Fitness USA, Inc.                 $162.00                                                                              $162.00
Errante, Joseph
105 Vreeland Ave
Boonton, NJ 07005                         21732    10/1/2020        24 Hour Fitness USA, Inc.                 $162.25                                                                              $162.25




                                                                                     Page 448 of 1763
                                                           Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 8 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ervin Jr., Stacey
2568 Passamonte Drive
Winter Park, FL 32792                          520      7/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Ervin, Cynthia
6017 30th Ave NE
Seattle, WA 98115                             10660     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Erwin, Bryan
3938 Verdugo View Dr
Los Angeles, CA 90065                         22738    10/2/2020     24 Hour Fitness Worldwide, Inc.              $899.97                                                                              $899.97
Escalante, Alan
10744 Cantlay St
Sun Valley, CA 91352                           5821     9/2/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Escalona, Estevan
944 E Main Street
Hillsboro, OR 97123                            4383    8/29/2020    24 Hour Fitness United States, Inc.            $28.11                                                                               $28.11
Escamilla, Hugo
3046 Windchase
Houston, TX 77082                             19060    9/28/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Escandar, Vida
7660 Rosewood Avenue
Los Angeles, CA 90036                          4361    8/29/2020     24 Hour Fitness Worldwide, Inc.             $3,059.82                                                                           $3,059.82
Escate, Max J
48 South Grove Ave.
Perth Amboy, NJ 08861                         26954    12/8/2020        24 Hour Fitness USA, Inc.                  $50.10                                                                               $50.10
Escate, Max
48 South Grove Ave.
Perth Amboy, NJ 08861                         26948    12/8/2020        24 Hour Fitness USA, Inc.                  $50.10                                                                               $50.10
Escate, Max
48 South Grove Ave.
Perth Amboy, NJ 08861                         26949    12/8/2020     24 Hour Fitness Worldwide, Inc.               $50.10                                                                               $50.10
Escate, Max
48 South Grove Ave.
Perth Amboy, NJ 08861                         26951    12/8/2020     24 Hour Fitness Worldwide, Inc.               $50.10                                                                               $50.10
Escobar, Rachel
1126 Cherry Ave #60
San Bruno, CA 94066                            5457    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Escobar, Roberto
6341 Foothill Blvd
Las Vegas, NV 89118                            1209    7/10/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Escolastico, Mary
85-02 139th street Apt 6A
Briarwood, NY 11435                           21485    10/1/2020            24 New York LLC                      $1,387.99                                                                           $1,387.99
Esfahani, Amin Ghamsari
6277 McAbee Road
San Jose, CA 95120                            10511     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Eshenroder, Gary
71 Bravewind Ct
Tomball, TX 77375                             10993     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                         Page 449 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 9 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Eshraghi, Bahman
3510 West Way
Sacramento, CA 95821                         22047    10/1/2020    24 Hour Fitness United States, Inc.           $850.00                                                                              $850.00
Eskew, Glen
120 Prince Lane
Rockwall, TX 75087                            4346    8/28/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Eslami, Adam Ashrof
2196 N Buckingham Way
Upland, CA 91784                              5493     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Eslami, Sadaf
24810 87 DR
Bellerose, NY 11426                          13795    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Esmay, Jennifer
PO Box 211
Murphy, OR 97533                              3641    8/27/2020     24 Hour Fitness Worldwide, Inc.                                $0.00       $24,000.00                                          $24,000.00
ESPAILLAT, ELINA
1319 BURLINGTON DRIVE
ODENTON, MD 21113                             5615     9/2/2020     24 Hour Fitness Worldwide, Inc.                                               $118.00          $118.00                            $236.00
Esparza, Aaron
P.O. Box 781
Huntington Beach, CA 92648                   25735    10/19/2020       24 Hour Fitness USA, Inc.                  $30.00                                                                               $30.00
Esparza, Alfonso
303 E. Francis St.
Ontario, CA 91761                             3787    7/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Esparza, Daniel
231 Acalanes Dr. Apt 03
Sunnyvale, CA 94086                          25201    10/10/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Esparza, Elva R
2966 Beeston Ave
Sacramento, CA 95822                          6346     9/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Esparza, Jaqueline
West Coast Employment Lawyers
350 South Grand Avenue, Suite 3325
Los Angeles, CA 90071                        25973    10/26/2020    24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
Esparza, Mary Helen
7224 Rush River Drive
Sacramento, CA 95831                         11670     9/9/2020        24 Hour Fitness USA, Inc.                 $860.00                                                                              $860.00
Esparza, Ovet
9084 Golf Canyon Dr
Patterson, CA 95363                          17683    9/24/2020      24 Hour Fitness Holdings LLC                                                                $1,200.00                          $1,200.00
Espejo, Dally
136 Parsippany Road
Whippany, NJ 07981                           25850    10/22/2020             RS FIT NW LLC                      $1,847.82                                                                           $1,847.82
Espenscheid, Daniel
2540 Seascape Dr
Las Vegas, NV 89128                           930      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Espenscheid, Daniel
2540 Seascape Dr
Las Vegas, NV 89128                          14416    9/15/2020        24 Hour Fitness USA, Inc.                $1,848.00                                                                           $1,848.00


                                                                                        Page 450 of 1763
                                                          Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 10 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Espinal, Emely
                                               5197     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Espinda, Fallon
45-125 Lole Place
Kaneohe, HI 96744                              6573     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Espino, Fernando
8681 Larkin Court
Riverside, CA 92504                            5995     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Espinosa, Adina Patrice
PO Box 98
Christiansted,, VI 00821                      18471    9/30/2020     24 Hour Fitness Worldwide, Inc.              $310.46                                                                              $310.46
Espinosa, Christian
150 Fulmar Ct
Colton, CA 92324                               5127    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,662.00                                                                           $1,662.00
Espinosa, Lidia
3641 NOSTRAND AV, ATP.4D
BROOKLYN, NY 11229                            17203    9/24/2020     24 Hour Fitness Worldwide, Inc.               $35.00                                                                               $35.00
Espinoza, Adolfo
12105 youngdale ave
Sylmar, CA 91342                              16025    9/17/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Espinoza, Arthur
7114 Cole st.
Downey, CA 90242                               765      7/7/2020     24 Hour Fitness Worldwide, Inc.               $80.31                                                                               $80.31
Espinoza, Feliciano
3341 NE 57th Ave #10
Vancouver, WA 98661                           22611    10/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Espinoza, Karen
215 NE Edgeway Drive Apt. 106
Beaverton, OR 97006                            2360    7/30/2020     24 Hour Fitness Worldwide, Inc.               $71.98                                                                               $71.98
Espinoza, Michael
16908 Lathrop Avenue
Pflugerville, TX 78660                         4388    8/28/2020     24 Hour Fitness Worldwide, Inc.              $201.79                                                                              $201.79
Espinoza, Wilma
1051 Harbor Boulevard
Belmont, CA 94002                             20443    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $539.98                            $539.98
Esposito, Mark
10 Ryan Street
Syosset, NY 11791                             22777    10/2/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Espritt, Javaughn
3309 Vahn Lane
Lancaster, CA 93536                           20241    9/29/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Esqueda, Veronica
5074 Murray Blvd.
Murray, UT 84123                               4289    8/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Esquibel, Linda J
11758 Winona Ct.
Westminster, CO 80031                         11031     9/8/2020              24 Denver LLC                       $620.00                                                                              $620.00
Esquivel, Janessa
218 Danccroft Ave
San Dimas, CA 91773                           26525    11/18/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

                                                                                         Page 451 of 1763
                                                                            Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 11 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Esquivel, Ofelia
5215 Topanga Cyn Blvd.
Woodland Hills, CA 91364                                         4043    8/27/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Esquivel-Coles, Xavier
                                                                 7832     9/7/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Essa, Ahmed
384 Columbai Ave
Los Angeles, CA 90017                                            2634     8/3/2020        24 Hour Fitness USA, Inc.                 $315.92                                                                              $315.92
Essler, Tamara
18660 Kimbrough St
Canyon Country, CA 91351                                         6545     9/3/2020     24 Hour Fitness Worldwide, Inc.               $98.00                                                                               $98.00
Essrog, Stewart
1526 West 1st Street
Brooklyn, NY 11204                                              17247    9/22/2020     24 Hour Fitness Worldwide, Inc.               $59.98                                                                               $59.98
Estate of Satyender Khanna ( c/o Kamlesh Khanna- Executor of
estate of Satyender Khanna)
 Kamlesh Khanna
401 Ridgewood Avenue
Glen Ridge, NJ 07028                                            15462    9/21/2020     24 Hour Fitness Worldwide, Inc.              $609.60                                                                              $609.60
Esteban, Christian
4158 Brunswick Avenue
Los Angeles, CA 90039                                           15524    9/21/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Estefani, Jaycee
809 S Anaheim Blvd Unit 104
Anaheim, CA 92805                                               15715    9/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Estes Jr., Edwin
PO Box 4
Wrightwood, CA 92397                                             4062    8/27/2020     24 Hour Fitness Worldwide, Inc.              $103.10                                                                              $103.10
Estes, Eric
PO Box 880570
Pukalani, HI 96788                                              23641    10/2/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Estes, Remigius Kelly
23623 Monte Lago Ln
Katy, TX 77493                                                   1600    7/14/2020        24 Hour Fitness USA, Inc.                 $740.00                                                                              $740.00
Estes, Remigius Kelly
23623 Monte Lago Ln
Katy, TX 77493                                                  16213    9/17/2020        24 Hour Fitness USA, Inc.                 $740.00                                                                              $740.00
Estes, Sandra L
PO Box 880570
Pukalani, HI 96788                                              23886    10/2/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Esteves, Brendon
393 Bluefield Dr
San Jose, CA 95136                                              11282    9/11/2020     24 Hour Fitness Worldwide, Inc.               $84.04                                                                               $84.04
Estevez, Jose
1111 POST OAK BLVD APT 316
Houston, TX 77056                                               21694    10/1/2020        24 Hour Fitness USA, Inc.                 $262.32                                                                              $262.32
Estill, Benjamin G
2020 SW Main St Unit 601
Portland, OR 97205                                              11812    9/10/2020        24 Hour Fitness USA, Inc.                                 $161.25                                                              $161.25


                                                                                                           Page 452 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 12 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Estrada, Alan
9003 B Parkfield Dr
Austin, TX 78758                             27473    3/15/2021    24 Hour Fitness Worldwide, Inc.           $2,108.16                                                                           $2,108.16
Estrada, Araceli
1731 Ohio St
Vallejo, CA 94590                            26716    9/28/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Estrada, Ayde
10414 Croesus Ave
Los Angeles, CA 90002                        26066    10/29/2020      24 Hour Fitness USA, Inc.                               $736.00                                                              $736.00
ESTRADA, EDDIE
P.O. BOX 9505
Marina Del Rey, CA 90295                     21136    10/1/2020       24 Hour Fitness USA, Inc.                $20.00                                                                               $20.00
Estrada, Guadalupe
1437 J St Unit 110
San Diego, CA 92101                           8220     9/7/2020    24 Hour Fitness Worldwide, Inc.            $592.00                                                                              $592.00
Estrada, Hugo
1734 1/2 W, 150th St
Gardena , CA 90247                           13309    9/13/2020    24 Hour Fitness Worldwide, Inc.                                           $2,445.00            $0.00                          $2,445.00
Estrada, Maggie
57 Demarest Rd
Paramus, NJ 07652                            24596    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,584.00                                                                           $1,584.00
Estrada, Raul
677 Oak St.
Apt 6
San Francisco, CA 94117                      10745    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                                $0.00                              $0.00
Estrada-Mendoza, Naomi
17411 Vista Street
Hesperia, CA 92345                           17424    9/25/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Estrella, Cristina
2075 Mallard Drive
Walnut Creek, CA 94597                       23303    10/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Estrella, Jaime
8300 NE Quatama St Unit 53
Hillsboro, OR 97006                          10444     9/8/2020       24 Hour Fitness USA, Inc.                $60.00                                                                               $60.00
Estrella, Juanita
155 So Polk Street
Lakeport, CA 95453                           14992    9/17/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Estrella, Redie Rose
843 Jefferson Ct
San Mateo, CA 94401                          17501    9/23/2020    24 Hour Fitness Worldwide, Inc.            $299.96                                                                              $299.96
Ethan Ross / Tania Ross
2117 Speyer Lane
Redondo Beach, CA 90278                       4564    8/29/2020    24 Hour Fitness Worldwide, Inc.           $6,008.00                                                                           $6,008.00
Ethridge, Shawn
5060 Topaz Dr
Colorado Springs, CO 80918                   20787    9/30/2020    24 Hour Fitness Worldwide, Inc.            $613.19                                                                              $613.19
Etienne Jr., Kent
2908 Indigo Lake Ct.
Dickinson, TX 77539                          14966    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                              $366.95                            $366.95


                                                                                     Page 453 of 1763
                                                                      Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 13 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Etkin, Martin
1460 Monterey Blvd.
San Francisco, CA 94127                                   25940    10/26/2020    24 Hour Fitness Worldwide, Inc.               $369.00                                                                             $369.00
Euell, Joseph
30 Pilot Street 5K
Bronx, NY 10464                                           18762    9/28/2020     24 Hour Fitness Worldwide, Inc.               $800.00                                                                             $800.00
Eugenio, Rodel
91-1088 Pekau St
Ewa Beach, HI 96706                                        547      7/3/2020     24 Hour Fitness Worldwide, Inc.               $523.55                                                                             $523.55
Euler Hermes Agent for Muscle Foods USA LLC
800 Red Brook Blvd
Owings Mills, MD 21117                                     207     6/30/2020     24 Hour Fitness Worldwide, Inc.          $2,607,447.45                                                                      $2,607,447.45
Euler Hermes Agent for True Fitness Technology
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                                     3326    8/25/2020        24 Hour Fitness USA, Inc.              $102,079.43                                                                         $102,079.43
Euler Hermes Agent for Woodbolt Distribution LLC
800 Red Brook Blvd
Owings Mills, MD 21117                                     210     6/30/2020     24 Hour Fitness Worldwide, Inc.           $196,438.00                                                                         $196,438.00
Euler Hermes Agent of Jvckenwood USA Corporation
Euler Hermes N A
800 Red Brook Blvd
Owings Mills, MD 21117                                     3314    8/25/2020        24 Hour Fitness USA, Inc.               $67,457.24                                                                          $67,457.24
Euler Hermes NA Agent for Icon Health & Fitness 445548
800 Red Brook Blvd.
Owings Mills, MD 21117                                     1574    7/14/2020     24 Hour Fitness Worldwide, Inc.           $145,043.35                                                                         $145,043.35
Euler Hermes NA Agent for World and Main #446317
800 Red Brook Blvd.
Owings Mills, MD 21117                                     2267    7/23/2020        24 Hour Fitness USA, Inc.               $10,687.68                                                                          $10,687.68
Eusebi, Tara
3443 Kings Court
Costa Mesa, CA 92626                                      10156     9/7/2020     24 Hour Fitness Worldwide, Inc.                $44.86                                                                              $44.86
Evand , Ted
1358 Felipe
San Clemente, CA 92673                                    21227    10/1/2020     24 Hour Fitness Worldwide, Inc.               $800.00                                                                             $800.00
Evans, Andre N
448 Washington Avenue
Hackensack, NJ 07601                                      24913    10/5/2020    24 Hour Fitness United States, Inc.          $1,020.00                                                                           $1,020.00
Evans, Charles and Pamela
3886 Degnan Blvd
Los Angeles, CA 90008                                     15163    9/19/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Evans, Dawn A.
11946 NE Sacramento Street
Portland, OR 97220                                         7595     9/2/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Evans, Eva C
2700 Falk Rd
Vancouver, WA 98661                                       25754    10/19/2020 24 Hour Fitness United States, Inc.                              $91.04                                                               $91.04
Evans, Jamar
1693 Harvest Ln
Manteca, CA 95337                                         26392    11/12/2020       24 Hour Fitness USA, Inc.                  $389.95                                                                             $389.95

                                                                                                     Page 454 of 1763
                                                                            Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 14 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                    Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Evans, Kevin
1571 SW 87th Ter
Pembroke Pines, FL 33025                                        19735    9/29/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                            $200.00
Evans, Kristine
1358 Felipe
San Clemente, CA 92673                                          20942    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                          $1,000.00
Evans, Lakisha
6300 Variel Ave #333
Woodland Hills, CA 91367                                        14982    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                          $1,000.00
EVANS, MARGARET L.
3277 CAMINO CORONADO
CARLSBAD, CA 92009                                              11896    9/10/2020    24 Hour Fitness Worldwide, Inc.              $603.00                                                                            $603.00
Evans, Michelle
3267 S Westmont Ln Unit 1
Ontario, CA 91761                                                5678    8/31/2020    24 Hour Fitness Worldwide, Inc.              $641.67                                                                            $641.67
Evans, Peter
3277 Camino Coronado
Carlsbad, CA 92009                                              11091    9/10/2020    24 Hour Fitness Worldwide, Inc.              $670.00                                                                            $670.00
Eve, Gail
913 El Dorado Way
Sacramento, CA 95819-3507                                       17697    9/22/2020    24 Hour Fitness Worldwide, Inc.              $312.50                                                                            $312.50
Evelyn Wells, Trustee U/W/O Fred Strauss, 231st SRS, LLC and
231st CGS, LLC
Steven R. Straus
21 Hawthorne Avenue
Yonkers, NY 10701                                                7230     9/1/2020           24 New York LLC                  $1,536,485.59                                                                     $1,536,485.59
Evelyn Wells; Trustee U/W/O Fred Straus 231st SRS,LLC and
231st CGS, LLC
Steven R. Straus
21 Hawthorne Avenue
Yonkers, NY 10701                                                6523     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Everage, Darryn
19408 Eddington Dr.
Carson, CA 90746                                                16929    9/25/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                            $430.00
Everage, Debbie
19408 Eddington Dr.
Carson, CA 90746                                                18040    9/25/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                            $430.00
EVERETT WASHINGTON FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                                            2500    8/11/2020       24 Hour Fitness USA, Inc.            $1,287,944.09                                                                     $1,287,944.09
Everett, Joe
7520 N. Chestnut Ave #119
Fresno, CA 93720                                                 6918     9/1/2020       24 Hour Fitness USA, Inc.                 $396.00                                                                            $396.00
Everett, Morgan
                                                                13211    9/12/2020    24 Hour Fitness Worldwide, Inc.              $120.00                                                                            $120.00
Everett, Rachel
375 Dusk Ct
Erie, CO 80515                                                   9014     9/7/2020     24 Hour Fitness Holdings LLC                $516.00                                                                            $516.00

                                                                                                        Page 455 of 1763
                                                        Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 15 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Evers, Kandy
557 Seaview Place
Vista, CA 92081                              1244    7/13/2020    24 Hour Fitness Worldwide, Inc.            $365.63                                                                              $365.63
Evers, Scott
1315 Stevens Ridge Dr
Dallas, Tx 75211                             9405     9/6/2020    24 Hour Fitness Worldwide, Inc.            $174.75                                                                              $174.75
Eversole, Adriana
14900 Magnolia Blvd
#56844
Sherman Oaks, CA 91413-7001                 18968    9/30/2020    24 Hour Fitness Worldwide, Inc.             $58.78                                                                               $58.78
Every, Melissa
8830 Cross Country Dr
Humble, TX 77346                            15893    9/21/2020       24 Hour Fitness USA, Inc.               $179.16                                                                              $179.16
Ewald, Lawrence R
2615 SE Courtney Ave
Spc 21
Portland, OR 97222                           6909     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ewald, Tamara
P.O Box 5911
Salem, OR 97304                              5863    8/31/2020       24 Hour Fitness USA, Inc.                               $429.99                                                              $429.99
Ewaski, Jennifer N.
2615 Voorhees Ave. Unit 3
Redondo Beach, CA 90278                     10068     9/8/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Ewens, Nicole Agostino
13562 Gypsum Drive
Rancho Cucamonga, CA 91739                  10227     9/7/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Ewig, Greg
91-3005 Makalea Loop
Ewa Beach, HI 96706                         21196    10/1/2020    24 Hour Fitness Worldwide, Inc.             $78.48                                                                               $78.48
Ewig, Leona
91-3005 Makalea Loop
Ewa Beach, HI 96706                         18756    9/30/2020    24 Hour Fitness Worldwide, Inc.            $156.96                                                                              $156.96
Ewing, Carol
7132 S. W. 47th Street
Miami, FL 33155                              8230     9/4/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Ewing, Elaine
1733 Hollyvista Ave
Los Angeles, CA 90027                        4750    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
EWING, SCOTT
2121 TIGERTAIL AVENUE
MIAMI, FL 33133                              8525     9/4/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
Ewing, Tracy
6432 Lindley Ave
Reseda, CA 91335                            12338    9/11/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Exil, Luc
55 kingsley st apt 1
west orange, NJ 07052                       27460    3/10/2021       24 Hour Fitness USA, Inc.               $550.00                                                                              $550.00




                                                                                    Page 456 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 16 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
EXTRACTOR CORPORATION
ATTN: JENNIFER HUNTER
PO BOX 99
SOUTH ELGIN, IL 60177                        17167    9/22/2020        24 Hour Fitness USA, Inc.              $33,802.40                                                                           $33,802.40
Exum, Amy
3158 McDonald Street
Miami, FL 33133                              24267    10/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ezeir, Sheila
2544 OCEAN PARKWAY 2 FLOOR
BROOKLYN, NY 11235                           11216     9/8/2020    24 Hour Fitness United States, Inc.            $89.00                                                                               $89.00
Ezimora, Jacinta
3826 Rosenparke Way
Sacramento, CA 95834                         20916    9/30/2020     24 Hour Fitness Worldwide, Inc.              $322.49                                                                              $322.49
Ezra, Melissa
16505 Dunoon Ct.
Miami Lakes, FL 33014                        19935    9/30/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Ezzi Signs Inc.
16611 West Little York Rd.
Houston, TX 77084                             1141     7/9/2020        24 Hour Fitness USA, Inc.                $5,762.50                                                                           $5,762.50
Fabarez, Michael
24812 Solano Court
Laguna Hills, CA 92653                       20392    9/30/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Fabarez, Michael
24812 Solano Court
Laguna Hills, CA 92653                       20445    9/30/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Fabelo, Tony
22099 Naples Dr.
Moreno Valley, CA 92557                       2449    7/27/2020        24 Hour Fitness USA, Inc.                 $554.76                                                                              $554.76
Fabregon, Jean-Michel
15991 Cambrian Drive
San Leandro, CA 94578                        23681    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Fabry, Robert N.
72. E. Golden Privet Drive
Draper, UT 84020                             10609     9/8/2020     24 Hour Fitness Worldwide, Inc.              $105.93                                                                              $105.93
Facchino/LaBarbera Tennant Station LLC
Julie H. Rome-Banks
Binder & Malter, LLP
2775 Park Avenue
Santa Clara, CA 95050                         2835    8/10/2020        24 Hour Fitness USA, Inc.             $283,501.96                                                                          $283,501.96
Facchino/LaBarbera Tennant Station LLC
Julie H. Rome-Banks
Binder & Malter, LLP
2775 Park Avenue
Santa Clara, CA 95050                        13661    9/14/2020        24 Hour Fitness USA, Inc.             $283,501.96                                                                          $283,501.96
Faccone, Erica
1445 Green Oak Rd
Vista, CA 92081                              25790    10/20/2020 24 Hour Fitness United States, Inc.                              $83.98                                                               $83.98
Facer, Rebecca Anne
15741 NW Clubhouse Dr
Portland, OR 97229                            430     6/30/2020        24 Hour Fitness USA, Inc.                                 $648.00                                                              $648.00

                                                                                        Page 457 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 17 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Facer, Rebecca
15741 NW Clubhouse Dr
Portland, OR 97229                             1466    7/14/2020        24 Hour Fitness USA, Inc.                                 $648.00                                                              $648.00
Faciane, Betty
9238 Sunfire Way
Sacramento, CA 95826                          14249    9/15/2020     24 Hour Fitness Worldwide, Inc.              $389.00                                                                              $389.00
Fadal, Tamsen
1 W End Ave 40D
New York, NY 10023                             888      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,228.32                                                                           $1,228.32
Fadal, Tamsen
1 W End Ave 40D
New York, NY 10023                            19232    9/25/2020    24 Hour Fitness United States, Inc.          $2,000.00                                                                           $2,000.00
Faddis, Dana
237 Mahwah Road
Mahwah, NJ 07430                               9349     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Fagan, Gaylin
6302 Hidden Crest Way
Sugar Land, TX 77479                          23914    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fagel, Kevin
1514 Ferrnside Blvd
Alameda, CA 94501                             21955    10/1/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Fagerlin, Kristin A.
10 Lafayette Ave Apt. 362
Morristown, NJ 07960                           2775    7/27/2020    24 Hour Fitness United States, Inc.                                                           $1,421.66                          $1,421.66
Fahimi, Shahla
333 Fay Way
Mountain View, CA 94043                       24406    10/2/2020     24 Hour Fitness Worldwide, Inc.              $166.43                                                                              $166.43
Fahl, Bryan
3374 South Forest St
Denver, CO 80222                               7138     9/1/2020              24 Denver LLC                        $59.00                                                                               $59.00
Fahl, Gaven
1160 River Rock Lane
Danville, CA 94526                            25972    10/26/2020    24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Fahmy, Erica
1047 Longfellow Ave
Campbell, CA 95008                            27087    12/14/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Fahmy, Nermine
5992 Karen Ave
Cypress, CA 90620                              6910     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fahmy, Waseem
1047 Longfellow Ave
Campbell, CA 95008                            27085    12/14/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Faierman, Leonardo
325 E. 201st Street Apt 6G
Bronx, NY 10458                               18684    9/30/2020     24 Hour Fitness Worldwide, Inc.               $57.74                                                                               $57.74
Faile, Barbara
43 Brynwood Rd
Yonkers, NY 10701                              3346    8/25/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00




                                                                                         Page 458 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 18 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fair, Michelle R
30 Lipton Way
Cotati, CA 94931                             10831     9/8/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Fair, Octavia
3800 Main Street #239
Houston, TX 77002                             2893    7/31/2020       24 Hour Fitness USA, Inc.                $50.60                                                                               $50.60
Fairbrother, Madison
625 Brchwood Court
Danville, CA 94506                           16485    9/20/2020    24 Hour Fitness Worldwide, Inc.            $140.00                                                                              $140.00
Fairless, Chelsea Marie
6301 Whitman Ave.
Fort Worth, TX 76133                          1476    7/14/2020       24 Hour Fitness USA, Inc.               $540.00                                                                              $540.00
Fairley, Michael
1136 W 107th Street Apt 3
Los Angeles, CA 90044                         5605     9/2/2020    24 Hour Fitness Worldwide, Inc.            $283.41                                                                              $283.41
Fairweather, Cristoffer
5544 Camber Dr
San Diego, CA 92117                          25574    10/15/2020      24 Hour Fitness USA, Inc.              $1,620.00                                                                           $1,620.00
Fairweather, Wayne
228 E. Route 59
Apt. 224
Nanuet, NY 10954                             15238    9/18/2020    24 Hour Fitness Worldwide, Inc.             $49.70                                                                               $49.70
Faison, Brice
1506 Monte Carlo Dr
Mansfield, TX 76063                           526      7/2/2020    24 Hour Fitness Worldwide, Inc.             $40.04                                                                               $40.04
Faiz, Mursal
36163 Fremont Blvd, Apt #55
Fremont, CA 94536                            21503    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Fajardo, Cristina
5703 Ensign Ave.
North Hollywood, CA 91601                    17528    9/23/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Fajardo, Jeffrey
12883 Homeridge Lane
Chino Hills, CA 91709                        11377    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fajardo, Kevin
6354 Anguilla Ave
Cypress, CA 90630                             5407    8/31/2020    24 Hour Fitness Worldwide, Inc.            $501.09                                                                              $501.09
Fajardo, Tracy
1160 Acapulco Ave
Simi Valley, CA 93065                        10168     9/7/2020    24 Hour Fitness Worldwide, Inc.            $540.00                                                                              $540.00
Falcis, Juventino
38 Chickadee Ln
Aliso Viejo, CA 92656                         3709    8/28/2020       24 Hour Fitness USA, Inc.                               $250.47                                                              $250.47
Falcon, Louis
24468 Kathleen Drive
Laguna Niguel, CA 92677-3566                  4139    8/27/2020    24 Hour Fitness Worldwide, Inc.             $42.00                                                                               $42.00
Faley, Ellen
2146 E Brentford Ave
Orange, CA 92867                             20252    9/29/2020    24 Hour Fitness Worldwide, Inc.            $640.00                                                                              $640.00


                                                                                     Page 459 of 1763
                                                          Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 19 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Falkner, Maria
1112 Pearl St
Alameda, CA 94501                             12537    9/11/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Falkner, Shelley
22225 93rd Ave So
Kent, WA 98031                                21299    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $549.98                                                              $549.98
Falkowski, Jared Keith
13350 Paoha Rd
Apple Valley, CA 92308                        13954    9/14/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Fall, Pegi
POBOX 2915
Wrightwood, CA 92397                          24583    10/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Fall, Sean
PO Box 2915
Wrightwood, CA 92397                          24225    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Fallah, Shabnam
3564 Pitkin Circle
Aurora, CO 80013                              16085    9/18/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
FALLAH, SHABNAM
3564 S PITKIN CIRCLE
AURORA, CO 80013                               2669    7/26/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Fallah, Shekouh
3564 S PITKIN CIRCLE
Aurora, CO 80013                               2428    7/25/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Fallah, Shekouh
3564 S Pitkin Circle
Aurora, CO 80013                              16230    9/18/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Fallahi, showkat
240 Shearwater Isle
Foster City, Ca 94404                         13203    9/14/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Falldine, Jeni
800 Harrison St., Apt. D
Seattle, WA 98109                             21838    10/1/2020     24 Hour Fitness Worldwide, Inc.              $105.81                                                                              $105.81
Fan, Ming-Jean
7706 Oak Meadow Court
Cupertino, CA 95014                           10334     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $57.00                                                               $57.00
Fan, Stephen T
3618 Thornton Avenue
Fremont, CA 94536-7400                        15728    9/19/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Fan, Tiancheng
P.O. Box 1372
Campbell, CA 95009                            14791    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                           $300.00                            $999.00
Fan, Xianan
7537 35th Ave NE
Seattle, WA 98115                              7728     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,272.76                                                                           $1,272.76
FANDRICH, CHRISTA
525 11TH AVE
UNIT 1301
SAN DIEGO, CA 92101                           23952    10/2/2020     24 Hour Fitness Worldwide, Inc.              $185.12                                                                              $185.12


                                                                                         Page 460 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 20 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Fane, Cyd
1860 Chippewa Lane
Bozeman, MT 59715                             2629     8/4/2020    24 Hour Fitness United States, Inc.                                                             $876.00                            $876.00
Fang, Te Ching
15043 Pintura Drive
Hacienda Heights, CA 91745                    9877     9/7/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Fang, Xuan
2455 Dunstan Rd, Apt 625
Houston , TX 77005-2360                       5690    8/31/2020        24 Hour Fitness USA, Inc.                 $325.00                                                                              $325.00
Fannin, JoAnne
P.O. BOX 1000
BLOOMINGTON, CA 92316-1000                   20376    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,563.99                                                                           $1,563.99
Fanning, Amy
5312 W. 24th St.
Greeley, CO 80634                            19272    9/27/2020    24 Hour Fitness United States, Inc.           $189.99                                                                              $189.99
Faquir, Ameer
18060 E. 104th Place, Unit B
Commerce City, CO 80022                       4636    8/29/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Farahani, Tiba
510 1st Avenue, Unit 605
San Diego, CA 92101                           4377    8/28/2020     24 Hour Fitness Worldwide, Inc.              $120.75                                                                              $120.75
Farahnaz Akhavan for Paya Farahanchi
3369 Avenida Magoria
Escondido, CA 92029                           3319    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Farahnaz Akhavan for Paya Farahanchi
3369 Avenida Magoria
Escondido, CA 92029                          18450    9/24/2020    24 Hour Fitness United States, Inc.                          $1,400.00                                                           $1,400.00
Faraino, Darlene
141 Jaffray Street
Brooklyn, NY 11235                           12208    9/11/2020            24 New York LLC                                                        $300.00                                             $300.00
Farassati, Ashraf
1401 Superior Ave. Apt H
Newport Beach, CA 92663                      27249    1/12/2021     24 Hour Fitness Worldwide, Inc.                                               $361.90        $1,158.08                          $1,519.98
Farazdel, Abdolmajid
2548 120 St.
Flushing, NY 11354                            8428     9/4/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Farbish, Gary Alan
1200 NW 98 Avenue
Plantation, FL 33322                          8298     9/3/2020     24 Hour Fitness Worldwide, Inc.              $283.21                                                                              $283.21
Farbish, Giselle
1200 NW 98th Ave
Plantation, FL 33322                          4535    8/29/2020     24 Hour Fitness Worldwide, Inc.              $128.27                                                                              $128.27
Farhoomand, Arash
9210 Langdon Ave.
North Hills, CA 91343                         7770     9/2/2020     24 Hour Fitness Worldwide, Inc.              $107.93                                                                              $107.93
Farkas, Nolan
9843 Forbes Ave
Northridge, CA 91343-1700                    13210    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00




                                                                                        Page 461 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 21 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Farley, Jacob
2455 Bayshore Avenue
Ventura, CA 93001                             17103    9/22/2020    24 Hour Fitness United States, Inc.            $44.09                                                                               $44.09
Farmer, Brenda Lee
220 Milagra Dr.
Pacifica, CA 94044                            13224    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Farmer, Jeremy
6012 Timber Oaks Ridge
Humble, TX 77346                              12179    9/11/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Farmers Electric Cooperative, Inc
2000 I-30 East
Greenville, TX 75402                           2501    7/24/2020     24 Hour Fitness Worldwide, Inc.             $7,858.23                                                                           $7,858.23
Farner, Judy
249 Calle Larios
Camarillo, CA 93010                           12019    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $71.66                                                               $71.66
Farner, Larry
249 Calle Larios
Camarillo, CA 93010                           12018    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $71.66                                                               $71.66
Farnesi, Darren
3911 Normal Street
San Diego, CA 92103                           24012    10/3/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Farnie, Brad
4010 Addison Ranch Lane
Fulshear, TX 77441                            23902    10/2/2020     24 Hour Fitness Worldwide, Inc.              $108.22                                                                              $108.22
Farnum, Cole
202 Drinkwater Rd.
Hampton Falls, NH 03844                        9740    9/11/2020        24 Hour Fitness USA, Inc.                 $179.27                                                                              $179.27
Farnworth, Larry
4766Mocha Drive
Taylorsville, UT 84129                        23182    10/2/2020    24 Hour Fitness United States, Inc.                                                             $937.02                            $937.02
faro, dan
362 Summer view
Mission Viejo, CA 92692                        4923    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Faro, Laura
362 Summer Vw
Mission Viejo, CA 92692                        6627     9/1/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Faro, Madeline
2100 W Palmyra Ave
#67
Orange, CA 92868                              15434    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Farooq, Imran
1N129 Mission CT
Winfield, IL 60190                             8716     9/5/2020        24 Hour Fitness USA, Inc.                 $449.99                                                                              $449.99
Farrah, Sharon
9802 North Villa Drive
Houston, TX 77064                              5739     9/1/2020        24 Hour Fitness USA, Inc.                  $21.65                                                                               $21.65
Farraye, Darius
967 Morgan Ranch Drive
Grass Valley, CA 95945                        27427    2/23/2021        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96


                                                                                         Page 462 of 1763
                                                          Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 22 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Farrell, Caitlyn
100 Bayo Vista Way, Apt. 32
San Rafael, CA 94901                          12714    9/11/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Farrell, Dawn E.
312 Bluegrass Lane
Euless, TX 76039                              10092     9/8/2020    24 Hour Fitness Worldwide, Inc.            $220.00                                                                              $220.00
Farrell, John
1311 W. Dry Creek Rd.
Littleton, CO 80120                           19554    9/28/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Farrell, Jon T
9 Hollingers Island
Katy, TX 77450                                11561     9/9/2020    24 Hour Fitness Worldwide, Inc.            $330.63                                                                              $330.63
Farrell, Jon T
Jon T Farrell
9 Hollingers Island
Katy, TX 77450                                10666     9/9/2020    24 Hour Fitness Worldwide, Inc.             $21.92                                                                               $21.92
Farrell, Judy
1311 W. Dry Creek Rd
Littleton, CO 80120                           19807    9/28/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Farrell, Mary
541 Anderson Avenue
Wood-Ridge, NJ 07075                           955      7/8/2020    24 Hour Fitness Worldwide, Inc.            $229.02                                                                              $229.02
Farrell, Mary
541 Anderson Avenue
Wood-Ridge, NJ 07075                          18156    9/22/2020    24 Hour Fitness Worldwide, Inc.            $229.02                                                                              $229.02
Farrell, Michael
333 E 46th St
Apt 9C
New York, NY 10017                            14159    9/14/2020       24 Hour Fitness USA, Inc.               $666.00                                                                              $666.00
Farrell, Pamela
9 Hollingers Island
Katy, TX 77450                                10671     9/9/2020    24 Hour Fitness Worldwide, Inc.             $21.94                                                                               $21.94
Farrell, Susan
24292 Tahoe Court
Laguna Niguel, CA 92677                       13601    9/14/2020       24 Hour Fitness USA, Inc.              $1,548.00                                                                           $1,548.00
Farrey, Kellen
415 El Vuelo
San Clemente, CA 92672                        19135    9/28/2020    24 Hour Fitness Worldwide, Inc.             $89.91                                                                               $89.91
Farrish, Antoine D
9014 Thermal Street
Oakland, CA 94605                             26626    11/21/2020   24 Hour Fitness Worldwide, Inc.            $850.00                                                                              $850.00
Farrish, Antoine D.
9014 Thermal Street
Oakland, CA 94605                             13072    9/11/2020    24 Hour Fitness Worldwide, Inc.            $850.00                                                                              $850.00
FARRISH, CYNTHIA N.
10700 PRINCE ROYAL CT
OAKLAND, CA 94605                             12586    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Farrugia, Phillip
503 Waller Street
San Francisco, CA 94117                        6012    8/31/2020    24 Hour Fitness Worldwide, Inc.            $249.96                                                                              $249.96

                                                                                      Page 463 of 1763
                                                         Case 20-11568-KBO        Doc 72-1      Filed 04/19/21   Page 23 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Faruqi, Aisha
1140 Castro Street
Apt 20
Mountain View, CA 94040                      17997    9/25/2020    24 Hour Fitness Worldwide, Inc.           $199.00                                                                              $199.00
Faryad, Shoghla
                                             12096    9/11/2020    24 Hour Fitness Worldwide, Inc.           $430.00                                                                              $430.00
Fasano, Giacomo
2394 Quill Court
Mahwah, NJ 07430                             21083    9/30/2020    24 Hour Fitness Worldwide, Inc.            $56.00                                                                               $56.00
Fasano, Leonard R
235 CENTRE STREET
Nutley, NJ 07110-2829                        16865    9/24/2020    24 Hour Fitness Worldwide, Inc.           $333.30                                                                              $333.30
Fassler, Mark
3215 Oliphant Street
San Diego, CA 92106                          23238    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,750.00                                                                           $2,750.00
Fassler, Nancy
3215 Oliphant Street
San Diego, CA 92106                          22752    10/2/2020    24 Hour Fitness Worldwide, Inc.          $2,750.00                                                                           $2,750.00
Fastidio, Sheryline
PO Box 280456
San Francisco, CA 94128                      23375    10/2/2020    24 Hour Fitness Worldwide, Inc.            $94.96                                                                               $94.96
Fatemi, Fae
25691 LaLanne Court
Los Altos Hills, CA 94022                    22669    10/2/2020    24 Hour Fitness Worldwide, Inc.           $199.99                                                                              $199.99
Fathollahi, Jade
1499 Asterbell Drive
San Ramon, CA 94582                          22798    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.99                            $699.99
Fathollahi, Joshua
1499 Asterbell Drive
San Ramon, CA 94582                          20883    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.99                            $699.99
Fathollahi, Yadollah
1499 Asterbell Drive
San Ramon, CA 94582                          22488    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.99                            $699.99
Faulconer, Kathleen
6404 Tralee Dr. NW
Olympia, WA 98502                            19916    9/29/2020    24 Hour Fitness Worldwide, Inc.           $179.12                                                                              $179.12
Faulconer, Leland
6404 Tralee Dr NW
Olympia, WA 98502                            21501    9/29/2020    24 Hour Fitness Worldwide, Inc.           $412.07                                                                              $412.07
Faulk, Lesli
P.O. Box 221508 (2325-25th Ave.)
Sacramento, CA 95822                         25499    10/13/2020   24 Hour Fitness Worldwide, Inc.          $1,720.00                                                                           $1,720.00
Faulk, Lesli
P.O. Box 221508
2325 - 25th Ave
Sacramento, CA 95822                         25975    10/19/2020   24 Hour Fitness Worldwide, Inc.          $1,720.00                                                                           $1,720.00
Faulkner, Bryce
301 Via Loma
Morgan Hill, CA 95037                        19624    9/28/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00


                                                                                     Page 464 of 1763
                                                                            Case 20-11568-KBO         Doc 72-1        Filed 04/19/21    Page 24 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Faulkner, Jade
33 Cole Road
Fairfield, NJ 07004                                             13658    9/15/2020     24 Hour Fitness Worldwide, Inc.             $86.08                                                                               $86.08
Faulstich, April
2903 Via Pepita
Carlsbad, CA 92009                                               2804     8/5/2020        24 Hour Fitness USA, Inc.               $451.85                                                                              $451.85
Fauser, Friedrich
491 Maar Ave
Fremont, CA 94536                                               22750    10/2/2020     24 Hour Fitness Worldwide, Inc.            $859.98                                                                              $859.98
Fausett, Sarah
469010 Highway 95, Trlr 27
Sagle, ID 83860                                                 14240    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                            $1,240.00                          $1,240.00
Favela, Lorena
1969 Monterey Dr
Livermore, CA 94551                                             11458    9/10/2020     24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Fay, Patrick
80 Chestnut St
Ramsey, NJ 07446                                                 4700    8/30/2020     24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Fazily, Tamim
619 SW 362nd Pl
Federal Way, WA 98023                                           12333    9/12/2020     24 Hour Fitness Worldwide, Inc.            $624.80                                                                              $624.80
Fazily, Tamim
619 SW 362nd Pl
Federal Way, WA 98023                                           13003    9/12/2020        24 Hour Fitness USA, Inc.               $624.80                                                                              $624.80
Fazio, Bryan Anthony
115 Greenmoor
Irvine, CA 92614                                                26748    11/25/2020         24 San Francisco LLC                 $1,200.00                                                                           $1,200.00
Fazzolari, Pasquale
63-34 Marathon Parkway
Little Neck, NY 11362                                            8240     9/4/2020     24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Fearn, Richard
200 W Walnut Ave
El Segundo, CA 90245                                            18199    9/22/2020        24 Hour Fitness USA, Inc.                               $664.00                                                              $664.00
Fears, Marzella
6584 Narrowgauge Way
Sacramento, CA 95823                                            14292    9/15/2020     24 Hour Fitness Worldwide, Inc.            $960.00                                                                              $960.00
FEBBO, ANTOINETTE
32 WOODROW DR
YONKERS, NY 10710                                               26432    11/13/2020 24 Hour Fitness United States, Inc.            $47.99                                                                               $47.99
Feder, Judson J.
800 E. Ocean Blvd. #907
Long Beach, CA 90802                                            16211    9/17/2020        24 Hour Fitness USA, Inc.                $99.00                                                                               $99.00
Federal Insurance Company on its own behalf and on behalf of
all of the Chubb Companies
Duane Morris LLP
Wendy M. Simkulak
30 S. 17th Street
Philadelphia, PA 19103                                          21372    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                                          Page 465 of 1763
                                                          Case 20-11568-KBO         Doc 72-1        Filed 04/19/21    Page 25 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Federman, Jane
348 Hungry Harbor Road
Valley Stream, NY 11581                       26977    12/8/2020            24 New York LLC                       $924.00                                                                            $924.00
Federspiel, Andrew
177 W Ash Ave, Apt C
Burbank, CA 91502                              8002     9/4/2020     24 Hour Fitness Worldwide, Inc.               $86.98                                                                             $86.98
Fedex Corporate Services Inc.
3965 Airways Blvd, Module G, 3rd Floor
Memphis, TN 38116-5017                        14364    9/15/2020     24 Hour Fitness Worldwide, Inc.           $60,655.03                                                                         $60,655.03
Fedorovych, Serhiy
3055 231 Ln SE Apt. E 205
Sammamish, WA 98075                           27402    2/12/2021     24 Hour Fitness Worldwide, Inc.              $494.99                                                                            $494.99
Fehrenbacher, Mark W
1345 Anglesey Drive
Davidsonville, MD 21035                       14111    9/15/2020        24 Hour Fitness USA, Inc.                 $180.56                                                                            $180.56
Feibleman, Peter
1901 Yacht Resolute
Newport Beach, CA 92660                        7078     9/2/2020     24 Hour Fitness Worldwide, Inc.              $155.00                                                                            $155.00
Feig, Jerianne
PO Box 31
Norco, CA 92860                                4392    8/29/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                             $99.00
Feigelson, Douglas
4712 25th Street
San Francisco, CA 94114                        5443     9/2/2020          24 San Francisco LLC                                  $429.99                                                              $429.99
Feigenbaum, Lisa
205 13th Street
West Sacramento, CA 95691                     14198    9/15/2020     24 Hour Fitness Worldwide, Inc.                                           $1,500.00                                           $1,500.00
Fein, Wanda Baker
1231 Winterwood Dr
Lewisville, TX 75067                          25713    10/19/2020 24 Hour Fitness United States, Inc.             $450.00                                                                            $450.00
Feinblatt, Stephen
1535 East 14 Street
Apt. 5K
Brooklyn, NY 11230                            24833    10/5/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                             $60.00
Feinblatt-Grushka, Susan
c/o Law Offices of Michael S. Lamonsoff
32 Old Slip, 8th Floor
New York, NY 10005                            21587    10/1/2020        24 Hour Fitness USA, Inc.            $1,000,000.00                                                                     $1,000,000.00
Feintuch, Dawn
3125 Tibbett Avenue 4B
Bronx, NY 10463                                5617    8/31/2020            24 New York LLC                          $0.00        $0.00                                                                $0.00
Feintuch, Dawn
3125 Tibbett Avenue 4B
Bronx, NY 10463                               25853    10/22/2020           24 New York LLC                       $299.00                                                                            $299.00
Feis, Julien & Lisa Gustafson
21707 65th Ave CT E
Spanaway, WA 98387                             5279    8/30/2020     24 Hour Fitness Worldwide, Inc.                            $490.73                                                              $490.73




                                                                                        Page 466 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 26 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Feki, Atef
1190 Mission St
Apt # 2221
San Francisco, CA 94103                      27421    2/20/2021        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Felan, Jessica
16151 CHADWICK CT
CHINO HILLS, CA 91709-8756                   22352    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $523.00                                                              $523.00
Feld, Lori
23590 E. Portland Way
Aurora, CO 80016                              3490    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $664.00                                                              $664.00
Felder, James
11740 National Blvd. #4
Los Angeles, CA 90064                        25156    10/9/2020     24 Hour Fitness Worldwide, Inc.              $374.50                                                                              $374.50
Feldman, Aaron
Fuicelli & Lee
1731 Gilpin Street
Denver , CO 80218                            27124    12/17/2020    24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Feldman, Gary
594 Deer Creek Lane
Petaluma, CA 94952                           10423     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Feldman, Jody Alan
13979 Sw 155 Terrace
Miami, FL 33177                               431     6/29/2020     24 Hour Fitness Worldwide, Inc.              $290.00                                                                              $290.00
Feldman, Kenneth
2390 Crenshaw Blvd. #121
Torrance, CA 90501-3300                      10701     9/9/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Feldman, Kenneth
2390 Crenshaw Blvd. #121
Torrance, CA 90501-3300                      17461    9/22/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Feldmann, Markus
3119 Lytton
San Diego, CA 92110                           1456    7/14/2020        24 Hour Fitness USA, Inc.                  $44.99                                                                               $44.99
Feldmann, Markus
3119 Lytton
San Diego, CA 92110                          16454    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Felice, Charles
5752 S. Blake Drive
Taylorsville, UT 84129-1936                   2434    7/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $106.03                            $106.03
Felice, Julie
5752 S. Blake Drive
Taylorsville, UT 84129-1936                   2771    7/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $106.03                            $106.03
Felice, William
                                              4883    8/31/2020    24 Hour Fitness United States, Inc.           $912.00                                                                              $912.00
Felix, Daniel
10425 Kibbee Ave
Whittier, CA 90603                           24062    10/2/2020     24 Hour Fitness Worldwide, Inc.              $389.00                                                                              $389.00
Felix, Emmanuel
7904 Sierra Ave
Fontana, CA 92336                             3423    8/27/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00


                                                                                        Page 467 of 1763
                                                        Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 27 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Felix, Jeff
2033 135th Place SE
Bellevue, WA 98005                          12259    9/11/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Felix, Jessica
37557 Coventry St
Indio, CA 92203                              8939     9/5/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Felix, Nella
682 Meakanu Ln. 1205
Wailuku, HI 96793                            3217    8/21/2020    24 Hour Fitness Worldwide, Inc.            $155.21                                                                              $155.21
Felix, Robbie
430 A Court
Colton, CA 92324                             4681    8/30/2020    24 Hour Fitness Worldwide, Inc.             $60.95                                                                               $60.95
Felix, Sandriana
83061 Tourmaline Avenue
Indio, CA 92201                              8930     9/5/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
FELIZ, RAMON M
37 OVERLOOK TERRACE APT 2B
NEW YORK, NY 10033                           8349     9/5/2020           24 New York LLC                          $0.00                                                                             $0.00
Fell, Kirsten
PO Box 772
Sedalia, CO 80135                            279     6/30/2020            24 Denver LLC                     $1,703.78                                                                           $1,703.78
Feller, Jason
1022 Monterey Blvd #B
Hermosa Beach, CA 90254                     11485     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fellner, Marvin
1068 NW 83 Drive
Coral Springs, FL 33071                      5359     9/1/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Felton, Robert
25526 Redlands Blvd
Spc. 74
Loma Linda, CA 92354                        22804    10/2/2020    24 Hour Fitness Worldwide, Inc.            $240.00                                                                              $240.00
Felton-Edwards, Angel
365 East Grand Ave. Unit #10
Rahway, NJ 07065                            24708    10/2/2020       24 Hour Fitness USA, Inc.               $437.10                                                                              $437.10
Feltzin, Karen
400 NW 179th street
Miami Gardens, FL 33169                     12757    9/13/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Femling, Kelsie
26322 203rd Place SE
Covington, WA 98042                          6734     9/1/2020    24 Hour Fitness Worldwide, Inc.             $85.54                                                                               $85.54
Fencil, Kelvin
5735 San Jose Avenue
Richmond, CA 94804                          25979    10/27/2020   24 Hour Fitness Worldwide, Inc.            $134.97                                                                              $134.97
Feng , Janice
11830 Meadow Place Dr.
Houston , Tx 77072                          20205    9/29/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
Feng, Biyan
1185 Lakedale Way
Sunnyvale, CA 94089                         20018    9/29/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99


                                                                                    Page 468 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 28 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Feng, Cynthia
2516 Tampico Dr
Bay Point, CA 94565                          17842    9/24/2020    24 Hour Fitness United States, Inc.                           $525.00                                                              $525.00
Feng, Jane
1700 Manor Cir
El Cerrito, CA 94530                         19064    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $422.00                                                              $422.00
Feng, Jia
3838 NW Brookview Way
Portland, OR 97229                           14318    9/15/2020     24 Hour Fitness Worldwide, Inc.              $291.00                                                                              $291.00
Feng, Jia
3838 NW Brookview Way
Portland, OR 97229                           14337    9/15/2020     24 Hour Fitness Worldwide, Inc.              $291.00                                                                              $291.00
Feng, Jie Wen
27646 Baldwin St
Hayward, CA 94544                             8112     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Feng, Jun
10957 Coalinga Ave
Montclair, CA 91763                          14556    9/16/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Feng, Kerry
1331 136th Ave
San Leandro, CA 94578                         9360     9/6/2020     24 Hour Fitness Worldwide, Inc.               $81.98                                                                               $81.98
Feng, Kuolim
785 E Market St
Daly City, CA 94014                          15352    9/18/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Feng, Melissa
6813 Vista Ave S
Seattle, WA 98108                            14606    9/16/2020        24 Hour Fitness USA, Inc.                  $63.84                                                                               $63.84
Feng, Shuding
9609 167th Ave NE
Redmond, WA 98052                            20285    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.99                                                                              $599.99
Feng, Sunah
302 Prospect St, Unit 4
La Jolla, CA 92037                            4855    8/30/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Feng, Sunah
302 Prospect St, Unit 4
La Jolla, CA 92037                           16418    9/18/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Feng, Tiffany
1331 136th Ave
San Leandro, CA 94578                         8491     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.02                                                                              $100.02
Feng, Victoria
785 E. Market St.
Daly City, CA 94014                          14123    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Feng, Yue
2506 Thoroughbred Ln
Mansfield, TX 76063                           3360    8/26/2020        24 Hour Fitness USA, Inc.                                 $449.99                                                              $449.99
Feng, Yuexin
511 Flynn Ave
Redwood City, CA 94063                       17469    9/24/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                        Page 469 of 1763
                                                        Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 29 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Feng, Yufan
10161 Bolsa Ave.
Ste 103A
Westminster, CA 92683                       15557    9/19/2020    24 Hour Fitness Worldwide, Inc.            $451.91                                                                              $451.91
FENG, ZEQUAN
511 FLYNN AVE
REDWOOD CITY, CA 94063                      17824    9/24/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Feng, Zequan
511 Flynn Ave
Redwood City, CA 94063                      17831    9/24/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Fengai, Jin
3803 W. 8th St. #27
Los Angeles, CA 90005                       19027    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fennell Jr, Joseph
12041 Jonathan Drive
Riverside, CA 92503                          9293     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $186.00                                                              $186.00
Fennell, Diane C
12041 Jonathan Drive
Riverside, CA 92503                         10169     9/7/2020    24 Hour Fitness Worldwide, Inc.                            $186.00                                                              $186.00
Fenton, Janice
2420 Featherwood Street
Westlake Village, CA 91362                   7966     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,627.00                                                                           $1,627.00
FENTON, ROBERT
2420 FEATHERWOOD STREET
WESTLAKE VILLAGE, CA 91362                   8045     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,548.00                                                                           $1,548.00
Ferber, Art
6746 Barberry Pl.
Carlsbad, CA 92011                          10273     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $325.00                                                              $325.00
Ferencz, Susan
4620 Alder Avenue
Yorba Linda, CA 92886                       12250    9/12/2020    24 Hour Fitness Worldwide, Inc.                             $60.00                                                               $60.00
Ferer, Kimberly
1131 Kedith St.
Belmont, CA 94002                             60     6/29/2020       24 Hour Fitness USA, Inc.              $1,000.00                                                                           $1,000.00
Feres, Jasmine
55 San Marino
Irvine, CA 92614                             1355    7/12/2020    24 Hour Fitness Worldwide, Inc.             $44.99                                                                               $44.99
Ferguson Enterprises, LLC
170 State Street
Dekalb, IL 60115                            18824    9/30/2020       24 Hour Fitness USA, Inc.             $18,162.67                                                                          $18,162.67
Ferguson, Markeece
Bank Account
Houston, TX 77049                           14822    9/17/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Fergusson, Catherine
16224 SW 113th Ave #57
Tigard, OR 97224                            19774    9/29/2020       24 Hour Fitness USA, Inc.                                $20.00                                                               $20.00
Feria, Justin
2214 Flushing Drive
San Diego, CA 92111                          6076     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00


                                                                                    Page 470 of 1763
                                                           Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 30 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fernandes, Jonas
5241 Alzeda Drive
La Mesa, CA 91941                              11084     9/9/2020    24 Hour Fitness Worldwide, Inc.             $86.14                                                                               $86.14
Fernandez Jr., Jacinto P.
815 O'Farrell Street, Apt. 308
San Francisco, CA 94109                        19631    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fernandez, Adam
20483 Varsity Drive
Walnut, CA 91789                                8126     9/4/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Fernandez, Albert
826 1/2 N. Sweetzer Ave.
West Hollywood, CA 90069                        4701    8/30/2020    24 Hour Fitness Worldwide, Inc.            $392.00                                                                              $392.00
Fernandez, Anaid
1751 Fourth Street
Livermore, CA 94550                             5780    8/31/2020    24 Hour Fitness Worldwide, Inc.                              $0.00            $0.00            $0.00                              $0.00
Fernandez, Andres M
2612 Thornbird Place
Boulder, CO 80304                              19429    9/28/2020    24 Hour Fitness Worldwide, Inc.             $91.32                                                                               $91.32
Fernandez, Anselm
290 W 232ND ST APT 9A
BRONX, NY 10463                                 3362    8/26/2020       24 Hour Fitness USA, Inc.               $399.99                                                                              $399.99
FERNANDEZ, BRIAN
298 MERRITT AVENUE
BERGENFIELD, NJ 07621                          24820    10/7/2020       24 Hour Fitness USA, Inc.                $52.89                                                                               $52.89
Fernandez, Caroline
1221 North Kings road, #207
West Hollywood, CA 90069                       26799    11/30/2020   24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
FERNANDEZ, CHRISTINA C.
298 MERRITT AVENUE
BERGENFIELD, NJ 07621                          24773    10/7/2020       24 Hour Fitness USA, Inc.                $52.89                                                                               $52.89
Fernandez, Elizabeth Malie
637 1/2 Rose Avenue
Venice, CA 90291                               23999    10/2/2020    24 Hour Fitness Worldwide, Inc.            $130.85                                                                              $130.85
Fernandez, Kelly Darrin
41626 47th Street West
Quartz Hill, CA 93536                          26505    11/17/2020   24 Hour Fitness Worldwide, Inc.            $584.11                                                                              $584.11
Fernandez, Kimberly
19502 Branding Iron Rd
Walnut, CA 91789                               16556    9/20/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Fernandez, Lidia
1101 E. Ventura Blvd #173
Oxnard, CA 93036                               26705     9/9/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Fernandez, Maria D
7531 8th St
Buena Park, CA 90621                           20545    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $29.99                                                               $29.99
Fernandez, Paul
7255 Navajo Rd Unit C190
San Diego, CA 92119                             3712    8/28/2020    24 Hour Fitness Worldwide, Inc.             $76.00                                                                               $76.00




                                                                                       Page 471 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 31 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Fernandez, Renald
19448 E Elk Creek Dr
Parker, CO 80134                              5543    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fernandez, Salvador
194 Garcia Avenue
San Leandro, CA 94577                        26397    11/12/2020       24 Hour Fitness USA, Inc.                  $64.00                                                                               $64.00
Fernandez, Wen
2011 Hazeltine Dr
Oxnard, CA 93036                             12620    9/13/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Fernandez-Ettelson, Gabriel
5934 Hummingbird St
Houston, TX 77096                            26210    11/5/2020    24 Hour Fitness United States, Inc.          $1,700.00                                                                           $1,700.00
Fernando, Chandima Janaka
302 Bonaire Ct
Danville, CA 94506                           24909    10/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Fernando, Linda Simon
2918 Oakdale Landing Ct
Katy, TX 77494                               16462    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $135.00                                                              $135.00
Fernbach, Madalyn
17 Cedar Drive East
Plainview, NY 11893                           8567     9/4/2020     24 Hour Fitness Worldwide, Inc.                               $59.99                                                               $59.99
Ferneau, Justin
15114 Hornell St
Whittier, CA 90604                           24815    10/5/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Fernley, Kevin
1040 N. Naomi St
Burbank, CA 91505                             7453     9/3/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Ferraez, Francisco
1458 Sheridan Rd.
San Bernardino, CA 92407                      8676     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $310.00                                                              $310.00
Ferrara, Gabriella
1346 Lake Shore Drive
Massapequa Park, NY 11762                    12467    9/11/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Ferrara, Giovanni
405 Davis Crt
Apt 601
San Francisco, CA 94111                      17702    9/23/2020     24 Hour Fitness Worldwide, Inc.               $64.82                                                                               $64.82
Ferrara, Teresa
590 Farrington Hwy 524-267
Kapolei, HI 96707                            22430    10/2/2020     24 Hour Fitness Worldwide, Inc.              $451.44                                                                              $451.44
Ferrari, Hinano
112 38th St, Apt A
Newport Beach, CA 92663                       3992    8/27/2020     24 Hour Fitness Worldwide, Inc.              $678.04                                                                              $678.04
Ferrari, Mickie
2411 Larkspur Lane #49
Sacramento, CA 95825                         20733    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Ferrari, Thomas C
8062 Lake Adlon Dr.
San Diego, CA 92119                          15326    9/18/2020     24 Hour Fitness Worldwide, Inc.               $15.26                                                                               $15.26


                                                                                        Page 472 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 32 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ferraro, Nicole
45 S Via Lucia Ln
Alamo, CA 94507                               1553    7/24/2020    24 Hour Fitness Worldwide, Inc.             $81.98                                                                               $81.98
Ferraro, Patricia J
102 Kousa Trail
Chapel Hill, NC 27516                        15150    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,548.00                                                                           $1,548.00
Ferraro, Patricia Jan
1702 W. Garry Ave.
Santa Ana, CA 92704                           2378    7/27/2020       24 Hour Fitness USA, Inc.              $1,548.00                                                                           $1,548.00
Ferras, Joshua
10149 Larrylyn Dr
Whittier, CA 90603                            3393    8/27/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
FERREIRA, JOHNETTE L.
                                             11614     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ferrell, Carmen D.
3446 Narragansett Ave
Annapolis, MD 21403                          24485    10/3/2020    24 Hour Fitness Worldwide, Inc.           $1,931.64                                                                           $1,931.64
Ferrell, Étienne D.
3446 Narragansett Ave
Annapolis, MD 21403                          20828    10/3/2020    24 Hour Fitness Worldwide, Inc.           $1,931.64                                                                           $1,931.64
Ferren, Guinevere
24381 Santa Clara Ave. #B
Dana Point, CA 92629                         14108    9/22/2020    24 Hour Fitness Worldwide, Inc.             $89.09                                                                               $89.09
Ferrer, Jesus
1685 East 56 Street
Long Beach, CA 90805                          9769     9/6/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Ferrer, Tai
604 8th ST
Huntington Beach, CA 92648                    4350    8/28/2020    24 Hour Fitness Worldwide, Inc.            $215.75                                                                              $215.75
Ferrero, Julia
4759 Bowerwood Dr
Carmichael, CA 95608                          6343     9/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Ferreyra, Lynnette
2731 Cool Lilac Ave
Henderson, NV 949412                          1147     7/9/2020    24 Hour Fitness Worldwide, Inc.             $36.00                                                                               $36.00
Ferrigno, Brent
531 Vista Del Robles
Arroyo Grande, CA 93420                      18644    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ferriolo, Joseph
5920 Amber Station Avenue
Las Vegas, NV 89131                          14785    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $900.00                                                              $900.00
Ferris, Dylan Scott
15511 Rio Plaza Dr.
Houston, TX 77083                            21990    10/1/2020       24 Hour Fitness USA, Inc.              $1,631.76                                                                           $1,631.76
Ferris, James
6338 Sullivan Ave
San Diego , CA 92114-4226                    22544    10/2/2020    24 Hour Fitness Worldwide, Inc.            $119.97                                                                              $119.97
Ferro, Stephen
876 Brookside DR
Felton, CA 95018                              9897     9/6/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00

                                                                                     Page 473 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 33 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ferrona, Darlene
375 Moreton Bay Lane #3
Goleta, CA 93117                              18584    9/24/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Fesliyan, Kory
3513 Spring Rose Way
Sacramento, CA 95827                          12758    9/14/2020     24 Hour Fitness Worldwide, Inc.                                               $738.00                                             $738.00
Fetsch, Mary
7114 N Wabash Ave
Portland, OR 97217                             6872     9/1/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Feyereisen, Erika
632 Dittmar Way
Sacramento, CA 95819                          13887    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,560.00                                                           $1,560.00
Fickens, Jervia Ishum Simon
126 Latimer St
San Diego, CA 92114                            1294    7/11/2020    24 Hour Fitness United States, Inc.          $1,610.00                                                                           $1,610.00
Fickett, Patricia
2554 Aaron Dr.
Santa Cruz, CA 95062-1900                     22108    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $972.00                                                              $972.00
Fidarova, Alla
535 Neptune Ave, apt 9F
Brooklyn, NY 11224                            25613    10/16/2020       24 Hour Fitness USA, Inc.                 $827.96                                                                              $827.96
Fiedler, James N
Benwoo, Inc.
14942 Gault Street
Van Nuys, CA 91405                            12765    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Fiegel, John
17 Paseo Grande Unit E
San Lorenzo, CA 94580                          7842     9/4/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Field, Rick
241 Heredia Ct
Roseville, CA 95747                            2262    8/10/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98
Fielder, Brad and Dawn
12024 Grayling Avenue
Whittier, CA 90604                             8735     9/4/2020        24 Hour Fitness USA, Inc.                 $199.98                                                                              $199.98
Fields, Jennifer
PO Box 15442
Long Beach, CA 90815                          15113    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Fields, Valerie
22523 Lost Creek Road
Katy, TX 77450                                11175     9/9/2020     24 Hour Fitness Worldwide, Inc.               $26.60                                                                               $26.60
Fields-Robinson, Leandrea
1870 E Helmick Street
Carson, CA 90746                               7683     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fierro, Abel
6105 Diamond Oaks Avenue
Bakersfield, CA 93306                         15959    9/21/2020     24 Hour Fitness Worldwide, Inc.               $28.50                                                                               $28.50
Fierro, Francisco
11338 Parkside Lane
Garden Grove, CA 92843                        20117    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                         Page 474 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 34 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fierro, Mauricio Alegre
100 W Grant Street Apt 4076
Orlando, FL 32806                            2222     8/7/2020     24 Hour Fitness Worldwide, Inc.               $50.05                                                                               $50.05
Fierro, Zenda
6105 Diamond Oaks Avenue
Bakersfield, CA. 93306                      15472    9/21/2020     24 Hour Fitness Worldwide, Inc.               $28.50                                                                               $28.50
Fife, Meghan
10 Cottonwood Lane
Seal Beach, CA 90740                        24621    10/4/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Fife, Meghan
10 Cottonwood Lane
Seal Beach, CA 90740                        24779    10/4/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Figueras, Julie
13472 Pico Ct.
Fontana, CA 92336                           16734    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Figueroa, Felecia
15372 Dalscote St
Hesperia, CA 92345                           8501     9/4/2020    24 Hour Fitness United States, Inc.            $46.00                                                                               $46.00
Figueroa, Henry A
1217 W Lynne Ave Apt B
Anaheim, CA 92802                           12218    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Figueroa, Henry Alfonso
1217 W Lynne Ave apt B
Anaheim, CA 92802                            2859     8/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Figueroa, Joe M
21432 Lostine Ave
Carson, CA 90745                            11129     9/9/2020     24 Hour Fitness Worldwide, Inc.               $38.00                                                                               $38.00
File, Elvis
9370 Alderwood Dr.
Rancho Cucamonga, CA 91730                   7103     9/2/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
Filetto, Carmelita
16736 123 Ter N
Jupiter, FL 33478                           20887    9/30/2020        24 Hour Fitness USA, Inc.                $1,643.44                                                                           $1,643.44
Filice, Dominic
4601 S Cooper Street
Seattle, WA 98118                           10568     9/8/2020     24 Hour Fitness Worldwide, Inc.              $127.35                                                                              $127.35
FILIP, ANDREW
6565 VIA DEL PRADO
CHINO HILLS, CA 91709                        7373     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $225.00                                                              $225.00
Filippis, Peter De
354 State Street #5C
Brooklyn, NY 11217                          22208    10/2/2020            24 New York LLC                      $2,000.00                                                                           $2,000.00
Filiupu, Claudia
8861 Ovieda Plz
Westminster, CA 92683                        7191     9/2/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Filiupu, Peniamina
8861 Ovieda Plz
Westminster, CA 92683                        6082     9/3/2020     24 Hour Fitness Worldwide, Inc.              $250.74                                                                              $250.74




                                                                                       Page 475 of 1763
                                                       Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 35 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Filler, Melvin
221 Vista Del Parque
Redondo Beach, CA 90277                     8550     9/5/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Filosa, Rolf T
1334 Shakespeare Dr
Concord, CA 94521                          15742    9/20/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Finch, Florine
10626 Meadow Lake Ln
Houston, TX 77042                          25840    10/21/2020   24 Hour Fitness Worldwide, Inc.           $1,020.00                                                                           $1,020.00
Fincher, Jim
2106 Belclaire Dr.
Carrollton, TX 75006-4315                  14421    9/15/2020    24 Hour Fitness Worldwide, Inc.            $213.10                                                                              $213.10
Fine, Doug
637 Glencoe Street
Denver, CO 80220                           25412    10/13/2020      24 Hour Fitness USA, Inc.              $1,458.00                                                                           $1,458.00
Fineman, Edwin
1352 Drake Avenue
Burlingame, CA 94010                       20431    10/1/2020         24 San Francisco LLC                 $1,548.00                                                                           $1,548.00
Fingert, Jeffrey
520 County Road 5001
Box 1791
Fraser, CO 80442                           23321    10/7/2020    24 Hour Fitness Worldwide, Inc.            $654.20                                                                              $654.20
Fink, Carol Yu
11155 Tusket River Dr
Rancho Cordova, CA 95670                   14621    9/16/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Fink, Wayne A
11155 Tusket River Dr
Rancho Cordova, CA 95670                   14001    9/14/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Finkbeiner, Scott C
245 W 2nd St.
Deer Park, NY 11729-5934                    124     6/29/2020       24 Hour Fitness USA, Inc.                $60.00                                                                               $60.00
Finke, Christine
323 SW 112th St #106
Seattle, WA 98146                           2168    7/27/2020    24 Hour Fitness Worldwide, Inc.             $67.02                                                                               $67.02
Finke, Daivd G.
10613 Gum Tree Court
Las Vegas, NV 89144                         5028    8/30/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Finke, David
10613 Gum Tree Ct.
Las Vegas, NV 89144-1442                    2901     8/6/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Finke, Lauralee
6891 SE Clackamas Rd
Milwaukie, OR 97267                        10347     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $228.00                                                              $228.00
Finkenberg, Joshua A
8610 Converse Ave
San Diego, CA 92123                         1274    7/11/2020    24 Hour Fitness Worldwide, Inc.            $299.00                                                                              $299.00
FINLANDIA SAUNA - PORTLAND
ATTN: TERRI TARKIAINEN
14010-B S.W. 72ND AVENUE
PORTLAND, OR 97224-0088                    25507    10/13/2020      24 Hour Fitness USA, Inc.             $21,735.96                                                                          $21,735.96

                                                                                   Page 476 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 36 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Finlay, Alison
2815 Albany Street
Houston, TX 77006                            16893    9/26/2020        24 Hour Fitness USA, Inc.                  $69.00                                                                               $69.00
Finley, Makay
8749 Gloria Ave
North Hills, CA 91343                        12363    9/12/2020     24 Hour Fitness Worldwide, Inc.              $559.20                                                                              $559.20
Finn, Colleen
10680 SW Adele Dr
Portland, OR 97225                            9725     9/7/2020        24 Hour Fitness USA, Inc.                  $70.00                                                                               $70.00
FINN, LUKAS
415 S. EARLHAM ST.
ORANGE, CA 92869                             24066    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $136.01                                                              $136.01
Finnegan, Cynthia
706 King Lane
Foster City, CA 94404-3620                    2333    7/23/2020    24 Hour Fitness United States, Inc.          $2,064.00                                                                           $2,064.00
Finney-Beverly, Arneta
13302 Stanford Ave
Los Angeles, CA 90059                        21989    10/5/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Finno, Francesco
25 Chestnut St
Islip, NY 11751                              25060    10/7/2020    24 Hour Fitness United States, Inc.                                          $1,920.00                                           $1,920.00
Fiorenza, Sandra
2828 Grande Camino
Walnut Creek, CA 94598                        2908     8/5/2020        24 Hour Fitness USA, Inc.                 $499.00                                                                              $499.00
Fiorenza, Sandra
2828 Grande Camino
Walnut Creek, CA 94598                       17854    9/22/2020        24 Hour Fitness USA, Inc.                 $499.00                                                                              $499.00
Firchau, Nicholas
750 8th Ave.
Longmont, CO 80501                            2260    7/27/2020        24 Hour Fitness USA, Inc.                $4,500.00                                                                           $4,500.00
Fire King Commercial Services, LLC
Michael, C. Brodarick
Lloyd & McDaniel, PLC
700 N. Hurstbourne Blvd.
Suite 200
Louisville, KY 40222                          492     6/29/2020     24 Hour Fitness Worldwide, Inc.              $955.66                                                                              $955.66
FIRE SAFE PROTECTION SERVICES, LP
1815 SHERWOOD FOREST
HOUSTON, TX 77043                            21451    9/29/2020        24 Hour Fitness USA, Inc.                                               $20,321.77                                          $20,321.77
FIRETROL PROTECTION SYSTEMS
3696 WEST 900 SOUTH SUITE A
SALT LAKE CITY, UT 84104                     24930    10/9/2020     24 Hour Fitness Worldwide, Inc.              $550.50                                                                              $550.50
First Service
C/O Daniel Goldblatt
1969 Matzen Ranch Circle
Petaluma, CA 94954                            1053     7/8/2020     24 Hour Fitness Worldwide, Inc.           $42,689.80                       $61,520.00                                         $104,209.80
First Service
C/O Daniel Goldblatt
1969 Matzen Ranch Circle
Petaluma, CA 94954                           17172    9/22/2020        24 Hour Fitness USA, Inc.              $42,689.90                       $61,520.00                                         $104,209.90

                                                                                        Page 477 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 37 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Firth, Ruth
17517 Gold Holly
Pflugerville, TX 78660                       10403     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,051.29                                                                           $1,051.29
Fisch, Michael
131 Bethlehem Road
Jerusalem 9342831
Israel                                       14196    9/15/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Fischer, Debby
3007 Bronton St
Houston, TX 77092                            20788    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Fischer, Douglas W
17800 NE 27th St
Vancouver, WA 98684                           7798     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fischer, Matthew
11998 Giles Street
Las Vegas , NV 89183                         21563    10/1/2020     24 Hour Fitness Worldwide, Inc.              $486.00                                                                              $486.00
Fischer, Melinda
517 Emerald Bay
Laguna Beach, CA 92651                       26314    11/10/2020    24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
FISCHLER, STEVE
8320 LAPIZ DR.
SAN DIEGO, CA 92126                           3144    8/18/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
FISCHLER, STEVE
8320 LAPIZ DR.
SAN DIEGO, CA 92126                          16120    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fish, Theresa
1011 N Baldwin St
Portland, OR 97217                           18536    9/26/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Fisher, Belinda L.
6611 SW Canyon Lane Apt. 1
Portland, OR 97225                           14575    9/16/2020     24 Hour Fitness Worldwide, Inc.             $4,918.00         $82.00                                                            $5,000.00
Fisher, James W.
855 N Liberty St
Arlington, VA 22205                          18295    9/25/2020     24 Hour Fitness Worldwide, Inc.              $653.00                                                                              $653.00
Fisher, LaMar S
6611 Southwest Canyon Lane Unit #1
Portland, OR 97225                           14589    9/16/2020     24 Hour Fitness Worldwide, Inc.             $4,599.00        $401.00                                                            $5,000.00
Fisher, LaTresa
629 W Queen St Apt 8
Inglewood, CA 90301                           7218     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fisher, Laura A.
6005 Rimini Court
Elk Grove, CA 95757                          24050    10/2/2020     24 Hour Fitness Worldwide, Inc.              $145.45                                                                              $145.45
Fisher, William Morgan
8355 Rainrock ct.
Las Vegas, NV 89123                          10699     9/7/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Fishler, Rose Modica
8017 Willys Court
Sacramento, CA 95828                         17836    9/24/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00


                                                                                        Page 478 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 38 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fishman, Aaron
1120 11th St
Hermosa Beach, CA 90254                     14920    9/15/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
Fishman, Howard
1133 7th Place
Hermosa Beach, CA 90254                     14419    9/15/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
fishman, Jesse
2 George Terrace
Petaluma, CA 94952                          15346    9/18/2020      24 Hour Fitness Holdings LLC                $300.00                                                                              $300.00
Fishman, Ronald L.
718 E. Oliver St.
Stamford, TX 79553                          14679    9/16/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Fishman, Susan
10913 Draco Road #21
San Diego, CA 92126                         15899    9/21/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Fishner, Dale
8963 NW 44th Ct
Sunrise, FL 33351                            446      7/1/2020     24 Hour Fitness Worldwide, Inc.             $2,100.00                                                                           $2,100.00
Fishner, Dale
8963 NW 44th Ct
Sunrise, FL 33351                           20592    9/29/2020     24 Hour Fitness Worldwide, Inc.             $2,207.97                                                                           $2,207.97
FIT (CO) QRS 15-59, Inc
c/o W.P. Carey Inc.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                          24204    10/2/2020    24 Hour Fitness United States, Inc.              $0.00                   $3,433,033.87                                       $3,433,033.87
FIT (CO) QRS 15-59, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                          24654    10/2/2020        24 Hour Fitness USA, Inc.                                            $3,433,033.87                                       $3,433,033.87
FIT (TX) LP
c/o W.P. CAREY INC
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                          23524    10/2/2020     24 Hour Fitness Worldwide, Inc.                                         $6,188,819.89                           $0.00       $6,188,819.89
FIT (TX) LP
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                          23648    10/2/2020        24 Hour Fitness USA, Inc.                                            $6,188,819.89                           $0.00       $6,188,819.89
FIT (TX), LP
c/o W.P. Carey Inc.
Attn: Christopher Hayes
50 Rockefeller Plaza
New York, NY 10020                          23521    10/2/2020    24 Hour Fitness United States, Inc.                             $0.00            $0.00                                               $0.00




                                                                                       Page 479 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 39 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
FIT (UT) QRS 14-92, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA
NEW YORK, NY 10020                           23362    10/2/2020        24 Hour Fitness USA, Inc.                                            $5,142,783.50                                       $5,142,783.50
FIT (UT) QRS 14-92, Inc.
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA, 2ND FLOOR
NEW YORK, NY 10020                           23360    10/2/2020    24 Hour Fitness United States, Inc.                                      $5,142,783.50                                       $5,142,783.50
FIT FOR LIFE LLC
10 W. 33RD STREET
STE 802
NEW YORK, NY 10001                            730     6/29/2020     24 Hour Fitness Worldwide, Inc.           $115,104.99                                                                         $115,104.99
Fit For Life LLC
Coface North America Insurance Company
650 College Road East
Suite 2005
Princeton, NJ 08540                          11171     9/8/2020     24 Hour Fitness Worldwide, Inc.           $115,104.00                                                                         $115,104.00
Fitch, James
3506 Russell Thomas Lane
Davidsonville, MD 21035                       260     6/23/2020     24 Hour Fitness Worldwide, Inc.               $244.77                                                                             $244.77
Fitch, James
3506 Russell Thomas Lane
Davidsonville, MD 21035                      17610    9/22/2020     24 Hour Fitness Worldwide, Inc.               $244.77                                                                             $244.77
Fithian, Catherine
1881 Corte Cava
Livermore, CA 94551                           5895    8/31/2020     24 Hour Fitness Worldwide, Inc.               $270.00                                                                             $270.00
Fitness International, LLC
Paul Hastings LLP
Chris L. Dickerson, Esq
Brendan M. Gage, Esq
71 S. Wacker Drive, 45th Floor
Chicago, IL 60606                            20678    9/30/2020        24 Hour Fitness USA, Inc.             $1,372,178.60                                                                      $1,372,178.60
FitzGerald, Colin
4923 SE Ogden St
Portland, OR 97206                            375     6/30/2020     24 Hour Fitness Worldwide, Inc.               $841.80                                                                             $841.80
Fitzgerald, Daniel
1320 Chestnut St
San Francisco, CA 94123                      18528    9/22/2020          24 San Francisco LLC                     $265.00                                                                             $265.00
Fitzgerald, James P.
971 San Remo
Irvine, CA 92606                              6679     9/3/2020     24 Hour Fitness Worldwide, Inc.                $44.99                                                                              $44.99
FITZGERALD, JENNIFER
PO BOX 835
CARPINTERIA, CA 93014                        22305    10/2/2020     24 Hour Fitness Worldwide, Inc.               $112.99                                                                             $112.99
Fitzpatrick, Al
1080 N.E. 7th drive
Newport, OR 97365                             8770     9/5/2020     24 Hour Fitness Worldwide, Inc.               $355.00                                                                             $355.00


                                                                                        Page 480 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 40 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fitzpatrick, Al
1080 NE 7th Drive
Newport, OR 97365                             19604    9/28/2020     24 Hour Fitness Worldwide, Inc.               $355.00                                                                             $355.00
Fitzpatrick, Albert
P.O. Box 932
San Juan Capistrano, CA 92693                 13988    9/14/2020     24 Hour Fitness Worldwide, Inc.               $355.00                                                                             $355.00
Fitzsimmons, Shelly M
1000 N Green Valley Pkwy
#440-359
Henderson, NV 89074                            2467    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Five Data, LLC
448 W. Vallette St
Elmhurst, IL 60126                             3033    8/11/2020     24 Hour Fitness Worldwide, Inc.          $1,149,143.49                                                                      $1,149,143.49
Flad, David
9010 Field Maple Street
Las Vegas, NV 89178                            1128     7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Flageolle, Dorothy
1330 S. Eliot St.
Denver, CO 80219                              19407    9/28/2020     24 Hour Fitness Worldwide, Inc.               $143.00                                                                             $143.00
Flagg, Nancy
373 Cascade Mist Ave.
Las Vegas, NV 89123-3092                      14738    9/15/2020     24 Hour Fitness Worldwide, Inc.               $304.00                                                                             $304.00
Flagg, Nancy
373 Cascade Mist Ave.
Las Vegas, NV 89123-3092                      14748    9/15/2020        24 Hour Fitness USA, Inc.                  $304.00                                                                             $304.00
Flamini, Emilia
15 Sage Terrace
Scarsdale, NY 10583                           27338    1/28/2021    24 Hour Fitness United States, Inc.         $36,000.00                                                                          $36,000.00
Flammer, Maria Alejandra
2100 S. Lewis St. Apt. 215
Anaheim, CA 92802                              2227    7/26/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Flanagain, Charles K.
4144 Alder Creek Lane
Wellington, CO 80549                           2970    8/10/2020        24 Hour Fitness USA, Inc.                  $167.96                                                                             $167.96
Flanagan, Cathleen
416 N Fig Tree Ln
Plantation, FL 33317                           4905     9/1/2020     24 Hour Fitness Worldwide, Inc.               $104.00                         $104.00                                             $208.00
Flanagan, Kelly
13 Eagle Rock Village, Apt. 3B
Budd Lake, NJ 07828                           23343    10/2/2020     24 Hour Fitness Worldwide, Inc.               $550.00                                                                             $550.00
Flanagan, Kevin
416 N Fig Tree Ln
Plantation, FL 33317                           5122     9/1/2020     24 Hour Fitness Worldwide, Inc.               $105.00                         $105.00                                             $210.00
Flanigan, Joi
431 Michel Place
Placentia, CA 92870                            2632     8/3/2020     24 Hour Fitness Worldwide, Inc.             $1,462.00                                                                           $1,462.00
Flashner, Beth
12207 Riverside Drive
Apt. 105
Valley Village, CA 91607                      12482    9/11/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00

                                                                                         Page 481 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 41 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Flatbush Delaware Holding LLC
Edward M. Fox
 c/o Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018                           21032    9/30/2020           24 New York LLC                  $128,016.66                                                                         $128,016.66
Fleck, Brian
5559 S Greenwood St
Littleton, CO 80120                          15769    9/20/2020            24 Denver LLC                      $400.00                                                                              $400.00
Fleck, Paul
160 EAST GLAUCUS ST
ENCINITAS, CA 92024-1601                     10824    9/10/2020    24 Hour Fitness Worldwide, Inc.            $111.97                                                                              $111.97
Fleisher, Barry
19 9th Ave
#401
San Mateo, CA 94401                           3943    8/27/2020    24 Hour Fitness Worldwide, Inc.                           $2,147.98                                                           $2,147.98
Fleisher, Barry
19 9th Ave, #401
San Mateo, CA 94401                           3921    8/27/2020    24 Hour Fitness Worldwide, Inc.                           $2,147.98                                                           $2,147.98
Fleisher, Barry
19 9th Ave, #401
San Mateo, CA 94401                          24053    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $2,147.98                                                           $2,147.98
Fleishman, Robert
849 Newton Lane
Placentia, CA 92870                           7955     9/4/2020       24 Hour Fitness USA, Inc.              $1,548.00                                                                           $1,548.00
Fleming, Brittany
22995 Lava Way
Nuevo, CA 92567                              22475    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $941.99                                                              $941.99
Fleming, Jay
3944 South 900 East #504
Salt Lake City, UT 84124                     19986    9/30/2020    24 Hour Fitness Worldwide, Inc.            $483.00                                                                              $483.00
Fleming, Thomas V.
1430 Thieriot Ave A 3rd
Bronx, NY 10460                              19511    9/28/2020    24 Hour Fitness Worldwide, Inc.            $252.00         $252.00                                                              $504.00
Fletcher Jr., Kenneth S.
9155 Tullamore Court
Sacramento, CA 95829                         16573    9/21/2020    24 Hour Fitness Worldwide, Inc.            $440.00                                                                              $440.00
Fletcher, Cetric
1329 East Hardwick Street
Long Beach, CA 90807                          6373     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fletcher, Janae
4857 Arid Ave Apt 2322
Las Vegas, NV 89115                          10695     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                $0.00                              $0.00
Fletcher, Jennifer
6755 Silver Creek Azle Rd.
Azle, TX 76020                               11674     9/9/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
FLEURANT, STEVEN
5695 HIGH MEADOW PLACE
ALTA LOMA, CA 91737                          21348    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99




                                                                                     Page 482 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 42 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fleury, Denise
303 Avenida Salvador
San Clemente, CA 92672                       22055    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $1,548.00                                                           $1,548.00
Fleury, Denise
303 Avenida Salvador
San Clemente, CA 92672                       26753    11/25/2020   24 Hour Fitness Worldwide, Inc.                           $1,548.00                                                           $1,548.00
Fleury, Julia
589 Caribbean Palm Drive
Las Vegas, NV 89138                           2540    8/13/2020    24 Hour Fitness Worldwide, Inc.            $299.90                                                                              $299.90
Fleury, Patricia
7749 Grassland Drive
Fort Worth, TX 76133                         25994    10/28/2020   24 Hour Fitness Worldwide, Inc.                            $294.00          $294.00          $294.00                            $882.00
Flickinger, Ed
6109 Azalea Ave
Bakersfield, CA 93306                         1254    7/10/2020    24 Hour Fitness Worldwide, Inc.             $60.00                                                                               $60.00
Flinders, David
6692 Orly Court
Fontana, CA 92336                             6080     9/2/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Flinders, Laura
6692 Orly Court
Fontana, CA 92336                             7134     9/2/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Flint, Corri
19265 Allegheny Rd. #6
Apple Valley, CA 92307                       15758    9/20/2020    24 Hour Fitness Worldwide, Inc.                                                              $449.99                            $449.99
Flo Water, Inc.
Attn: Chris Liccardi
4045 Pecos Street STE160
Denver, CO 80211-2562                        20963    10/1/2020       24 Hour Fitness USA, Inc.            $178,157.63                                                                         $178,157.63
Florek, John
11 Knollwood Dr.
North Caldwell, NJ 07006-4107                26450    11/16/2020   24 Hour Fitness Worldwide, Inc.            $302.19                                                                              $302.19
Florence, Peggy
974 Grove Street
Irvington, NJ 07111                           5516     9/1/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Florencio, Rovil
706 Templeton Ave
Daly City, CA 94014                           4183    8/27/2020         24 San Francisco LLC                  $200.00                                                                              $200.00
Florendo, John
445 Whispering Willow Drive Unit D
Santee, CA 92071                              2959     8/6/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Flores Jr., Felipe
9957 Del Surf Lane
Elk Grove, CA 95757                          13562    9/13/2020    24 Hour Fitness Worldwide, Inc.            $389.00                                                                              $389.00
Flores Mireles, Juan M
739 Van Wig Avenue
La Puente, CA 91746                          24096    10/2/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Flores, Andres
1142 Arbor Vista Way
San Jose, CA 95126                           14345    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99


                                                                                     Page 483 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 43 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
FLORES, BENJAMIN R
1524 REGENT ST, APT 2
REDWOOD CITY, CA 94061                       21352    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,177.00                                                                           $1,177.00
Flores, Christina
10601 San Fernando RD
Pacoima, CA 91331                            14220    9/15/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Flores, Claudia
5822 Fresno Ave
Richmond, CA 94804                           19199    9/26/2020     24 Hour Fitness Worldwide, Inc.                             $1,622.00                                                           $1,622.00
Flores, Daniel
268 E. Heath Lane
Long Beach, CA 90805                          8721     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Flores, Daniel
5765 North Fort Apache Rd
Las Vegas, NV 89149                           2346     8/6/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Flores, David
6455 Clybourn Ave.
North Hollywood, CA 91606                    17402    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Flores, Dawn
1737 Benton Street
Santa Clara, CA 95050                         4981     9/1/2020            24 New York LLC                                                        $200.00                                             $200.00
Flores, Eddie
4423 Kevinkay Dr
Houston, TX 77084                            18459    9/28/2020     24 Hour Fitness Worldwide, Inc.              $115.00                                                                              $115.00
Flores, Elena
2910 S Rene Dr.
Sata Ana, CA 92704                            7032     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Flores, Elizabeth
268 E. Heath Lane
Long Beach, CA 90805                          8918     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Flores, Elizabeth
427 e. ave 28
Los Angeles, CA 90031                         9303     9/5/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Flores, Evelio Patrick
                                             20236    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Flores, Fernando
6516 E. Camino Vista #3
Anaheim, CA 92807                             1625    7/15/2020        24 Hour Fitness USA, Inc.                  $70.18                                                                               $70.18
Flores, Gonzalo
17871 Shady View Dr. Unit 904
Chino Hills, CA 91709                        15080    9/18/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
Flores, Imelda
83635 Waterford Lane
Indio, CA 92203                              25661    10/16/2020    24 Hour Fitness Worldwide, Inc.              $396.00                                                                              $396.00
Flores, Jesus Prado
1237 Conway Ave.
Costa Mesa, CA 92626                         19449    9/28/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Flores, Jose
5327 Cypress RD
Oxnard, CA 93033                              9976     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00

                                                                                        Page 484 of 1763
                                                          Case 20-11568-KBO        Doc 72-1      Filed 04/19/21    Page 44 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Flores, Karen Suzanne
2961 San Francisco Ave
Long Beach, CA 90806                          21207    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,757.67                                                                           $1,757.67
Flores, Karen Suzanne
2961 San Francisco Ave.
Long Beach, CA 90806-1411                     19219    9/28/2020    24 Hour Fitness Worldwide, Inc.          $1,757.67                                                                           $1,757.67
Flores, Lizeth Karina
15353 Woodruff PL Apt 75
Bellflower, CA 90706                          20566    9/30/2020    24 Hour Fitness Worldwide, Inc.           $153.64                                                                              $153.64
Flores, Luis
8125 Mills Rd Apt 4302
Houston, TX 77064                             26696    11/25/2020   24 Hour Fitness Worldwide, Inc.            $45.00                                                                               $45.00
Flores, Mariela
7843 Claybeck Ave.
Sun Valley, CA 91352                           6331     9/3/2020    24 Hour Fitness Worldwide, Inc.           $288.00                                                                              $288.00
Flores, Martha
7705 Jay St
Lamont, CA 93241                               2067    8/10/2020    24 Hour Fitness Worldwide, Inc.           $108.00                                                                              $108.00
Flores, Melody G
9957 Del Surf Lane
Elk Grove, CA 95757                           13521    9/13/2020    24 Hour Fitness Worldwide, Inc.           $389.90                                                                              $389.90
Flores, Michael Vincent
15428 AMORE PL.
Bakersfield, CA 93314                          6725     9/1/2020    24 Hour Fitness Worldwide, Inc.           $359.88                                                                              $359.88
Flores, Rachel
665 N Birchwood Rd
Orange, CA 92869                              20505    9/29/2020    24 Hour Fitness Worldwide, Inc.           $429.00                                                                              $429.00
Flores, Raul
1737 Benton Street
Santa Clara, CA 95050                          5997    8/31/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Flores, Steven
9212 Earl Fife Drive
Elk Grove, CA 95624                           20940    9/30/2020    24 Hour Fitness Worldwide, Inc.           $137.17                                                                              $137.17
Flores, True
P.O. Box 6656
San Diego, CA 92166                           20710    9/30/2020    24 Hour Fitness Worldwide, Inc.        $30,000.00                                                                           $30,000.00
Flores, Twila
27554 Bahama Avenue
Hayward, CA 94545                             23923    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Flores, Yolanda
806 Tabor Ave.
Fairfield, CA 94533                           16158    9/18/2020    24 Hour Fitness Worldwide, Inc.            $31.99                                                                               $31.99
Flores-Lane, Veronica Christina
408 Quail Ave
McAllen, TX 78504                             11247     9/9/2020    24 Hour Fitness Worldwide, Inc.                                          $4,200.00          $700.00                          $4,900.00
Florestal, Marie
3017 Gates Court
Morris Plains, NJ 07950                        2903     8/9/2020    24 Hour Fitness Worldwide, Inc.          $1,583.99                                                                           $1,583.99




                                                                                      Page 485 of 1763
                                                          Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 45 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Florestal, Marie
3017 Gates Court
Morris Plains, NJ 07950                       17802    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,583.99                                                                           $1,583.99
Florio, Donald
2705 Voorhies Ave.
Brooklyn, NY 11235                            25425    10/9/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Flouris, Diane
4230 West 107th Dr
Westminster, CO 80031                         10222     9/7/2020     24 Hour Fitness Worldwide, Inc.                               $76.00                                                               $76.00
Flouris, Soto
4230 West 107th Dr
Westminster, CO 80031                         10237     9/7/2020     24 Hour Fitness Worldwide, Inc.                               $76.00                                                               $76.00
Flowers, Tracy
1846 Denstone Pl
Lemon Grove, CA 91945                         15005    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,350.00                                                                           $1,350.00
Floyd Jr., Gerald
1611 Carroll Oliver Way
Houston, TX 77020                             11527     9/9/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Floyd, Gina
1608 Toyon Glen
Escondido , CA 92026                          27171    12/28/2020    24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Floyd, Jesse
                                              18150    9/26/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Floyd, Kelly
2816 Calhoun Street
Alameda, CA 94501                              3510    8/27/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Floyd, Shanita
                                              18412    9/26/2020     24 Hour Fitness Worldwide, Inc.                                               $250.00                                             $250.00
Floyd, Shayne
7601 Halliday Ave
Oakland, CA 94605                             20689    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,300.00                                                           $1,300.00
FLOYD, STEVE
2816 Calhoun Street
Alameda, CA 94501                              3931    8/27/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Flum, Sheryl B
3063 Hazelton St
Falls Church, VA 22044                        26898    12/6/2020     24 Hour Fitness Worldwide, Inc.             $4,831.00                                                                           $4,831.00
Flum, Sheryl B
3063 Hazelton St
Falls Church, VA 22044                        26907    12/6/2020     24 Hour Fitness Worldwide, Inc.             $4,831.00                                                                           $4,831.00
Flynn, Brett
13375 Samantha Ave
San Diego, CA 92129                           24478    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Flynn, Brooke
526 Yucca Road
Fallbrook, CA 92028                           12158     9/9/2020     24 Hour Fitness Worldwide, Inc.              $243.75                                                                              $243.75
Flynn, Lanny J
10528 SE 300th Street
Auburn, WA 98092                               4609    8/29/2020    24 Hour Fitness United States, Inc.                          $1,270.38                                                           $1,270.38


                                                                                         Page 486 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 46 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Flynn, Matthew D.
13375 Samantha Ave
San Diego, CA 92129                          24514    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Flynn, Melanie
13375 Samantha Ave.
San Diego, CA 92129                          24987    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Flynn, Michael
1350 Wild Berry Way
Monument, CO 80132                            3505    8/27/2020              24 Denver LLC                        $69.13                                                                               $69.13
Flynn, Rita
255 W. Grandview Ave.
Sierra Madre, CA 91024                       14669    9/17/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Flynn, Shauna
5405 SE 120th Ave
Portland, OR 97266                            2866    8/17/2020     24 Hour Fitness Worldwide, Inc.               $69.24                                                                               $69.24
Flynn, Thomas
13342 SE Taggart Street
Portland, OR 97236                           25540    10/14/2020    24 Hour Fitness Worldwide, Inc.               $77.50                                                                               $77.50
Flynn, Tom
11917 Shady Springs Rd.
Austin, TX 78758-2250                        16240    9/18/2020    24 Hour Fitness United States, Inc.           $194.99                                                                              $194.99
Fofana, Amara
1404 HIGH STREET
APT A
ALAMEDA, CA 94501                             6360     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Fogelman, Judy
920 E 17 St
Apt 614
Brooklyn, NY 11230                           25500    10/13/2020    24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Fogt, Natasha
5036 1/2 West Point Loma Blvd.
San Diego, CA 92107                          20025    9/29/2020        24 Hour Fitness USA, Inc.                  $69.52                                                                               $69.52
Foist, Brian L.
17182 Cobra Lane
Huntington Beach, CA 92647                   22512    10/2/2020     24 Hour Fitness Worldwide, Inc.             $7,171.58                                                                           $7,171.58
Foley & Lardner LLP
Mark Wolfson
100 Tampa Street, Ste. 2700
Tampa, FL 33602                              19570    9/28/2020        24 Hour Fitness USA, Inc.              $30,780.75                                                                           $30,780.75
Foley, Donald C.
9900 Winkle Circle
Elk Grove, CA 95757                           8530     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Foley, Jane
308 Kaikea St
Kihei , HI 96753                             24630    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,470.00                                                                           $1,470.00
Foley, Norah
30625 120th CT SE
Auburn, WA 98092                             18122    9/26/2020        24 Hour Fitness USA, Inc.                $1,794.94                                                                           $1,794.94




                                                                                        Page 487 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 47 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Foley, Terrence
4507 Cabello St
Union City, CA 94587                          5314    8/30/2020    24 Hour Fitness United States, Inc.           $109.00                                                                              $109.00
Foley, Thomas J.
21223 106th Ave SE
Kent, WA 98031-2053                           5405    8/31/2020     24 Hour Fitness Worldwide, Inc.              $597.20                                                                              $597.20
Foley, William T
1442 Caspian Way
Oxnard, CA 93035                              292      7/1/2020        24 Hour Fitness USA, Inc.                 $383.99                                                                              $383.99
Foley, William T
1442 Caspian Way
Oxnard, CA 93035                              298      7/1/2020        24 Hour Fitness USA, Inc.                 $383.99                                                                              $383.99
Foley, William
1442 Caspian Way
Oxnard, CA 93035                             17768    9/22/2020        24 Hour Fitness USA, Inc.                 $383.99                                                                              $383.99
Foley, William
1509 Tallow Chase Court
Friendswood, TX 77546                        16545    9/20/2020        24 Hour Fitness USA, Inc.                  $66.67                                                                               $66.67
Folgar, Silvia
722 S Sycamore Ave
Rialto, CA 92376                             14922    9/16/2020     24 Hour Fitness Worldwide, Inc.              $121.47                                                                              $121.47
Folkes, Anita
361 S 7th Ave
Mount Vernon, NY 10550                        4841    8/31/2020        24 Hour Fitness USA, Inc.                $1,115.94                                                                           $1,115.94
Follett, Clint
3975 S 565 E
Salt Lake City, UT 84107                     22966    10/2/2020        24 Hour Fitness USA, Inc.                  $81.00                                                                               $81.00
Foltean, Sabina
15234 SE View Meadows Ln
Milwaukie, OR 97267                           2001    7/20/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
FOLZMAN, JILL
1807 SAN JOSE STREET
FRIENDS WOOD, TX 77546                       24964    10/6/2020     24 Hour Fitness Worldwide, Inc.                              $137.16                                                              $137.16
Fones, Thelma
750 Del Mar Avenue
Livermore, CA 94550                           9286     9/7/2020     24 Hour Fitness Worldwide, Inc.              $437.49                                                                              $437.49
Fones, Thelma
750 Del Mar Avenue
Livermore, CA 94550                           9748     9/6/2020     24 Hour Fitness Worldwide, Inc.              $812.00                                                                              $812.00
Fong (Ken Fong), Kenneth W.
6305 Meadowsweet Way
Las Vegas, NV 89108                          16152    9/17/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
Fong Law, Sin Hing
1663 45th Avenue
San Francisco, CA 94122                      21186    10/1/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Fong, Bryant
13901 SE 47th St
Bellevue, WA 98006                           13217    9/12/2020     24 Hour Fitness Worldwide, Inc.              $653.99                                                                              $653.99




                                                                                        Page 488 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 48 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fong, Caresse
1552 Sunnyvale Ave
Walnut Creek, CA 94597                       23070    10/2/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Fong, Carly
7739 Pineville Cir
Castro Valley, CA 94552                      20990    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fong, Crystal
1375 Couples Circle
Fairfield, CA 94533                          14809    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fong, Eric
18764 Aspesi Dr
Saratoga, CA 95070                           11185     9/9/2020    24 Hour Fitness Worldwide, Inc.            $291.00                                                                              $291.00
Fong, George
427 Franconia St.
San Francisco, CA 94110                      10132     9/8/2020    24 Hour Fitness Worldwide, Inc.            $142.67                                                                              $142.67
Fong, Henry
3468 Lisbon Drive
San Jose, CA 95132                           24822    10/9/2020    24 Hour Fitness Worldwide, Inc.             $29.00                                                                               $29.00
Fong, Hoyt
882 Parklin Avenue
Sacramento, CA 95831                          1067     7/7/2020    24 Hour Fitness Worldwide, Inc.           $1,491.00                                                                           $1,491.00
Fong, Hoyt
882 Parklin Avenue
Sacramento, CA 95831-1522                     3727    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,633.00                          $1,633.00
Fong, James
1552 Sunnyvale Ave
Walnut Creek, CA 94597                       22140    10/1/2020    24 Hour Fitness Worldwide, Inc.             $62.98                                                                               $62.98
Fong, Kent
7742 Sweetbrier way
Sacramento, CA 95832                         20833    10/1/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Fong, Linda
28455 Yosemite Dr
Trabuco Canyon, CA 92679                      9253     9/7/2020    24 Hour Fitness Worldwide, Inc.             $33.00                                                                               $33.00
Fong, Nicole
5820 Fair Oaks Blvd Apt 230
Carmichael, CA 95608                          4600    8/29/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Fong, Robert W
322 Light House Way
Sacramento, CA 95831                         16491    9/26/2020    24 Hour Fitness Worldwide, Inc.          $52,500.00                                                                          $52,500.00
Fong, Wai-Hei
104 Sideways
Irvine, CA 92618                             11062     9/9/2020    24 Hour Fitness Worldwide, Inc.             $34.99                                                                               $34.99
Fonnesbeck, Ida k
4586 Paradise Knoll
Castro Valley, CA 94546                      19150    9/25/2020       24 Hour Fitness USA, Inc.               $699.99                                                                              $699.99
Fonseca, Brian A
373 Lower LaVista CT NW
Salem, OR 97304                               4052    8/27/2020       24 Hour Fitness USA, Inc.                $70.00                                                                               $70.00




                                                                                     Page 489 of 1763
                                                                             Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 49 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Fontana Water Company, a division of San Gabriel Valley Water
Company
San Gabriel Valley Water Company
11142 Garvey Avenue
El Monte, CA 91733                                               18081    9/23/2020     24 Hour Fitness Worldwide, Inc.               $58.81                                                                               $58.81
FONTENO, MIA
8002 Albin Lane
Houston, TX 77071                                                22768    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Fonteno, Mia
8002 Albin Lane
Houston, TX 77071                                                22833    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Fontes, Cecilia
5651 Windsor Way
#309
Culver City, CA 90230                                            27412    2/18/2021     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Foo, Shihlee
41072 Ramon Terrace
Fremont, CA 94539                                                 9117     9/5/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Foraker, Erin
983 S York St
Denver, CO 80209                                                 22194    10/1/2020              24 Denver LLC                      $1,500.00                                                                           $1,500.00
Foraker, Erin
983 S. York Street
Denver, CO 80209                                                 22109    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Foraker, Shannon
1982 S Cherry St
Denver, CO 80222                                                 22014    10/1/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Foraker, Shannon
1982 s cherry st
Denver, CO 80222                                                 22158    10/1/2020              24 Denver LLC                       $649.00                                                                              $649.00
Forbes Jr , Simon
4724 Layla Rd
Arlington , TX 76016                                             16279    9/17/2020    24 Hour Fitness United States, Inc.                          $2,500.00                                                           $2,500.00
Forbes Jr., Simon
4724 Layla Rd.
Arlington, TX 76016                                               4218    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00
Forbes, Arlene
4724 Layla Rd
Arlington, TX 76016                                               3639    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                                                           $2,000.00
Forbes, Arlene
4724 Layla Rd
Arlington, TX 76016                                              16295    9/17/2020    24 Hour Fitness United States, Inc.                          $2,900.00                                                           $2,900.00
Forchelli Deegan Terrana LLP
Attn: Gerard R. Luckman, Esq.
333 Earle Ovington Blvd, Suite 1010
Uniondale, NY 11553                                               2498    7/29/2020        24 Hour Fitness USA, Inc.                $5,868.00                                                                           $5,868.00
Ford, Alisha
1180 Kentwood LN Apt 602
San Leandro, CA 94578                                            22250    10/1/2020              RS FIT NW LLC                    $30,000.00                                                                           $30,000.00


                                                                                                            Page 490 of 1763
                                                             Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 50 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Ford, David
620 Norris Canyon Terrace
San Ramon, CA 94583                               4267    8/28/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Ford, Doris Goddard
5834 Corinthian Pl
Lancaster, CA 93536                              23282    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Ford, Leonard
2315 W 116th St
Hollypark, CA 90250                               6925     9/2/2020     24 Hour Fitness Worldwide, Inc.              $101.27                                                                              $101.27
Ford, Leslie Vanessa
130 Cunningham Way
Travis AFB, CA 94535                              7520     9/4/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Ford, Rodney Dewayne
2100 Tulane Drive
Richardson, TX 75081                             13128    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Ford, Shane M
8 Saint John Ct
Novato, CA 94947                                 24260    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $634.68                                                              $634.68
Ford, Shayla
3119 Southampton Ct K35
Richmond, CA 94806                               25255    10/9/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Ford, William B.
2527 Woodgate Way
Roseville, CA 95747                              18165    9/26/2020        24 Hour Fitness USA, Inc.                                $1,440.00                                                           $1,440.00
Fordham Associates, LLC
Chiesa Shanian & Giantomasi
Francis M. Giantomasi, Esq.
One Boland Drive
West Orange
NJ, 7052                                         22947    10/2/2020            24 New York LLC                   $899,302.34                                                                          $899,302.34
Fordham Associates, LLC
Francis M. Giantomasi, Esq.
Chiesa Shahinian & Giantomasi
One Boland Drive
West Orange, NJ 07052                            23424    10/2/2020            24 New York LLC                   $899,302.34                                                                          $899,302.34
FORDHAM, REGINA P
102-51 186 STREET
HOLLIS, NY 11413                                 22438    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Foreman, Kyle
960 Capital Street
Costa Mesa, CA 92627                              6187     9/2/2020     24 Hour Fitness Worldwide, Inc.              $659.00                                                                              $659.00
Foreman, Stanley
1034 Fuller Drive
Claremont, CA 91711                               5785    8/31/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Forensic Analytical Consulting Services, Inc.
Attn: Betsy Lee
21228 Cabot Blvd
Hayward, CA 94545                                19597    9/28/2020        24 Hour Fitness USA, Inc.                $2,492.95                                                                           $2,492.95




                                                                                            Page 491 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 51 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Foret, Randy
9813 Shirland Lane
Frisco, TX 75035                             11063     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
FORET, TANYA
9813 SHIRLAND LANE
FRISCO, TX 75035                             11535     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Forey, Roxanne
533 Pepper Tree Dr.
Brea, CA 92821                               21659    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Forges, Andy
3307 Greenwich Village Blvd Apt 204
Orlando, FL 32835                            11493     9/9/2020     24 Hour Fitness Worldwide, Inc.              $302.68           $0.00                                                              $302.68
Forgette, Denise P.
21734 Lasso Lane
Walnut, CA 91789                             20157    9/29/2020        24 Hour Fitness USA, Inc.                                $1,622.00                                                           $1,622.00
Forgey, Joseph S.
3315 Montgomery Road 336
Santa Clara, CA 95054                         3620    8/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Forgione, Anusheh
4313 Ceylon Street
Denver, CO 80249                             15652    9/19/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Forman, Daniel
95-2053 Punkan St.
Mililani, HI 96789                           17894    9/22/2020    24 Hour Fitness United States, Inc.           $950.00                                                                              $950.00
Forman, Janet
351 West 24 Street Apt 12C
New York,, NY 10011                          18830    9/28/2020     24 Hour Fitness Worldwide, Inc.              $684.00                                                                              $684.00
Formosa, Carla
1 San Pedro Pl.
San Ramon, CA 94583                          21654    10/1/2020        24 Hour Fitness USA, Inc.                 $112.71                                                                              $112.71
FORMOSA, MARIO
1 SAN PEDRO PL.
SAN RAMON, CA 94583                          21725    10/1/2020        24 Hour Fitness USA, Inc.                  $76.90                                                                               $76.90
Fornadley, BJ
23622 Sidney Bay
Monarch Beach, CA 92629                      13428    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Fornasarig, Andrea
112 Salice Way
Campbell, CA 95008                            3565    8/26/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Forney, Shelley
507 Ramah Drive
Fort Collins, CO 80525                       19950    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Foroushani, Farrah
38786 Rosegate Terrace
Fremont, CA 94536                            20282    10/1/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Forrest Kalisch, Kent
                                             21105    10/3/2020     24 Hour Fitness Worldwide, Inc.                              $358.33                                                              $358.33
Forrest, Matthew
1527 3rd Ave W
Seattle, WA 98119                             7348     9/3/2020     24 Hour Fitness Worldwide, Inc.              $636.35                                                                              $636.35

                                                                                        Page 492 of 1763
                                                                Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 52 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Forrest, Reilly
14445 127th Ln NE unit S-15
Kirkland, WA 98034                                  22377    10/2/2020       24 Hour Fitness USA, Inc.               $636.35                                                                              $636.35
Forrester, Thomas D
7677 Ambrose Way
Sacramento, CA 95831                                 4610    8/29/2020    24 Hour Fitness Worldwide, Inc.            $936.00                                                                              $936.00
Forster, Thomas
PO Box 900621
Sandy, UT 84090-0621                                17517    9/22/2020       24 Hour Fitness USA, Inc.               $399.99                                                                              $399.99
Forsyth, Herrick
5391 East Brittany Place
Centennial, CO 80121                                23205    10/6/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Forsythe, Brett
18291 E Union Dr
Aurora, CO 80015                                    23630    10/2/2020    24 Hour Fitness Worldwide, Inc.            $174.93                                                                              $174.93
Fort Bend County Levee Improvement District #12
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                   26361    11/12/2020      24 Hour Fitness USA, Inc.                                                $381.82                                             $381.82
Fort Bend County Municipal Utility District #161
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                   26365    11/12/2020      24 Hour Fitness USA, Inc.                                              $6,777.27                                           $6,777.27
Fort Bend County Municipal Utility District #167
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                   26357    11/12/2020      24 Hour Fitness USA, Inc.                                              $5,280.75                                           $5,280.75
Fort Bend County Municipal Utility District #50
Carl O. Sandin
Perdue, Brandon, Fielder, Collins and Mott, LLP
1235 North Loop West Suite 600
Houston, TX 77008                                   26364    11/12/2020      24 Hour Fitness USA, Inc.                                              $4,343.16                                           $4,343.16
Fort Bend County
Linebargar Goggan Blair & Sampson, LLP
PO Box 3064
HOUSTON, TX 77253-3064                               1127     7/8/2020       24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00
Fort Bend County
Linerbarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                              26489    11/13/2020      24 Hour Fitness USA, Inc.                                             $38,021.00                                          $38,021.00
Fort Bend Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                   26362    11/12/2020      24 Hour Fitness USA, Inc.                                             $10,164.43                                          $10,164.43
Forte, Janet
2775 East 16th Street #3P
Brooklyn, NY 11235                                   454      7/1/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Fortier, James
1916 Easton Pl.
Saint Charles, MO 63301                              9185     9/4/2020       24 Hour Fitness USA, Inc.               $480.67                                                                              $480.67

                                                                                            Page 493 of 1763
                                                        Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 53 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Fortugno, John
3423 32nd way nw
Olympia, WA 98502                           26539    11/20/2020   24 Hour Fitness Worldwide, Inc.                            $328.00                                                              $328.00
Forutanpour, Poolak
3247 Sitio Tortuga
Carlsbad, CA 92009                           4943    8/31/2020       24 Hour Fitness USA, Inc.               $650.00                                                                              $650.00
Forward, Terry
1775 Cottonwood Drive
Vista, CA 92081                              6258     9/3/2020    24 Hour Fitness Worldwide, Inc.            $250.25                                                                              $250.25
Forward, Terry
1775 Cottonwood Drive
Vista, CA 92081                             26607    11/20/2020   24 Hour Fitness Worldwide, Inc.            $250.25                                                                              $250.25
Forzano, Dan
3797 Jenkins Ave.
San Jose, CA 95118                          18487    9/28/2020       24 Hour Fitness USA, Inc.               $511.00                                                                              $511.00
Fosci, Simonetta
1 Main St. #450
San Quentin, CA 94964                       12084    9/11/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Fosci, Simonetta
1 Main Street #450
San Quentin, CA 94964                       12082    9/11/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Foss, Louise
3122 Wellington Dr
Palmdale, CA 93551                          15551    9/18/2020    24 Hour Fitness Worldwide, Inc.            $678.00                                                                              $678.00
Fossati, Luisa
11716 Exposition Blvd
Los Angeles, CA 90064                       18104    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Foster, Alissa
11711 Collett Ave #1531
Riverside, CA 92505                          1120     7/9/2020    24 Hour Fitness Worldwide, Inc.             $41.99                                                                               $41.99
Foster, Alissa
11711 Collett Ave #1531
Riverside, CA 92505                         22930    10/2/2020    24 Hour Fitness Worldwide, Inc.             $42.99                                                                               $42.99
Foster, April
918 E Central Ave Apt D
Redlands, CA 92374                          18440    10/1/2020    24 Hour Fitness Worldwide, Inc.             $93.98                                                                               $93.98
Foster, Bethany
1643 Neptune Ln
Houston, TX 77062                            9749     9/8/2020    24 Hour Fitness Worldwide, Inc.             $87.00                                                                               $87.00
Foster, Carmin R
176B E Michigan Street
Orlando, FL 32806                            4720    8/30/2020    24 Hour Fitness Worldwide, Inc.             $83.39                                                                               $83.39
Foster, Donna
3620 Dorothy Avenue
Dallas, TX 75209                            20222    9/30/2020    24 Hour Fitness Worldwide, Inc.           $2,430.00                                                                           $2,430.00
Foster, Eric Robert
1707 PCH #225
Hermosa Beach, CA 90245                     19116    9/24/2020    24 Hour Fitness Worldwide, Inc.                                                              $198.00                            $198.00




                                                                                    Page 494 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 54 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Foster, Eric
10 Crescent Drive
Parsippany, NJ 07054                          13040    9/11/2020     24 Hour Fitness Worldwide, Inc.               $175.00                                                                             $175.00
Foster, Gerald
1457 E. Hidalgo Cir
Roseville, CA 95747                            6857     9/3/2020     24 Hour Fitness Worldwide, Inc.               $304.64                                                                             $304.64
FOSTER, JON W.
10270 CABALLO COURT
SACRAMENTO, CA 95829                          10600     9/8/2020     24 Hour Fitness Worldwide, Inc.               $168.00                                                                             $168.00
Foster, Kimberly
322 Greenbriar Townhouse Way
Las Vegas, NV 89121                             62     6/29/2020    24 Hour Fitness United States, Inc.             $41.99                                                                              $41.99
Foster, Linda
5275 Wise Road
Lincoln, CA 95648                             23583    10/2/2020     24 Hour Fitness Worldwide, Inc.             $8,816.00                                                                           $8,816.00
Foster, Micah J
4725 South 1300 East Apt 31
Millcreek, UT 84117                           15545    9/18/2020     24 Hour Fitness Worldwide, Inc.               $840.00                                                                             $840.00
Foster, Robert Franklin
4305 Beverly Glen Blvd
Sherman Oaks, CA 91423                         5031    8/30/2020     24 Hour Fitness Worldwide, Inc.                $29.99                                                                              $29.99
Foster, Sean Jonpaul
540 Oakdale Lane
Unit H
El Cajon, CA 92021                             6737     9/2/2020     24 Hour Fitness Worldwide, Inc.               $343.00                                                                             $343.00
Foster, Steve
25 Westchester Court
Coto de Caza, CA 92679                         6342     9/3/2020     24 Hour Fitness Worldwide, Inc.               $873.98                                                                             $873.98
Foster, Tiara R
8241 Elliott Green
Buena Park, CA 90621                          21774    10/1/2020     24 Hour Fitness Worldwide, Inc.               $312.00                                                                             $312.00
Foster, Tyler C
2203 Four Hills Ct
Pflugerville, TX 78660                        22969    10/2/2020        24 Hour Fitness USA, Inc.                                 $161.45                                                              $161.45
Foster, Yolanda
915 East El Camino Real Ap# A4
Sunnyvale, CA 94087-3785                      25877    10/22/2020    24 Hour Fitness Worldwide, Inc.                                                $83.98           $83.98                            $167.96
Foston, Shauntiqiea
                                               8809     9/4/2020              24 Denver LLC                          $0.00                                                                               $0.00
Foti, Yolanda
608 Donato Circle
Scotch Plains, NJ 07076                        6668     9/4/2020     24 Hour Fitness Worldwide, Inc.               $560.00                                                                             $560.00
Foulds, Christopher
4990 Pearlite Ave.
Las Vegas, NV 89120                            1048     7/6/2020     24 Hour Fitness Worldwide, Inc.               $286.99                                                                             $286.99
Fourth Plain Portland Shopping Center, LLC
c/o CCA Acquisition Company LLC
5670 Wilshire Blvd, Suite 1250
Los Angeles, CA 90036                          3123    8/11/2020        24 Hour Fitness USA, Inc.             $1,272,722.65                                                                      $1,272,722.65


                                                                                         Page 495 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 55 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fourth Plain Portland Shopping Center, LLC
c/o CCA Acquisition Company LLC
5670 Wilshire Blvd., Suite 1250
Los Angeles, CA 90036                          834      7/6/2020        24 Hour Fitness USA, Inc.             $1,271,540.93                                                                      $1,271,540.93
Foutch, Helen Yvonne
1127 West Ave 17
Lancaster, CA 93534                           18875    9/24/2020     24 Hour Fitness Worldwide, Inc.               $100.80                                                                             $100.80
Foutch, Helen Yvonne
1127 West Avenue J7
Lancaster, CA 93534                            919      7/8/2020     24 Hour Fitness Worldwide, Inc.                $67.60                                                                              $67.60
Fowler, Alexandra
808 W Prospect RD Apt 107
Fort Collins, CO 80526                        14243    9/15/2020     24 Hour Fitness Worldwide, Inc.               $147.02                                                                             $147.02
Fowler, Brad
PO Box 1273
Little Elm, TX 75068-1273                     18009    9/22/2020    24 Hour Fitness United States, Inc.            $787.00                                                                             $787.00
Fowler, Brad
PO Box 1273
Little Elm, TX 75068-1273                     18164    9/22/2020        24 Hour Fitness USA, Inc.                  $787.00                                                                             $787.00
Fowler, Cynthia
8020 Alton Drive
Lemon Grove, CA 91945                         16736    9/23/2020     24 Hour Fitness Worldwide, Inc.           $100,000.00                                                                         $100,000.00
Fowler, Deanne
501 Jackson Avenue
Rahway, NJ 07065                               2557    7/30/2020        24 Hour Fitness USA, Inc.                $1,453.17                                                                           $1,453.17
Fowler, Glen
4000 Random Lane
Sacramento, CA 95864                          12106     9/9/2020     24 Hour Fitness Worldwide, Inc.               $766.64                                                                             $766.64
Fowler, Hugh
236 Lake Wichita Drive
Wylie, TX 75098                               21520    10/1/2020        24 Hour Fitness USA, Inc.                   $65.00                                                                              $65.00
Fowler, Ingrid
15 Wild Meadow Court
The Woodlands, TX 77380                       15923    9/20/2020     24 Hour Fitness Worldwide, Inc.               $397.22                                                                             $397.22
Fowler, Kimberly
19 Peace Tree Way
The Woodlands, TX 77375                        630      7/7/2020     24 Hour Fitness Worldwide, Inc.                $38.87                                                                              $38.87
Fowler, Linda
PO Box 1273
Little Elm, TX 75068-1273                     17607    9/22/2020    24 Hour Fitness United States, Inc.            $924.88                                                                             $924.88
Fowler, Linda
PO Box 1273
Little Elm, TX 75068-1273                     18967    9/22/2020        24 Hour Fitness USA, Inc.                  $924.88                                                                             $924.88
Fowler, Parker
3178 E La Palma Ave
Anaheim, CA 92806                              5204     9/1/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00
Fowler, Robert
1812 Tameria Dr
Irving, TX 75060                              10560     9/8/2020     24 Hour Fitness Worldwide, Inc.               $399.00                                                                             $399.00


                                                                                         Page 496 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 56 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
FOWLER, SABRINA
6319 STONEWOOD POINTE LANE
HOUSTON, TX 77066                            14638    9/16/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Fowler, Shawn
                                             24639    10/3/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Fox, Alex T
337 Laurel Rd
Boyertown, PA 19512                          21242    10/1/2020     24 Hour Fitness Worldwide, Inc.              $675.00                                                                              $675.00
Fox, Dan
411 E College Street
Oberlin, OH 44074                             5556    8/31/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Fox, Darolyn
1825 GALINDO ST
APT 101
CONCORD, CA 94520-2450                       18312    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Fox, Fredda M
6431 Archer Street
Jurupa Valley, CA 92509                      24931    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,005.00                                                                           $1,005.00
Fox, Jack
3561 Homestead Rd #496
Santa Clara, CA 95051                        15280    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $583.33                                                              $583.33
Fox, Michael
3561 Homestead Rd #496
Santa Clara, CA 95051                        15331    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $583.33                                                              $583.33
Fox, Stephanie
P.O.Box 421
Adelanto, CA 92301-0421                      15151    9/18/2020     24 Hour Fitness Worldwide, Inc.                                             $3,699.00                                           $3,699.00
Fox-Jones, June
2695 Briggs Avenue, Apt. A7
Bronx, NY 10458                              10376     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Foxley, Mark
11100 N. 115th St. Apt 149
Scottsdale , AZ 85259                        13330    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Foyle, Kevin
1629 Vassar St
Houston, TX 77006                             2585     8/7/2020        24 Hour Fitness USA, Inc.                $1,088.00                                                                           $1,088.00
Fraga, Jessenda
5401 Chimney Rock Rd. Apt 325
Houston, TX 77081                            18509    9/26/2020     24 Hour Fitness Worldwide, Inc.              $888.00                                                                              $888.00
Fraioli, Anamaria
24507b 76th Avenue
Bellerose, NY 11426                          14194    9/15/2020     24 Hour Fitness Worldwide, Inc.             $3,280.00                                                                           $3,280.00
Fraitag, Lenny
6753 Eldridge Street
San Diego, CA 92120                           637      7/7/2020    24 Hour Fitness United States, Inc.            $24.99                                                                               $24.99
Frakes, Joyce
2660 S University Blvd.
Unit L
Denver, CO 80210                             17801    9/24/2020              24 Denver LLC                                      $1,608.00                                                           $1,608.00


                                                                                        Page 497 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 57 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Fraley, Paul
3267 Eucalyptus ave
Long Beach , CA 90806                         1722    7/16/2020     24 Hour Fitness Worldwide, Inc.                            $699.99                                                              $699.99
Fralick, Brandon
7423 Summer Night Ln
Rosenberg, TX 77469                          16915    9/25/2020     24 Hour Fitness Worldwide, Inc.            $161.19                                                                              $161.19
Frallicciardi, Debbie & Richie
244 Norma Avenue
West Islip, NY 11795                         18670    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26412    11/12/2020       24 Hour Fitness USA, Inc.                              $1,654.06                                                           $1,654.06
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26413    11/12/2020 24 Hour Fitness United States, Inc.                          $1,654.06                                                           $1,654.06
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26414    11/12/2020             RS FIT CA LLC                                       $0.00                                                                $0.00
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26415    11/12/2020         24 San Francisco LLC                                    $0.00                                                                $0.00
Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26417    11/12/2020          RS FIT Holdings LLC                                    $0.00                                                                $0.00
Franchise Tax Board
Banruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952                    26416    11/12/2020      24 Hour Fitness Holdings LLC                               $0.00                                                                $0.00
Francis Daniel McCann Aka Frank McCann
74 Chenery St
San Francisco, CA 94131                      12975    9/11/2020        24 Hour Fitness USA, Inc.               $699.99                                                                              $699.99
Francis, Glenna Maria
5765 E Walton Street
Long Beach, CA 90815                         19832    9/28/2020     24 Hour Fitness Worldwide, Inc.          $38,114.00                                                                          $38,114.00
Francis, Lauren
14 Ford Dr S
Massapequa, NY 11758                         19727    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                              $200.00                            $200.00
Francis, Lauren
2103 Dufour Ave Apt A
Redondo Beach, CA 90278                       6286     9/3/2020     24 Hour Fitness Worldwide, Inc.            $349.50                                                                              $349.50
FRANCIS, MELANIE
91 MATISSE COURT
PLEASANT HILL, CA 94523                       9406     9/7/2020     24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99




                                                                                       Page 498 of 1763
                                                          Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 58 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Francis, Phyllis A
4216 North Country Drive
Antelope, CA 95843                             1745    7/15/2020       24 Hour Fitness USA, Inc.               $299.00                                                                              $299.00
Francis, Sean
5765 E Walton Street
Long Beach, CA 90815                          19629    9/28/2020    24 Hour Fitness Worldwide, Inc.          $58,646.00                                                                          $58,646.00
Francisco, Rafael V
311 Redwood Avenue G8
Paterson, NJ 07522                            26057    10/28/2020      24 Hour Fitness USA, Inc.               $179.00                                                                              $179.00
Francis-Nicholas, Randa
710 Spooner Ave
Plainfield, NJ 07060                           5511     9/1/2020    24 Hour Fitness Worldwide, Inc.           $1,020.04                                                                           $1,020.04
Franck, Craig
7761 S Foresthill Ct
Littleton, CO 80120                           18776    9/30/2020       24 Hour Fitness USA, Inc.               $214.50                                                                              $214.50
Franco, Carol
3906 Cedarwood Lane
Johnstown , CO 80534                           3232    8/21/2020    24 Hour Fitness Worldwide, Inc.           $1,656.00                                                                           $1,656.00
FRANCO, CECI
120 CAPP STREET APT 304
SAN FRANCISCO, CA 94112                        9657     9/6/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                          $50,000.00
Franco, Cesar
10178 Stafford St.
Rancho Cucamonga, CA 91730                    22266    10/1/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Franco, Christian
17912 Duncan Street
Encino, CA 91316                               8482     9/5/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Franco, Dora
200 E Gladstone St. Apt. # 114
Azusa, CA 91702                                4773    8/30/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Franco, Jorge
14816 61 Road
Flushing, NY 11367                            20446    9/30/2020    24 Hour Fitness Worldwide, Inc.            $198.00                                                                              $198.00
FRANCO, NATALIA
83-74 TALBOT ST, APT 3A
KEW GARDENS, NY 11415                         21447    10/1/2020           24 New York LLC                                    $1,425.00                                                           $1,425.00
Franco, Shannon
10178 Stafford St.
Rancho Cucamonga, CA 91730                    21922    10/1/2020    24 Hour Fitness Worldwide, Inc.            $375.95                                                                              $375.95
Franco, Stephanie
3837 Monterey Ave
Baldwin Park, CA 91706                        11822    9/10/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Francois, Kalina
6610 Crow Canyon Rd
Castro Valley, CA 94552                       26723    11/26/2020   24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Francois, Pierre
6610 Crow Canyon Rd
Castro Valley, CA 94552                       26732    11/26/2020   24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00




                                                                                      Page 499 of 1763
                                                                               Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 59 of 441


                                                                                                                Claim Register
                                                                                                             In re RS FIT NW LLC
                                                                                                             Case No. 20-11568

                                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                                   Amount                                           Amount           Amount
Francois, Talaya
6610 Crow Canyon Rd
Castro Valley, CA 94552                                            26709    11/26/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Francois, Zarinah
6610 Crow Canyon Rd
Castro Valley, CA 94552                                            26707    11/26/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Frank Edward Plant, Jr., Trustee of the Frank Edward Plant, Jr.
Family Trust, dated July 30, 2007
Gupta, Evans and Associates, PC
1620 5th Ave. Suite 650
San Diego, CA 92101                                                10971     9/8/2020     24 Hour Fitness Worldwide, Inc.          $796,235.47                                                                          $796,235.47
Frank, Carolynn
1120 Bluebell Dr
Livermore, CA 94551                                                24993    10/5/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Frank, Gabor
8306 Wilshire Blvd., #1517
Beverly Hills, CA 90211                                            22655    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,250.00                                                                           $5,250.00
Frank, Kevin
2906 South Hobart Blvd
Los Angeles, CA 90018                                               7524     9/3/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Frank, Linda H
6401 Redstone Circle
Colorado Springs, CO 80919                                         17215    9/28/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Frank, Michael
3491 Old Cobble Court
San Diego, CA 92111                                                17088    9/24/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Frank, Nancy
307 Balchen Street
Massapequa Park, NY 11762                                          19854    9/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Frank, Priscila
Boeing Employee Credit Union
                                                                   14003    9/16/2020    24 Hour Fitness United States, Inc.            $92.54                                                                               $92.54
Frank, Sharon
4120 Twin Creeks Drive
Fort Worth, TX 76244                                               15249    9/18/2020     24 Hour Fitness Worldwide, Inc.               $66.01                                                                               $66.01
Frank, Sondra Elaine
11852 Reagan St.
Los Alamitos, CA 90720                                             19299    9/30/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Franke, Jeremy Steven
2311 Caringa Way #44
Carlsbad, CA 92009                                                  2371    7/23/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
FRANKE, JEREMY STEVEN
2311 CARINGA WAY
UNIT 44
CARLSBAD, CA 92009                                                 20613    9/30/2020        24 Hour Fitness USA, Inc.                             $335,894.10            $0.00                                         $335,894.10
Franki, Nicholas
86 Van Sicklen Street
Brooklyn, NY 11223                                                 13548    9/15/2020     24 Hour Fitness Worldwide, Inc.              $276.00                                                                              $276.00




                                                                                                              Page 500 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 60 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Frankle, Diane Holt
410 Linfield Drive
Menlo Park, CA 94025                         2999    8/11/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Frankle, Robert Stephen
410 Linfield Drive
Menlo Park, CA 94025                         2230    8/11/2020     24 Hour Fitness Worldwide, Inc.              $913.00                                                                              $913.00
Franklin Jr., Ralph K
6242 Hammock Park Road
West Palm Beach, FL 33411-6456               5529    8/31/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Franklin, David Miles
Miles and Kym Franklin
3209 Chalice Well Drive
Pflugerville,, TX 78660                     21283    10/1/2020        24 Hour Fitness USA, Inc.                 $181.80                                                                              $181.80
Franklin, Linda
801 Trixis Ave
Lancaster, CA 93534                         11297     9/9/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Franklin, Michael S.
18695 Montrose St
Bloomington, CA 92316                       18717    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                 $41.99                             $41.99
Franklin, Tammy R
6242 Hammock Park Road
West Palm Beach, FL 33411-6456               4897    8/31/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Franklin, Tammy R.
6242 Hammock Park Road
West Palm Beach, FL 33411                    7991     9/4/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Franklin, Wendy
1520 Harvest Loop
Folsom, CA 95630-5333                       22431    10/1/2020     24 Hour Fitness Worldwide, Inc.              $456.53                                                                              $456.53
Franko, Anna
18 Bridgeport
Manhattan Beach, CA 90266-7226               5082    8/31/2020        24 Hour Fitness USA, Inc.                                 $296.00                                                              $296.00
Franko, Robert
18 Bridgeport Lane
Manhattan Beach, CA 90266-7226               5085    8/31/2020        24 Hour Fitness USA, Inc.                                $1,184.00                                                           $1,184.00
Frankyan, Sose
7701 Whitsett Ave
North Hollywood, CA 91605                    9841     9/6/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Frantz, Janellen
864 Holly Drive S.
Annapolis, MD 21409                          1062     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $747.00                                                              $747.00
Frantz, Robert
864 Holly Drive S.
Annapolis, MD 21409                          977      7/7/2020     24 Hour Fitness Worldwide, Inc.                             $1,992.00                                                           $1,992.00
Frascarelli, Kimberly
1739 Roman Avenue
Camarillo, CA 93010                         12687    9/11/2020     24 Hour Fitness Worldwide, Inc.               $95.97                                                                               $95.97
Fraser, Gayle
29 Willotta Dr.
Fairfield, CA 94534                         18625    9/24/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00


                                                                                       Page 501 of 1763
                                                          Case 20-11568-KBO         Doc 72-1        Filed 04/19/21   Page 61 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fraser, Shelby
314 Henrietta St.
Lewisville, TX 75057                           1822    7/17/2020        24 Hour Fitness USA, Inc.               $297.00                                                                              $297.00
Frasier, Thomas Duane
106 South Hewitt Street
Unit 234
Los Angeles, CA 90012                          1308    7/13/2020     24 Hour Fitness Worldwide, Inc.             $46.99                                                                               $46.99
Frasz, Marjorie R
7004 W. Washington Ave
Las Vegas, NV 89128                            7756     9/3/2020     24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Fraumeni, Lindsey
13902 Gale Ave
Hawthorne, CA 90250                            8777     9/6/2020     24 Hour Fitness Worldwide, Inc.             $29.00                                                                               $29.00
Frausto, Zoila L
3100 Finnian Way #144
Dublin, CA 94568                              19667    9/28/2020     24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Frazer, Justin
4714 215th St E
Spanaway, WA 98387                            22297    10/2/2020     24 Hour Fitness Worldwide, Inc.            $365.35                                                                              $365.35
Frazier, Bryce
10250 Casa View Drive
Dallas, TX 75228                              23869    10/2/2020     24 Hour Fitness Worldwide, Inc.            $175.00                                                                              $175.00
Frazier, Denise
1837 Willowhurst Road
Cleveland, OH 44112                           21556    10/1/2020        24 Hour Fitness USA, Inc.            $913,949.76     $13,650.00                                                          $927,599.76
Frazier, Denise
1837 Willowhurst Road
Cleveland, OH 44112                           24645    10/5/2020        24 Hour Fitness USA, Inc.            $913,949.76     $13,650.00                                                          $927,599.76
Frazier, Richard
1303 McKinley St.
Annapolis, MD 21403                            409     6/25/2020     24 Hour Fitness Worldwide, Inc.            $187.96                                                                              $187.96
Frazier, Sam
7860 Mount Vernon Road
Auburn, CA 95603                               4170    8/28/2020     24 Hour Fitness Worldwide, Inc.          $17,200.00                                                                          $17,200.00
Frazza, Paula
41 Mill St.
Bloomfield, NJ 07003                          15486    9/17/2020     24 Hour Fitness Worldwide, Inc.            $161.00                                                                              $161.00
Freborg, Kajsa
1801 L St. #437
Sacramento, CA 95811                           1987    7/20/2020     24 Hour Fitness Worldwide, Inc.           $2,272.00                                                                           $2,272.00
Frech, Peter
2020 E Laird Drive
Salt Lake City, Utah 84108                    26806    11/30/2020 24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Freda, Margaret
2034 Bragg St
Brooklyn, NY 11229                             1431    7/13/2020     24 Hour Fitness Worldwide, Inc.            $113.00                                                                              $113.00




                                                                                        Page 502 of 1763
                                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 62 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Frederick J. Meno, Solely In His Capacity As Receiver Of
Renaissance Victorville Shopping Center
The Woodmont Company
2100 West 7th Street
Fort Worth, TX 76107                                        22053    10/1/2020        24 Hour Fitness USA, Inc.             $604,969.29                                                                          $604,969.29
Frederick, Anne
3466 Marber Ave
Long Beach, CA 90808                                         3830    8/27/2020              RS FIT CA LLC                      $1,380.00                                                                           $1,380.00
Frederick, Jason
344 West Reed Ave.
Salt Lake City, UT 84103                                     9467     9/7/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Frederick, Susan R
217 Spruce # 104-C
Denver, CO 80230                                            25292    10/12/2020    24 Hour Fitness Worldwide, Inc.                             $2,267.16                                                           $2,267.16
Frederick, Tasha
2625 Villa Di Lago Unit 1
Grand Prairie, TX 75054                                     12040    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $210.00                            $210.00
Frederickson, Terry
6236 Canobie Ave
Whittier, CA 90601                                           3865    8/27/2020     24 Hour Fitness Worldwide, Inc.              $194.99                                                                              $194.99
Freed, David N
3055 Washington St
Coconut Grove, FL 33133                                      4896    8/31/2020     24 Hour Fitness Worldwide, Inc.              $670.19                                                                              $670.19
Freedman, Keith
PO Box 14843
San Francisco, CA 94114-0843                                12684    9/11/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Freegard, Alysia
8776 Crusheen Way
Sacramento, CA 95828                                        13291    9/16/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Freeman, Alyson
1208 Sigafoos Ave NW
Orting, WA 98360                                             8764     9/5/2020     24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Freeman, Eugenia
5521 Adeline St.
Oakland, CA 94608                                           15873    9/20/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Freeman, Joann
625 Oak Street
Laguna Beach, CA 92651                                      24651    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Freeman, Joseph
2232 Berkeley Ave
Los Angeles, CA 90026                                        6132     9/1/2020        24 Hour Fitness USA, Inc.                 $315.00                                                                              $315.00
Freeman, Michael
3507 Flintwood Dr
Santa Rosa, Ca 95404                                         3265    8/21/2020    24 Hour Fitness United States, Inc.                          $1,622.00                                                           $1,622.00
Freeman, Michael
45 Tudor Road
Farmingdale, NY 11735                                        2788     8/3/2020     24 Hour Fitness Worldwide, Inc.                              $499.99                                                              $499.99
Freeman, Shauna
629 Maple St.
Colorado Springs, CO 80903                                  23482    10/2/2020     24 Hour Fitness Worldwide, Inc.              $154.62                                                                              $154.62

                                                                                                       Page 503 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 63 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Freeman, Tammie
16022 Arapaho Bend Ln.
Cypress, TX 77429                            24986    10/6/2020    24 Hour Fitness Worldwide, Inc.            $102.58                                                                              $102.58
Freemen, Kevin
5521 Adeline St.
Oakland, CA 94608                            15919    9/20/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Freese, Christian
3702 Elizabeth Dr
Carrollton, TX 75007                          6327     9/1/2020       24 Hour Fitness USA, Inc.                               $133.65                           $133.65                            $267.30
Freg, Kathy
48 Via de Casas Norte
Boynton Bch, FL 33426                        20751    9/29/2020    24 Hour Fitness Worldwide, Inc.            $105.91                                                                              $105.91
Fregia, Merie
10604 Valley Spring Lane
#301
Toluca Lake, CA 91602                        26792    11/30/2020   24 Hour Fitness Worldwide, Inc.           $1,596.51                                                                           $1,596.51
Fregoso, Jose
2869 Segovia Way
Carlsbad, CA 92009                            1368    7/13/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Fregoso, Klarissa
24933 Walnut St
Apt 33
Newhall, CA 91321                             356     6/30/2020       24 Hour Fitness USA, Inc.                $65.58                                                                               $65.58
Frei, Kristine
8609 Arminda Circle Unit 16
Santee, CA 92071                             23704    10/2/2020    24 Hour Fitness Worldwide, Inc.            $232.15                                                                              $232.15
Freifeld, Alexis
4680 W Mineral Ave, Apt 202
Littleton, CO 80128                           1929    7/20/2020    24 Hour Fitness Worldwide, Inc.           $1,727.96                                                                           $1,727.96
Freilich, Kymberlie
8592 Marvale
Huntington Beach, CA 92646                    2650     8/3/2020    24 Hour Fitness Worldwide, Inc.           $3,120.00                                                                           $3,120.00
Freitas, Kathleen
1572 Surrey Drive
Santa Rosa, CA 95401-6033                    24719    10/5/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Freitas, Shirley
4111 DeCosta Ave
Sacramento, CA 95821-4001                    12189     9/9/2020       24 Hour Fitness USA, Inc.                $69.00                                                                               $69.00
Freling, David
2410 Sebastopol Lane No. 6
Hayward, CA 94542                             3599    8/27/2020    24 Hour Fitness Worldwide, Inc.            $168.00                                                                              $168.00
French, Perrin
1240 Waverley bSt.
Palo Alto , CA 94301                         24937    10/7/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
French, Salim
4800 Rocklin Dr.
Union City, CA 94587                         16053    9/22/2020    24 Hour Fitness Worldwide, Inc.            $554.23                                                                              $554.23
French, Shaylyn
4420 Gary Dr
Haltom City, TX 76117                        10397     9/9/2020    24 Hour Fitness Worldwide, Inc.            $582.78                                                                              $582.78

                                                                                     Page 504 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 64 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fresch, Troy David
354 S. Spring St. #903
Los Angeles, CA 90013                        17390    9/23/2020         24 San Francisco LLC                       $0.00                                                                             $0.00
Fretwell, Bryan
303 Lynn Drive
Ventura, CA 93003                            21134    10/1/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Freund, Martin
345 Glendora Cir
Danville, CA 94526                           15373    9/21/2020    24 Hour Fitness Worldwide, Inc.             $59.98                                                                               $59.98
Frew, David
2676 Twin Creeks Dr.
San Ramon, CA 94583                          13738    9/14/2020    24 Hour Fitness Worldwide, Inc.           $3,000.00                                                                           $3,000.00
Freyer, Amy Patricia
19220 Marlin Ct
Lake Oswego, OR 97035                        17700    9/23/2020    24 Hour Fitness Worldwide, Inc.            $469.00                                                                              $469.00
Freyer, Bret E
19220 Marlin Ct
Lake Oswego, OR 97035                        17682    9/23/2020    24 Hour Fitness Worldwide, Inc.            $469.00                                                                              $469.00
Friary, Ann L
2251 N Rampart Blvd #303
Las Vegas, NV 89128                          21293    10/3/2020    24 Hour Fitness Worldwide, Inc.           $1,848.00                                                                           $1,848.00
Frias, Joel Enrique
PO Box 85672
Seattle, WA 98145                            12690    9/11/2020    24 Hour Fitness Worldwide, Inc.            $118.63                                                                              $118.63
Frias, Lorraine
16321 Sugargrove Drive
Whittier, CA 90604                            8262     9/5/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Frick, Melanie
17 Linda Place
Denville, NJ 07834                            300      7/1/2020       24 Hour Fitness USA, Inc.               $582.80                                                                              $582.80
Frickman, Narvin
3311 W. 114th Cir. Unit C
Westminster, CO 80031                        18274    9/26/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                         $150,000.00
Fridley, Lacy
210 W Greenwood Ave
La Habra, CA 90631                           25272    10/10/2020   24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Fried, Chrissy
910 Stratford Ct.
Del Mar, CA 92014                            10864     9/8/2020    24 Hour Fitness Worldwide, Inc.            $299.96                                                                              $299.96
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                             4397    8/30/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                             5243    8/30/2020    24 Hour Fitness Worldwide, Inc.            $599.98                                                                              $599.98
Fried, Robert
910 Stratford Ct.
Del Mar, CA 92014                            10581     9/8/2020    24 Hour Fitness Worldwide, Inc.            $780.00                                                                              $780.00




                                                                                     Page 505 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 65 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fried, Stephen
10172 Beverly Drive
Huntington Beach, CA 92646                    4426    8/29/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Friedberg, Jerry
16 Woodfall
Irvine, CA 92604                              563      7/4/2020    24 Hour Fitness Worldwide, Inc.                            $180.00                                                              $180.00
Friedberg, Lisa
16 Woodfall
Irvine, CA 92604                              562      7/4/2020    24 Hour Fitness Worldwide, Inc.                            $180.00                                                              $180.00
Friedl, John
610 Laurel Berry Ct.
Apex, NC 27523                               25924    10/24/2020   24 Hour Fitness Worldwide, Inc.                                                              $500.00                            $500.00
Friedlander, Marguerite
1514 Brighton Way SE
Olympia, WA 98501                            10787     9/8/2020       24 Hour Fitness USA, Inc.                               $429.99                                                              $429.99
Friedman, Barbie
7421 Cuvier St.
La Jolla, CA 92037                           16992    9/22/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Friedman, Bonnie
13507 Mango Dr.
Del Mar, CA 92014                            15018    9/17/2020    24 Hour Fitness Worldwide, Inc.            $199.92                                                                              $199.92
Friedman, Carolyn
2919 North Greencastle Street
Arlington, VA 22207                           1981    7/21/2020    24 Hour Fitness Worldwide, Inc.            $672.00                                                                              $672.00
Friedman, Harold
2400 Bonham Trl
Grapevine, TX 76051                           2546    7/28/2020    24 Hour Fitness Worldwide, Inc.             $22.99                                                                               $22.99
Friedman, James
1414 Pebblecreek Drive
Glenview, IL 60025                           25521    10/14/2020   24 Hour Fitness Worldwide, Inc.            $255.31                                                                              $255.31
Friedman, Mark Lewis
1616 Esplanade #4
Redondo Beach, CA 90277                      17642    9/23/2020    24 Hour Fitness Worldwide, Inc.             $60.00                                                                               $60.00
Friedman-Murray, Kelly
257 North Robertson Blvd.
Beverly Hills, CA 90211                       4417    8/29/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Friend, Berlin
3327 NE 17th AVE Apt B
Portland, OR 97212                            5971    8/31/2020    24 Hour Fitness Worldwide, Inc.            $143.53                                                                              $143.53
Friend, Steven K.
46 Diamond Dr
Livermore, CA 94550                           6522     9/1/2020    24 Hour Fitness Worldwide, Inc.            $204.00                                                                              $204.00
Friendswood Consolidated Tax Office
Michael J. Darlow
1235 North Loop West Suite 600
Houston, TX 77008                            26423    11/13/2020      24 Hour Fitness USA, Inc.                                              $3,587.03                                           $3,587.03
Friendswood Independent School District
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                            26353    11/12/2020      24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00

                                                                                     Page 506 of 1763
                                                          Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 66 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Friesen, Fran
650 Cole Ranch Road
Encinitas, CA 92024                            3278    8/22/2020             RS FIT CA LLC                     $1,200.00                                                                          $1,200.00
Frigillana, Jubilee
1145 Linden Ave Apt 2
Glendale, CA 91201                            27395    2/10/2021    24 Hour Fitness Worldwide, Inc.                                             $805.58          $805.58                          $1,611.16
Frisbie, Craig
3611 Kingsley Sts
San Diego, CA 92106                           26804    12/1/2020    24 Hour Fitness Worldwide, Inc.               $71.16                                                                             $71.16
Frischer, Devora
5302 Comercio Lane
Apt 1
Woodland Hills, CA 91364                       9536     9/5/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                            $700.00
Frischer, Gabriel
5302 Comercio Lane, Apt 1
Woodland Hills, CA 91364                       9595     9/6/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                            $700.00
FRISCO FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                          2635    8/11/2020       24 Hour Fitness USA, Inc.            $1,322,474.80                                                                     $1,322,474.80
Frisco Independent School District
c/o Perdue Brandon Fielder Et Al
Linda D. Reece
1919 Shiloh Road
Suite 310, LB 40
Garland, TX 75042                              379     6/24/2020       24 Hour Fitness USA, Inc.                                              $6,768.74                                           $6,768.74
Frisk, Cheyla
305 E Clark St
Yacolt, WA 98675                              18016    9/25/2020    24 Hour Fitness Worldwide, Inc.              $487.79                                                                            $487.79
Fritz, Matthew
1 Carolyn ct
Amityville, NY 11701                          15062    9/18/2020    24 Hour Fitness Worldwide, Inc.              $191.20                                                                            $191.20
Fritz, Matthew
1 Carolyn Ct.
Amityville, NY 11701                          15059    9/18/2020    24 Hour Fitness Worldwide, Inc.               $93.98                                                                             $93.98
Fritz, Megan
27521 Calinda
Mission Viejo, CA 92692                        5268     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Frivaldi, Peter
7393 Jake Way
Eastvale, CA 92880                             8758     9/6/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                            $699.00
Frivaldi-Vargas, India
7393 Jake Way
Eastvale, CA 92880                             9138     9/5/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                            $699.00
Frivaldi-Vargas, Quentin
7393 Jake Way
Eastvale, CA 92880                             9509     9/5/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                            $699.00




                                                                                      Page 507 of 1763
                                                          Case 20-11568-KBO        Doc 72-1      Filed 04/19/21   Page 67 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
FRNZYAN, VANESSA
7030 BEVIS AVE
VAN NUYS, CA 91405                             8227     9/4/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Frog, Sofiya
2615 Homecrest Ave
Apt. 1A
Brooklyn, NY 11235                            12607    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                             $263.88                            $263.88
Frohling, Nancy
26 John Street Apt. 3D
Bloomfield, NJ 07003                          26835    12/2/2020    24 Hour Fitness Worldwide, Inc.          $1,848.00                                                                           $1,848.00
Frohling, Nancy
26 John Street Apt. 3D
Bloomfield, NJ 07003                          26837    12/2/2020    24 Hour Fitness Worldwide, Inc.          $1,848.00                                                                           $1,848.00
Frohock, Brian
3113 Debra Court
Garland, TX 75044                             25197    10/11/2020   24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Frontier Communications
Bankruptcy Dept
Middletown Collections
19 John St
Middletown, NY 10940                           3263    8/21/2020    24 Hour Fitness Worldwide, Inc.           $452.89                                                                              $452.89
Frontroth, Maria
435 Hayes St Apt 33
San Francisco, CA 94102                       22843    10/2/2020    24 Hour Fitness Worldwide, Inc.           $430.00                                                                              $430.00
Frost, Christine
13013 Gandia Drive
Austin, TX 78739                               4182    8/27/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Frost, Holyce
4673 Regalo Bello Street
Las Vegas, NV 89135                           24974    10/5/2020    24 Hour Fitness Worldwide, Inc.           $199.00                                                                              $199.00
Frost, James
1271 3/4 N Crescent Heights Blvd
West Hollywood, CA 90046                       6760     9/1/2020    24 Hour Fitness Worldwide, Inc.            $94.00                                                                               $94.00
Frost, Jeff
13013 Gandia Drive
Austin, TX 78739                               3668    8/27/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Frost, John
3448 Greenbrier Drive
Frisco, TX 75033                              12521    9/14/2020    24 Hour Fitness Worldwide, Inc.           $160.88                                                                              $160.88
Frost, Mercade
565 Page St., Apt 7
San Francisco, CA 94117                        4112    8/28/2020         24 San Francisco LLC                  $73.98                                                                               $73.98
Frost, Wendell Haggen
140 W. Dameron St.
Long Beach, CA 90805                          23264    10/2/2020    24 Hour Fitness Worldwide, Inc.                          $5,000.00                                                           $5,000.00
Frost, Wendell
140 W. Dameron St.
Long Beach, CA 90805                          23535    10/2/2020    24 Hour Fitness Worldwide, Inc.                          $5,000.00                                                           $5,000.00




                                                                                      Page 508 of 1763
                                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 68 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Fructuoso, Kyle
5133 Picasso Drive
Chino Hills, CA 91709                                       19672    9/29/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Frucutoso, Kevin
5133 Picasso Drive
Chino Hills, CA 91709                                       13598    9/13/2020     24 Hour Fitness Worldwide, Inc.               $495.83                                                                             $495.83
Fruta, Donald
13422 Flint Dr.
Santa Ana, CA 92705                                         16949    9/21/2020     24 Hour Fitness Worldwide, Inc.               $268.65                                                                             $268.65
Fruto, Min
8326 Bonnie Brae Drive
Buena Park, CA 90621                                         3507    8/27/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Fry, Beth
5877 NE 36th Avenue
Portland, OR 97211-7344                                      874      7/7/2020     24 Hour Fitness Worldwide, Inc.               $750.00                                                                             $750.00
Fry, Beth
5877 NE 36th Avenue
Portland, OR 97211-7344                                     16954    9/21/2020     24 Hour Fitness Worldwide, Inc.               $750.00                                                                             $750.00
Fry, Simon
5455 Alvoca Way
Sacramento, CA 95835                                        13655    9/14/2020     24 Hour Fitness Worldwide, Inc.               $387.00                                                                             $387.00
Frye, Blane
523 27th St
San Francisco, CA 94043                                      6598     9/2/2020     24 Hour Fitness Worldwide, Inc.                $40.78                                                                              $40.78
Frye, Michael
9557 Broadmoor Drive
San Ramon, CA 94583                                          6115     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Frye, Tricia
7677 Chestnut way
Pleasanton, CA 94588                                        25325    10/12/2020    24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Fryer, Andrew
1418 Wickerhill Way
Katy, TX 77494                                               1652    7/14/2020    24 Hour Fitness United States, Inc.          $2,016.00                                                                           $2,016.00
Fryer, Andrew
1418 Wickerhill Way
Katy, TX 77494                                              17923    9/22/2020        24 Hour Fitness USA, Inc.                $2,016.00                                                                           $2,016.00
FSP-South Flower Street Associates, LLC c/o CommonWealth
Partners, LLC
Katten Muchin Rosenman LLP
Attn: Craig Barbarosh, Esq.
Ethan Trotz, Esq.
100 Spectrum Center Drive, Suite 1050
Irvine, CA 92618-4960                                        2989    8/12/2020        24 Hour Fitness USA, Inc.             $1,378,160.30                                                                      $1,378,160.30
Fu, Boli
1213 Crescent Terrace
Sunnyvale, CA 94087                                          6069     9/4/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Fu, Chao
20404 Tufts Cir.
Walnut, CA 91789                                            14956    9/17/2020     24 Hour Fitness Worldwide, Inc.               $670.00                                                                             $670.00


                                                                                                       Page 509 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 69 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Fu, Chihchiang
1208 Damsel Grey Trail
Lewisville, TX 75056                        22103    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Fu, Fenghua
705 Timberland Lane
Walnut, CA 91789                             8609     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Fu, Ho Tung
8015 12th ave NE
Seattle, WA 98115                           15055    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Fu, Ho Tung
8015 12th Ave NE
Seattle, WA 98115                           17300    9/18/2020     24 Hour Fitness Worldwide, Inc.              $577.46                                                                              $577.46
FU, JAY
40454 SEVILLE CT.
FREMONT, CA 94539                           24636    10/7/2020     24 Hour Fitness Worldwide, Inc.              $333.49                                                                              $333.49
Fu, Luke
1243 Clayton St
San Francisco, CA 94114                     25537    10/14/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Fu, Xiangyu
3755 Terstena Pl, Apt 173
Santa Clara, CA 95051                        4487    8/29/2020     24 Hour Fitness Worldwide, Inc.              $644.00                                                                              $644.00
Fu, Yichen
923 Kestral Way
San Jose, CA 95133                          24004    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Fuad, Ida
2078 Campton Circle
Gold River, CA 95670                        16878    9/24/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Fuad, Turnando
2078 Campton Circle
Gold River, CA 95670                        17144    9/24/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Fuchs, Linda C.
18571 Waxwing Way
Lake Oswego, OR 97035                       16986    9/21/2020     24 Hour Fitness Worldwide, Inc.              $504.00                                                                              $504.00
Fudge, Sharon
P.O. Box 130
Laguna Beach, CA 92652-0130                 24324    10/8/2020     24 Hour Fitness Worldwide, Inc.             $3,096.00                                                                           $3,096.00
Fuentes, Eunice
4623 Lennox Blvd.
Lennox, CA 90304                             5550    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Fuentes, Jesus
200 S Citron St., Apt. #113
Anaheim, CA 92805                            3650    8/27/2020    24 Hour Fitness United States, Inc.                           $430.00                                                              $430.00
Fuentes, Miguel
157 Winfield Ave.
Jersey City, NJ 07305                        3807    8/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Fuentes, Miguel
157 Winfield Ave.
Jersey City, NJ 07305                       14999    9/17/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00




                                                                                       Page 510 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 70 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Fuentes, Raquel
10060 Carrillo Ave
Montclair, CA 91763                          22894    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                              $270.00                            $270.00
Fuentes, Tifani
68 Diamond St, Apt 4
San Francisco, CA 94114                      18751    9/30/2020    24 Hour Fitness Worldwide, Inc.             $99.98                                                                               $99.98
Fuentes, Vivien
12517 Poinsettia Ave
El Monte, CA 91732                            5113    8/30/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Fugate, Michell
3745 Cerritos Ave.
Long Beach, CA 90807                          5921     9/2/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Fuhr, Kelli
3401 Piazza Do Oro Way STE 140
Oceanside, CA 92056                          19862    9/29/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Fuhriman, Sterling
338 E Ramona Ave
Salt Lake City, UT 84115                      911      7/8/2020       24 Hour Fitness USA, Inc.               $134.05                                                                              $134.05
Fuhro, Cassie E
67 Cleveland Ave.
Hasbrouck Heights, NJ 07604                   393     6/25/2020    24 Hour Fitness Worldwide, Inc.                            $533.11                                                              $533.11
Fuhs, Jennifer
13032 Triumph Dr
Poway, CA 92064                              22436    10/2/2020    24 Hour Fitness Worldwide, Inc.             $24.00                                                                               $24.00
Fujihara, Hiroko
3024 NW 2nd Ave
Camas, WA 98607                               6886     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,691.04                                                                           $1,691.04
Fujii-Gonzalez, Dolly
2732 E Gelid Ct
Anaheim, CA 92806                            13931    9/16/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Fujimoto, Brenda
3473 Windsor Court
Costa Mesa, CA 92626                         16862    9/23/2020       24 Hour Fitness USA, Inc.              $1,720.00                                                                           $1,720.00
fujita, kazuo
650 Second St.
Encinitas, CA 92024                          26520    11/18/2020   24 Hour Fitness Worldwide, Inc.             $30.00                                                                               $30.00
Fujita, Larry
316 Westhampton Ln SW
Olympia, WA 98512                             1480    7/13/2020       24 Hour Fitness USA, Inc.               $480.00                                                                              $480.00
Fujita-Haffner, Cayla
552 E Dalton Avenue
Glendora, CA 91741-2702                      12859    9/11/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Fujita-Haffner, Chelsea
552 E Dalton Avenue
Glendora, CA 91741-2702                      12860    9/11/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Fujita-Haffner, Gloria
552 E Dalton Avenue
Glendora, CA 91741-2702                      12849    9/11/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99




                                                                                     Page 511 of 1763
                                                        Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 71 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Fukata, Joyce
1634 Nuuanu Ave
210
Honolulu, HI 96817                          23761    10/3/2020    24 Hour Fitness Worldwide, Inc.             $71.44                                                                               $71.44
Fukudome, Yasuko
3059 Shasta Circle North
Los Angeles, CA 90065                       24409    10/2/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Fukumitsu, Kathleen
2701 Ruby Drive
Oxnard, CA 93030                            23415    10/2/2020    24 Hour Fitness Worldwide, Inc.            $525.00                                                                              $525.00
Fukumitsu, Kristi
2701 Ruby Drive
Oxnard, CA 93030                            23462    10/2/2020    24 Hour Fitness Worldwide, Inc.            $525.00                                                                              $525.00
Fuld, Raymond
2065 East 8th St
Apt D1
Brooklyn, NY 11223                          23867    10/2/2020    24 Hour Fitness Worldwide, Inc.            $552.00                                                                              $552.00
FULGHUM, RANOA
1710 Harriman Lane, Unit B
Redondo Beach, CA 90278                      4384    8/28/2020    24 Hour Fitness Worldwide, Inc.             $95.00                                                                               $95.00
Fulle, Kurt Herbert
17345 Summer Oak Place
Yorba Linda, CA 92886                        7403     9/3/2020    24 Hour Fitness Worldwide, Inc.             $66.00                                                                               $66.00
Fuller, Deborah Anne
509 Rolling Green Dr
Lakeway, TX 78734                            3463    8/27/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Fuller, Julie A
10919 West Laurelwood Lane
Avondale, AZ 85392                          14129    9/14/2020            24 Denver LLC                       $50.00                                           $300.00                            $350.00
Fuller, Kate
8402 Washita Dr
Austin, TX 78749                            26827    12/2/2020    24 Hour Fitness Worldwide, Inc.            $164.17                                                                              $164.17
Fuller, Lee
1290 Masters Lane
Anaheim, CA 92804                           16162    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fuller, Lori
29730 SE OLD RANCH DR
ESTACADA, OR 97023                           4000    8/28/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Fuller, Lori
29730 SE OLD RANCH DR
ESTACADA, OR 97023                          26892    12/5/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Fuller, Margo
1290 Masters Lane
Anaheim, CA 92804                           16146    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Fuller, Michael
333 NW 4th Ave
Apt 1015
Portland, OR 97209                           7512     9/3/2020       24 Hour Fitness USA, Inc.                $62.98                                                                               $62.98




                                                                                    Page 512 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 72 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fuller, Rebecca Wheat
1930 Country Club Blvd
Sugar Land, TX 77478                           7911     9/2/2020        24 Hour Fitness USA, Inc.                 $223.71                                                                              $223.71
Fuller, Shirley
15675 Mesa Verde Dr
Moreno Valley, CA 92555                       24281    10/2/2020     24 Hour Fitness Worldwide, Inc.             $9,000.00                                                                           $9,000.00
Fulmer, Diann R
19903 Pine Wind Dr
Humble , TX 77346                              263     6/23/2020        24 Hour Fitness USA, Inc.                 $127.42                                                                              $127.42
Fulmer, Richard W
19903 Pine Wind Drive
Humble, TX 77346                               362     6/23/2020        24 Hour Fitness USA, Inc.                 $564.92                                                                              $564.92
Fulton, Denisse
9998 Celestial Cliffs Ave
Las Vegas, NV 89166                            7435     9/3/2020     24 Hour Fitness Worldwide, Inc.              $466.00                                                                              $466.00
Fulton, Maria
266 East 7845 South
Sandy, UT 84070                               16792    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                          $429.99                                             $859.98
Funahashi, Masako
511 Hahaione Street Apt 15D
Honolulu, HI 96825                             5735     9/2/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
funches, fenitra
5814 Martin Luther King Jr Way
Unit B
Oakland, CA 94609                              5002    8/31/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
Funderburgh, Ann-Marie
PO Box 15664
Sacramento, CA 95852                          24431    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Fung, Caleb
4381 W Flamingo Rd.
#35302
Las Vegas, NV 89103                            1743    7/15/2020     24 Hour Fitness Worldwide, Inc.               $98.00                                                                               $98.00
Fung, Christy
1103 Woodland Ave
Menlo Park, CA 94025                          25328    10/12/2020    24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Fung, Hiu Lam
902 Gellert blvd.
Daly City, CA 94015                            6989     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Fung, Johnny
1088 Everglades Dr.
Pacifica, CA 94044                            12739    9/13/2020    24 Hour Fitness United States, Inc.        $40,000.00                                                                           $40,000.00
Fung, Maggie
1972 East 29th Street
Brooklyn, NY 11229                             5664    8/31/2020     24 Hour Fitness Worldwide, Inc.              $159.90                                                                              $159.90
Fung, Peggy
1432 Forest Glen Drive, Apt 62
Hacienda Heights, CA 91745                    15971    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $116.66                                                              $116.66
Fung, Peter
3422 South Crawford Glen
Santa Ana, CA 92704                           12878    9/13/2020        24 Hour Fitness USA, Inc.                 $375.00                                                                              $375.00

                                                                                         Page 513 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 73 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Fung, Phillip
65 Linden Ln
Temple City, CA 91780                         17703    9/23/2020        24 Hour Fitness USA, Inc.                  $49.00                                                                               $49.00
Fung, Raymond
126 Dennis Drive
Daly City, CA 94015                           25206    10/10/2020     24 Hour Fitness Holdings LLC                                $290.52                                                              $290.52
Fung, Sheldon
113 Cobb Ct
Folsom, CA 95630                              15695    9/19/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Fung, Suan
3422 South Crawford Glen
Santa Ana, CA 92704                           12762    9/13/2020        24 Hour Fitness USA, Inc.                  $25.00                                                                               $25.00
Fung, William
1854 North Park Victoria Dr
Milpitas, CA 95035                            11902    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Funk, George
1439 E Danes Dr.
West Covina, CA 91791                         24041    10/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Fuoroli, Michael Andrew
650 Starbright Court
Simi Valley, CA 93065                          4415    8/28/2020        24 Hour Fitness USA, Inc.                 $558.00                                                                              $558.00
Fuoroli, Michael Curt
650 Starbright Ct
Simi Valley, CA 93065                          4269    8/28/2020        24 Hour Fitness USA, Inc.                 $558.00                                                                              $558.00
Furman, Catherine
12839 War Horse Street
San Diego , CA 92129                          23103    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Furman, Victoria
2980 Van Sansul Ave, #5
San Jose, CA 95128                            22548    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Furney, Joseph
4360 Sandelring Cir Unit 58
Las Vegas, NV 89103                           26683    11/24/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Furney, Joseph
4360 Sanderling Cir, Unit 58
Las Vegas, NV 89103                            4669    8/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Furney, Joseph
4360 Sanderling Cir, Unit 58
Las Vegas, NV 89103                           19250    9/25/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Furr, Suzanne
4433 Windsor Farm Rd
Harwood, MD 20776                             16855    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,072.54                                                                           $1,072.54
Furst, Karen
179-05 80th Drive
Jamaica, NY 11432                             23797    10/2/2020            24 New York LLC                                                                         $544.00                            $544.00
Furstner, Roy
3254 Jamie Way
Hayward, CA 94541                              3698    8/28/2020        24 Hour Fitness USA, Inc.                 $298.00                                                                              $298.00




                                                                                         Page 514 of 1763
                                                              Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 74 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Furtado, Karen
9939 Maya Linda Rd.
Unit 41
San Diego, CA 92126-4142                          19414    9/28/2020     24 Hour Fitness Worldwide, Inc.               $249.96                                          $249.96                            $499.92
Furtado, Karen
9939 Maya Linda Road
Unit 41
San Diego, CA 92126-4142                          19755    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.96                            $249.96
Furubayashi, Mickey
1722 Mitchell Ave. #89
Tustin, CA 92780                                   7843     9/3/2020     24 Hour Fitness Worldwide, Inc.                $86.98                                                                              $86.98
Furutani, Terrance
802 24th St NW
Auburn, WA 98002                                  25962    10/26/2020    24 Hour Fitness Worldwide, Inc.                              $369.52                             $0.00                            $369.52
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                         2258    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,197.00       $3,025.00                                                           $4,222.00
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                         2534     8/6/2020     24 Hour Fitness Worldwide, Inc.             $1,197.00       $3,025.00                                                           $4,222.00
Furuya, Alice
6373 Revere Av
Rancho Cucamonga, CA 91737                         2860    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,197.00       $3,025.00                                                           $4,222.00
Fusco, Doreen
20 Massapequa Ave.
Massapequa, NY 11758                              26822    12/2/2020     24 Hour Fitness Worldwide, Inc.               $699.00                                                                             $699.00
Fusco, Doreen
20 Massapequa Ave.
Massapequa, NY 11758                              26824    12/2/2020        24 Hour Fitness USA, Inc.                  $699.00                                                                             $699.00
Fusco, Joseph
20 Massapequa Ave
Massapequa, NY 11758                              26821    12/2/2020        24 Hour Fitness USA, Inc.                  $699.00                                                                             $699.00
Fusco, Peter
20 Massapequa Ave.
Massapequa, NY 11758                               6663     9/1/2020            24 New York LLC                        $699.00                                                                             $699.00
Futrell, Ron
11229 Revelry Lane
Las Vegas, NV 89138                               26666    11/24/2020 24 Hour Fitness United States, Inc.            $6,000.00                                                                           $6,000.00
FW CA-Point Loma Plaza, LLC
Regency Centers, L.P.
Attn: Ernst Bell, Esq.
One Independent Drive
Jacksonville, FL 32202                            24279    9/30/2020    24 Hour Fitness United States, Inc.       $1,161,667.76    $85,242.34                                                        $1,246,910.10
G&I VIII Piedmont Plaza LLC
Richard DiChiara, Jr./ Associate General
Counsel Woolbright Development, Inc., Property
Manager for G&I VIII Piedmont Plaza LLC
3200 North Military Trail, Suite 400,
Boca Raton, FL 33431                              17477    9/23/2020     24 Hour Fitness Worldwide, Inc.           $163,426.31                                                                         $163,426.31


                                                                                             Page 515 of 1763
                                                                 Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 75 of 441


                                                                                                Claim Register
                                                                                             In re RS FIT NW LLC
                                                                                             Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc.
Richard DiChiara, Jr.
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                 15665    9/18/2020       24 Hour Fitness USA, Inc.            $164,426.31                                                                         $164,426.31
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc.
Richard DiChiara, Jr./Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                 15404    9/18/2020    24 Hour Fitness Worldwide, Inc.         $164,426.31                                                                         $164,426.31
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc., Property Manager
Richard DiChiara, Jr. I Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                 17665    9/23/2020       24 Hour Fitness USA, Inc.            $164,426.31                                                                         $164,426.31
G&I VIII Piedmont Plaza LLC
Woolbright Development, Inc., Property Manager
Richard DiChiara, Jr./Associate General Counsel
3200 North Military Trail, Suite 400
Boca Raton, FL 33431                                 15544    9/18/2020    24 Hour Fitness Worldwide, Inc.         $164,426.31                                                                         $164,426.31
G. MELOMO INC.
20-7 JULES COURT
ATTN:GREGORY MELOMO
BOHEMIA, NY 11716                                    20156    9/28/2020    24 Hour Fitness Worldwide, Inc.           $9,520.00                                                                           $9,520.00
Gabel, Heidi L
244 Mondrian Ct
El Dorado Hills, CA 95762                            18449    9/25/2020    24 Hour Fitness Worldwide, Inc.             $30.00                                                                               $30.00
Gabhi, Manisha
32915 Bluebird Ct
Fremont, CA 94555                                    26277    11/9/2020    24 Hour Fitness Worldwide, Inc.            $510.00                                                                              $510.00
Gabhi, Manisha
32915 Bluebird Ct
Fremont, CA 94555                                    26278    11/9/2020    24 Hour Fitness Worldwide, Inc.            $510.00                                                                              $510.00
Gacnik, Debra Kay
922 Forest Park Ct.
Keller, TX 76248                                     19175    9/25/2020    24 Hour Fitness Worldwide, Inc.            $592.00                                                                              $592.00
Gacnik, Debra
922 Forest Park Ct
Keller, TX 76248                                       59     6/29/2020    24 Hour Fitness Worldwide, Inc.            $592.00                                                                              $592.00
Gadd, Tami
1915 East 3380 South
Salt Lake City, UT 84106                              4331    8/28/2020    24 Hour Fitness Worldwide, Inc.            $165.00                                                                              $165.00
Gadilov, Rael
959 Palm Ave # 214
West Hollywood, CA 90069                             22661    10/2/2020    24 Hour Fitness Worldwide, Inc.            $550.00                                                                              $550.00
Gadzo, Suzana
3396 Park Blvd.
Palo Alto, CA 94306                                  23904    10/2/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00




                                                                                             Page 516 of 1763
                                                             Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 76 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
GAEDEN, EDWARD M
7780 PARKWAY DRIVE
UNIT #503
LA MESA, CA 91942                                 595     6/29/2020    24 Hour Fitness Worldwide, Inc.            $134.36                                                                              $134.36
Gafney, Tim
435 Alberto Way Unit 8
Los Gatos, CA 95032                               9755     9/6/2020    24 Hour Fitness Worldwide, Inc.            $380.00                                                                              $380.00
Gage, Krysten
4183 Tulip Park Way
Rancho Cordova, CA 95742                         18570    9/24/2020    24 Hour Fitness Worldwide, Inc.            $320.00                                                                              $320.00
Gagnon, Charles
5425 Carpinteria Ave. #835
Carpinteria, CA 93013                            22794    10/2/2020    24 Hour Fitness Worldwide, Inc.            $148.75                                                                              $148.75
Gagnon, Daniel Thomas
868 Morton Way
Folsom, CA 95630                                 18093    9/25/2020       24 Hour Fitness USA, Inc.                              $7,460.28                                                           $7,460.28
GAGNON, JENNY POARCH
                                                  6921     9/1/2020    24 Hour Fitness Worldwide, Inc.             $86.08                                                                               $86.08
Gagnon, Lorraine
1856 Country Lane
Escondido, CA 92025                               1169     7/9/2020    24 Hour Fitness Worldwide, Inc.            $324.00                                                                              $324.00
Gagnon, Lorraine
1856 Country Lane
Escondido, CA 92025                              15309    9/18/2020       24 Hour Fitness USA, Inc.               $324.00                                                                              $324.00
Gahrahmat Family Limited Partnership II, L.P.
Binder & Malter, LLP
Attn: Julie H. Rome-Banks
2775 Park Avenue
Santa Clara, CA 95050                            27015    12/10/2020      24 Hour Fitness USA, Inc.            $207,933.91                                                     $248,698.08         $456,631.99
Gahrahmat Family Limited Partnership II, L.P.
Julie H. Rome-Banks
Binder & Malter, LLP
2775 Park Ave.
Santa Clara, CA 95050                            17753    9/23/2020       24 Hour Fitness USA, Inc.            $182,029.50    $111,375.44                                                          $293,404.94
Gailey, Lola
13323 SE Regency View Drive
Happy Valley, OR 97086                            4099    8/27/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Gaitan Jr., Jose F.
3400 S. Main St. Apt. D1
Santa Ana, CA 92707                               4468    8/28/2020    24 Hour Fitness Worldwide, Inc.             $19.99                                                                               $19.99
Gaitan, David
10730 Church St Apt 251
Rancho Cucamonga, CA 91730                        721      7/7/2020       24 Hour Fitness USA, Inc.                $60.00                                                                               $60.00
Gaitan, Luis
635 Calle Siena
Morgan Hill, CA 95037                            14640    9/16/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Gaitan, Paul Michael
10931 Kane Ave
Whittier, CA 90604                               22507    10/1/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00


                                                                                         Page 517 of 1763
                                                       Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 77 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Gaither, Linda
10 Rosy Finch Court
Spring, TX 77389                           11667     9/9/2020    24 Hour Fitness Worldwide, Inc.            $471.98                                                                              $471.98
Gajula, Yash
1212 Olivera Terrace
Sunnyvale, CA 94087                        17701    9/23/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Galan, Manuel F.
12 Gleeson Place
Yonkers, NY 10704                           3649    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                              $252.00                            $252.00
Galante, Mary Ann F.
3 Winslow St.
Ladera Ranch, CA 92694                     22107    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,674.00                                                                           $1,674.00
Galantuomini, Gail
2987 Red Arrow Drive
Las Vegas, NV 89135                        19425    9/28/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Galardi, Jennifer
1036 Fernwood Pacific Drive
Topanga, CA 90290                           853      7/9/2020    24 Hour Fitness Worldwide, Inc.            $820.00                                                                              $820.00
Galardi, Jennifer
1036 FERNWOOD PACIFIC DRIVE
TOPANGA, CA 90290                          16292    9/17/2020       24 Hour Fitness USA, Inc.                               $820.00                                                              $820.00
Galbraith, Catherine
903 Summer Drive
Highlands Ranch, CO 80126                  15251    9/18/2020    24 Hour Fitness Worldwide, Inc.             $40.94                                                                               $40.94
Galdos, Alejandro
3124 Yosemite Ave Apt 3
El Cerrito, CA 94530                        8929     9/5/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Gale, Charles
8762 Cardinal Avenue
Fountain Valley, CA 92708                  16632    9/21/2020       24 Hour Fitness USA, Inc.                $40.00                                                                               $40.00
Gale, James
PO Box 711423
Santee, CA 92072                           19736    9/29/2020    24 Hour Fitness Worldwide, Inc.            $140.00                                                                              $140.00
Gale, Maureen E.
11439 High Mesa Drive
Sandy, UT 84092                             1674    7/15/2020    24 Hour Fitness Worldwide, Inc.            $106.18                                                                              $106.18
Gale, Maureen E.
11439 High Mesa Drive
Sandy, UT 84092                            16111    9/17/2020    24 Hour Fitness Worldwide, Inc.            $106.18                                                                              $106.18
Gale, Timothy
8117 Elden Avenue
Whittier, CA 90605                          4340    8/28/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Gale, Timothy
8117 Elden Avenue
Whittier, CA 90605                         17952    9/22/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Galeas, Marcela
69-67 181 Street
Fresh Meadows, NY 11365                    19408    9/28/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00




                                                                                   Page 518 of 1763
                                                           Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 78 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Galeon Gatapia, Joie Laurie
19153 Community St
Northridge, CA 91324                           17919    9/24/2020     24 Hour Fitness Worldwide, Inc.              $422.97                                                                              $422.97
Galgano, Jimmy
6544 Cleon Ave
North Hollywood, CA 91606                       5130     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Gali, Florinda
18830 NW 77th Ct.
Hialeah, FL 33015                               7608     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Gali, Vijay
7046 Mesa Verde Ave
Irving, TX 75063                               19103    9/28/2020        24 Hour Fitness USA, Inc.                 $984.00                                                                              $984.00
Gali, Vijay
7046 Mesa Verde Ave
Irving, TX 75063                               19437    9/28/2020        24 Hour Fitness USA, Inc.                 $984.00                                                                              $984.00
Galicia Michel, Martha Mireya
1973 Tate Street, Apt F 110
East Palo Alto, CA 94303                       26258    11/8/2020        24 Hour Fitness USA, Inc.             $350,000.00                                                                          $350,000.00
Galicia Michel, Martha Mireya
1973 Tate Street, Apt. F 110
East Palo Alto, CA 94303                       27385     2/8/2021        24 Hour Fitness USA, Inc.             $350,000.00                                                                          $350,000.00
Galicia, Hector
9613 Muroc Street
Bellflower, CA 90706                            3607    8/27/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Galido, Merlinda
7161 East Ave.
Unit 100
Rancho Cucamonga, CA 91739                     25038    10/6/2020     24 Hour Fitness Worldwide, Inc.              $167.01                                                                              $167.01
Galindo, Bridget Perez
1755 Tustin Dr.
San Jose, CA 95122                             26918    12/7/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Galindo, Judith S
1429 Lassen Ave
Milpitas, CA 95035                             18209    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Galindo, Ximena
15050 Moorpark Street - Apt 9
Sherman Oaks, CA 91403                         13154    9/12/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
Gall, Michael J.
9979 Bourbon Court
San Diego, CA 92131                            25086    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gallagher Bassett Services, Inc.
Attn: Legal Department
2850 Golf Road
Rolling Meadows, IL 60008                      19978    9/29/2020        24 Hour Fitness USA, Inc.                $5,534.55                                                                           $5,534.55
Gallagher, Harry
528 Palm Ave
Coronado, CA 92118                             21900    10/1/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Gallagher, Renee
1102 E 13th Street
Georgetown, TX 78626                            1975    7/22/2020    24 Hour Fitness United States, Inc.           $299.96                                                                              $299.96

                                                                                          Page 519 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 79 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gallagher, Renee
1102 E 13th Street
Georgetown, TX 78626                          2044    7/22/2020    24 Hour Fitness United States, Inc.          $1,824.00                                                                           $1,824.00
Gallardo, Bessie
5 La Purisima
Rancho Santa Margarita, CA 92688              1898    7/20/2020        24 Hour Fitness USA, Inc.                  $31.49                                                                               $31.49
Gallardo, Carlos
9105 Corbin Creek Cv
Austin, TX 78717                             16312    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Gallardo, Guadalupe
14600 S. Inglewood Ave. #33
Lawndale, CA 90260                           18190    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gallardo, Isabelle
10529 Arianne Dr
Stockton, CA 95209                            556      7/3/2020        24 Hour Fitness USA, Inc.                  $98.00                                                                               $98.00
Gallardo, Maria
9105 Corbin Creek Cv
Austin, TX 78717                             17132    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Gallart, Enrique
27292 Via Amistoso
Mission Viejo, CA 92692                       3496    8/27/2020     24 Hour Fitness Worldwide, Inc.              $624.00                                                                              $624.00
Gallegos, Chad
230 S Meade St
Denver, CO 80219                             26655    11/23/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Gallegos, Cristina
138 Mountain View St
Oak View, CA 93022                           22751    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Gallegos, Deborah
325 Avalon Ave
San Francisco, CA 94112                      23230    10/7/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Gallegos, Jonatan
138 Mountain View St
Oak View, CA 93022                           23671    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
GALLEGOS, MARTHA C
30 ALAMO AVE
BERKELEY , CA 94708                          12807    9/11/2020     24 Hour Fitness Worldwide, Inc.              $106.00                                                                              $106.00
Gallegos, Zoila
5842 Shasta Circle
La Palma, CA 90623                            6114     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Galletta, Richard
917 Orchard Terrace
Linden,, NJ 07036                            24829    10/8/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Galli, Kyla
28 Maplewood Avenue
Dobbs Ferry, NY 10522                         5163     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Gallia-Neder, Joan
85165 Stazzano Place
Indio, CA 92203                              16049    9/21/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00




                                                                                        Page 520 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 80 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Galliani, Lisa
1513 Moraga Way
Moraga, CA 94556                              2462    7/28/2020     24 Hour Fitness Worldwide, Inc.                           $10,987.21                                                           $10,987.21
Gallivan, Aileen
190 Garth Road 4Q
Scarsdale, NY 10583                          26871    12/4/2020        24 Hour Fitness USA, Inc.                $1,020.00                                                                           $1,020.00
Gallizzi, Dolly
123 S Kendall Way
Covina, CA 91723                             18309    9/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gallon, Franklin G
6724 Plymouth Road, Apt 102
Stockton, CA 95207                           22704    10/2/2020     24 Hour Fitness Worldwide, Inc.              $230.00                                                                              $230.00
Galo, Jennifer
4503 N Rockwell St Unit 2
Chicago, IL 60625                            26909    12/7/2020        24 Hour Fitness USA, Inc.                 $435.92                                                                              $435.92
Galt Donald, Margaret
2718 Gingerview Lane
Annapolis, MD 21401                          14113    9/14/2020        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Galutia, Donna
5601 Monticello Ave.
Buena Park, CA 90621                         25571    10/15/2020    24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Galveston County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                        1090     7/8/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Galveston County
Linebarger Goggan Blair & Sampson, LLP
PO BOX 3064
Houston, TX 77253-3064                       26486    11/13/2020       24 Hour Fitness USA, Inc.                                                $5,085.38                                           $5,085.38
Galvez II, Daniel Gan
4957 Pacific Avenue
Long Beach, CA 90805                         25395    10/9/2020    24 Hour Fitness United States, Inc.           $524.99                                                                              $524.99
Galvez, Carla
2185 W 3800 S
West Valley City, UT 84119                    205     6/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Galvez, Demie
12131 Turquoise Street
Garden Grove, CA 92845                       22803    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Galvez, Herminia
Fernald Law Group APC
Adam Zaffos
15910 Ventura Blvd., Suite 1702
Encino, CA 91436                             27234     1/8/2021        24 Hour Fitness USA, Inc.              $50,000.00                                                                           $50,000.00
Galvez, Luis
9202 Haledon Ave
Downey, CA 90240                             27350    1/29/2021     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Gamba, Henrique
3521 Crystal View Ct
Miami, FL 33133                              23752    10/2/2020        24 Hour Fitness USA, Inc.                 $575.28                                                                              $575.28


                                                                                        Page 521 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 81 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gambino, Cathy
1331 N. Craig Allen Drive
Azusa, CA 91702                               21667    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gambino, Maria
1252 S Butterfield Rd
West Covina, CA 91791                         20989    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gamblin, Cathy
4513 Roebuck Way
Antioch, CA 94531                              4901    8/31/2020     24 Hour Fitness Worldwide, Inc.              $130.21                                                                              $130.21
Gamboa, Alberto
2527 Deborah Lane
Stockton, CA 95206                            21052    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gamboa, Janet
601 W. Santa Ana Blvd.
Santa Ana, CA 92701                           10591     9/8/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Gamboa, Veronica
2527 Deborah Ln
Stockton , CA 95206                           20965    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gambol, Ariel Christian
PO Box 1821
Antioch, CA 94509-0821                         4418    8/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gamez, Idalia
9459 Marius Way
Sacramento, CA 95829                          14460    9/18/2020     24 Hour Fitness Worldwide, Inc.               $20.00                                                                               $20.00
Gamgene, Joseph M
2660 Montrose Ave
Montrose , CA 91020                           15792    9/21/2020     24 Hour Fitness Worldwide, Inc.               $74.00                                                                               $74.00
Gammell, Ann
74 E. Resaca Dr. Unit B2
Sandy, Utah 84070                             23868    10/2/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Gammell, Fred
74 E Resaca Dr. Unit B2
Sandy, UT 84070                               23778    10/2/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Gamss, Giti
2605 Avenue N
Brooklyn, NY 11210                            11115     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $66.00                                                               $66.00
Gamulkiewicz, Dimitri J.
1945 Bennett Avenue
Apt 2016-C
Dallas, TX 75206                               359     6/30/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Ganal, Joan
94-407 Hianakiu St
Waipahu, Hi 96797                             19796    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $980.10                            $980.10
Ganas, Perry
11790 Radio Dr.
Los Angeles, CA 90064                          5908     9/2/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Ganch, Robert T
171 Hill Road
Berkeley, CA 94708                            20926    9/30/2020     24 Hour Fitness Worldwide, Inc.           $10,782.00                                                                           $10,782.00


                                                                                         Page 522 of 1763
                                                        Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 82 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Ganchev, Veselka
1884 El Rey Pl
Concord, CA 94519                           19622    9/28/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
Gandani, Bhaviya Rajesh
13535 Braeswest Drive
Houston, TX 77082                            3539    8/26/2020    24 Hour Fitness Worldwide, Inc.             $35.00                                                                               $35.00
Gandhi, Navroz
2711 Summerview Way Apt 301
Annapolis, MD 21401                          850      7/2/2020    24 Hour Fitness Worldwide, Inc.            $166.00                                                                              $166.00
Gandhi, Perinaaz
2711 Summerview Way Apt 301
Annapolis, MD 21401                          936      7/1/2020    24 Hour Fitness Worldwide, Inc.            $664.00                                                                              $664.00
Gandy, Joel
325 N Aspen Ave
Rialto, CA 92376                            10037     9/7/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Gang, Maya
64 FREELAND
IRVINE, CA 92602                            21584    9/29/2020       24 Hour Fitness USA, Inc.                                                                  $54.00                             $54.00
Gangavarapu, Ashok Kumar
46905 Fernald Cmn
Fremont, CA 94539                           17980    9/25/2020    24 Hour Fitness Worldwide, Inc.            $649.00                                                                              $649.00
Gangel, Beth
3115 s st paul st
Denver, CO 80210                            10888     9/9/2020    24 Hour Fitness Worldwide, Inc.             $63.98                                                                               $63.98
Ganjani, Nicole
5157 Steinbeck ct
Carlsbad, CA 92008                           1718    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ganjani, Nicole
5157 Steinbeck Ct
Carlsbad, CA 92008                           5188     9/1/2020    24 Hour Fitness Worldwide, Inc.                         $117,738.97                                                         $117,738.97
Gann II, Richard F.
1540 Eastern Ave
Sacramento, CA 95864                        14369    9/15/2020    24 Hour Fitness Worldwide, Inc.            $107.28                                                                              $107.28
Gann, Lisa
1540 Eastern Ave
Sacramento, CA 95864                        14730    9/15/2020    24 Hour Fitness Worldwide, Inc.            $143.04                                                                              $143.04
Gann, Shannon
424 Mistletoe St
Vista, CA 92083                             21257    10/1/2020    24 Hour Fitness Worldwide, Inc.           $6,000.00                                                                           $6,000.00
Gannon, Susan
PO BOX 504362
San Diego, CA 92150                         13110    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                              $300.00                            $300.00
Gansen, Kevin J.
P.O. Box 431
St. Peter, MN 56082                          4145    8/27/2020       24 Hour Fitness USA, Inc.               $230.00                                                                              $230.00
Ganske-Cerizo, Ranae Fay
PO Box 2832
Wailuku, HI 96793                           19270    9/27/2020    24 Hour Fitness Worldwide, Inc.                                                              $600.00                            $600.00




                                                                                    Page 523 of 1763
                                                        Case 20-11568-KBO        Doc 72-1        Filed 04/19/21   Page 83 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Gant, Artis
311 Flaxton
POMONA, CA 91767                            10166     9/7/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Gant, Cesar
714-A Live Oak Ave.
Menlo Park, CA 94025                         6673     9/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Gant, Darren
714-A Live Oak Ave.
Menlo Park, CA 94025                         6650     9/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Gant, Everett
4475 Hamilton St, Apt 6
San Diego, CA 92116                         10045     9/7/2020    24 Hour Fitness Worldwide, Inc.            $528.00                                                                              $528.00
GANT, JASON
168 BAYVIEW CIRCLE
SAN FRANCISCO, CA 94124                      2962     8/6/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
GANT, PATRICIA
80 ORCHARD ROAD
ORINDA, CA 94563                             8333     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                              $249.99                            $249.99
Gao, Haoxiang
25 McAker Ct #117
San Mateo , CA 94403                         9121     9/6/2020    24 Hour Fitness Worldwide, Inc.            $562.18                                                                              $562.18
Gao, Jimmy
4358 Swift Ave #4
San Diego, CA 92104                         10067     9/9/2020         24 San Francisco LLC                  $430.00                                                                              $430.00
GAO, MINZHI
1016 S MAGNOLIA AVE
ONTARIO, CA 91762                           23658    10/2/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Gao, Minzhi
1016 S Magnolia Ave
Ontario, CA 91762                           24365    10/2/2020    24 Hour Fitness Worldwide, Inc.            $199.92                                                                              $199.92
Gao, Qiang
2524 Craneford Way
San Ramon, CA 94582                          3920    8/28/2020       24 Hour Fitness USA, Inc.               $199.00                                                                              $199.00
Gao, Sharon
157 Hahn St.
San Francisco, CA 94134                      1763    7/15/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Gao, Shu
10227 62 Drive 2FL
Forest Hills, NY 11375                       5436     9/2/2020    24 Hour Fitness Worldwide, Inc.            $179.00                                                                              $179.00
Gao, Susan
2524 Craneford Way
San Ramon, CA 94582                          3809    8/28/2020       24 Hour Fitness USA, Inc.               $199.00                                                                              $199.00
Gao, Xiangmin
1575 Honeywood Ct
Brea, CA 02921                              10550     9/8/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Gao, Yang
6015 Heathmoor Ln
Houston, TX 77084                           12485    9/12/2020    24 Hour Fitness Worldwide, Inc.           $1,200.00                                                                           $1,200.00




                                                                                    Page 524 of 1763
                                                        Case 20-11568-KBO         Doc 72-1      Filed 04/19/21    Page 84 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
GAO, YANG
800 TEAKWOOD CT
FLOWER MOUND, TX 75028                      15819    9/20/2020     24 Hour Fitness Worldwide, Inc.            $133.00                                                                              $133.00
Gao, Yinglu
10359 Greenford Dr
San Diego , CA 92126                         2510    8/10/2020     24 Hour Fitness Worldwide, Inc.            $599.92                                                                              $599.92
Gao, Yupeng
916 Foxworthy Ave
San Jose, CA 95125                          12080    9/11/2020     24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Gao, Zhan
401 9th Ave N #211
Seattle, WA 98109                           13093    9/12/2020     24 Hour Fitness Worldwide, Inc.            $495.44                                                                              $495.44
Gao, Zhonghu
35718 Chaplin Dr
Fremont, CA 94536                           25429    10/13/2020 24 Hour Fitness United States, Inc.            $47.40                                                                               $47.40
Gaona, Emily
920 E. Terrace Dr
Long Beach, CA 90807                         6436     9/1/2020     24 Hour Fitness Worldwide, Inc.            $480.00                                                                              $480.00
Gaona, Jaime
920 E. Terrace Dr
Long Beach, CA 90807                         5143     9/1/2020     24 Hour Fitness Worldwide, Inc.            $980.00                                                                              $980.00
Garabedian, Cindy
PO Box 93984
Southlake, TX 76092                         23364    10/1/2020     24 Hour Fitness Worldwide, Inc.           $5,820.00                                                                           $5,820.00
Garabedian, Michael
PO Box 93984
Southlake, TX 76092                         23285    10/1/2020     24 Hour Fitness Worldwide, Inc.           $5,820.00                                                                           $5,820.00
Garafola, Elisa
P.O. Box 1727
Seaford, NY 11783                           14012    9/14/2020     24 Hour Fitness Worldwide, Inc.           $1,848.00                                                                           $1,848.00
Garan, Joi
10024 Charlemont Drive
Las Vegas, NV 89134                          3301    8/24/2020     24 Hour Fitness Worldwide, Inc.           $1,848.00                                                                           $1,848.00
GARAY, LIDIA
2349 S ESPANA ST
AURORA, CO 80013-6231                       17239    9/24/2020     24 Hour Fitness Worldwide, Inc.             $49.98                                                                               $49.98
Garber, Judy
26210 Paolino Place
Valencia, CA 91355                          24759    10/6/2020     24 Hour Fitness Worldwide, Inc.            $144.00                                                                              $144.00
Garbiel, Patrick San
5050 Haven Place #302
Dublin, CA 94568                             2863    8/17/2020     24 Hour Fitness Worldwide, Inc.            $143.97                                                                              $143.97
Garbouzov, Ivan
IVG Properties LLC
13440 Moorpark St
Apt 103
Sherman Oaks, CA 91423                      27139    12/21/2020 24 Hour Fitness United States, Inc.                                          $1,000.00                                           $1,000.00
Garceran, Betty
104-36 212 Street
Queens Village, NY 11429                    15503    9/18/2020     24 Hour Fitness Worldwide, Inc.                            $577.50                                                              $577.50

                                                                                      Page 525 of 1763
                                                         Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 85 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Garces, Carlos Daniel
60-12 53 St
Maspeth, Queens, NY 11378                    24848    10/5/2020     24 Hour Fitness Worldwide, Inc.                                               $800.00                                             $800.00
Garcia Blanco, Antia
225 East 72nd Street #1020
New York, NY 10021                            952      7/1/2020     24 Hour Fitness Worldwide, Inc.              $338.35                                                                              $338.35
Garcia Macias, Alan M
2719 46th Street
San Diego, CA 92105                          17345    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $250.00                            $250.00
Garcia, Abel Ruiz
742 Boulder Ave
Lathrop, CA 95330
garciaabel24fit@gmail.com                    11660     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Garcia, Abram
8633 Westman Ave
Whittier, CA 90606                           23013    10/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Garcia, Alexander
11930 SW 132 Ave
Miami, FL 33186                               2564    7/27/2020     24 Hour Fitness Worldwide, Inc.              $156.28                                                                              $156.28
Garcia, Alexander
43696 Ortona Street
Temecula, CA 92592                            1872    7/17/2020     24 Hour Fitness Worldwide, Inc.               $57.50                                                                               $57.50
Garcia, Alexander
43696 Ortona Street
Temecula, CA 92592                           24070    10/2/2020     24 Hour Fitness Worldwide, Inc.               $57.50                                                                               $57.50
Garcia, Alfred
549 Chablis Way
Manteca, CA 95337                             9165     9/5/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Garcia, Alirio
5459 Tampa Ave
Tarzana, CA 91356                            27306    1/24/2021     24 Hour Fitness Worldwide, Inc.           $85,000.00                                                                           $85,000.00
Garcia, Alyssa
372B Walker Lane
San Clemente, CA 92672                        2073    7/22/2020    24 Hour Fitness United States, Inc.           $345.68                                                                              $345.68
Garcia, Analisa
11519 Fury Lane Unit 65
El Cajon, CA 92019                            541      7/2/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Garcia, Andrea
1635 Morning Sun Ave
Walnut, CA 91789                              2120    7/29/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Garcia, Bryan
623 Arbolado Dr
Fullerton, CA 92835                          13520    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Garcia, Calvin
3360 Hill Street
San Diego, CA 92106                          26924    12/7/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Garcia, Carlos Alberto
                                             25480    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00




                                                                                        Page 526 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 86 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Garcia, Christine
15007 SE Francesca Lane
Happy Valley, OR 97086                       6704     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Garcia, Danica
5493 Makati Circle
San Jose, CA 95123                           6017    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Garcia, Daniel
129 Lorton Ave
Apt 6
Burlingame, CA 94010                        19778    9/28/2020     24 Hour Fitness Worldwide, Inc.              $689.83                                                                              $689.83
Garcia, Denise
23242 Gallanda Dr
Magnolia, TX 77354                          25611    10/16/2020        24 Hour Holdings II LLC                 $1,540.00                                                                           $1,540.00
Garcia, Diego
1737 Hamlet St.
San Mateo, CA 94403                         11768    9/10/2020     24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
Garcia, Edlin
PO BOX 38300
Sacramento, CA 95838                        24054    10/3/2020     24 Hour Fitness Worldwide, Inc.              $119.39                                                                              $119.39
Garcia, Eduardo Sarabia
247 Gaston Avenue
Garfield, NJ 07026                          24087    10/2/2020     24 Hour Fitness Worldwide, Inc.               $70.00                                                                               $70.00
Garcia, Elena P.
7 Richemont Way
Aliso Viejo, CA 92656                       12895    9/11/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Garcia, Elena
4820 Marion Ave
Baldwin Park, CA 91706                      18085    9/25/2020     24 Hour Fitness Worldwide, Inc.               $57.75                                                                               $57.75
GARCIA, ELIZABETH REQUEJO
12210 FIDEL AVE
WHITTIER , CA 90605                         21075    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Garcia, Emily
506 Los Gatos Way
San Mateo, CA 94403                         14668    9/16/2020        24 Hour Fitness USA, Inc.                 $161.46                                                                              $161.46
Garcia, Enrique
1157 78th Avenue
Oakland, CA 94621                           21945    10/1/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Garcia, Erick
13018 Cordary Ave.
Hawthorne, CA 90250                          6272     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Garcia, Fiorela
6622 Alcove Ave
North Hollywood, CA 91606                    5885     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Garcia, Francisco Elim
742 Cobb Ave
Placentia, CA 92870                         20672    10/3/2020    24 Hour Fitness United States, Inc.           $208.19                                                                              $208.19
Garcia, Gustavo
29605 Solana Way
Apt C3
Temecula, CA 92591                           8713     9/5/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00

                                                                                       Page 527 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 87 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Garcia, Hugo
2902 Fairman Street
Lakewood, CA 90712                            1817    7/17/2020     24 Hour Fitness Worldwide, Inc.               $89.00                           $89.00                                             $178.00
Garcia, Ileana
856 Hillpoint Ct
San Jose, CA 95120                            6299     9/3/2020    24 Hour Fitness United States, Inc.           $900.00                                                                              $900.00
GARCIA, ISADORA
3039 DRIPPING SPRINGS CT
KATY, TX 77494                                5187    8/28/2020        24 Hour Fitness USA, Inc.                  $54.38                                                                               $54.38
Garcia, Ivan
13009 Camino Del Rey
Whittier, CA 90601                            4703    8/30/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Garcia, Ivan
13009 Camino Del Rey
Whittier, CA 90601                           15444    9/22/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Garcia, Jacob
625 E Blair ST
West Chicago, Il 60185                        2916     8/3/2020        24 Hour Fitness USA, Inc.                 $449.00                                                                              $449.00
Garcia, Javier
34052 Doheny Park Road #123
Capistrano Beacch, CA 92624                   7326     9/2/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Garcia, Jay
16101 Bothell Everett Highway
Unit K3
Mill Creek, WA 98012                         14126    9/15/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Garcia, Jazmin
27351 Palo Verde Pl. #202
Santa Clarita, CA 91387                      20587    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Garcia, Jessica
2313 Maynard Dr.
Duarte, CA 91010                             16487    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Garcia, Jesus
1306 Mesquite St.
Baytown, TX 77521                            22018    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Garcia, Joel
1375 Tierra Dr NE
Salem, OR 97301                               2576     8/5/2020    24 Hour Fitness United States, Inc.           $598.31                                                                              $598.31
Garcia, Jon-Erik
7624 Tecoma cir
Apt 6302
Austin, TX 78735                              7021     9/1/2020        24 Hour Fitness USA, Inc.                  $71.58                                                                               $71.58
Garcia, Jorge
2219 Roosevelt Avenue
Berkeley, CA 94703                           19024    9/28/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00
Garcia, Jorge
47795 Dune Palms Rd Apt. 4126
La Quinta, CA 92253                          11544     9/9/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
GARCIA, JOSE ALBERTO
1319 WEST OLIVE STREET
OXNARD, CA 93033-4919                        10939     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00

                                                                                        Page 528 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 88 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Garcia, Jose Alberto
1319 West Olive Street
Oxnard, CA 93033-4919                        11239     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Garcia, Jose Franco
5841 Hollyhurst Way
Sacramento, CA 95823                         13979    9/14/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Garcia, Jose
2325 Jackson St 304
San Francisco, CA 94115                       5783     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Garcia, Joseph
11930 SW 132 Ave
Miami, FL 33186                               2759    7/27/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Garcia, Juan
1424 St. Georges Ave
Avenel, NJ 07079                             19351    9/27/2020     24 Hour Fitness Worldwide, Inc.              $242.56                                                                              $242.56
Garcia, Juan
244 Fashion Park Place
Oxnard, CA 93033                             22233    10/1/2020        24 Hour Fitness USA, Inc.                $2,171.21                                                                           $2,171.21
Garcia, Juanaelena
86 Ballentine Dr.
North Haledon, NJ 07508                      11914    9/10/2020        24 Hour Fitness USA, Inc.                $1,137.22                                                                           $1,137.22
Garcia, Krystal A
4032 E F St
Tacoma , WA 98404                            26993    12/9/2020        24 Hour Fitness USA, Inc.                 $590.15                                                                              $590.15
Garcia, Lare
8909 Harvest Hill Way
Elk Grove, CA 95624                          16633    9/21/2020     24 Hour Fitness Worldwide, Inc.              $576.00                                                                              $576.00
Garcia, Larry Gil
11 Stuyvesant Court
Clifton, NJ 07013                            25882    10/22/2020    24 Hour Fitness Worldwide, Inc.              $108.32                                                                              $108.32
Garcia, Leticia
135 E 89th St
Los Angeles, CA 90003                        14641    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Garcia, Lizeth A
9501 Plymouth St
Oakland , CA 94603                            8276     9/3/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Garcia, Manuel
8101 Willowglen Dr
Bakersfield, CA 93311                         5007    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Garcia, Maria
13247 Foothill Blvd Apt 5105
Rancho Cucamonga, CA 91739                   21375    10/1/2020     24 Hour Fitness Worldwide, Inc.              $567.90                                                                              $567.90
Garcia, Maria
16243 Garo Street
Hacienda Heights, CA 91745                   10856     9/8/2020     24 Hour Fitness Worldwide, Inc.               $79.98                                                                               $79.98
Garcia, Maria
816 Rindie St
Irving, TX 75060                             11043     9/9/2020     24 Hour Fitness Worldwide, Inc.              $330.23                                                                              $330.23




                                                                                        Page 529 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 89 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Garcia, Mark
9736 11th Ave
Hesperia, CA 92345                            7598     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $59.60                             $59.60
Garcia, Melissa
2120 University Dr., Apt E3
Vista, CA 92083                               558      7/3/2020     24 Hour Fitness Worldwide, Inc.              $199.92                                                                              $199.92
Garcia, Melody
1256 Tobias Drive
Chula Vista, CA 91911                        11815    9/10/2020    24 Hour Fitness United States, Inc.                                             $36.99                                              $36.99
Garcia, Michael
1100 Howe Ave Apt 356
Sacramento, CA 95825                         19544    9/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Garcia, Monique
5977 Anzio Way
Yorba Linda, CA 92887                        23956    10/2/2020     24 Hour Fitness Worldwide, Inc.              $118.08                                                                              $118.08
Garcia, Nelly
23137 Schoolcraft St.
West Hills, CA 91307                         24040    10/2/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Garcia, Nelsy M
1065 Rivendel Dr
Corona, CA 92883                             16871    9/21/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Garcia, Ninfa
702 Julian Ave.
San Jacinto, CA 92582                        12999    9/15/2020        24 Hour Fitness USA, Inc.                  $69.00                                                                               $69.00
Garcia, Nohely
2202 Soundings Court
Greenacres, FL 33413                         27054    12/12/2020       24 Hour Fitness USA, Inc.                  $99.06                                                                               $99.06
Garcia, Nohely
2202 Soundings Court
Greenacres, FL 33413                         27069    12/12/2020       24 Hour Fitness USA, Inc.                  $99.06                                                                               $99.06
Garcia, Pablo
363 West Mountain View Street
Altadena, CA 91001                           19279    9/27/2020     24 Hour Fitness Worldwide, Inc.                                               $500.00                                             $500.00
Garcia, Rafael
6073 Mohler Street
San Diego, CA 92120                          27053    12/13/2020 24 Hour Fitness United States, Inc.             $117.17                                                                              $117.17
Garcia, Raisa
3277 South White Road
PMB 1694
San Jose, CA 95148                           22909    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Garcia, Raul
300 E 34th St
Apt 32D
New York, NY 10016                            9619     9/6/2020            24 New York LLC                      $1,020.00                                                                           $1,020.00
Garcia, Raul
300 E 34th St
Apt 32D
New York, NY 10016                            9649     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00




                                                                                        Page 530 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 90 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Garcia, Rebecca
2440 Curlew St
San Diego, CA 92101                           18060    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Garcia, Rica
3277 South White Road, PMB 1694
San Jose, CA 95148                            23176    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Garcia, Riley
7270 W Manchester Ave #242
Los Angeles, CA 90045                         16823    9/21/2020    24 Hour Fitness United States, Inc.            $93.98                                                                               $93.98
Garcia, Robert
6722 Sedan Ave
West Hills, CA 91307                           5475     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Garcia, Robin
32932 Pacific Coast Hwy. #14-193
Dana Point, CA 92629                           7416     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Garcia, Rogelio
600 Hacienda Ave
Manteca, CA 95336                              4244    8/29/2020     24 Hour Fitness Worldwide, Inc.              $118.08                                                                              $118.08
Garcia, Rosario
21027 Strathern St
Canoga Park, CA 91304                          5797    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Garcia, Samantha
P.O. Box 1318 #2413
Sacramento, CA 95812                          27143    12/21/2020    24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Garcia, Severa Jessica
24 Orchestra Lane
Aliso Viejo, CA 92656                         20297    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Garcia, Sinthia
4023 Peterlynn Ct
San Diego, CA 92154                            4430    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Garcia, Stephanie
23701 S Western Ave 132
Torrance, CA 90501                            19664    9/28/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
Garcia, Stephanie
29605 Solana Way Apt 3C
Temecula, CA 92591                             8914     9/5/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Garcia, Steve
1424 Hummel Ln
Fort Collins, CO 80525                        25728    10/19/2020    24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Garcia, Steven O
53 Platinum Circle
Ladera Ranch, CA 92694                        26237    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Garcia, Vanessa
1171 E Jackson St
Long Beach, CA 90805                          23329    10/3/2020     24 Hour Fitness Worldwide, Inc.              $198.76                                                                              $198.76
Gardizi, Omar
3300 N Paseo de los Rios Apt. 19207
Tucson, AZ 85712                               1733    7/16/2020        24 Hour Fitness USA, Inc.                  $63.37                                                                               $63.37




                                                                                         Page 531 of 1763
                                                          Case 20-11568-KBO          Doc 72-1      Filed 04/19/21     Page 91 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gardner, Andrew
17205 Strathern St
Van Nuys, CA 91406                             7701     9/3/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Gardner, Donna
852 Camino Del Sol
Riverside, CA 92508                            7902     9/4/2020    24 Hour Fitness United States, Inc.                             $3.00                                                                $3.00
Gardner, Emma
406 1st Street
Petaluma, CA 94952                            11735    9/10/2020     24 Hour Fitness Worldwide, Inc.              $129.00                                           $300.00                            $429.00
Gardner, Ethan Clark
7204 83rd Street CT E
Puyallup, WA 98371                             7839     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Gardner, Juliet
10705 Lynn Circle
Cypress, CA 90630                             13627    9/14/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Gardner, Karen
                                              22327    10/5/2020    24 Hour Fitness United States, Inc.           $112.12                                                                              $112.12
Gardner, Kassidy
301 SW Lincoln St #715
Portland, OR 97201                            10767     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gardner, Mark A.
3917 Lighthouse Ave.
Las Vegas, NV 89110                           21776    10/1/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                                                               $45.00
Gardner, Michael
19838 E Brown Pl
Aurora, CO 80013                               3019    8/12/2020     24 Hour Fitness Worldwide, Inc.              $369.89                                                                              $369.89
Gardner, Michelle
19 Anacapa Court
Foothill Ranch, CA 92610                       3676    8/28/2020     24 Hour Fitness Worldwide, Inc.              $314.79                                                                              $314.79
Gardner, Steven
4130 10th Ave
San Diego, CA 92103                            8591     9/5/2020     24 Hour Fitness Worldwide, Inc.               $39.00                                                                               $39.00
Garduno, Lawrence Michael
12235 Alondra Blvd.
Apt.8
Norwalk, CA 90650-6703                        27276    1/14/2021     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Garfield, Hayden
5453 S Capitol Reef Dr
Taylorsville , UT 84129                       19130    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Garfield, Makayla C
5453 S Capitol Reef Dr
Taylorsville, UT 84129                        18136    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Garfield, Olivia M
5453 S Capitol Reef Dr
Taylorsville, UT 84129                        18490    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Garg, Abhishek
1609 Parkmoor Ave
Apt 231
San Jose, CA 95128                             9624    9/11/2020     24 Hour Fitness Worldwide, Inc.               $80.97                                                                               $80.97


                                                                                         Page 532 of 1763
                                                         Case 20-11568-KBO        Doc 72-1      Filed 04/19/21    Page 92 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Garg, Dinesh
1261 Moulton Drive
Milpitas, CA 95035                           24652    10/8/2020    24 Hour Fitness Worldwide, Inc.           $108.00                                                                              $108.00
Garg, Kartik
2009 Princess Court
Woodbridge, NJ 07095                         12520    9/11/2020    24 Hour Fitness Worldwide, Inc.           $107.42                                                                              $107.42
Gargano, Peter
363 Van Houten Ave Apt. B
El Cajon , CA 92020                          13046    9/12/2020    24 Hour Fitness Worldwide, Inc.                        $18,527.00                                                           $18,527.00
Garib, Kevin
629 East 22nd Street
Brooklyn, NY 11210                            6648     9/1/2020    24 Hour Fitness Worldwide, Inc.           $240.00                                                                              $240.00
Garibay, Andrea Raquel
18026 Valley Blvd. Apt 82
Bloomington, CA 92316                        13125    9/12/2020    24 Hour Fitness Worldwide, Inc.           $339.93                                                                              $339.93
Garibay, Clarissa Maciel
3938 Witter Lane
Salem, OR 97305                              23872    10/2/2020    24 Hour Fitness Worldwide, Inc.           $103.83                                                                              $103.83
Garibay, Raquel
968 N Arrowhead Ave
Rialto , CA 92376                            16853    9/21/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Garica, Gabriela
2924 Ross Drive Unit J32
Fort Collins, CO 80526                        2025    7/21/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Garica, Madelina
2340 Beaumont Ave - Apt 4G
Bronx, NY 10458                              16530    9/21/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Garland, Karen Yvonne
3733 Aurora Loop
Rocklin, CA 95677                            26782    11/27/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Garland, Shalea
1313 East 56th Street
Tacoma, WA 98404                             13800    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $80.00                                                               $80.00
Garnaas, Darrell
1299 E. Green St. Unit# 209
Pasadena, CA 91106                           25234    10/12/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Garner, Lundon
9314 South Van Ness Ave.
Los Angeles, CA 90047                        12670    9/11/2020    24 Hour Fitness Worldwide, Inc.            $47.32                                                                               $47.32
GARNER, RACHEL
19205 SE 12TH WAY
VANCOUVER, WA 98683                           8885     9/5/2020    24 Hour Fitness Worldwide, Inc.            $96.58                                                                               $96.58
Garner, Renia
867 119th Street S
Parkland, WA 98444                           19808    9/28/2020    24 Hour Fitness Worldwide, Inc.           $125.55                                                                              $125.55
Garner, William M
1312 Toulon St
Oceanside, CA 92056-6556                     12443     9/9/2020    24 Hour Fitness Worldwide, Inc.           $180.00                                                                              $180.00




                                                                                     Page 533 of 1763
                                                         Case 20-11568-KBO        Doc 72-1        Filed 04/19/21    Page 93 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Garnett, Jannell R
3540 SE 119th Ave
Unit 6
Portland, OR 97266                            5775    8/31/2020    24 Hour Fitness Worldwide, Inc.                                               $0.00                                               $0.00
Garo, Moana Cheryll
1107 Acacia Road
Pearl City, HI 96782                          2913     8/3/2020    24 Hour Fitness Worldwide, Inc.           $1,080.63                                                                           $1,080.63
Garofalo, Michael Anthony
2020 Douglas St
Salt Lake City, Utah 84105                   15654    9/19/2020    24 Hour Fitness Worldwide, Inc.             $87.92                                                                               $87.92
Garrett, Andrew
63 Creek View Circle
Larkspur, CA 94939                            8173     9/3/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Garrett, Annie
14707 Merlot Cellars Drive
Bakersfield, CA 93314                         6633     9/3/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Garrett, Bonnie
9931 NW Abbey Rd.
Portland, OR 97229                           12494    9/11/2020    24 Hour Fitness Worldwide, Inc.            $608.00                                                                              $608.00
Garrett, Empriss Alexandra
305 North 2nd Ave
342
Upland, CA 91786                             27475    3/11/2021        24 Hour Holdings II LLC                             $11,500.00                                                           $11,500.00
Garrett, Jordan B.
121 Playa Del Rey Ave
Oceanside, CA 92058                          27291    1/21/2021    24 Hour Fitness Worldwide, Inc.           $1,420.00                                                                           $1,420.00
Garrick, Carolyn
359 Arbor St.
San Francisco, CA 94131                      16549    9/21/2020       24 Hour Fitness USA, Inc.                $39.00                                                                               $39.00
Garrick, Janet
6942 Los Amigos circle
Huntington Beach, CA 92647                   16285    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Garrick, Janet
6942 Lost Amigos Circle
Huntington Beach, CA 92647                   16394    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Garrido, Ellen Aleisha
10623 Portobelo Dr.
San Diego, CA 92124                          20870    10/1/2020             RS FIT CA LLC                          $0.00                                                                             $0.00
GARRIDO, RUBY
3523 CENTURION WAY
ONTARIO, CA 91761                             6766     9/1/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Garrison, Bruce
7122 summit Lane
Shawnee, KS 66216                            18188    9/27/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Garrison, Catherine
5026 Daleview Avenue
Temple City, CA 91780-3519                   14444    9/15/2020    24 Hour Fitness Worldwide, Inc.             $79.00                                                                               $79.00
Garrison, Melody
7122 Summit Lane
Shawnee, KS 66216                            17273    9/27/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00

                                                                                     Page 534 of 1763
                                                       Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 94 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Garrison, Michelle
8587 West Hampden Avenue
Apt 5-201
Lakewood, CO 80227                          2794     8/4/2020     24 Hour Fitness Worldwide, Inc.               $65.58                                                                               $65.58
Garrison, Ron
700 Daffodil Drive
Benicia, CA 94510                           2723    8/12/2020    24 Hour Fitness United States, Inc.                          $1,053.99                                                           $1,053.99
Garrison, Ronald
700 Daffodil Drive
Benicia, CA 94510                           1433    7/13/2020     24 Hour Fitness Worldwide, Inc.                             $1,053.99                                                           $1,053.99
GARRITANO , KELLI
2413 ANTLER POINT DR
HENDERSON, NV 89074                        21874    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gartenlaub, Keith Preston
9 Maverick
Irvine, CA 92602                           13283    9/14/2020    24 Hour Fitness United States, Inc.        $17,000.00                                                                           $17,000.00
GARTHE, MICHELLE DE GUZMAN
7085 STERLING POINT CT
RENO, NV 89523-6862                        25096    10/6/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Gartner, Carol B.
28398 Alamar Rd
Valley Center, CA 92082                    13025    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Gartner, Lawrence M.
28398 Alamar Rd
Valley Center, CA 92082                    12502    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Garvey, Chris
5234 Edna Crane Ave
Las Vegas, NV 89031                        16129    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Garvey, John
800 Butte Pass Dr.
Fort Collins, CO 80526                      8458     9/4/2020     24 Hour Fitness Worldwide, Inc.               $57.38                                             $0.00                             $57.38
Garvey, Mike
5234 Edna Crane Ave
Las Vegas, NV 89031                        15364    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Garvin, Vincent
12019 PECAN MEADOW DR.
Houston, TX 77071-2417                      8364     9/5/2020     24 Hour Fitness Worldwide, Inc.               $64.92                                                                               $64.92
Garvinqueen, Laura
3730 Miramesa Court Apt 123
Santa Clara, CA 95051                      25221    10/12/2020    24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Garwood, Linda
6878 Navajo Rd #86
San Diego, CA 92119                         3720    8/28/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Gary, Robert J.
1940 Baja Vista Way
Camarillo, CA 93010-9275                   12551     9/9/2020     24 Hour Fitness Worldwide, Inc.              $924.00                                                                              $924.00
Gary, Susan
1940 Baja Vista Way
Camarillo, CA 93010-9275                   12155     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                      Page 535 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 95 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Garza, Bianca E.
124 N. El Circulo Avenue
Patterson, CA 95363                           8998     9/8/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Garza, Blanca E
124 N. El Circulo Avenue
Patterson, CA 95363                           4026    8/27/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Garza, Blanca E.
124 N. El Circulo Avenue
Patterson, CA 95363                           3687    8/28/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Garza, Celestina
2021 Guadalupe Street Apt. 1004
Austin, TX 78705                             20499    9/30/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Garza, Esmeralda
11563 Liggett St.
Norwalk, CA 90650                            12945    9/12/2020     24 Hour Fitness Worldwide, Inc.               $55.00                                                                               $55.00
Garza, Gabriel
929 Maple Dr
Salida, CO 81201                             12669    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Garza, Jennifer
13662 Benwood St
Baldwin Park, CA 91706                        4530    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Garza, Julia
346 Carmel Creeper Pl.
Encinitas, CA 92024                           1682    7/14/2020    24 Hour Fitness United States, Inc.            $86.37                                                                               $86.37
Garza, Sonia Ginnette
26330 Richwood Oaks Drive
Katy, TX 77494                               26255    11/5/2020     24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
GARZON, JORGE MIGUEL
23700 SW 118 Ave.
Homestead, FL 33032                           6596     9/2/2020     24 Hour Fitness Worldwide, Inc.              $263.00                                                                              $263.00
Garzon, Jose D
18022 SW 153rd Pl
Miami, FL 33187                              17443    9/23/2020     24 Hour Fitness Worldwide, Inc.              $132.13                                                                              $132.13
Garzon, Jose David
18022 SW 153rd PL
Miami, FL 33187                              17435    9/23/2020     24 Hour Fitness Worldwide, Inc.              $132.13                                                                              $132.13
Garzon, Rodney
777 Richmond Ave.
San Jose, CA 95128                            6177     9/4/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Gas, Mohamed
7501 24th Ave SW Apt 7, 20E
Seattle, WA 98106                            24830    10/7/2020        24 Hour Fitness USA, Inc.                  $40.00                                                                               $40.00
Gasca, Armando
403 W. Pear St.
Compton, CA 90222                            23119    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Gaskin, Nysia
9802 Sagewell Dr.
Houston , TX 77089                           17282    9/22/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00




                                                                                        Page 536 of 1763
                                                         Case 20-11568-KBO        Doc 72-1      Filed 04/19/21    Page 96 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Gaspar, Melanie
539 Beach 129th Street
Rockaway Park, NY 11694                      25487    10/14/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Gasparian, Rita
Avetisyan Law Group
Richard Avetisyan, Esq.
1700 W. Magnolia Blvd. Suite 200
Burbank, CA 91506                            21585    10/1/2020    24 Hour Fitness Worldwide, Inc.        $350,000.00                                                                         $350,000.00
Gasparyan, Armine Jennifer
640 West 4th Street Unit # 107
Long Beach, CA 90802                         17944    9/24/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Gasper, Paul A.
5614 Jackwood
Houston, TX 77096                             3172    8/17/2020    24 Hour Fitness Worldwide, Inc.           $166.66                                                                              $166.66
Gass, Bonnie
4372 Calle Mapache
Camarillo, CA 93012                           3592    8/27/2020    24 Hour Fitness Worldwide, Inc.            $49.00                                                                               $49.00
Gass, Charles
4372 Calle Mapache
Camarillo, CA 93012                           3400    8/27/2020    24 Hour Fitness Worldwide, Inc.            $49.00                                                                               $49.00
Gaston, Christian
2251 Collett Avenue, Unit 101
Corona, CA 92879                             27329    1/27/2021    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Gaston, Gary A
2251 Collett Avenue, Unit 101
Corona, CA 92879                             27328    1/27/2021    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Gaston, Miki
15512 Borges Dr.
Moorpark, CA 93021                           25228    10/10/2020   24 Hour Fitness Worldwide, Inc.           $108.00                                                                              $108.00
Gaston, Mitzi
6719 Dandelion Drive
Fort Worth, TX 76137                         20518    9/30/2020    24 Hour Fitness Worldwide, Inc.           $159.12                                                                              $159.12
Gates, Joel
38043 Cherrywood Dr
Murrieta, CA 92562                           23345    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Gates, Maureen
330 Cedar Ave
Apt 305
Long Beach, CA 90802                         19927    9/30/2020    24 Hour Fitness Worldwide, Inc.            $86.62                                                                               $86.62
Gathers, Ishe
5303 Yarmouth Ave.
Apt 203
Encino, CA 91316                              7217     9/6/2020    24 Hour Fitness Worldwide, Inc.            $91.98                                                                               $91.98
Gathings, Leslie
                                             20202    9/29/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Gathings, Leslie
1236 W 89th Street
Los Angeles, CA 90044                        21128    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00




                                                                                     Page 537 of 1763
                                                          Case 20-11568-KBO          Doc 72-1      Filed 04/19/21      Page 97 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gatillon, Daniel
6940 Gypsum Creek Dr.
Eastvale, CA 92880                            15826    9/20/2020     24 Hour Fitness Worldwide, Inc.               $157.00                                                                             $157.00
Gauch, Scott
220 34th Street
Hermosa Beach, CA 90254                       12398    9/12/2020     24 Hour Fitness Worldwide, Inc.               $149.00                                                                             $149.00
Gaudreau, William A.L.
663 Maid Marion Hill
Sherwood Forest, MD 21405                     13017    9/12/2020     24 Hour Fitness Worldwide, Inc.               $608.00                                                                             $608.00
Gause, LaGina
5540 Caminito Roberto
San Diego, CA 92111                           14553    9/16/2020     24 Hour Fitness Worldwide, Inc.               $487.44                                                                             $487.44
Gautam, Girija
570 North Broadway
Yonkers, NY 10701                             22841    10/1/2020     24 Hour Fitness Worldwide, Inc.               $319.97                                                                             $319.97
Gauthier, Karen S.
Pedrick Law Group
Gregory J. Pedrick, Esq., CFLS
15915 Ventura Blvd., Suite 303
Encino, CA 91436                              23131    10/2/2020     24 Hour Fitness Worldwide, Inc.          $1,155,000.00                                                                      $1,155,000.00
Gautier , Martha
1050 Calle del Cerro
Unit 605
San Clemente , CA 92672                       16164    9/17/2020     24 Hour Fitness Worldwide, Inc.               $665.00                                                                             $665.00
Gautier, Holly A
9426 S. 5th Ave
Inglewood, CA 90305                            7730     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Gaviolla, Allano
PO Box 1631
Lake Oswego, OR 97035                          1307    7/20/2020    24 Hour Fitness United States, Inc.             $89.00                                                                              $89.00
Gayaldo, Jill
3810 Diamond Court
Rocklin, CA 95677                             18444    9/29/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Gay-Buoy, Patti
PO Box 285
Brightwood, OR 97011                          11243    9/10/2020     24 Hour Fitness Worldwide, Inc.            $10,000.00                                                                          $10,000.00
Gaynor, Erin
249 Morro Way #3
Simi Valley, CA 93065                           30     6/26/2020     24 Hour Fitness Worldwide, Inc.                                             $1,440.00        $1,440.00                          $2,880.00
Geaves, Anita
P.O. Box 561013
Los Angeles, CA 90056                         20093    9/30/2020     24 Hour Fitness Worldwide, Inc.               $741.99                                                                             $741.99
Gebreab, Caleb
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                     7231     9/3/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Gebreab, Frew
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                     7212     9/3/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00




                                                                                         Page 538 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21    Page 98 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gebreab, Nahum
12713 Wine Cellar Ct
Rancho Cucamonga, CA 91739                   7215     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Gebregziabher, Nebiyu
2500 10th Ave N, A202
Lakeworth , FL 33461                         141     6/29/2020     24 Hour Fitness Worldwide, Inc.              $112.32                                                                              $112.32
Gebremicel, Helen
3420 Cadillac Dr
San Jose, CA 95117                          25787    10/20/2020       24 Hour Fitness USA, Inc.                $1,309.00                                                                           $1,309.00
Gebreyesus, Ruta
4215 South Vermont Avenue Apt #408
Los Angeles, CA 90037                        9265     9/7/2020     24 Hour Fitness Worldwide, Inc.              $105.97                                                                              $105.97
Geddes, Chris
351 E Dry Creek Rd #261
Littleton, CO 80122                         18651    9/24/2020              24 Denver LLC                        $60.86                                                                               $60.86
Gee, Alicia B
7426 Cherry Avenue 210-322
Fontana, CA 92336                           27205     1/4/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Gee, Andy
18038 1st Ave NE
Shoreline, WA 98155                          5464     9/1/2020     24 Hour Fitness Worldwide, Inc.              $147.50                                                                              $147.50
Gee, Gloria
6315 Swainland Road
Oakland, CA 94611                            5259    8/30/2020     24 Hour Fitness Worldwide, Inc.              $666.58                                                                              $666.58
Geerdes, Karen
2716 Cielo Ct
Santa Rosa, CA 95405                        16414    9/18/2020        24 Hour Fitness USA, Inc.                $1,621.96                                                                           $1,621.96
Geering, Melissa
2400 Lawnmeadow Dr
Richardson, TX 75080                        13775    9/14/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Geevarughese, Sumom
2100 Golden Oak Drive
Bedford, TX 76021                            3043    8/15/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Geffre, Scott
PO Box 41
Morgan Hill, CA 95038                        4451    8/28/2020              RS FIT CA LLC                       $383.99                                                                              $383.99
Gehlbach, Nancy
4066 Johnson Drive
Oceanside, CA 92056-3805                     5874    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gell, Diane S.
1731 Brittney Rd.
Beaumont, CA 92223                           2407    7/24/2020        24 Hour Fitness USA, Inc.                 $421.74                                                                              $421.74
Gelli, Venkateswara
9421 Avondale Rd NE
Apt 16
Redmond, WA 98052                           11443    9/10/2020    24 Hour Fitness United States, Inc.            $51.69                                                                               $51.69
Gemmell, Alice
1426 So. Joplin St.
Aurora, CO 80017-4021                       17895    9/25/2020     24 Hour Fitness Worldwide, Inc.                               $29.00                                                               $29.00


                                                                                       Page 539 of 1763
                                                          Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 99 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Genc, Mihriban
2780 E Fremont Pl
Centennial, CO 80122                          10806     9/8/2020     24 Hour Fitness Worldwide, Inc.                $96.98                                                                              $96.98
Gendron, Daniel J
5575 S Lowell Blvd.
Littleton, CO 80123                           27214     1/5/2021     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Geneva Crossing Carol Stream IL LLC
SATC|Law
Attn: Robert D. Tepper
222 West Adams, Suite 3050
Chicago, IL 60606                             22083    10/1/2020        24 Hour Fitness USA, Inc.             $4,974,059.67                                                                      $4,974,059.67
Geng, Wen
210 Baywood Dr
Vallejo, CA 94591                             14122    9/14/2020          24 San Francisco LLC                     $350.00                                                                             $350.00
Genius, Joyes
565 Pier Avenue #107
Hermosa Beach, CA 90254                       20921    9/30/2020        24 Hour Fitness USA, Inc.                                $3,312.00                                                           $3,312.00
Gentillet, Virginie
757 Rusk Rd
Round Rock, TX 78665                           1524    7/16/2020        24 Hour Fitness USA, Inc.                  $869.00                                                                             $869.00
Gentry, Adam
2309 30th Street
San Diego, CA 92104                           27030    12/11/2020    24 Hour Fitness Worldwide, Inc.               $479.88                                                                             $479.88
Gentry, Paula
1088 Pondview Drive
Cedar Hill, TX 75104                          10651     9/9/2020     24 Hour Fitness Worldwide, Inc.               $399.00                                                                             $399.00
Gentry, Stacey
10185 Elkwood St
Sun Valley, CA 91352                          10297     9/8/2020        24 Hour Fitness USA, Inc.                  $602.00                                                                             $602.00
Gentry, Toby
1088 Pondview Drive
Cedar Hill, TX 75104                          11502     9/9/2020     24 Hour Fitness Worldwide, Inc.               $399.00                                                                             $399.00
GEONETTA, CHARLES
7253 PAINTED SHADOWS WAY
LAS VEGAS, NV 89149                           13099    9/12/2020     24 Hour Fitness Worldwide, Inc.               $135.00                                                                             $135.00
George Phillips and Mary Phillips
30 WOLFFE ST
YONKERS, NY 10705                             27120    12/18/2020 24 Hour Fitness United States, Inc.              $400.00                                                                             $400.00
George, Aswathi
9235 Scotmont Drive
Tujunga, CA 91042                              7397     9/4/2020    24 Hour Fitness United States, Inc.            $400.00                                                                             $400.00
George, Benjamin
564 Magnolia Pkwy
Benbrook, TX 76126                             4312    8/28/2020     24 Hour Fitness Worldwide, Inc.                $83.00                                                                              $83.00
George, Bindhu
2282 Olympic View Dr
Chino Hills, CA 91709                         10413     9/9/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
George, Carolyn
8148 East Hinsdale Drive
Centennial, CO 80112-1906                     24306    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00

                                                                                         Page 540 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 100 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
George, Eric Kenneth
15829 Hart Street
Van Nuys, CA 91406                            18869    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00           $0.00        $1,200.00                          $2,400.00
George, Jobin
12 Gerlach Drive
New City, NY 10956                            17023    9/29/2020     24 Hour Fitness Worldwide, Inc.              $188.96                                                                              $188.96
George, Jobin
12 Gerlach Drive
New City, NY 10956                            17529    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $47.24                                                                             $47.24
George, Kim
3302 Stevely Avenue
Long Beach, CA 90808                          12270    9/13/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
GEORGE, PRETTY
16407 REDWOOD DRIVE
CERRITOS, CA 90703                            14452    9/17/2020        24 Hour Fitness USA, Inc.                $5,034.00                                                                           $5,034.00
George, Sheba
16512 Langfield Ave
Cerritos, CA 90703                            22940    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
George, Sheila J
2120 N Pacific Ave Spc 3
Santa Cruz, CA 95060                           5174     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $240.00                                                              $240.00
George, Stephen
25015 Azalea Ranch Drive
Katy, TX 77494                                26667    11/24/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
George, Tela R.
15829 Hart Street
Van Nuys, CA 91406                            21544    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,200.00                          $1,200.00
George, Tom
9235 Scotmont Drive
Tujunga, CA 91042                              7409     9/4/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Georgeoff-Higuera, Allison
PO Box 5854
Buena Park, CA 90622                          16481    9/26/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
George-White, Eunice
11826 Amblewood Dr
Meadows Place, TX 77477                        4092    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $750.00                            $750.00
Georgewill, Stephen
8740 Kempwood Drive
Houston, TX 77080                              2666    7/31/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Georgi, Georgiev
5239 Prism Pl
Las Vegas, NV 89118                           22690    10/2/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Georgi, Teresa
1523 Fern St Sw
Olympia, WA 98502                             17630    9/30/2020        24 Hour Fitness USA, Inc.                                $1,800.00                                                           $1,800.00
Geraghty, Brendan
671 Juniper Way
Mahwah, NJ 07430                              23187    10/6/2020    24 Hour Fitness United States, Inc.          $1,137.28                                                                           $1,137.28




                                                                                         Page 541 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 101 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gerami, Benjamin
22748 Bayshore Lane
Lake Forest, CA 92630                        13295    9/14/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Gerasimenko, Diana
110 Shore Blvd. Apt. 3E
Brooklyn, NY 11235                           18519    9/28/2020     24 Hour Fitness Worldwide, Inc.               $252.00                                                                             $252.00
Gerbasio III, Michael W.
319 Park Ave
Rutherford, NJ 07070                          5118     9/1/2020     24 Hour Fitness Worldwide, Inc.               $219.64                                                                             $219.64
Gerber, Brandon Christopher
45-112 Mikihilina St
Kaneohe, HI 96744                             6427     9/1/2020     24 Hour Fitness Worldwide, Inc.               $160.00                                                                             $160.00
Gerber, Kimberly
25525 Spectrum
Irvine, CA 92618                             26389    11/12/2020    24 Hour Fitness Worldwide, Inc.                $86.08                                                                              $86.08
Gergen, Jon A.
1726 Sonoma Ave.
Berkeley, CA 94707                           20459    10/1/2020     24 Hour Fitness Worldwide, Inc.               $466.66                                                                             $466.66
Gergen, Mark P
1726 Sonoma Ave.
Berkeley, CA 94707                           20716    9/30/2020     24 Hour Fitness Worldwide, Inc.               $340.41                                                                             $340.41
Gerges, Sherif
10343 Slater Ave Apt. 104
Fountain Valley, CA 92708                     9235     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $125.00                            $125.00
Gerig, Allison
7858 SE 21st Ave
Portland, OR 97202                            5094    8/31/2020     24 Hour Fitness Worldwide, Inc.               $135.00                                                                             $135.00
Geringer, Crystal
7605 Mexico Way
Buena Park, CA 90620                         24598    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Germain, Hugues
1207 SW 20th Ter
Delray Beach, FL 33445                        6514     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
GERNSHTEYN, SERGE
BURNS & HARRIS
JASON STEINBERG
233 BROADWAY
NEW YORK, NY 10279                           23200    10/2/2020      24 Hour Fitness Holdings LLC            $1,000,000.00                                                                      $1,000,000.00
Gerpen, Mary Van
100 W Marine View PL
Orondo, WA 98843                             12719    9/11/2020    24 Hour Fitness United States, Inc.            $113.02                                                                             $113.02
Gerrard, Laurie
945 Alyssum Road
Carlsbad, CA 92011                           18386    9/25/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Gers, Mallory
1271 Reece Street
San Bernardino, CA 92411                      3583    8/27/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Gershengoren, Aleksandr
7116 Axis Ct.
Fort Worth, TX 76132                         11610     9/9/2020     24 Hour Fitness Worldwide, Inc.               $360.00                                                                             $360.00

                                                                                        Page 542 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 102 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gerson, Alain
123-40 83 Avenue 4E
Kew Gardens, NY 11415                         15300    9/18/2020            24 New York LLC                       $800.00                                                                              $800.00
GERSON, ALAIN
123-40 83 Avenue
4E
Kew Gardens, NY 11415                          3795    8/28/2020     24 Hour Fitness Worldwide, Inc.              $804.00                                                                              $804.00
Gerson, Constance
123-40 83 Avenue 4E
Kew Gardens, NY 11415                         15263    9/18/2020            24 New York LLC                       $300.00                                                                              $300.00
Gerson, Constance
123-40 83 Avenue
4E
Kew Gardens, NY 11415                          3973    8/28/2020     24 Hour Fitness Worldwide, Inc.              $827.96                                                                              $827.96
Gerson, Sarah
5735 Chase Point Circle
Colorado Springs, CO 80919                     515      7/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Gertz, Melissa Marie
1335 NW Pinon Ct.
Camas, WA 98607                               18813    9/26/2020     24 Hour Fitness Worldwide, Inc.              $247.50                                                                              $247.50
Gerughty, Deborah J
291 White Fang Way
Livermore, CA 94550                           10583     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $92.23                                                                             $92.23
Gervais, Norma
Norma Gervais
1117 Camelia Street, Suite 300
Oceanside, CA 92054                            1018     7/8/2020        24 Hour Fitness USA, Inc.                                $1,090.00                                                           $1,090.00
Gervase, Lawrence
1738 Old Canyon
Hacienda Heights, CA 91745                     7343     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Gervis, Svetlana
1968 82nd Street
Brooklyn, NY 11214                             1238    7/17/2020        24 Hour Fitness USA, Inc.                 $167.88                                                                              $167.88
Gessford, Jason
121 Newtown Rd
Chester, MD 21619                              2718    7/27/2020        24 Hour Fitness USA, Inc.                                 $134.97                                                              $134.97
Gessford, Jason
121 NEWTOWN RD
CHESTER, MD 21619                              8858     9/7/2020    24 Hour Fitness United States, Inc.              $49.99       $114.97                                                              $164.96
Gest, Daryl
7051 Rockrose Terrace
Carlsbad, CA 92011                             3417    8/27/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Getman, Brian
3636 Sw 60th Pl
Portland, OR 97221                            13236    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,200.00                                                                           $3,200.00
Getzler, Howard
130 Hewlett Avenue
Merrick, NY 11566-3277                        12130     9/9/2020     24 Hour Fitness Worldwide, Inc.              $312.00                                                                              $312.00




                                                                                         Page 543 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 103 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
GEVORGYAN, VAHE
272 W KENNETH RD
GLENDALE, CA 91202                             24384    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Gevorkian, John and Gail
27945 Glenfield Circle
Laguna Niguel, CA 92677                        14254    9/15/2020    24 Hour Fitness Worldwide, Inc.              $176.00                                                                             $176.00
Gewecke, Lawren
2408 Falls Place Ct
Falls Church, VA 22043                         15752    9/20/2020       24 Hour Fitness USA, Inc.               $1,412.28                                                                           $1,412.28
GGP Satten Island Mall, LLC
c/o Brookfield Properties Retail, Inc.
350 N. Orleans St., Suite 300
Chicago, IL 60654-1607                         20655    9/30/2020       24 Hour Fitness USA, Inc.            $2,426,991.24                                                                      $2,426,991.24
Ghaempanah, Navied
19000 Harvard Ave #15
Irvine, CA 92612                               13216    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Ghaempanah, Neda
19000 Harvard ave
Apartment 15
Irvine, Ca 92612                               10477     9/8/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                             $100.00
Ghafoorisiahkalroodi, Saba
1521 Boyd Pinte Way, Apt. #3012
Vienna, VA 22182                               15908    9/25/2020       24 Hour Fitness USA, Inc.                                $479.98            $0.00                                             $479.98
Ghai, Akash
5610 NETHERLAND AVENUE
APT 6B
BRONX, NY 10471                                 9046     9/8/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                             $150.00
Ghali, Justina
1901 Edgehill Dr
Allen, TX 75013                                15647    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $68.20                                                                            $68.20
Ghanbaran, Mojgan
4805 Lago Vista CIR
San Jose, CA 95129                             19045    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ghandehari, Heli
5510 Renaissance Ave #3
San Diego, CA 92122                             2031    7/20/2020    24 Hour Fitness Worldwide, Inc.              $651.27                                                                             $651.27
Ghanem, John Paul
Arnoldo Casillas, Esq.
CASILLAS & ASSOCIATES
3777 Long Beach Blvd., Third Floor
Long Beach, CA 90807                           21349    10/1/2020       24 Hour Fitness USA, Inc.             $750,000.00                                                                         $750,000.00
Ghanem, Yolla
Arnoldo Casillas, Esq.
Casillas & Associates
3777 Long Beach Blvd., Third Floor
Long Beach, CA 90807                           21628    10/1/2020       24 Hour Fitness USA, Inc.             $750,000.00                                                                         $750,000.00
Ghanem, Zaid
5799 El Cajon Blvd
San Diego, CA 92115                            27465    3/10/2021    24 Hour Fitness Worldwide, Inc.              $166.08                                                                             $166.08


                                                                                       Page 544 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 104 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ghanoongooi, Benjamin H.
27975 Sarabande Lane # 238
Canyon Country, CA 91387                     10563     9/7/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                            $0.00                          $3,000.00
Ghasemi, Hamta
1725 154th Pl SW
Lynnwood, WA 98087                           24540    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Ghataorhe, Bahadur
453 Sycamore Hill
Danville, CA 94526                            9815     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ghate, Niranjan
41437 Timbre Creek Ter
Fremont, CA 94539                            12092    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ghazari, Arian
1410 Barrington Way
Apt 201
Glendale, CA 91206                           14070    9/15/2020     24 Hour Fitness Worldwide, Inc.              $583.00                                                                              $583.00
Gheith, Faris
                                              1651    7/15/2020        24 Hour Fitness USA, Inc.                    $31.49                                                                             $31.49
GHEVONDYAN, JANETA
630 E. OLIVE AVE APT #105
BURBANK, CA 91501                            25951    10/26/2020       24 Hour Fitness USA, Inc.                 $349.27         $190.00                                                              $539.27
Ghevondyan, Janeta
630 E. Olive Ave Apt #105
Burbank, CA 91501                            25966    10/26/2020       24 Hour Fitness USA, Inc.                 $696.15         $190.00                                                              $886.15
Ghika-Budesti, Joanne
3725 Vista Point Way
Palmdale, CA 93551                           24536    10/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ghioni, Katia
1203 Agate Street
San Diego, CA 92109                          26873    12/4/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
Ghizzi, Michael
2129 West Sycamore Avenue
Orange, CA 92868                              5513     9/2/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Ghodriel, Ibrahim
P.O. Box 17864
Anaheim, CA 92817                             3887    8/27/2020        24 Hour Fitness USA, Inc.                                 $449.00                           $449.00                            $898.00
Ghosh, Arpita
28451 Yosemite Drive
Portola Hills, CA 92679                      10435     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ghosh, Indira
423 Juniper Ct
Sunnyvale, CA 94086                           1807    7/16/2020        24 Hour Fitness USA, Inc.                 $296.98                                                                              $296.98
Ghosh, Srijani
1305 Solano Ave Apt E
Albany, CA 94706                              5363    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ghosn, Samer
18577 Doris Ct
Castro Valley, CA 94546                       9530     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98




                                                                                        Page 545 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 105 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ghrist, Barbara
12712 Pavilion Pl
Oregon City, OR 97045                      15212    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Ghumman, Naman
856 Los Positos Dr
Milpitas, CA 95035                         20225    9/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Giambastiani, Ron
2817 Corvo Pl
Costa Mesa, CA 92626                        8235     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Giambruno, Victoria
1249 Wilder Way
Galt, CA 95632                             12175     9/9/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Giancnandani, Eshverya
302 Sequim Common
Fremont , CA 94539                         23955    10/2/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Giang, Frank
68 Carrizal Street
San Francisco, CA 94134                    23632    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Giannandrea, Jacob M
7007 NE 165th Ave
Vancouver, WA 98682                        17366    9/23/2020    24 Hour Fitness United States, Inc.           $487.79                                                                              $487.79
GIANNOTTI, CHRISTOPHER
28218 RIDGE VIEW DR
CANYON COUNTRY, CA 91387                    5597    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Giannotti, Lynette
PO Box 2599
Dublin, CA 94568                           20898    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Gianquinto, Laurie
1105 Mound Ave #4
South Pasadena, CA 91030                    7178     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Gibble, Robert
3560 Mt. Pleasant Ct.
San Jose, CA 95148                          6962     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,083.60                                                                           $1,083.60
Gibble, Rosemary
3560 Mt. Pleasant Ct.
San Jose, CA 95148                          6624     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
GIBBONS, BRANDON
6079 FULMAR STREET
SAN DIEGO, CA 92114                        15650    9/19/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Gibbons, Jennifer
56 Hazel Court
Brooklyn, NY 11229                         24738    10/2/2020            24 New York LLC                      $2,300.00                                                                           $2,300.00
Gibbs, Anyssia
256 Norcia Loop
Liberty Hill, TX 78642                     19585    9/28/2020     24 Hour Fitness Worldwide, Inc.              $344.00                                                                              $344.00
Gibbs, Jessica
4918 Luna Drive
Oceanside, CA 92057                         513      7/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                      Page 546 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 106 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gibbs, Kathleen
11 Timberlea Place
The Woodlands, TX 77382-6300                 780     6/29/2020        24 Hour Fitness USA, Inc.                 $639.00                                                                              $639.00
Gibbs, Kathleen
11 Timberlea Place
The Woodlands, TX 77382-6300                16143    9/17/2020        24 Hour Fitness USA, Inc.                 $639.00                                                                              $639.00
GIBBS, LUPE
5241 Columbus Pl
Oxnard , CA 93033                            6639     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gibbs, Matthew
34739 Windrow Road
Murrieta, CA 92563                            5      6/19/2020     24 Hour Fitness Worldwide, Inc.              $292.20                                                                              $292.20
Gibbs, Robert
256 Norcia Loop
Liberty Hill , TX 78642                     20546    9/28/2020     24 Hour Fitness Worldwide, Inc.              $376.00                                                                              $376.00
Gibbs, Stuart
11 Timberlea Place
The Woodlands, TX 77382-6300                 779     6/29/2020        24 Hour Fitness USA, Inc.                 $375.00                                                                              $375.00
Gibbs, Stuart
11 Timberlea Place
The Woodlands, TX 77382-6300                16148    9/17/2020        24 Hour Fitness USA, Inc.                 $375.00                                                                              $375.00
GIBLIN, JAMES PATRICK
147-31 24TH AVENUE
WHITESTONE, NY 11357                        25051    10/6/2020            24 New York LLC                          $45.00                                                                             $45.00
Giblin, James
2883 Fieldview Terrace
San Ramon, CA 94583                          9996     9/7/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Gibson, Cindy
804 Aurora
Houston, TX 77009                           14997    9/17/2020    24 Hour Fitness United States, Inc.          $1,068.00                                                                           $1,068.00
Gibson, DaMondre D
7426 Cherry Avenue 210-322
Fontana, CA 92336                           27206     1/4/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gibson, David E
9802 paddock court
Houston, TX 77065                           16846    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gibson, Gay
4214 W Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24990    10/5/2020              24 Denver LLC                       $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24858    10/5/2020     24 Hour Fitness Worldwide, Inc.              $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24936    10/5/2020           RS FIT Holdings LLC                    $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24950    10/5/2020              RS FIT NW LLC                       $636.35                                                                              $636.35




                                                                                       Page 547 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 107 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24972    10/5/2020              RS FIT CA LLC                       $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24978    10/5/2020         24 Hour Holdings II LLC                  $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE #305
Redmond, WA 98052                           24983    10/5/2020        24 Hour Fitness USA, Inc.                 $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           24643    10/5/2020      24 Hour Fitness Holdings LLC                $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           24922    10/5/2020    24 Hour Fitness United States, Inc.           $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           24935    10/5/2020            24 New York LLC                       $636.35                                                                              $636.35
Gibson, Gay
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           25000    10/5/2020          24 San Francisco LLC                    $636.35                                                                              $636.35
Gibson, Jed
763 El Dorado Way
Sacramento, CA 95819                        10811     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gibson, John Bradley
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           20433    9/29/2020            24 New York LLC                       $636.35                                                                              $636.35
Gibson, John
4214 W. Lake Sammamish Parkway NE
#305
Redmond, WA 98052                           20832    9/29/2020           RS FIT Holdings LLC                    $636.35                                                                              $636.35
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           20473    9/29/2020         24 Hour Holdings II LLC                  $636.35                                                                              $636.35
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           21252    9/29/2020        24 Hour Fitness USA, Inc.                 $636.35                                                                              $636.35
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                           21277    9/29/2020         24 Hour Holdings II LLC                  $636.35                                                                              $636.35




                                                                                       Page 548 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 108 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                          21525    9/29/2020     24 Hour Fitness Worldwide, Inc.              $636.35                                                                              $636.35
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                          21528    9/29/2020          24 San Francisco LLC                    $636.35                                                                              $636.35
GIBSON, JOHN
4214 W. LAKE SAMMAMISH PKWY NE
#305
REDMOND, WA 98052                          21561    9/29/2020              24 Denver LLC                       $636.35                                                                              $636.35
Gibson, John
4214 W. Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                          21779    9/29/2020              RS FIT CA LLC                       $636.35                                                                              $636.35
Gibson, John
4214 W.Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                          21078    9/29/2020    24 Hour Fitness United States, Inc.           $636.35                                                                              $636.35
Gibson, John
4214 W.Lake Sammamish Pkwy NE
#305
Redmond, WA 98052                          21661    9/29/2020              RS FIT NW LLC                       $636.35                                                                              $636.35
Gibson, Jonathan A
P.O.Box 461232
Aurora, CO 80046-1232                      23546    10/2/2020     24 Hour Fitness Worldwide, Inc.              $254.44                                                                              $254.44
Gibson, Melanie
10201 Lindley Ave Apt 93
Northridge, CA 91325                        4144    8/28/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Gibson, Zachary
907 Second Street
Fairfield, CA 94533                        10743     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $80.00                                                               $80.00
Giddings, Stephanie
997 Westfarthing Way NW
Salem, OR 97304                             4832    8/31/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Gidwani, Pankaj
443 Beech St Apt 2
Hackensack, NJ 07601                       11052     9/9/2020        24 Hour Fitness USA, Inc.                 $240.00                                                                              $240.00
Gierhart, Cynthia
1320 50th Avenue Court
Greeley, CO 80634                           1143     7/8/2020        24 Hour Fitness USA, Inc.                                 $430.00                                                              $430.00
Giglio, Noah J
15 Richwood Place
Denville, NJ 07834                          1848    7/19/2020     24 Hour Fitness Worldwide, Inc.                             $1,543.37                                                           $1,543.37
Giguere, Alexander
2985 South Walden Way
Aurora, CO 80013                           12810    9/11/2020     24 Hour Fitness Worldwide, Inc.              $119.94                                                                              $119.94




                                                                                      Page 549 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 109 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gil, Angelica
460 B St
Richmond, CA 94801                          23531    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
GIL, MICHAEL R
1207 N. ORANGE DR. APT. 109
LOS ANGELES, CA 90038                       13560    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Gila, Yael
21675 Regnart Rd.
Cupertino, CA 95014                          8101     9/5/2020     24 Hour Fitness Worldwide, Inc.             $2,147.92                                                                           $2,147.92
Gilbert, Donald D
3623 Kennington Ct
Huffman, TX 77336                            3629    8/27/2020     24 Hour Fitness Worldwide, Inc.              $132.73                                                                              $132.73
Gilbert, Douglas
28142 Soledad Street Unit G
Laguna Niguel, CA 92677                      3767    8/28/2020    24 Hour Fitness United States, Inc.           $850.00                                                                              $850.00
Gilbert, Jon
2568 Park Oak Drive
Los Angeles, CA 90068                       14627    9/16/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Gilbert, Lamar K
326 Glen Oaks Blvd.
Dallas, TX 75232                             4147    8/27/2020        24 Hour Fitness USA, Inc.                $2,098.00                                                                           $2,098.00
Gilbert, Linda Marie
3612 7th Ave
Edgewater, MD 21037                           87     6/19/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Gilbert, Nicole
10267 New Bedford Ct
Lakeside, CA 92040                           5723     9/2/2020        24 Hour Fitness USA, Inc.                                $1,548.86                                                           $1,548.86
Gilchrist, Essie
6333 Pacific Avenue 188
Stockton, CA 95207                          11639     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Giles, Aimee
328 E 106th St
Los Angeles, CA 90003                       14935    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Giles, Dwayne
3528 E. La Jara St.
Long Beach, Ca 90805                         8799     9/5/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Giles, Ellie
328 E 106th St
Los Angeles, CA 90003                       14712    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $76.00                                                                             $76.00
Giles, Richard
14927 Falling Creek Dr
Houston , TX 77068                          23091    10/2/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Gilger, Paul
530 Juilliard Park Drive
Santa Rosa, CA 95401                         122     6/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,946.40                                                           $1,946.40
Gilgus, Guyla
3719 NE Grand Ave.
Portland, OR 97212                          15515    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $750.00                           $750.00                          $1,500.00




                                                                                       Page 550 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 110 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gill, Catherine
815 Wilshire Blvd
Unit C
Santa Monica, CA 90401                      25476    10/13/2020    24 Hour Fitness Worldwide, Inc.              $232.00                                                                              $232.00
Gill, Christopher
5451 Redwood Street
Yorba Linda, CA 92886                        8246     9/3/2020        24 Hour Fitness USA, Inc.                 $137.97                                                                              $137.97
Gill, David
33649 Railroad Ave
Union City, CA 94587                        17787    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,700.00                                                                           $2,700.00
Gill, Grant Carter
PO BOX 79232
Corona, CA 92877-0174                       23236    10/2/2020        24 Hour Fitness USA, Inc.                 $140.22                                                                              $140.22
Gill, Japjit S.
3540 Sanddollar Ct.
Union City, CA 94587                        24340    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $700.00                                             $700.00
Gill, Kal
13819 Naomi Hollow Ln
Houston, TX 77082                           18210    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
GILL, KIRANJIT
15792 OLD GLORY WAY
LATHROP, CA 95330                            6850     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Gill, Maninder
48953 Tulare Dr
Fremont, CA 94539                           20506    9/30/2020     24 Hour Fitness Worldwide, Inc.              $417.50                                                                              $417.50
Gill, Rashpal Singh
518 Hilltop Dr
Murphy, TX 75094                            10735     9/8/2020     24 Hour Fitness Worldwide, Inc.              $495.80                                                                              $495.80
GILLARY, ROBERT
6230 CAMINITO PLATA
SAN DIEGO, CA 92120                         10052     9/4/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Gillaspie, Shawn
14701 Bruce Street
Bellflower, CA 90706                        17521    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $129.97                                                              $129.97
Gillespie Haas, Linda M.
21445 Via Serpiente
Lake Forest, CA 92630                        8832     9/5/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Gillespie, Austin J
710 Williams St NW
Orting, WA 98360                            26791    11/30/2020    24 Hour Fitness Worldwide, Inc.              $989.08                                                                              $989.08
Gillespie, Dick
11104 37th Dr SE
Everett, WA 98208                           15104    9/18/2020     24 Hour Fitness Worldwide, Inc.              $154.60                                                                              $154.60
Gillespie, JoAnn
11104 37th Dr SE
Everett, WA 98208                           15243    9/18/2020     24 Hour Fitness Worldwide, Inc.              $154.60                                                                              $154.60
Gillham, Mary
2425 Cumberland Rd
San Marino, CA 91108-2108                   19294    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00


                                                                                       Page 551 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 111 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
GILLIAM, CAITLIN
569 GLENBRIAR CIRCLE
TRACY, CA 95377                               16108    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Gilliland, Graham William
20 Polo Field Lane
Denver, CO 80209                               1646    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $77.98                                                                            $77.98
Gillooly, Evan
1342 Magnolia Avenue
Carlsbad, CA 92008-2545                        6487     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00
Gilmore, Barbara Ann
1048 Manzana Place
Lafayette, CA 94549                            6350     9/1/2020       24 Hour Fitness USA, Inc.                $539.98                                                                              $539.98
Gilmore, Kathy
94 Romani Ct
Santa Rosa, CA 95407                          23534    10/2/2020    24 Hour Fitness Worldwide, Inc.             $679.00                                                                              $679.00
Gilmore, Louis G
922 Ridgeside Court
Apopka, FL 32712                               3493    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $69.01                                                                            $69.01
Gilpin, Ashley
                                              24760    10/3/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Gilpin, Jacklyn
108 Mill Wood Drive
Colleyville,, TX 76034                        23186    10/3/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Gilpin, Walton
108 Mill Wood Drive
Colleyville, TX 76034                         24184    10/3/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Gilreath, Karen M
25742 143rd Ave SE
Kent, WA 98042                                18963    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,795.20                                                                           $1,795.20
Gimelli, John
2165 La Madrona drive
Santa Cruz, CA 95060                          10466     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Gin, Peggy
1206 Sargent Drive
Sunnyvale, CA 94087                           11065     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $946.00                                                              $946.00
Giner, Ivette
11080 SW 59th TERRACE
MIAMI , FL 33173                              24088    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gingrich, Darilyne K
6666 King St
Chino, CA 91710                               26294    11/10/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ginn, Bradley
7295 S Houstoun Waring Cir
Littleton, CO 80120                            1678    7/14/2020            24 Denver LLC                       $135.29                                                                              $135.29
Ginsberg, Michelle
7888 Howard Dade Ave
Las Vegas, NV 89129                           25366    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $99.16                                                                            $99.16
Ginsberg, Michelle
7888 Howard Dade Ave
Las Vegas, NV 89129                           25408    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $99.16                                                                            $99.16

                                                                                      Page 552 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 112 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ginsberg-Brown, Claudia
27836 Emerald
Mission VIejo, CA 92691                      18381    9/25/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Gioia, Matthew
5113 Mill Road
Ronkonkoma, NY 11779                         18245    9/23/2020        24 Hour Fitness USA, Inc.                 $383.88                                                                              $383.88
Giordano, Nicholas
9010 LLoyd Place
West Hollywood, CA 90069                      7655     9/2/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Gipson, Stephanie
PO Box 3811
Alhambra, CA 91803                           10741     9/9/2020     24 Hour Fitness Worldwide, Inc.              $112.28                                                                              $112.28
Gipson, Terrance
201W Collins #122
Orange , CA 92867                            23806    10/5/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Girard, Marc Thomas
716 Mosaic Circle
Oceanside, CA 92057                           6701     9/2/2020     24 Hour Fitness Worldwide, Inc.              $148.00                                                                              $148.00
GIRGIS, JUSTIN
9722 SKYLARK BLVD.
GARDEN GROVE, CA 92841                        3511    8/27/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Giri, Amish
1410 N 55th St
Seattle, WA 98103                            15443    9/21/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Girman, Rita B
2417 Downing Ave
San Jose, CA 95128                            9110     9/5/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                     1741    7/15/2020     24 Hour Fitness Worldwide, Inc.              $319.97                                                                              $319.97
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                     3433    8/27/2020        24 Hour Fitness USA, Inc.                 $319.19                                                                              $319.19
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                     5485     9/1/2020        24 Hour Fitness USA, Inc.                 $319.19                                                                              $319.19
Giron, Edwin
3505 Altar Rock Ln
North Las Vegas, NV 89032                    14403    9/15/2020        24 Hour Fitness USA, Inc.                 $319.19                                                                              $319.19
Girouard, Joseph A.
8085 Dorinda Ave.
Las Vegas, Nv 89147                           9786     9/6/2020    24 Hour Fitness United States, Inc.              $42.00                                                                             $42.00
Girulat, Edward
9190 N Axlewood Drive
Prescott Valley, AZ 86315                     9122     9/5/2020     24 Hour Fitness Worldwide, Inc.           $14,000.00                                                                           $14,000.00
Gisondi, Trenton
3334 Wilmot St.
Simi Valley, CA 93063                         1529    7/17/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96




                                                                                        Page 553 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21   Page 113 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gist, Gail
775 Lafayette Avenue, Apt 5F
Brooklyn, NY 11221                            24781    10/2/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Githens, Rosemarie E.
11130 Tusket River Drive
Rancho Cordova, CA 95670                      19548    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,495.00                                                                           $1,495.00
Githens, William E.
11130 Tusket River Dr
Rancho Cordova, CA 95670                      20363    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,560.00                                                                           $1,560.00
Giubbolini, Luigi
575 W 19th Street A204
Costa Mesa, CA 92627                           8303     9/3/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Gizaw, Simeneh
4342 Santo Tomas Dr
Apt D
Los Angeles, CA 90008                         17520    9/23/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Gjertsen Jr, Ricky Darren
2367 Currier Pl
Fairfield, CA 94533-2629                      22800    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Gjolaj, Pashka
3500 Campfire Ct
Yorktown Heights, NY 10598                    16922    9/22/2020    24 Hour Fitness Worldwide, Inc.              $155.97                                                                             $155.97
Glade Inline 2, LLC
c/o Howard Marc Spector
Spector & Cox, PLLC
12770 Coit Road, Suite 1100
Dallas, TX 75251                              27324    1/27/2021       24 Hour Fitness USA, Inc.            $2,049,232.10                                                                      $2,049,232.10
Glade Inline 2, LLC
c/o Howard Marc Spector
Spector & Cox, PLLC
12770 Coit Road, Suite 1100
Dallas, TX 75251                              27327    1/27/2021    24 Hour Fitness Worldwide, Inc.         $2,049,232.10                                                                      $2,049,232.10
Glade Inline 2, LLC
Spector & Cox, PLLC
c/o Howard Marc Spector
12770 Coit Road, Suite 1100
Dallas, TX 75251                              23433    10/2/2020       24 Hour Fitness USA, Inc.             $199,465.71                                                                         $199,465.71
Glade Inline 2, LLC
Spector & Cox, PLLC
c/o Howard Marc Spector
12770 Coit Road, Suite 1100
Dallas, TX 75251                              23896    10/2/2020    24 Hour Fitness Worldwide, Inc.          $199,465.71                                                                         $199,465.71
Glade, Jody
9200 Canalino Drive
Las Vegas, NV 89134                           16803    9/21/2020    24 Hour Fitness Worldwide, Inc.              $126.55                                                                             $126.55
Gladman, Carla
1741 Pomona Ave.
Space 2
Costa Mesa, CA 92627                           8985     9/5/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00


                                                                                      Page 554 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 114 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gladstone Disposal Co
PO box 1838
Oregon City, OR 97045-0838                    18745    9/24/2020     24 Hour Fitness Worldwide, Inc.              $140.43                                                                              $140.43
Gladys, Anna Mae
1199 Pacific Highway #2803
San Diego, CA 92101                           14940    9/17/2020     24 Hour Fitness Worldwide, Inc.              $348.00                                                                              $348.00
Glanbia Performance Nutrition (NA), Inc.
Glanbia Business Services
Attn: Angie Muhlig
4255 Meridian Parkway
Aurora, IL 60504                              17381    9/23/2020     24 Hour Fitness Worldwide, Inc.          $804,509.00                                                                          $804,509.00
Glanz, Kaitlyn
1130 SE 37th Ave
Hillsboro, OR 97123                           14002    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Glasgow, Lya
PO Box 1383
Rialto, CA 92377                              18325    9/26/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
Glasper, Gregory
4705 Hedda St
Lakewood, CA 90712                            17259    9/23/2020    24 Hour Fitness United States, Inc.                           $562.92                                                              $562.92
Glass, Kathryn P
6680 S. Abilene Way
Centennial, CO 80111-6602                      2087    7/28/2020        24 Hour Fitness USA, Inc.                 $283.00                                                                              $283.00
Glass, Kathryn P
6680 S. Abilene Way
Centennial, CO 80111-6602                     20084    9/30/2020        24 Hour Fitness USA, Inc.                 $495.00                                                                              $495.00
Glass, Thad C.
1400 Pinnacle Ct #106
Richmond, CA 94801                             7195     9/1/2020        24 Hour Fitness USA, Inc.                $1,621.06                                                                           $1,621.06
Glasser, Charlene
148 Tussel Lane
Scotch Plains, NJ 07076                       24156    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,512.00                                                                           $1,512.00
Glasser, Crisanne
PO BOX 106
STANTON, NJ 08885                              172     6/30/2020     24 Hour Fitness Worldwide, Inc.              $780.00                                                                              $780.00
Glasser, Mollie
261 Luiseno Ave.
Oceanside, CA 92057                           10789     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $640.00                                                              $640.00
Glatz, Amber L
8712 Oconnell Ct
Elk Grove, CA 95624                           18050    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,500.00                          $1,500.00
Glaude, Lania
4701 Don Porfirio Place
Los Angeles, CA 90008                         19634    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                        $7,775.00                         $10,800.00
Glavan, Frane
2870 East College Ave
Apt 2
Boulder, CO 80303                              5993     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $275.00                           $375.00                            $650.00




                                                                                         Page 555 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 115 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Glavis, Greta
c/o Nguyen Law Corporation
Natalie T. Nguyen, Esq.
2260 Avenida de la Playa
La Jolla, CA 92037                           12628    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Glavis, Greta
c/o Nguyen Law Corporation
Natalie T. Nguyen, Esq.
2260 Avenida de la Playa
La Jolla, CA 92037                           12737    9/11/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
Glazer, Barry
1227 Sunset Plaza Drive
Los Angeles, CA 90069                        12557     9/9/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Glazing Concepts
Attn: Pamela Carrera
150 Business Center Drive
Corona, CA 92880                             17357    9/22/2020        24 Hour Fitness USA, Inc.                $4,020.00                                                                           $4,020.00
Glazing Concepts
ATTN: Pamela Carrera
158 Business Center Drive
Corona, CA 92880                             16070    9/22/2020        24 Hour Fitness USA, Inc.                $4,020.00                                                                           $4,020.00
Gleason, David
101 East Drive
Massapequa, NY 11758                          5772     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Gleason, Patricia A.
8655 Poplar Glen Ct.
Vienna, VA 22182                             26241    11/6/2020     24 Hour Fitness Worldwide, Inc.             $1,647.66                                                                           $1,647.66
Glebe, Dylan
5524 13th Ave SW
Olympia, WA 98512                            19067    9/28/2020              RS FIT NW LLC                          $71.14                                                                             $71.14
Glebe, Pat
5524 13th Ave SW
Olympia, WA 98512                             3422    8/27/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Gleckman, Melody
13 Cosenza
Laguna Niguel, CA 92677                      12255     9/9/2020        24 Hour Fitness USA, Inc.                                 $200.00                                                              $200.00
Glende, Amber
1735 Irvine Ave
Newport Beach, CA 92660                       3317    8/25/2020     24 Hour Fitness Worldwide, Inc.                 $81.48                                                                             $81.48
Glenn, Albert
473 44th Street
Oakland, CA 94609                            20865    10/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,198.52                                                           $1,198.52
Glenn, Dwight Elain
5925 Como Dr.
Fort Worth, TX 76107                         25959    10/26/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Glenn, John
10103 SE 227th St.
Kent, WA 98031                                1949    7/20/2020        24 Hour Fitness USA, Inc.                 $659.92                                                                              $659.92




                                                                                        Page 556 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 116 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Glenn-Levin, Jeffrey S
3584 28th St.
San Diego, CA 92104                          19327    9/27/2020     24 Hour Fitness Worldwide, Inc.              $399.98                                                                              $399.98
Gless, Jordan
311 Whedbee St.
Fort Collins, CO 80524                       21026    10/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Glessner, Daniel Brian
1194 Pimento Avenue
Sunnyvale, CA 94087                          17484    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                              $3,000.00                          $3,000.00
Glew III, Raymond E.
260 NE Birch Street
Issaquah, WA 98027                            8325     9/3/2020        24 Hour Fitness USA, Inc.                $2,516.00                                                                           $2,516.00
Glickman, Robert
7251 Camino Las Ramblas
Camarillo, CA 93012                          12037     9/9/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Glidden, Tania
29502 Ana Maria Lane
Laguna Niguel, CA 92677                       9369     9/6/2020     24 Hour Fitness Worldwide, Inc.              $459.00                                                                              $459.00
Gliddon, Stephanie
3329 Wellington Dr
Sacramento, CA 95864                         20797    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Glimp, Charla
4121 Sunrise Avenue
Las Vegas, NV 89110                           5021    8/30/2020     24 Hour Fitness Worldwide, Inc.              $198.36                                                                              $198.36
Glimp, Jimmie
4121 Sunrise Ave
Las Vegas, NV 89110                           4612    8/30/2020        24 Hour Fitness USA, Inc.                                 $198.00                                                              $198.00
Globish, Lauren
3165 S. Cherokee Street
Englewood, CO 80110                          23204    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $150.35                                             $150.35
Glorioso, Tammie
36057 Tozier St
Newark, CA 94560                             27138    12/21/2020    24 Hour Fitness Worldwide, Inc.             $1,296.00                                                                           $1,296.00
Glynn, Ann
10636 Sunwind Avenue
Las Vegas, NV 89135                          19993    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Gmerek, Gerald
192 NE 74th Ave
Hillsboro, OR 97124-8080                      5834     9/2/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
GN BUCIO, JOSEFINA
PO BOX 14662
OAKLAND,, CA 94614                           24374    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Go, Jessica
806 E. Grinnell Dr.
Burbank, CA 91501                            13879    9/17/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Goar, Ann
2668 Primrose Drive
Richardson, TX 75082-3406                     6736     9/2/2020    24 Hour Fitness United States, Inc.          $1,216.00                                                                           $1,216.00




                                                                                        Page 557 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 117 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Gober III, Kenneth Parks
11940 Jollyville Rd Ste 220S
Austin, TX 78759-2344                          11000     9/9/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Gober, Luis
926 22nd St
Apt 22
Sacramento, CA 95816                            6018     9/2/2020    24 Hour Fitness United States, Inc.           $299.89                                                                              $299.89
Gober, Luis
926 22nd St
Apt 22
Sacramento, CA 95816                            7046     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,400.00                                                                           $2,400.00
Goco, Mary
1313 West Chateau Ave.
Anaheim, CA 92802                               5560    8/31/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
GODFREY, MICHELLE C
3610 Royal Palm ave
Miami, FL 33133                                 8561     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $559.98                                                              $559.98
Godinez, David R.
14502 Dunnet Ave
La Mirada, CA 90638                             9285     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Godinez, Emmanuel
2386 Ralmar Ave.
East Palo Alto, CA 94303                        4524    8/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Godinez, Erika
764 East E St
Ontario, CA                                    23004    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Godinez, Jose
1703 Evans Rd Apt 10207
San Antonio, TX 78258                          27068    12/12/2020    24 Hour Fitness Worldwide, Inc.              $211.37                                                                              $211.37
Godinez, Victor
4408 Briarglen Dr
Dallas, TX 75211                                5323    8/30/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Godshall, Brad
827 David Drive
Chula Vista, CA 91910                          15564    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Godsil, Robert
15717 NE 41st St
Vancouver, WA 98682                            13894    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Goe, Steven J
1217 Via Viento Suave
San Marcos, CA 92078                            3885    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Goe, Steven J
1217 Via Viento Suave
San Marcos, CA 92078                           24429    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Goel, Rahul
1 Maple Street, $1202
Redwood City, CA 94063                          2717    8/16/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Goertzen, Bonnie
5037 Bluestem Court
Fort Collins, CO 80525                         19005    9/27/2020        24 Hour Fitness USA, Inc.                    $33.06                                                                             $33.06

                                                                                          Page 558 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 118 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Goertzen, Brittney Rene
1188 Mission St
Apt 1921
San Francisco , CA 94103                      20281    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $468.26                            $468.26
Goethel, Travis
1633 Mission Meadow Dr
Oceanside, CA 92057                           19556    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Goff, Matthew L
4514 Stuart Street
Denver, CO 80212                              10454     9/9/2020     24 Hour Fitness Worldwide, Inc.              $124.60                                                                              $124.60
Goforth, PH.D., Jeremy B.
2815 Bonnie Lane
Stockton, CA 95204-4411                       18422    9/24/2020        24 Hour Fitness USA, Inc.              $29,478.03                                                                           $29,478.03
Gogol, Volodymyr
380 Fairview Avenue
Colonia, NJ 07067                             23328    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $179.08                           $179.08                            $358.16
Goguen, Bishop
4550 Kittredge st
Unit 3203
Denver, CO 80239                              19362    9/28/2020     24 Hour Fitness Worldwide, Inc.              $114.63                                                                              $114.63
Goh, Christina
2022 Central Rd. Apt 202
Fort Lee, NJ 07024                            21610    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $649.99                                                              $649.99
Gohil, Harshkumar
2716 Camino Segura
Pleasanton, CA 94566                          10118     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $69.55                                                                             $69.55
Gohil, Neha
2716 Camino Segura
Pleasanton, CA 94566                           6858     9/3/2020     24 Hour Fitness Worldwide, Inc.              $255.00                                                                              $255.00
Goichman, Stacey
614 4th Street
W Babylon, NY 11704                            410     6/25/2020     24 Hour Fitness Worldwide, Inc.                                                                 $71.00                             $71.00
Goicochea, Shirley
75-52 Gran Central Parkway, 2th Floor
Forest Hills, NY 11375                        27486    3/23/2021     24 Hour Fitness Worldwide, Inc.             $1,176.92                                                                           $1,176.92
GOINS, BRIANA
10343 SAN DIEGO MISSION ROAD
UNIT D330
SAN DIEGO, CA 92120                           14931    9/17/2020    24 Hour Fitness United States, Inc.           $175.96                                                                              $175.96
Gokbudak, Kurt Turan
29941 Morongo
Laguna Niguel, CA 92677                        7501     9/4/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Gokieli, Tamara
260 65 Street, #6K
Brooklyn, NY 11220                             8051     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Gol, Majid Ghasemi
1221 W. 3rd Street, Apt. 819
Los Angeles, CA 90017                         10769     9/8/2020     24 Hour Fitness Worldwide, Inc.              $182.66                                                                              $182.66




                                                                                         Page 559 of 1763
                                                           Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 119 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Golban, Vitaly
1791 S Springer Rd, Unit A
Mountain View, CA 94040                          3627    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Golberg, Michael
8525 SW 67th Ave
Portland, OR 97223-1356                         13980    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $6,120.00                                                           $6,120.00
Gold, Andrew
131 Lakeside Drive
Lewes, DE 19958                                  8926     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $19.98                                                                             $19.98
Goldberg, Denise
320 East 58 St Apt 7-E
New York, NY 10022                               3946    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Goldberg, JoAnna
1000 Fairwinds Drive
Annapolis, MD 21409                             21826    10/1/2020     24 Hour Fitness Worldwide, Inc.              $910.00                                                                              $910.00
Goldberg, Lisa
16629 Deer Park Drive
Dallas, TX 75248                                 6622     9/2/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Goldberg, Miriam
3422 Upper Street
Honolulu, HI 96815                              25445    10/13/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Golden, Baruch
64 Emery Bay Dr
Emeryville, CA 94608                             5945    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $36.75                                                                             $36.75
Golden, Christopher
20737 Roscoe Blvd unit 803
Winnetka, CA 91306                              19579    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Golden, Krystal
1345 East 43 Place
Los Angeles, CA 90011                            926      7/8/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Golden, Krystal
1345 East 43 Place
Los Angeles, CA 90011                           19435    9/28/2020        24 Hour Fitness USA, Inc.                                                                    $83.98                             $83.98
Golden, Krystal
4839 West Slauson Ave Apt 14
Los Angeles, CA 90056                            3307    8/23/2020        24 Hour Fitness USA, Inc.                                  $83.98                            $83.98                            $167.96
Golden, Linda
3614 Lang Ranch Pkwy
Thousand Oaks, CA 91362                          9187     9/4/2020     24 Hour Fitness Worldwide, Inc.              $181.30                                                                              $181.30
Golden, Richard N.
Elliot Ifraimoff & Associates, P.C.
118-35 Queens Blvd, Suite 1250
Forest Hills, NY 11375                          16987    9/21/2020     24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
Goldfarb, Ann
5117 Braeburn Dr
Bellaire , TX 77401                              2857    8/10/2020    24 Hour Fitness United States, Inc.          $1,400.00                                                                           $1,400.00
Goldfarb, Ron
PO Box 3503
Boulder, CO 80307-3503                          13357    9/13/2020        24 Hour Fitness USA, Inc.                $6,090.00                                                                           $6,090.00


                                                                                           Page 560 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 120 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Goldman, Hailey Alexis
1978 Scotts Crossing Way Apt 304
Annapolis, MD 21401                          23563    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
GOLDMAN, JUDITH
450 E STRAWBERRY DR #47
MILL VALLEY, CA 94941                        10635     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,621.96                                                                           $1,621.96
Goldman, Steve
7221 S.W. Canyon Lane
Portland, OR 97225                           21132    9/30/2020       24 Hour Fitness USA, Inc.                    $24.00                                                                            $24.00
Goldsmith, Charles I
340 20th Street
Santa Monica, CA 90402                       21444    9/29/2020       24 Hour Fitness USA, Inc.                               $1,315.80                                                           $1,315.80
Goldsmith, Marian R.
340 20th Street
Santa Monica, CA 90402                       19704    9/28/2020       24 Hour Fitness USA, Inc.                               $1,393.00                                                           $1,393.00
Goldstein, Abby
11225 NW 2nd Court
Coral Springs, FL 33071                      18871    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,579.87                                                                           $1,579.87
GOLDSTEIN, DAMON
160 W AVENIDA RAMONA
SAN CLEMENTE, CA 92672-4352                   2403    7/24/2020    24 Hour Fitness Worldwide, Inc.             $719.84                                                                              $719.84
Goldstein, Eric
1315 Ave R
Brooklyn , NY 11229                           3962    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Goldstein, Issac
273 Driggs Avenue
#2R
Brooklyn, NY 11222                            910      7/8/2020    24 Hour Fitness Worldwide, Inc.                 $82.68                                                                            $82.68
Goldstein, Josh Dan
471 S. Spalding Dr.
Beverly Hills, CA 90212                       5301    8/30/2020       24 Hour Fitness USA, Inc.                                $120.00                                                              $120.00
Gollard, Lisa
5147 Mountain Foliage Drive
Las Vegas, NV 89148                           3061    8/14/2020    24 Hour Fitness Worldwide, Inc.            $1,595.91                                                                           $1,595.91
Gollard, Russell
5147 Mountain Foliage Dr
Las Vegas, NV 89148                           3288    8/24/2020    24 Hour Fitness Worldwide, Inc.            $2,584.00                                                                           $2,584.00
Gollub, Mike
PO Box 391584
Mountain View, CA 94039-1584                 10946     9/8/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Golojuch, Carolyn
92-954 Makakilo Drive #71
Kapolei, HI 96707-1340                        6908     9/1/2020    24 Hour Fitness Worldwide, Inc.             $258.00                                                                              $258.00
Goltz, Alex
6309 Southpoint
Dallas, TX 76248                              9143     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $260.00                                                              $260.00
Goltz, Amy
6309 Southpoint
Dallas, TX 75248                              8717     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $260.00                                                              $260.00


                                                                                     Page 561 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 121 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Golubzik, Richard
7836 Flight Ave #105
Los Angeles, CA 90045                        8665     9/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Gomez, Alejandro
555 Glenburry Way
San Jose, CA 95123                           4801    8/31/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Gomez, Angel
6503 Dumont St Unit 2
Orlando, FL 32809                            1933    7/27/2020    24 Hour Fitness Worldwide, Inc.                 $50.05                                                                            $50.05
Gomez, Angela M
87 Westwood blvd
Westwood, NJ 07675                          20774    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Gomez, Anthony
4455 Kendall Street #1
San Diego, CA 92109                          3968    8/29/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Gomez, Camille
1226 N. Commonwealth Avenue #4
Los Angeles, CA 90029                        9042     9/6/2020             RS FIT CA LLC                           $0.00                                                                             $0.00
Gomez, Carissa
380 Talbot Ave #202
Pacifica, CA 94044                          11579     9/9/2020       24 Hour Fitness USA, Inc.                    $93.98                                                                            $93.98
Gomez, Diana
13311 Canaan Bridge Dr
Houston, TX 77041                            2513    7/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Gomez, Donavin
15624 Snowdan Road
Fontana, CA 92337                           14053    9/16/2020    24 Hour Fitness Worldwide, Inc.             $199.95                                                                              $199.95
Gomez, Edgardo A.
150 E.Commercial St.
San Dimas, CA 91773                          8347     9/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Gomez, Edward
431 Mondale St
Corona , CA 92879                            6897     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Gomez, Elizabeth
1307 N Pearl Ave
Compton, CA 90221                           21934    10/1/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Gomez, Gabriel
1307 N Pearl Ave
Compton, CA 90221                           24900    10/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Gomez, Gabriel
1307 N. Pearl Ave.
Compton, CA 90221                           22159    10/1/2020    24 Hour Fitness Worldwide, Inc.             $358.00                                                                              $358.00
Gomez, Hector H
1543 Watwood Road
Lemon Grove, CA 91945                        6837     9/2/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Gomez, Hector
1543 Watwood Road
Lemon Grove, CA 91945                       11507     9/9/2020    24 Hour Fitness Worldwide, Inc.             $155.00                                                                              $155.00




                                                                                    Page 562 of 1763
                                                                   Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 122 of 441


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address            Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
Gomez, Irma
3709 Ripley St
Sacramento, CA 95838                                    15397    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Gomez, Javier
2413 S North Shores Pl
Ontario, CA 91761                                        3817    8/28/2020     24 Hour Fitness Worldwide, Inc.                $148.36                                                                            $148.36
Gomez, Jean
258 Warburton Ave
Hawthorne, NJ 07506                                     19383    9/28/2020    24 Hour Fitness United States, Inc.              $44.09                                                                             $44.09
Gomez, John Fabian
20150 Dawn Mist Dr
Humble, TX 77346                                         6364     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $24.99                                                                             $24.99
Gomez, John Harris
Sergio Julian Puche, Attorney for Creditor/Plaintiff
Law Offices of Mauro Fiore Jr.
136 E. Lemon Avenue
Monrovia, CA 91016                                      24191    10/2/2020        24 Hour Fitness USA, Inc.             $10,000,000.00                                                                    $10,000,000.00
Gomez, Jorge
419 Capricorn Ct.
San Jose, CA 95111                                      11560     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Gomez, Jose S.
2413 S. North Shore Pl.
Ontario, CA 91761                                        4023    8/28/2020     24 Hour Fitness Worldwide, Inc.                $153.64                                                                            $153.64
Gomez, Jose S.
2413 S. North Shore Pl.
Ontario, CA 91761                                       13518    9/18/2020     24 Hour Fitness Worldwide, Inc.                $153.64                                                                            $153.64
Gomez, Laura
2208 Crestfield Drive
San Ramon, CA 94582                                     12676    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Gomez, Lilia
1024 South Hobart Blvd.
Los Angeles, CA 90006                                   17552    9/28/2020     24 Hour Fitness Worldwide, Inc.                $135.00                                                                            $135.00
Gomez, Magdalena
15121 Red Sox Circle
Fontana, CA 92336                                       27058    12/12/2020    24 Hour Fitness Worldwide, Inc.                              $429.99                           $429.99                            $859.98
Gomez, Maria Alejandra
419 W. Mariposa St
Altadena, CA 91001                                       908      7/8/2020        24 Hour Fitness USA, Inc.                   $546.00                                                                            $546.00
Gomez, Mario James
379 W 18th St
San Bernardino, CA 92405                                23638    10/2/2020    24 Hour Fitness United States, Inc.              $84.00                                                                             $84.00
Gomez, Omar
3352 NE 11th Dr
Homestead, FL 33033                                     27450     3/3/2021     24 Hour Fitness Worldwide, Inc.                $187.18                                                                            $187.18
Gomez, Rutilia
9620 Sepulveda Blvd.
Unit 40
North Hills, CA 91343                                    4633    8/29/2020     24 Hour Fitness Worldwide, Inc.                $437.49                                                                            $437.49




                                                                                                   Page 563 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 123 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gomez, Sandra
1610 Fermoore Dr.
San Fernando, CA 91340                       27424    2/22/2021    24 Hour Fitness United States, Inc.                           $449.99                                                              $449.99
Gomez, Stephanie
3433 Riveroad Ct. Apt#1913
Fort Worth, TX 76116                          7136     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gomez, Teresa
9657 Pasture Rose Way
Elk Grove, CA 95624                           1667    7/14/2020        24 Hour Fitness USA, Inc.                    $63.98                                                                             $63.98
Gomez, Veronica
4673 Alhambra Dr.
Fremont, CA 94536                            25600    10/15/2020    24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Gomi, Merrie
530 S Hewitt Street unit 427
Los Angeles, CA 90013                        19860    9/29/2020     24 Hour Fitness Worldwide, Inc.              $607.33                                                                              $607.33
Gonci, Robin
254 Karen Way
Tiburon, CA 94920                            26191    11/3/2020          24 San Francisco LLC                    $161.33                                                                              $161.33
Gong, Tianqi
17832 1st Ave NE
Shoreline, WA 98155                           6066     9/3/2020    24 Hour Fitness United States, Inc.           $358.00                                                                              $358.00
Gong, Wei Dong
29066 Westmnster Court
Hayward, CA 94544                            19297    9/27/2020        24 Hour Fitness USA, Inc.                                                  $350.00                                             $350.00
Gonia, Tracy
6013 NW Klickitat Ct.
Camas, WA 98607                              17284    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $58.33                                                                             $58.33
Gonsalves, Denny
7 Lyndhurst Court
Belmont, CA 94002                            21784    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,224.00                                                                           $1,224.00
Gontram, Drew
20152 Bayfront Lane
Unit 202
Huntington Beach, CA 92646                    3428    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
Gonzaga, Lanettea
10607 SE 250th PL #I206
Kent, WA 98030                                3176    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $88.11                                                                             $88.11
Gonzaga, Lanettea
10607 Se 250th Pl I206
Kent, WA 98006                               14304    9/15/2020     24 Hour Fitness Worldwide, Inc.              $103.50                                                                              $103.50
Gonzales Reinoso, Regina Ann
9110 Wolcott Park Lane
Houston, TX 77075                            16896    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Gonzales, Abraham
3953 Running Bear Way
Antelope , CA 95843                           6153     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Gonzales, Audreyanna
777 S Mathilda Ave, Apt 105
Sunnyvale, CA 94087                          26545    11/19/2020       24 Hour Fitness USA, Inc.                    $51.99                                                                             $51.99


                                                                                        Page 564 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 124 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Gonzales, Danielle T
2923 Calle Frontera
San Clemente, CA 92673                        7597     9/4/2020    24 Hour Fitness Worldwide, Inc.             $759.00                                                                              $759.00
Gonzales, David
2474 n. eaton ct.
Orange, CA 92867                             10858     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Gonzales, Deandra
2474 N. Eaton Ct.
Orange, CA 92867                             10845     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Gonzales, Esteban
723 Berkshire Place
Milpitas, CA 95035                           11937    9/11/2020    24 Hour Fitness Worldwide, Inc.             $141.72                                                                              $141.72
Gonzales, Irma
723 Berkshire Place
Milpitas, CA 95035                           11984    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $98.55                                                                            $98.55
Gonzales, Jacob Ramiro
701 Curtner Ave #357
San Jose, CA 95125                           11226     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gonzales, Jaden
2474 N. Eaton Ct.
Orange, CA 92867                             10837     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Gonzales, Mario Fidel
2119 Reed Ave.
San Diego, CA 92109                          23258    10/2/2020       24 Hour Fitness USA, Inc.               $1,244.00                                                                           $1,244.00
Gonzales, Philip
1439 E Danes Dr.
West Covina , CA 91791                       20494    9/30/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Gonzales, Vicente
723 Berkshire Place
Milpitas, CA 95035                           12706    9/11/2020    24 Hour Fitness Worldwide, Inc.             $155.97                                                                              $155.97
Gonzalez Acosta, Kenneth Josey
7271 North Ave
Apt D
Lemon Grove, CA 91945                         4461    8/29/2020       24 Hour Fitness USA, Inc.                                 $34.71                                                               $34.71
Gonzalez, Abraham Samuel
1445 San Joaquin St
Richmond, CA 94804                            3682    8/28/2020    24 Hour Fitness Worldwide, Inc.             $153.97                                                                              $153.97
Gonzalez, Alejandro
1345 E 9th st
Long Beach, CA 90813                         23958    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Gonzalez, Alid
3308 MacGregor Dr.
Colorado Springs, CO 80922                    8404     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                             $3,200.00                          $3,200.00
Gonzalez, Angely
P.O. Box 1262
Bonita, CA 91908                              8613     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gonzalez, Araceli
1730 Via Costina
San Ysidro, CA 92173                          6009    8/31/2020    24 Hour Fitness Worldwide, Inc.             $162.00                                                                              $162.00


                                                                                     Page 565 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 125 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gonzalez, Carl Randy
19106 Lonerock Street
Canyon Country, CA 91351                      8403     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gonzalez, Celia
1808 South Sullivan Street
Santa Ana, CA 92704                          26160    11/2/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Gonzalez, Cesar
482 W San Ysidro Blvd Apt 616
San Diego, CA 92173                           3855    8/27/2020        24 Hour Fitness USA, Inc.                                 $350.00                                                              $350.00
Gonzalez, Charles
114 Second St #2A
Ridgefield Park, NJ 07660                     6285     9/3/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Gonzalez, Daicy
3021 Rio Ln
Orlando, FL 32805                            16205    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gonzalez, David
4414 Willcherry Ct SE
Salem, OR 97317                               3818    8/27/2020    24 Hour Fitness United States, Inc.              $62.58                                                                             $62.58
Gonzalez, Denisse
7249 Baird Ave #103
Reseda, CA 91335                             27525     4/9/2021        24 Hour Fitness USA, Inc.                $1,241.00                                                                           $1,241.00
Gonzalez, Desere
9327 Myron Street
Pico Rivera, CA 90660                        24301    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
GONZALEZ, DIANAN
511 W 232 STREET APT E26
BRONX, NY 10463                               7245     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $145.00                            $145.00
Gonzalez, Dona
133 Uhland Street
East Rutherford, NJ 07073                    14802    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $82.63                                                                             $82.63
GONZALEZ, EDWARD
6100 JOHNSON ST STE A
HOLLYWOOD, FL 33024                          16073    9/24/2020     24 Hour Fitness Worldwide, Inc.              $980.00                                                                              $980.00
Gonzalez, Edwin
11563 Potter Street
Norwalk, CA 90650                            22188    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gonzalez, Eloisa
9811 Birchdale Ave
Downey, CA 90240                             20176    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $862.42                           $862.42                          $1,724.84
Gonzalez, Elvis
42281 Osgood Rd.
Fremont, CA 94539                             1801    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Gonzalez, Eric
2301 Kentia St
Oxnard, CA 93036                             21740    10/1/2020     24 Hour Fitness Worldwide, Inc.              $119.04                                                                              $119.04
Gonzalez, Esteban E.
18 Lakeway Dr
Heath, Texas 75032                            1184     7/9/2020    24 Hour Fitness United States, Inc.           $277.04                                                                              $277.04




                                                                                        Page 566 of 1763
                                                      Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 126 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Gonzalez, Eva
10148 Gem Tree Way
Santee, CA 92071-1610                      12330    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gonzalez, Felicita
230 First Street
Dunellen , NJ 08812                        22961    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
GONZALEZ, FERNANDO RUBEN
1445 OAHU STREET
WEST COVINA, CA 91792                      24289    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,150.00                                                                           $2,150.00
Gonzalez, Francisco
11951 Vanowen St apt A
North Hollywood, CA 91605                  12723    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Gonzalez, Genevieve
4046 Normal Street
San Diego, CA 92103                         1384    7/13/2020    24 Hour Fitness Worldwide, Inc.             $539.98                                                                              $539.98
Gonzalez, Graciela
2271 Sarah Court
Signal Hill, CA 90755                      11608     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Gonzalez, Hugo
2669 Worden St
San Diego, CA 92110                        26841    12/2/2020    24 Hour Fitness Worldwide, Inc.             $159.96                                                                              $159.96
Gonzalez, Hugo
2669 Worden St.
San Diego, CA 92110                        10762     9/8/2020    24 Hour Fitness Worldwide, Inc.             $159.96                                                                              $159.96
Gonzalez, Ikakyi
10 Spring Hill Ln.
Laguna Hill, CA 92653                       4253    8/27/2020    24 Hour Fitness Worldwide, Inc.                            $1,548.00                                                           $1,548.00
Gonzalez, Irenne
25 Eileen Way
Edison, NJ 08837                            1468    7/17/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Gonzalez, Israel
938 Rosewood ave
Inglewood , CA 90301                       17612    9/29/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Gonzalez, Israel
938 Rosewood Ave
Inglewood, CA 90301                        18800    9/28/2020       24 Hour Fitness USA, Inc.                                                                  $250.00                            $250.00
Gonzalez, Ivan
21858 Alamogordo Rd
Santa Clarita, CA 91350                    15609    9/19/2020    24 Hour Fitness Worldwide, Inc.          $16,925.00        $3,025.00                                                          $19,950.00
Gonzalez, Janelly
1427 W. 7th Street
Santa Ana, CA 92703                         5869    8/31/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Gonzalez, Janet
4042 Dell Ave
Riverside, CA 92509                         9155     9/6/2020    24 Hour Fitness Worldwide, Inc.             $780.00                                                                              $780.00
Gonzalez, Javier
5520 N Donna Beth Ave
Azusa, CA 91702                             4428    8/29/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00




                                                                                   Page 567 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 127 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gonzalez, Jenelle
2019 Bedford St
Santa Rosa, CA 95404                        17849    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gonzalez, Jenelle
2019 Bedford Street
Santa Rosa, CA 95404                         549      7/3/2020     24 Hour Fitness Worldwide, Inc.             $1,944.00                                                                           $1,944.00
Gonzalez, Jenelle
2019 Bedford Street
Santa Rosa, CA 95404                         2431    7/27/2020     24 Hour Fitness Worldwide, Inc.             $1,944.00                                                                           $1,944.00
Gonzalez, Jerardo
1314 W 160th St
Gardena, CA 90247                           16500    9/20/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Gonzalez, Jesus
1119 S. Groveland Pl
Anaheim, CA 92806                            8672     9/5/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Gonzalez, John
19 Bailey Drive
Massapequa, NY 11758                         4205    8/29/2020            24 New York LLC                       $166.66                                                                              $166.66
Gonzalez, Jorge
1560 Guerrero St.
San Francisco, CA 94110                     26462    11/16/2020 24 Hour Fitness United States, Inc.            $1,728.00                                                                           $1,728.00
Gonzalez, Jose Alejandro
1345 E 9th St
Long Beach, CA 90813                        23421    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
GONZALEZ, JOSE L.
1617 COSMO ST STE 213
LOS ANGELES, CA 90028-6347                  27335    1/27/2021     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Gonzalez, Juan ("John")
4114 Francisco Court
Spring, TX 77386-2071                       20526    9/29/2020        24 Hour Fitness USA, Inc.                                $1,631.76                                                           $1,631.76
GONZALEZ, KARINA
91167 CIELO CT
MECCA, CA 92254                             21182    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Gonzalez, Katherine
3950 Mack Road Sp#146
Sacramento, CA 95823                        10576     9/8/2020    24 Hour Fitness United States, Inc.           $432.00                                                                              $432.00
Gonzalez, Leticia
2045 S River Pkwy #1016
Portland, OR 97201                           164     6/30/2020        24 Hour Fitness USA, Inc.                    $46.99                                                                             $46.99
Gonzalez, Leticia
6552 Oxford Drive
Huntington Beach, CA 92647                  18014    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Gonzalez, Lorena Renee
7585 Central Avenue
Lemon Grove, CA 91945                       11827    9/10/2020     24 Hour Fitness Worldwide, Inc.              $158.75                                                                              $158.75
Gonzalez, Lorena
13636 Oak St
Whittier, CA 90605                          13037    9/12/2020        24 Hour Fitness USA, Inc.                 $864.00                                                                              $864.00




                                                                                       Page 568 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 128 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gonzalez, Lorena
8191 Calabash Ave #65
Fontana, CA 92335                              7479     9/2/2020    24 Hour Fitness Worldwide, Inc.             $214.99                                                                              $214.99
Gonzalez, Marcus
3123 Ferncreek Lane
Escondido, CA 92027                            1504    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Gonzalez, Maria Bernardette
2838 Melbourne Ave.
Pomona , CA 91767                             10094     9/8/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Gonzalez, Maria
1345 E 9th St
Long Beach, CA 90813                          24021    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Gonzalez, Mariah
54 Wiltshire Drive
Commack, NY 11725                             13097    9/12/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Gonzalez, Martin
4270 Horvath St
Unit 107
Corona, CA 92883                              17193    9/22/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Gonzalez, Mary H
18620 Mingo Rd
Apple Valley, CA 92307                        26717    11/25/2020   24 Hour Fitness Worldwide, Inc.                            $3,500.00                                                           $3,500.00
Gonzalez, Matthew
Meghan Gonzalez
3123 Ferncreek Lane
Escondido, CA 92027                            1416    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Gonzalez, Meghan
3123 Ferncreek Lane
Escondido, CA 92027                            1420    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Gonzalez, Meghan
3123 Ferncreek Lane
Escondido, CA 92027                            1421    7/14/2020    24 Hour Fitness Worldwide, Inc.             $119.96                                                                              $119.96
Gonzalez, Miguel
4351 Green Tree Dr
Sacramento, CA 95823                           7319     9/4/2020    24 Hour Fitness Worldwide, Inc.             $138.00                                                                              $138.00
Gonzalez, Miguel
4351 Green Tree Dr
Sacramento, CA 95823                           7942     9/4/2020    24 Hour Fitness Worldwide, Inc.             $184.00                                                                              $184.00
Gonzalez, Nick
376 North Delaware Street Unit B
San Mateo, CA 94401                           19674    9/29/2020    24 Hour Fitness Worldwide, Inc.                               $0.00          $435.00                                             $435.00
Gonzalez, Oscar Diaz
62 South 24 St
San Jose, CA 95116                             9967     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Gonzalez, Raul
2915 Gate Cove Dr.
Dallas, TX 75227                               2797    7/31/2020       24 Hour Fitness USA, Inc.                $156.00                                                                              $156.00
Gonzalez, Robert J
11409 Hawthorne Avenue
Hesperia, CA 92345                            26843    12/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99

                                                                                      Page 569 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 129 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gonzalez, Robert S
1052 E Landing Way
Sacramento, CA 95831                         13145    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gonzalez, Robert
6108 Dunn Ave
San Jose, CA 95123                           17705    9/23/2020     24 Hour Fitness Worldwide, Inc.              $158.12                                                                              $158.12
Gonzalez, Samuel
91167 Cielo Ct
Mecca, CA 92254                              21197    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Gonzalez, Saul C
22629 Woodroe Ave
Hayward, CA 94541                            25780    10/19/2020    24 Hour Fitness Worldwide, Inc.                                $0.00                           $150.00                            $150.00
Gonzalez, Savannah N.
7725 Arosia Drive
Fontana, CA 92336                            24305    10/5/2020     24 Hour Fitness Worldwide, Inc.              $436.00                                                                              $436.00
Gonzalez, Sean
100 herriot st, Apt. 1R
Yonkers, NY 10701                             5741    8/31/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98
Gonzalez, Stephany
29332 Aspen way
San Juan Capistrano, CA 92675                25511    10/14/2020    24 Hour Fitness Worldwide, Inc.                $71.92                                                                              $71.92
Gonzalez, Veronica E
15359 Muscat Ave
Fontana, CA 92335                             6337     9/3/2020     24 Hour Fitness Worldwide, Inc.                $80.00                                                                              $80.00
Gonzalez, Yesenia
4270 Horvath St Unit 107
Corona, CA 92883                             17160    9/22/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Gonzalez, Yvette
191 S Barbara way
Anaheim, ca 92806                            19277    9/28/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Gonzalez, Yvette
191S Barbara way
Anaheim, CA 92806                            19547    9/28/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Gonzalez, Yvette
6649 Earhart Ave
Fontana, CA 92336                             1133    7/10/2020    24 Hour Fitness United States, Inc.           $888.00                                                                              $888.00
Gonzalez-Contreras, Annalicia
721 Reagan Drive
Las Vegas, NV 89110                          15768    9/21/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Gonzalez-Regueral, Delio
11461 SW 83rd Terrace
Miami, FL 33173                               840      7/8/2020     24 Hour Fitness Worldwide, Inc.                              $299.99                                                              $299.99
Goo, Dan
1919 Paula Drive
Honolulu, HI 96816                            9615     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Goo, Judy
1919 Paula Drive
Honolulu, HI 96816                            8999     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                        Page 570 of 1763
                                                       Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 130 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Goo, Sean C.
1919 Paula Drive
Honolulu, HI 96816                           9519     9/6/2020     24 Hour Fitness Worldwide, Inc.             $2,400.00                                                                           $2,400.00
Gooch, Brandon
5201 Valmar Drive
Concord, CA 94521                           16600    9/21/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Gooch, Daniel A
1682 N Winchester Rd
Annapolis, MD 21409                           83     6/19/2020     24 Hour Fitness Worldwide, Inc.                              $672.00                                                              $672.00
Gooch, Patricia Wade
321 Meredith Ave
Ventura, CA 93003                           18530    9/24/2020     24 Hour Fitness Worldwide, Inc.                             $1,056.00                                                           $1,056.00
Goode, Precious
713 S 40th St.
Tacoma, WA 98418                            25310    10/13/2020    24 Hour Fitness Worldwide, Inc.              $134.20                                                                              $134.20
Gooden, Nadirah
2114 Chianti Drive
Santa Rosa, CA 95403                        21543    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Goodfellow, Kathi
10799 S Autumn Rain Road
South Jordan, UT 84009                       1993    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Goodfriend, Kathleen
4610 Panorama Dr.
La Mesa, CA 91941                            8194     9/3/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Goodhart, Peggy
8716 Jackie Drive
San Diego, CA 92119                          1496    7/17/2020     24 Hour Fitness Worldwide, Inc.                                                                $615.93                            $615.93
Goodman, Felice A.
21650 Burbank Blvd
Unit 322
Woodland Hills, CA 91367                    25003    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Goodman, Jillian
835 N. Croft Ave. #103
Los Angeles, CA 90069                       24226    10/2/2020     24 Hour Fitness Worldwide, Inc.              $770.00                                                                              $770.00
Goodman-Leibof, Jolie
949 Everett St
El Cerrito, CA 94530                        25440    10/13/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Goodmann, Danielle
227 26th Ave
Apt B
San Francisco, CA 94121                     25496    10/13/2020    24 Hour Fitness Worldwide, Inc.                $63.13                                                                              $63.13
Goodrich, Kara
5585 South Buchanan St
Aurora, CO 80016                            11898    9/10/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Goodson, Nancy Elizabeth
23004 Fonthill Ave
Torrance, CA 90505                          21368    10/1/2020    24 Hour Fitness United States, Inc.                                                             $240.00                            $240.00
Goodson, Nickola
751 S 12th St
San Jose, CA 95112                           6957     9/3/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00

                                                                                       Page 571 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 131 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Goodson, Shaina
5550 N Braeswood Blvd, Apt 102
Houston, TX 77096                             7599     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $90.42                                                                            $90.42
Goodwin, Katie
35297 Prairie Road
Wildomar, CA 92595                            9098     9/5/2020    24 Hour Fitness Worldwide, Inc.                              $49.00                            $49.00                             $98.00
Goodwin, Rachel
83950 Avenida Serena
Indio, CA 92203                               7539     9/3/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Goodwin, Shelly L.
2701 Alamosa Court
Apopka, FL 32703                              578     6/30/2020    24 Hour Fitness Worldwide, Inc.             $923.00                                                                              $923.00
Goodwin, William Browne
5622 S Biscay Ct
Aurora, CO 80015                             15640    9/19/2020    24 Hour Fitness Worldwide, Inc.             $126.00                          $126.00                                             $252.00
GOODWYN, CHARLES A.
1455 FALCON AVE.
SUNNYVALE, CA 94087-3446                     25063    10/6/2020    24 Hour Fitness Worldwide, Inc.             $548.00                                                                              $548.00
Goodwyn, Marian D.
1455 Falcon Ave
Sunnyvale, CA 94087-3446                     25132    10/8/2020    24 Hour Fitness Worldwide, Inc.             $647.00                                                                              $647.00
Google LLC
White and Williams LLP
c/o Amy Vulpio
1650 Market Street, Suite 1800
Philadelphia, PA 19103                        782     6/29/2020       24 Hour Fitness USA, Inc.            $387,842.45                                                                          $387,842.45
Google LLC
White and Williams LLP
c/o Amy Vulpio
1650 Market Street, Suite 1800
Philadelphia, PA 19103                       15377    9/17/2020    24 Hour Fitness Worldwide, Inc.                           $38,936.99                                                          $38,936.99
Gopalakrishnan, Khushbu
34840 Fremont Blvd
Fremont, CA 94555                             5223    8/30/2020    24 Hour Fitness Worldwide, Inc.             $648.00                                                                              $648.00
Gopalakrishnan, Khushbu
34840 Fremont Blvd
Fremont, CA 94555                             9084     9/5/2020    24 Hour Fitness Worldwide, Inc.             $648.00                                                                              $648.00
Gopalan, Vignesh
49 Finnigan Avenue, Apt I-42
Saddlebrook, NJ 07663                        13509    9/13/2020       24 Hour Fitness USA, Inc.                $250.99                                                                              $250.99
Gopani, Aarti
2900 Aqua Virgo Loop
Orlando, FL 32837                            12419    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Gopaul, Amica
675 Ashford Oak Drive Apt. 202
Altamonte Springs, FL 32714                  16580    9/28/2020       24 Hour Fitness USA, Inc.                $250.00                                                                              $250.00
Gopinath, Manu
10 Durango Ct
Aliso Viejo, CA 92656                        21428    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,460.00                                                                           $1,460.00


                                                                                     Page 572 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 132 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Goradia, Keval Bhavesh
224 Pontius Ave N, Apt 502
Seattle, WA 98109                            14672    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $984.06                                                              $984.06
Gordon, Ariel
52946 Timberview Road
North Fork, CA 93643                         24802    10/7/2020     24 Hour Fitness Worldwide, Inc.              $996.00                                                                              $996.00
Gordon, Derrick
2538 S Conway Rd Apt 313
Orlando, FL 32812                             7451     9/3/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Gordon, Jake
38448 Botany Green
Fremont, CA 94536                            14442    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Gordon, Jake
38448 Botany Green
Fremont, CA 94536                            14535    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Gordon, Kerry
6003 S. Akron Way
Greenwood Village, CO 80111                   6835     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $233.50                                                              $233.50
Gordon, Laura
6843 Briarwood Drive
Carlsbad, CA 92011                           16621    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,049.23                                                           $1,049.23
Gordon, Matthew
4216 N. Castle Ave.
Portland, OR 97217                           22281    10/2/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Gordon, Matthew
510 University Ave.
Burbank, CA 91504                            20365    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Gordon, Tiyarna
2 CPL Langon Way Apt 103
Hillsborough, NJ 08844                       14604    9/16/2020    24 Hour Fitness United States, Inc.          $1,056.00                                                                           $1,056.00
Goregaonkar, Shilpesh
1922 2nd Ave.
Unit 21
San Diego, CA 92101                          25968    10/26/2020        24 Hour Holdings II LLC                    $69.53                                                                              $69.53
Gorelik, Oleg
1812 Shore Blvd
Brooklyn, NY 11235                            5306     9/2/2020     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
Goren, Anne Ling
2707 Pearl Street
Santa Monica, CA 90405                       20148    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $144.00                                                              $144.00
Goren, Yahli
Yoav Goren
2707 Pearl Street
Santa Monica, CA 90405                       21340    10/1/2020     24 Hour Fitness Worldwide, Inc.                $41.99         $41.99                                                               $83.98
Goren, Yoav
2707 Pearl Street
Santa Monica, CA 90405                       21324    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $858.00                                                              $858.00
Gorgin, Abbas
27751 Calle Valdes
Mission Viejo, CA 92692                      25706    10/19/2020 24 Hour Fitness United States, Inc.             $180.00                                                                              $180.00

                                                                                        Page 573 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 133 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Gorgin, Abbas
27751 Calle Valdes
Mission Viejo, CA 92692                        25716    10/19/2020 24 Hour Fitness United States, Inc.             $180.00                                                                              $180.00
Gorman, Nathan Thomas
6405 Putnam Road
Madison, WI 53711                              26844    12/2/2020        24 Hour Fitness USA, Inc.                    $78.98                                                                             $78.98
Gorman, Tara
2123 Iroquois Lane
Falls Church, VA 22043                         27095    12/15/2020    24 Hour Fitness Worldwide, Inc.                 $32.93                                                                             $32.93
Gorny, Eugene
4783 Logana Plz
Yorba Linda , CA 92886                          6652     9/3/2020        24 Hour Fitness USA, Inc.                 $114.54                                                                              $114.54
Gorosave, Charlie
3807 E. Andy St.
Long Beach, CA 90805                            112     6/29/2020        24 Hour Fitness USA, Inc.                    $29.99                                                                             $29.99
Gorshkov, Yakov
450 CENTRAL WAY
Unit 2503
KIRKLAND, WA 98033-4572                        18327    10/1/2020    24 Hour Fitness United States, Inc.              $57.72                                                                             $57.72
Gorshkova, Olga
450 Central Way Unit 2503
Kirkland, WA 98033-4572                        21146    10/1/2020    24 Hour Fitness United States, Inc.              $72.28                                                                             $72.28
Gorthi, Venkata Srinivas Pavan
37800 Camden St Apt 348
Fremont, CA 94536                              19768    9/29/2020        24 Hour Fitness USA, Inc.                 $187.50                           $62.50                                             $250.00
Gosalia, Charmi
171 N. Church Ln. #202
Los Angeles, CA 90049                          15934    9/20/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Goss Foundations, Inc.
Cohen Seglias Pallas Greenhall & Furman, PC
Mary Catherine Emert, Esq.
30 South 17 Street
19th Floor
Philadelphia, PA 19103                         18162    9/29/2020        24 Hour Fitness USA, Inc.                                              $184,490.66                                         $184,490.66
Goss, Joseph
1955 E 7th Street Apt A3
Brooklyn, NY 11223                              3095    8/11/2020            24 New York LLC                       $299.99                                                                              $299.99
GOSS, PAMELA
9345 BABAUTA ROAD APT #2
SAN DIEGO, CA 92129                            19641    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $79.35                                                                             $79.35
Gossard, Shane
PO Box 925632
Houston, TX 77292                              13176    9/12/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Goswick, Jack
6609 Rotan Dr.
Austin, TX 78749                                7429     9/4/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
GOTAUCO, MARIE LYNN
1726 FLOWER AVENUE
TORRANCE, CA 90503                             25130    10/7/2020     24 Hour Fitness Worldwide, Inc.             $1,379.84                                                                           $1,379.84


                                                                                          Page 574 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 134 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gotesman, Michael
965 52nd St. 2
Brooklyn, NY 11219                            9309     9/5/2020            24 New York LLC                         $65.81                                                                              $65.81
Gotesman, Michael
965 52nd St. 2
Brooklyn, NY 11219                           12263    9/10/2020            24 New York LLC                         $65.81                                                                              $65.81
Gotlib, Benjamin
4440 Lone Tree Dr.
Plano, TX 75093                              18825    9/27/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Goto, Michael
2534 Cranberry Lane
Hacienda Heights, CA 91745                   20001    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $329.00                            $329.00
Gottam, Sudha
9002 Bottlebrush Ln
Irving, TX 75063                             25838    10/21/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Gottfried, Arnold
5900 Arlington Avenue
Apt 6K
Bronx, NY 10471                              20725    9/30/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
GOTTFRIED, ARNOLD
5900 ARLINGTON AVENUE
APT 6K
BRONX, NY 10471                              24847    10/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gottfried, Garry
2929 Wild Oak Lane
Rockwall, TX 75032                           15636    9/19/2020    24 Hour Fitness United States, Inc.                           $420.00                                                              $420.00
Gotti, Jennifer L
37 Pine Tree Ct
San Rafael, CA 94903                         23446    10/2/2020     24 Hour Fitness Worldwide, Inc.              $551.53                                                                              $551.53
Gottlieb, Jeremy Lee
309 Camaritas Way
Danville, CA 94526                           20669    10/1/2020     24 Hour Fitness Worldwide, Inc.                                           $764,045.73                                         $764,045.73
Goudarzian, Behyar
P.O.Box 1282
Lakewood, CA 90714                            9197     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Goudiaby, Moussa Balla
1186 NE 106th Ave
Portland, OR 97220-3931                      25043    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Goulart, Tony
705 Yosemite Dr.
Livermore, CA 94551                          24069    10/2/2020     24 Hour Fitness Worldwide, Inc.              $123.00                                                                              $123.00
Gould, Jan
6708 E Parapet St
Long Beach , CA 90808                         597      7/6/2020     24 Hour Fitness Worldwide, Inc.                $99.98                                                                              $99.98
Goulden, Robert
8420 Falcon View Dr
Antelope, CA 95843                           16700    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Gouveia, Gunnar Firmino
5619 Chet Dr
Orlando, FL 32818                             1873    7/17/2020     24 Hour Fitness Worldwide, Inc.              $732.00                                                                              $732.00

                                                                                        Page 575 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 135 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gov, Richie
9389 Gotham St.
Downey, CA 90241                               8118     9/5/2020     24 Hour Fitness Worldwide, Inc.               $553.38                                                                             $553.38
Gov, Ryan
9389 Gotham St.
Downey, CA 90241                               8142     9/5/2020     24 Hour Fitness Worldwide, Inc.               $533.38                                                                             $533.38
Govindaswamy, Murthy
9362 Julie Beth St.
Cypress, CA 90630                             15367    9/18/2020     24 Hour Fitness Worldwide, Inc.               $466.66                                                                             $466.66
Govindaswamy, Vijayakumar
3039 Kaiser Dr Unit A
Santa Clara, CA 95051                         27380     2/8/2021        24 Hour Fitness USA, Inc.                  $776.00                                                                             $776.00
Gowda, Anand
PO Box 1804
Rancho Santa Fe, CA 92067                     20301    10/1/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Gowda, Anand
PO Box 1804
Rancho Santa Fe, CA 92067                      7074     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,816.00                                                           $1,816.00
Gowen, Jennifer
188 Jameson Ct
Sierra Madre, CA 91024                        13863    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
gower, Phoenixe
6620 s puget sound ave
tacoma, WA 98409                              14521    9/16/2020     24 Hour Fitness Worldwide, Inc.               $550.92                                                                             $550.92
Gowin, Sara
5416 Apache Creek Cv
Austin, TX 78735                              25774    10/19/2020    24 Hour Fitness Worldwide, Inc.               $204.59                                                                             $204.59
Gowlikar, Rohan
5132 Lincolnshire Ct
Dallas, TX 75287                              16474    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Gowlikar, Tulsiram
5132 Lincolnshire Ct
Dallas, TX 75287                              16428    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Goyal, Sandeep
2561 Olmstead Ct
South San Francisco, CA 94080                  9665     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Goyal, Yogesh
38853 Coneflower Pl
Newark, CA 94560                              14783    9/16/2020     24 Hour Fitness Worldwide, Inc.               $598.00                                                                             $598.00
GP Partners, NC, LLC
c/o David Neal Stern, Esq.
Frank, Weinberg & Black, P.L.
1875 N.W. Corp. Blvd, Suite 100
Boca Raton, FL 33431                          22353    10/1/2020        24 Hour Fitness USA, Inc.             $1,769,175.00                                                                      $1,769,175.00
Gra, R
PO Box 29502, Unit 9615
Las Vegas, NV 89126-9502                      20141    10/1/2020        24 Hour Fitness USA, Inc.                $3,607.00       $3,025.00                                                           $6,632.00
Graber, Cita
2233 Santa Ana Ave.
Costa Mesa, CA 92627                          20847    9/30/2020     24 Hour Fitness Worldwide, Inc.               $534.88                                                                             $534.88

                                                                                         Page 576 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 136 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Grabicki, Susan
1053 Bush St #1
San Francisco , CA 94109                      20714    9/29/2020     24 Hour Fitness Worldwide, Inc.              $170.07                                                                              $170.07
Grabill, Gloria Charlene
1180 Elm Street NW
Salem, OR 97304                               27264    1/13/2021     24 Hour Fitness Worldwide, Inc.                          $106,025.00                                                          $106,025.00
Grabis, Chris
11 W Crockett St Apt 404
Seattle, WA 98119-2673                         5868     9/2/2020     24 Hour Fitness Worldwide, Inc.              $295.00                                                                              $295.00
Graciano, Mireya P
15221 Gramercy Pl
Gardena, CA 90249                             14520    9/17/2020        24 Hour Fitness USA, Inc.                 $584.00                                                                              $584.00
Gracie, Cesalina
855 10th street, apt #106
Santa Monica, CA 90403                        11958    9/10/2020    24 Hour Fitness United States, Inc.              $81.27                                                                             $81.27
Graden, Garrett
709 Wickham Ct
Keller, TX 76248                               2618     8/4/2020     24 Hour Fitness Worldwide, Inc.                 $85.49                                                                             $85.49
GRADEN, JON
252 7Th Avenue 17B
New York, NY 10001                             3435    8/27/2020            24 New York LLC                      $1,259.96                                                                           $1,259.96
Grady, Michael Jones
579 Alberta St.
Altadena, CA 91001                             4597    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $400.00           $20.00                                             $420.00
Grady, Sean C
1652 Clint Canyon Dr.
Henderson, NV 89002                           20912    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Graefen, Eddy
15513 133rd Pl NE
Woodinville, WA 98072                          7774     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Graff, Leonard
750 Van Ness Ave #1305
San Francisco, CA 94102                        4405    8/28/2020          24 San Francisco LLC                   $8,400.00                                                                           $8,400.00
Graffe, James
286 Fancrest St.
Henderson, NV 89052                            2552    7/29/2020        24 Hour Fitness USA, Inc.                $1,240.86                                                                           $1,240.86
Graham, Greg
3407 Halifax Drive
Arlington, TX 76013                            5598     9/2/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Graham, Jeffrey
Graham & Graham
5015 Birch St. Ste. 113
Newport Beach, CA 92660                       16423    9/18/2020     24 Hour Fitness Worldwide, Inc.                                            $10,000.00                                          $10,000.00
Graham, Kirkland
824 East 900 South
Salt Lake City, UT 84105                      25804    10/21/2020    24 Hour Fitness Worldwide, Inc.              $528.00                                                                              $528.00
Graham, Mark
68 E Hartsdale Ave, Apt 5H
Hartsdale, NY 10530                           17999    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,747.24                                                                           $1,747.24


                                                                                         Page 577 of 1763
                                                                Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 137 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Grahame, William E
1435 Beech Place
Escondido, CA 92026                                  22840    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Graige, Sydney A.
3525 S. Brentwood St.
Lakewood, CO 80235                                   16773    9/21/2020              24 Denver LLC                           $0.00                                                                              $0.00
Grajek, Steven
21 Tamarind Pl
The Woodlands, TX 77381                               4826    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gramegna, Cassandra
229 Lake Street
Brooklyn, NY 11223                                    617     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $52.80                                                                             $52.80
Graml, Charles
4122 Drummond St
Houston, TX 77025                                    10515     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $82.50                                                                             $82.50
GRANADOS, ERIC
389 MAYELLEN AVE
San Jose, CA 95126                                    9990     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Granados, Laura Leonela
1215 pacific avenue
Alameda, CA 94501                                    16343    9/22/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Granados, Vanessa
1301 Las Riendas Dr. #46
La Habra, CA 90631                                   12664    9/11/2020    24 Hour Fitness United States, Inc.           $213.00                                                                              $213.00
Granewich, Bill
23055 Airport Rd NE5
Aurora, OR 97002                                      4448    8/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Grant Mackay Company, Inc.
Joseph A. Garnett
Sheehy Ware & Pappas, P.C.
909 Fannin, Suite 2500
Houston, TX 77010                                    26356    11/12/2020    24 Hour Fitness Worldwide, Inc.           $10,278.57                                                                           $10,278.57
Grant, Natalie
1635 East 9th Street, Apt 3
Brooklyn, NY 11223                                   23036    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $119.88                                                              $119.88
Grant, Rodrick
PO Box 321781
New York, NY 10032                                   23844    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Grant, Tiffany
1317 N Fairfax Ave.
West Hollywood, CA 90046                              4554    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,012.42                                                           $1,012.42
Granucci, James R.
612 Alhambra Road
San Mateo, CA 94402                                  18633    9/24/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Grapevine-Colleyville Independent School District
c/o Perdue Brandon Fielder Et Al
Eboney Cobb
500 East Border St
Suite 640
Arlington, TX 76010                                   382     6/24/2020        24 Hour Fitness USA, Inc.                                               $17,663.44                                          $17,663.44

                                                                                                Page 578 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 138 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Graphetal Branding + Design
Attn: Aram
11462 Madera Rosa Way
San Diego, CA 92124                           3244    8/24/2020     24 Hour Fitness Worldwide, Inc.           $21,165.00                                                                           $21,165.00
Graser, Donna
5460 Concord Blvd
C-3
Concord, CA 94521                             8385     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Grassman, Donald
4-1-30-1206 Kagano
Morioka 020-0807
Japan                                         7920     9/3/2020          24 San Francisco LLC                    $267.00                                                                              $267.00
Grasso, Jean
16099 Whitecap Circle
Fountain Valley, CA 92708                    11928     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Grau, Mitch
1731 San Francisco St
Carrollton, TX 75007                          1868    7/21/2020        24 Hour Fitness USA, Inc.                 $108.22                                                                              $108.22
Graves 6, Inc.
Attn: Tamar Eichhorn
3437 Myrtle Ave #440
N. Highlands, CA 95660                        973      7/8/2020     24 Hour Fitness Worldwide, Inc.             $2,427.50                                                                           $2,427.50
Graves 7, Inc.
Attn: Tamar Eichhorn
3437 Myrtle Ave #440
N. Highlands, CA 95660                        1016     7/8/2020     24 Hour Fitness Worldwide, Inc.             $2,193.08                                                                           $2,193.08
Graves, Gail
7442 Coho Drive
102
Huntington Beach, CA 92648                    3800    8/28/2020    24 Hour Fitness United States, Inc.           $772.00                                                                              $772.00
Graves, Sean
117 Grape St
Roseville, CA 95678                          16706    9/24/2020        24 Hour Fitness USA, Inc.                 $149.66                                                                              $149.66
Gravitt, Kaitlin
490 West Washington Blvd
Pasadena, CA 91103                           24299    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Gray, Anne
1912 West 109th Street
Los Angeles, CA 90047                        25561    10/14/2020    24 Hour Fitness Worldwide, Inc.              $820.81          $29.00                                                              $849.81
Gray, Darius
PO Box 881588
Los Angeles, CA 90009                        13092    9/11/2020        24 Hour Fitness USA, Inc.                                 $119.96                                                              $119.96
Gray, Josephine
303 Green Street
San Francisco, CA 94133                      20217    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $29.06                                                                             $29.06
Gray, Lexi
4946 Agate Road
Chino Hills, CA 91709                         5476     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                        Page 579 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 139 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gray, Sandy
2350 Minaret Dr
Martinez, CA 94553                           12156    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Gray, Winsome
3668 SE 2nd Ct.
Homestead, FL 33033                           3210    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $85.57                                                                            $85.57
Graybill, Bonnie
2224 9th Avenue
Sacramento, CA 95818                         14725    9/15/2020     24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Graybill, Dan
PO Box 3222
Albany, OR 97322                             14286    9/15/2020     24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Gray-LeBlue, Vanessa
7881 Othel Way
Sacramento, CA 95828                         10300     9/8/2020     24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Greeley, Erin
1388 Almond Ave
Livermore, CA 94550                          25615    10/16/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                             $0.00
Green (Lisa), Marie
842 N M St
Livermore, CA 94551                           4241    8/29/2020        24 Hour Fitness USA, Inc.               $3,096.00                                                                           $3,096.00
Green , Tiffany
659 Stage Coach Dr
Lathrop, CA 95330                            23161    10/2/2020     24 Hour Fitness Worldwide, Inc.             $380.00                                                                              $380.00
Green III, Henry Ezekiel
242 Heron Bay Cir
Lake Mary, FL 32746                           8247     9/4/2020     24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Green, Bill
48 Chiminey Stone Way
Cullowhee, NC 28723                           1825    7/17/2020        24 Hour Fitness USA, Inc.                               $1,896.00                                                           $1,896.00
Green, Brandi
14116 Meridian East D 106
Puyallup, WA 98373                           16124    9/22/2020        24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Green, Cheryl A.
1200 Warburton Ave Unit #44
Yonkers, NY 10701                            21723    10/1/2020       24 Hour Fitness Holdings LLC             $1,424.00                                                                           $1,424.00
Green, Edward
3960 Hillman Avenue #8B
Bronx, NY 10463                              12653    9/12/2020     24 Hour Fitness Worldwide, Inc.                            $1,078.70                                                           $1,078.70
Green, Emily
14877 E Dartmouth Ave
Aurora , CO 80014                             1775    7/27/2020        24 Hour Fitness USA, Inc.                    $43.84                                                                            $43.84
Green, Garcia
1464 E. 46 St
Brooklyn, NY 11234                           26059    10/28/2020    24 Hour Fitness Worldwide, Inc.             $222.10                                                                              $222.10
Green, Garrett
10300 NE 4th St
Vancouver, WA 98664                          11933    9/10/2020     24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00




                                                                                       Page 580 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 140 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Green, Gerald
1 Evergreen Way
Aquinnah, MA 02535                           16265    9/17/2020        24 Hour Fitness USA, Inc.                 $522.00                                                                              $522.00
Green, Gertrud
3013 Manor Green Blvd
Euless, TX 76039                             18068    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Green, Hillary
17211 Sims Ln
Huntington Beach, CA 92649                   10902     9/8/2020        24 Hour Fitness USA, Inc.                    $66.00                                                                             $66.00
Green, Kara
904 Garfield Ave Apt #18
Marquette, MI 49855                           9381     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Green, Karen
47 Haven Avenue
Valley Stream, NY 11580                        85     6/22/2020     24 Hour Fitness Worldwide, Inc.             $2,112.00                                                                           $2,112.00
Green, Kenny A
9530 E. Grand Ave
Greenwood Village, CO 80111                  13288    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $91.48                                                                             $91.48
Green, Linda Susan
23501 112th Avenue SE
Unit H106
Kent, WA 98031                                2811     8/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,771.00                                                           $1,771.00
Green, Melinda
94-373 Makalu Loop
Mililani, HI 96789                           16173    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,240.89                                                                           $1,240.89
Green, Robert
5145 Tortuga Dr. Apt 111
Huntington Beach, CA 92649                   23337    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Green, Ronald
2626 Kings Highway #2A
Brooklyn, NY 11229                           24924    10/5/2020     24 Hour Fitness Worldwide, Inc.              $126.00                                                                              $126.00
Green, Roseanne
17707 Cape Jasmine Road
Santa Clarita, CA 91387                       7601     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,467.87                                                                           $1,467.87
Green, Roxanne
1111 Newport Blvd
League City, TX 77573                        14677    9/16/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $39.77                             $39.77
Green, Sara J.
6073 Golf View Crossing
Locust Grove, GA 30248                       24834    10/5/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Green, Saundra L
26314 Fairview Ave
Hayward, CA 94542                            27248    1/12/2021     24 Hour Fitness Worldwide, Inc.                 $70.33                                                                             $70.33
Green, Shacola
3668 SE 2ND CT
Homestead , FL 33033                          3209    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $86.65                                                                             $86.65
Green, Shelly
2076 Enchanted Rock Drive
Forney, TX 75126                              2487     8/7/2020        24 Hour Fitness USA, Inc.                 $199.92                                                                              $199.92


                                                                                        Page 581 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 141 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Green, Sophia
5145 Tortuga Dr. Apt 111
Huntington Beach, CA 92649-5162              23710    10/2/2020    24 Hour Fitness Worldwide, Inc.             $161.25                                                                              $161.25
Green, Stefan
3435 South Orange Avenue S204
Orlando, FL 32806                             4568    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Green, Terrica
1601 Hood Rd #13
Sacramento, CA 95825                         15427    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Green, Tyrone
461 Leisure Dr
Cedar Hill, TX 75104                         19963    9/29/2020    24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00            $0.00                              $0.00
Green, William
250 Dorland Street Apt 2
San Francisco, CA 94114-2067                 18332    9/26/2020       24 Hour Fitness USA, Inc.                $362.25                                                                              $362.25
Green, Yvett
22886 Solitude Ln
Golden, CO 80401                              3042    8/11/2020            24 Denver LLC                       $296.00                                                                              $296.00
Greenacre, Jordan
5121 Madison Creek Dr.
Fort Collins, CO 80528                       26340    11/11/2020   24 Hour Fitness Worldwide, Inc.             $390.00                                                                              $390.00
Greenberg, Adam
1615 Gough St, Apt 5
San Francisco, CA 94109                      16946    9/23/2020         24 San Francisco LLC                   $150.56                                                                              $150.56
Greenberg, Ezarra
8737 Lake Murray Blvd
Unit 4
San Diego, CA 92119                          11349     9/9/2020    24 Hour Fitness Worldwide, Inc.             $450.60                                                                              $450.60
Greenberg, Howard Steven
25027 Peachland Ave
APT 161
Newhall, CA 91321                            14379    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $29.40                                                                            $29.40
Greenberg, Jody
27262 Esgos Mission
Viejo, CA 92692                              18984    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,576.89                                                                           $1,576.89
Greenberg, Phillip
11 Vista Del Ponto
San Clemente, CA 92672                       20257    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Greenberg, Saminh
PO BOX 8863
Calabasas, CA 91372                          21764    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Green-Dusterbeck, Mackenzie
5406 Lexington Ave., Apt #402
Los Angeles, CA 90029                         451      7/1/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Greene, Andrew
14146 Redondo Court
Fontana, CA 92336                            26256    11/6/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Greene, Brian
446 Barrow St
Corona, CA 92881                              4102    8/27/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00

                                                                                     Page 582 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 142 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Greene, Brian
446 Barrow St
Corona, CA 92881                             13106    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,249.00                                                                           $1,249.00
Greene, Dana
3908 Del Mar Glen
San Diego, CA 92130                           1781    7/16/2020     24 Hour Fitness Worldwide, Inc.                                                                $720.00                            $720.00
Greene, Eric
1040 C St #507
Sparks, NV 89431                             22706    10/2/2020     24 Hour Fitness Worldwide, Inc.              $346.43                                                                              $346.43
Greene, Eric
2089 Fuller Rd
Colorado Springs, CO 80920                   22605    10/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Greene, Melanie M
4870 Ashbrook Circle
Highlands Ranch, CO 80130                     7478     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Greene, Meltonya
2040 W 102nd street
Los Angeles, CA 90047                         8212     9/3/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Greene, Nancy
29262 Rue Cerise
Laguna Niguel, CA 92677                      11983    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Greene-Coward, Dana
7405a Greenback Lane #215
Citrus Heights, CA 95610                     26049    10/28/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Greenfield, Elizabeth
9419 Devils Head Dr
Parker, CO 80138                              1887    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,741.48                                                                           $1,741.48
Greenfield, Michael
PO Box 286644
New York, NY 10128                           25327    10/12/2020    24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Greenfield, Slava
5218 Bannister Park Ln.
Lithia, FL 33547                             12900    9/13/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Greenhouse, Clifford
379 Wilson Avenue
Fort Lee, NJ 07024                            7990     9/4/2020        24 Hour Fitness USA, Inc.                                 $749.88                                                              $749.88
Greenhut, Alan P
1560 45 Street
Brooklyn, NY 11219                           19759    9/29/2020     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
Greenleaa, Arvis
6503 Dutch John Circle
Richmond, TX 77469                           19850    9/30/2020     24 Hour Fitness Worldwide, Inc.              $295.54                                                                              $295.54
Greenough, Jennifer
840 NE 91st ST
Seattle, WA 98115                            22210    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,418.40                                                                           $1,418.40
Greenwald, Jason
6708 Fair Meadows Drive
NRH, TX 76182                                 9001     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                        Page 583 of 1763
                                                             Case 20-11568-KBO          Doc 72-1     Filed 04/19/21     Page 143 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Greenwald, Michelle
6708 Fair Meadows Drive
North Richland Hills, TX 76182                     9324     9/6/2020     24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Greenway Electrical Services, LLC
Hayes & Newman, PL
Carly M. Newman, Esq.
830 Lucerne Terrace
Orlando, FL 32801                                  1558    7/15/2020     24 Hour Fitness Worldwide, Inc.                                          $15,586.49                                          $15,586.49
Greenwood, Anne S
21 Villa Drive
San Pablo, CA 94806                                8715     9/5/2020     24 Hour Fitness Worldwide, Inc.                           $1,621.96                                                           $1,621.96
Greenwood, Nakeem
192 Garden Drive South
Plainfield, NJ 07080                              26678    11/23/2020 24 Hour Fitness United States, Inc.           $406.00                                                                              $406.00
Greffard, Eileen
3390 Prairie Vista
Castle Rock, CO 80109                              2482    7/31/2020              24 Denver LLC                     $852.00                                                                              $852.00
Grefrath, Lisa H
16045 Olive St
Brighton, CO 80602                                27466    3/10/2021              24 Denver LLC                                     $430.00                                                              $430.00
Gregoratos, Nick
430 Ellsworth
San Francisco, CA 94110                            9225     9/6/2020          24 San Francisco LLC                                  $199.00                                                              $199.00
Gregoratos, Theo
430 Ellsworth
San Francisco, CA 94110                            9222     9/6/2020          24 San Francisco LLC                                  $140.00                                                              $140.00
Gregory Maggio T/A LaRosa Construction Company
333 Edgemere Drive
Annapolis, MD 21403                               18348    9/25/2020     24 Hour Fitness Worldwide, Inc.           $1,549.88                                                                           $1,549.88
Gregory Scott Hoover for Pouyan Lu
Hoover Law Group
1805 136th Pl NE #203
Bellevue, WA 98005                                24947    10/5/2020     24 Hour Fitness Worldwide, Inc.         $50,000.00                                                                           $50,000.00
Gregory, Joan
10406 Morada Dr.
Orange, CA 92869                                   2626     8/4/2020     24 Hour Fitness Worldwide, Inc.                           $1,541.00                                                           $1,541.00
Grekov, Tim
248 E Howard St
Pasadena, CA 91104-2123                           21435    10/1/2020     24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Grell, Courtney
10275 W Fetlock Trl.
Peoria, AZ 85383                                  25249    10/11/2020    24 Hour Fitness Worldwide, Inc.                           $1,800.00                                                           $1,800.00
Gremillion, Jason
3723 View St.
Bakersfield, CA 93306                              5399    8/30/2020     24 Hour Fitness Worldwide, Inc.            $158.00                                                                              $158.00
Gremillion, Kami
3723 View St.
Bakersfield, CA 93306                              3753    8/28/2020       24 Hour Fitness Holdings LLC               $79.00                                                                              $79.00




                                                                                            Page 584 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 144 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gremillion, Kami
3758 Conquista Ave
Long Beach, CA 90808                          13571    9/14/2020    24 Hour Fitness Worldwide, Inc.              $158.00                                                                             $158.00
Grenier, Arpine K.
3401 S Bentley Ave #105
Los Angeles, CA 90034                         18590    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $55.00                                                                            $55.00
Grenier, Caroline Lee
21 Winding Lane
Islandia, NY 11749                            24208    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Grepo, Robin
12571 Avenida Tineo
San Diego, CA 92128                            3568    8/27/2020       24 Hour Fitness USA, Inc.                 $300.00                                                                             $300.00
Gresbrink, Mark
16205 198th Ave NE
Woodinville , WA 98077                         8614     9/4/2020    24 Hour Fitness Worldwide, Inc.              $355.25                                          $355.25                            $710.50
Gresbrink, Mark
16205 198th Ave NE
Woodinville, WA 98077                          8320     9/4/2020    24 Hour Fitness Worldwide, Inc.              $355.25                                          $355.25                            $710.50
Grewal Parampal (Pam)
1619 Lake Ave S
Renton, WA 98055                              24951    10/5/2020       24 Hour Fitness USA, Inc.                                                                   $48.34                             $48.34
Grewal, Tajinder
9745 Old Placerville Road, Apt #51
Sacramento, CA 95827                           8515     9/4/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Grewal, Vineet
3525 Sanddollar Court
Union City, CA 94587                           9567     9/6/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Grey, Catherine
4712 Wilshire Lane
Oakdale, NY 11769                             14652    9/16/2020    24 Hour Fitness Worldwide, Inc.              $100.50                                                                             $100.50
Grey, Sally
100 N. Rodeo Gulch Rd
Space 71
Soquel, CA 95073                              16618    9/21/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Greyson, Luanne
1458 Knowlton Dr
Sunnyvale , CA 94087                          13094    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
GRI Woodlands Crossing, LLC
c/o First Washington Realty, Inc.
7200 Wisconsin Avenue, Suite 600
Bethesda, MD 20814                             3098    8/19/2020       24 Hour Fitness USA, Inc.            $1,177,928.84                                                                      $1,177,928.84
Grider, Ted
2874 Laramie Ave
San Ramon, CA 94583-3420                      16278    9/22/2020    24 Hour Fitness Worldwide, Inc.           $12,953.66                                                                          $12,953.66
Gridley, David
4925 Whitsett Ave Apt 215
Valley Village, CA 91607                      11011     9/8/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Gridley, Suzan G
2028 Avenue of the Trees
Carlsbad, CA 92008                            17305    9/22/2020       24 Hour Fitness USA, Inc.                 $744.00                                                                             $744.00

                                                                                      Page 585 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 145 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Griego, Angelo
20838 Del Oro Rd
Apple Valley, CA 92308                       1961    7/23/2020       24 Hour Fitness USA, Inc.                $749.88                                                                              $749.88
Griego, Anthony
6386 Rancho Mission Road #323
San Diego, CA 92108                          6907     9/4/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Griffin, Christon
10848 dogwood drive
laporte, tx 77571                           23627    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Griffin, Debra
10848 Dogwood Drive
LaPorte, TX 77571                           23835    10/2/2020    24 Hour Fitness Worldwide, Inc.            $7,000.00                                                                           $7,000.00
Griffin, Debra
10848 West Dogwood Drive
LaPorte, TX 77571                            4887    8/31/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Griffin, Dionne
302 D ST Se
Auburn, WA 98002                            14727    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $72.00                                                                            $72.00
Griffin, Indra Lilmonie
18425 Kittridge St. Unit 315
Reseda, CA 91335                            10614     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99
GRIFFIN, KIMBERLY D
2569 PARK BLVD
APT T105
PALO ALTO, CA 94306                         22187    10/1/2020       24 Hour Fitness USA, Inc.                             $616,161.79                                                         $616,161.79
Griffin, Kimberly D
2569 Park Blvd. T105
Palo Alto, CA 94306                         19326    9/28/2020       24 Hour Fitness USA, Inc.                             $605,450.13                                                         $605,450.13
Griffin, Kimberly D
2569 Park Blvd. T105
Palo Alto, CA 94306                         22600    10/2/2020       24 Hour Fitness USA, Inc.                             $616,161.79                                                         $616,161.79
Griffin, LisaMarie
340 Carriage Ln
Saginaw, TX 76179                           23167    10/5/2020       24 Hour Fitness USA, Inc.                $657.01                                                                              $657.01
GRIFFIN, LORI
4235 WALNUT AVE
CHINO, CA 91710                             10402     9/8/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Griffin, Matthew
1642 University Ave
Unit 413
San Diego, CA 92103                         11423    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Griffin, Melton
10848 West Dogwood Drive
LaPorte, TX 77571                           24085    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Griffin, Treynea
4251 Prairie Landing Lane
Katy, TX 77494                               3534    8/26/2020    24 Hour Fitness Worldwide, Inc.             $894.94                                                                              $894.94
GRIFFIN'BRYANT, VONNE
4235 WALNUT AVE
CHINO, CA 91710                             10821     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00

                                                                                    Page 586 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 146 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
GriffinHolst, Justin
75 Ralph Ave., Apt. 5G
Brooklyn, NY 11221                           17336    9/22/2020    24 Hour Fitness Worldwide, Inc.             $159.98                                                                              $159.98
Griffis, John
18807 NE 165th St
Woodinville, WA 98072                        20422    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Griffith, Levi J
1165 Red Ravine Rd
Newcastle, CA 95658                          22662    10/2/2020    24 Hour Fitness Worldwide, Inc.             $636.00                                                                              $636.00
Griffith, Maureen
23-F Foxwood Drive
Morris Plains, NJ 07950                       6103     9/3/2020    24 Hour Fitness Worldwide, Inc.             $312.45                                                                              $312.45
Griffith, Nona L.
2718 La Golondrina Street
Carlsbad, CA 92009                            1862    7/17/2020       24 Hour Fitness USA, Inc.                $225.00                                                                              $225.00
Griffiths, Christine
14238 NE 119th St.
Brush Prairie, WA 98606                       8108     9/3/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Griggs, Jernard
PO Box 870541
Mesquite, TX 75187                           10531     9/9/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Griggs, Matthew
125 Bay Street
Apartment #8
San Francisco, CA 94133                       9486     9/6/2020       24 Hour Fitness USA, Inc.                $125.00                                                                              $125.00
Grignon, Charles Anthony
32448 Crown Valley Parkway
#201
Dana Point, CA 92629                          6193     9/1/2020       24 Hour Fitness USA, Inc.                $960.00                                                                              $960.00
Grigorian, Lusine
22147 Avenue San Luis
Woodland Hills, CA 91364                      7853     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
GRIGORIAN, NARINE
272 W KENNETH RD
GLENDALE, CA 91202                           16055    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Grigorian, Vahe
22147 Avenue San Luis
Woodland Hills, CA 91364                      7812     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Grigoryan, Elaina
4365 Ventura Canyon Avenue, Unit 1
Sherman Oaks, CA 91423                        8089     9/3/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Grigoryan, Izabella
5738 whitsett ave
306
Valley village, CA 91607                     17511    9/26/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Grigoryev, Evgeniy
100 Azalea Ct
Vallejo , CA 94589                           22972    10/2/2020    24 Hour Fitness Worldwide, Inc.                                               $70.00                                              $70.00




                                                                                     Page 587 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 147 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Grigoryev, Evgeniy
100 Azalea Ct
Vallejo, CA 94589                             10305     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Grigsby, Donn
7255 SW Palmer Way
Beaverton, OR 97007                            1513    7/17/2020    24 Hour Fitness Worldwide, Inc.            $1,064.00                                                                           $1,064.00
Grigsby, Donn
7255 SW Palmer Way
Beaverton, OR 97007                           16318    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,064.00                                                                           $1,064.00
Grigsby, Sandra J
7255 SW Palmer Way
Beaverton, OR 97007                            1752    7/17/2020    24 Hour Fitness Worldwide, Inc.            $1,672.00                                                                           $1,672.00
Grigsby, Sandra J
7255 SW Palmer Way
Beaverton, OR 97007                           16272    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,672.00                                                                           $1,672.00
Grillo, Fern D
130 Lincoln Ave
Eastchester, NY 10709                          5855    8/31/2020           24 New York LLC                                                                         $46.99                             $46.99
Grillo, Fern D
130 Lincoln Ave
Eastchester, NY 10709                         15781    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Grimm & Chen Structural Engineering, Inc.
Attn: Jeff Chen & Maria Meza
17500 Redhill Avenue, Suite 240
Irvine, CA 92614                              17372    9/23/2020       24 Hour Fitness USA, Inc.               $9,577.74                                                                           $9,577.74
Grimm, Brittany
625 Camino Real
Redondo Beach, CA 90277                        2104    7/22/2020       24 Hour Fitness USA, Inc.                                $412.50                                                              $412.50
Grimm, Robert
10 Bluebird
Irvine, CA 92604                              12008     9/9/2020       24 Hour Fitness USA, Inc.                $143.40                                                                              $143.40
Grinblat, Michael
Law Offices of Michael Grinblat
10 East 39th Street, 12th Floor
New York, NY 10016                            21384    10/1/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00
Grinchenko, Nikolai
3360 Shore Parkway Apt.#5B
Brooklyn , NY 11235                           10388     9/7/2020    24 Hour Fitness Worldwide, Inc.             $526.37                                                                              $526.37
Grinchis, Gerald
PO Box 61
Dana Point, CA 92629                          25871    10/23/2020   24 Hour Fitness Worldwide, Inc.             $429.00           $0.00                                                              $429.00
Grinde, Jennifer Desiree
2769 Harrison St
Long Beach, CA 90810                          25662    10/16/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Grinenko, Tatyana
1633 Willowmont Ave
San Jose, CA 95124                            20146    10/1/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Gripe, Brett
PO Box 415
Fulton, CA 95439                              25361    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                                $19.00                             $19.00

                                                                                      Page 588 of 1763
                                                         Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 148 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Gripe, Cheryl
PO Box 415
Fulton, CA 95439                              25382    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                              $14.00                             $14.00
Grischenko, Yevgeniy
4750 Bedford ave. apt 2B
Brooklyn, NY 11235                             3856    8/27/2020           24 New York LLC                       $68.00                                                                             $68.00
Grissom, Drew
4829 Autry Ave.
Long Beach, CA 90808                           7659     9/3/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Grissom, Kenneth
40 F.M 1960 West #141
Houston, TX 77090                              3664    8/27/2020    24 Hour Fitness Worldwide, Inc.          $1,085.11                                                                           $1,085.11
Griswold, Savannah
720 Seneca St. Apt.1003
Seattle, WA 98101                             26156    10/19/2020           RS FIT NW LLC                                    $1,796.83                                                           $1,796.83
Gritis, Clifford
200 Sutton Place
Georgetown, TX 78628                           8597     9/4/2020    24 Hour Fitness Worldwide, Inc.              $96.00                                                                             $96.00
Gritz, Lynn
1675 E. 18th St
Apt D5
Brooklyn, NY 11229                            15217    9/17/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
GRITZ, LYNN
1675 E. 18TH ST. APT D5 (D5)
BROOKLYN, NY 11229                            25684    10/16/2020   24 Hour Fitness Worldwide, Inc.                                             $72.00                                              $72.00
Groce, Lydia S.
965 Grasswood Court
Arlington, TX 76017                           23877    10/2/2020    24 Hour Fitness Worldwide, Inc.        $10,000.00                                                                           $10,000.00
Grogan III, James Lincoln
2655 Clarellen St.
Torrance, CA 90505                            25059    10/6/2020    24 Hour Fitness Worldwide, Inc.                           $120.00                                                              $120.00
Groman, Donna
4206 W 58 Pl
Los Angeles, CA 90043                         11562     9/9/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Grondona, Connie
114 Club Terrace
Danville, CA 94526                            18352    9/26/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Grondona, Ed
114 Club Ter
Danville, CA 94526                            19632    9/28/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Groos IV, Gus J
PO Box 90771
San Antonio, TX 78209                          1369    7/13/2020    24 Hour Fitness Worldwide, Inc.          $8,886.12     $13,650.00                                                           $22,536.12
Groos IV, Gus
P.O. Box 90771
San Antonio, TX 78209                          668     6/29/2020    24 Hour Fitness Worldwide, Inc.          $8,886.00     $13,650.00                                                           $22,536.00
Groseclose, Sunny
6485 Camino del parque
Carlsbad, CA 92011                             1036    7/21/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00


                                                                                      Page 589 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 149 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gross, Julia Noel
1435 India Street
Apt 415
San Diego, CA 92101                          14238    9/15/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
Gross, Kevin
PO Box 2784
Danville, CA 94526                            6266     9/3/2020     24 Hour Fitness Worldwide, Inc.           $12,020.00                                            $91.00                         $12,111.00
Gross, Sarah
23986 Aliso Creek Road #219
Laguna Niguel, CA 92677                       1676    7/15/2020    24 Hour Fitness United States, Inc.                                                           $1,228.99                          $1,228.99
GROSSMAN, LEAH
3531 SAN YSIDRO WAY
SACRAMENTO, CA 95864                         11406    9/10/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Grossman, Paul Douglass
475 Bellmore Way
Pasadena, CA 91103                            3701    8/28/2020    24 Hour Fitness United States, Inc.           $412.07                                                                              $412.07
Grossnickle, Zachary
7635 S Jefferson St
Midvale, UT 84047                             6675     9/3/2020    24 Hour Fitness United States, Inc.          $1,975.00       $3,025.00                                                           $5,000.00
Grove At Winter Park, LLC
William L. Thompson
Varnum LLP
160 W. Fort St., 5th Floor
Detroit, MI 48226                            23554    10/2/2020        24 Hour Fitness USA, Inc.             $139,847.98                                                                          $139,847.98
Groysman, Lyudmila
2944 W 5th St, 19H
Brooklyn, NY 11224                            1116     7/9/2020    24 Hour Fitness United States, Inc.           $215.88                                                                              $215.88
Groysman, Lyudmila
2944 W 5th St, Apt 19H
Brooklyn, NY 11224                            321      7/1/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Groysman, Lyudmila
2944 W 5th St, Apt 19H
Brooklyn, NY 11224                           19269    9/25/2020        24 Hour Fitness USA, Inc.                 $215.88                                                                              $215.88
Groza, Laura
131 Ben Lomond
Hercules, CA 94547                           14328    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gruber, Richard
804 Claraday St apt 49
Glendora, CA 91740                           24110    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.00                            $100.00
Gruder, Jonathan
766 Meadowlark Dr
Fairfield, CA 94533                           4798    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Gruendel, Megan
305 Amaryliss Way
Oviedo, FL 32765                              3448    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $83.24                                                                             $83.24
Grzadziel, Maria
2515 NE 1st Court #314
Boynton Beach, FL 33435                      26478    11/16/2020       24 Hour Fitness USA, Inc.                 $347.50                                                                              $347.50




                                                                                        Page 590 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 150 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gu, Doris
119 N 5th St.
La Puente, CA 91744                         14257    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Gu, Jiong
34 St Georges Ct
Coto de Caza, CA 92679                      24001    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Gu, Jun
6233 HAZEL ST
EASTVALE, CA 92880                          15770    9/20/2020     24 Hour Fitness Worldwide, Inc.              $583.00                                                                              $583.00
Gu, Ming
31 W Bayview Ave
Englewood Cliffs, NJ 07632                  25624    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Gu, Ming
31 W Bayview Ave
Englewood Cliffs, NJ 07632                  25641    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Gu, Pamela
579 JACKSON DR
PALO ALTO, CA 94303                         22040    10/1/2020        24 Hour Fitness USA, Inc.                                 $103.98                                                              $103.98
Gu, Yue
1050 Galatyn Pkwy Apt 4077
Richardson, TX 75082                         4332    8/29/2020     24 Hour Fitness Worldwide, Inc.              $149.99                                                                              $149.99
Guadalupe Romero V.R. (MINOR)
V.R., a minor child
Guadalupe Romero, Parent
611 S. Lorena Street Apt 401
Los Angeles, CA 90023                        6584     9/2/2020     24 Hour Fitness Worldwide, Inc.              $287.00                                                                              $287.00
Guan, Fei
579 Jackson Dr.
Palo Alto, CA 94303                         18856    9/30/2020        24 Hour Fitness USA, Inc.                                 $610.96                                                              $610.96
GUAN, GUIZHEN
80 AVENUE P
APT E8
Brooklyn, NY 11204                          25553    10/14/2020    24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
Guan, Hongtao
158 El Bosque St
San Jose, CA 95134                          14637    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Guan, Jian Jin
70 Williams Ave.
San Francisco, CA 94124                      7970     9/4/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Guan, Lei
579 JACKSON DR.
PALO ALTO, CA 94303                         22218    10/1/2020        24 Hour Fitness USA, Inc.                                  $91.98                                                               $91.98
Guan, Xiaorong
1567 70st
Apt 1R
Brooklyn, NY 11228                           7775     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Guan, Xue
2180 Goldenrod Ln.
San Ramon, CA 94582                         21926    10/1/2020    24 Hour Fitness United States, Inc.                           $350.00                                                              $350.00


                                                                                       Page 591 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 151 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Guan, Yun
2294 West 8th Street
Apt 6B
Brooklyn, NY 11223                           15622    9/19/2020     24 Hour Fitness Worldwide, Inc.              $143.88                                                                              $143.88
Guardado, Julisa A
878 W Sierra Madre Ave #3
Azusa, CA 91702                              11464     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $97.61                                                                             $97.61
Guardado, Raymond
267 Cerro Dr
Daly City, CA 94015                          10016     9/8/2020          24 San Francisco LLC                       $36.99                                                                             $36.99
Guardia, Katherin
358 Lancaster Ct
Piscataway, NJ 08854                         27194    12/30/2020 24 Hour Fitness United States, Inc.             $250.00                                                                              $250.00
Guarino, Gilbert B.
12318 Cannonball Rd
Fairfax, VA 22030                             1280    7/10/2020     24 Hour Fitness Worldwide, Inc.             $1,080.00                                                                           $1,080.00
Gubb, Barbara
163 E Mirror Ridge Cir
The Woodlands, TX 77382                      15653    9/19/2020     24 Hour Fitness Worldwide, Inc.              $230.00                                                                              $230.00
Guberman, Boris
1707 East 33rd Street
Brooklyn, NY 11234                            6623     9/2/2020        24 Hour Fitness USA, Inc.                                 $132.00                                                              $132.00
Gudenrath, Jeffrey P
2921 Fresh Spring Rd
Pflugerville, TX 78660                        9951     9/8/2020     24 Hour Fitness Worldwide, Inc.              $181.80                                                                              $181.80
Gudger, Steven
8284 Lupine Field Court
Sacramento, CA 95829                          8468     9/4/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Gudino, Gabriela I
13855 Arthur Ave
Paramount, CA 90723                           7762     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Guembes, Marta
7304 N. Campbell Ave.
Portland, OR 97217                           10346     9/8/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Guenette, Julie
4219 SE Schiller Street
Portland, OR 97206                            6933     9/1/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99
Guenther, Angela
320 Alabama Street
Huntington Beach, CA 92648                    8065     9/4/2020     24 Hour Fitness Worldwide, Inc.              $468.00                                                                              $468.00
Guerin, Noelle Glory
707 English St Apt A
Petaluma, CA 94952                           13021    9/14/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Guerra Martinez, Taide
6609 Jerno Drive. Unit A
Bakersfield, CA 93313                          39     6/28/2020    24 Hour Fitness United States, Inc.           $270.00                                                                              $270.00
Guerra, Ashley
374 Redwood Ave
Sacramento, CA 95815                         27042    12/11/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00


                                                                                        Page 592 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 152 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Guerra, Carolina
277 Pomo Street
Ventura, CA 93001                           27213     1/5/2021     24 Hour Fitness Worldwide, Inc.                 $54.17                                                                             $54.17
Guerra, Elizabeth
15521 Woodcrest Drive
Whittier, CA 90604                          22831    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Guerra, Jesse
5522 Coralwood Place
Fontana, CA 92336                           12958    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Guerra, Lisa
5522 Coralwood Place
Fontana, CA 92336                           13821    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Guerra, Marlene
83 NORTH 16TH ST
PROSPECT PARK, NJ 07508                     21919    10/1/2020     24 Hour Fitness Worldwide, Inc.                                               $153.41          $153.41                            $306.82
Guerra, Roxana
2725 W Juniper #2
Santa Ana, CA 92704                          6038    8/31/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Guerrero, Anibal
13772 Mercer St.
Pacoima, CA 91331                            4914    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Guerrero, Carlos
1819 N. Division St.
Carson City, NV 89703                       26440    11/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Guerrero, David S
526 S Valley Center Ave
San Dimas, CA 91773                         19944    9/30/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Guerrero, Jasmin
526 S Valley Center Ave
San Dimas , CA 91773                        20417    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Guerrero, Juan
23654 Fuller Ave
Hayward, Ca 94541                           26767    11/29/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Guerrero, Liliana
                                             219     6/30/2020     24 Hour Fitness Worldwide, Inc.              $178.00                                                                              $178.00
Guerrero, Michael
776 Wakefield Court
El Cajon, CA 92020-2055                      3780    8/27/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Guerrero, Monica
52 Bepler Street
Daly City, CA 94014                         15946    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $995.96                                                              $995.96
Guerrero, Olivia M
1813 Big Bend Drive
Cedar Park, TX 78913                        13829    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Guerrero, Raul
1812 Huntington Lane #1
Redondo Beach, CA 90278                     18982    9/27/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Guerrero, Stephanie
312 Gabrielle Way
Redlands, CA 92374                            6      6/26/2020        24 Hour Fitness USA, Inc.                    $81.88                                                                             $81.88

                                                                                       Page 593 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 153 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Guerrero, Sylvie
116 Madge Lane
Las Vegas, NV 89110                             7082     9/1/2020        24 Hour Fitness USA, Inc.                                 $200.00          $200.00                                             $400.00
Guerrero, Sylvie
116 Madge Lane
Las Vegas, NV 89110-5010                       14150    9/16/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Guerrero-Gonzalez, Julio
1751 Ellis St. Apt 111
Concord, CA 94520                              19298    9/27/2020    24 Hour Fitness United States, Inc.           $950.00                                                                              $950.00
Guerrieri, Anthony
207-27th Ave
Brooklyn, NY 11214-6703                         7895     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Guest, Leona
47-432 Waihee Road
Kaneohe, HI 96744                               9580     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gueste, J
13231 Paul Street
Eastvale, CA 92880                             15824    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Gueste, K
13231 Paul Street
Eastvale, CA 92880                             15833    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Gueste, K
13232 Paul Street
Eastvale, CA 92880                             16010    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Guevara, Camila
1515 Mefferd Ave
San Mateo, CA 94401                            10852     9/9/2020     24 Hour Fitness Worldwide, Inc.              $284.94                                                                              $284.94
Guevara, Leslie
5818 Sanford Rd
Houston, TX 77096                              11324    9/10/2020     24 Hour Fitness Worldwide, Inc.              $158.15                                                                              $158.15
Guevara, Melany Parillo
10415 Byron Ave.
Oakland, CA 94603                              22709    10/2/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Guevara, Melody
14447 Corte Lampara
San Diego, CA 92129                            23585    10/2/2020     24 Hour Fitness Worldwide, Inc.              $659.78                                                                              $659.78
Guggenheim, Janet
763 Miller Ave.
Mill Valley , CA 94941                         21328    9/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Guggenheim, Janet
763 Miller Ave.
Mill Valley, CA 94941                           4385    8/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Guglielmo, Dominick Ray
7890 East Spring St. Unit 11L
Long Beach, CA 90815                            5713     9/2/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Guha, Ishita
586 N. 7th St
San Jose, CA 95112                              7236     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $37.55                                                                             $37.55




                                                                                          Page 594 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 154 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Guico-Williams Cooper, Ma Catherine
2000 Park Ave #42
Long Beach, CA 90815                         22755    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Guida, Collette
1938 Mainsail
Ft Collins, CO 80524                          6603     9/1/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Guida, Jane
203 Nimitz Road
Paramus, NJ 07652                             7869     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,116.00                                                                           $1,116.00
Guidi, Rosanna
8015 Hollywood Blvd
Los Angeles, CA 90046-2510                   16017    9/17/2020    24 Hour Fitness United States, Inc.                           $125.00                                                              $125.00
Guieb, Maria
94-1451 Kahuli Street
Waipahu , HI 96797                            7786     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
GUIGNERY, VANESSA
35 RUE DES BOULETS
PARIS 75011                                   4544    8/29/2020     24 Hour Fitness Worldwide, Inc.                $90.58                                                                              $90.58
Guile, Alexander
16312 Davinci Dr
Chino Hills, CA 91709                         8959     9/5/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Guilford, Claudia E.
23810 E. Minnow Drive
Aurora, CO 80016                             19639    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Guilford, Cornelius
23810 E. Minnow Drive
Aurora, CO 80016                             19813    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Guilfoyle, Brooke A
1742 Saratoga DR
Lafayette, CO 80026                          14164    9/15/2020     24 Hour Fitness Worldwide, Inc.                $41.99                                                                              $41.99
Guilianti, Christina
256 Homestead Road
Paramus, NJ 07652-4710                        8988     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Guiling Jr, Arthur
2858 Folsom St.
San Francisco, CA 94110                      11016     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Guillard, Herve
27639 Santa Clarita Rd
Saugus, CA 91350                              5975    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Guillen, Araceli
3010 Associated Rd Unit 131
Fullerton, CA 92835                          23755    10/7/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Guillen, Daniel
1537 E 21st St
Los Angeles, CA 90011                         1043     7/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Guillory, Ashley and Derek
K&K Healthcare Consulting LLC
2014 Upland Plover Ct
Rosenberg , TX 77471                         27321    1/26/2021     24 Hour Fitness Worldwide, Inc.          $100,000.00           $0.00                                                          $100,000.00


                                                                                        Page 595 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 155 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Guillory, Manda M
40 Landers Street
San Francisco, CA 94114                         1085     7/7/2020          24 San Francisco LLC                    $632.00                                                                              $632.00
Guillory, Manda M
40 Landers Street
San Francisco, CA 94114                        21162    9/29/2020          24 San Francisco LLC                    $632.00                                                                              $632.00
Guimont, Ashley
46-E Peninsula Dr #113
Rolling Hills Estates, CA 90274                26653    11/23/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Guirao, Felicidad
761 Kingston Ave Apt 2
Oakland, CA 94611                              24557    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Guishard, Samuel V
6126 Rickwood Dr
Huntsville, AL 35810                           18316    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $365.00                                                              $365.00
Guitron, Ramon
775 6th Ave.
Redwood City, CA 94063                          2655    8/10/2020    24 Hour Fitness United States, Inc.           $761.97                                                                              $761.97
Guitron, Ramon
775 6th Ave.
Redwood City, CA 94063                         24648    10/5/2020     24 Hour Fitness Worldwide, Inc.              $796.96                                                                              $796.96
Guity, Victor
                                               24146    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Guizar, Alexander
10549 Margarita Ave.
Fountain Valley, CA 92708                       1331    7/11/2020        24 Hour Fitness USA, Inc.                    $77.98                                                                             $77.98
Gulden, Terry D
1201 Virginia Way
La Jolla, CA 92037                             25393    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Guleria, Arnav
28 West 26th Street
Apartment 6C
New York, NY 10010                              1867    7/18/2020        24 Hour Fitness USA, Inc.                 $505.77        $3,025.00                                                           $3,530.77
Guli, Rachelle
36 Monroe Ave
Shrewsbury, NJ 07702                           17208    9/25/2020          24 San Francisco LLC                    $429.00                                                                              $429.00
GULLEY, DUSHAWN E
PO Box 1153
Pinole, CA 94564                               19352    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Gullotti, Melia
266 S El Molino Ave, Apt 29
Pasadena, CA 91101                             14525    9/16/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
Gulomov, Jasurbek
                                               15902    9/20/2020            24 New York LLC                       $299.99                                                                              $299.99
Gulotta, Jr., Peter A.
933 Coachway
Annapolis, MD 21401                             1434    7/13/2020     24 Hour Fitness Worldwide, Inc.              $728.00                                                                              $728.00
Gulotta, Jr., Peter A.
933 Coachway
Annapolis, MD 21401                             3027     8/9/2020     24 Hour Fitness Worldwide, Inc.              $728.00                                                                              $728.00

                                                                                          Page 596 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 156 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gulotta, Margaret R.
933 Coachway
Annapolis, MD 21401                          1318    7/13/2020     24 Hour Fitness Worldwide, Inc.              $182.00                                                                              $182.00
Gulotta, Margaret R.
933 Coachway
Annapolis, MD 21401                          3038     8/9/2020     24 Hour Fitness Worldwide, Inc.              $182.00                                                                              $182.00
Gulyaeva, Anna
2637 Centinela Ave, #5
Santa Monica, CA 90405                      22713    10/2/2020        24 Hour Fitness USA, Inc.                 $172.28                                                                              $172.28
Gunawan, Joseph Anthony
15936 Lujon St
Hacienda Heights, CA 91745                  21090    9/30/2020        24 Hour Fitness USA, Inc.                 $418.45                                                                              $418.45
GUNCORO, SERLI
2165 LOS PADRES DR
ROWLAND HEIGHTS, CA 91748                    3572    8/27/2020     24 Hour Fitness Worldwide, Inc.              $379.99                                                                              $379.99
Gunn, Brandon Jerrell
344 13th Street #411
Oakland, CA 94612                            5643    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Gunnell, Julia Kathaleen
16502 San Jose St.
Granada Hills, CA 91344                     20457    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Gunness, Jo Lnn
1130 Hassinger St., #1G
Honolulu, HI 96822                          20159    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $980.04                                                              $980.04
Gunsalus, Dan
8560 Modena Way
Elk Grove, CA 95624                          3547    8/27/2020    24 Hour Fitness United States, Inc.           $312.00                                                                              $312.00
Gunther, Jason
3336 Arundel on the Bay Rd
Annapolis, MD 21403                          9209    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $97.98                                                                             $97.98
Gunther, Jeff
5264 Soledad Road
San Diego, CA 92109                          2732    8/14/2020        24 Hour Fitness USA, Inc.                                 $933.50                                                              $933.50
Guntupally, Ramya
3566 Dickenson Cmn
Fremont , CA 94538                          23917    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $98.97                                                                             $98.97
Gunturu, Sarada
37334, Duckling Ter
Fremont, CA 94536                            8751     9/4/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Guo, Aiping
711 E Commonwealth Ave.
Alhambra, CA 91801                           6387     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $358.00                            $358.00
Guo, Bing Na
9327 Lafayette Walk
Brooklyn, NY 11029                          11287     9/9/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Guo, Bing Na
9327 Lafayette Walk
Brooklyn, NY 11209                          10456     9/8/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00




                                                                                       Page 597 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 157 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Guo, Danyan
1173 Via Lucero
Oceanside, CA 92056                         10428     9/8/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Guo, Hengyu
805 Ridgeview Terrace
Fremont, CA 94536                           11123     9/9/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Guo, Hui
462 Winchester St.
Daly City, CA 94014-1103                     6349     9/1/2020     24 Hour Fitness Worldwide, Inc.              $450.81                                                                              $450.81
Guo, Joe
3210 Sawtelle Blvd #307
Los Angeles, CA 90066                       10427     9/8/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Guo, Lichao
2428 Brisa Ln
Rowland Heights, CA 91748                   25355    10/13/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Guo, Wen
1876 Newbury Park Dr.
San Jose, CA 95133                          14037    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Guo, Wen
1876 Newbury Park Dr.
San Jose, CA 95133                          14079    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gupta, Ajay
807 Brevins Loop
San Jose, CA 95125                          18465    9/27/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Gupta, Anil K
30205 De Portola Road
Temecula, CA 92592                          23099    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $68.98                                                                             $68.98
Gupta, Anjali
3525A Del Mar Heights Road PMB 107
SAN DIEGO, CA 92130                          6807     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,439.00                                                                           $1,439.00
Gupta, Anu
15563 Jasmine Pl
Tustin, CA 92782                            26719    11/27/2020    24 Hour Fitness Worldwide, Inc.              $239.56                                                                              $239.56
Gupta, Archit
3685 Sandalford Way
San Ramon, CA 94582                         25918    10/24/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Gupta, Ash
545 Tyrella Avenue, #102
Mountain View, CA 94043                     26542    11/19/2020     24 Hour Fitness Holdings LLC                $800.00                                                                              $800.00
Gupta, Ashish
545 Tyrella Avenue, #101
Mountain View, CA 94043                     26531    11/19/2020       24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Gupta, Bindiya
213 Goldenwood Circle
Simi Valley , CA 93065                      18311    9/26/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Gupta, Deepak Kumar
30205 De Portola Road
Temecula, CA 92592                          23418    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99




                                                                                       Page 598 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 158 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Gupta, Dinesh
16615 Chestnut Meadow Ct
Sugarland, TX 77479                         12251    9/11/2020     24 Hour Fitness Worldwide, Inc.              $255.00                                                                              $255.00
Gupta, Hirsch
1644 Alderwood Place
Thousand Oaks, CA 91362                     16805    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Gupta, Manish
4050 stanley ave
Fremont, ca 94538                           14430    9/16/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Gupta, Murli
134 Spring Ct
Falls Church, VA 22046                      15452    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Gupta, Paras
2500 Old Farm Rd, Apt 914
Houston, TX 77063                           14495    9/16/2020     24 Hour Fitness Worldwide, Inc.              $323.33                                                                              $323.33
Gupta, Punkaj
16333 Fox Hollow Way
Chino Hills, CA 91709                        9759     9/6/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Gupta, Saurabh
7315 Parkwood Circle #D
Dublin, CA 94568                             8703     9/4/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Gupta, Semerjit
41364 Mahoney St
Fremont, CA 94538                           15290    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Gupta, Shyam
16750 Catena Drive
Chino Hills, CA 91709                       23590    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Gupta, Sunil
213 Goldenwood Circle
Simi Valley, CA 93065                       18823    9/26/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Gupta, Vijay
1043 Alta Mira Dr.
Apt. A
Santa Clara, CA 95051                        7758     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Gupte, Shreyas
87 Garfield Rd.
Parsipany, NJ 07054                         14130    9/15/2020        24 Hour Fitness USA, Inc.                 $525.00                                                                              $525.00
Gurick, Eugene
37 Rea Avenue
Hawthorne, NJ 07506                         25555    10/14/2020    24 Hour Fitness Worldwide, Inc.             $2,471.79                                                                           $2,471.79
Gurtiza, Richard
23218 74th Ave W.
Edmonds, WA 98026                           21852    10/1/2020     24 Hour Fitness Worldwide, Inc.             $7,000.00                                                                           $7,000.00
Gurtner, Thomas
220 Trinidad Dr
Tiburon, CA 94920                           21057    10/3/2020          24 San Francisco LLC                                   $1,200.00                                                           $1,200.00
Gurule, Dan
PO Box 308
Glendora, CA 91740                          13498    9/13/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00


                                                                                       Page 599 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 159 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Gurung, Disha
1960 Christina Lane
Walnut Creek, CA 94597                       19666    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $649.99                            $649.99
Gurung, Sabina
2019 Parrott Dr Apt 7
San Mateo, CA 94402                          17962    9/24/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Gurusankarnath, Rajinikanth
849 Blossom Rock Ln
Folsom, CA 95630                              9681     9/7/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Guthric, Gary
1105 Holly Bluff
Austin, TX 78753                             14440    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $649.37                            $649.37
Guthrie, Donald
202 Benton St
Orlando, FL 32839                             9752     9/8/2020     24 Hour Fitness Worldwide, Inc.              $140.85                                                                              $140.85
Guthrie, Donald
202 Benton St.
Orlando, FL 32839                             934      7/8/2020    24 Hour Fitness United States, Inc.           $140.85                                                                              $140.85
Guthrie, Janelle M
2377 Thorpe Dr. SW
Tumwater, WA 98512                            6249     9/2/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Guthrie, MaryAnn
Berumen Law Firm, PC
Mark J. Berumen
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                      22631    10/2/2020     24 Hour Fitness Worldwide, Inc.          $300,000.00                                                                          $300,000.00
Gutierrez Ramirez, Jorge
468 S Hillview Ave
Los Angeles, CA 90022                         212     6/30/2020    24 Hour Fitness United States, Inc.             $95.97                                                                              $95.97
Gutierrez, Aracely
                                             20242    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Gutierrez, Carlos
2067 Julian Ave
San Diego, CA 92113                          25271    10/9/2020     24 Hour Fitness Worldwide, Inc.                               $50.00                           $300.00                            $350.00
Gutierrez, Diana
                                             12499    9/12/2020          24 San Francisco LLC                      $68.23                                                                              $68.23
Gutierrez, Diana
11472 Kensington Rd
Rossmoor, CA 90720                           18396    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,139.00                                                                           $2,139.00
Gutierrez, Edzna S
21290 Nisqually Rd
Apple Valley, CA 92308                       23252    10/2/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Gutierrez, Emily
200 Orchard Place #218
Oxnard, CA 93036                             19967    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $449.99                            $449.99
Gutierrez, Esther
2258 Dry Creek Ct.
San Jose, CA 95124                           20497    9/29/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00


                                                                                        Page 600 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 160 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Gutierrez, Eugenia
1875 Dalton Dr
Miltipas, CA 95035                           22032    10/1/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Gutierrez, Gabriela
927 N. School St.
Santa Maria, CA 93454                        27169    12/28/2020   24 Hour Fitness Worldwide, Inc.              $56.68                                                                             $56.68
Gutierrez, Gerardo
5045 N Monte Cristo Way
Las Vegas, NV 89149                          10922     9/9/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Gutierrez, Irma
918 Bunn Drive
Irving, TX 75061                              1103     7/9/2020    24 Hour Fitness Worldwide, Inc.           $408.00                                                                              $408.00
GUTIERREZ, JESUS
1875 DALTON DR.
MILPITAS, CA 95035                           22184    10/1/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Gutierrez, Jorge
901 Cheseapeake Place
Chula Vista, CA 91914-2651                    8016     9/4/2020    24 Hour Fitness Worldwide, Inc.           $102.00                                                                              $102.00
Gutierrez, Jose Alejandro
621 Chestnut St
La Habra, CA 90631                            9367     9/6/2020    24 Hour Fitness Worldwide, Inc.        $150,000.00                                                                         $150,000.00
Gutierrez, Julio
1875 Dalton Dr
Milpitas, CA 95035                           22111    10/1/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
GUTIERREZ, KRISTINAMARIA
2183 42nd Ave
Oakland, CA 94601                            26528    11/19/2020   24 Hour Fitness Worldwide, Inc.                            $57.32                                                               $57.32
Gutierrez, Lissette
1232 Fieldgate Ave.
Hacienda Heights, CA 91745                    3908    8/27/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                           $429.99                            $859.98
Gutierrez, Luis Angel
15031 Chatsworth St
Apt 1
Mission Hills, CA 91345                      21161    10/1/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Gutierrez, Malenie Selena
18514 Gardens End Ln,
Houston, TX 77084                            10354     9/7/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Gutierrez, Malenie Selena
8514 Gardens End Lane
Houston, TX 77084                            10209     9/7/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Gutierrez, Maria
76 Saint Pauls Avenue
Apt 3F
Jersey City, NJ 07306                         277     6/23/2020    24 Hour Fitness Worldwide, Inc.                           $896.00                                                              $896.00
Gutierrez, Michelle
1811 Kinglet Court
Costa Mesa, CA 92626                          4538    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                             $899.00                            $899.00
Gutierrez, Miquela
2834 Nikki Ter
Henderson, NV 89074                           2265    7/23/2020    24 Hour Fitness Worldwide, Inc.           $299.00                                                                              $299.00

                                                                                     Page 601 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 161 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Gutierrez, Monica
2211 East Leland Rd. Apt. 29
Pittsburg, CA 94565                            5454     9/1/2020        24 Hour Fitness USA, Inc.                                $1,219.98                                                           $1,219.98
Gutierrez, Noah L
5919 El Rancho Dr
Whittier, CA 90606                            12533     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Gutierrez, Raymond
2370 W La Habra Blvd
La Habra, CA 90631                            17078    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Gutierrez, Ruben Alejandro
19841 Lexington Lane
Huntington Beach, CA 92646                     6030     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Gutierrez, Teresa
5029 Roosevelt St
Chino, CA 91710                               15110    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $76.05                                                                             $76.05
Gutierrez, Tina
5497 Carlson Drive
Apt 101
Sacramento, CA 95819                           708      7/6/2020    24 Hour Fitness United States, Inc.           $485.96                                                                              $485.96
Gutierrez, Tina
5497 Carlson Drive
Apt 101
Sacramento, CA 95819                          25834    10/20/2020    24 Hour Fitness Worldwide, Inc.              $621.96                                                                              $621.96
Gutierrez, Vanessa
9105 Corbin Creek Cv
Austin, TX 87817                              17046    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Gutknecht, Mary E
1020 Florida Street
San Francisco, CA 94110                       23596    10/2/2020     24 Hour Fitness Worldwide, Inc.              $152.00                                                                              $152.00
Gutman, Mariya
3350 Wolcott Common
Fremont, CA 94538                             13142    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $750.00                                                              $750.00
Gutter, Michael
18 Charles Street, Apartment 4
Jersey City, NJ 07307                         10490     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Guttery, Karma P
3312 W. Fernbrook Dr
Taylorsville, UT 84129                        10012     9/7/2020     24 Hour Fitness Worldwide, Inc.              $106.67                                                                              $106.67
Guynes, Jeanne
902 Peninsula Ave. #314
San Mateo, CA 94401                            3394    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Guyovich, Thomas
8004 Dancing Sunset Ct
Las Vegas, NV 89143                           13439    9/13/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Guziak, Christine
3022 N 84th Pl
Scottsdale, AZ 85251                           6986     9/1/2020     24 Hour Fitness Worldwide, Inc.              $531.80                                                                              $531.80
Guzman, Ana
45 Baltimore Way
San Francisco, CA 94112                       23685    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $68.00                             $68.00

                                                                                         Page 602 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 162 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Guzman, Carmen Nayeli
One Miramar St PO Box 929561
La Jolla, CA 92092                          15632    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
Guzman, Daniel
2931 E. 121st Court
Thornton, CO 80241                          20293    9/30/2020    24 Hour Fitness Worldwide, Inc.             $270.00                                                                              $270.00
Guzman, Diego
1581 Gibson st
San Diego , CA 92114                        27274    1/14/2021    24 Hour Fitness Worldwide, Inc.                 $82.00                                                                            $82.00
Guzman, Elizabeth
255 Rancho Dr Unit C
Chula Vista, CA 91911                       26403    11/12/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Guzman, Glory
1530 7th St Apt 204
Santa Monica, CA 90401                       6688     9/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Guzman, Ilse
255 Rancho Dr unit B
Chula Vista, CA 91911                       26380    11/12/2020   24 Hour Fitness Worldwide, Inc.            $1,500.00          $0.00                                                            $1,500.00
Guzman, Joseph A.
13934 Blue Ribbon Ln
Eastvale, CA 92880                           1579    7/14/2020     24 Hour Fitness Holdings LLC                   $46.99                                                                            $46.99
GUZMAN, SERJIO C.
82715 HAMILTON CT
INDIO, CA 92201                              7822     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $352.00                                                              $352.00
Guzzo, Dominick P
240 Dolores St. Apt. 221
San Francisco, CA 94103                      1135     7/9/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49
GWYNN, CHARISE
1443 LOMITA BLVD UNIT 3
HARBOR CITY, CA 90710                        8020     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $650.00                             $0.00                            $650.00
Gwynn, Danielle
849 E Victoria St #107
Carson, CA 90746                            14724    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Gwynn, Dave James
11660 Magdalena Avenue
Los Altos Hills, CA 94024                   20930    10/3/2020    24 Hour Fitness Worldwide, Inc.             $649.78                                                                              $649.78
Gwynn, Mark Bernard
2909 NE 165th Ave
Vancouver, WA 98682                         22196    10/2/2020       24 Hour Fitness USA, Inc.                $589.57                                                                              $589.57
Gwynn, Mark Bernard
2909 NE 165th Ave
Vancouver, WA 98682                         22630    10/2/2020       24 Hour Fitness USA, Inc.                $589.57                                                                              $589.57
Gyenes, ashley
18610 FM 442
Needville , Tx 77461                         7145     9/9/2020    24 Hour Fitness Worldwide, Inc.             $151.22                                                                              $151.22
Gyenes, Laszlo
18610 FM 442
Needville, TX 77461                         10866     9/9/2020    24 Hour Fitness Worldwide, Inc.             $151.22                                                                              $151.22




                                                                                    Page 603 of 1763
                                                                     Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 163 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address              Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Gyi, Aung
106 San Miguel Dr.
Arcadia, CA 91007                                         10665     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Gyi, Maisie
106 San Miguel Dr.
Arcadia, CA 91007                                         10648     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
H So, Sung
19648 E Maplewood Ave
Aurora, CO 80016                                          19691    9/29/2020              24 Denver LLC                                       $971.88                                                              $971.88
H&A Properties L.P., a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Garcia
2603 Main Street, Suite 210
Irvine, CA 92614                                          20709    9/30/2020        24 Hour Fitness USA, Inc.             $152,525.26                                                                          $152,525.26
H&A Properties L.P., a California limited partnership
H&A Properties, L.P.
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Gracia
2603 Main Street, Suite 210
Irvine, CA 92614                                          19572    9/28/2020        24 Hour Fitness USA, Inc.             $137,474.50                                                                          $137,474.50
H&A Properties, L.P., a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Gracia
2603 Main Street, Suite 210
Irvine, CA 92614                                          27163    12/23/2020       24 Hour Fitness USA, Inc.             $132,974.50                                                      $231,331.96         $364,306.46
Ha, Joohyun
3621 Gleason Ave.
San Jose, CA 95130                                         8755     9/3/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Ha, Kun Ho
15357 Bellflower BI. #36
Bellflower, CA 90706                                      15115    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $86.08                                                                             $86.08
HA, KyongSuk
2428 247th Street
Lomita, CA 90717                                           7155     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Ha, Phillip
1836 Pinnacle Way
Upland, CA 91784                                          25631    10/18/2020 24 Hour Fitness United States, Inc.             $300.00                                                                              $300.00
Ha, Spencer
3676 BOREN ST
San Diego, CA 92115                                        4860    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ha, Thanh
9972 S Glacier Ridge Dr
Sandy, UT 84092                                           14689    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Haag, Hebberd
3262 Cayman Island Street
West Sacramento, CA 95691                                  6002     9/2/2020    24 Hour Fitness United States, Inc.              $20.00                                                                             $20.00
Haag, Patricial L.
6302 Mesa Grande Dr.
Austin, TX 78749-4027                                      3070    8/10/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99


                                                                                                     Page 604 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 164 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Haag, Sonia
4130 Helene Street
Simi Valley, CA 93063                        26005    10/29/2020    24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Haar, Joshua Vonder
3270 Oakshire Dr., Apt. 17
Los Angeles, CA 90068                        17094    9/22/2020          24 San Francisco LLC                                    $123.97                                                              $123.97
Haas, Susan A
7796 Essex Drive Unit 202
Huntington Beach , CA 92648                  27471    3/12/2021    24 Hour Fitness United States, Inc.                          $1,128.18                                                           $1,128.18
Haas, Virginia
7546 Fairview RD SW
Olympia,, WA 98512                           19126    10/1/2020     24 Hour Fitness Worldwide, Inc.              $163.94                                                                              $163.94
Haase, Natalie
333 W Aster Dr
Chandler, AZ 85248                           20928    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00        $4,500.00                                                           $5,400.00
Haas-Winkelman, Richard
PO Box 27373
Los Angeles, CA 90027-0373                   23669    10/2/2020     24 Hour Fitness Worldwide, Inc.              $910.00                                                                              $910.00
Haas-Winkelman, Tab
PO Box 27373
Los Angeles, CA 90027-0372                   23647    10/2/2020     24 Hour Fitness Worldwide, Inc.              $990.00                                                                              $990.00
Habashi, Joe
7224 Beckett Field Lane
Corona, CA 92880                              6191     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Habashi, Mike
7224 Beckett Field Lane
CORONA, CA 92280                              7162     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Habashi, Souzy
7224 Beckett Field Lane
CORONA, CA 92880                              6134     9/1/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Habib, Andrew
12246 Sunset Park Way
Los Angeles , CA 90064                       23976    10/2/2020     24 Hour Fitness Worldwide, Inc.              $139.57                                                                              $139.57
habib, ubaid
805 tully rd unit 31
modesto, CA 95350                            27547    4/16/2021     24 Hour Fitness Worldwide, Inc.              $124.98                                                                              $124.98
Habibvand, Ashley
3012 E. Echo Hill Way
Orange, CA 92867                              8396     9/4/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Habimana, Eward
23130 Sherman Place 105
West Hills, CA 91307                         11578     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Hachigian, Michael
8811 Canoga Avenue
Unit 303
Canoga Park, CA 91304                         5375    8/30/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Hachmeister, Daniel Joseph
615 Rockefeller
Irvine, CA 92612                              7210     9/1/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00


                                                                                        Page 605 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 165 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hacinas Shadan, Josephine
2 Corazon Del Oro
Rancho Santa Margarita, CA 92688             19485    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                                $28.13                             $28.13
Hacker, Diane
2889 22nd St
San Francisco, CA 94110                       4758    8/30/2020    24 Hour Fitness Worldwide, Inc.             $552.00                                                                              $552.00
Hacker, Melissa
439 Broadway
Massapequa Park, NY 11762                    26568    11/20/2020          24 New York LLC                          $50.00                                                                            $50.00
Hacohen, Ron
436 3rd Street
Manhattan Beach, CA 90266                     6422     9/3/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
HACOPIAN, VAHE
906 PENSHORE TERRACE
GLENDALE, CA 91207                            7221     9/4/2020    24 Hour Fitness Worldwide, Inc.             $239.99                                                                              $239.99
Haddad, Anthony
303 NW 90th st
Seattle, WA 98117                            12024    9/11/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Haddad, Tanya
1523 Central Park Ave
Apt 6b
Yonkers, NY 10710                            15264    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49
Haddadou, Saddek
2790 Folsom St #2
San Francisco, CA 94110                      21948    10/6/2020    24 Hour Fitness Worldwide, Inc.                              $79.99                                                               $79.99
Haddadou, Saddek
2790 Folsom St #2
San Francisco, CA 94110                      23453    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $79.99                                                                            $79.99
Haddock, Scott
5260 Bellingham Ave, Apt.202
Valley Village, CA 91607                     14358    9/16/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Haddock, Shelley
8901 Random Road Unit 110
Fort Worth, TX 76179                         20209    9/29/2020       24 Hour Fitness USA, Inc.               $1,307.74                                                                           $1,307.74
Haden, Chad
3013 Misty Pines Dr
Ft Worth, TX 76177                           19730    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $54.11                                                                            $54.11
Hadjimobini, Mohammad
555 Pierce St Apt 1408
Albany, CA 94706                             18592    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Haeg, Michael A.
6613 Meadow Haven Drive
Fort Worth, TX 76132                          7449     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Haemmerling, Christian
240 Olivina Ave
Livermore, CA 94551                           6335     9/1/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00
Haeseker, Steve
812 NW 41st St
Vancouver, WA 98660                          21427    10/1/2020       24 Hour Fitness USA, Inc.               $1,040.00                                                                           $1,040.00


                                                                                     Page 606 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 166 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hafen, Justin
1579 E Ventnor Ave
Holladay, UT 84121                           20430    9/30/2020    24 Hour Fitness United States, Inc.          $2,400.81                                                                           $2,400.81
Hafen, Justin
1579 E Ventnor Ave
Holladay, UT 84121                           20805    9/30/2020        24 Hour Fitness USA, Inc.                $2,400.81                                                                           $2,400.81
Haffner, Nichole
7010 sw Baylor St
Tigard, OR 97223                              1671    7/21/2020    24 Hour Fitness United States, Inc.                           $101.99                                                              $101.99
Hagan, Michael Luther
3835 Perie Lane
San Jose, CA 95132                            8015     9/3/2020     24 Hour Fitness Worldwide, Inc.               $996.00                                                                             $996.00
Hagen, Thomas V.
8140 Cimarron Meadows Way
Las Vegas, NV 89147                           5765    8/31/2020     24 Hour Fitness Worldwide, Inc.               $144.00                                                                             $144.00
HAGENS, JEFF
401 GALLAND ST
PETALUMA, CA 94952                           17625    9/22/2020     24 Hour Fitness Worldwide, Inc.               $389.00                                                                             $389.00
Hager, Joe
1354 Rosal Ln
Concord, CA 94521                            14763    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hager, Mariah
190 Lincoln Ave
Little Falls, NJ 07424                       23559    10/2/2020        24 Hour Fitness USA, Inc.                  $124.71                                                                             $124.71
Hagerman, Dori
97 S. Evergreen Drive
Ventura, CA 93003                             8110     9/5/2020     24 Hour Fitness Worldwide, Inc.               $162.90                                                                             $162.90
Haggart, Samuel
7290 Edinger Ave 3029
Huntington Beach, CA 92647                   15572    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
HAGHIGHATGOO, AMIR
1441 Westwood Blvd., Ste C
Los Angeles, CA 90024                        16197    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Hahn, Eugene
130 Playa Circle
Aliso Viejo, CA 92656                         4632    8/29/2020     24 Hour Fitness Worldwide, Inc.                                               $138.84                                             $138.84
Hahn, Julie
2009 Raphael Court
Walnut Creek , CA 94598                       448      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $34.96                                                                             $34.96
Hahn, Julie
2009 Raphael Court
Walnut Creek , CA 94598                      24934    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $34.96                                                                             $34.96
HAI Murray Gym, Inc
Bangerter Frazier & Graff PC
720 S River Rd Ste A-200
St. George, UT 84790                          2712    8/17/2020     24 Hour Fitness Worldwide, Inc.          $1,021,071.00                                                                      $1,021,071.00
Haidari, Walaa Al
                                             25707    10/18/2020 24 Hour Fitness United States, Inc.                $94.69                                                                             $94.69




                                                                                        Page 607 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 167 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Haile, Haymanot M
3531 Strawberry Roan Road
Las Vegas, NV 88901                         19791    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Haile, Melissa
1101 Hilltop Road
Mahwah, NJ 07430                            20816    10/2/2020        24 Hour Fitness USA, Inc.                $9,081.50                                                                           $9,081.50
Haile, Meron
2060 132nd Ave SE Unit 606
Bellevue, WA 98005                          17772    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $96.00                                                                             $96.00
Haile, Selamawit
184 13th st. Apt. 311
Oakland, CA 94612                            8022     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Haile, Yohanes
3730 W. 27th Street
Apt. 303
Los Angeles, CA 90018                       21871    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Hailey, Tyler B.
1330 SE 67th Ave
Hillsboro, OR 97123                         21223    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Haines, Carrie
9331 Coral Bell Way
Sacramento, CA 95829                         1787    7/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Haires Jr, Cameron
294 S Washington Ave
Bergenfield, NJ 07621                       20765    10/1/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Hairston-El, Isaiah
8808 Carvalho Ct.
Bakersfield, CA 93311                       12821    9/11/2020        24 Hour Fitness USA, Inc.                 $127.96                                                                              $127.96
Hajimoosa, Mariam
1462 Westmore Place
Oceanside , CA 92056                         6889     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $65.22                                                                             $65.22
Hakim, Nassouh S
6 Morro Bay Drive
Corona Del Mar, CA 92625                     7497     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $33.25                                                                             $33.25
Hakimi, Diane
PO Box 7632
Beverly Hills, CA 90212-7632                12387    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hakimi, Parwana
1227 GWERDER ST.
Tracy, CA 95377                             24764    10/3/2020     24 Hour Fitness Worldwide, Inc.              $214.50                                                                              $214.50
Hakobyan, Grigor
9960 Owensmouth Ave. Unit 10
Chatsworth, CA 91311                        27493    3/25/2021     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Hakobyan, Sedrak
1808 Snow Spring Ln
Las Vegas, NV 89134                         24996    10/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
HAKOPYAN, HAKOP JACK
4962 MISE AVE.
SAN JOSE, CA 95124                          11926    9/11/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00


                                                                                       Page 608 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 168 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Halabi, Sammy
12317 Sundara Dr
Austin, TX 78739                                7799     9/5/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Halabi, Zane
12317 Sundara Dr
Austin, TX 78739                                8847     9/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Halabian, Mortaza
20351 East Main Street
Riverside, CA 92507                            20351    10/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Halabian, Saman
20351 East Main Street
Riverside, CA 92507                            21188    10/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Halasey, Steve
255 N. Lima St.
Sierra Madre, CA 91024                         13644    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $524.93                                                              $524.93
Halawani, Isaac
1558 E 66th Street
Brooklyn, NY 11234                              6251     9/3/2020       24 Hour Fitness USA, Inc.                    $65.00                                                                            $65.00
Halbert, Sterling
2200 Monroe Street Apt 1208
Santa Clara, CA 95050                          19751    9/29/2020    24 Hour Fitness Worldwide, Inc.             $153.21                                                                              $153.21
Halcon, Darrell
170 Alhambra Hills Dr.
Martinez, CA 94553                             12887    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                $52.98                             $52.98
Hale, Donna Marie
12510 63rd Ave E
Puyallup, WA 98373                             22058    9/30/2020       24 Hour Fitness USA, Inc.               $1,353.98                                                                           $1,353.98
Hale, Frances
1771 N. Vermont Ave., #207
Los Angeles, CA 90027                           4005    8/27/2020       24 Hour Fitness USA, Inc.                $329.64                                                                              $329.64
Hale, Kathy
1631 Irvine Ave. Unit B
Costa Mesa, CA 92627                           16340    9/22/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Hale, Sharon J
4609 Nickels Way
Sacramento, CA 95864                            3088    8/12/2020       24 Hour Fitness USA, Inc.                               $1,440.00                                                           $1,440.00
Hales, Cameron
2477 Kinsella Way
Roseville, CA 95747-9179                       26521    11/18/2020   24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hales, Jorden
2477 Kinsella Way
Roseville, CA 95747-9179                       26514    11/18/2020   24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hales, Leigh
2477 Kinsella Way
Roseville, CA 95747-9179                       26516    11/18/2020   24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Haley, Sherri
2601 East Victoria St., Spc 333
Compton, CA 90220                               9843     9/6/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00




                                                                                       Page 609 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 169 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Halim, Mario
2455 S Manu Ln.
West Covina , CA 91792                        17115    9/23/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Halimov, Abdukarim
1629 W 10th St
Apt C1
Brooklyn, NY 11223                            25607    10/16/2020       24 Hour Fitness USA, Inc.                    $81.98                                                                             $81.98
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                           22075    9/30/2020      24 Hour Fitness Holdings LLC                               $3,000.00                                                           $3,000.00
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                           22094    9/30/2020         24 Hour Holdings II LLC                                 $3,000.00                                                           $3,000.00
Hall Jr., Lester L.
1211 W. River Lane
Santa Ana, CA 92706                           22098    9/30/2020        24 Hour Fitness USA, Inc.                                $3,000.00                                                           $3,000.00
Hall Jr., Lester Leonard
1211 W River Lane
Santa Ana, CA 92706                           21100    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Hall Jr., Lester Leonard
1211 W. River Lane
Santa Ana, CA 92706                           21073    9/30/2020    24 Hour Fitness United States, Inc.                          $3,000.00                                                           $3,000.00
Hall, Alexa
2876 Freeborn Way
El Cajon, CA 92020                            10977     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Hall, Betty
246 N Hacienda Ave
Glendora, CA 91741                             3303    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,275.00                                                                           $1,275.00
Hall, Bridget
10693 Esmeraldas Drive
San Diego, CA 92124                            2327     8/5/2020        24 Hour Fitness USA, Inc.                $1,245.00                                                                           $1,245.00
Hall, Cheri
1420 Autumn Lane
Cherry Hill, NJ 08003                          6912     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $170.55                                                              $170.55
Hall, Christopher
810 Ryan Place Apt 134
Pleasant Hill, CA 94523                       10792     9/8/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Hall, Fenn P
308 Iron Horse Ct
Alamo, CA 94507                               23118    10/2/2020        24 Hour Fitness USA, Inc.                             $423,069.51                                                          $423,069.51
Hall, Jane M
3719 Park Shadow
Spring, TX 77386                              15516    9/21/2020     24 Hour Fitness Worldwide, Inc.              $659.52                                                                              $659.52
Hall, Jayelyn
5129 Montair Avenue
Lakewood, CA 90712                            17670    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                $41.99                                              $41.99
Hall, Jimmy
12400 Nedra Dr
Granada Hills, CA 91344                       12604    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                         Page 610 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 170 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hall, Michael
5129 Montair Avenue
Lakewood, CA 90712                           18358    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $79.97                                                                             $79.97
Hall, Michelle
1534 W. Heartland Dr. C103
Kuna, ID 83634                               21855    9/29/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Hall, Michelle
1806 Nicholas Zane Dr.
Cedar Park, TX 78613                          160     6/30/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Hall, Phillip Ansumana
1535 Green Street
Apt 207
San Francisco, CA 94123                       4355    8/28/2020        24 Hour Fitness USA, Inc.                 $197.00                                                                              $197.00
Hall, Ramonia Jane
P.O. Box 5826
Oakland, CA 94605                            14145    9/15/2020          24 San Francisco LLC                       $60.00                                                                             $60.00
Hall, Scott
1614 Venice Ave
Monrovia, CA 91016-4332                      10829     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,725.00         $69.00                                                            $1,794.00
Hall, Sheryl-Ann
42 S Waldinger St
Valley Stream, NY 11580                      20350    9/30/2020     24 Hour Fitness Worldwide, Inc.              $994.99                                                                              $994.99
Hall, Tessie Y
7474 SW 131st Ave
Beaverton, OR 97008                           3654    8/27/2020     24 Hour Fitness Worldwide, Inc.                               $54.20                                                               $54.20
Hall, Vondalyn
4423 Dalmation Dr
Houston, TX 77045                            11292     9/9/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Hall, Yiyao Zhou
1347 Warner Ave.
Sunnyvale, CA 94087                          10522     9/8/2020        24 Hour Fitness USA, Inc.                 $424.00                                                                              $424.00
Hallden, Glenda
1356 Southwind Cir
Westlake Village, CA 91361                    6184    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $929.00                                                              $929.00
Hallett, Douglas L
155 W State St
Pasadena, CA 91105                            4425    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Halliday, Alexa Jean
2854 Walnut Bend Ln
#2854
Houston, TX 77042                            18049    9/25/2020        24 Hour Fitness USA, Inc.                                $1,500.00                                                           $1,500.00
Hallman, Daniel
16727 Open View Road
Ramona, CA 92065                             17344    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $215.00                                                              $215.00
Hallmark, Geoff
2327 College Drive
Costa Mesa, CA 92626                          144     6/29/2020        24 Hour Fitness USA, Inc.                 $185.84                                                                              $185.84
Hallon, Jorge
3485 Torremolinos Ave.
Doral, FL 33178                              13790    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $85.00                                                                             $85.00

                                                                                        Page 611 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 171 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Halloran, Dennis
2600 Newport Blvd # 217
Newport Beach, CA 92663                      5036    8/31/2020     24 Hour Fitness Worldwide, Inc.              $145.00                                                                              $145.00
Halpern, Gail
1371 Shore Parkway
Brooklyn, NY 11214                          20482    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Halstead, Edward
5485 E Tunis Ave
Las Vegas, NV 89122                         15642    9/19/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Haltom, Christopher
2213 Lariat Trail
Frisco, TX 75036                             2899     8/4/2020        24 Hour Fitness USA, Inc.                 $290.04                                                                              $290.04
Halvarson, Julie
13328 SE 248th Place
Kent, WA 88042                              23210    10/2/2020     24 Hour Fitness Worldwide, Inc.              $508.20                                                                              $508.20
Halvarson, Julie
13328 SE 248th Place
Kent, WA 98042                              20211    9/30/2020     24 Hour Fitness Worldwide, Inc.              $669.90                                                                              $669.90
Halvarson, Julie
13328 SE 248th Place
Kent, WA 98042                              20804    9/30/2020     24 Hour Fitness Worldwide, Inc.              $669.90                                                                              $669.90
Halverson, Christina
7868 Milliken Ave #528
Rancho Cucamonga, CA 91730                  19954    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Haly, Madison
517 Emerald Bay
Laguna Beach, CA 92651                      26317    11/10/2020    24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Halyalkar, Hope
6443 Graves Ave.
Van Nuys, CA 91406                          27500    3/29/2021     24 Hour Fitness Worldwide, Inc.              $196.44                                                                              $196.44
Ham, Andrew
12 Bella Lane
Unionville, CT 06085                        27203     1/4/2021    24 Hour Fitness United States, Inc.           $187.96                                                                              $187.96
Hamad, Hamed
9910 Nicholas Ave
Cleveland, OH 44102                         17953    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $293.93                                                              $293.93
HAMADI, RAFIC
1541 ELK RAVINE WAY
ROSEVILLE, CA 95661                          7958     9/4/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Hamadneh, Mohammed
P.O Box 3443
Hayward , CA                                24245    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Hamaker, Norman D.
7 Camino Lienzo
San Clemente, CA 92673                      25667    10/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
HAMAMURA, ANDY
3618 FAIRMAN ST
LAKEWOOD, CA 90712                          10083     9/7/2020    24 Hour Fitness United States, Inc.                           $195.00                                                              $195.00




                                                                                       Page 612 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 172 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hamano, John F
145 Merano St.
Danville, CA 94526                          15746    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $726.72                                                              $726.72
Hamar (Household Main Member), Cody
14902 Old Redmond Road
Redmond, WA 98052                           17316    9/22/2020    24 Hour Fitness Worldwide, Inc.             $221.42                                                                              $221.42
Hamasaki, Ricky
254 Aneo Ln
Kahului, HI 96732                            4528    8/29/2020        24 Hour Holdings II LLC                     $83.74                                                                            $83.74
Hamasaki, Theresa Brice
47-330 Ahuimanu Rd A101
Kaneohe, HI 96744                            1366    7/13/2020    24 Hour Fitness Worldwide, Inc.             $703.83                                                                              $703.83
Hamasaki, Theresa Brice
47-330 Ahuimanu rd A101
Kaneohe, HI 96744                            1373    7/13/2020    24 Hour Fitness Worldwide, Inc.             $528.00                                                                              $528.00
Hamasaki, Theresa Brice
47-330 Ahuimanu Rd A101
Kaneohe, HI 96744                           18757    9/25/2020       24 Hour Fitness USA, Inc.                $528.00                                                                              $528.00
HAMASHIMA, MIHO
405 ORANGE BLOSSOM
IRVINE, CA 92618                            23682    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.00                                                                            $36.00
Hambarchyan, Mariam
1731A 11th Ave
Oakland, CA 94606                           19001    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hambarsoonian, Maria
2001 Dublin Drive
Glendale, CA 91206                          18220    9/29/2020       24 Hour Fitness USA, Inc.                               $3,096.00                                                           $3,096.00
Hambas, Kristin Rose
143 Clarence Road
Scarsdale, NY 10583                          9551     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $99.33                                                                            $99.33
HAMBERRY, LEE
PO BOX 12323
SPRING, TX 77391                            14840    9/17/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hamblin, Alicia
107 Verde Mesa Dr
Danville, CA 94526                          18485    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Hamby, Judith E
16591 S Memory Lane
Oregon City, OR 97045                       20219    9/29/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Hamby, Paul
23965 Catamaran Way
Laguna Nigel, CA 92677                      18775    9/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hameed, Hasib and Nabil
2201 San Jose Dr APT O207
Antioch , CA 94509                           1994    7/20/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Hamel, Wanda
8261 Glendon Way
Sacramento, CA 95829                         703      7/7/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00




                                                                                    Page 613 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 173 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hames, Lamont
6460 Westover Street
Falls Church, VA 22042                       2766    7/27/2020     24 Hour Fitness Worldwide, Inc.                              $613.99                                                              $613.99
Hamidi, Amanullah
2024 HELEN RD
PLEASANT HILL, CA 94523                      7980     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hamidi, David
22859 Vose Str
West Hills, CA 91307                         2560     8/5/2020     24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
Hamidi, Eric
405 W. Surrey Drive
Castle Rock, CO 80108                       25942    10/26/2020 24 Hour Fitness United States, Inc.                             $852.00                                                              $852.00
Hamidi, Jamila
2024 Helen Rd
Pleasant Hill, CA 94523                      8290     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hamidi, Zahra
2024 Helen Rd
Pleasant Hill, CA 94523                      6486     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Hamil, Kent
3542 W Stonepine Ln #C
Anaheim, CA 92804                            3671    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $828.00                                                              $828.00
Hamilton, Brian W
1305 N Laurel Ave Apt 100
West Hollywood, CA 90046-4648                7180     9/3/2020    24 Hour Fitness United States, Inc.              $80.00                                                                             $80.00
Hamilton, Gary
4374 Burke Way
Fremont, CA 94536                           18793    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hamilton, Harriet
14312 Eagle Villa Grove
Colorado Springs, CO 80921                  23249    10/1/2020     24 Hour Fitness Worldwide, Inc.             $4,940.00                                                                           $4,940.00
Hamilton, Jacqueline
P.O. Box 90892
Los Angeles, CA 90009                       22670    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $302.76          $247.26                                             $550.02
HAMILTON, JELANI
280 NE CASCADE AVE
CHEHALIS , WA 98532                         23384    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Hamilton, Kashmone Danielle
5619 Amaya Drive
Apartment #264
La Mesa, CA 91942                           19165    9/25/2020        24 Hour Fitness USA, Inc.                                 $600.00          $600.00                                           $1,200.00
Hamilton, Kenan J
2151 Sandbur Drive
Fort Collins, CO 80525                      26941    12/8/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Hamilton, Kenan
2151 Sandbur Drive
Fort Collins, CO 80525                       9311     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Hamilton, Michael
10630 Ruthelen Street
Los Angeles, CA 90047                       13805    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00


                                                                                       Page 614 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 174 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hamilton, Michelle J
280 NE Cascade Ave
Chehalis, WA 98532                           23094    10/2/2020     24 Hour Fitness Worldwide, Inc.             $249.00                                                                              $249.00
Hamilton, Raoul
443 W. 93rd. St.
Inglewood, CA 90301                          20369    9/30/2020         24 Hour Holdings II LLC                 $140.97                                                                              $140.97
Hamilton, Richard
1180 Fulton Street
San Francisco, CA 94117                      25886    10/22/2020 24 Hour Fitness United States, Inc.           $1,247.00                                                                           $1,247.00
Hamilton, Ryan
8600 N. Sherman Circle Apt 404
Miramar, FL 33025                            15678    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $78.00                                                                            $78.00
Hamilton, Shannon
10001 Miller St.
Westminster, CO 80021                        22425    10/1/2020     24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Hamlin, Tiffany
2010 Zocolo Street
Apt 11-140
Oxnard, CA 93036                             19662    9/28/2020        24 Hour Fitness USA, Inc.                $230.00        $9,374.12                                                           $9,604.12
Hamm, Michela
1911 La Terrace Cir
San Jose, CA 95123                           13850    9/14/2020     24 Hour Fitness Worldwide, Inc.             $323.00                                                                              $323.00
Hamm, William
P. O. Box 931902
Los Angeles, CA 90093                         5406    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Hammeral, Christian
4201 Maple Ave
Oakland, CA 9402-4046                        18143    9/22/2020        24 Hour Fitness USA, Inc.                $372.00                                                                              $372.00
Hammermeister, Elaine
2915 Lomina Ave.
Long Beach, CA 90815                         21510    10/1/2020     24 Hour Fitness Worldwide, Inc.             $239.07                                                                              $239.07
Hammermeister, Kristen N.
2915 Lomina Ave.
Long Beach, CA 90815                         21170    10/1/2020     24 Hour Fitness Worldwide, Inc.             $239.07                                                                              $239.07
Hammill, Diana
1050-182 Borregas Ave.
Sunnyvale, CA 94089                           4283    8/28/2020     24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hammill, Diana
1050-182 Borregas Ave.
Sunnyvale, CA 94089                           4500    8/28/2020     24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hammill, Diana
1050-182 Borregas Ave.
Sunnyvale, CA 94089                          22331    9/30/2020     24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
HAMMOND, CHESTER
10108 FAYWOOD ST
BELLFLOWER, CA 90706                         21741    10/1/2020     24 Hour Fitness Worldwide, Inc.             $234.00                                                                              $234.00
Hammond, J Todd
3862 Algonquin Drive Apt. 2
Las Vegas, NV 89119                          23557    10/2/2020     24 Hour Fitness Worldwide, Inc.             $209.00                                                                              $209.00


                                                                                       Page 615 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 175 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hammond, Janice
330 Canterbury Ct
Alamo, CA 94507                             11389    9/10/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
Hammond, John
4622 Still Springs Dr.
Humble, TX 77346                            22496    10/2/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Hammond, Savannah
5827 Candlewood Street
Lakewood, CA 90713                          12748    9/13/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Hammons, Glen Stephan
1075 Dancing Horse Dr.
Colorado Springs, CO 80919                  22203    10/1/2020    24 Hour Fitness United States, Inc.          $1,368.00                                                                           $1,368.00
Hampel, Joseph
16340 Rayen St.
North Hills, CA 91343                        6250     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $599.00                           $500.00                          $1,099.00
HAMPTON FITNESS PRODUCTS LTD
ATTN: PHIL LOPIANO
1913 PORTOLA ROAD
VENTURA, CA 93003                           24917    10/5/2020        24 Hour Fitness USA, Inc.                                               $63,775.25                                          $63,775.25
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                         12059    9/12/2020          24 San Francisco LLC                    $275.00                                                                              $275.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                         12321    9/12/2020    24 Hour Fitness United States, Inc.           $275.00                                                                              $275.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                         12914    9/12/2020        24 Hour Fitness USA, Inc.                 $275.00                                                                              $275.00
Hampton, Garryck
3801 Orinda Drive
San Mateo, CA 94403                         12918    9/12/2020      24 Hour Fitness Holdings LLC                $275.00                                                                              $275.00
Hampton, Hayden Douglas
612 Coliseum Street Apt 25102
Orlando, FL 32828                           19080    9/26/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hamsayeh, Jhaleh (Jennifer) G.
4299 Kingspark Drive
San Jose, CA 95136                          22376    9/30/2020        24 Hour Fitness USA, Inc.                 $236.31                                                                              $236.31
Hamza, Nour
2009 Crom St.
Manteca, CA 95337                           16733    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hamza, Salma
2009 Crom Street
Manteca, CA 95337                             48     6/28/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Han, Daphne
PO BOX 1206
San Gabriel, CA 91778                       12118     9/9/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Han, James
14762 Adams St
Apt A
Midway City, CA 92655                        7937     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00

                                                                                       Page 616 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 176 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Han, Jen
11437 Hanover Ct
Cerritos, CA 90703                           26760    11/27/2020       24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Han, Jerry
PO Box 1206
San Gabriel, CA 91778                         6033    8/31/2020        24 Hour Fitness USA, Inc.                 $599.80                                                                              $599.80
Han, Jonathan
2249 Lerona Avenue
Rowland Heights, CA 91748                    24282    10/2/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Han, Joon Woong
3804 Sandlin St
Grapevine, TX 76092                          19772    9/29/2020     24 Hour Fitness Worldwide, Inc.              $111.09                                            $71.93                            $183.02
Han, Jun
10101 Grosvenor Pl, Suite 2010
North Bethesda, MD 20852                     25160    10/11/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Han, Liang Liang
5300 Lake Pleasant Dr
Elk Grove, CA 95758                          15322    9/17/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
HAN, RUI
13 Frances Cir
Buena Park, CA 90621                          5687     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Han, Sun Woo
3141 Frieda St
West Covina, CA 91792                        22850    10/2/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Han, Wheelin
8825 Ashbloom Lane
Houston, TX 77080                             2923    8/17/2020        24 Hour Fitness USA, Inc.                    $69.26                                                                             $69.26
Han, Xufeng
19500 Pruneridge Ave. Apt 4312
Cupertino, CA 95014                          13196    9/12/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
han, yeting
4779 Boone Dr
Fremont, CA 94538                            17199    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Han, Yeting
4779 Boone Dr
Fremont, CA 94538                            18791    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Han, Yeting
4779 Boone Dr
Fremont, CA 94538                            21921    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Han, Young Kwang
                                             16885    9/23/2020     24 Hour Fitness Worldwide, Inc.              $122.61                                                                              $122.61
Han, Yun Sik
6947 Villagewood Way
San Jose, CA 95120                            6074     9/3/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Han, Yun
637 Hildebrand Cir
Folsom, CA 95630                             24724    10/2/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00




                                                                                        Page 617 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 177 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Han, Zhen
Chen Zheng
300 Rolling Oaks Dr. #219
Thousand Oaks, CA 91361                       19820    9/29/2020     24 Hour Fitness Worldwide, Inc.              $511.08                                                                              $511.08
Han, Zongyi
2033 BELOIT AVE, 203
LOS ANGELES, CA 90025                         14397    9/15/2020    24 Hour Fitness United States, Inc.                           $499.00                                                              $499.00
Hanahan, Chris
1153 Bergen Parkway Suite I-436
Evergreen, CO 80439                            3406    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,099.00                                                                           $1,099.00
Hanaoka, Kyle
988 Halekauwila St. Apt. 1212
Honolulu, HI 96814                            14861    9/17/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hanasab, Susan
321 S. San Vicente Blvd. # 306
Los Angeles, CA 90048                          4014    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Hancock Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles , CA 90071                        17828    9/24/2020        24 Hour Fitness USA, Inc.             $241,287.70                                                                          $241,287.70
Hancock, Angela
1332 NE Mason Street
Portland, OR 97211                             9163     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $42.99                                                                             $42.99
Hand, Carson
2312 Monserat Ave
Belmont, CA 94002                              5805     9/1/2020    24 Hour Fitness United States, Inc.              $91.87                                                                             $91.87
Hand, Jasper
2320 SE Taylor Street
Portland, OR 97214                             7405     9/3/2020     24 Hour Fitness Worldwide, Inc.              $173.45                                                                              $173.45
Handa, Geraldine
PO Box 410148
San Francisco, CA 94141-0148                  22019    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Handa, John
PO Box 410148
San Francisco, CA 94141-0148                  22310    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Handalian II, Dan
176 Madison Avenue
San Bruno, CA 94066-4015                      15838    9/20/2020     24 Hour Fitness Worldwide, Inc.              $958.31                                                                              $958.31
Handelsman, Tammy
21453 Arrowhead Ln
Saratoga, CA 95070                             9794     9/6/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Handfinger, Patricia
4501 W. Channel Islands Blvd
Space 82
Oxnard, CA 93035                              17638    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,076.92                                                                           $2,076.92
Handojo, Yosia S
1501 Spruce St. #B
Placentia, CA 92870                           20028    9/29/2020        24 Hour Fitness USA, Inc.                 $394.16                                                                              $394.16


                                                                                         Page 618 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 178 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hanes, Laura
2629 Harrison Street
San Francisco, CA 94110                     15171    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Hanft, Steve
3356 Mentone Ave
Los Angeles, CA 90034                       18646    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hang, David
3595 Chemin de Riviere
San Jose, CA 95148                          10459     9/8/2020    24 Hour Fitness United States, Inc.           $180.00                          $238.00                                             $418.00
Hang, Elbert
174 Sagemeadow Ct.
Milpitas, CA 95035                           5345    8/30/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
HANI, HIBA
2035 BOBTAIL CIRCLE NORTH
HENDERSON, NV 89012                          2271    7/27/2020    24 Hour Fitness United States, Inc.              $84.00                                                                             $84.00
Haniff, Ancel
1620 SW 67th Avenue
Plantation, FL 33317                        15856    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $369.70                                                              $369.70
Haniff, Khalid Mohammed
320 Harris Road #38
Hayward, CA 94544                           16548    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hanigsberg, Barbara A
8412 S Jentilly Lane
Tempe, AZ 85284                              9640     9/6/2020              RS FIT NW LLC                                                                         $500.00                            $500.00
Hanke, Joanie
7402 Manzanita Dr NW
Olympia, WA 98502                           12216    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hankins, Adrienne
807 Dodd Court
Bay Point, CA 94565                         17720    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hankins, Jamie
43932 Country Ridge Ct
Temecula, CA 92592                          14200    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Hankins, Jason A.
1248 Glen Ave.
Wahiawa, HI 96786                           16447    9/18/2020     24 Hour Fitness Worldwide, Inc.                             $1,201.93                                                           $1,201.93
Hankins, Lori
10575 Olson dr
Rancho Cordova, CA 95670                     6792     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hanks, Mary
130 Melville Ave
Palo Alto, CA 94301                         16814    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $87.50                                                                             $87.50
Hanley, Jaye D.
9025 Hillery Dr.
San Diego, CA 92126                         18106    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,640.00                                                                           $1,640.00
Hanna, Rania
2157 Monmouth Dr.
Ventura, CA 93001                            4605    8/29/2020        24 Hour Fitness USA, Inc.                 $122.50                                                                              $122.50




                                                                                       Page 619 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 179 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hanna, Rania
4207 Ferrelo Ct.
Dublin, CA 94568                             26555    11/20/2020   24 Hour Fitness Worldwide, Inc.              $138.10                                                                             $138.10
Hanna, Stephen
44301 Parkmeadow Dr.
Fremont, CA 94539                            14342    9/15/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Hanna, Veronica
904 Denise Ln
El Cajon, CA 92020                           16886    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $73.48                                                                            $73.48
Hannah, Justin
11809 Gateway Blvd.
Los Angeles, CA 90064                        15093    9/18/2020       24 Hour Fitness USA, Inc.                 $449.99                                                                             $449.99
Hannasch, Richard
3668 Sutter Court
Oceanside, CA 92056                          20266    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $40.79                                                                            $40.79
Hannon, Kelsey
1023 Spring Valley Common
Livermore, CA 94551                          13730    9/15/2020    24 Hour Fitness Worldwide, Inc.              $650.00                                                                             $650.00
Hanohano, Loren William K K
46-386 Kahuhipa Street
Kaneohe, HI 96744                             6509     9/1/2020    24 Hour Fitness Worldwide, Inc.              $246.00                                                                             $246.00
Hanover 3201 Realty LLC
Gibbons P.C.
Mark B. Conlan
One Gateway Center
Newark, NJ 07102                             20323    9/30/2020       24 Hour Fitness USA, Inc.            $3,522,375.03                                                                      $3,522,375.03
Hansen, Brooke
12048 Culver Blvd #209
Los Angeles, CA 90066                        20130    10/1/2020    24 Hour Fitness Worldwide, Inc.              $449.99                                                                             $449.99
Hansen, Cristian
548 N. Hayes Ave.
Oxnard, CA 93030                             26197    11/4/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
Hansen, David
3985 Caminito Dehesa
San Diego, CA 92107                          20555    9/29/2020    24 Hour Fitness Worldwide, Inc.              $140.17                                                                             $140.17
Hansen, Dylan Bradley
14366 109th Ave. NE
Kirkland, WA 98034                           15596    9/19/2020    24 Hour Fitness Worldwide, Inc.                             $147.37                                                              $147.37
Hansen, Freddy
1825 Creek Rd.
Livermore, CA 94550                           4162    8/27/2020       24 Hour Fitness USA, Inc.                                $102.06                                                              $102.06
Hansen, Gordon J.
6113 So. Dee PArk Dr.
Taylorsville, UT 84129                       21345    9/30/2020       24 Hour Fitness USA, Inc.               $1,134.00                                                                           $1,134.00
Hansen, Gregg S.
176 W Chanslor Ave.
Richmond, CA 94801-3433                      19312    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $16.50                                                                            $16.50
Hansen, Jessica
19922 Terri Dr
Canyon Country, CA 91351                      3460    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,300.00                                                                           $1,300.00

                                                                                     Page 620 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 180 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hansen, Kevin
960 Patrick Circle
Folsom, CA 95630                            18914    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Hansen, Laura
24361 Welby Way
West Hills, CA 91307                        18297    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,016.00                                                                           $2,016.00
Hansen, Lene
125 Palm Drive
Hermosa Beach, CA 90254                     16841    9/21/2020    24 Hour Fitness United States, Inc.           $270.00                                                                              $270.00
Hansen, Lonnie
6113 So. Dee Park Dr.
Taylorsville, UT 84129                      22404    9/30/2020        24 Hour Fitness USA, Inc.                $1,260.00                                                                           $1,260.00
Hansen, Mary Frances
960 Patrick Circle
Folsom, CA 95630                            18163    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Hansen, Russ
960 Patrick Circle
Folsom, CA 95630                            18304    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Hansen, Sean
4969 Eastridge Ln
Apt. #175
Salt Lake City, UT 84117                    21743    10/1/2020        24 Hour Fitness USA, Inc.                 $124.89                                                                              $124.89
Hanson, Amy
2631 misty mountain dr
corona, ca 92882                            19461    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hanson, Ean
1 Saint Pauls Court
Apt 5L
Brooklyn, NY 11226                           6328     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $66.36                                                                             $66.36
Hanson, Erlina C.
6240 Puerto Drive
Rancho Murieta, CA 95683-9351               15152    9/19/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Hanson, Greg
2631 Misty Mountain Dr.
Corona, CA 92882                            20360    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hanson, Rebecca
P.O. Box 465
Camarillo, CA 93011-0465                    17648    9/22/2020        24 Hour Fitness USA, Inc.                 $749.00                                                                              $749.00
Hanson, Rebecca
PO Box 465
Camarillo, CA 93011-0465                    17634    9/22/2020        24 Hour Fitness USA, Inc.                 $450.87                                                                              $450.87
Hanson, Terris L.
6240 Puerto Drive
Rancho Murieta, CA 95683-9351               15611    9/19/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
HANZE, KARINA
1122 BURLWOOD COURT
LONGWOOD, FL 32750                           3531    8/26/2020    24 Hour Fitness United States, Inc.           $603.00                                                                              $603.00
Hao Zheng, Helen
5335 BEECHNUT ST
HOUSTON, TX 77096                            7414     9/3/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00

                                                                                       Page 621 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 181 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hao, Ling
46164 warm springs blvd unit 242
Fremont, CA 94539                           11973    9/10/2020    24 Hour Fitness United States, Inc.                            $99.00                                                               $99.00
Hao, Mengran
4555 Shasta Cir
Cypress, CA 90630                            7010     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Happy Swimmers USA
Happy Swimmers Bookkeeping Office
3340 Sandstone Ct
Palmdale, CA 93551                           3104    8/13/2020    24 Hour Fitness United States, Inc.          $7,581.03                                                                           $7,581.03
Happy Valley Service
PO Box 2422
Wailuku, HI 96793                           13849    9/14/2020        24 Hour Fitness USA, Inc.                $6,068.72                                                                           $6,068.72
HAQ, AMAT
16230 BROOKFORD DR
HOUSTON, TX 77059                            1144     7/9/2020     24 Hour Fitness Worldwide, Inc.                 $39.77                                                                             $39.77
Harbeson, Betty
18100 Hambletonian Drive
Tehachapi, CA 93561                         23775    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,499.96                                                                           $1,499.96
Harbin, Joshua
13681 S Annie Lace Way
Draper, UT 84020                            26826    12/2/2020     24 Hour Fitness Worldwide, Inc.             $1,150.00                                                                           $1,150.00
Hard, Sheila Ann
4857 Wind Creek Dr.
Sacramento, CA 95838                        21024    10/2/2020        24 Hour Fitness USA, Inc.                                $1,560.00                                                           $1,560.00
Hardeman, Krystal C
2161 W. Wellington Cir.
Anaheim, CA 92804-4313                      25229    10/10/2020    24 Hour Fitness Worldwide, Inc.                                                                $131.31                            $131.31
Harden, Faye Evelyn
7307 Bastogne Rd
Houston, TX 77033                            3388    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Harden, Penny
111 Kay Dr.
Vallejo, CA 94590                           16577    9/21/2020     24 Hour Fitness Worldwide, Inc.                               $29.99                                                               $29.99
Hardin, Carma
443 Camino de las Colinas
Redondo Beach, CA 90277-6519                22361    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,064.00                                                           $1,064.00
Hardin, Marianne
5 Clear River Ct
Sacramento, CA 95831                        25954    10/26/2020    24 Hour Fitness Worldwide, Inc.             $1,964.33                                                                           $1,964.33
Hardin, Shaina
5724 NE 17th Ave
Portland, OR 97211                          24249    10/3/2020    24 Hour Fitness United States, Inc.          $1,672.00                                                                           $1,672.00
Hardy Jr, William
43853 Glenraven Rd
Lancaster, CA 93535                          8000     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hardy, Craig
P.O. Box 497
Alamo, CA 94507                              622     6/29/2020     24 Hour Fitness Worldwide, Inc.           $67,144.96                                                                           $67,144.96


                                                                                       Page 622 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 182 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hardy, Craig
PO Box 497
Alamo, CA 94507                              2090    7/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hardy, Julie
12178 SW 126 Avenue
Miami, FL 33186                              102     6/26/2020       24 Hour Fitness USA, Inc.                $516.96                                                                              $516.96
Hardy, Julie
12178 SW 126 Avenue
Miami, FL 33186                             19058    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $515.37                           $515.37                          $1,030.74
Hardy, Kimberly
13150 Sycamore Rd
Victorville, CA 92392                        5360    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Harford, Olena
948 Patterson Avenue
Staten Island, NY 10306                      2391    7/24/2020    24 Hour Fitness Worldwide, Inc.            $1,910.97                                                                           $1,910.97
Harford, Olena
948 Patterson Avenue
Staten Island, NY 10306                      3014    8/12/2020     24 Hour Fitness Holdings LLC              $1,910.97                                                                           $1,910.97
Harger, Wenda
96 Meadows Park Lane
Boynton Beach, FL 33436                     27117    12/18/2020   24 Hour Fitness Worldwide, Inc.                 $40.44                                                                            $40.44
Harges, Brandi Rose
6228 Preakness Place
Rancho Cucamonga, CA 91739                   4618    8/29/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Hargrove, Linda Vogel
555 E. Claremont Street
Pasadena, CA 91104                          23887    10/2/2020    24 Hour Fitness Worldwide, Inc.             $175.00                                                                              $175.00
Hargrove, Makana
91-1080 Kaileolea Dr
Ewa, HI 96706                               11259    9/10/2020    24 Hour Fitness Worldwide, Inc.             $558.00                                                                              $558.00
Hargrove, Sharda
721 SW 75th Terr
Plantation, FL 33317                         785     6/30/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hargrow, Danielle
5811 Hillsdale Blvd
Sacramento, CA 95842                        18313    9/25/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Hargrow, Eunice
2430 Fair Oaks Blvd #130
Sacramento, CA 95825                        17696    9/25/2020    24 Hour Fitness Worldwide, Inc.             $203.00                                                                              $203.00
Harkin, Michael
404 S. Lake Creek Dr.
Round Rock, TX 78681                         3894    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,533.12                                                                           $1,533.12
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                         1422    7/14/2020    24 Hour Fitness Worldwide, Inc.                            $1,794.00                                                           $1,794.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                         1429    7/14/2020    24 Hour Fitness Worldwide, Inc.                            $1,800.00                                                           $1,800.00




                                                                                    Page 623 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 183 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1451    7/14/2020         24 Hour Holdings II LLC                                 $1,794.00                                                           $1,794.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1481    7/14/2020        24 Hour Fitness USA, Inc.                                $1,794.00                                                           $1,794.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1578    7/14/2020              RS FIT CA LLC                                      $1,794.00                                                           $1,794.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1630    7/14/2020    24 Hour Fitness United States, Inc.                          $1,794.00                                                           $1,794.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1666    7/14/2020      24 Hour Fitness Holdings LLC                               $1,794.00                                                           $1,794.00
Harkola, Julia
105 Baytree Road
San Carlos, CA 94070                           1690    7/14/2020          24 San Francisco LLC                                   $1,794.00                                                           $1,794.00
Harley, Otis
6599 Solitary Ave
Las Vegas, NV 89110                           25845    10/21/2020       24 Hour Fitness USA, Inc.                    $28.99                                                                             $28.99
Harlston, Tevin Juwand
2311 E. Stockwell st.
Compton, CA 90222                              4556    8/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Harma, Alison
1615 Echo Park Ave #13
Los Angeles, CA 90026                          1618    7/14/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Harmala, Devin
2806 182nd Ave NE
Redmond, WA 98052                             13744    9/14/2020        24 Hour Fitness USA, Inc.                    $51.60                                                                             $51.60
Harmon, Adam
2016 Crystal Ave
Salt Lake City, UT 84109                      18283    9/28/2020     24 Hour Fitness Worldwide, Inc.              $147.90                                                                              $147.90
Harmon, Alonzo
13809 Courtland Lane
Upper Marlboro, MD 20772                       3838    8/29/2020     24 Hour Fitness Worldwide, Inc.              $359.94                                                                              $359.94
Harmon, Debi
7364 Tooma Street #183
San Diego, CA 92139                           26349    11/11/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Harms, Ginger
318 S 2nd Ave
Mount Vernon, NY 10550                        26816    12/1/2020        24 Hour Fitness USA, Inc.                    $87.98                                                                             $87.98
Harms, John
29801 Weatherwood
Laguna Niguel, CA 92677                        1548    7/22/2020        24 Hour Fitness USA, Inc.                 $774.00                                                                              $774.00
Haro, Cesar
220 South Santa Anita Avenue Apt # F
Arcadia, CA 91006                             11112     9/9/2020     24 Hour Fitness Worldwide, Inc.              $466.75                                                                              $466.75




                                                                                         Page 624 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 184 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Haro, Leilani
17073 Samgerry dr.
La Puente, CA 91744                            6234    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Haro, Robert P
148 Esmeyer Drive
San Rafael, CA 94903                           8791     9/5/2020          24 San Francisco LLC                                     $99.00            $0.00                                              $99.00
Haro, Robert Peter
148 Esmeyer Drive
San Rafael, CA 94903                           3503    8/27/2020          24 San Francisco LLC                                     $99.00                            $99.00                            $198.00
Haro, Sylvia
600 Geiger Grade Rd 712#
Reno, NV 89521                                26731    11/19/2020       24 Hour Fitness USA, Inc.                                 $895.65                                                              $895.65
Haro, Trinidad
200 Burnett Ave Spc 160
Morgan Hill, CA 95037                         17343    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Haros, Susanna
4110 S Orin Privado
Ontario, CA 91762                              1635    7/14/2020        24 Hour Fitness USA, Inc.                    $12.33                                                                             $12.33
Harp, Mary M
12 Sherwood Court
Kentfield, CA 94904                           16083    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Harper, Dana
455 Hillside Ave
Palisades Park, NJ 07650                      25152    10/9/2020        24 Hour Fitness USA, Inc.                    $47.97                                                                             $47.97
HARPER, DANA
455 HILLSIDE AVE
PALISADES PARK, NJ 07650                      25154    10/9/2020        24 Hour Fitness USA, Inc.                    $47.97                                                                             $47.97
Harper, Marlene
6740 Azusa Ct.
Riverside, CA 92509                            1746    7/14/2020    24 Hour Fitness United States, Inc.           $430.98                                                                              $430.98
Harr, Sue
6941 Stanford Ave
Garden Grove, CA 92845                        13550    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $70.98                                                                             $70.98
Harrah, Robert
18875 State Hwy 160
Las Vegas, NV 89161                            3718    8/28/2020        24 Hour Fitness USA, Inc.                 $149.00                                                                              $149.00
Harries, Linda
127 Bay 13th Street
Brooklyn, NY 11214                            14323    9/15/2020     24 Hour Fitness Worldwide, Inc.              $126.00                                                                              $126.00
Harrington, Bernie
3240 Edgemont Rd
Lake Oswego, OR 97035                          6215     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Harrington, Jackson Roy
C/O Shelley Harrington (Minors Parent)
45-125 Iole Place
Kaneohe, HI 96744                              5266     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Harrington, Shelley
45-125 Lole Place
Kaneohe, HI 96744                              4298    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00


                                                                                         Page 625 of 1763
                                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21   Page 185 of 441


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                                           Amount                                           Amount           Amount
Harrington-Ream, Kyle
9175 Greenback Ln #132
Orangevale, CA 95662                                         13434    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,420.00                                                                           $1,420.00
Harriott, Maureen
3360 Baychester Avenue, Apt 1
Bronx, NY 10475                                              17318    9/24/2020    24 Hour Fitness Worldwide, Inc.             $896.99                                                                              $896.99
Harris County Improvement District #18
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                            26374    11/12/2020      24 Hour Fitness USA, Inc.                                               $9,024.75                                           $9,024.75
Harris County Municipal Utility District #132
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                            26386    11/12/2020      24 Hour Fitness USA, Inc.                                                 $170.96                                             $170.96
Harris County Municipal Utility District #186
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                            26377    11/12/2020      24 Hour Fitness USA, Inc.                                                 $416.57                                             $416.57
Harris County Water Control and Improvement District #145
Carl O. Sandin
1235 North Loop West Suite 600
Houston, TX 77008                                            26367    11/12/2020      24 Hour Fitness USA, Inc.                                                 $107.93                                             $107.93
Harris County, et al
Linebargar Goggan Blair and Sampson, LLP
PO BOX 3064
Houston , TX 77253-3064                                       1088     7/8/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Harris County, et al
Lineberger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253-3064                                       26487    11/13/2020      24 Hour Fitness USA, Inc.                                             $111,515.93                                         $111,515.93
Harris, Aaron
10365 Azuaga St.
Unit 176
San Diego, CA 92129                                           3804    8/27/2020       24 Hour Fitness USA, Inc.                $340.00                                                                              $340.00
Harris, Andrew
16592 Robert Lane
Huntington Beach , CA 92647                                   9091     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
HARRIS, BARRY
145-48 230TH ST
SPRINGFIELD GARDENS, NY 11413                                 9023     9/5/2020           24 New York LLC                                     $3,500.00                                                           $3,500.00
Harris, Cheryl J.
11094 Los Olivos Drive
Moreno Valley, CA 92557                                       3379    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Harris, Cheryl
26619 Cottage Cypress Lane
Cypress, TX 77433                                            18475    9/29/2020       24 Hour Fitness USA, Inc.                $107.17                                                                              $107.17
Harris, Christopher
16592 Robert Lane
Huntington Beach, CA 92647                                    7335     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00


                                                                                                     Page 626 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 186 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Harris, Claire
100 DeHaven Dr, Apt 304
Yonkers, NY 10703                            22642    10/1/2020    24 Hour Fitness Worldwide, Inc.             $143.00                                                                              $143.00
Harris, Cymone
4359 Kevinkay Dr
Houston, TX 77084                             1591    7/14/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Harris, David J.
11094 Los Olivos Drive
Moreno Valley, CA 92557                       3595    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Harris, Debbie
16592 Robert Lane
Huntington Beach, CA 92647                    9673     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Harris, Don
26619 Cottage Cypress Lane
Cypress, TX 77433                            20240    9/29/2020       24 Hour Fitness USA, Inc.                $107.17                                                                              $107.17
Harris, Farrell
2801 Oliver Ave.
Oakland, CA 94605                            25649    10/16/2020   24 Hour Fitness Worldwide, Inc.                               $0.00          $961.00          $961.00                          $1,922.00
Harris, Jeremy
16592 Robert Lane
Huntington Beach, CA 92647                    9492     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Harris, Jesse
704 Darlington Trail
Fort Worth, TX 76131                          4222    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $105.00                           $105.00                            $210.00
Harris, Julie Beth
3159 Misurina Ave
Henderson, NV 89044                          10253     9/7/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Harris, Kyira A
70 Park Terrace East, 6B
New York, NY 10034                           20310    9/30/2020    24 Hour Fitness Worldwide, Inc.             $189.00                                                                              $189.00
Harris, Lisabeth
9100 Coulter Court
Bakersfield, CA 93311                         181     6/30/2020    24 Hour Fitness Worldwide, Inc.             $192.48                                                                              $192.48
Harris, Makena
10790 SW Murdock St
N12
Tigard, OR 97224                              1021     7/8/2020    24 Hour Fitness Worldwide, Inc.                 $67.50                                                                            $67.50
Harris, Maria Luisa
2603 Falcon Knoll Lane
Katy, TX 77494                                4547    8/29/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Harris, Matthew
16592 Robert Lane
Huntington Beach, CA 92647                    9676     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Harris, Megan
16592 Robert Lane
Huntington Beach, CA 92647                    9767     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Harris, Melita
P.O. Box 5981
Buena Park, CA 90622                         26111    11/1/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00


                                                                                     Page 627 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 187 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Harris, Montrell m
5025 Lapaz dr
San Diego, ca 92113                           9743     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00                                                                $0.00
Harris, Qaasim
6809 Woodland Vase Ct
Las vegas , NV 89131                          5341    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Harris, Randy
16592 Robert Lane
Huntington Beach, CA 92647                    9470     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
HARRIS, REGINA
923 OAKLAND DRIVE
IRVING, TX 75060                              5558    8/31/2020     24 Hour Fitness Worldwide, Inc.              $187.47                                                                              $187.47
Harris, Richard Harti
P.O. Box 726
Vista, CA 92085                              22615    10/2/2020     24 Hour Fitness Worldwide, Inc.              $785.45                                                                              $785.45
Harris, Robert S.
11328 Linares St.
San Diego, CA 92129                           2014    7/20/2020    24 Hour Fitness United States, Inc.           $175.96                                                                              $175.96
Harris, Scott
12 School Lane
Scarsdale, NY 10583                          20570    9/30/2020     24 Hour Fitness Worldwide, Inc.             $4,081.00                                                                           $4,081.00
Harris, Stephanie
1010 N. Prairie Lane
Raymore, MO 64083                            25791    10/21/2020    24 Hour Fitness Worldwide, Inc.           $21,000.00                                                                           $21,000.00
Harris, Teresa
9D Queen Victoria Way
Chester, MD 21619                            22464    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $499.98                                                              $499.98
Harris, Tommy
13100 Melanie Ln
Spc 79
Westminster, CA 92683                        10061     9/4/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Harrison, Alrad
G. Dallas Horton & Associates
4435 South Eastern Ave.
Las Vegas, NV 89119                          17356    9/22/2020        24 Hour Fitness USA, Inc.             $990,000.00                                                                          $990,000.00
Harrison, Alrad
G. Dallas Horton & Associates
4435 South Eastern Ave.
Las Vegas, NV 89119                          19138    9/25/2020        24 Hour Fitness USA, Inc.             $990,000.00                                                                          $990,000.00
Harrison, Cynthia Cassandra
3443 Addicks Clodine Rd. Apt 4101
Houston, TX 77082                             3133    8/11/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Harrison, Daniel
640 Watertown Lane
Chula Vista, CA 91913-2443                    4363    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Harrison, David
21941 Bacalar
Mission Viejo, CA 92691                       3567    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00




                                                                                        Page 628 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 188 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Harrison, Geoffrey
3205 Los Feliz Blvd. Apt 11-111
Los Angeles, CA 90039                         26140    11/1/2020       24 Hour Fitness USA, Inc.               $1,155.00                                                                           $1,155.00
Harrison, Kallum
1145 SE Malden St
Portland, OR 97202                              55     6/29/2020    24 Hour Fitness Worldwide, Inc.             $972.00                                                                              $972.00
Harrison, Lance
1240 Cambridge Ave
Plainfield, NJ 07062                           7344     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Harrison, Michael A
27302 Trigo Circle
Mission Viejo, CA 92691                       12867    9/11/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Harrison, Paul
133 E De La Guerra St 156
Santa Barbara, CA 93101                        4443    8/28/2020    24 Hour Fitness Worldwide, Inc.             $270.41                                                                              $270.41
Harrison, Richard
4752 Tiara Drive Unit 202
Huntington Beach, CA 92649                    11583    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                               $299.00                            $299.00
Harrison, Romar J
17593 Perilla Drive
San Bernardino, CA 92407                       7625     9/3/2020    24 Hour Fitness Worldwide, Inc.             $159.00                                                                              $159.00
Harrison, Thomas
13262 Orange Knoll Drive
Santa Ana, CA 92705                           12755    9/13/2020       24 Hour Fitness USA, Inc.                $205.65                                                                              $205.65
Harrison-Sawyer, Theresa
18106 Castle Rain Dr.
Humble, TX 77346                               1293    7/11/2020    24 Hour Fitness Worldwide, Inc.             $103.89                                                                              $103.89
Harshbarger, Jammi
1909 Tyndrum Lane
Folsom, CA 95630                              12912    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Harshbarger, John
1909 Tyndrum Lane
Folsom, CA 95630                              12915    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
HART, BRYAN
1545 BAILEY DRIVE
FAIRFIELD, CA 94533                           23827    10/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Hart, Caryn
2699 Wilson Street
Carlsbad, CA 92008                             6089     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hart, James M.
4057 Poplar Avenue
Concord, CA 94521                             20857    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hart, Jamison
1318 Alpine Lane
Huntington Beach, CA 92648                    26404    11/12/2020   24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Hart, John
15734 Blue Pearl Court
Monument, CO 80132-7726                        1262    7/10/2020            24 Denver LLC                           $79.00                                                                            $79.00




                                                                                      Page 629 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 189 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hart, Rhonda
1737 W Ave k9
Lancaster , CA 93534                          26157    11/2/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Hart, Sara
1726 Champa St.
Apt 5F
Denver, CO 80202                              21457    10/1/2020    24 Hour Fitness United States, Inc.             $59.52                                                                              $59.52
Hartenstein, Harvey
47-455 Lulani St
Kaneohe , HI 96744                            26165    11/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,985.00                                                           $1,985.00
Hartenstein, Rohna G.
47-455 Lulani St
Kaneohe, HI 96744                             26185    11/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,100.00                                                           $1,100.00
Harter, Susanna M.
17182 Cobra lane
Huntington Beach, CA 92647                    22802    10/2/2020     24 Hour Fitness Worldwide, Inc.             $8,525.11                                                                           $8,525.11
Hartless, Tyson
38010 Spring Canyon Dr
Murrieta, CA 92563                             1436    7/13/2020     24 Hour Fitness Worldwide, Inc.                              $360.00                           $360.00                            $720.00
Hartley, Joseph L.
1601 Orvieto Ct
Pleasanton, CA 94566                          17087    9/21/2020              RS FIT CA LLC                      $1,548.00                                                                           $1,548.00
HARTMAN, JEFF
3336 BALDWIN PARK BLVD.
BALDWIN PARK, CA 91706                        18339    9/29/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
Hartman, Luke Peter
2120 Brookhaven Ave.
Placentia, CA 92870                            8287     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hartooni, Armineh
6845 Parsons Trail
Tujunga, CA 91042                             14300    9/15/2020     24 Hour Fitness Worldwide, Inc.             $2,064.00                                                                           $2,064.00
Hartzell, Steven
28627 Vista Madera
Rancho Palos Verdes, CA 90275                 14244    9/15/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Hartzheim, Joel
PO Box 91711
City of Industry, CA 91715-1711                7329     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Harutunian, Albert
P.O. Box 22795
San Diego, CA 92192-2795                      10406     9/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Harutyunyan, Anna
555 John Muir Dr, Apt B602
San Francisco, CA 94132                       21718    10/3/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Harutyunyan, Maria
24334 Sage Ct #238
Laguna Hills, CA 92653                        26097    10/29/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Harvey, Austin
9391 Banning Ave
Huntington Beach, CA 92646                    11962     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00


                                                                                         Page 630 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 190 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Harvey, Connor
9391 Banning Ave
Huntington Beach, CA 92646                   10729     9/8/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Harvey, Darryl
608 N Fair Oaks Ave.
#128
Pasadena, CA 91103                            6146     9/1/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
HARVEY, DAVA
5511 KANEL CIRCLE
CYPRESS, CA 90630                             9803     9/7/2020       24 Hour Fitness USA, Inc.                    $92.25                                                                            $92.25
Harvey, Mark
27351 Palo Verde Place. #202
Santa Clarita, CA 91387                      20993    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Harvey, Stephanie
15743 Via Calanova
San Diego, CA 92128                           7823     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Harvey, Susan
6895 Bluefield Ct
San Diego, CA 92120                           3706    8/28/2020       24 Hour Fitness USA, Inc.               $1,400.00                                                                           $1,400.00
Harvey, Vera
7508 Batkin Court
Cotati, CA 94931                              7918     9/2/2020       24 Hour Fitness USA, Inc.               $3,384.00                                                                           $3,384.00
HARWOOD, QUINN
2317 BILLY PAT RD
LEANDER, TX 78641                            15043    9/17/2020       24 Hour Fitness USA, Inc.                    $80.00                                                                            $80.00
Hasan, Umar Syed
2565 Alvin Avenue Apt 139
San Jose, CA 95121                           10590     9/8/2020       24 Hour Fitness USA, Inc.                    $62.73                                                                            $62.73
Hasbrouck, Michael
7623 Lone Tree Peak Street
Las Vegas, NV 89166                          27027    12/11/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Hasenohrl, Richard
4730 E Blue Bird Ave.
Orange, CA 92869                             16315    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $460.00                                                              $460.00
Hashemi, Amir
10 San Simeon
Laguna Niguel, CA 92677                       8626     9/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hashimoto, Harold Sakae
2268 Aamanu St.
Pearl City, HI 96782                          1225    7/13/2020    24 Hour Fitness Worldwide, Inc.            $1,960.21                                                                           $1,960.21
Hashimoto, Jason
14174 Outrigger Drive
San Leandro, CA 94577                         7413     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Hashimoto, Michael
18 Baneberry
Aliso Viejo, CA 92656                         7188     9/3/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Hashimoto, Mike M.
PO Box 1474
Wilsonville, OR 97070                        21412    10/1/2020    24 Hour Fitness Worldwide, Inc.             $123.00                                                                              $123.00


                                                                                     Page 631 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 191 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hashimoto, Shinji
250 Ohua Ave. #12A
Honolulu, HI 96815                            17358    9/24/2020    24 Hour Fitness Worldwide, Inc.             $164.87                                                                              $164.87
Hashimoto, Skye
1439 Ala Amoamo St
Honolulu, HI 96819-1708                       21214    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Haskins, Allie
4926 W 13th St.
Greeley, CO 80634                             19524    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $86.18                                                                            $86.18
Haskins, Andra P
                                              20401    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hasler, Samantha
6850 Mission Gorge Rd., #2574
San Diego, CA 92120                            1609    7/14/2020    24 Hour Fitness Worldwide, Inc.             $283.33                                                                              $283.33
Hasrat, Mirwais
5856 Owens Dr
Apt 516
Pleasanton, CA 94588                          27008    12/10/2020      24 Hour Fitness USA, Inc.                    $43.99                                                                            $43.99
Hassan, K M Showkot
1075 H ST
Union City, CA 94587                           6469     9/1/2020       24 Hour Fitness USA, Inc.                               $1,200.00                                                           $1,200.00
Hassan, Lavonne
321 Ogle St
Unit C
Costa Mesa, CA 92627                          16079    9/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Hassan, Mohamed
321 Ogle St
Unit C
Costa Mesa, CA 92627                          16356    9/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Hassan, Saffana
2530 Deep Oak Ct
Houston , TX 77059                             2872     8/7/2020    24 Hour Fitness Worldwide, Inc.             $510.00                                                                              $510.00
Hassan, Serag
752 Shell AVE APT #7
Martinez, CA 94553                             4964    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Hassett, Sean
211 W. Temple Street, Suite 1000
Los Angeles, CA 90012                         22367    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $120.00                            $60.00                            $180.00
Hassett, Sophie
4065 McLaughlin Avenue
Apartment 1
Los Angeles, CA 90066                         12576    9/11/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Hasson, Nancy
13951 Moorpark St #103
Sherman Oaks, CA 91423                        25396    10/12/2020   24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Hassonjee, Maria
4123 Snowbank Ct.
San Jose, CA 95135                            12413    9/12/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00




                                                                                      Page 632 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 192 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hatahet, Maher
2605 Grant Ave. #C
Redondo Beach, CA 90278                     16729    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,008.00                                                                           $1,008.00
Hatahet, Maher
2605 Grant Ave. #C
Redondo Beach, CA 90278                     19336    9/27/2020    24 Hour Fitness Worldwide, Inc.            $1,008.00                                                                           $1,008.00
Hatami, Susan
10166 McLaren Place
Cupertino, CA 95014                         19476    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Hatamian, Nikki
25475 Pacific Hills Drive
Mission Viejo, CA 92692                      6162     9/3/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Hatch, John M
100 E Whitestone Blvd #148-188
Cedar Park, TX 78613                        11634     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,399.98                                                                           $1,399.98
HATCH, JOHN M
100 E WHITESTONE BLVD #148-188
CEDAR PARK, TX 78613                        11640     9/9/2020       24 Hour Fitness USA, Inc.               $1,399.98                                                                           $1,399.98
Hatcher, Anthony R.
40 Vista Encanta
San Clemente, CA 92672                       3032    8/10/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Hatcher, Anthony R.
40 Vista Encanta
San Clemente, CA 92672                      19081    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Hatcher, Tywla
4209 Summer Star Lane
Fort Worth, TX 76244                        11358    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Hatcher, Valerie L.
8761 Escondido Ave
Hesperia, CA 92344                          24091    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,352.00                                                                           $1,352.00
Hatcher, Wirt
772 N Main St # 216
Tooele, UT 84074                            15218    9/18/2020       24 Hour Fitness USA, Inc.               $4,800.00                                                                           $4,800.00
Hath, Manoja
935 Mower Court
Thousand Oaks, CA 91362                     17485    9/23/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Hathaway, Dennis
1072 Palms Blvd
Venice, CA 90291                             7785     9/4/2020    24 Hour Fitness Worldwide, Inc.             $546.00                                                                              $546.00
Hathaway, Pamela L
16651 Cedar Run Dr
Orlando, FL 32828                            3078    8/14/2020    24 Hour Fitness Worldwide, Inc.            $1,084.00                                                                           $1,084.00
Hathaway, Pamela L
16651 Cedar Run Dr
Orlando, FL 32828                            9898     9/7/2020    24 Hour Fitness Worldwide, Inc.             $124.59                                                                              $124.59
Hatley, Abigail Mia Lai Ching
7020 Vassar Ave.
Canoga Park, CA 91303                        695      7/6/2020    24 Hour Fitness Worldwide, Inc.             $675.90                                                                              $675.90




                                                                                    Page 633 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 193 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hatoum, Zaher
304 Union Avenue
Wood-Ridge, NJ 07075                           5050    8/31/2020    24 Hour Fitness Worldwide, Inc.             $533.11                                                                              $533.11
Hattar, Cliff Peter
13990 Barnett Ln
Eastvale, CA 92880                             4594    8/29/2020    24 Hour Fitness Worldwide, Inc.             $226.00                                                                              $226.00
Haueter, Daniel B.
602 Alvarado Street
Redlands, CA 92373                             3537    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Haug, Todd
1514 NE 119th Ave.
Vancouver, WA 98684                           13401    9/13/2020    24 Hour Fitness Worldwide, Inc.             $320.00                                                                              $320.00
Haughelstine, Lisa A
1414 Corte Bravo
San Marcos, CA 92069                           7579     9/4/2020    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Haughin, Darlene B
2800 American River Dr.
Sacramento, CA 95864                          24605    10/5/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Haughton, Ra-Anna
14012 Rockaway Blvd
Jamaica, NY 11436                              5591    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.05                                            $49.95                            $250.00
Haumai...Lani,LLC
Theodore D.C. Young, Esq.
Cades Schutte LLP
1000 Bishop Street, Suite 1200
Honolulu, HI 96813                            22043    9/30/2020       24 Hour Fitness USA, Inc.                                                                              $55,151.63          $55,151.63
Hauptmann, Lisa A
94-051 Pumaia Way
Waipahu, HI 96797                              6284    8/31/2020       24 Hour Fitness USA, Inc.                $575.91                                                                              $575.91
Hauss, Frances
10604 Misty Redwood Trail
Fort Worth, TX 76177                          20927    9/30/2020       24 Hour Fitness USA, Inc.               $1,357.02                                                                           $1,357.02
Havenner, Briana
6007 Lewis Street
Arvada, CO 80004                              22477    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Havey, Brian
11645 Park Green Drive
Fairfax, VA 22030                              2886    7/30/2020       24 Hour Fitness USA, Inc.               $1,002.82                                                                           $1,002.82
Havlin, Jennifer
7009 Via Dono Dr
Austin, TX 78749                              21944    10/1/2020    24 Hour Fitness Worldwide, Inc.             $125.65                                                                              $125.65
Havrisik, Joy
6095 Calle Entrada
Yorba Linda, CA 92887                         20728    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $82.46                                                                            $82.46
Haw, Christine
3124 Ramada Court
Lafayette, CA 94549                           18662    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Hawaiian Electric Company
PO Box 2750
Honolulu, HI 96840                            14742    9/15/2020       24 Hour Fitness USA, Inc.             $20,995.74                                                                           $20,995.74

                                                                                      Page 634 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 194 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hawker, Brian Michael Lee
11714 SE 239th Pl
Kent, WA 98031                                18909    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $2,032.80                                                           $2,032.80
Hawker, Brian
11714 SE 239th Pl
Kent, WA 98031                                 841      7/8/2020     24 Hour Fitness Worldwide, Inc.                             $2,032.80                                                           $2,032.80
Hawki, Abadi
351 Addison Street
San Francisco, CA 94131                        2155    7/31/2020        24 Hour Fitness USA, Inc.                 $271.93                                                                              $271.93
Hawkins, Connor
9720 Danbury Ct.
Peyton, CO 80831                              27431    2/24/2021     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Hawkins, Cynthia
1338 Buckwood Dr.
Orlando, FL 32806                             10599     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
HAWKINS, KELLI ANN
1649 GLENMORE Dr.
LEWISVILLE, TX 75077                           803     6/30/2020        24 Hour Fitness USA, Inc.                    $45.00                                                                             $45.00
Hawkins, Kevin I
HC 61 Box 33415
Estes Park, CO 80517                           1640    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $45.94                                                                             $45.94
Hawkins, Paris
3506 Carriage Walk Ln
Laurel, MD 20724                              19818    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $51.98                                                                             $51.98
Hawkins, Ronald
1760 Riverstone Circle
Corona, CA 92883                              19127    9/28/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Hawkins, Sandra Lee
PO Box 51402
Irvine, CA 92619                               6386     9/3/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Hawkins, Shani
11620 S. Van Ness Avenue
Hawthorne , CA 90250                          18417    9/26/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hawkins-Woods, Sontrell
153 S. Wilmington Ave
Unit A
Compton, CA 90220                             14787    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hawkos, Shelley
350 South Jackson Street, Apt. 144
Denver, CO 80209                              19789    9/29/2020              24 Denver LLC                          $63.98                                          $63.98                            $127.96
Hawley, Bonnie
11823 Scott Ave.
Whittier, CA 90604                            23697    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hawley, Jeff
6333 College Grove Way Unit 2206
San Diego, CA 92115                           20568    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hawryszczak, Barbara
542 Hamilton Avenue Unit B
Nashville, TN 37203                            792     6/30/2020     24 Hour Fitness Worldwide, Inc.              $613.52                                                                              $613.52


                                                                                         Page 635 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 195 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Haya, David N.
2882 Laramie Ave
San Ramon, CA 94583                          16771    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $1,940.00                                                           $1,940.00
HAYAKAWA, HIDEMITSU
3302 WATERMARKE PL
IRVINE, CA 92612                             15915    9/21/2020    24 Hour Fitness Worldwide, Inc.             $285.00                                                                              $285.00
Hayakawa, Saori
3302 Watermarke Pl
Irvine, CA 92612                             15865    9/21/2020    24 Hour Fitness Worldwide, Inc.             $285.00                                                                              $285.00
Hayama, Christine
131 Milford Drive
Corona Del Mar, CA 92625                     22810    10/2/2020       24 Hour Fitness USA, Inc.                $620.25                                                                              $620.25
Hayashi, Leslie A.
1645 Ala Wai Boulevard, #1201
Honolulu, HI 96815                            4022    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,306.72                                                                           $1,306.72
Hayashi, Sandra A
648 Preakness Drive
Walnut Creek, CA 94597                       26452    11/16/2020      24 Hour Fitness USA, Inc.                    $12.00                                                                            $12.00
Hayashi, Sandra
648 Preakness Drive
Walnut Creek, CA 94597                       27285    1/19/2021    24 Hour Fitness Worldwide, Inc.             $364.00                                                                              $364.00
Hayashi, Susan
1459 Onipaa Street
Honolulu, HI 96819                           23213    10/2/2020       24 Hour Fitness USA, Inc.               $1,960.21                                                                           $1,960.21
Hayashi, Susan
1459 Onipaa Street
Honolulu, HI 96819                           23093    10/2/2020       24 Hour Fitness USA, Inc.               $1,960.21                                                                           $1,960.21
Hayashi, Susan
1459 Onipaa Street
Honolulu,, HI 96819                          23080    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,960.21                                                                           $1,960.21
Hayashida, Jacqueline M.
1434 Punahou Street
#1125
Honolulu, HI 96822-4752                      20760    9/29/2020    24 Hour Fitness Worldwide, Inc.            $5,799.21                                                                           $5,799.21
Haycock, Christy
1213 Telegraph Ave.
Bakersfield, CA 93305                         729      7/7/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Haycock, Christy
1213 Telegraph Ave.
Bakersfield, CA 93305                        16241    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Haycraft, Crystal Charlene
P.O. Box 1481
San Clemente, CA 92674                       10519     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Haycraft, Crystal Charlene
PO Box 1481
San Clemente, CA 92674                       10136     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Haycraft, Crystal
PO Box 1481
San Clemente, CA 92674                       10817     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00


                                                                                     Page 636 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 196 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hayden, Janice C.
3344 NE 25th Ave
Portland, OR 97212-2505                      14747    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $1,140.00                                                           $1,140.00
Hayden, Janice Cafeo
3344 NE 25th Ave
Portland, OR 97212                           14681    9/16/2020       24 Hour Fitness USA, Inc.                    $67.18                                                                            $67.18
Haye, Gayle L
6459 Tilia Place, Unit 302
Carlsbad, CA 92011                            1715    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $22.50                                                                            $22.50
Hayes, Angel
3964 Rivermark Plz #247
Santa Clara, CA 95054                         4567    8/31/2020         24 San Francisco LLC                  $3,000.00                                                                           $3,000.00
HAYES, CHARLES F.
4695 WILDWOOD CT.
FAIRFIELD, CA 94534                          25101    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $203.00                            $203.00
Hayes, Coqueise
1304 N. Wren Street Apt D
Anaheim, CA 92801                            12775    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Hayes, Donna
P.O. BOX 1971
Hawthorne, CA 90251                          14487    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hayes, Gabrielle
1715 High Street, Apt. 307
Oakland, CA 94601                            26583    11/21/2020      24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
Hayes, Janice
3248 NW 43 Place
Oakland Park, FL 33309                        2830    8/18/2020    24 Hour Fitness Worldwide, Inc.             $149.82                                                                              $149.82
Hayes, Jannette
177 E. Hartsdale Ave.
Apt #5W
Hartsdale, NY 10530                           8508     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Hayes, Jennifer
2677 Locust Street
San Diego, CA 92106                          15083    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $16.00                                                                            $16.00
Hayes, Linda
5550 N Braeswood Blvd 140
Houston, TX 77096                            10931     9/9/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Hayes, Lyndsay
13232 Orange Ct.
Chino, CA 91710                               6425     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Hayes, Noel G
22555 NORTHVIEW DRIVE
HAYWARD, CA 94541                            20414    9/30/2020    24 Hour Fitness Worldwide, Inc.             $474.00                                                                              $474.00
Hayes, Reed
1320 Auburn Pl
Plano, TX 75093                              27337    1/27/2021    24 Hour Fitness Worldwide, Inc.                 $35.79                                                                            $35.79
Hayes, Timothy
1210 West Avenue J, Suite 300
Lancaster, CA 93534                          14207    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.99                            $699.99


                                                                                     Page 637 of 1763
                                                       Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 197 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Haynes, Andrea
200 Davey Glen Rd #329
Belmont, CA 94002                           14146    9/15/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Hays, Patricia
125 N Mary Ave
Sunnyvale, CA 94086                          1974    7/20/2020     24 Hour Fitness Worldwide, Inc.              $356.00                                                                              $356.00
Hayward, Christine
1968 S. Coast Hwy
Suite 1477
Laguna Beach, CA 92851                      14135    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Hayward, Robert
11486 Southampton Ct
Rancho Cucamonga, CA 91730                   4215    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Hayward, Robert
11486 Southampton Ct
Rancho Cucamonga, CA 91730                  17107    9/22/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Haywood, Johnathon
2 Carriage Way
Pomona, CA 91766                            12062    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Hazelton, Bill
6700 Sheltondale Ave.
West Hills, CA 91307                         6070    8/31/2020     24 Hour Fitness Worldwide, Inc.                $83.98                                                                              $83.98
Hazelton, Marlee
6700 Sheltondale Ave.
West Hills, CA 91307                         6228    8/31/2020     24 Hour Fitness Worldwide, Inc.                $83.99                                                                              $83.99
Hazen, Cristelyn
607 Valdez Circle
Placentia, CA 92870                         23822    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Hazzard, Charles R
2828 277th Terrace SE
Sammamish, WA 98075                          5193    8/28/2020     24 Hour Fitness Worldwide, Inc.             $2,059.20                                                                           $2,059.20
He, Dan Hua
6250 Marguerite Dr
Newark, CA 94560                            19365    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
He, Jia
6713 Walebridge Ln
Austin, TX 78739                            19467    9/28/2020     24 Hour Fitness Worldwide, Inc.              $198.61                                                                              $198.61
He, Jia
6713 Walebridge Ln
Austin, TX 78739                            19617    9/28/2020     24 Hour Fitness Worldwide, Inc.              $198.61                                                                              $198.61
HE, JINXIA
511 FLYNN AVE
REDWOOD CITY, CA 94063                      17996    9/24/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
He, Lili
2723 Nicasio Ct.
San Jose, CA 95127                          14974    9/17/2020     24 Hour Fitness Worldwide, Inc.                                               $232.91                                             $232.91
He, Lili
4708 Deer Valley Lane
Richardson, TX 75082                        22451    10/1/2020     24 Hour Fitness Worldwide, Inc.              $336.37                                                                              $336.37


                                                                                       Page 638 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 198 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
He, MingWei
2914 Brighten Trails Ln
Pearland, TX 77584                            11886    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
He, Ning
20058 Gem Ct
Castro Valley, CA 94546                        4393    8/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
He, Ning
20058 Gem Ct
Castro Valley, CA 94546                       26167    11/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
He, Patrick
1690 Topiary Drive
Manteca, CA 95337                               50     6/28/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
He, Pinying
5125 Esposito Ave
Las Vegas, NV 89141                            6765     9/3/2020     24 Hour Fitness Worldwide, Inc.              $384.00                                                                              $384.00
He, Sarra
1750 Vallejo Street Apt 104
San Francisco, CA 94123                       10961     9/8/2020     24 Hour Fitness Worldwide, Inc.             $9,500.00                                                                           $9,500.00
He, Sihong
1599 Calle Avelino
Duarte, CA 91010                               9781     9/6/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
He, Steven
2133 Edmore Ave
Rowland Heights, CA 91748                     15922    9/20/2020     24 Hour Fitness Worldwide, Inc.              $124.00                                                                              $124.00
He, Xuefeng
4833 Primrose LN
Livermore, CA 94551                           14371    9/16/2020    24 Hour Fitness United States, Inc.             $93.98                                                                              $93.98
He, Yingchun
6744 Inwood Dr
Fort Worth, TX 76182                          13465    9/13/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
He, Yunsheng
5 Cuzzano Aisle
Irvine, CA 92626                              18726    9/25/2020     24 Hour Fitness Worldwide, Inc.              $187.50                                                                              $187.50
He, Zhaohui
PO Box 464
Anaheim, CA 92815                             10234     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Heab, Eang Hoy
                                              21623    10/1/2020     24 Hour Fitness Worldwide, Inc.              $232.31                                                                              $232.31
Heab, Eang
2780 Wilkey CT
San Jose, CA 95127-3940                       21532    10/1/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Heab, Suri
                                              21619    10/1/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Head, Theresa
741 E Poppyfields Drive
Altadena , CA 91001                           20554    9/29/2020     24 Hour Fitness Worldwide, Inc.                $73.98                                                                              $73.98
Heafner-Haggith, Linda S.
47-338 Mawaena Street
Kaneohe, Hawaii 96744                         17184    9/21/2020     24 Hour Fitness Worldwide, Inc.              $168.54                                                                              $168.54


                                                                                         Page 639 of 1763
                                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 199 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Heald, Kim
1272 Chateau Montelena
Bonsall, CA 92003                                              5888    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Healon, Katheryn
1677 Green Briar Ln
Fallbrook, CA 92028                                           21611    10/1/2020     24 Hour Fitness Worldwide, Inc.           $37,313.67                                                                           $37,313.67
Healy, Aimee Lee
537 W Dunton Ave
Orange, CA 92865                                              20027    9/30/2020        24 Hour Fitness USA, Inc.             $165,000.00                                                                          $165,000.00
Healy, Douglas
175 Susquehanna Ave
Lincoln, NJ 07035                                             23493    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.74                                                                              $699.74
Healy, Kevin J
3555 NE 133rd Ave
Portland, OR 97230                                            23378    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Healy, Kristina
1550 Rory Ln. #91
Sim Valley, CA 93063                                          25612    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Healy, Michael
15349 W 64th Dr.
Unit B Mailbox 8
Arvada, CO 80007                                              20409    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,983.98                                                                           $2,983.98
Heard, Terrence
5924 Melrose Ave #2
Los Angeles, CA 90038-3634                                    14032    9/14/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Hearold, Donna M.
13055 Amber Meadow Dr.
Forney, TX 75126                                               2785    7/28/2020     24 Hour Fitness Worldwide, Inc.             $2,990.00                                                                           $2,990.00
Heath, Allen
38000 Camden St #109
Fremont, CA 94536                                              4091    8/27/2020    24 Hour Fitness United States, Inc.              $48.00                                                                             $48.00
Heath, Michelle
3539 East Valley Parkway
Escondido, CA 92027                                           14953    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Heath, Sara E
45917 Gold Mine Drive
Temecula, CA 92592                                            20601    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Heather Margratha Murray for herself and Lilianna Barchers
and Faith Barchers
Heather M. Murray
7040 NE Roselawn St.
Portland, OR 97218                                            19997    9/29/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                           $30,000.00
Hebert, Ryan
112 Mazza St NE
Orting, WA 98360                                              18513    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Hebert, Wesley
12916 27th Dr SE
Everett, WA 98208                                             25195    10/11/2020    24 Hour Fitness Worldwide, Inc.                              $876.00                                                              $876.00




                                                                                                         Page 640 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 200 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hecht, Margaret
3626 Kings Highway Apt.3E
Brooklyn, NY 11234-2732                       25270    10/12/2020          24 New York LLC                                                       $430.00                                             $430.00
Heck, Brian
290 Esteban Way
San Jose, CA 95119                            16056    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Heck, Darren
290 Esteban Way
San Jose, CA 95119                            17694    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hecker, Daniel R
6941 Hwy 72 W
#4207
Huntsville, AL 35806                           5033    8/31/2020       24 Hour Fitness USA, Inc.               $1,444.00                                                                           $1,444.00
Hecker, Karen
1011 S.Valentia St. Unit 94
Denver, CO 80247                              10795     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,046.64                                                                           $1,046.64
Heckerman, Brent
983 Serena Dr
Pacifica, CA 94044                            15323    9/18/2020    24 Hour Fitness Worldwide, Inc.             $231.00                                                                              $231.00
Heckert, Austin
245 W Clarendon St
Gladstone, OR 97027                           16625    9/21/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Heckman, Jerry
16116 E Easter Circle #303
Aurora, CO 80016                              26831    12/2/2020            24 Denver LLC                                        $49.00                                                               $49.00
Heckman, Martha
2011 Edgegate Dr
San Jose, CA 95122                            17881    9/24/2020    24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Heckman, Michael
2011 Edgegate Dr
San Jose, CA 95122                            15858    9/24/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Hedderson, John
1015 South Beach Drive
Sacramento, CA 95831                          19085    9/28/2020    24 Hour Fitness Worldwide, Inc.             $672.00                                                                              $672.00
Hedges, Rashid
10105 Georgian Lane
Upper Marlboro, MD 20772                      20008    9/29/2020    24 Hour Fitness Worldwide, Inc.             $281.94                                                                              $281.94
Hedlund, Beth
4957 Valley Willow Way
Elk Grove, CA 95758                           17289    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hedlund, Mark
4957 Valley Willow Way
Elk Grove, CA 95758                           17266    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hedrick, Catherine P.
4825 Cork Place
San Diego, CA 92117                           18854    9/26/2020    24 Hour Fitness Worldwide, Inc.            $5,343.28                                                                           $5,343.28
Hedrick, Mel S.
4825 Cork Place
San Diego, CA 92117                           18976    9/26/2020    24 Hour Fitness Worldwide, Inc.            $7,163.28                                                                           $7,163.28


                                                                                      Page 641 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 201 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hedyastuti, Lucia
1416 Oak Avenue
Redwood City, CA 94061                       25715    10/19/2020   24 Hour Fitness Worldwide, Inc.                 $59.99                                                                            $59.99
Heeren, Randall J
1325 Barrington Way Apt 1
Glendale, CA 91206                            8592     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49
Heerhartz, Roma
4516 Azure Court
Sacramento, CA 95864                          7780     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Hefflinger, Dean
10214 29th Ave SE
Everett, WA 98208-4543                       10313     9/8/2020    24 Hour Fitness Worldwide, Inc.              $693.94                                                                             $693.94
Hegde, Shainy
9898 Elmhurst Dr
Granite Bay, CA 95746                        18796    9/26/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Hegi, Bo
450 W Cool Dr Apt. 340
Oro Valley, AZ 85704                         17442    9/28/2020    24 Hour Fitness Worldwide, Inc.              $199.67                                                                             $199.67
Hehner, Ky C.
11855 US Hwy 285 Unit A
Conifer, CO 80433                            19004    9/28/2020    24 Hour Fitness Worldwide, Inc.              $432.36                                                                             $432.36
Heidbreder, Lynn J.
4254 Knoxville Avenue
Lakewood, CA 90713                            1487    7/14/2020    24 Hour Fitness Worldwide, Inc.                 $28.00                                                                            $28.00
Heidenreich, Richard
1420 Timber Ridge Drive
Allen, TX 75002                              26914    12/7/2020    24 Hour Fitness Worldwide, Inc.              $750.00                                                                             $750.00
Heider, Nancy
596 Shetland Court
Milpitas, CA 95035                            6110     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Heights Plaza LLC
Ravin Greenberg
127 West 129 Street
Attn: Chad Friedman, Esq.
NY, NY 10027                                  2884    8/11/2020       24 Hour Fitness USA, Inc.            $2,413,583.04                                                                      $2,413,583.04
Heights Plaza LLC
Ravin Greenberg
Attn: Chad Friedman, Esq.
127 West 129 Street
New York, NY 10027                            2423    8/11/2020       24 Hour Fitness USA, Inc.             $626,195.99                                                                         $626,195.99
Heights Plaza LLC
Ravin Greenberg
Attn: Chad Friedman, Esq.
127 West 129 Street
New York, NY 10027                            3030    8/11/2020    24 Hour Fitness Worldwide, Inc.         $7,140,183.15                                                                      $7,140,183.15
Heilman, GD
Gale Heilman
16835 Algonquin Street, #156
Huntington Beach, CA 92649                   22467    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $801.34                                                              $801.34


                                                                                     Page 642 of 1763
                                                     Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 202 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Heim, Devon and Jonathan
1578 Ritchie Lane
Annapolis, MD 21401                        995      7/7/2020     24 Hour Fitness Worldwide, Inc.              $119.72                                                                              $119.72
Heimbach, Judith
32 Rockwood Dr.
Rockaway, NJ 07866                         1059     7/7/2020     24 Hour Fitness Worldwide, Inc.              $358.75                                                                              $358.75
Heimbach, Judith
32 Rockwood Dr.
Rockaway, NJ 07866                        17584    9/22/2020    24 Hour Fitness United States, Inc.           $358.75                                                                              $358.75
Heimbach, Mercy
235 56th St
Apt 7
West New York, NJ 07093                   12735    9/11/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Heimburger, Brett
4746 Wallace Ln
Holladay, UT 84117                         7585     9/3/2020        24 Hour Fitness USA, Inc.                 $268.74                                                                              $268.74
Heinsohn, Stephanie
368 Montclair Drive
Santa Clara, CA 95051                      8091     9/4/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
HEINTZ, AMY
12020 BROKEN HILL ROAD
RENO, NV 89511-9286                       22309    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,056.00                                                                           $1,056.00
Heinzelmann, Viola
42568 Jolene Court
Temecula, CA 92592                        13243    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Heissinger, Keely
20252 Archwood St
Winnetka, CA 91306                        15423    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $11.77                                                                             $11.77
Heitz, Jo
3535 Fair Oaks Ave
Altadena, CA 91001                        26809    12/1/2020     24 Hour Fitness Worldwide, Inc.             $1,858.08                                                                           $1,858.08
Held, Hilda
900 Saturn Dr #701
Colorado Springs, CO 80905                22552    10/2/2020     24 Hour Fitness Worldwide, Inc.              $878.78                                                                              $878.78
Held, Sarah M.
2316 Cotton Court
Santa Rosa, CA 95401                       3688    8/28/2020        24 Hour Fitness USA, Inc.                    $51.99                                                                             $51.99
Heldman, Alyssa
8 Belaire
Laguna Niguel, CA 92677                   26482    11/16/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Heldman, Tonina
8 Belaire
Laguna Niguel, CA 92677                   26480    11/16/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
HELEN COFFMAN AND OR KATE COFFMAN
3106 S. PLYMOUTH PASEO
ONTARIO, CA 91761                         24880    10/5/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Helene Nieman, Guardian
27110 Grand Central Pkwy Apt 30N
Floral Park, NY 11005-1230                17956    9/24/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00


                                                                                     Page 643 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 203 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Helfand, Taylor
2126 E. Burnside St. Apt 2
Portland, OR 97214                           26437    11/13/2020 24 Hour Fitness United States, Inc.                             $553.04                                                              $553.04
Helfert, Jay
4118 W. 168th St.
Lawndale, CA 90260                            6197    8/31/2020        24 Hour Fitness USA, Inc.                 $168.00                                                                              $168.00
Helin, Wallace F
3100 Experanza Xing, Apt/ 6412
Austin, TX 78758                              4533    8/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,767.00                                                           $1,767.00
Helland, Scott
255 East 49th Street
Apartment 15-C
New York, NY 10017                            328     6/23/2020     24 Hour Fitness Worldwide, Inc.              $916.00                                                                              $916.00
Hellbusch, Nelson Reid
3749 Dublin Ave S
Salem, OR 97302                              14266    9/15/2020     24 Hour Fitness Worldwide, Inc.              $947.94                                                                              $947.94
Hellen, Olof
3457 Maplethorpe Ln.
Soquel, CA 95073-2918                        26226    11/4/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Hellen, Olof
Olof Hellen
3457 Maplethorpe Ln.
Soquel, CA 95073 2918                         2429    7/27/2020    24 Hour Fitness United States, Inc.           $120.00                                                                              $120.00
Heller, Lauren
3834 175th Ave NE Apt F26
Redmond, WA 98052                            10128     9/8/2020     24 Hour Fitness Worldwide, Inc.              $243.99         $406.00                                                              $649.99
Helling, Shirley F
3100 6th Ave
Unit 404
San Diego, CA 92103                          14896    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,099.00                                                                           $1,099.00
Hellman, Debbie
1327 N. Cascade Ave
Colorado Springs, CO 80903                    3524    8/27/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
HELLMAN, DEBBIE
1327 N. CASCADE AVE
COLORADO SPRINGS, CO 80903                   24483    10/6/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Hellman, Larry
12 Davis Lane
Penngrove, CA 94951                           8804     9/4/2020     24 Hour Fitness Worldwide, Inc.              $142.54                                                                              $142.54
Helmi, David
300 E Bay Blvd #34
Port Hueuneme, CA 93041                       3383    8/27/2020    24 Hour Fitness United States, Inc.           $460.99                                                                              $460.99
Helms, Shirley L.
7679 Ameswood Road
Houston, TX 77095                            17891    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,920.00                                                                           $1,920.00
Helo, Dalal
22611 Crespi Street
Woodland Hills, CA 91364                     20486    10/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                        Page 644 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 204 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hemati, Farshid
7111 Compadre Court
Carmichael, CA 95608                         15735    9/20/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hemati, Shahrzad
25514 Celtic Terrace Drive
Katy, TX 77494                               15741    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hemphill, Rachel
3739 Park Blvd Way
Oakland, CA 94610                            27428    2/23/2021     24 Hour Fitness Worldwide, Inc.              $696.60                                                                              $696.60
Henderson, Carlena T
7901 S Lake Dr Apt C
Dublin, CA 94568-3334                        16972    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $5,681.29                                                           $5,681.29
Henderson, Grant
8038 Mason Drive
Rohnert Park, CA 94928                        7031     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Henderson, Jacqueline
4735 Sepulveda Blvd, #415
Sherman Oaks, CA 91403                        5081    8/31/2020        24 Hour Fitness USA, Inc.                    $46.99                                                                             $46.99
Henderson, John
1515 Sutter Street
Apartment #229
San Francisco, CA 94109                       4040    8/27/2020          24 San Francisco LLC                       $99.00                                                                             $99.00
Henderson, Kesha
5130 Clark Street
Lynwood, CA 90262                             6381    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Henderson, Shay
2159 21st Ave
San Francisco, CA 94116                      26171    11/3/2020          24 San Francisco LLC                    $364.67                                                                              $364.67
Henderson, Steven
4855 Baroque Terrace
Oceanside, CA 92057                          16811    9/21/2020    24 Hour Fitness United States, Inc.           $528.57                                                                              $528.57
Henderson-Smith, Tonya
PO Box 701493
Dallas, TX 75370                             13862    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hendler, Michelle
2618 Calle Onice
San Clemente, CA 92673                       20642    9/30/2020     24 Hour Fitness Worldwide, Inc.              $291.25                                                                              $291.25
Hendrix, Giaunie
8136 15th Ave SW
Seattle, WA 98106                             3178    8/15/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
Hendrix, Kim
16596 Bordeaux Lane
Huntington Beach, CA 92649                    4822    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
HENEGHAN, INA
5654 PARK MANOR DR
SAN JOSE, CA 95118                           10975     9/9/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Henen, Michael
408 Cedar Mound Pass
Cedar Park, TX 78613                          4472    8/29/2020     24 Hour Fitness Worldwide, Inc.             $4,800.00                                                                           $4,800.00


                                                                                        Page 645 of 1763
                                                                               Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 205 of 441


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                                  Amount                                           Amount           Amount
Heng, Julien
357 Michelle Ln
Daly City, CA 94015                                                  9710     9/6/2020         24 San Francisco LLC                       $29.00                                                                            $29.00
Heng, Yanyan
2090 Radio Ave #12
San Jose, CA 95125                                                   4084    8/27/2020         24 San Francisco LLC                     $400.00                                                                            $400.00
Henneberger, Miriam
915 Everett St.
El Cerrito, CA 94530                                                 9249     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $113.40                                                              $113.40
Hennessy, John
                                                                    12053    9/11/2020    24 Hour Fitness Worldwide, Inc.               $349.99                                                                            $349.99
Henning, Cecilia
18073 Adams Way
Yorba Linda, CA 92886                                                4566    8/29/2020    24 Hour Fitness Worldwide, Inc.               $249.96                                                                            $249.96
Henning, Cecilia
18073 Adams Way
Yorba Linda, CA 92886                                                4684    8/29/2020    24 Hour Fitness Worldwide, Inc.               $249.96                                                                            $249.96
Henrichs, Sher
2211 SE 34th Ave
Portland, OR 97214                                                   1901    7/18/2020    24 Hour Fitness Worldwide, Inc.               $249.96                                                                            $249.96
Henrichs, Sher
2211 SE 34th Ave
Portland, OR 97214                                                  16959    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $249.96                                                              $249.96
Henrichsen, Ryan
817 Craters of the Moon Blvd
Pflugerville, TX 78660                                               1970    7/21/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
HENRIKS, TAMMY I
5178 MOWRY AVE 2194
FREMONT, CA 94538                                                   13996    9/16/2020    24 Hour Fitness Worldwide, Inc.               $150.00                                                                            $150.00
Henry Shihad and Ismail Imran, indiv and on behalf of all others
similarly situated
Reuben Nathan, Attorney at Law
2901 W Coast Hwy., Ste 200
Newport Beach, CA 92663                                             21903    10/1/2020    24 Hour Fitness Worldwide, Inc.         $30,000,000.00                                                                    $30,000,000.00
Henry Shihad and Ismail Imran, individually and on behalf of all
others similarly situated
Reuben Nathan, Attorney at Law
2901 W. Coast Hwy., Ste. 200
Newport Beach, CA 92663                                             22049    10/1/2020       24 Hour Fitness USA, Inc.            $30,000,000.00                                                                    $30,000,000.00
Henry, Araya
3340 Bailey Avenue Apt. 17F
Bronx, NY 10463                                                     22559    10/2/2020    24 Hour Fitness Worldwide, Inc.              $1,536.00                                                                         $1,536.00
Henry, Chris
3311 E. 68th St
Kansas City, MO 64132                                                6854     9/2/2020    24 Hour Fitness Worldwide, Inc.              $2,250.00                                                                         $2,250.00
Henry, Denise
526 W Ventura St.
Altadena,, CA 91001                                                 21346    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                                            Page 646 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 206 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
HENRY, DEVIN
526 VENTURA ST
ALTADENA, CA 91001                            24232    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Henry, Donovan
24115 Spring Sunset Drive
Spring, TX 77373                              11852    9/10/2020     24 Hour Fitness Worldwide, Inc.                                               $103.89                                             $103.89
Henry, Patricia
928 Station Way
Huntington Station , NY 11746                 21380    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,586.71                                                                           $1,586.71
Hensley, Dara
13373 Kibbings Road
San Diego, CA 92130                            2147     8/3/2020        24 Hour Fitness USA, Inc.                $1,290.00                                                                           $1,290.00
Hensley, Dara
13373 Kibbings Road
San Diego, CA 92130                           16225    9/17/2020        24 Hour Fitness USA, Inc.                $1,290.00                                                                           $1,290.00
Hensley, Mark D
2331 Franklin Ave E
Apt 302
Seattle, WA 98102                             24064    10/2/2020        24 Hour Fitness USA, Inc.                 $306.02                                                                              $306.02
Hensley, Mark
2331 Franklin Ave. E, Apt. 302
Seattle, WA 98102                             24059    10/2/2020        24 Hour Fitness USA, Inc.                 $306.02                                                                              $306.02
Henson, Cassandra
PO Box 406
Saco, ME 04072                                 3805    8/27/2020            24 New York LLC                       $359.95                                                                              $359.95
Henton, Beth
4611 Gulfstream Drive
Dallas, TX 75244                              14906    9/16/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Hentschel, Heidi
2000 S. Lakeline Blvd. Apt 1334
Cedar Park, TX 78613                           3638    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                                                              $325.00
Hentz, Brent J
1329 South Redondo Boulevard
Los Angeles, CA 90019                          9881     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Hepburn, Clarence A
7763 NW 14th pl
Miami, FL 33147                               26453    11/16/2020    24 Hour Fitness Worldwide, Inc.             $1,221.00                                                                           $1,221.00
Hepler, Danielle
1721 E Belt Line Rd, Apt 1111
Coppell, TX 75019                             27491    3/24/2021    24 Hour Fitness United States, Inc.              $52.00                                                                             $52.00
Hepner, Jack L
6312 Liza Lane
West Jordan, Utah 84081                        3587    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Her, Maiker
4712 Westlawn Ct SE
Salem, OR 97317                               14173    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Herbert, Allison
4256 MOUNT VERNON DRIVE
View Park, CA 90008                           10019     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00


                                                                                         Page 647 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 207 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Herbert, Gregg
PO Box 400298
Hesperia, CA 92340                          19785    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $96.00                                                                             $96.00
HERBERT, RHEA
4256 MOUNT VERNON DRIVE
VIEW PARK, CA 90008                         10152     9/8/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Herbert, Rodd
3616 Millbank
The Colony, TX 75056                        17212    9/22/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Herbert, Sharonne
2032 E. Bermuda St
Unit 105
Long Beach, CA 90814                        27137    12/20/2020    24 Hour Fitness Worldwide, Inc.                 $38.99                                                                             $38.99
Herbert-Voss, Ruth
974 East Platinum Way
Sandy, UT 84094-4606                        13645    9/14/2020     24 Hour Fitness Worldwide, Inc.              $159.80                                                                              $159.80
Herbst, Jamie
1422 Wabash Way
Roseville, CA 95678                          1082     7/7/2020        24 Hour Fitness USA, Inc.                $1,541.00                                                                           $1,541.00
Herbst, Jamie
1422 Wabash Way
Roseville, CA 95678                         16109    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,541.00                          $1,541.00
Heredia, Alejandro
32729 Orick St
Union City, CA 94587                        15446    9/21/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Heredia, George
300 W Carriage Dr. Apt. E
Santa Ana, CA 92707                          2383    7/24/2020    24 Hour Fitness United States, Inc.           $118.37                                                                              $118.37
Heres, Ana
195 Somerset drive
Massapequa, NY 11758                         3272    8/22/2020     24 Hour Fitness Worldwide, Inc.              $613.99                                                                              $613.99
Heres, Ana
195 Somerset Drive
Massapequa, NY 11758                         3225    8/21/2020     24 Hour Fitness Worldwide, Inc.              $613.99                                                                              $613.99
Herge Jr, Henry Curtis
5157 Kiowa Drive
Cheyenne Crossing
Frisco, TX 75034-1272                        8766     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,824.00                                                           $1,824.00
Herge, Madge L
5157 Kiowa Drive
Cheyenne Crossing
Frisco, TX 75034-1272                        9413     9/6/2020     24 Hour Fitness Worldwide, Inc.                             $1,824.00                                                           $1,824.00
Hering, Stuart
975 La Mirada Street
Laguna Beach, CA 92651                       7835     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $95.00                                                                             $95.00
Herink, Paul
291 Frank Applegate Rd
Jackson, NJ 08527-4215                      11197     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                       Page 648 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 208 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Herman, Courtney Kelly
5150 Whitman Way #201
Carlsbad, CA 92008                            9355     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                           $600.00                          $1,200.00
Hermansen, Kyle
1377 Sorrel St
Simi Valley, CA 93065                        23465    10/2/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Hermes, Ava
1205 Wilderness Pines Dr
Friendswood, TX 77546                        26681    11/24/2020    24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Hermes, Claire
1205 Wilderness Pines Dr
Friendswood, TX 77546                        26661    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hermes, Lisa
1205 Wilderness PInes Dr
Friendswood, TX 77546                        26660    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hermes, Mike
1205 Wilderness PInes Dr
Friendswood, TX 77546                        26714    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hermes, Sue
PO Box 19520
San Diego, CA 92159-0520                      3750    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hermes, Tom
1205 Wilderness Pines Dr
Friendswood, TX 77546                        26665    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hern, John Anthony
1729 Boylston Ave Apt 304
Seattle, WA 98122                            25294    10/12/2020    24 Hour Fitness Worldwide, Inc.               $125.00                                                                             $125.00
Hernandez, Adan
2481 Grove Way #20
Castro Valley, CA 94546                      26662     8/7/2020    24 Hour Fitness United States, Inc.              $98.98                                                                             $98.98
Hernandez, Adilson
                                             27498    3/29/2021        24 Hour Fitness USA, Inc.                  $300.00                                                                             $300.00
Hernandez, Alfie Joy
6706 Catoctin Ave
Las Vegas, NV 89139                          26657    11/23/2020 24 Hour Fitness United States, Inc.              $199.00                                                                             $199.00
Hernandez, Alfonso
3392 Buffalo Road
Perris, CA 92570                             11007    9/10/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Hernandez, Alfonso
Bauman Law
6800 Owensmouth Ave Suite 410
Canoga Park, CA 91303                        16795    9/24/2020    24 Hour Fitness United States, Inc.       $1,000,000.00                                                                      $1,000,000.00
Hernandez, Anthony
5713 Diablo Pl
Fontana, CA 92336                            22954    10/2/2020     24 Hour Fitness Worldwide, Inc.               $438.14                                                                             $438.14
Hernandez, Antonio
206 Chester Dr.
Friendswood, TX 77546                        26677    11/24/2020    24 Hour Fitness Worldwide, Inc.               $147.71                                                                             $147.71




                                                                                        Page 649 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 209 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hernandez, Billy Anthony
13428 Edgebrook Road
La Mirada, CA 90638                            8237     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hernandez, Carlos
17615 Sierra Hill St.
Canyon Country, CA 91351                       8243     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hernandez, Cathy
837 South B Street
Oxnard, CA 93030                              13411    9/14/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Hernandez, Cesar
401 Forest Drive
Edison, NJ 08817                              14182    9/15/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Hernandez, Christina
2265 CAHUILLA ST 20
Colton, CA 92324                              19012    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Hernandez, Christopher
6104 Gold Spirit St.
Eastvale, CA 92880                            21494    10/4/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Hernandez, Elvira
41652 Chardonnay Avenue
Palmdale, CA 93551                            27489    3/23/2021     24 Hour Fitness Worldwide, Inc.              $384.00                                                                              $384.00
Hernandez, Emmanuel
71 San Dimas Ave
Santa Barbara, CA 93111                        5224    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99           $0.00                                                              $429.99
Hernandez, Enrique Casillas
2148 Staghorn Way
Livermore, CA 94550                           25479    10/13/2020       24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Hernandez, Enrique R
3724 Crestview Dr.
Santa Rosa, CA 95403                           1471    7/13/2020        24 Hour Fitness USA, Inc.                $1,622.00                                                                           $1,622.00
Hernandez, Enrique
2626 E Gelid Ct
Anaheim, CA 92806                              5354    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Hernandez, Erika A
2220 Julian Ave
San Diego, CA 92113                           21541    9/29/2020    24 Hour Fitness United States, Inc.                           $125.00                                                              $125.00
Hernandez, Erika D.
9502 White Landing
Mont Belvieu, TX 77523                        16335    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,400.00                          $2,400.00
Hernandez, Erika D.
9502 White Landing
Mont Belvieu, TX 77523                        13483    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,400.00                          $2,400.00
Hernandez, Gerardo
15828 Hercules St
Hesperia, CA 92345                            16045    9/21/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hernandez, Hanna
8602 Ayer St Se
Olympia, WA 98501                              949      7/8/2020     24 Hour Fitness Worldwide, Inc.                               $70.00                                                               $70.00




                                                                                         Page 650 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 210 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hernandez, Jennifer M.
12339 Springview Dr
Whittier, CA 90604                           26522    11/16/2020       24 Hour Fitness USA, Inc.                 $828.00                                                                              $828.00
Hernandez, Joahana
576 E. McKinley Ave
Pomona, CA 91767                             19043    9/27/2020     24 Hour Fitness Worldwide, Inc.              $197.03                                                                              $197.03
Hernandez, Joaquin Bernardo
4100 Barrow Avenue
Austin, TX 78751                              3849    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Hernandez, Jonathan
4738 Oceanside Drive
Chino, CA 91710                              18712    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $56.99                                                                             $56.99
Hernandez, Jorge T.
14656 Palomina Dr.
San Jose, CA 95127                            7685     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hernandez, Jose Francisco
125 S Main Street #352
Sebastopol, CA 95472                          5348    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hernandez, Juan
248 E 6th St
Clifton, NJ 07011                             9997     9/8/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Hernandez, Karina
13450 Vanowen Street, Apt# 224
Van Nuys, CA 91405                            557      7/3/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Hernandez, Karina
3158 Fitzpatrick Drive
Concord, CA 94519                            19434    9/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Hernandez, Karla
1731 Ohio St
Vallejo, CA 94590                            26718    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hernandez, Kelsie
91-1160 Katakana St. #607
Ewa Beach, HI 96706                          19405    9/28/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Hernandez, Leonardo
8542 Spring Valley Rd
Dallas, TX 75240                              5906    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $40.04                                                                             $40.04
Hernandez, Maricarmen
9600 1/2 Mallison Ave
South Gate, CA 90280                          5066    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Hernandez, Maricarmen
9600 1/2 Mallison Ave
South Gate, CA 90280                          6280    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Hernandez, Martina
777 S. Citrus Ave, APT 254
Azusa, CA 91702                              15597    9/19/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Hernandez, Natalia M.
11901 SW 45 ST
Miami, FL 33175                               6057    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00




                                                                                        Page 651 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 211 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hernandez, Olivia
wells fargo checking account
5577451643
                                               1696    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $83.73                                                                            $83.73
Hernandez, Perla
1955 21st Ave
Oakland, CA 94606                              6438     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Hernandez, Ramon
12411 Rush St
S.El Monte, CA 91733                          10710     9/8/2020    24 Hour Fitness Worldwide, Inc.             $245.00                                                                              $245.00
Hernandez, Renata
                                              26906    12/6/2020    24 Hour Fitness Worldwide, Inc.             $209.94                                                                              $209.94
Hernandez, Robert E
24 Glenn
Irvine, CA 92620                               8909     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hernandez, Rosa
1211 Elder St
Oxnard, CA 93036                              15738    9/20/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hernandez, Tom F. & Valerie R.
9652 Dewey Dr
Garden Grove, CA 92841                        26926    12/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hernandez, Veronica
1895 N Green Valley Pkwy
Apt 1524
Henderson , NV 89074                           7434     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.74                                                                            $36.74
Hernandez, Vilma
3975 Sedgwick Ave
Apt 8F
Bronx, NY 10463                               14500    9/16/2020    24 Hour Fitness Worldwide, Inc.                             $252.00                                                              $252.00
Hernandez, William
PO Box 1645
Chino , CA 91708-1645                          5483     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $66.00                                                                            $66.00
Hernandez, Winston
3201 Oxford Ave
Bronx, NY 10463                               26427    11/13/2020      24 Hour Fitness USA, Inc.                $128.31                                                                              $128.31
Hernandez-Cerda, Orlando
4031 Dutton Drive
Dallas, TX 75211                               1404    7/13/2020    24 Hour Fitness Worldwide, Inc.             $144.57                                                                              $144.57
Hernandez-Reyes, Daniel
4016 Bryson Dr
Frisco, TX 75035                              18484    9/30/2020    24 Hour Fitness Worldwide, Inc.             $108.37                                                                              $108.37
Hernas, Deborah A.
315 Portofino Drive
San Carlos, CA 94070                           6013     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,032.00                                                                           $1,032.00
Herndon, Ansley E
27427 Sierra Madre Drive
Murrieta, CA 92563                            25137    10/8/2020        24 Hour Holdings II LLC                      $0.00                                                                             $0.00
Herndon, Ashley
5101 Trails Edge Dr
Arlington, TX 76017                            1637    7/14/2020    24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00

                                                                                      Page 652 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 212 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Herod, Laura
2442 1/2 Gates St.
Los Angeles, CA 90031                       12582    9/13/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Heron, Anneliese
9750 Atlantic Drive
Miramar, FL 33025                           26642    11/23/2020      24 Hour Fitness USA, Inc.                $592.77                                                                              $592.77
HERRERA, AMOS
3760 W. MCFADDEN AVE. # B-157
SANTA ANA, CA 92704                         17718    9/28/2020    24 Hour Fitness Worldwide, Inc.             $899.00                                                                              $899.00
Herrera, Carmen
13813 Mansa Dr.
La Mirada, CA 90638                         15633    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Herrera, Crisanto
627 S. Normandie Ave Apt 2B
Los Angeles, CA 90005                        3373    8/27/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Herrera, Elias
3616 Torgensen Ct
Antioch, CA 94509                            5331     9/1/2020    24 Hour Fitness Worldwide, Inc.         $149,000.00                                                                          $149,000.00
Herrera, Eliazer
1276 Dorothy Ave
San Leandro, CA 94578                       25427    10/13/2020        24 San Francisco LLC                   $200.00                                                                              $200.00
Herrera, Eric
13813 mansa dr.
la mirada, CA 90638                         15625    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Herrera, Ilcira
2119 Hughes Avenue Apt. 15
Bronx, NY 10457                              7080     9/1/2020       24 Hour Fitness USA, Inc.                $110.00                                                                              $110.00
Herrera, Melisa
1306 S Marine St
Santa Ana, CA 92704                          6269     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Herrera, Ruben
3077 Frandoras Cir
Oakley, CA 94561                             6271     9/1/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
Herrick, Kara M
574 Bob Way
Ripon, CA 95366-9587                        22514    10/1/2020    24 Hour Fitness Worldwide, Inc.            $2,079.00                                                                           $2,079.00
HERRMANN, JEFFREY
836 VIVA CT.
SOLANA BEACH, CA 92075                      14348    9/15/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hersh, Mark
995 Arlington Blvd
El Cerrito, CA 94530                        23339    10/2/2020    24 Hour Fitness Worldwide, Inc.             $189.58                                                                              $189.58
Hersh, Mark
995 Arlington Blvd
El Cerrito, CA 94530                        23385    10/2/2020       24 Hour Fitness USA, Inc.                $189.58                                                                              $189.58
Hershman, Brett
11620 Wannacut Pl
San Diego, CA 92131                         26069    10/30/2020      24 Hour Fitness USA, Inc.                $451.76                                                                              $451.76




                                                                                    Page 653 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 213 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hesami, Saeed
22638 Saticoy Street
West Hills, CA 91307                         13230    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Heshiki, Elias
1015 Luehu St
Pearl City, HI 96782                         23684    10/2/2020    24 Hour Fitness Worldwide, Inc.             $108.87                                                                              $108.87
Hess, Howard
3143 Palmer St.
Sacramento, CA 95815                         19332    9/28/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Hess, John
5303 Weston Drive
Fulshear, TX 77441                            4104    8/27/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Hess, John
5303 Weston Drive
Fulshear, TX 77441                           18642    9/24/2020       24 Hour Fitness USA, Inc.                $320.00                                                                              $320.00
Hess, Phyllis
9007 NW 19th Court
Vancouver, WA 98665                           8569     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hester, Ashley
2939 Peppertree Ln
Costa Mesa, CA 92626                          9453     9/6/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hester, Jessie LeAnne
306 Aberdeen
Boerne, TX 78015                             14360    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                                $44.37                             $44.37
Heuvelhorst, Kaitlin
8898 Mariposa Ave.
Roseville, CA 95661                          13524    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99
Hew Len III, Clarence B.
94-208 Wahamana Pl.
Waipahu, HI 96797                             6478     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $92.72                                                               $92.72
Hewitt, Dawn L
7675 Tangerine Knoll Loop
Winter Garden, FL 34787                       6985     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $3,000.00                          $3,000.00
Hewitt, John D.
14504 SE 243rd Pl.
Kent, WA 98042                                3004     8/7/2020    24 Hour Fitness Worldwide, Inc.                             $568.00                                                              $568.00
Heydari, Neda
6654 Hemingway Dr.
San Diego, CA 92120                          15759    9/20/2020    24 Hour Fitness Worldwide, Inc.            $1,120.00                                                                           $1,120.00
Heydorff, Mikki
1325 Clubhouse DR.
Pasadena, CA 91105                            2852    8/19/2020    24 Hour Fitness Worldwide, Inc.            $1,014.00                                                                           $1,014.00
Heydt, Michael
121 Troy Hills Rd
Whippany, NJ 07981                           23298    10/2/2020       24 Hour Fitness USA, Inc.                $148.64                                                                              $148.64
Heyer, Austin
20 Sundown Dr
Trabuco Canyon, CA 92679                      6776     9/1/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00




                                                                                     Page 654 of 1763
                                                                     Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 214 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Heyer, Sandi
20 Sundown Dr
Trabuco Canyon, CA 92679                                   4856     9/1/2020     24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
Heywood, Kate
3326 N Missouri Ave
Portland, OR 97227                                         2101    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $46.88                                                                             $46.88
HGGA Promenade L.P., a California limited partnership,
successor-in-interest to Hughes Garden Grove
Best Best & Krieger LLP
Caroline R. Djang
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612                                          23558    10/2/2020     24 Hour Fitness Worldwide, Inc.          $225,724.94                                                                          $225,724.94
HGGA Promenade L.P., a California limited partnership,
successor-in-interest to Hughes Garden Grove
Caroline R. Djang
Best Best & Krieger LLP
18101 Von Karman Avenue 1000
Irvine, CA 92612                                          23572    10/2/2020        24 Hour Fitness USA, Inc.             $225,724.94                                                                          $225,724.94
HGV Commercial LLC
Fox Rothschild LLP
Christopher J. Dawes, Esq.
1225 17th Street, Suite 2200
Denver, CO 80212                                          23035    10/2/2020        24 Hour Fitness USA, Inc.             $230,576.81     $171,727.93                                                          $402,304.74
HI TECH TILE & MARBLE
ATTN: MIKE MIZRAHI
7315 CANOGA AVENUE
CANOGA PARK, CA 91303                                     22279    10/1/2020     24 Hour Fitness Worldwide, Inc.           $39,318.00                                                                           $39,318.00
Hiatt, Marilyn G.
937 Marion Way
Sunnyvale, CA 94087                                       20565    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hibbert, Orain A
12785 SW Glenhaven St
Portland, OR 97225                                         3096    8/13/2020     24 Hour Fitness Worldwide, Inc.                 $85.98                                                                             $85.98
Hickernell, Megan
106 Rubio Avenue
Camarillo, CA 93010                                       20970    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $103.55                                                              $103.55
Hickey, Jaimie
7 Ridge Road
Tuxedo Park, NY 10987                                      4906    8/31/2020     24 Hour Fitness Worldwide, Inc.              $924.00                                                                              $924.00
Hickey, Michael Paul
1155 South Chantilly Street
Anaheim, CA 92806-5029                                     8356     9/3/2020              RS FIT CA LLC                                       $139.97                                                              $139.97
Hickey, Patrick T.
32307 Old Grove Ct
Winchester, CA 92596                                      22495    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,330.00                                                                           $1,330.00
Hickey, Thomas
1221 Brighton Ave., #9
Albany, CA 94706                                          16809    9/21/2020    24 Hour Fitness United States, Inc.           $161.00                                                                              $161.00




                                                                                                     Page 655 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 215 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Hickey, Thomas
1221 Brighton Ave., #9
Albany, CA 94706                               17121    9/27/2020        24 Hour Fitness USA, Inc.                 $161.00                                                                              $161.00
Hickey, Tim C
151 Blaisdell Way
Fremont, CA 94536                              24846    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hickok, Bette D.
120 Perraud Dr.
Folsom, CA 95630                               17688    9/22/2020     24 Hour Fitness Worldwide, Inc.              $332.98                                                                              $332.98
Hickok, Grace
923 W 20th Street
Costa Mesa, CA 92627                            2213    7/25/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Hicks, Ali
1730 Plaza Crest Ridge Rd
San Diego, CA 92114                            17122    9/23/2020     24 Hour Fitness Worldwide, Inc.              $136.00                                                                              $136.00
Hicks, June
5685 S. Galena St.
Greenwood Village, CO 80111                     4387    8/28/2020              24 Denver LLC                          $99.00                                                                             $99.00
Hicks, Kaelan
355 N Maple St Apt #122
Burbank, CA 91505                               1157    7/10/2020    24 Hour Fitness United States, Inc.              $92.38                                                                             $92.38
Hicks, Kellie M.
1407 Manjack Cay Dr.
Round Rock, TX 78664                            1831    7/19/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hicks, Tiffany
10103 SE 227th St
Kent, WA 98031                                  1534    7/20/2020        24 Hour Fitness USA, Inc.                $1,563.60                                                                           $1,563.60
HIDALGO, ARISBETH
1232 TREAT AVE
SAN FRANCISCO, CA 94110                        15288    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hidalgo, Francisco
285 40th Street
Copigue, NY 11726                              26378    11/12/2020    24 Hour Fitness Worldwide, Inc.                 $42.29                                                                             $42.29
Hidalgo, Jennifer K
2750 E Oak Hill Dr 16
Ontario, CA 91761-6549                         14801    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $980.00                                                              $980.00
Hidalgo, Jennifer K
2750 East Oak Hill Drive Unit 16
Ontario, CA 91761-6549                          1710    7/14/2020        24 Hour Fitness USA, Inc.                                 $980.00                                                              $980.00
Hidalgo, Sonia
17401 Golden Cir
Granada Hills, CA 91344                        14155    9/15/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Hidalgo, Vanessa
12152 Cornuta Ave
Downey, CA 90242                               24084    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Higa, Andre
1447 Kuloko St.
Pearl City, HI 96782                            8009     9/3/2020     24 Hour Fitness Worldwide, Inc.              $155.00                                                                              $155.00




                                                                                          Page 656 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 216 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Higa, Curtis
1925 Grosvenor Dr.
San Jose, CA 95132                            15521    9/19/2020    24 Hour Fitness Worldwide, Inc.              $351.00                                                                             $351.00
Higashi, Carl
1026 D Awawamalu St.
HONOLULU, HI 96825                            13884    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.35                                                                            $52.35
Higashi, Emi
1026 D Awawamalu St.
Honolulu, HI 96825                            14757    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.35                                                                            $52.35
Higashi, Frances
1026 D Awawamalu St
Honolulu, HI 96825                            14864    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.35                                                                            $52.35
Higashi, Mari
1026 D Awawamalu St.
Honolulu, HI 96825                            14306    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.35                                                                            $52.35
Higbee, Don M.
10309 Hamilton St.
Rancho Cucamonga, CA 91701                    17877    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,540.00                                                                           $1,540.00
Higgins, Brittany
949 Auburn Road
San Dimas, CA 91773                           14831    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Higgins, Maria Elena
305 Taurus Drive
Erie, CO 80516                                 574      7/6/2020            24 Denver LLC                        $304.34                                                                             $304.34
Higginson, May N
10108 Oakton Terrace Rd
OAKTON, VA 22124                               8551     9/4/2020     24 Hour Fitness Holdings LLC                   $25.00                                                                            $25.00
HIGH, LORI
13962 E STANFORD CIR APT L11
AURORA, CO 80015-1025                         23929    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Higham, Isaac
2556 S 300 E
South Salt Lake, UT 84115                      7496     9/3/2020    24 Hour Fitness Worldwide, Inc.              $270.66                                                                             $270.66
Highland Shopping Center, LLC
Teruyuki S. Olsen
Oseran Hahn P.S.
929 108th Avenue NE, Suite 1200
Bellevue, WA 98004                            26330    11/11/2020      24 Hour Fitness USA, Inc.             $543,901.35                                                                         $543,901.35
Highlands Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                          3093    8/10/2020       24 Hour Fitness USA, Inc.            $1,228,451.32                                                                      $1,228,451.32
Hilas, Lambros
24126 Beeson PL
Edmonds, WA 98026                             12979    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hilbish, Kathleen M
6950 Birdseye Ave NE
Apt 235
Lacey, WA 98516                               20586    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,343.47                                                                           $1,343.47

                                                                                      Page 657 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 217 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hilby, Duncan
2200 Laurel Ave
Manhattan Beach , CA 90266                  16069    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $32.62                                                                            $32.62
Hildebrand, Barbara
1018 Malone Road
San Jose, CA 95125                          24895    10/5/2020    24 Hour Fitness Worldwide, Inc.                            $1,309.00                        $1,309.00                          $2,618.00
Hildreth, Thomas Arthur
15415 Ripplestream
HOUSTON, TX 77068-1822                      12209    9/11/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
HILGEMAN, MICHELLE M
1241 Emerald Sound Blvd
Oak Point, TX 75068                         10124     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Hill and Knowlton Strategies LLC
Attn: Chris Heim
500 West 5th Street
Suite 1000
Austin, TX 78701                              1      6/15/2020       24 Hour Fitness USA, Inc.             $20,000.00                                                                           $20,000.00
Hill and Knowlton Strategies LLC
Natacha Charles
1028 New York Avenue
Apartment A1
Brooklyn, NY 11203                           778     6/29/2020       24 Hour Fitness USA, Inc.                               $1,938.00           $0.00        $1,938.00                          $3,876.00
Hill, Alexandra
7169 SW Sagert St Unit 103
Tualatin, OR 97062                           7848     9/2/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Hill, Alexandra
7169 SW Sagert St Unit 103
Tualatin, OR 97062                          15717    9/20/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Hill, Allison
759 Beau Chene Dr
Mandeville, LA 70471                         3744    8/29/2020    24 Hour Fitness Worldwide, Inc.             $585.00                                                                              $585.00
Hill, Christopher G
6852 Sweet Pecan St
Las Vegas, NV 89149                          7866     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Hill, Clifford Charles
12272 MacDonald Dr.
Ojai, CA 93023                               1427    7/14/2020    24 Hour Fitness Worldwide, Inc.            $1,350.00                                                                           $1,350.00
Hill, Cris E
4476 Fox View Loop
Helena, MT 59602                            12982    9/12/2020    24 Hour Fitness Worldwide, Inc.            $9,000.00                                                                           $9,000.00
Hill, Elaine
1215 Gonzales Way
Chula Vista, CA 91910-8189                   8772     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hill, Eric
1403 Patriot Way
Eastampton Township, NJ 08060-9711          18476    9/27/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Hill, Gail
3883 S Quince St
Denver, CO 80237                             299      7/2/2020            24 Denver LLC                            $0.00                                                                             $0.00


                                                                                    Page 658 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 218 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hill, Gail
3883 S Quince St
Denver, CO 80237                              4318    8/28/2020              24 Denver LLC                          $0.00                                                                               $0.00
Hill, Gail
3883 S Quinve St
Denver, CO 80237                             23104    10/2/2020              24 Denver LLC                                       $972.00                                                              $972.00
Hill, Gerald
28103 Flywheel Court
Katy, TX 77494                               10293     9/8/2020     24 Hour Fitness Worldwide, Inc.               $143.80                                                                             $143.80
Hill, Gerald
28103 Flywheel Ct
Katy, TX 77494                                6468     9/8/2020     24 Hour Fitness Worldwide, Inc.               $173.62                                                                             $173.62
Hill, Henry
214 W Cladwell St
Compton, CA 90220                             9184     9/4/2020    24 Hour Fitness United States, Inc.            $600.00        $600.00                                                            $1,200.00
Hill, Irene
8323 Laurelwood Dr.
Huntington Beach, CA 92646                    3729    8/28/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Hill, Jem
L/O of Stephen Kaufman
John Decolator
3397 East Tremont Ave.
Bronx, NY 10465                              16181    9/17/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Hill, Melissa
12371 Rocksprings Ct.
Garden Grove, CA 92843                       10452     9/8/2020     24 Hour Fitness Worldwide, Inc.             $6,552.00                                                                           $6,552.00
Hill, Michelle
11409 Sabalo Way
Gold River, CA 95670                          2357     8/1/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Hill, Michelle
11409 Sabalo Way
Gold River, CA 95670                         16642    9/21/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Hill, Rachel
5007 Grape St
Houston, TX 77096                            16770    9/23/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Hill, Reyana
1311 Huntington St, Apt A
Huntington Beach, CA 92648                    1707    7/15/2020     24 Hour Fitness Worldwide, Inc.                               $40.94                                                               $40.94
Hill, Ronald
1190 Napa Avenue
Chula Vista, CA 91911                        21695    10/1/2020     24 Hour Fitness Worldwide, Inc.               $120.00                                                                             $120.00
Hill, Ronald
PO Box 4167
Torrance, CA 90510                           25628    10/16/2020       24 Hour Fitness USA, Inc.                  $178.56                                                                             $178.56
Hill, Theresa
555 E Carson St
Unit 80
Carson, CA 90745                             12702    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00




                                                                                        Page 659 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 219 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hill, Thomas W
4165 S. Cimarron Way
Apt 1026
Aurora, CO 80014                             14331    9/15/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Hill, Tyler
11933 SE Oak Apt 202
Portland, OR 97216                           19980    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hill, Vanessa
6722 Sedan Ave
West Hills, CA 91307                          5202     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hilleboe, Tyler Sean
14961 Piper Circle
Irvine, CA 92604                              7865     9/2/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Hill-Garrett, Karen
11513 High Mountain Dr
Sandy, UT 84092                              19306    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,881.00                                                                           $1,881.00
Hilliard, Tom
351 Tate Ave
Glendora, CA 91741                            8168     9/5/2020    24 Hour Fitness Worldwide, Inc.             $779.98                                                                              $779.98
Hillman, Lisa
15515 Spnice circle
Thornton, CO 80602                            1858    7/17/2020    24 Hour Fitness Worldwide, Inc.                             $136.69                                                              $136.69
Hill-Meyer, Christine
21552 CONSEJOS
Mission Viejo, CA 92691                       6728     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hillock, Kevin A.
916 Coachway
Annapolis, MD 21401                            96     6/26/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Hillseth, Robert
5633 Oaktree Lane
Whitehall, MI 49461                           5582    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $10.00                                                                            $10.00
Hilmer, Jeffrey A
2625 Gunn Road
Carmichael, CA 95608                          1190    7/10/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Hilt, Mary Ann
199 Cambridge Court
Clifton, NJ 07014                            20045    9/28/2020    24 Hour Fitness Worldwide, Inc.             $122.60                                                                              $122.60
Hilton, Heather Lynn
635 62nd St
Oakland, CA 94609                             7073     9/1/2020    24 Hour Fitness Worldwide, Inc.             $162.00                                                                              $162.00
HILTON, OLIVA
28275 MURCIA ST
HAYWARD, CA 94544                            20449    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Himple, Robert R
10128 Montana rd
Everett, WA 98204                             1663    7/14/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Himsel, John
9419 Sendera Dr
Magnolia, TX 77354                           14551    9/16/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17


                                                                                     Page 660 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 220 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hindagolla, Sunithi
1400 NW Marshall Street, Unit 225
Portland, OR 97209                            26460    11/16/2020      24 Hour Fitness USA, Inc.               $1,437.00                                                                           $1,437.00
Hinds, Katie
6419 SE Molt St.
Milwaukie, OR 97267                            2807     8/4/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Hines Interests Limited Partnership
c/o Kari Aycock
2033 N. Main Street, Suite 210
Walnut Creek, CA 94596                        24607    10/2/2020       24 Hour Fitness USA, Inc.            $1,360,154.49                                                                      $1,360,154.49
HINES, AUSTIN
1001 E CALIFORNIA AVE
APT #17
GLENDALE, CA 91206                            21742    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,100.00                                                                           $1,100.00
Hines, Donna S
6921 Homing Pigeon Place
North Las Vegas, NV 89084                      9450     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $25.00                                                               $25.00
Hines, Robert
1819 7th Ave Apt 2
Oakland, CA 94606                              2914    8/12/2020    24 Hour Fitness Worldwide, Inc.              $445.00                                                                             $445.00
Hines, Siboney
1280 10th St
West Linn, OR 97068                            8077     9/4/2020    24 Hour Fitness Worldwide, Inc.              $377.91                                                                             $377.91
Hing Leung, Mandy Yuk
1882 W 11th St
Brooklyn, NY 11223                            12883    9/12/2020           24 New York LLC                       $250.83                                                                             $250.83
Hinge, Govind
2410 S Voss Rd, Apt G214
Houston, TX 77057                              2296     8/3/2020       24 Hour Fitness USA, Inc.                 $740.00                                                                             $740.00
Hinge, Govind
2410 S Voss Rd, Apt G214
Houston, TX 77057                             19187    9/27/2020       24 Hour Fitness USA, Inc.                 $740.00                                                                             $740.00
Hinners, Fred
1010 Country Estates Circle
Reno, NV 89511                                 9384     9/4/2020    24 Hour Fitness Worldwide, Inc.              $138.75                                                                             $138.75
Hinojo, Juan
10550 N Central Expy 404
Dallas, TX 75231                               3256    8/24/2020    24 Hour Fitness Worldwide, Inc.              $576.00                                                                             $576.00
Hinojo, Juan
10550 N Central Expy 404
Dallas, TX 75231                              24915    10/5/2020       24 Hour Fitness USA, Inc.                 $576.00                                                                             $576.00
Hinojosa, Elia
9818 Estrella Drive
Spring Valley, CA 91977                       18094    9/25/2020    24 Hour Fitness Worldwide, Inc.              $101.47                                                                             $101.47
Hinrichsen, Randall
11793 Summit Loop SE
Turner, OR 97392                              14877    9/17/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                             $215.00
Hinson, Darise
4914 Cutler St
Orlando, FL 32811                             26702     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $20.76                                                                            $20.76

                                                                                      Page 661 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 221 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hirakami, Brian Masami
657 Avenida Sevilla
Unit N
Laguna Woods, CA 92637                        7577     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Hiraki, Keisuke
8023 Stroud Dr
Houston, TX 77036                             2380     8/5/2020    24 Hour Fitness Worldwide, Inc.                 $40.04                                                                            $40.04
HIRANI, AJIT
3614 MacArthur Drive
Orlando, FL 32806                            22853    10/2/2020    24 Hour Fitness Worldwide, Inc.             $408.00                                                                              $408.00
Hirano, Gordon
P.O. Box 182
Kahului, HI 96733                            24837    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,749.99                                                                           $1,749.99
Hirata, Russell
16510 Adenmoor Ave
Unit 3
Bellflower, CA 90706                          6130     9/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Hiro, Mimi
139 Del Prado Dr
Daly City, CA 94015                           5792     9/2/2020    24 Hour Fitness Worldwide, Inc.             $119.88                                                                              $119.88
Hirokawa, Chigusa
45-210 William Henry Rd
Kaneohe, HI 96744                            10434     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Hironaka, Naomi
2425 Valdez St AP 409
Oakland, CA 94612-3187                        7028     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Hirota, Allison
7725 Cason Lane
Gladstone, OR 97027                          25969    10/26/2020   24 Hour Fitness Worldwide, Inc.                                              $184.00                                             $184.00
Hiroto, Russell
39529 Benavente Place
Fremont, CA 94539                            26396    11/12/2020   24 Hour Fitness Worldwide, Inc.            $2,016.00                                                                           $2,016.00
Hirsch, Jamie
26742 Laredo Lane
Lake Forest, CA 92630                        20426    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hirsch, Lori
c/o Clifford Hirsch
Hirsch Closson
1600 South Main # 325C
Walnut Creek, CA 94596                        9263     9/7/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Hirsch, Melissa
1600 Mescalero Avenue
Reno, NV 89523                               12353    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hirscher, Joe
2319 19th AVE NE
Minneapolis, MN 55418                         7593     9/2/2020    24 Hour Fitness Worldwide, Inc.             $510.50                                                                              $510.50
Hirschhorn, Meyer
14 Stoneham Lane
New City, NY 10956                           26703    8/31/2020           24 New York LLC                      $146.97                                                                              $146.97


                                                                                     Page 662 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 222 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hirshorn, Rebecca
1104 N Sycamore St
Falls Church, VA 22046                       18409    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $290.00                                                              $290.00
Hirt, Corinne
5908 Bounty St.
San Diego, CA 92120                          15804    9/22/2020              RS FIT CA LLC                          $55.68                                                                             $55.68
Hise, Jason
207 Montrose Drive
Folsom, CA 95630                              8251     9/3/2020        24 Hour Fitness USA, Inc.                 $320.83                                                                              $320.83
Hiserote, David
2708 Rough Berry Road
Pflugerville, TX 78660                       15802    9/20/2020     24 Hour Fitness Worldwide, Inc.              $448.76                                                                              $448.76
Hiserote, Melissa
2708 Rough Berry Rd
Pflugerville, TX 78660                       15736    9/20/2020     24 Hour Fitness Worldwide, Inc.              $448.76                                                                              $448.76
HISSAM, TIMOTHY
13809 CEYLON TEA CIRCLE
PFLUGERVILLE, TX 78660                       14656    9/16/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Hitchens, Dean
8 Mar Vista
IRVINE, CA 92602                              2030    7/22/2020        24 Hour Fitness USA, Inc.                $1,001.00                                                                           $1,001.00
Hmmich, Mohcine
6311 Van Nuys Blvd. #421
Van Nuys, CA 91401                           10411     9/8/2020     24 Hour Fitness Worldwide, Inc.              $576.00                                                                              $576.00
Ho, Anthony
1036 Union Street
Oakland, CA 94607                            19892    9/30/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Ho, Brandon
10962 Hardy Pecan Ct.
Fontana, CA 92337                            22837    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Ho, Chai L
1480 Kingswood Drive
Hillsborough, CA 94010                        1102     7/7/2020    24 Hour Fitness United States, Inc.           $189.00                                                                              $189.00
Ho, Chelsea
3322 South Crawford Glen
Santa Ana, CA 92704                          16676    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ho, Chinjui
7706 Oak Meadow Court
Cupertino, CA 95014                          10704     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $28.21                                                               $28.21
Ho, David
6700 Kings Harbor Drive
Rancho Palos Verdes, CA 90275                 7016     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Ho, Denise
501 Red River Cir
Walnut, CA 91789                             22180    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ho, Emily
2730 Churchill Drive
Hillsborough, CA 94010                       13543    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,619.98                                                                           $3,619.98




                                                                                        Page 663 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 223 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ho, Hannah
7706 Oak Meadow Court
Cupertino, CA 95014                          9280     9/6/2020        24 Hour Fitness USA, Inc.                                 $378.74                                                              $378.74
Ho, Jacqueline
1817 W. Southgate
Fullerton, CA 92833                          2157    7/29/2020        24 Hour Fitness USA, Inc.                 $199.92                                                                              $199.92
Ho, Janise
8868 Boydton St.
Rosemead, CA 91770                           5388     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ho, Ka Wai
14068 School St
San Leandro, CA 94578                        8647     9/4/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Ho, Ken
9329 Pitkin Street
Rosemead, CA 91770                          21876    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $30.00                                                               $30.00
Ho, Kimberly
456 Loch Lomond Ct
Milpitas, CA 95035                          12819    9/11/2020     24 Hour Fitness Worldwide, Inc.                                               $240.00                                             $240.00
Ho, Li Kim
3135 Terrywood Ct.
San Jose, CA 95132                           4584    8/29/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Ho, Linh
9851 Bolsa Ave. #125
Westminster, CA 92683                        6963     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Ho, Melanie
501 Red River Circle
Walnut, CA 91789-4201                       21957    10/1/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Ho, Michael
6618 Hawaii Kai Dr.
Honolulu, HI 96825                          17462    9/23/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ho, Ming Yuan
15043 Pintura Drive
Hacienda Heights, CA 91745                  10216     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Ho, Mitchell
180 S Madison Ave
Apt 8
Pasadena, CA 91101                           100     6/26/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Ho, Patrick
1460 Granada Street
Vallejo, CA 94591                           15775    9/22/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Ho, Phu
14 Arborside Way
Mission Viejo, CA 92692                      7943     9/4/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Ho, Sandra Thieu
4703 Marbrook Meadow Lane
Katy, TX 77494                              15119    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,919.32                                                                           $1,919.32
Ho, Sandra
4703 Marbrook Meadow Lane
Katy, TX 77494                               2818    7/31/2020    24 Hour Fitness United States, Inc.          $1,700.00                                                                           $1,700.00


                                                                                       Page 664 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 224 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ho, Sandra
4703 Marbrook Meadow Lane
Katy, TX 77494                             16638    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,919.32                                                                           $1,919.32
HO, SAU KING
4015 CENTRAL CT
MARTINEZ, CA 94553                         10195     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ho, Shiau Yin
1781 Orchard Dr
Denver, CO 80221                            7879     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Ho, Shirley
178 Charles Street
Sunnyvale, CA 94087                         9036     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $108.33                                                              $108.33
Ho, Siu Hang
17558 SE 188th PL
Renton, WA 98058                            2620     8/5/2020    24 Hour Fitness United States, Inc.          $1,795.20                                                                           $1,795.20
Ho, Siu Hang
17558 SE 188th Pl
Renton, WA 98058                           17947    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,795.20                                                                           $1,795.20
Ho, Steven
2461 Las Lunas St
Pasadena, CA 91107                          243      7/1/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Ho, Terry
1808 Valencia Street
Rowland Heights, CA 91748                   5865     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,025.00                                                                           $1,025.00
Ho, Thuan
2138 Ramish Dr.
San Jose, CA 95131                         14655    9/16/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Ho, Wesley
2265 Lynwood Terrace,
Milpitas, , CA, 95035                      24102    10/2/2020     24 Hour Fitness Worldwide, Inc.              $292.22                                                                              $292.22
Ho, Xing-Ran
795 Geary St., #305
San Francisco, CA 94109                     491     6/29/2020          24 San Francisco LLC                    $349.99                                                                              $349.99
Ho, Xing-Ran
795 Geary St., #305
San Francisco, CA 94109                     725      7/7/2020          24 San Francisco LLC                    $349.99                                                                              $349.99
Hoag, Dana L
415 E. Laurel St
Fort Collins, CO 80524                      735     6/29/2020     24 Hour Fitness Worldwide, Inc.                              $913.00                                                              $913.00
Hoang, Alexander
1811 SE Littlegem St.
Hillsboro, OR 97123-5376                    7243     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $36.00                                                                             $36.00
Hoang, Anthony
2914 Pegasus Ct
Grand Prairie, TX 75052                     4505    8/29/2020        24 Hour Fitness USA, Inc.                 $105.84                                                                              $105.84
Hoang, Becky
15122 Yawl St.
Garden Grove, CA 92843                     14925    9/17/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00




                                                                                      Page 665 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 225 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hoang, Christina Vo
20320 90th Place South
Kent, WA 98031                                18860    9/26/2020        24 Hour Fitness USA, Inc.                    $42.89                                                                             $42.89
Hoang, Dominic Trong
2182 41st Ave
Oakland, CA 94601                              8199     9/5/2020         24 Hour Holdings II LLC                  $400.00                                                                              $400.00
Hoang, Henry
605 W. Chapman Ave
Orange, CA 92868                              20819    9/30/2020        24 Hour Fitness USA, Inc.                 $700.96                                                                              $700.96
Hoang, Julienne
1301 Tudor House Road
Pflugerville, TX 78660                         7816     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Hoang, Loan
16511 Lasting Light Ln
Houston, TX 77095                             19275    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $56.89                                                                             $56.89
Hoang, Mai H.
4279 Ruby Ave
San Jose, CA 95135                             6207    8/31/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Hoang, Mindy
26001 Corriente Ln
Mission Viejo, CA 92691                        142     6/29/2020        24 Hour Fitness USA, Inc.                 $150.42                                                                              $150.42
Hoang, Mindy
26001 Corriente Ln
Mission Viejo, CA 92691                       17978    9/22/2020        24 Hour Fitness USA, Inc.                 $150.42                                                                              $150.42
Hoang, My
108 Fontainbleu Ct
Milpitas, CA 95035                             8564     9/4/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Hoang, Mylinh
1499 Las Posadas Drive
Duarte, CA 91010                              11113     9/9/2020     24 Hour Fitness Worldwide, Inc.              $369.99                                                                              $369.99
Hoang, Richard
1499 Las Posadas Drive
Duarte, CA 91010                              11520     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hoang, Sau
2250 8th Avenue
Oakland, CA 94606                             12357    9/12/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
HOANG, TRAM
1891 ROYAL OAK RD
TUSTIN, CA 92780                              14716    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,050.00                                                                           $2,050.00
Hoang, Van
1426 153rd Ave
San Leandro, CA 94578                          7505     9/4/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Hobbs, Clay
700 Third Street
P.O. Box 1311
San Juan Bautista, CA 95045                    2078    8/18/2020     24 Hour Fitness Worldwide, Inc.              $954.10                                                                              $954.10
Hobbs, Evan
2816 Blazing Star Dr.
Thousand Oaks, CA 91362                       11732    9/10/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00


                                                                                         Page 666 of 1763
                                                       Case 20-11568-KBO         Doc 72-1        Filed 04/19/21    Page 226 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Hobbs, Kenneth
7308 Arleta Court
Sacramento, CA 95823                         4339    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Hobbs, Raiesha
7308 Arleta Court
Sacramento, CA 95823                         4348    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Hobby, Simeya
1170 Rudger Way
Sacramento, CA 95833                        20085    9/29/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hobday, Tracy & Lorie
36089 Donny Circle
Palm Desert, CA 92211                       21696    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Hoberg, Lynn
773 West Greenwich Place
Palo Alto, CA 94303                         15335    9/18/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Hobgood, George W and Margaret B.
8509 Emerald Hill Drive
Austin, TX 78759                             6676     9/1/2020       24 Hour Fitness USA, Inc.                $321.51                                                                              $321.51
Hobley, Irene Courtney
1810 Copperwood Lane
Richmond, TX 77406                          17106    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                               $350.00                            $350.00
Hobley, Leslie
1810 Copperwood Lane
Richmond, TX 77406                          17257    9/22/2020    24 Hour Fitness Worldwide, Inc.                                              $350.00                                             $350.00
Hobson, David C
3882 Little Rock Dr
Provo, UT 84604                              6738     9/1/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Hobson-Coard, Paula
54 - 2nd Avenue
Daly City, CA 94014                          7495     9/3/2020    24 Hour Fitness Worldwide, Inc.             $170.40                                                                              $170.40
Hochman, David
525 E Seaside Way #705
Long Beach, CA 90802                        25964    10/26/2020   24 Hour Fitness Worldwide, Inc.                             $499.92                                                              $499.92
Hockman, Joel
671 Southgate Rd
Sacramento , CA 95815                       24408    10/2/2020          RS FIT Holdings LLC                  $2,627.00                                                                           $2,627.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        22730    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,627.00                                                                           $2,627.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        23377    10/2/2020             RS FIT CA LLC                     $2,627.00                                                                           $2,627.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        23472    10/2/2020       24 Hour Fitness USA, Inc.               $2,627.00                                                                           $2,627.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        24194    10/2/2020        24 Hour Holdings II LLC                $2,627.00                                                                           $2,627.00




                                                                                    Page 667 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 227 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        24470    10/2/2020              RS FIT NW LLC                      $2,627.00                                                                           $2,627.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        24597    10/2/2020      24 Hour Fitness Holdings LLC               $2,627.00                                                                           $2,627.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        24669    10/2/2020    24 Hour Fitness United States, Inc.          $2,627.00                                                                           $2,627.00
Hockman, Joel
671 Southgate Rd
Sacramento, CA 95815                        24699    10/2/2020        24 Hour Fitness USA, Inc.                $2,627.00                                                                           $2,627.00
Hodge, Bryon
4988 Old Cliffs Rd
San Diego, CA 92120                         12142     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Hodge, Jr., Melvin
4309 Maize Drive
Plano, TX 75093                             27157    12/23/2020    24 Hour Fitness Worldwide, Inc.              $261.07                                                                              $261.07
Hodge, Lateese
908 Royal St. Apt. D
Annapolis, MD 21401                         24737    10/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hodges, George
9 Amara Ct
The Woodlands, TX 77381                     18786    9/24/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
HODGKIN, GARY
20446 101 AV SE
KENT, WA 98031                              11853     9/9/2020     24 Hour Fitness Worldwide, Inc.              $679.79                                                                              $679.79
Hodgson, Victoria
4131 Old Trace Rd
Palo Alto, CA 93406                         24592    10/3/2020        24 Hour Fitness USA, Inc.                 $279.99                                                                              $279.99
Hodson, Stephen H
6224 29th Street N
Arlington, VA 22207                         18039    9/25/2020     24 Hour Fitness Worldwide, Inc.              $364.00                                                                              $364.00
Hodzic, Alma
14110 Greenfield Loop
Parker, CO 80134                            18264    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Hoeber, Paul R.
750 Bay St. Apt. 1
San Francisco, CA 94109                      6170     9/3/2020        24 Hour Fitness USA, Inc.                 $264.00                                                                              $264.00
Hoekstra, Amy
28051 Pinnacles Ct
Laguna Niguel, CA 92677                      7904     9/2/2020    24 Hour Fitness United States, Inc.           $325.00                                                                              $325.00
Hoekstra, Tara
1704 Palisade Drive
Allen, TX 75013                              7202     9/1/2020        24 Hour Fitness USA, Inc.                 $766.00                                                                              $766.00
Hoeller, David
PO BOX 1729
Tustin, CA 92781                             6697     9/3/2020     24 Hour Fitness Worldwide, Inc.             $7,653.00                                                                           $7,653.00




                                                                                       Page 668 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 228 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hoesli, Tina
51 Frontier St.
Trabuco Canyon, CA 92679                       5535    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hoff, Christina
Benjamin Guigui
1725 Van Ness Ave., Apt 503
San Francisco, CA 94109                       26444    11/15/2020    24 Hour Fitness Worldwide, Inc.              $385.00                                                                              $385.00
Hoff, Gregory E
PO Box 13059
Oakland, CA 94661                              6825     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Hoffer, Steven Robert
3879 Catamaran Circle
Las Vegas, NV 89121                            6182    8/31/2020     24 Hour Fitness Worldwide, Inc.             $3,696.00                                                                           $3,696.00
HOFFMAN, AMY S
20814 UNION PARK CT
KATY, TX 77450                                 3978    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $72.72                                                                             $72.72
Hoffman, Bita
2910 Via Peptia
Carlsbad, CA 92009                             7356     9/6/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99
Hoffman, Brent
4045 SE Ash
Portland, OR 97214                            12328    9/12/2020     24 Hour Fitness Worldwide, Inc.              $275.10                                                                              $275.10
Hoffman, Camille
2115 Grace Drive
Santa Rosa, CA 95404                           1584    7/25/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Hoffman, Camille
2115 Grace Drive
Santa Rosa, CA 95404                          17042    9/21/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Hoffman, Erin E
2 Eastbrook Road
Parsippany, NJ 07054                          10171     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hoffman, Janet
669 Glenmont Drive
Solana Beach, CA 92075                         5730     9/2/2020     24 Hour Fitness Worldwide, Inc.              $541.08                                                                              $541.08
Hoffman, Jeanette
503 Sycamore St.
Pacifica, CA 94044                             3396    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hoffman, Lisa K.
40 Montecilo
Foothill Ranch, CA 92610                      13225    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Hoffman, Patricia
3328 Lakeside View Drive
Falls Church , VA 22041                       22168    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hoffman, Ryan
2571 Vallejo St.
Santa Rosa, CA 95405                           2888    8/19/2020        24 Hour Fitness USA, Inc.                $1,622.00                                                                           $1,622.00
Hoffman, Ryan
7440 S Blackhawk St Unit 1-303
Englewood, CO 80112                           12806    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                         Page 669 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 229 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hofmann, Amy
671 Templebar Way
Los Altos, CA 94022                           6597     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $3,391.30                          $3,391.30
Hofstetter, Carolyn
7123 Torrey Mesa Court
San Diego, CA 92129                          26996    12/10/2020 24 Hour Fitness United States, Inc.             $157.88                                                                              $157.88
Hoft, Ryan
P.O Box 201
S. Pasadena, CA 91031                        17869    9/24/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Hogan, David G
1069 Koko Uka Pl
Honolulu, HI 96825                           22373    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $81.66                                                                             $81.66
Hogan, Kameron
301 N 4th St.
Wortham, TX 76693                            25740    10/20/2020    24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
HOGUE, GRAYSON
12684 MEMORIAL WAY #1018
MORENO VALLEY, CA 92553                      11426    9/10/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Hohe, Ingrid
2128 Felspar St.
Unit C
San Diego, CA 92109                           1076     7/9/2020              RS FIT CA LLC                                       $840.00                                                              $840.00
Hohe, Ingrid
2128 Felspar St., Unit C
San Diego, CA 92109                           1098     7/9/2020              RS FIT CA LLC                                       $840.00                                                              $840.00
Hohe, Ingrid
2128 Felspar St., Unit C
San Diego, CA 92109                          18695    9/23/2020              RS FIT CA LLC                                       $852.50                                                              $852.50
Hohl, Lori
5008 Tamara Way
Salida, CA 95368                             12180     9/9/2020        24 Hour Fitness USA, Inc.                 $299.90          $61.98                                                              $361.88
Hohmann, Lori
8827 Gore St
Arvada, CO 80007                              316      7/2/2020              24 Denver LLC                          $44.09                                                                             $44.09
Hoist Fitness Systems, Inc.
Ann C. Hall, Esq.
Diederich & Associates
655 N. Central Avenue
Suite 2000
Glendale, CA 91302                           23816    9/29/2020        24 Hour Fitness USA, Inc.             $750,000.00                                                                          $750,000.00
Ho-Kershaw, Charlene
1808 Valencia Street
Rowland Heights, CA 91748                     6884     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,025.00                                                                           $1,025.00
Hokstad, Caprice
2400 W. Valley Pkwy. SPC 105
Escondido, CA 92029                           3497    8/27/2020        24 Hour Fitness USA, Inc.                 $162.00                                                                              $162.00
Holbert, Han
616 N Irena Ave #B
Redondo Beach, CA 90277                      13091    9/12/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99


                                                                                        Page 670 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 230 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Holck, Timothy
6110 Woodrow Ave
Austin, TX 78757                             11283     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $63.51                                                                            $63.51
Holcomb Devine, Susan
395 Cross St
Napa, CA 94559                               23508    10/2/2020       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Holden, Jerry
6242 Caminito Telmo
San Diego, CA 92111                          17040    9/21/2020       24 Hour Fitness USA, Inc.                                $350.00                                                              $350.00
Holden, Stacy
8329 Hollister Street
Ventura, CA 93004                            15996    9/17/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Holden, William
P.O. Box 1742
Thousand Oaks, CA 91358                      17506    9/23/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Holder, Sandra L
4504 Salisbury Dr
Carlsbad, CA 92010                           14422    9/15/2020    24 Hour Fitness Worldwide, Inc.             $599.98                                                                              $599.98
Holder, Travius
936 Ellis Pkwy
Edison, NJ 08820                             14334    9/15/2020       24 Hour Fitness USA, Inc.                                $636.73                                                              $636.73
Holguin, Gladys
359 E. 71st St.
Los Angeles, CA 90003                         7702     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $51.61                                                                            $51.61
Holguin, Leslie
24238 Friar Street
Woodland Hills, CA 91367                     21931    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $699.00                                                              $699.00
Holland, Antionette
296 Malcolm Drive
Richmond, CA 94801                           22610    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,794.70       $1,794.70        $1,794.70                          $5,384.10
Holland, Antoinette
296 Malcolm Drive
Richmond, CA 94801                           24482    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,794.70                        $1,794.70                          $3,589.40
Holland, Randy
3153 Gingerwood Lane
Lancaster, CA 93536                          12510    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Holler, Traci
31450 Sweetwater Circle
Temecula, CA 92591                           16995    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $83.00                                                                            $83.00
Holliday, Doug Brian
839 Terra California Apt 1
Walnut Creek, CA 94595                       12606    9/11/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Holliday, William
4605 Lyric Ln
San Diego, CA 92117                          11472     9/9/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Hollie, Sheila
2250 Fuller Wiser Road #15102
Euless, TX 76039                              8553     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                                $33.83                             $33.83




                                                                                     Page 671 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 231 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hollingshead, Brett
3765 Fruitvale Ave C
Oakland, CA 94602                            11846    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $71.48                                                                             $71.48
Hollingsworth, Larry
1614 Vancouver Way
Livermore, CA 94550                           8242     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $69.98                                                                             $69.98
Hollister, Jim
9473 Briar Bush Way
Elk Grove, CA 95758-1115                     17716    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $74.25                                                                             $74.25
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                         22401    10/2/2020          24 San Francisco LLC                                   $1,548.00                                                           $1,548.00
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                         23025    10/2/2020        24 Hour Fitness USA, Inc.                                $1,548.00                                                           $1,548.00
Hollman, Angela M.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                         23066    10/2/2020    24 Hour Fitness United States, Inc.                          $1,548.00                                                           $1,548.00
Hollman, Stephen N.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                         20541    10/2/2020        24 Hour Fitness USA, Inc.                                $1,455.00                                                           $1,455.00
Hollman, Stephen N.
1443 Floribunda Avenue
Unit B
Burlingame, CA 94010                         23244    10/2/2020          24 San Francisco LLC                                   $1,455.00                                                           $1,455.00
Hollman, Stephen N.
1443 Floribunda Avenue, Unit B
Burlingame, CA 94010                         23006    10/2/2020    24 Hour Fitness United States, Inc.                          $1,455.00                                                           $1,455.00
Holloway, Ishmael
2809 Matera Plz Apt 327
Fort Worth, TX 76177                          3222    8/21/2020     24 Hour Fitness Worldwide, Inc.              $668.74                                                                              $668.74
Holloway, Ishmael
2809 Matera Plz Apt 327
Fort Worth, TX 76177                         15077    9/17/2020     24 Hour Fitness Worldwide, Inc.              $668.74                                                                              $668.74
Holloway, Ishmael
2809 Matera Plz
Apt 327
Fort Worth, TX 76177                          3238    8/21/2020     24 Hour Fitness Worldwide, Inc.              $668.74                                                                              $668.74
Holloway, Ishmael
2809 Matera Plz
Apt 327
Fort Worth, TX 76177                          8111     9/3/2020     24 Hour Fitness Worldwide, Inc.              $668.74                                                                              $668.74
HOLLOWAY, LEON
519 22th Pl NE
Sammamish, WA 98074                           4475    8/28/2020    24 Hour Fitness United States, Inc.              $50.92                                                                             $50.92


                                                                                        Page 672 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 232 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Holloway, Sara
8906 Stanwood Dr
Dallas, TX 75228                              13450    9/13/2020        24 Hour Fitness USA, Inc.                 $568.48                                                                              $568.48
Holloway, Shannon
260 Victoria Apt F3
Costa Mesa, CA 92660                          23485    10/2/2020        24 Hour Fitness USA, Inc.                    $75.38                                                                             $75.38
Holloway, Tessie
13800 Allen Trl
Roanoke, TX 76262                              1414    7/13/2020    24 Hour Fitness United States, Inc.           $996.00                                                                              $996.00
Hollywood Station Partners LLC
c/o Vista Investment Group
1847 Centimela Ave
Santa Monica, CA 90404                        18720    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                           $435,422.65         $435,422.65
Holm, Sven Richard
218 Ruby Avenue
San Carlos, CA 94070                          11174     9/8/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Holman, Patricia
5612 Old Hwy 410 SW
Olympia, WA 98512                             14736    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                 $71.72                             $71.72
Holman, Vera
8032 Patuxent Landing Loop
Laurel, MD 20724                              15916    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $76.00                                                                             $76.00
Holmberg, Theresa
2244 Esplendido Ave
Vista, CA 92084                                5898     9/2/2020     24 Hour Fitness Worldwide, Inc.              $285.00                                                                              $285.00
Holmboe, Caitlyn
12400 SW 127th Ave
Tigard, OR 97223                              26199    11/4/2020    24 Hour Fitness United States, Inc.           $730.00                                                                              $730.00
Holmes, Ashleigh
5200 Newton St. Apt 101
Bladensburg, MD 20710                          6261     9/3/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
Holmes, Garth
1534 Colonial Ct SW
Olympia, WA 98512                              3717    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.00                                                                             $34.00
Holmes, Garth
1534 Colonial Ct SW
Olympia, WA 98512                             16189    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $72.65                                                                             $72.65
Holmes, Purvi
7291 Candra Dr.
Eastvale, CA 92880                             1161    7/10/2020     24 Hour Fitness Worldwide, Inc.              $970.50                                                                              $970.50
Holmes, Ronald
3811 Violet Glen
Escondido, CA 92025                            793     6/30/2020     24 Hour Fitness Worldwide, Inc.              $477.75                                                                              $477.75
Holmes, Svetlana
180 23rd Ave
San Francisco, CA 94121                        6966     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Holmes, Wendi
7719 Silver Pond Drive
Sugar Land, TX 77479                           2694    8/14/2020        24 Hour Fitness USA, Inc.                 $324.74                                                                              $324.74


                                                                                         Page 673 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 233 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Holmes, William A.
209 Highland Avenue
Piedmont, CA 94611-3709                     20079    9/28/2020     24 Hour Fitness Worldwide, Inc.             $6,348.00                                                                           $6,348.00
Holmquist, Ted
6655 La Jolla Blvd, Apt 5
La Jolla, CA 92037                          23519    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Holness, Michael
2895 East Charleston Blvd #1043
Las Vegas, NV 89104                          5303    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Holness, Victor
9-15 Adrian Avenue Apartment 4-H
Bronx, NY 10463                              8507     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Holop, Julie Michelle
951 Main St
#101
El Segundo, CA 90245                         259     6/23/2020        24 Hour Fitness USA, Inc.                                $4,350.00                                                           $4,350.00
Holsather, Cynthia
3931 High St
Everett, WA 98201                           18501    9/29/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Holsbeke, Roger A
4109 Thoreau Circle
Flower Mound, TX 75022                      19157    9/25/2020     24 Hour Fitness Worldwide, Inc.              $140.72                                                                              $140.72
Holst, Arlan R.
3645 La Habra Way
Sacramento, CA 95864-2809                   19688    9/29/2020        24 Hour Fitness USA, Inc.                $1,065.00                                                                           $1,065.00
Holstein, Derek
3528 Deer Park Dr.
Santa Rosa, CA 95404                         2096    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Holstrom, Chris
2030 27th ST SW
Puyallup, WA 98371                          10996     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,081.42                                                           $1,081.42
Holt, Marcus
4231 Half Moon Bay Way
Oceanside, CA 92058                         12639    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $79.36                                                                             $79.36
Holt, Mary
7612 Darla Way
Sacramento, CA 95828-4980                   13876    9/14/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Holt, Megan
13927 Bergen Ave.
Bellflower, CA 90706                        13431    9/14/2020     24 Hour Fitness Worldwide, Inc.              $628.98                                                                              $628.98
Holt, Sherri
3033 Merrick San Way
Carmichael, CA 95608                        10528     9/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Holton, Janine
3645 Marmalade Lane
Las Vegas, NV 89108                         20234    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Holtwick, Kathleen A
3103 Dandelion Dr
Richmond, TX 77469                          18734    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                       Page 674 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 234 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Holtzer, Tamra
16 Robin Hood Rd
Suffern, NY 10901                             4629    8/29/2020        24 Hour Fitness USA, Inc.                 $512.66                                                                              $512.66
Holtzinger, Derek
295 Lenox Ave Apt 405
Oakland, CA 94610                             7450     9/3/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Holtzman, Razelle
209-25 18th Ave. #4B
Bayside, NY 11360                             1764    7/16/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Holtzman, Razelle
209-25 18th Ave. #4B
Bayside, NY 11360                            17880    9/22/2020        24 Hour Fitness USA, Inc.                                                                   $252.00                            $252.00
Holzer, Tyler
279 E Eagle Ridge Dr
North Salt Lake, UT 84054-2584               12356    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,198.00                                                                           $1,198.00
Hom, Linda
555 W. Wilson Ave., Unit # 16
Glendale, CA 91203                           27538    4/13/2021    24 Hour Fitness United States, Inc.           $989.00                                                                              $989.00
Hom, Randolph
POB 2681
Castro Valley, CA 94546                      24959    10/5/2020     24 Hour Fitness Worldwide, Inc.              $128.00                                                                              $128.00
Homsher, Henry P
6201 Ferne Ave
Cypress, CA 90630                             8958     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Hon, Elaine
4077 156th Ave SE
Bellevue, WA 98006                           23509    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $29.76                                                                             $29.76
Honavar, Prashant
20875 Hanford Dr
Cupertino, CA 95014                           8308     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Honda, Colette
1811 East West Rd., #931
Honolulu, HI 96848                           23977    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
HONDA, JUDY
357 DEER RIVER WAY
SACRAMENTO, CA 95831                          6958     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hong, Alexandra
2193 Hedgerow Lane
Chino Hills, CA 91709                         3980    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hong, Alvin
1624 Edmonton Ave
Sunnyvale, CA 94087                           8447     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Hong, Andrew
15 Adelante
Irvine, CA 92614                              9558     9/6/2020        24 Hour Fitness USA, Inc.                                  $61.25                                                               $61.25
Hong, Cactus
3610 S. Dover Ct
Rowland Heights, CA 91748                    17496    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                        Page 675 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 235 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hong, Chujia
1324 Vanna Ct
San Jose, CA 95131                           13537    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hong, Chujia
1324 Vanna Ct
San Jose, CA 95131                           13750    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hong, Hee Yong
100 Freedom Ln #250
Aliso Viejo, CA 92656
USA                                          16712    9/22/2020     24 Hour Fitness Worldwide, Inc.              $436.00                                                                              $436.00
Hong, Ju Ae
4406 Sunset View Dr
Dublin, CA 94568                             24127    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,499.99                                                                           $2,499.99
Hong, Kem
39261 Memory Dr
Murrieta, CA 92563                            406     6/25/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Hong, Liang
1854 Tesoro Ct
Pinole, CA 94564                             14968    9/15/2020     24 Hour Fitness Worldwide, Inc.             $3,240.00                                                                           $3,240.00
Hong, Luke
2071 Oakland Road
San Jose, CA 95131                           18760    9/29/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Hong, Marion M
1811 Helene Court
San Mateo, CA 94401                          21816    10/1/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Hong, Seong Jun
4406 Sunset View Dr
Dublin, CA 94568                             24017    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Hong, Sherene
45 604 Duncan Drive
Kaneohe, HI 96744                             847      7/6/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Hong, Sungah
5511 Calico Ln
Pleasanton, CA 94566                         15656    9/20/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Hong, Sungmin
543 S Oxford Ave
Apt 215
Los Angeles, CA 90020                         6316     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $321.75                                                              $321.75
Hong, Tina
3431 Pinnacle Dr
San Jose, CA 95132                           13282    9/14/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Hong, Tony
100 Freedom Ln #250
Aliso Viejo, CA 92656                        17057    9/22/2020     24 Hour Fitness Worldwide, Inc.              $495.00                                                                              $495.00
Hong, Tyler
2235 Root Street
Fullerton, CA 92833                           9517     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hong, Vy
13006 Wickersham Ln
Houston, TX 77077                             9529     9/6/2020     24 Hour Fitness Worldwide, Inc.              $102.50                                                                              $102.50

                                                                                        Page 676 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 236 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
HongPeng Li
6318 Saddle Tree Pl.
Rancho Cucamonga, CA 91739                   8991     9/5/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Honig, Morry
66 Corbin Hill Rd
#925
Fort Montgomery, NY 10922                    5446     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Honings, Tyler
4755 West Ave. L-13
Lancaster, CA 93536                          764     6/29/2020       24 Hour Fitness USA, Inc.                    $46.29                                                                            $46.29
Honma, Ritsue K
1325 Wilder Avenue APT MKA 2
Honolulu, HI 96822                          20125    10/1/2020    24 Hour Fitness Worldwide, Inc.             $101.58                                                                              $101.58
Honniball, Daniel
5828 Arapaho Drive
San Jose, CA 95123                          14139    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                            472      7/1/2020       24 Hour Fitness USA, Inc.                $523.48                                                                              $523.48
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                            2145    7/27/2020       24 Hour Fitness USA, Inc.                $523.48                                                                              $523.48
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                           19466    9/28/2020    24 Hour Fitness Worldwide, Inc.             $523.48                                                                              $523.48
Honrales, Mary Jane
92-1215 Hookeha St.
Kapolei, HI 96707                           19969    9/28/2020       24 Hour Fitness USA, Inc.                $523.48                                                                              $523.48
Hood, Jhoslyn
PO Box 543323
Grand Prairie, TX 75054                     15610    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $68.18                                                                            $68.18
Hood, Linda
16590 SE Kens Ct
Milwaukie, OR 97267                          1171     7/9/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Hoodye, Ronald
5630 NE 59 Ave.
Portland, OR 97218                           927      7/6/2020       24 Hour Fitness USA, Inc.               $2,060.00                                                                           $2,060.00
Hoodye, Ronald
5630 NE 59 Ave.
Portland, OR 97218                          18654    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,060.00                                                                           $2,060.00
Hoogerhyde, Anita Johanna
22416 1st Pl.W.
Bothell, WA 98021                           23136    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $318.18                                                              $318.18
Hookano, Damon
PO Box 861681
Wahiawa, HI 96786                           25759    10/20/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hooks, Charles James
1936 Crepe Myrtle Dr.
7441 Mary Dan Dr.
Lancaster, TX 75146                         24975    10/5/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00

                                                                                    Page 677 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 237 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hooks, Karen
1009 CAROLINE COURT
BAKERSFIELD, CA 93307                        23470    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hooks, Terrance
9019 E. Panorama Circle
Unit #301
Englewood , CO 80112                          675     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $42.99                                                                             $42.99
Hooper, David Dominguez
467 W 2ND ST
AZUSA, CA 91702                              19502    9/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hooper, Karen
8051 Laurel Park Circle
Riverside, CA 92509                          27304    1/23/2021     24 Hour Fitness Worldwide, Inc.              $962.47                                                                              $962.47
Hooper, Kenneth
10101 DeSoto Ave. Apt. 1
Chatsworth, CA 91311                         17388    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hoos, Isabel
5064 Seaview Ave
Castro Valley, CA 94546                       7035     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hoot, Todd
576 Pinedale Dr
Annapolis, MD 21401                          27452     3/4/2021    24 Hour Fitness United States, Inc.          $1,751.88                                                                           $1,751.88
Hoover, Chip
250 Dorland Street
Apt 2
San Francisco , CA 94114-2067                18441    9/26/2020        24 Hour Fitness USA, Inc.                 $316.90                                                                              $316.90
Hoover, David
5286 South Perry Street
Littleton, CO 80123                          16037    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $347.00                                                              $347.00
Hoover, Dolly
204-15 Foothill Ave, Apt B77
Hollis, NY 11423                             14467    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $84.98                                                                             $84.98
Hoover, Mike
3303 Masterson Ct
Evans, CO 80620-9130                         21988    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hope, Austin
9501 SW 8th Drive
Portland, OR 97219                           10849     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Hopf, Taylor T
137 Lockwood Ave
Woodbridge, NJ 07095                         22585    10/1/2020     24 Hour Fitness Worldwide, Inc.              $129.67                                                                              $129.67
Hopf, Taylor
137 Lockwood Ave
Woodbridge, NJ 07095                         20654    10/1/2020     24 Hour Fitness Worldwide, Inc.              $128.98                                                                              $128.98
Hopkins, Amari
6009 Rancho Mission Rd. #101
San Diego, CA 92108                           9229     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00           $0.00            $0.00                          $3,025.00




                                                                                        Page 678 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 238 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hopkins, Ann M.
6516 E. Camino Vista
Unit 5
Anaheim Hills, CA 92807-4918                 12146     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $270.00                                                              $270.00
Hopkins, Christopher
16 Talmage Ave
Bound Brook, NJ 08805                        14384    9/15/2020    24 Hour Fitness United States, Inc.           $519.97                                                                              $519.97
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         23123    10/2/2020           RS FIT Holdings LLC                   $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         23403    10/2/2020          24 San Francisco LLC                   $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         23507    10/2/2020              RS FIT NW LLC                      $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         24214    10/2/2020        24 Hour Fitness USA, Inc.                $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         24423    10/2/2020              RS FIT CA LLC                      $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         24526    10/2/2020    24 Hour Fitness United States, Inc.          $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         24580    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey (Clint)
671 Southgate Rd
Sacramento, CA 95815                         24731    10/2/2020      24 Hour Fitness Holdings LLC               $1,065.00                                                                           $1,065.00
Hopkins, Jeffrey Clint
671 Southgate Rd
Sacramento, CA 95815                         24533    10/2/2020         24 Hour Holdings II LLC                 $1,065.00                                                                           $1,065.00
Hopkins, Linda
1609 SE Flavel St
Portland, OR 97202                           13173    9/12/2020        24 Hour Fitness USA, Inc.                $1,140.00                                                                           $1,140.00
Hopkins, Regina
13965 W Atlantic Ave
Lakewood, CO 80228                            9708     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $52.66                                                                             $52.66
Hopkins, Shawn
4377 Via Largo
Cypress, CA 90630                            25596    10/16/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Hopley, Henry
3100 Crystal Bend Dr.
Pflugerville, TX 78660                        2102    7/23/2020        24 Hour Fitness USA, Inc.                    $41.99                                                                             $41.99
Hoppas, Jeremy
Linda Hoppas
24915 Shalford Ct.
Spring, TX 77389                             14116    9/14/2020        24 Hour Fitness USA, Inc.                 $280.28                                                                              $280.28

                                                                                        Page 679 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 239 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hopper, Julie Marie
PO Box 98
Gladstone, OR 97027                          22538    10/2/2020     24 Hour Fitness Worldwide, Inc.                               $93.98                                                               $93.98
Hopper, Mary
2705 Loyaga Dr
Round Rock, TX 78681                         18001    9/25/2020     24 Hour Fitness Worldwide, Inc.              $106.15                                                                              $106.15
Hopper, Orion C.
333 Johnson Ave
Teaneck, NJ 07666                            24339    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $437.50                                                              $437.50
Hopple, Jon S
1730 S HARBOR WAY #H304
Portland, OR 97201                            6273     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hopps, James
2256 Santa Fe Avenue
Torrance, CA 90501                            8088     9/4/2020        24 Hour Fitness USA, Inc.                 $599.80                                                                              $599.80
Hopson, Sidney
18415 NE 20th St
Vancouver, WA 98684                           5767     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $94.05                                                                             $94.05
Hordes, Emily
14385 SW Equestrian Ln
Beaverton, OR 97008                          18226    9/25/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
HORN, PHILLIPE
3924 ZENAKO STREET
SAN DIEGO, CA 92122                          10724     9/8/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Horning, Todd
3399 Riding Hood Ct.
Castle Rock, CO 80109                         6281     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hornsby, Jarrett
15806 St Lawrence Circle
Friendswood , TX 77546                        3195    8/20/2020        24 Hour Fitness USA, Inc.                 $118.38                                                                              $118.38
Horowitz, Barry
16607 Osborne St
North Hills, CA 91343-4011                    1956    7/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Horowitz, Michael
12818 Jasmine St. D
Thornton, CO 80602                            5034    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Horstman, Lee
24471 Glenwood Dr
Los Gatos, CA 95033                          25001    10/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Horton, Victoria Gaye
1415 L Street
Suite 250
Sacramento, CA 95814                         21639    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,480.00                                                                           $1,480.00
Hortsch, John M
765 Olney St SE
Aumsville, OR 97325                          22568    10/1/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Horvath, Laura
38 Calle Maravilla
San Clemente, CA 92673                        1989     8/5/2020        24 Hour Fitness USA, Inc.                 $860.00                                                                              $860.00


                                                                                        Page 680 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 240 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Horvath, Peter
649 N. Rossmore Ave. #304
Los Angeles, CA 90004                         23919    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $46.29                                                                            $46.29
Hosch, David
25425 Via De Anza
Laguna Niguel , CA 92677                      17788    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
Hosoda, Christine
Christine Hosoda
365 Merimont Circle
San Bruno, CA 94066                           12716    9/13/2020       24 Hour Fitness USA, Inc.                $896.21                                                                              $896.21
Hossain, Crystal Kali
1420 Guerneville Road, Suite 4
Santa Rosa, CA 95403                           5642    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Hossain, Nowreen
33723 11th Street
Union City, CA 94587                          22223    10/1/2020       24 Hour Fitness USA, Inc.                $566.88                                                                              $566.88
Hossfeld, Julia A
204 Calle La Montana
Moraga, CA 94556                               6539     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Hoting, Sharon Kay
11 Fortuna West
Irvine, CA 92620-1848                         17669    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,240.00                                                                           $1,240.00
Hott, Stefanie
11998 Giles Street
Las vegas, NV 89183                           21589    10/1/2020    24 Hour Fitness Worldwide, Inc.             $486.00                                                                              $486.00
Hou, Jing
210 Baywood Dr
Vallejo, CA 94591                             14075    9/14/2020         24 San Francisco LLC                                                    $350.00                                             $350.00
Hou, Peter
4356 Crestwood St.
Fremont, CA 94538                             21005    10/1/2020    24 Hour Fitness Worldwide, Inc.          $14,649.35                                                                           $14,649.35
Hou, Sherry
616 S Del Mar Ave. Suite A
San Gabriel, CA 91776                         12462    9/12/2020       24 Hour Fitness USA, Inc.               $7,825.00                                                                           $7,825.00
Hough, Corey
919 Milan Terrace Dr
Fort Collins, CO 80525                         2005    7/20/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Houk, Robert Martin
8302 Twining Trail Ln
Sugar Land, TX 77479                          26663    11/24/2020      24 Hour Fitness USA, Inc.                    $78.93                                                                            $78.93
Houle, Oralia Nereyra
5270 Abbey Court
Newark, CA 94560                               2678    8/15/2020         24 San Francisco LLC                                   $500.00                                                              $500.00
Houman, Nova
2807 Prairie Ct
Wylie, TX 75098                               24653    10/2/2020    24 Hour Fitness Worldwide, Inc.            $7,200.00                                                                           $7,200.00
Houng, Wesley
1699 Hermann Dr
Unit 4110
Houston, TX 77004                             14314    9/15/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00

                                                                                      Page 681 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 241 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hounsouvan, Mui
512 Poinsettia St
Chula Vista, CA 91911                         1829    7/16/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Hourigan, Tracy
215 35th st
Newport Beach , CA 92663                      1063     7/6/2020        24 Hour Fitness USA, Inc.                 $175.00                                                                              $175.00
Houser, Greg
21336 Highway 116
Monte Rio, CA 95462                           884      7/7/2020        24 Hour Fitness USA, Inc.                 $850.00                                                                              $850.00
Houshangi, Khosro
25585 La Mirada St
Laguna Hills, CA 92653                       10291     9/8/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Houshangi, Khosro
25585 La Mirada St
Laguna Hills, CA 92653                       25514    10/14/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Housley, Nathaniel L
1501 16th St
Apt. 415
Sacramento, CA 95814                         25858    10/22/2020       24 Hour Fitness USA, Inc.                 $608.00                                                                              $608.00
Housman, Robert A.
702 North Bedford Drive
Beverly Hills, CA 90210                       5935    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Houston, Andrew
981 41st Street #114
Oakland, CA 94608                            15604    9/18/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Houston, Christine E
2933 Ascot Drive
San Ramon, CA 94583                           7983     9/4/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Houston, Christine E
2933 Ascot Drive
San Ramon, CA 94583                          26939    12/8/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Houston, John C.
9061 Chantal Way
Sacramento, CA 95829                          8279     9/3/2020     24 Hour Fitness Worldwide, Inc.              $304.83                                                                              $304.83
Houston, Katherine
4200 SE Bowman St
Milwaukie, OR 97222                          10597     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $102.68                                                              $102.68
Houts, Margo
26 Via Latigo
Rancho Santa Margarita, CA 92688             26887    12/4/2020    24 Hour Fitness United States, Inc.           $115.57                                                                              $115.57
Hovda, Earl
646 James Lane
Reno, NV 89503                               21243    10/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hovhanessian, Maxim
135 Farnham Court
San Jose, CA 95139                           19445    9/28/2020          24 San Francisco LLC                       $45.00                                                                             $45.00
Hovsepian, Vartan
548 Indian Home Road
Danville, CA 94526                           12425     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00


                                                                                        Page 682 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 242 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Howard Building, Hawthorne X
Matthew P. Ward, Esq.
Morgan L. Patterson, Esq.
Womble Bond Dickinson (US) LLP
1313 N. Market Street, Suite 1200
Wilmington, DE 19801                          20481    9/30/2020        24 Hour Fitness USA, Inc.             $666,919.88                                                      $312,857.97         $979,777.85
Howard, Andrew
535 S Sunnyhill Way
Anaheim, CA 92808                              5092     9/1/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
HOWARD, CORY
22755 Peak Street
Hayward, CA 94541                             11671     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Howard, Danielle
2455 Kaymin Ridge Rd.
Henderson, NV 89052                            6412     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Howard, Donnie
1562 San Altos Pl
Lemon Grove, CA 91945                         25779    10/19/2020    24 Hour Fitness Worldwide, Inc.                                                              $3,900.00                          $3,900.00
Howard, Jennifer
220 N John St.
Orlando, FL 32835                              2478    7/27/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Howard, Joe
213 N Biloxi Way
Aurora, CO 80018                               9469     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
HOWARD, KEVIN
507 Canyon Acres Dr.
Laguna Beach, CA 92651                         9306     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                             12730    9/13/2020            24 New York LLC                       $344.90                                                                              $344.90
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                             19494    9/29/2020     24 Hour Fitness Worldwide, Inc.              $382.30                                                                              $382.30
Howard, Kivu
1714 Franklin St, #204
Oakland, CA 94612                             15834    9/20/2020     24 Hour Fitness Worldwide, Inc.              $344.90                                                                              $344.90
Howard, Michael
248 Tiburon Court
Walnut Creek, CA 94597                        24332    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Howard, Stephanie R
1715 101st Avenue
Oakland, CA 94603                              6021    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,218.49                                                                           $1,218.49
Howard, Wynette Y.
2514 Cortina Ave.
Henderson, NV 89074-6209                       2408     8/3/2020     24 Hour Fitness Worldwide, Inc.              $122.00                                                                              $122.00
Howe, Cajun L.
906 E 3rd Ave
Salt Lake City, UT 84103                      25150    10/9/2020    24 Hour Fitness United States, Inc.                           $828.00                                                              $828.00




                                                                                         Page 683 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 243 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Howe, Dahlia
3747 Pilgrims Way
Chino, CA 91710                               16301    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Howe, Zachary
5 Coastal Court
Sacramento, CA 95831                          19007    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Howe-Lineck, Cameron
326 S 2nd Ave, Apt C
Arcadia, CA 91006-6775                         5578    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $340.00                                                              $340.00
HOWELL, CHRISTOPHER
4908 FALCONWOOD WAY
ANTELOPE, CA 95843                            11014     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Howell, Cinnamon
PO Box 8731
Bacliff, TX 77518                              1199    7/10/2020     24 Hour Fitness Worldwide, Inc.              $372.00                                                                              $372.00
Howell, Courtney Ann
26110 Shady Brook Circle
Murriet, CA 92563                              8531     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Howell, Ken
3390 Viso Ct.
Santa Clara, CA 95054                          7038     9/2/2020        24 Hour Fitness USA, Inc.                 $309.28                                                                              $309.28
Howell, Michael H
1215 Dunning Dr
Laguna Beach, CA 92651                        13419    9/22/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Howell, Phyllis
20247 Atascocita Shores Dr.
Humble, TX 77346                              15491    9/18/2020    24 Hour Fitness United States, Inc.                           $560.00                                                              $560.00
Howell, Phyllis
20247 Atascocita Shores Dr.
Kingwood, TX 77346-1616                        5246    8/31/2020    24 Hour Fitness United States, Inc.                           $560.00                                                              $560.00
Howell, Sue
4461 Medina Ln. SE
Salem, OR 97317-9171                          20372    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $296.00                                                              $296.00
Howland, Ann Marie
512 King Rd
Roseville, CA 95678                            2114     8/3/2020        24 Hour Fitness USA, Inc.                 $994.00                                                                              $994.00
Howseman, Erin M
1978 W. Bristlecone Ct.
Santa Rosa, CA 95403-0907                      1454    7/13/2020    24 Hour Fitness United States, Inc.                          $1,437.26                                                           $1,437.26
Howseman, Robert S
1978 W. Bristlecone Ct
Santa Rosa, CA 95403-0907                      672     7/12/2020    24 Hour Fitness United States, Inc.                           $713.68                                                              $713.68
Howser, Janet
1441 Victoria Street Apt. 203
Honolulu, HI 96822                            11658     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hoy, Anthony B.
5562 SE Pine St
Portland, OR 97215                            20474    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00




                                                                                         Page 684 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 244 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hoy, Robyn
1 Tanglewood Lane
Mountainside, NJ 07092                       19894    9/30/2020    24 Hour Fitness Worldwide, Inc.            $9,500.00                                                                           $9,500.00
Hoy, Ryan Joseph
4880 Sunset Terrace Unit A
Fair Oaks, CA 95628                          19344    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Hoyle, Ellen R.
2226 Glendavon Ln
Katy, TX 77450                                788     6/30/2020    24 Hour Fitness Worldwide, Inc.                 $54.10                                                                            $54.10
Hoyt, Dale
31926 Via La Plata
San Juan Capistrano, CA 92675-3816           20686    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,459.92                                                                           $1,459.92
HREN, GARY
9836 21ST AVE SW
SEATTLE, WA 98106                            22876    10/2/2020       24 Hour Fitness USA, Inc.                $279.54                                                                              $279.54
Hroch, Amber
600 Esplanade #108
Redondo Beach, CA 90277                       8749     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $60.95                                                                            $60.95
HSC Lafayette, LLC
Holli Parks
P.O. Box 130
Daphne, AL 36526                             23331    10/2/2020       24 Hour Fitness USA, Inc.             $88,458.50                                                                           $88,458.50
HSC Lafayette, LLC
Holli Parks
P.O. Box 130
Daphne, AL 36526                             23610    10/2/2020       24 Hour Fitness USA, Inc.                                                                              $45,865.17          $45,865.17
Hsia, Albert
13765 Sandhill Crane Rd
Eastvale, CA 92880                           11739    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,005.00                                                                           $1,005.00
Hsia, Max
1022 Chamomile Walkway
San Jose, CA 95133                            9790     9/7/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Hsia, Max
1022 Chamomile Walkway
San Jose, CA 95133                           26823    12/2/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Hsiang, Nelly
5633 Silver Valley Ave.
Agoura Hills, CA 91301                        5231    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Hsiang, Tom
5633 Silver Valley Ave.
Agoura Hills, CA 91301                        4956    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Hsiao, Jevon
2356 Cantalise Drive
Dublin, CA 94568                             21180    10/1/2020       24 Hour Fitness USA, Inc.                    $29.00                                                                            $29.00
Hsiao, Richard
1983 Los Altos Drive
San Mateo, CA 94402                           8608     9/4/2020    24 Hour Fitness Worldwide, Inc.             $107.50                                                                              $107.50
Hsiao, Tina
1983 Los Altos Drive
San Mateo, CA 94402                           7523     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $15.00                                                                            $15.00

                                                                                     Page 685 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 245 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hsiao, Victoria
109 Hollywood Ave
Fairfield, NJ 07004                            1776    7/22/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Hsiao, Walter Wendko
211 Brairwood
Irvine, CA 92604                              19161    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $4,000.00                                                           $4,000.00
Hsieh, Bonny
2837 Mount Dana Dr
Dublin, CA 94568                              16289    9/18/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Hsieh, Cathy
837 San Nicholas Drive
Walnut, CA 91789                              26262    11/8/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Hsieh, Eric
20832 Carrey Rd.
Walnut, CA 91789                              17194    9/21/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hsieh, Kevin
8531 Leeward Way
Newark, CA 94560                              15329    9/17/2020     24 Hour Fitness Worldwide, Inc.              $460.49                                                                              $460.49
Hsieh, Kuanghua
7461 Aspen Ct.
Pleasanton, CA 94588                          20795    10/2/2020     24 Hour Fitness Worldwide, Inc.              $551.97                                                                              $551.97
Hsieh, Simon Fa
7716 Horizon St
Chino, CA 91708                               20766    9/30/2020     24 Hour Fitness Worldwide, Inc.              $216.00                                                                              $216.00
Hsieh, Teresa Peng
7716 Horizon St
Chino, CA 91708                               20803    9/30/2020     24 Hour Fitness Worldwide, Inc.              $216.00                                                                              $216.00
Hsieh, Vincent
204 Essex Ct
Tustin, CA 92780                               2806    8/13/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Hsin, Edward
2826 Ramona Ct
Santa Clara, CA 95051                          6353     9/1/2020     24 Hour Fitness Worldwide, Inc.           $12,400.00                                                                           $12,400.00
Hsiung, Tanya
6565 Purple Crab Dr
Newark, CA 94560                              16822    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Hsu, Bo-Yen
13699 Dearborn St.
Eastvale, CA 92880                             5390    8/30/2020        24 Hour Fitness USA, Inc.                    $96.00                                                                             $96.00
HSU, CONNIE
P.O. BOX 1314
PACIFICA, CA 94044                             5758    8/31/2020        24 Hour Fitness USA, Inc.                 $780.00                                                                              $780.00
Hsu, G-Hong Robert
5702 W Cog Hill Terrace
Dublin, CA 94568                              16362    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hsu, Jennfer
3410 Nation Dr.
Frisco, TX 75034                              22986    10/2/2020     24 Hour Fitness Worldwide, Inc.              $162.50                          $487.49                                             $649.99




                                                                                         Page 686 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 246 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hsu, Johnson
1494 19th Avenue
San Francisco, CA 94122                       6041     9/2/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Hsu, Kai Hua
210 - 1/2 Rose St
San Francisco, CA 94102                      17833    9/24/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Hsu, KaiHua
210-1/2 Rose st
San Francisco, CA 94102                      17835    9/24/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Hsu, Matthew
16507 NE Tillamook St.
Portland, OR 97230-5582                       9671     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hsu, Rudy
1956 Monterey Court
Santa Clara, CA 95051                         7392     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Hsu, Sabrina
43350 Banda Terrace
Fremont, CA 94539                            25321    10/12/2020    24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Hsu, Tai Ling
2593 Carlton Pl.
Rowland Heights, CA 91748                    24385    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $720.00                                             $720.00
Hsu, Ting Ting
12656 Caminito Radiante
San Diego, CA 92130                          26853    12/3/2020     24 Hour Fitness Worldwide, Inc.                              $108.80                           $108.80                            $217.60
Hsu, Tony
1086 Weyburn Ln
San Jose, CA 95129                            8588     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Hsu, Uting
3515 S Oak Valley Place
Diamond Bar, CA 91765                        10481     9/8/2020     24 Hour Fitness Worldwide, Inc.             $6,711.38                                                                           $6,711.38
HSU, UTING
3515 S OAK VALLEY PLACE
DIAMOND BAR, CA 91765                        17163    9/22/2020        24 Hour Fitness USA, Inc.                $6,711.38                                                                           $6,711.38
Hsueh, Michael
4465 Quicksilver CT.
Hayward, CA 94542                             7036     9/3/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Hsu-Lee, Ami
4618 SE 127TH AVE
PORTLAND, OR 97236                            6795     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $98.54                                                               $98.54
Hu, Christopher
1698 Hyacinth Ln
San Jose, CA 95124                            9451     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Hu, Cindy
16816 Bruck Circle
Hacienda Heights, CA 91745                    9732     9/8/2020     24 Hour Fitness Worldwide, Inc.              $437.50                                                                              $437.50
HU, JIE
17300 NE 22nd St
Redmond, WA 98052                             7307     9/2/2020     24 Hour Fitness Worldwide, Inc.              $936.60                                                                              $936.60




                                                                                        Page 687 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 247 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hu, Jie
35803 Augustine Pl
Fremont, CA 94536                            15386    9/18/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Hu, Joanne
1698 Hyacinth Ln
San Jose, CA 95124                            7563     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Hu, Kangning
27 Baldwin St
Bloomfield, NJ 07003                          4201    8/29/2020    24 Hour Fitness United States, Inc.           $135.00                                                                              $135.00
Hu, Vicky ChiaChi
3428 Tinker Street Apt A
West Covina, CA 91792                         7861     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $525.00                                                              $525.00
Hu, Yushu
1760 Belmont Road
Concord, CA 94520                            11986    9/11/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Hua, Chungyih
9005 Wampton Way
Austin, TX 78749                             13204    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hua, Hongying
2404 Punta Del Este Dr.
Hacienda Heights, CA 91745                   13298    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Hua, Melissa
619 Estate Court
Daly City, CA 94014                          10022     9/8/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Hua, Ryan
15896 Wadsworth Place
San Diego, CA 92127                          15494    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Hua, Samuel
2428 Pointer Dr.
Walnut, CA 91789                              9307     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
HUA, STEVEN
204 W CHESTNUT AVE
SAN GABRIEL, CA 91776                        10194     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Hua, Ye
7 POINSETTIA
Irvine, CA 92604                             25590    10/15/2020    24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
HUAMAI...LANI, LLC
CADES SCHUTTE LLP
THEODORE D.C. YOUNG, ESQ.
1000 BISHOP STREET, SUITE 1200
HONOLULU, HI 96813                           21218    9/30/2020        24 Hour Fitness USA, Inc.             $235,627.26                                                                          $235,627.26
Huang, Alisa
1005 Island Dr.
Alameda, CA 94502                            13624    9/14/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Huang, Andrew Boson
4912 Wood Lake Dr.
Frisco, TX 75035                             11576     9/9/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Huang, Andrew
170 W. Norman Ave.
Arcadia, CA 91007                            20632    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99

                                                                                        Page 688 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 248 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Huang, Barron
26 Rosenblum
Irvine, CA 92602                             14541    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Huang, Benny
4010 Merced Ave
Baldwin Park, CA 91706                       19534    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $74.53                                                                             $74.53
Huang, Candy
1080 Ackley Street
Monterey Park, CA 91755                       7586     9/3/2020    24 Hour Fitness United States, Inc.                                              $0.00                                               $0.00
Huang, Chabeli
2414 Park Blvd
Oakland, CA 94606                             9955     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $358.32                                                              $358.32
Huang, Chaofeng
7208 Emami Dr
San Jose, CA 95120                            8895     9/6/2020     24 Hour Fitness Worldwide, Inc.              $126.00                                                                              $126.00
Huang, Christina
3806 Springhill Lane
Sugar Land, TX 77479                         11093     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.47                                                                              $150.47
HUANG, CONNIE
2117 REGENT WAY
CASTRO VALLEY, CA 94546                      12094    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Huang, Cynthia
1729 Rosehall Way
Sacramento, CA 95832                          8239     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Huang, Da
6848 Sweet Clover Ct
Eastvale, CA 92880                           12843    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
Huang, Dalu
2347 Lass Drive
Santa Clara, CA 95054                         7677     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Huang, Daniel
35959 Gaskell Court
Fremont, CA 94536                             8629     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Huang, David
6250 Marguerite Dr
Newark , CA 94560                            18630    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Huang, Edward
35959 Gaskell Court
Fremont, CA 94536                             7808     9/4/2020     24 Hour Fitness Worldwide, Inc.              $315.00                                                                              $315.00
Huang, Edward
35959 GASKELL COURT
FREMONT, CA 94536                             8453     9/4/2020     24 Hour Fitness Worldwide, Inc.              $315.00                                                                              $315.00
Huang, Grace
170 W Norman Ave.
Arcadia, CA 91007                            20991    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Huang, Hao
36831 Newark Blvd Unit C
Newark, CA 94560                              4694    8/30/2020        24 Hour Fitness USA, Inc.                    $44.09                                                                             $44.09




                                                                                        Page 689 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 249 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Huang, Huanping
1981 Ascot Dr.
Apt 4
Moraga, CA 94556                             16575    9/21/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Huang, Huiwen
4512 Hillsborough Dr.
Castro Valley, CA 94546                      15725    9/20/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Huang, James Michael
8000 Cherry Lane
Downey, CA 90241                             17049    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Huang, James
6250 Marguerite Dr
Newark, CA 94560                             17524    9/28/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Huang, James
6250 Marguerite Drive
Newark, CA 94560                             18470    9/27/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Huang, Jessica
3806 Springhill Lane
Sugar Land, TX 77479                         13062    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Huang, Jia Qi
17558 SE 188th Pl
Renton , WA 98058                             2219     8/3/2020    24 Hour Fitness United States, Inc.          $1,795.20                                                                           $1,795.20
Huang, Jia Qi
17558 SE 188th Pl
Renton, WA 98058                             18004    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,795.20                                                                           $1,795.20
Huang, Jimmy
1096 La Fleur Way
Sacramento, CA 95831                         10982     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Huang, Jing
10556 NE 25th Street
Bellevue, WA 98004                            9872     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Huang, Jing
10556 NE 25th Street
Bellevue, WA 98004                            9697     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Huang, Jinglao
284A Moomuku Pl
Honolulu, HI 96821                            2615     8/3/2020     24 Hour Fitness Worldwide, Inc.              $252.31                                                                              $252.31
Huang, Jinglin
1511 E17th St
Oakland, CA 94606                            26311    11/10/2020       24 Hour Fitness USA, Inc.                    $36.99                                                                             $36.99
Huang, John
16745 Rocky Knoll Rd
Hacienda Heights, CA 91745                    8307     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Huang, Johnson
756 Glen Mead Ct
San Jose, CA 95133                           12523    9/18/2020    24 Hour Fitness United States, Inc.                          $1,274.98                                                           $1,274.98
Huang, Johnson
756 Glen Mead Ct
San Jose, CA 95133                           26819    12/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,274.98                                                           $1,274.98


                                                                                        Page 690 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 250 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Huang, Judy Yong Hong
550 E Newmark Ave
Apt D
Monterey Park, CA 91755                      1823    7/16/2020              RS FIT CA LLC                       $437.43                                                                              $437.43
Huang, Judy Yong Hong
550 E. Newmark Ave Apt D
Monterey Park, CA 91755                     16534    9/17/2020              RS FIT CA LLC                       $437.43                                                                              $437.43
Huang, Judy
16745 Rocky Knoll Road
Hacienda Heights, CA 91745                  17317    9/22/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Huang, Julie
3321 Garden Terrace Lane
Hacienda Heights, CA 91745                  10582     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $499.98                                                              $499.98
Huang, Lana
3424 82 st
#6C
Jackson heights, NY 11372                   19921    9/29/2020        24 Hour Fitness USA, Inc.                $2,520.00                                                                           $2,520.00
Huang, Lihua Li
2726 Vista Diablo Ct.
Pleasanton, CA 94566                        23279    10/2/2020     24 Hour Fitness Worldwide, Inc.              $315.20                                                                              $315.20
Huang, Linda
1927 Via Del Rey
South Pasadena, CA 91030                    11775    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Huang, Li-zhen
1738 Yosemite Ave
San Francisco, CA 94124                     10175     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Huang, Melanie
269B Born St.
Secaucus, NJ 07094                          11797    9/10/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Huang, MuChuan
269B Born St.
Secaucus, NJ 07094                          26451    11/16/2020    24 Hour Fitness Worldwide, Inc.              $406.25                                                                              $406.25
Huang, Richard
925 N ATLANTIC BLVD.
ALHAMBRA, CA 91801                           7540     9/4/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
HUANG, SIJIA
16427 SAINT ANDREWS PLACE
GARDENA, CA 90247                           27359     2/1/2021        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Huang, Ta-Yang
1566 Vista Club Cir, 203
Santa Clara, CA 95054                       20890    9/30/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Huang, Tiffany
1018 Arcadia Ave Unit 5
Arcadia, CA 91007                           14269    9/15/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Huang, Vivian
462 Athol Avenue
Oakland, CA 94606                           26136    10/31/2020    24 Hour Fitness Worldwide, Inc.              $357.50                                                                              $357.50
Huang, Wei
37201 Paseo Padre Pkwy #106
Fremont, CA 94536                           17010    9/23/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00

                                                                                       Page 691 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 251 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Huang, Wei-Jen
6237 Empress Ct.
San Jose, CA 95129                           19002    9/27/2020    24 Hour Fitness United States, Inc.           $525.00                                                                              $525.00
Huang, Xiao
303 Joyce Ave
Arcadia, CA 91006                             8705     9/4/2020    24 Hour Fitness United States, Inc.           $449.00                                                                              $449.00
Huang, Xiaoyu
1000 Escalon Ave, F2045
Sunnyvale, CA 94085                          14089    9/14/2020        24 Hour Fitness USA, Inc.                                 $233.00                                                              $233.00
Huang, Xing
9905 Benevento Way
Elk Grove, CA 95757                           5599     9/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Huang, Yao Ming
25 Montgomery Street Apt. 13G
New York, NY 10002                           14696    9/16/2020        24 Hour Fitness USA, Inc.                 $625.00                                                                              $625.00
Huang, Yaping
4000 Barrana Parkway #250
Irvine, CA 92604                             24640    10/2/2020           RS FIT Holdings LLC                   $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine , CA 92604                            24608    10/2/2020      24 Hour Fitness Holdings LLC               $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             18897    9/30/2020    24 Hour Fitness United States, Inc.          $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             21918    10/2/2020    24 Hour Fitness United States, Inc.          $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             23416    10/2/2020              RS FIT CA LLC                      $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             23510    10/2/2020              RS FIT NW LLC                      $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24033    10/2/2020          24 San Francisco LLC                   $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24215    10/2/2020         24 Hour Holdings II LLC                 $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24543    10/2/2020     24 Hour Fitness Worldwide, Inc.             $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24717    10/2/2020        24 Hour Fitness USA, Inc.                $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             24739    10/2/2020            24 New York LLC                      $6,743.76                                                                           $6,743.76




                                                                                        Page 692 of 1763
                                                        Case 20-11568-KBO         Doc 72-1        Filed 04/19/21     Page 252 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Huang, Yaping
4000 Barranca Parkway #250
Irvine, CA 92604                             25021    10/5/2020            24 Denver LLC                      $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20276    9/30/2020    24 Hour Fitness Worldwide, Inc.            $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20338    9/30/2020           24 New York LLC                     $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20340    9/30/2020            RS FIT NW LLC                      $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20598    9/30/2020        24 Hour Holdings II LLC                $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20602    9/30/2020         24 San Francisco LLC                  $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway Suite 250
Irvine, CA 92604                             20852    9/30/2020          RS FIT Holdings LLC                  $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway
Suite 250
Irvine, CA 92604                             18886    9/30/2020     24 Hour Fitness Holdings LLC              $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway
Suite 250
Irvine, CA 92604                             20840    9/30/2020            24 Denver LLC                      $6,743.76                                                                           $6,743.76
Huang, Yaping
4000 Barranca Parkway, Suite 250
Irvine, CA 92604                             20767    9/30/2020             RS FIT CA LLC                     $6,743.76                                                                           $6,743.76
Huang, Yu Ju
21141 Canada Road
#14G
Lake Forest, CA 92630                         7954     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Huang, Yu Shan
4549 14th Ave So.
Seattle, WA 98108                            23413    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Huang, Yuchun
485 Teak Ter.
Sunnyvale, CA 94086                          15014    9/17/2020       24 Hour Fitness USA, Inc.                    $63.83                                                                            $63.83
Huang, Yung Hsing
2120 El Paseo St.
APT 2307
Houston, TX 77054                            11189     9/9/2020       24 Hour Fitness USA, Inc.                $397.22                                                                              $397.22
HUANG, ZIRUI
606 S HUMBOLDT ST APT 7
SAN MATEO, CA 94402-1371                      9327     9/5/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99


                                                                                     Page 693 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 253 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Huang, Zongwei
18529 Andrada Dr.
Rowland Heights, CA 91748-2843                20937    10/2/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Huante, Maximo
8250 Vineyard Ave Apt#103
Rancho Cucamonga, CA 91730                     7213     9/3/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Huante, Ruben J.
5760 Kelvin Ave.
Woodland Hills, CA 91367                      11883    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
HUBBARD, BERNARD & DONNA
2504 GEORGETOWN LANE
ANTIOCH, CA 94509                             15846    9/22/2020     24 Hour Fitness Worldwide, Inc.                             $1,910.22                                                           $1,910.22
Hubbard, John
1989 S 2100 E Unit B
Salt Lake City, UT 84108                      24687    10/2/2020        24 Hour Fitness USA, Inc.                 $108.00                                                                              $108.00
Hubbard, Ryan
4602 Brandeis Ave.
Orlando, FL 32839                             11434    9/11/2020        24 Hour Fitness USA, Inc.                 $103.50                                                                              $103.50
Hubbard, Tom
311 Elkhorn Court
Winter Park, FL 32792                         16020    9/21/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Hubberman, Steven
10914 Larkmeade Lane
Potomac, MD 20854                             10280     9/8/2020        24 Hour Fitness USA, Inc.                 $480.00                                                                              $480.00
HUCKAEE, GAIL L.
1419 CHESRTON DRIVE
RICHARDSON, TX 75080                           711      7/2/2020     24 Hour Fitness Worldwide, Inc.                               $37.88                            $37.88                             $75.76
Hudgies, Joyce
4121 Creed Avenue
Los Angeles, CA 90008                         21927    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
HUDSON & CALLEJA LLC
ATTN: TRISHA MESA
8603 SOUTH DIXIE HIGHWAY
SUITE 315
MIAMI, FL 33156                               18772    9/25/2020        24 Hour Fitness USA, Inc.                $2,487.75                                                                           $2,487.75
HUDSON & CALLEJA LLC
ATTN: TRISHA MESA
8603 SOUTH DIXIE HIGHWAY
SUITE 315
MIAMI, FL 33156                               19145    9/25/2020     24 Hour Fitness Worldwide, Inc.             $6,759.68                                                                           $6,759.68
Hudson Met Park North, LLC
c/o Roye Zur
Elkins Kalt Weintraub Reuben Gartside LLP
10345 W. Olympic Blvd.
Los Angeles, CA 90064                         23943    10/2/2020        24 Hour Fitness USA, Inc.             $395,272.08                                                                          $395,272.08
Hudson, Brian
646 Cliffwood Ave
Brea, CA 92821                                 5027    8/30/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00




                                                                                         Page 694 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 254 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                              2591    8/18/2020    24 Hour Fitness United States, Inc.            $600.00                                                                             $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                              3380    8/27/2020        24 Hour Fitness USA, Inc.                  $600.00                                                                             $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                              3579    8/27/2020         24 Hour Holdings II LLC                   $600.00                                                                             $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                              3580    8/27/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Hudson, Cedrick
1056 US Highway 9
#131
Parlin, NJ 08859                              3581    8/27/2020      24 Hour Fitness Holdings LLC                 $600.00                                                                             $600.00
Hudson, Cindy
646 Cliffwood Ave.
Brea, CA 92821                                4765    8/30/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Hudson, Jeff
4803 Dry Oak Trail
Austin, TX 78749                             25799    10/22/2020       24 Hour Fitness USA, Inc.                    $74.69                                                                             $74.69
Hudson, Jens
17791 Norwood Park Pl
Tustin, CA 92780-2125                        24735    10/6/2020        24 Hour Fitness USA, Inc.               $32,049.00                                                                          $32,049.00
Hudson, Kayla
8515 Brodie Lane Apt 912
Austin, TX 78745                              2551    7/31/2020        24 Hour Fitness USA, Inc.                  $360.00                                                                             $360.00
Hudson, Marvin
8019 Hibiscus Circle
Tamarac, FL 33321                             4372    8/29/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Hudson, Nancy
463 Riverview Dr
Totowa, NJ 07512                             18134    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,467.70                                                                           $1,467.70
Hudson, Nancy
463 Riverview Drive
Totowa, NJ 07512                             20120    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,467.70                                                           $1,467.70
Hudson, Rhonda
909 Third Avenue # 7912
New York, NY 10150                           27128    12/14/2020    24 Hour Fitness Worldwide, Inc.          $8,000,000.00                                                                      $8,000,000.00
Hudson, Rhonda
909 Third Avenue #7912
New York, NY 10150                            9404    8/25/2020     24 Hour Fitness Worldwide, Inc.           $265,881.52     $13,650.00                                                          $279,531.52
Hudson, Rhonda
909 Third Avenue #7912
New York, NY 10150                           24973    10/1/2020     24 Hour Fitness Worldwide, Inc.           $283,728.96     $13,650.00                                                          $297,378.96

                                                                                        Page 695 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 255 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Huebner, Michael
3284 Mountain View Avenue
Los Angeles, CA 90066                          1537    7/20/2020    24 Hour Fitness Worldwide, Inc.            $2,545.22                                                                           $2,545.22
Huelsse, Matthias
8018 Pinot Noir Way
Sacramento , CA 95829                         21496    10/1/2020       24 Hour Fitness USA, Inc.                 $402.00                                                                             $402.00
Huerta, Henry
2942 Ronco Drive
San Jose, CA 95132                             5867     9/2/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
HUERTA, JULIE
9402 VISTA FALLS COURT
ROSENBERG, TX 77469                           11119     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                               $339.37                            $339.37
Huey, Anthony
34752 Bowie Common
Fremont, CA 94555                             23030    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $77.86                                                                            $77.86
Huey, Helena
34752 Bowie Cmn
Fremont, CA 94555                             10257     9/7/2020    24 Hour Fitness Worldwide, Inc.              $947.70                                                                             $947.70
Huey, Michael A.
4211 Kingsburg Dr.
Austin, TX 78681                              23915    10/2/2020       24 Hour Fitness USA, Inc.                 $107.17                                                                             $107.17
Huey, Rhianna
34752 Bowie Common
Fremont, CA 94555                             16889    9/28/2020    24 Hour Fitness Worldwide, Inc.              $740.00                                                                             $740.00
Huff, Charles
Samantha Banks, Esquire
1600 Market Street, Suite 3600
Philadelphia, PA 19103-7286                   21746    10/1/2020       24 Hour Fitness USA, Inc.            $1,576,688.83         $0.00            $0.00                                       $1,576,688.83
Huff, Holly
1675 E Otero Ln
Centennial, CO 80122                          20177    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $92.89                                                                            $92.89
Huff, Walter
361 Jarome Street
Brick, NJ 08724                                9258     9/9/2020    24 Hour Fitness Worldwide, Inc.              $847.41                                                                             $847.41
Huffman, Cathy
3874 Stratton Dr.
Riverside, CA 92505                           16188    9/17/2020    24 Hour Fitness Worldwide, Inc.              $219.00                                                                             $219.00
Huffman, Matthew
8759 Heathermist Way
Elk Grove, CA 95624                           15755    9/20/2020    24 Hour Fitness Worldwide, Inc.              $760.00                                                                             $760.00
Huggins, Carrie
61-11 251st Street
Little Neck, NY 11362                         14803    9/24/2020    24 Hour Fitness Worldwide, Inc.              $272.00                                                                             $272.00
HUGHELL, JAMES E
12255 TOLUCA DR
SAN RAMON, CA 94583                           20889    9/30/2020    24 Hour Fitness Worldwide, Inc.              $171.00                                                                             $171.00
Hughes, Barbara Fitzsimmons
515 Pomona Ave
Albany, CA 94706                              18792    9/25/2020       24 Hour Fitness USA, Inc.               $1,299.99                                                                           $1,299.99


                                                                                      Page 696 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 256 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hughes, Barbara
515 Pomona Ave
Albany, CA 94706                            12382    9/12/2020        24 Hour Fitness USA, Inc.                $1,299.99                                                                           $1,299.99
Hughes, Chris
2817 Regatta Circle
Fairfield, CA 94533                         17915    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Hughes, David L.
5 Dogwood Dr.
Hawthorne, NJ 07506                         12573    9/11/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Hughes, Douglas J.
4308 16th St. N.
Arlington, VA 22207                          3407    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $47.24                                                                             $47.24
Hughes, Erica
4805 Piney Branch Road
Fairfax, VA 22030                           22037    9/30/2020     24 Hour Fitness Worldwide, Inc.              $970.00                                                                              $970.00
Hughes, Geoff
5601 Blair Oaks Dr
The Colony, TX 75056                        10285     9/8/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                        14885    9/24/2020      24 Hour Fitness Holdings LLC                $749.90                                                                              $749.90
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                        17759    9/24/2020    24 Hour Fitness United States, Inc.           $749.90                                                                              $749.90
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                        22560    10/2/2020            24 New York LLC                       $749.90                                                                              $749.90
Hughes, Kathleen M
102 Lincoln Ave
Wood-Ridge, NJ 07075                        22943    10/2/2020         24 Hour Holdings II LLC                  $749.90                                                                              $749.90
Hughes, Kathy
102 Lincoln Ave
Wood-Ridge, NJ 07075                        17576    9/23/2020        24 Hour Fitness USA, Inc.                 $749.90                                                            $0.00             $749.90
Hughes, Kathy
102 Lincoln Avenue
Wood-Ridge, NJ 07075                        17436    9/23/2020     24 Hour Fitness Worldwide, Inc.              $749.90                                                                              $749.90
Hughes, Kevin
77-198 Hoowaiwai Place
Kailua-Kona, HI 96740                       14818    9/24/2020        24 Hour Fitness USA, Inc.                 $146.34                                                                              $146.34
Hughes, Nicole
650 North Orange Ave #4402
Orlando, FL 32801                            3911    8/27/2020    24 Hour Fitness United States, Inc.              $83.44                                                                             $83.44
Hughes, Stephanie
6019 Sanford Road
Houston, TX 77096                            8160     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $90.47                                                                             $90.47
Hughes, Travis
1314 Iris Cir
Broomfield, CO 80020                         7327     9/2/2020        24 Hour Fitness USA, Inc.                 $277.06                                                                              $277.06




                                                                                       Page 697 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 257 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hugoo, Catherine
260 W. Dunne Ave
Unit # 44
Morgan Hill, CA 95037                         3322    8/24/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Hugoo, Catherine
260 W. Dunne Ave
Unit # 44
Morgan Hill, CA 95037                        26058    10/28/2020    24 Hour Fitness Worldwide, Inc.               $399.99                                                                             $399.99
HUH/DI OCP Cinque Terre LLC
c/o Douglas B. Rosner
Goulston & Storrs PC
400 Atlantic Avenue
Boston, MA 02110                             22731    10/2/2020        24 Hour Fitness USA, Inc.             $1,613,982.44                                                     $37,889.26       $1,651,871.70
Huhn, Rosana
38 The Glen
Cedar Grove, NJ 07009                        11720     9/9/2020    24 Hour Fitness United States, Inc.              $73.57                                                                             $73.57
Hui, Bruce
3621 Ulloa Street
San Francisco, CA 94116                       7146     9/3/2020     24 Hour Fitness Worldwide, Inc.               $188.00                                                                             $188.00
Hui, Ellen
320 Caldecott Iane #301
Oakland, CA 94618                            14272    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hui, Joanne
3453 Ellery Common
Fremont, CA 94538                            17255    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Huizar, Cristina
82900 Rustic Valley Dr.
Indio, CA 92203                              21376    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Hulbert, Robin
115 Mariner Driver
Vallejo, CA 94591                            24689    10/2/2020        24 Hour Fitness USA, Inc.                    $81.98                                                                             $81.98
Hull, Ashley Rae
2419 S. Xanadu Way Unit D
Aurora, CO 80014                              1125     7/9/2020     24 Hour Fitness Worldwide, Inc.               $438.00                                                                             $438.00
Hull, Karen
3505 Monmouth Court
Richardson, TX 75082                         17754    9/24/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Hull, Leonard
1500 Ambrose Ave
Oxnard, CA 93035                             13275    9/14/2020        24 Hour Fitness USA, Inc.                  $429.99                                                                             $429.99
Hulse, Suzanne
20440 NW 20TH CT
Miami Gardens, FL 33056                      22008    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $822.00                                                              $822.00
Hulsey, Don W
5341 Westmoreland Dr.
Yobra Linda, CA 92886-0543                   22074    9/30/2020     24 Hour Fitness Worldwide, Inc.               $697.62                                                                             $697.62
Hulter, Henry N
17 Wellbrock Hts
San Rafael, CA 94903                          5093    8/31/2020          24 San Francisco LLC                       $12.33                                                                             $12.33


                                                                                        Page 698 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 258 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hults, Chelsea
14695 Candeda Place
Tustin, CA 92780                             11616     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Hulvey, Jessica McAfee
13244 Columbine Circle
Thornton, CO 80241                           26328    11/11/2020   24 Hour Fitness Worldwide, Inc.          $60,000.00                                                                           $60,000.00
Humble Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                            26375    11/12/2020      24 Hour Fitness USA, Inc.                                               $2,688.89                                           $2,688.89
Humes, Alvin
4255 S. Buckley Rd #106
Aurora, CO 80013                             19953    9/29/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hummel, Karen
912 Palm Ave.
San Mateo, CA 94401                          13335    9/13/2020    24 Hour Fitness Worldwide, Inc.             $224.95                                                                              $224.95
Humphrey, Debbi
16005 Ocean Avenue
Whittier, CA 90604                           12692    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Humphrey, Randy
16005 Ocean Avenue
Whittier, CA 90604                           12689    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Humphrey, Wanda M
582 King Drive Apt 8
Daly City, CA 94015                          15964    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Humphreys, Ryan
653 Sky Ranch Ct.
Lafayette, CA 94549                          10160     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $612.49                                                              $612.49
Hunag, Justin
170 W Norman Ave.
Arcadia, CA 91007                            20845    9/30/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Hundley, Laquesia
2025 W 42nd Place
Los Angeles, CA 90062                         7457     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Hune, Patricia
5300 NE 73rd Ave.
Portland, OR 97218                           26694    11/25/2020   24 Hour Fitness Worldwide, Inc.             $210.00                                                                              $210.00
Hung, Cheryl
3226 midvale ave
los angeles, ca 90034                        13486    9/14/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Hung-Chiao Lai
1017 Ayers Rd
Concord, CA 94521                            19584    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $385.00                                                              $385.00
Hunker, Stephan
3995 Evadale Dr.
Los Angeles, CA 90031                         5075     9/1/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Hunnewell, Tamsyn
2402 Laurel Pass
Los Angeles, CA 90046                        10807     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $39.99                                                                            $39.99


                                                                                     Page 699 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 259 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Hunsaker, Paula M
21102 Pennington Lane
Trabuco Canyon, CA 92679                     10577     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $94.64                                                                            $94.64
Hunsaker, Ron
21102 Pennington Lane
Trabuco Canyon, CA 92679-3310                10521     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $95.00                                                                            $95.00
Hunt, Amber
2823 S Mansfield Ave
Los Angeles, CA 90016                        19484    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $32.00                                                                            $32.00
Hunt, Barbara Ann
6852 Rock Drive
Huntington Beach, CA 92647                    1958    7/17/2020       24 Hour Fitness USA, Inc.                                $282.00                                                              $282.00
Hunt, Benjamin
1110 W. Town and Country Rd. Apt. #415
Orange, CA 92868                             21980    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Hunt, Beth
1865 Cantwell Grove
Colorado Springs, CO 80906                    2938     8/8/2020    24 Hour Fitness Worldwide, Inc.                             $884.00                                                              $884.00
Hunt, Bill
2209 Sleater Kinney Rd SE
Lacey, WA 98503                              16280    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,993.63                                                                           $1,993.63
Hunt, Bill
2209 Sleater Kinney Rd SE
LACEY, WA 98503360-                           594     6/29/2020    24 Hour Fitness Worldwide, Inc.            $1,993.63                                                                           $1,993.63
Hunt, Dana
1050 W Alameda Ave #544
Burbank, CA 91506                             1335    7/11/2020       24 Hour Fitness USA, Inc.                $299.96                                                                              $299.96
Hunt, daverick
12603 Mostyn Ct
Magnolia, TX 77354                            2280    7/24/2020       24 Hour Fitness USA, Inc.                $136.18                                                                              $136.18
Hunt, Elizabeth
4 Robinson Ct.
Freehold, NJ 07728                           12976    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hunt, Jaclyn
109 Hawthorne Ave
Colonia, NJ 07067                             6236     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $52.61                                                                            $52.61
Hunt, Kathleen
6002 Barrett Avenue
El Cerrito, CA 94530                         16726    9/21/2020    24 Hour Fitness Worldwide, Inc.             $283.44                                                                              $283.44
Hunt, Patrick
4 Robinson Ct.
Freehold , NJ 07728                          12318    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Hunt, Scott J
3119 Bermuda Drive
Costa Mesa, CA 92626                          9856     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $24.99                                                                            $24.99
Hunter, Aaron
7 Rolling Hills Drive
Pomona, CA 91766                             20556    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $87.93                                                                            $87.93




                                                                                     Page 700 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 260 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Hunter, Alexandra
3035 Rubicon Way
West Sacramento, CA 95691                     6651     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $420.00                                                              $420.00
Hunter, Cindi
28623 142nd Pl SE
Kent, WA 98042                               10143     9/8/2020        24 Hour Fitness USA, Inc.                $1,754.97                                                                           $1,754.97
HUNTER, ELDA
6824 SW 114 PLACE , UNIT C
MIAMI, FL 33173                              10321     9/8/2020     24 Hour Fitness Worldwide, Inc.               $311.15                                                                             $311.15
Hunter, Jo Ann
9616 A Street
Oakland, CA 94603                             2621     8/4/2020     24 Hour Fitness Worldwide, Inc.             $2,382.25                                                                           $2,382.25
Hunter, John
703 Pier Ave, #B-348
Hermosa Beach, CA 90254                      11807    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                                                              $325.00
Hunter, Kalynn B
3016 Brookfield Avenue
Oakland, CA 94605                            15550    9/18/2020    24 Hour Fitness United States, Inc.                                                           $1,000.00                          $1,000.00
HUNTER, MARY L
31521 SILVERTIDE DRIVE
UNION CITY, CA 94587                         10995     9/8/2020     24 Hour Fitness Worldwide, Inc.               $648.00                                                                             $648.00
Hunter, Ronda
2211 Silver Holly Ln
Richardson, TX 75082                         24783    10/4/2020     24 Hour Fitness Worldwide, Inc.                 $79.43                                                                             $79.43
Hunter, Stephanie
6288 Hereford lane
eastvale, CA 92880                            4825    8/30/2020     24 Hour Fitness Worldwide, Inc.               $600.00                                                                             $600.00
Hunter, Tanya
2247 Auseon Ave
Oakland, CA 94605                            11467     9/9/2020     24 Hour Fitness Worldwide, Inc.               $360.00                                                                             $360.00
Hunter, Tara Burlingame
13580 Quartz Way
Lathrop, CA 95330                            24520    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Hunter, Theresa
2361 Prospect Ave.
Riverside, CA 92507                          12324    9/11/2020     24 Hour Fitness Worldwide, Inc.               $251.94                                                                             $251.94
Hunter, Timothy
5757 W Century Blvd Ste 700
Los Angeles, CA 90045                        18905    9/30/2020     24 Hour Fitness Worldwide, Inc.               $105.00                                                                             $105.00
Hunter-Blyden, Katherine
2425 E Crary St
Pasadena, CA 91104                            5613     9/2/2020     24 Hour Fitness Worldwide, Inc.               $166.67                                                                             $166.67
Huntington South Center, LLC
LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
Eve H. Karasik, Jeffrey S. Kwong
10250 Constellation Blvd.
Suite 1700
Los Angeles, CA 90067                        17321    9/22/2020     24 Hour Fitness Worldwide, Inc.          $1,072,764.97                                                                      $1,072,764.97




                                                                                        Page 701 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 261 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Hunziker, Rosemarie
613 Langston Lane
Falls Church, VA 22046                         7776     9/4/2020        24 Hour Fitness USA, Inc.                                $2,491.99                                                           $2,491.99
Huo, Xiaohua
13091 Nordland Dr
Corona, CA 92880                               8701     9/4/2020     24 Hour Fitness Worldwide, Inc.                $400.00                                                                            $400.00
Huppert, Matthew
80696 Avenida Los Padres
Indio, CA 92203                                6358     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                                                           $2,000.00
Hur, Benjamin
888 Kapiolani Blvd. Apt 2201
Honolulu, HI 96813                            20004    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Hurlburt, Dane
3205 Shasta Circle S
Apt 202
Los Angeles , CA 90065                         7441     9/4/2020     24 Hour Fitness Worldwide, Inc.                $180.00                                                                            $180.00
Hurlburt, Donna
PO Box 932
Chino Hills, CA 91709                          6511     9/3/2020     24 Hour Fitness Worldwide, Inc.               $1,200.00                                                                         $1,200.00
Hurlburt, Richard
2057 15th St Apt F
San Francisco, CA 94114                       13468    9/13/2020     24 Hour Fitness Worldwide, Inc.                $268.75       $546.00                                                              $814.75
Hurley, Colin
6117 San Pablo Ave
Oakland, CA 94608                             12283    9/13/2020        24 Hour Fitness USA, Inc.                                $1,500.00       $2,000.00                                           $3,500.00
Hurley, Cristine
629 11th Street
Hermosa Beach, CA 90254                       20313    9/30/2020    24 Hour Fitness United States, Inc.             $628.00                                                                            $628.00
Hurley, Joann M
20224 106th Ave SE
Kent, WA 98031                                25650    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $46.19                                                                             $46.19
Hurley, Seyson C.
5628 Broadway
Sacramento, CA 95820                          24606    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Hurst, Denise L.
5146 E. Hanbury St.
Long Beach, CA 90808                          18741    9/26/2020     24 Hour Fitness Worldwide, Inc.                $100.00                                                                            $100.00
Hurt, Essie
809 Toldeo Court
Poinciana, FL 34758                           25337    10/12/2020    24 Hour Fitness Worldwide, Inc.          $12,000,000.00                                                                    $12,000,000.00
Hurtado, Francisco
12517 Poinsettia Ave
El Monte, CA 91732                             4710    8/30/2020     24 Hour Fitness Worldwide, Inc.                $699.99                                                                            $699.99
Hurtado, Marco
15519 Ashgrove Dr.
La Mirada, CA 90638                            1523    7/17/2020    24 Hour Fitness United States, Inc.                           $350.00                                                              $350.00
Hurtado, Marco
15519 Ashgrove Dr.
La Miranda, CA 90638                          17028    9/21/2020    24 Hour Fitness United States, Inc.               $0.99       $299.00                                                              $299.99


                                                                                         Page 702 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 262 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
HURTADO, PAULA MICHELLE
ALLCOR STAFFING
4209 BROADWAY AVE
SUITE 104
HALTOM CITY, TX 76117                        27135    12/20/2020    24 Hour Fitness Worldwide, Inc.              $234.63                                                                              $234.63
Hurtado, Ronald
5621-23rd street
Sacramento, CA 95822                         14215    9/16/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Husain, Hatim
9260 Towne Centre #16
San Diego, CA 92121                          15613    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Husain, Nauman
3724 Gildas Path
Pflugerville, TX 78660                       22578    10/2/2020        24 Hour Fitness USA, Inc.                 $291.67                                                                              $291.67
Husnani, Shehzad
2314 S Corning St Apt 5
Los Angeles, CA 90034                        24831    10/8/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Hussain, Ali
27522 LIMONES
MISSION VIEJO, CA 92691                      15078    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Hussain, Diamond
17523 Brackenbrae Lane
Richmond, TX 77407                            4890    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,704.00                                                                           $1,704.00
Husslein, Chiyo
280 Poipu Drive
Honolulu, HI 96825                            1455    7/14/2020    24 Hour Fitness United States, Inc.          $3,639.79                                                                           $3,639.79
Hutchens, John E
458 Londondary Dr.
Ballwin, MO 63011                            23157    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $111.38                            $111.38
Hutchens, Mary Lisa
615 Lyons Ave. NE
Renton, WA 98059                              1977    7/31/2020    24 Hour Fitness United States, Inc.                           $769.95                                                              $769.95
Hutchens, Mary Lisa
615 Lyons Ave. NE
Renton, WA 98059                             15449    9/21/2020     24 Hour Fitness Worldwide, Inc.              $769.95                                                                              $769.95
Hutchings, Kenneth
84-610 Upena Street
Waianae, HI 96792                             6143     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hutchings, Nina
84-610 Upena Street
Waianae, HI 96792                             5287     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Hutchinson, Daniel
4458 laurelgrove avenue
studio city, CA 91604                         7023     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Hutchinson, Lisa
1500 Northern Neck Drive Unit 101
Vienna, VA 22182                              126     6/29/2020    24 Hour Fitness United States, Inc.          $5,400.00                                                                           $5,400.00
Hutchinson, Lori
850 N Center ave Apt 4-L
Ontario , CA 91764                           27517     4/6/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00

                                                                                        Page 703 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 263 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Huth, Jeffrey
3355 NW 47th Dr
Camas, WA 98607                               16153    9/17/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Hutka, Joe
46700 Iversen Rd.
Gualala, CA 95445                             13830    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Huynh, Anne
1220 Brahms Cmn
Apt 102
Fremont, CA 94538                              6555     9/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Huynh, Baohan
9591 Swallow Lane
Garden Grove, CA 92841                        26391    11/12/2020      24 Hour Fitness USA, Inc.                $639.97                                                                              $639.97
Huynh, Christiane
14041 La Pat Street #B
Westminster, CA 92683                         16389    9/18/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Huynh, Deanna Stephanie
9560 Daines Drive
Temple City, CA 91780                         11858    9/10/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Huynh, Douglas
3385 E 105th Ct
Northglenn, CO 80233                           2473    7/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Huynh, Douglas
3385 E 105th Ct
Northglenn, CO 80233                           2480    7/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Huynh, Hao
1199 Pipe Dream Ct
San Jose, CA 95122                             3519    8/27/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Huynh, Henry
2602 GlenField Manor Ln
Houston, TX 77014                             25305    10/12/2020   24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Huynh, Jacklyn
721 S. Hacienda St
Anaheim, CA 92804                             16328    9/17/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Huynh, Jeana
2303 Wicklowe Street
Sugar Land, TX 77479                           3902    8/28/2020    24 Hour Fitness Worldwide, Inc.             $606.06                                                                              $606.06
Huynh, Jennifer
11250 Beach Blvd SPC 40
Stanton, CA 90680                              1440    7/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Huynh, Jessica
4295 Sedge Street
Fremont, CA 94555                             14493    9/16/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Huynh, John
2020 Associated Rd unit 5
Fullerton, CA 92831                           10809     9/8/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Huynh, Jonathan
4295 Sedge Street
Fremont, CA 94555                             14494    9/16/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99


                                                                                      Page 704 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 264 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Huynh, Kimyen
1424 Charlotte Way
Carrollton, TX 75007                          25749    10/21/2020    24 Hour Fitness Worldwide, Inc.             $1,299.98                                                                           $1,299.98
Huynh, Lien
830 Meade Ave
San Francisco, CA 94124                       15616    9/19/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Huynh, Lien
9409 Red Spruce Way
Elk Grove, CA 95624                            5114     9/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Huynh, Nancy
                                              16569    9/21/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Huynh, Nghi
1933 Linda Jean Lane
Manteca, CA 95337                             17572    9/25/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Huynh, Peter
5647 Greeley Pl
Fremont, CA 94538                              9804     9/7/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Huynh, Phuoc
8989 VISTA CAMPO WAY
ELK GROVE, CA 95758                           15998    9/19/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Huynh, Serena
9560 Daines Dr.
Temple City, CA 91780                         11875    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Huynh, Tammy
842 N Atlantic Blvd
Alhambra, CA 91801                             4802    8/31/2020     24 Hour Fitness Worldwide, Inc.              $436.01                                                                              $436.01
Huynh, Thienkim
10700 Royal Pine Ave.
Las Vegas, NV 89144                           20724    9/30/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Huynh, Thuy
2311 Ivy Hill Way Apt 231
San Ramon, CA 94582                            9396     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Huynh, Tommy
15782 Clarendon St
Westminster, CA 92683                          8071     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Huynh, Trinh
2547 amaryl dr
San Jose , CA 95132                            2728    8/11/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Huynh, Tung
                                               6952     9/3/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Huynh, Van
12510 Mt. Andrew
Houston, TX 77089                              4018    8/28/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
HUYNH, VICTORIA K
10404 22ND AVE SW
UNIT B
SEATTLE, WA 98146-1333                        23678    10/2/2020     24 Hour Fitness Worldwide, Inc.              $304.57                                                                              $304.57
huynh, vince minh
5500 Jade creek way
Elk Grove, CA 95758                           10847     9/9/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99

                                                                                         Page 705 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 265 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Hwa Kim, Myung
1497 Berry Creek Pl.
Chula Vista, CA 91913                       18027    9/25/2020    24 Hour Fitness United States, Inc.           $612.00                                                                              $612.00
Hwang, David
163 Louisburg St
San Francisco, CA 94112                     23468    10/2/2020     24 Hour Fitness Worldwide, Inc.              $152.43                                                                              $152.43
Hwang, Helen Dunhwei
741 Woodstock Ln
Los Altos, CA 94022                         26293    11/10/2020 24 Hour Fitness United States, Inc.             $960.00                                                                              $960.00
Hwang, Helen
7 De Sabla Rd.
Apt 4
San Mateo, CA 94402                          3516    8/27/2020        24 Hour Fitness USA, Inc.                    $45.48                                                                             $45.48
Hwang, Olivia Jiyoung
20718 W Park Meadows Dr
Buckeye, AZ 85396                           15050    9/17/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Hwang, Robin
1142 Donahue Dr
Pleasanton, CA 94566                        16967    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $98.49                                                                             $98.49
Hwang, Stella
3617 Cumbre Ct
Bakersfield, CA 93311                       12005     9/9/2020        24 Hour Fitness USA, Inc.                 $249.00                                                                              $249.00
Hwang, Sun
116 Driftwood Dr
Cedar Park , TX 78613                       22684    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $415.68                                                              $415.68
Hwang, Tzong-Yueh
12829 Alconbury St
Cerritos, CA 90703                          21187    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Hwang, William
203 Oakwell Drive
Walnut, CA 91789                             9144     9/6/2020        24 Hour Fitness USA, Inc.                                 $344.00                                                              $344.00
HWANG, YU KYEONG
10749 SW HERON CIR
BEAVERTON, OR 97007                         16273    9/21/2020     24 Hour Fitness Worldwide, Inc.              $385.00                                                                              $385.00
Hwee, Phillip
3031 Seriana Court
Union City, CA 94587                        11090     9/9/2020        24 Hour Fitness USA, Inc.                $2,040.00                                                                           $2,040.00
Hyczar, Michael
403 Junction Ave
#106
Livermore, CA 94551                         23979    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,937.57                                                                           $1,937.57
Hyde, Richard N.
606 Johnson Lane
Sugar Land, TX 77479                        24427    10/2/2020     24 Hour Fitness Worldwide, Inc.              $122.21                                                                              $122.21
Hyland, Jon
17402 Calla Dr.
Dallas, TX 75252                            24007    10/2/2020     24 Hour Fitness Worldwide, Inc.              $153.52                                                                              $153.52
Hyman, Gregg
755 Bay Street
San Francisco, CA 94109                     16380    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00

                                                                                       Page 706 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 266 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
HYMANS, ALFRED
5667 BLUFFS DR.
ROCKLIN, CA 95765                            12691    9/11/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Hymes, Vance
326 N. Indiana Ave
Vista, CA 92084                               3969    8/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Hynes, Don
2846 NE Glisan St.
Portland, OR 97232                           25331    10/12/2020   24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Hynes, Robert
9094 Wexford Dr
Vienna, VA 22182                              9501     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $194.53                                                              $194.53
Hynus, Mohammed Zoheb
Apt B428
7977 170th Ave NE
Redmond, WA 98052                             3137    8/17/2020    24 Hour Fitness Worldwide, Inc.             $616.00                                                                              $616.00
Hyodo, Jennifer
854 Pico Canyon Lane
Brea, CA 92821                                1576    7/24/2020    24 Hour Fitness Worldwide, Inc.            $1,459.92                                                                           $1,459.92
HYON, DONG S
1130 N. ELLIE ST.
LA HABRA, CA 90631                           25248    10/12/2020        24 San Francisco LLC                       $90.00                                                                            $90.00
Hyon, John
116 Driftwood Dr
Cedar Park, TX 78613                         23175    10/2/2020    24 Hour Fitness Worldwide, Inc.             $106.18                                                                              $106.18
Hyper Ince, Inc.
Rutan & Tucker, LLP
c/o Ashley M. Teesdale
18575 Jamboree Rd., Ste. 900
Irvine, CA 92612                             24660    10/2/2020       24 Hour Fitness USA, Inc.            $550,307.50                                                                          $550,307.50
Hypolite, Bruce A.
22321 Blueberry Lane
Lake Forest, CA 92630                         9021     9/5/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Hypolite, Renee
22321 Blueberry Lane
Lake Forest, CA 92630                         9043     9/5/2020    24 Hour Fitness Worldwide, Inc.             $393.00                                                                              $393.00
Hysni, Kimberly
13825 Camino del Suelo
San Diego, CA 92129                          13774    9/14/2020    24 Hour Fitness Worldwide, Inc.          $10,800.00                                                                           $10,800.00
Hyun Nam, Toney Bong
604 SE Peacock Lane
Portland, OR 97214                           18801    9/25/2020       24 Hour Fitness USA, Inc.                    $88.18                                                                            $88.18
Hyun, Jaemoon
3 Stoneybrook Lane
Scarsdale, NY 10583                           4013    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
I.D. Associates, Inc.
PO Drawer 6504
Dothan, AL 36303                              3055    8/10/2020    24 Hour Fitness Worldwide, Inc.         $425,608.00                                                                          $425,608.00




                                                                                     Page 707 of 1763
                                                                           Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 267 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
I.W., a minor child (Huiwen Huang, parent, 4512 Hillsborough
DR. Castro Valley, CA 94546)
4512 Hillsborough DR.
Castro Valley, CA 94546                                         15789    9/20/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
IA Cypress CyFair LP
c/o InvenTrust Property Management, LLC
c/o Richard Springer
3025 Highland Parkway, Suite 350
Downers Grove, IL 60515                                          3283    8/24/2020     24 Hour Fitness Worldwide, Inc.           $918,034.74                                                                         $918,034.74
IA LEAGUE CITY BAY COLONY LP
InvenTrust Property Management, LLC
c/o Richard Springer
3025 Highland Parkway, Suite 350
Downers Grove, IL 60515                                          3290    8/24/2020     24 Hour Fitness Worldwide, Inc.          $1,212,368.97                                                                      $1,212,368.97
Iadevaia, Robert
14236 Marianopolis Way
San Diego, CA 92129                                              4550    8/29/2020    24 Hour Fitness United States, Inc.             $99.00                                                                              $99.00
Iannarelli, Elisabeth
3262 Elizabeth Street Apt 4
Miami, FL 33133                                                 22645    10/2/2020     24 Hour Fitness Worldwide, Inc.               $191.00                                                                             $191.00
Ibarra, Ana
543 Miller Ave
SSF, CA 94080                                                   25242    10/9/2020     24 Hour Fitness Worldwide, Inc.               $588.00                                                                             $588.00
Ibarra, Blanca
7567 Twilight Dr.
Sacramento, CA 95822                                             2247    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,041.00                                                                           $1,041.00
Ibarra, Daniela Pineda
3505 Hutch Drive
Plano, TX 75074                                                  553      7/3/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
Ibarra, Eileen
12854 Queensborough St
Cerritos, CA 90703                                               5444     9/1/2020     24 Hour Fitness Worldwide, Inc.               $103.20                                                                             $103.20
Ibarra, Jose Marlon
12854 Queensborough St
Cerritos, CA 90703                                               5378     9/1/2020     24 Hour Fitness Worldwide, Inc.               $103.20                                                                             $103.20
Ibarra, Miguel
2982 Sage Common
Livermore, CA 94551                                              7341     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Ibarra, Nicole M
3522 2nd Avenue
Sacramento, CA 95817                                            22621    10/2/2020     24 Hour Fitness Worldwide, Inc.               $192.00                                                                             $192.00
Ibrahim, Eahab E
1074 Duane Court
Sunnyvale, CA 94085                                             11228     9/9/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Ibrahim, Oliver
202 Jesse Way
Piscataway, NJ 08854                                             7493     9/3/2020    24 Hour Fitness United States, Inc.            $232.38                                                                             $232.38
Ibrahim, Sherif
110 La Sonoma Way
Alamo, CA 94507                                                  4046    8/28/2020    24 Hour Fitness United States, Inc.            $429.00                                                                             $429.00

                                                                                                           Page 708 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 268 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ibrhim, Muhammad
12509 Autumn leaf Ln.
                                              4545    8/29/2020        24 Hour Fitness USA, Inc.                    $40.04                                                                            $40.04
Ichikawa, Matthew
6350 Christie Ave Apt 227
Emeryville, CA 94608                          175     6/30/2020        24 Hour Fitness USA, Inc.                $499.99                                                                              $499.99
Ickovic, Courtney
Kim Ickovic
1600 Avenue T 5A
Brooklyn, NY 11229                            2960     8/6/2020        24 Hour Fitness USA, Inc.                                                                   $39.99                             $39.99
Icon Owner Pool I West/Southwest, LLC
Singer & Levick, PC
c/o Michelle E. Shriro
16200 Addison Road, Suite 140
Addison, TX 75001                            22242    10/1/2020        24 Hour Fitness USA, Inc.             $53,554.01                                                                           $53,554.01
Iderstine, Lisa Van
555 Countrybrook Loop
San Ramon, CA 94583                          10429     9/8/2020     24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Ifurung, Peter Paul M
36 Wakefield Avenue
Daly City, CA 94015                          20131    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $49.00                                                               $49.00
Ige, Adegboyega
1545 Jackson Street, APT 304
Oakland, CA 94612                            26346    11/11/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Iger, Todd H
39130 Pala Vista Drive
Temecula, CA 92591                            4845    8/31/2020     24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
IGHANI , NAVA,HOUMAN
7373 AMBROSIA RD
RANCHO CUCAMONGA, CA 91730                   24530    10/2/2020     24 Hour Fitness Worldwide, Inc.                                              $429.99                                             $429.99
Igna, Stacey
9312 Aqueduct Ave
North Hills, CA 91343                        20517    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
IGNACIO, ALI
3154 SAN ANGELO WAY
UNION CITY, CA 94587                         17815    9/24/2020        24 Hour Fitness USA, Inc.                $262.50                                                                              $262.50
Ignacio, Grace
24 Bound Brook Road
Parsippany, NJ 07054                          334      7/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ignacio, Grace
24 Bound Brook Road
Parsippany, NJ 07054                          460      7/1/2020     24 Hour Fitness Worldwide, Inc.            $1,486.06                                                                           $1,486.06
Ignatchuk, Ivan
4217 Gold Ridge Way
Antelope, CA 95843                           18567    9/27/2020     24 Hour Fitness Worldwide, Inc.             $230.00                                                                              $230.00
Ignatova, Anastasiia
12105 SE Holgate Blvd, #146
Portland, OR 97266                           26533    11/19/2020 24 Hour Fitness United States, Inc.            $137.12                                                                              $137.12




                                                                                       Page 709 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 269 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Igwe, Chinedu
10657 South Wilton Place
Los angeles, CA 90047                         8479     9/4/2020     24 Hour Fitness Worldwide, Inc.               $450.00                                                                             $450.00
Iheanacho, Obidike
6871 Adobe Villa Avenue
Las Vegas, NV 89142                           4900    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
iHeart Media, Inc.
Attn: Bad Debt Prevention
20880 Stone Oak Parkway
San Antonio, TX 78258                         1223    7/13/2020        24 Hour Fitness USA, Inc.             $1,292,115.51                                                                      $1,292,115.51
Ihem, Chinenyeudo
7775 Granada blvd
Miramar, FL 33023                             4690    8/28/2020    24 Hour Fitness United States, Inc.            $126.86                                                                             $126.86
Ihnot, James
410 Market Street
Kirkland, WA 98033                           16176    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $114.16                                                              $114.16
Iida, Justin
1311 Sepulveda Blvd Apt 535
Torrance, CA 90501                            3644    8/27/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Ikeda-Chandler, Michael
13000 Admirality Way Apt K202
Everett, WA 98204                             916      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.24                                                                             $99.24
IKEGAMI, LINDA S.
35619 CABRAL DR.
FREMONT, CA 94536                             9950     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $15.00                                                                             $15.00
Ikonomou, Dean
2334 Shakespeare Road
Houston, TX 77030                             4167    8/27/2020        24 Hour Fitness USA, Inc.                  $175.40                                                                             $175.40
Ikonomou, Maree
2334 Shakespeare Road
Houston, TX 77030                             4036    8/27/2020        24 Hour Fitness USA, Inc.                  $231.75                                                                             $231.75
ILAN & BERRY MILCH
415 ARGYLE ROAD #4-H
BROOKLYN, NY 11218                            5219    8/28/2020     24 Hour Fitness Worldwide, Inc.                                             $1,100.00                                           $1,100.00
Ilar, JC Karl Loui Yago
22018 Hawaiian Ave.
Apt. B
Hawaiian Gardens, CA 90716                   22873    10/2/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Ilau , Anca
15221 NE 12th way
Vancovuver, WA 98684                         18881    9/27/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Ilau, Victor
15221 NE 12th Way
Vancouver, WA 98684                          18827    9/27/2020     24 Hour Fitness Worldwide, Inc.               $360.00                                                                             $360.00
Ilco, George
DeGrado Law, LLC
250 Moonachie Rd., Suite 200
Moonachie, NJ 07074                          15488    9/18/2020        24 Hour Fitness USA, Inc.              $100,000.00                                                                         $100,000.00




                                                                                        Page 710 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 270 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ilie, Daniel
5863 Tyler ST
Riverside, CA 92503                           9238     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ilin, Andrey
8309 Rambleton way
Antelope, CA 95843                           20660    9/30/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Ilnicki, Ivan
1328 5TH AVE.
San Francisco, CA 94122                       5229    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
ILONZEH, ANNIE
10817 Whipple St.
#18
North Hollywood, CA 91602                     9176     9/4/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
IM SOOK. CHUNG & JIN W. JUNG
18827 E. YALE CIR #D
AURORA, CO 80013                             25283    10/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Im, Joseph
476 N 130th St
Seattle, WA 98133                            26509    11/17/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Imaishi, Chie
7648 NW Catalpa St
Portland, OR 97229                            5181     9/1/2020        24 Hour Fitness USA, Inc.                 $349.00                                                                              $349.00
Iman Souri/Maryam Vaezzadeh
10715 NE 52nd St.
Kirkland, WA 98033                           13355    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $23.00                                                                             $23.00
Imatomi, Lucy
15615 Gramercy Place
Gardena, CA 90249-4716                        3485    8/27/2020    24 Hour Fitness United States, Inc.                            $74.99                                                               $74.99
IMG Technologies Inc.
Attn: Ryan Incaudo
One Tower Lane, Suite 1850
Oakbrook Terrace, IL 60181                    2263    7/22/2020     24 Hour Fitness Worldwide, Inc.             $3,538.73                                                                           $3,538.73
Imhotep, Eboni
301 W Grand Ave #124
Chicago, IL 60654                             1789    7/15/2020        24 Hour Fitness USA, Inc.                $2,039.96                                                                           $2,039.96
IMPERIAL IRRIGATION DISTRICT, CA
333 EAST BARIONI BLVD
IMPERIAL, CA 92251                           18606    9/24/2020     24 Hour Fitness Worldwide, Inc.             $7,489.27                                                                           $7,489.27
Imperial Service Systems, Inc.
200 West 22nd Street
Suite 201
Lombard, IL 60148                            20355    9/29/2020    24 Hour Fitness United States, Inc.        $35,079.00                                                                           $35,079.00
Imperial, Xavier
94-294 Lupua Place
Mililani, HI 96789                           22516    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,840.95                                                                           $1,840.95
Imphean, Kenneth
                                              2170    7/19/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Imrie, Connor
15319 NE 83rd St
Vancouver, WA 98682                          23075    10/2/2020     24 Hour Fitness Worldwide, Inc.              $487.79                                                                              $487.79

                                                                                        Page 711 of 1763
                                                           Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 271 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
In, Arthur
7608 Airlie drive
Tujunga, CA 91042                               16413    9/22/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Inaba, Kumiko
705 Gelston Pl
El Cerrito, CA 94530                            13989    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $24.75                                                                            $24.75
Inaba, Yoshio
705 Gelston Pl
El Cerrito, CA 94530                            13058    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $24.75                                                                            $24.75
Industry East Land Retail II, LLC
10250 Constellation Blvd
19th Floor
Los Angeles, CA 90067                           23774    10/2/2020        24 Hour Fitness USA, Inc.            $264,747.11      $359,407.59                                                         $624,154.70
Infante-Gomez, Jovanny
1570 Dominguez Ranch Rd.
Corona , CA 92882                               20339    9/30/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ingalls, Larry
14651 Woodland Dr
Fontana, CA 92337                                7433     9/3/2020     24 Hour Fitness Worldwide, Inc.             $516.00                                                                              $516.00
Ingardia, Richard S
4727 59th Street
San Diego, CA 92115                             10605     9/9/2020     24 Hour Fitness Worldwide, Inc.            $7,695.00                                                                           $7,695.00
Ingersoll, Joshua A.
1524 Westcreek Drive
Azle, TX 76020                                  25792    10/21/2020 24 Hour Fitness United States, Inc.            $382.54                                                                              $382.54
Ingersoll, Lauren
669 Macabee Way
Hayward, CA 94541                               11462    9/11/2020     24 Hour Fitness Worldwide, Inc.            $1,584.00                                                                           $1,584.00
Ingle, Dylan
4312 Eagleglen Drive
Ft Worth, TX 76244                               4643    8/29/2020     24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ingle, Gordon
5461 Cow Town Ln.
Las Vegas, NV 89118                              2412    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $66.12                                                                            $66.12
Inglett, Ann Hue
8265 Johnson Lane
Granite Bay, CA 95746                           24732    10/6/2020     24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Inglis, Kyle N
2223 N. Greenbrier Street
Arlington, VA 22205                             22753    10/1/2020     24 Hour Fitness Worldwide, Inc.            $1,991.86                                                                           $1,991.86
Inglish, Jan
14949 Anillo Way
Rancho Murieta, CA 95683                        12997    9/12/2020     24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Ingolia, Stephanie
6744 Vanport Ave.
Whittier, CA 90606                              14564    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $58.00                                                               $58.00
Ingram, Chris
15030 Ventura Blvd
Suite #651
Sherman Oaks, CA 91403                          26104    10/30/2020    24 Hour Fitness Worldwide, Inc.                 $24.30                                                                            $24.30

                                                                                          Page 712 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 272 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
INGRAM, DONALD
5911 OWL CREEK DRIVE
BAKERSFIELD , CA 93311                        24439    10/6/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Ingram, Richard W.
5911 Owl Creek Dr
Bakersfield, CA 93311                         25040    10/6/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Ingram, Shira
5132 White Oak Ave
#311
Encino, CA 91316                              16833    9/21/2020     24 Hour Fitness Worldwide, Inc.              $443.99                                                                              $443.99
Inman, Chris
20702 El Toro Rd Apt 466
Lake Forest, CA 92630                         17557    9/23/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
INNES, NORMAN
263 ELECTRIC AVE.
SEAL BEACH, CA 90740                           9190     9/4/2020          24 San Francisco LLC                   $1,500.00                                                                           $1,500.00
Inniss, Jerome
1235 East 222nd Street
Bronx, NY 10469                               20023    9/28/2020        24 Hour Fitness USA, Inc.                $1,116.00                                                                           $1,116.00
Inocencio, Corazon
1826 Sonnet Ct.
San Jose, CA 95131                             9988     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Inouye, Mark M.
3000 Griffith Park Boulevard #2
Los Angeles, CA 90027                          4667    8/29/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Inskeep, Rebecca
79 16th Street
Hermosa Beach, CA 90254                        6731     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Institute of Motion, Inc
371 Longden Ln
Solana Beach, CA 92075                        26300    11/9/2020    24 Hour Fitness United States, Inc.                        $40,000.00                                                           $40,000.00
Interdonato, Michelle
22 Ryan Lane
Lincoln Park, NJ 07035                        24168    10/2/2020        24 Hour Fitness USA, Inc.                    $83.50                                                                             $83.50
INTERIOR PLANT DESIGN
ATTN: PAUL SCHMIDT
1950 MONTEREY RD
SAN JOSE, CA 95112-6118                       18173    9/22/2020        24 Hour Fitness USA, Inc.                $4,940.53                                                                           $4,940.53
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                             18198    9/22/2020        24 Hour Fitness USA, Inc.                $7,553.48                                                                           $7,553.48
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                             24702    10/2/2020     24 Hour Fitness Worldwide, Inc.           $10,137.02                                                                           $10,137.02
Intermountain Rural Electric Association
5496 North U.S. Highway 85
Sedalia, CO 80135                             25118    10/6/2020     24 Hour Fitness Worldwide, Inc.           $10,137.02                                                                           $10,137.02




                                                                                         Page 713 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 273 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
International E-Z UP, INC
E-Z UP, INC
Attn: Jennifer Openshaw
1900 Second Street
Norco, CA 92860                               3353    8/25/2020    24 Hour Fitness Worldwide, Inc.            $2,910.14                                                                           $2,910.14
Interstate Gas Supply, Inc
6100 EMERALD PAKWAY
DUBLIN, OH 43016                             19565    9/28/2020       24 Hour Fitness USA, Inc.               $2,360.23                                                                           $2,360.23
Inurreta Jr., Victor Emmanuel
2501 South Douglas Street
Santa Ana, CA 92704                          24151    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                            $50,000.00                         $50,000.00
Ionescu, Kaira
503 Erica Way
Winter Springs, FL 32708                      2792     8/2/2020    24 Hour Fitness Worldwide, Inc.                 $40.89                                                                            $40.89
IP( she is a minor)
5511 Calico Ln
Pleasanton, CA 94566                         15771    9/20/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ip, Alex H.
27513 Decatur Way
Hayward, CA 94545-4601                       14510    9/16/2020    24 Hour Fitness Worldwide, Inc.                             $750.00                                                              $750.00
Ip, Andrew
4633 Korbel Street
Union City, CA 94587                         19397    9/28/2020    24 Hour Fitness Worldwide, Inc.            $3,791.98                                                                           $3,791.98
Ippolito, Sean
1005 Tourmaline St Apt 2
San Diego, CA 92109                           694      7/6/2020       24 Hour Fitness USA, Inc.               $1,056.00                                                                           $1,056.00
Ireland, Dean
32221 Alipaz Street Apt 279
San Juan Capistrano, CA 92675                 9498     9/6/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Ireland, Gail
32221 Alipaz Street
Apt 279
San Juan Capistrano, CA 92675                 9542     9/6/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Ireland, Ryan
3032 16th St Apt 312
San Francisco, CA 94103                      12316    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
IRFAN, IMAAD M
1019 CENTRAL BLVD
HAYWARD, CA 94542                            12569    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $450.00                                                              $450.00
IRFAN, MUHAMMAD
1019 CENTRAL BLVD
HAYWARD, CA 94542                            11765    9/10/2020    24 Hour Fitness Worldwide, Inc.             $100.00           $0.00                                                              $100.00
Irgaliyeva, Malika
83-58 Lefferts Blvd.
Apt. 1A
Kew Gardens, NY 11415                         2359    8/19/2020           24 New York LLC                          $64.00                                                                            $64.00
Irie-Nakasone, Betty
17121 Via Piedras
San Lorenzo, CA 94580                         4501    8/28/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00


                                                                                     Page 714 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21   Page 274 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Iriks, Cornell
9100 Echo Point Place
Orangevale, CA 95662                         12852    9/13/2020    24 Hour Fitness Worldwide, Inc.              $640.00                                                                             $640.00
Iriks, Gail
9100 Echo Point Place
Orangevale, CA 95662                         12797    9/13/2020    24 Hour Fitness Worldwide, Inc.              $511.88                                                                             $511.88
Iriye, Jarred
1191 S Grandridge Ave
Monterey Park, CA 91754                       9419     9/6/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Irizabal, Alejandro M
2121 W Imperial Hwy
Suite E150
La Habra, CA 90631                            4557    8/29/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Irizabal, Alessandra
2121 W Imperial Hwy Suite E150
La Habra, CA 90631                            4562    8/29/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Irizabal, Liliana
2121 W Imperial Hwy
Suite E150
La Habra, CA 90631                            4558    8/29/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                             $399.99
Irizarry, Edrian
222 Centre Avenue Apt 6B
New Rochelle, NY 10805                        8201     9/4/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Irkulla, Animesh Kumar
3220 Ridgefield Way
Dublin, CA 94568                             26425    11/13/2020   24 Hour Fitness Worldwide, Inc.              $390.93                                                                             $390.93
Irvin, Josephine
4778 Heatherfield Ct
Fairfield, CA 94534                           5322    8/30/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Irvine Market Place II LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                           18529    9/23/2020       24 Hour Fitness USA, Inc.             $629,566.68                                                                         $629,566.68
Irvine Spectrum Center LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier, CA 90602                            2232    7/16/2020       24 Hour Fitness USA, Inc.            $2,528,107.84                                                                      $2,528,107.84
Irvine Valley Air Conditioning, Inc.
Lynberg & Watkins
Geoffrey T. Sawyer, Esq.
1100 W. Town & Country Rd., Suite 1450
Orange, CA 92868                             20612    9/30/2020       24 Hour Fitness USA, Inc.                                             $285,000.00                                         $285,000.00
Irving ISD
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25900    10/26/2020      24 Hour Fitness USA, Inc.                                               $5,398.71                                           $5,398.71




                                                                                     Page 715 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 275 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Irving ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              395     6/25/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Irving, Sharnetta
3668 SE 2nd CT
Homestead, FL 33033                           3212    8/20/2020    24 Hour Fitness Worldwide, Inc.                 $86.65                                                                            $86.65
Irwin, Julie M.
22202 159th Ave SE
Kent, WA 98042                               22971    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Irwin, Lauren
20875 Kelvin Place
Woodland Hills, CA 91367                     10656     9/7/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Irwin, Robert
1465 Coral Way
San Marcos, CA 92078                          4543    8/29/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Isaac, Lawrence
2 West End Avenue
Apt 5C
Brooklyn, NY 11235                           17007    9/21/2020    24 Hour Fitness Worldwide, Inc.             $142.50                                                                              $142.50
Isaacs, Alan
41 Delmar St
San Francisco, CA 94117                      21426    10/1/2020    24 Hour Fitness Worldwide, Inc.            $2,304.00                                                                           $2,304.00
Isaacson, Julia
15451 Lorraine Way
Irvine, CA 92604                              6047     9/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Isaacson, Randi
2475 West 16 Street - Apt 9E
Brooklyn, NY 11214                           26549    11/19/2020   24 Hour Fitness Worldwide, Inc.             $191.00                                                                              $191.00
Isaiants, Anna
1063 E. Cypress Avenue
Burbank, CA 91501                            25695    10/17/2020   24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Isaiants, Liana
1063 E. Cypress Avenue
Burbank, CA 91501                            25623    10/17/2020   24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Isakova, Marianna
3100 Brighton 7th Street Apt 65
Brooklyn, NY 11235                           13905    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $74.97                                                                            $74.97
Isaksen, Joanne E.
1834 Camino Vera Cruz
Camarillo, CA 93010                          13071    9/11/2020    24 Hour Fitness Worldwide, Inc.             $179.20                                                                              $179.20
Isakson, Matthew
9313 N. Chicago Ave
Portland, OR 97203                            6338    8/31/2020    24 Hour Fitness Worldwide, Inc.             $187.96                                                                              $187.96
Isenga, Morghan
7710 28th Ave
Jenison, MI 49428                            15626    9/19/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00


                                                                                     Page 716 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 276 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ishaya, Sargon
1177 Branham Lane #150
San Jose, CA 95118-3766                      14496    9/16/2020    24 Hour Fitness Worldwide, Inc.                             $498.50                                                              $498.50
Ishihara, Craig
6644 Wooster Ct.
Castro Valley, CA 94552                      15122    9/17/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
ISHIHARA, LINDA KI
215 N KINGS ST APT 2407
HONOLULU, HI 96817                            7915     9/4/2020       24 Hour Fitness USA, Inc.                $103.66                                                                              $103.66
Iskovic, Dianne
1241 Smithwood Drive
Los Angeles, CA 90035                        23700    10/2/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00
Iskovic, Leopold Joseph
1241 Smithwood Drive
Los Angeles, CA 90035                        24589    10/2/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00
Islam, Asma
17634 Wren Drive
Canyon Country, CA 91387                     21222    10/1/2020    24 Hour Fitness Worldwide, Inc.             $107.50                                                                              $107.50
Islam, Sheraz
54 S Longsford Circle
The Woodlands , TX 77382                      3760    8/28/2020       24 Hour Fitness USA, Inc.                $176.85                                                                              $176.85
Ismail, Rashid
20243 Trentino Lane
Yorba Linda, CA 92886                        15175    9/17/2020    24 Hour Fitness Worldwide, Inc.             $895.80                                                                              $895.80
Ismailova, Shakhida M.
12633 100th Lane NE, H237
Kirkland, WA 98034                           15889    9/24/2020       24 Hour Fitness USA, Inc.                $123.47                                                                              $123.47
Ison, Dylan Grant
1043 Eve Ln
Livermore, CA 94550                          26115    10/30/2020   24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Ison, Justin Lloyd
1043 Eve Ln
Livermore, CA 94550                          26109    10/30/2020   24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Ison, Lloyd Weston
1043 Eve Ln
Livermore, CA 94550                          26108    10/30/2020   24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
ISRAEL, MELISSA L.
24 SMALLBROOK CIRCLE
RANDOLPH, NJ 07869                           25275    10/9/2020    24 Hour Fitness Worldwide, Inc.                 $99.98                                                                            $99.98
ISSAGHOLIAN, ARIN
15120 Magnolia blvd Apt 105
Sherman Oaks, CA 91403                        3520    8/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
ISSAI, JILBERT
10050 LA CANADA WAY
SUNLAND, CA 91040                            27272    1/14/2021    24 Hour Fitness Worldwide, Inc.                                                               $924.00                            $924.00
Issak, Frank
950 Billings St Apt 5
El Cajo, CA 92020                            12630    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 717 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 277 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Istra Electrical Contractors Corp
Attn: Mary Runko
197-30 Jamaica Ave
Hollis, NY 11423                               18566    9/23/2020       24 Hour Fitness USA, Inc.               $8,550.00                                                                           $8,550.00
ITATA, DARA
1720 MORNING DOVE
AUBREY, TX 76227                               21728    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Itata, Itata
1720 Morning Dove
Aubrey, TX 76227                               21471    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Ito, Mami
15434 Sherman Way 2-214
Van Nuys, CA 91406                             12888    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $5.00                                                                             $5.00
Ito, Tomomi
2806 11th Ave E
Seattle, WA 98102                              20128    9/29/2020       24 Hour Fitness USA, Inc.                $666.10                                                                              $666.10
Itoh, Sachiko
2806 Sea Channel Dr
Seabrook, TX 77586                             11078     9/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Ivanoff, Daniel J
2045 250th Place NE
Sammamish, WA 98074                             6984     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ivers, Patrick
6789 S Windermere St
Littleton, CO 80120                            19551    9/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Iverson, Amy W
10333 Park St
Bellflower, CA 90706                            7753     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $77.98                                                                            $77.98
Ives, Mary Beth
12122 Ballantine Drive
Los Alamitos, CA 90720                          5587    8/31/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Ives, Robin
2114 Valleydale Lane
Encinitas, CA 92024                            18497    9/28/2020       24 Hour Fitness USA, Inc.                $216.33                                                                              $216.33
Ivy, Joyce
7004 Windchime Way
Roseville, CA 95747                             6763     9/4/2020    24 Hour Fitness Worldwide, Inc.             $129.00                                                                              $129.00
Iwafuchi, Susan
19140 Edwin Markham Drive
Castro Valley, CA 94554                         7125     9/1/2020    24 Hour Fitness Worldwide, Inc.             $339.00                                                                              $339.00
Iwiula, Andrea
3826 NE 75th Street, Apt 2
Seattle, WA 98115                              11816    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,796.83                                                                           $1,796.83
Iwiula, Leihulu
907 N 95th St
Seattle, WA 98103                              10855     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $44.36                                                                            $44.36
Iwuagwu, Ekene
40 Brandt Terrace
Yonkers, NY 10710                              22996    10/2/2020           24 New York LLC                          $33.58                                                                            $33.58


                                                                                       Page 718 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 278 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
IWUNZE, GODWIN
P.O.BOX 1221
INGLEWOOD, CA 90308                           11223     9/9/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Iyer, Anirudh
1534 Shinn Court
Fremont, CA 94536                              4628    8/30/2020       24 Hour Fitness USA, Inc.                                $110.00                                                              $110.00
Iyer, Poorni
1216 Genesee Ct
Carmichael, CA 95608                           4148    8/28/2020       24 Hour Fitness USA, Inc.                    $90.56                                                                            $90.56
Izumi, Gail
95-1009 Paea Street
Mililani, HI 96789                            23938    10/2/2020    24 Hour Fitness Worldwide, Inc.             $103.00                                                                              $103.00
J. Viloria, Camille Ivy
990 Stilwell Avenue
San Diego, CA 92114                           23463    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
J.L. Parker Plumbing, Inc.
c/o Smith Kendall, PLLC
5910 N. Central Expy, Ste. 925
Dallas, TX 75206                               3155    8/12/2020       24 Hour Fitness USA, Inc.                                             $133,220.95                                         $133,220.95
J.L. Parker Plumbing, Inc.
c/o Smith Kendall, PLLC
5910 N. Central Expy, Ste. 925
Dallas, TX 75206                              27439    2/26/2021       24 Hour Fitness USA, Inc.                                             $112,656.90                                         $112,656.90
J.L. Parker Plumbing, Inc.
c/o Smith Kendall, PLLC
5910 N. Central Expy, Ste. 925
Dallas, TX 75206                              27464    3/10/2021       24 Hour Fitness USA, Inc.                                              $65,109.00                                          $65,109.00
Jabro, Zena
9535 Palomino Ridge Dr
Lakeside, CA 92040                             1191    7/10/2020    24 Hour Fitness Worldwide, Inc.             $609.84                                                                              $609.84
Jacbos, Elinor
4624 Murphy Avenue
San Diego, CA 92122                            3777    8/28/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
JACHOWSKI, JULIET
259 SPEEDWELL AVENUE
APT 1
MORRISTOWN, 7960                              18807    9/30/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                            $50.10
Jacildo, Jan Erika Alana
1574 Brunswig Lane, unit 77
Emeryville, CA 94608                           9522     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Jack Jaffa & Associates Corp
Jack Jaffa & Associates
147 Prince Street
Brooklyn, NY 11201                            11105    9/10/2020       24 Hour Fitness USA, Inc.               $3,249.12                                                                           $3,249.12
Jackman, Robert
664 S 300 W
Salt Lake City, UT 84101                      26050    10/28/2020   24 Hour Fitness Worldwide, Inc.                 $45.02                                                                            $45.02
Jack's Disposal Service
5455 Industrial Parkway
San Bernardino, CA 92407                       2825    7/31/2020    24 Hour Fitness Worldwide, Inc.             $565.63                                                                              $565.63

                                                                                      Page 719 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 279 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jacks, Richard O.
PO Box 5984
Playa Del Rey, CA 90296                       25106    10/5/2020     24 Hour Fitness Worldwide, Inc.              $888.00                                                                              $888.00
Jackson, Abraham
3306 Tennessee
St. Vallejo, CA 94591                          4219    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                         $99.00                                             $198.00
Jackson, Alan
PO Box 513
Shingle Springs, CA 95682                      8454     9/4/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Jackson, Albert
2957 BRONCO DR
Ontario, CA 91761                              3447    8/27/2020    24 Hour Fitness United States, Inc.           $650.00                                                                              $650.00
Jackson, Allison R
115 Glasgow Terrace
Mahwah, NJ 07430                              13788    9/14/2020        24 Hour Fitness USA, Inc.                 $533.11                                                                              $533.11
JACKSON, ANDREA
PO BOX 1494
SAN PEDRO, CA 90733                           23369    10/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Jackson, Andrea
PO Box 1494
San Pedro, CA 90733                           25115    10/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Jackson, Annice
1028 Elm Lane
Pasadena, CA 91103                            21893    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Jackson, Antione
2185 W College Ave
San Bernardino, CA 92407                       4404    8/28/2020    24 Hour Fitness United States, Inc.          $3,455.22                                                                           $3,455.22
Jackson, Ashley
57 Dell Glen Ave
Lodi, NJ 07644                                25437    10/13/2020    24 Hour Fitness Worldwide, Inc.              $107.92                                                                              $107.92
Jackson, Byron
1817 Hailey St.
Houston, TX 77020                             21007    10/1/2020     24 Hour Fitness Worldwide, Inc.              $184.00                                                                              $184.00
Jackson, Chris
9010 Manzanita Drive
Rancho Cucamonga, CA 91701                     9120     9/5/2020     24 Hour Fitness Worldwide, Inc.              $168.90                                                                              $168.90
Jackson, Cody
2525 St. Christopher Ave. Apt 1923
League City, TX 77573                         13449    9/14/2020     24 Hour Fitness Worldwide, Inc.              $173.15                                                                              $173.15
Jackson, Dante
P.O. Box 380705
Brooklyn, NY 11238                            13146    9/14/2020     24 Hour Fitness Worldwide, Inc.              $273.84                                                                              $273.84
JACKSON, DAWSON
1028 ELM LANE 1
PASADENA, CA 91103                            21773    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Jackson, Debra
1680 N.W. 133rd Street
Miami, FL 33167                               12640    9/10/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00




                                                                                         Page 720 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 280 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Jackson, Don
16009 Scenic Oak Trail
Buda, TX 78610                              11684     9/9/2020    24 Hour Fitness United States, Inc.           $293.51                                                                              $293.51
Jackson, Donald K
16009 Scenic Oak Trail
Buda, TX 78610                               1890    7/17/2020        24 Hour Fitness USA, Inc.                 $293.51                                                                              $293.51
Jackson, Donald
5413 Shenandoah Ave
Los Angeles, CA 90056                        7815     9/7/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Jackson, Edward-Kevin Lee
PO Box 20517
Riverside, CA 92516                         18005    9/25/2020    24 Hour Fitness United States, Inc.           $452.70                                                                              $452.70
Jackson, Emma
4443 W 68th Avenue
Westminster, CO 80030                       21689    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Jackson, Gregory
25955 Arriba Linda
Laguna Niguel, CA 92677                      7088     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Jackson, James E.
P.O. Box 2532
Rialto, CA 92377                            18789    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Jackson, Jeanette
391 N Wilson Ave #3
Pasadena, CA 91106                           6279     9/3/2020     24 Hour Fitness Worldwide, Inc.             $6,120.00                                                                           $6,120.00
Jackson, Jeffrey
5682 Mid Pointe Dr
Windsor, CO 80550                            4111    8/28/2020              24 Denver LLC                      $1,000.00                                                                           $1,000.00
Jackson, Jennifer
2200 Capulet St
Austin, TX 78741                            18506    9/28/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Jackson, John S
9308 S 4460 West
West Jordan, UT 84088                        7428     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $53.00                                                                             $53.00
Jackson, Jon Kimball
1011 Maple Run Dr
Spring, TX 77373                            20230    10/2/2020        24 Hour Fitness USA, Inc.                              $12,270.00                                                           $12,270.00
Jackson, Jon Kimball
1011 Maple Run Dr
Spring, TX 77373                            22603    10/2/2020        24 Hour Fitness USA, Inc.                              $12,270.00                                                           $12,270.00
Jackson, Karla Onita
14404 Lemoli Ave., #102
Hawthorne, CA 90250                         20374    9/30/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Jackson, Kurt
9830 Golden Arrow Lane
Rancho Cucamonga, CA 91701                   4038    8/27/2020     24 Hour Fitness Worldwide, Inc.              $350.00         $437.50                                                              $787.50
Jackson, Lessley
772 Jamacha Rd 107
El Cajon, CA 92019                          15332    9/18/2020     24 Hour Fitness Worldwide, Inc.              $756.00                                                                              $756.00
Jackson, Lisa
                                             1656    7/14/2020        24 Hour Fitness USA, Inc.                    $20.46                                                                             $20.46

                                                                                       Page 721 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 281 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jackson, Merial
PO Box 9063
San Pedro, CA 90734-9063                     26764    11/29/2020    24 Hour Fitness Worldwide, Inc.                 $9.07                                                                               $9.07
Jackson, Michael J.
1906 B East 18th St
Austin, TX 78702                              1072     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $941.40                                                              $941.40
Jackson, Michael
1906 East 18th Street Unit B
Austin, TX 78702                              1541    7/21/2020        24 Hour Fitness USA, Inc.                                 $941.40                                                              $941.40
Jackson, Nichelle
12 Dalehurst Court
Sacramento, CA 95835                         24758    10/6/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
JACKSON, RAY
5409 PEARLSTONE DRIVE
ANTELOPE, CA 95843                           11335    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Jackson, Ronald J
11927 Newbrook Dr.
Houston, TX 77072-4011                        6686     9/3/2020    24 Hour Fitness United States, Inc.           $358.32                                                                              $358.32
Jackson, Samuel T.
12431 Plum Point
Houston, TX 77099                             2181     8/4/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Jackson, Samuel T.
12431 Plum Point
Houston, TX 77099                            19118    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00            $0.00                              $0.00
Jackson, Shiquita
2363 108th Avenue
Oakland , CA 94603                           21387    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Jackson, Susan E.
305 Vaquero Rd
Arcadia, CA 91007                            14357    9/15/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Jackson, Willliam
2062 S Helena St. Apt G
Aurora, CO 80013                             17526    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Jackson, Winston
8747 Verlane Drive
San Diego, CA 92119                          25895    10/24/2020    24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
JACKSON,CHRISTOPHER, LEON
1235 S. SPRINGWOOD DR.
ANAHEIM, CA 92808                            14362    9/16/2020        24 Hour Fitness USA, Inc.                                $3,000.00                                                           $3,000.00
Jacobs, Bret
1239 Via Tenis
Palm Springs, CA 92262                        5989    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Jacobs, Francyne D
9715 Burdine
Houston, TX 77096                             8552     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Jacobs, Jacqueline M
649 62 Street
Oakland, CA 94606                            10117     9/8/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00




                                                                                        Page 722 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21    Page 282 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Jacobs, Jeffrey E
10015 SW 53rd Avenue
Portland, OR 97219                            114     6/29/2020         24 San Francisco LLC                 $301.83                                                                              $301.83
Jacobs, Jeffrey E
10015 SW 53rd Avenue
Portland, OR 97219                           20553    9/28/2020         24 San Francisco LLC                 $301.83                                                                              $301.83
Jacobs, Jeffrey E.
10015 SW 53rd Ave
Portland, OR 97219                            203     6/29/2020         24 San Francisco LLC                    $0.00                                                                               $0.00
Jacobs, Jeffrey E.
10015 SW 53rd Ave
Portland, OR 97219                           17173    9/28/2020         24 San Francisco LLC                                 $301.83                                                              $301.83
Jacobs, Laura T.
7 Dana Lane
East Islip, NY 11730                         16157    9/17/2020    24 Hour Fitness Worldwide, Inc.           $204.00                                                                              $204.00
Jacobs, Lisa
14933 Huntington Gate Dr.
Poway, CA 92064                              26805    12/1/2020    24 Hour Fitness Worldwide, Inc.           $445.48                                                                              $445.48
Jacobs, Michael D
5553 Yank Way
Arvada, CO 80002                              9879     9/7/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00
Jacobs, Morton
1970 SILVERLEAF CIRCLE UNIT 223
CARLSBAD, CA 92009                           19705    9/30/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Jacobs, Norma Ann
6807 Appomattox Way
Carmichael, CA 95608                         11169     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Jacobsen, Christine
4127 NE 32nd Pl
Portland , OR 97211                          23850    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,440.00                                                                           $1,440.00
Jacobsen, Gregory
859 Calle Montera
Escondido , CA 92025                         12727    9/11/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Jacobson, Elizabeth M
4049 25th Street
San Francisco, CA 94114-3814                 20475    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $33.15                                                               $33.15
Jacobson, Eric B.
112 Harvard Avenue #314
Claremont, CA 91711                          26257    11/6/2020    24 Hour Fitness Worldwide, Inc.                          $3,025.00                                                           $3,025.00
Jacobson, Jeremy
5544 Camber Dr
San Diego, CA 92117                           4034    8/27/2020    24 Hour Fitness Worldwide, Inc.          $1,400.00                                                                           $1,400.00
Jacobson, Larry
6 Admiral Drive #283
Emeryville, CA 94608                          8215     9/7/2020    24 Hour Fitness Worldwide, Inc.           $748.00                                                                              $748.00
Jacobson, Stephen
PO Box 235143
Encinitas, CA 92023                          15848    9/20/2020    24 Hour Fitness Worldwide, Inc.              $0.00                                                                               $0.00




                                                                                     Page 723 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 283 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jacoby, Dana
8850 Gravenstein Wy
Cotati, CA 94931                              2515    8/17/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Jacome, David F
9470 NW 48th St
Sunrise, FL 33351                            23532    10/2/2020       24 Hour Fitness USA, Inc.                $427.89                                                                              $427.89
Jacoob, Stephanie
7056 Archibald Ste 102-156
Corona, CA 92880                             20959    10/1/2020    24 Hour Fitness Worldwide, Inc.          $11,155.00                                                                           $11,155.00
Jacques, Stephanie Jean
8290 Jordan Street
San Diego, CA 92123                           9714     9/7/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Jacques, Stephanie Jean
8290 Jordan Street
San Diego, CA 92123                           9798     9/7/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Jacques, Stephanie Jean
8290 Jordan Street
SAN DIEGO, CA 92123                           9960     9/7/2020       24 Hour Fitness USA, Inc.                    $18.97                                                                            $18.97
Jadhav, Aparna
6436 Tiffany Common
Livermore, CA 94551                           6922     9/2/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Jadhav, Harsh
6436 Tiffany Common
Livermore, CA 94551                           5925     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $45.14                                                                            $45.14
Jadhav, Ravi
8315 5th Ave NE
Apt 304
Seattle, WA 98115                             2318    7/21/2020    24 Hour Fitness Worldwide, Inc.                             $625.00                                                              $625.00
Jadhav, Shruti
667 Hancock Dr
Folsom, CA 95630                             22016    10/1/2020       24 Hour Fitness USA, Inc.                                                                  $699.00                            $699.00
Jadhav, Shruti
667 Hancock Dr.
Folsom, CA 95630                             21978    10/1/2020       24 Hour Fitness USA, Inc.                                                                $1,419.88                          $1,419.88
Jadhav, Shruti
667 Hancock Drive
Folsom, CA 95630                             21789    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.00                            $699.00
Jadhav, Shruti
667 Hancock Drive
Folsom, CA 95630                             22051    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,419.88                          $1,419.88
Jae Woo, Thomas Duck
800 Park Meadow Lane
Mckinney, TX 75071                           14837    9/16/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Jaeblon, Todd D.
1739 Vineyard Trail
Annapolis, MD 21401                           1450    7/13/2020    24 Hour Fitness Worldwide, Inc.             $126.87                                                                              $126.87
Jaeblon, Todd D.
1739 Vineyard Trail
Annapolis, MD 21401                          18667    9/24/2020    24 Hour Fitness Worldwide, Inc.             $126.87                                                                              $126.87


                                                                                     Page 724 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 284 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Jaecksch, Martin J
4605 S 19th St
Ridgefield, WA 98642                         9962     9/7/2020    24 Hour Fitness Worldwide, Inc.             $621.88                                                                              $621.88
Jaecksch, Sandra
4605 S 19th St
Ridgefield, WA 98642                         9914     9/7/2020    24 Hour Fitness Worldwide, Inc.             $675.88                                                                              $675.88
Jaffari, Cyrus
1009 Blossom River Way #295
San Jose, CA 95123                          13414    9/13/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Jaffe, Harold
2626 34th Street
Santa Monica, CA 90405                       2238    7/24/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Jaffe, Rena
2626 34th Street
Santa Monica, CA 90405                       2235    7/24/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Jafir, Nadia R
3142 Denham Court
Orlando, FL 32825                            612      7/5/2020    24 Hour Fitness Worldwide, Inc.                 $44.93                                                                            $44.93
Jagannathan, Sridevi
265 Fairchild Drive
Mountain View, CA 94043                     21297    10/1/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Jageilko, Kim
2824 Stackhouse Street
Fort Worth , TX 76244                        2533     8/3/2020       24 Hour Fitness USA, Inc.                $487.11                                                                              $487.11
Jagerman, Joshua
271 Louisburg Street
San Francisco, CA 94112                      7838     9/2/2020         24 San Francisco LLC                   $139.98                                                                              $139.98
Jaggi, Shriya
1207 Olivera Terrace
Sunnyvale, CA 94087                          1991    7/20/2020    24 Hour Fitness Worldwide, Inc.                 $99.20                                                                            $99.20
Jagoda, Barry
9302 La Jolla Farms Road
La Jolla, CA 92037                           8409     9/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Jahadi, Sia
5104 Globe Mallow Drive
Austin, TX 78739                             2719    8/17/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Jahani, Abdol H
216 Breckenwood Way
Sacramento, CA 95864                        15879    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,440.00                                                                           $1,440.00
Jahn, Magaly
1881 Everglade Ave
San Jose, CA 95122                          20696    9/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Jahn, Rasheem
1881 Everglade Ave
San Jose, CA 95122                          20447    9/30/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Jahn, Renuka
1881 Everglade Ave
San Jose, CA 95122                          20423    9/30/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00




                                                                                    Page 725 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 285 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jain, Abhishek
18666 Redmond Way
Apt# RR1138
Redmond, WA 98052                             16852    9/21/2020     24 Hour Fitness Worldwide, Inc.              $144.40                                                                              $144.40
Jain, Anita
34227 Red Cedar Ln
Union City, CA 94587                          18991    9/27/2020     24 Hour Fitness Worldwide, Inc.              $554.17                                                                              $554.17
Jain, Deepak
13145 Entreken Ave
San Diego, CA 92129                            5225    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
JAIN, ESHNA
34227 RED CEDAR LN
Union City, CA 94587                          19030    9/27/2020     24 Hour Fitness Worldwide, Inc.              $487.50                                                                              $487.50
Jain, Gardadevi
3416 Spartan Way
Sacramento, CA 95826                          22906    10/2/2020     24 Hour Fitness Worldwide, Inc.             $8,500.00                                                                           $8,500.00
Jain, Manish
1252 Columbus Drive
Milpitas, CA 95035                            24662    10/2/2020        24 Hour Fitness USA, Inc.                 $137.96                                                                              $137.96
Jain, Naresh
7741 Agate Beach Way
Antelope, CA 95843-6036                       21498    9/29/2020     24 Hour Fitness Worldwide, Inc.              $333.00                                                                              $333.00
Jain, Nettu Bimal Chand
7375 Rollingdell Dr Apt 96
Cupertino, CA 95014                           19474    9/28/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Jain, Nidhi
18666 Redmond Way
APT#RR1138
Redmond, WA 98052                             16151    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $42.69                                                                             $42.69
Jain, Nupur
2625 Empire Dr
Apt 2320
Richardson, TX 75080                           2466    7/31/2020        24 Hour Fitness USA, Inc.                    $66.55                                                                             $66.55
Jain, Rasika
2552 Corbel Way
San Marcos , CA 92078                         24940    10/5/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Jain, Rasika
2552 corbel way
San Marcos, CA 92078                           999      7/7/2020    24 Hour Fitness United States, Inc.                             $0.00                           $500.00                            $500.00
Jain, Saurabh
13728 Leatherstem Ln
Aledo, TX 76008                                523      7/2/2020     24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Jain, Shalini
2272 Latham St, Apt 1
Mountain View, CA 94040                       26921    12/7/2020     24 Hour Fitness Worldwide, Inc.              $176.94                                                                              $176.94
Jain, Sheena
12312 Media Panorama
Santa Ana, CA 92705                            7691     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98




                                                                                         Page 726 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21   Page 286 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jain, Vivek
3675 Kay Ct
Fremont, CA 94538                            12474    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,516.20                                                                           $1,516.20
Jain, Vivek
3675 Kay Ct
Fremont, CA 94538                            13171    9/12/2020    24 Hour Fitness Worldwide, Inc.                                            $1,436.00                                           $1,436.00
Jakobson, Ingeborg
15155 Kennedy Rd
Los Gatos, CA 95032                           9597     9/6/2020    24 Hour Fitness Worldwide, Inc.             $179.15                                                                              $179.15
Jakubcin, Callie
9172 E. Eastman Pl
Denver, CO 80231                              7846     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
Jaleel-Khan, Rumy
1515 Holly River Drive
Houston, TX 77077                             4041    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Jamal, Noshin
2005 Edgecreek Path
Lewisville, TX 75010                          190      7/1/2020       24 Hour Fitness USA, Inc.                $608.00                                                                              $608.00
JAMEEL, AHMAD
1166 DECKER ST. UNIT C
EL CAJON, CA 92019                           13139    9/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
James A Black Estate
Sheryl Stanerson
Executor
12520 N La Canada Drive
Oro Valley , AZ 85755                        18420    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
James Allyn, Inc.
6575B Trinity Court
Dublin, CA 94568                              687      7/6/2020    24 Hour Fitness Worldwide, Inc.          $49,780.99                                                                           $49,780.99
James, Avalon
184 S. Idaho St.
La Habra, CA 90631                           18058    9/25/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
James, Charles Edward
118 Brazos Gardens Dr.
Richmond, TX 77469                            8837     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                               $500.00                            $500.00
James, Cornell
6610 Crow Canyon Rd
Castro Valley, CA 94552                      26738    11/26/2020   24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
James, Faith
2008 W 69th St.
Los Angeles, CA 90047                        13451    9/14/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
James, Ivelisse E.
8 BERARD BLVD
Oakdale, NY 11769                            19220    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
James, Jason
2280 W. Center Ave.
Denver, CO 80223                             15861    9/24/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
James, Jessica
6610 Crow Canyon Rd.
Castro Valley, CA 94552                      26727    11/26/2020   24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00

                                                                                     Page 727 of 1763
                                                       Case 20-11568-KBO          Doc 72-1     Filed 04/19/21     Page 287 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
James, Jordanna
10516 NE 93rd St
Vancouver, WA 98662                         11104     9/9/2020     24 Hour Fitness Worldwide, Inc.            $138.16                                                                              $138.16
James, Julie A.
6257 Hambledon Hill Road
Las Vegas, NV 89113                         19764    9/29/2020     24 Hour Fitness Worldwide, Inc.              $90.00                                                                              $90.00
James, Kathleen
63 Fairmount Ave
Chatham,, NJ 07928                          17463    9/29/2020     24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
James, Krista
1667 N Vallejo Way
Upland, CA 91784                             1047     7/8/2020     24 Hour Fitness Worldwide, Inc.           $1,541.00                       $1,541.00                                           $3,082.00
James, Savon
3131 W 145th Street #3
Gardena, CA 90249                           15208    9/17/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Jamet, Cecile
6 Drackert Lane
Ladera Ranch, CA 92694                      17423    9/23/2020     24 Hour Fitness Worldwide, Inc.              $74.97                                                                              $74.97
Jamiana, Gabriel
752 LInda Vista St.
San Jose, CA 95127                          26475    11/17/2020 24 Hour Fitness United States, Inc.             $73.98                                                                              $73.98
Jamil, Faris Marvin
21841 Via De La Luz
Trabuco Canyon, CA 92679                     7660     9/3/2020     24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Jamil, Kevin
10495 Celestial Waters Drive
Spring Valley, CA 91977                      5696     9/2/2020     24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Jammal, Anthony
1601 Dana Way
Roseville, CA 95661                         17535    9/23/2020     24 Hour Fitness Worldwide, Inc.                            $938.00                                                              $938.00
Jamme, Sandra
3307 Kimberly Way
San Mateo, CA 94403                         17384    9/22/2020     24 Hour Fitness Worldwide, Inc.            $169.38                                                                              $169.38
Jamshidi, Nicole Najibeh
961 Calabria Ct.
Camarillo, CA 93010                         11359    9/10/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Jamwal, Ela
5240 Wenatchee Way
Riverside, CA 92509                         23828    10/2/2020     24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Jan, Tricia
4621 Sebago Trail
Plano, TX 75093                              8972     9/5/2020     24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Janacek, John
108 San Clemente Ave
Oxnard, CA 93035                            10331     9/8/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
JANARDHANAN, NARESHKUMAR
6900 Preston Rd, APT 213
PLANO, TX 75024                             16707    9/21/2020     24 Hour Fitness Worldwide, Inc.            $187.47                                                                              $187.47




                                                                                      Page 728 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 288 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Janes, Linda
3503 Fairway Drive
La Mesa, CA 91941                             761      7/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
janesin, mike
603 West Hillcrest Blvd.
Monrovia, CA 91016                            6023    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Jang, Annie
2133 Edmore Ave
Rowland Heights, CA 91748                    15875    9/20/2020    24 Hour Fitness Worldwide, Inc.             $124.00                                                                              $124.00
JANG, DONGMEE
7243 SVL BOX
VICTORVILLE, CA 92395                        23107    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Jang, Ellie
832 S Knott Ave
Anaheim, CA 92804                            24460    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Jang, Jeongyoon
256 8th St 1st Fl
Palisades Park, NJ 07650                     11601     9/9/2020    24 Hour Fitness Worldwide, Inc.             $488.50                                                                              $488.50
Jang, Seaik
13869 Carmel Valley Road, #116
San Diego, CA 92130                          15776    9/20/2020    24 Hour Fitness Worldwide, Inc.            $7,200.00                                                                           $7,200.00
Jani, Neel
73 Belleville Road
Parsippany, NJ 07054                         20254    9/30/2020       24 Hour Fitness USA, Inc.                $533.11                                                                              $533.11
Janis Lococo and Gary Miller
5762 Shadown Ridge Drive
Castro Valley, CA 94552                      12134     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,504.00                                                                           $1,504.00
Janis Lococo and Gary Miller
5762 Shadown Ridge Drive
Castro Valley, CA 94552                      27295    12/15/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Janisz, Krysztof A
10847 Canby Ave.
Northridge, CA 91326                         24311    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Jankowski, Timothy C.
536 Monrovia Avenue
Long Beach, CA 90814                          8884     9/5/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Janos, Alex
3503 Riviera Ct
Sugar land, TX 77479                          6988     9/1/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Janowski, John
315 Campbell Street
Woodbridge, NJ 07095                         13281    9/14/2020    24 Hour Fitness Worldwide, Inc.             $176.00                                                                              $176.00
Janowski, Julia
11729 SE 93rd Street
Newcastle, WA 98056                          16839    9/22/2020    24 Hour Fitness Worldwide, Inc.             $866.69                                                                              $866.69
JANOWSKI, JULIA
11729 SE 93rd Street
Newcastle,, WA 98056                         16837    9/22/2020    24 Hour Fitness Worldwide, Inc.             $866.69                                                                              $866.69




                                                                                     Page 729 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 289 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Janowski, Kevin
3809 Austin Ct
Flower Mound, TX 75028-8701                   8662     9/4/2020        24 Hour Fitness USA, Inc.                 $924.88                                                                              $924.88
Janowsky, Mike
309 N Solana Hills Dr. Apt 127
Solana Beach, CA 92075                        8575     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Janssen, Joanna
3223 East Palmyra Avenue
Orange, CA 92869                              2284    7/27/2020    24 Hour Fitness United States, Inc.           $423.00                                                                              $423.00
Jaquez, Jaquelyn
PO Box 9363
San Diego, CA 92169                           4635    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,249.00                                                                           $1,249.00
Jara, Jyll
3697 Highland Road
Lafayette, CA 94549                          26001    10/28/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Jara, Montrea
P.O. Box 5563
Riverside, CA 92517                          22942    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Jaramillo, Alejandra
135 e 54th St. Apt 12 B
New York, NY 10022                           15074    9/17/2020            24 New York LLC                                                          $0.00           $75.00                             $75.00
Jaramillo, Ciara
1590 S. Elizabeth Street
Denver, CO 80210                             10071     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jaramillo, Julie
12133 Alcott Street
Westminster, CO 80234                         5261     9/1/2020              24 Denver LLC                       $198.00                                                                              $198.00
Jaramillo, Michael
2101 W Clark Ave
Burbank, CA 91506                             7654     9/3/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Jaramillo, Paul
12133 Alcott Street
Westminster, CO 80234                         7553     9/3/2020              24 Denver LLC                       $198.00                                                                              $198.00
Jaramillo, Ralph
5225 Canyon Crest Dr. # 71-162
Riverside, CA 92507                          14694    9/16/2020     24 Hour Fitness Worldwide, Inc.              $754.12                                                                              $754.12
Jargalsaikhan, Suvdaa
6335 180th Pl NE
Unit 319
Redmond, WA 98052                            20670    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.50        $912.00                                                            $1,912.50
Jarman, Nicole
716 Sunset Road
Boynton Beach, FL 33435                      14513    9/17/2020     24 Hour Fitness Worldwide, Inc.              $100.56                                                                              $100.56
Jarosz, Lukasz
114 Lincoln Ave
Colonia, NJ 07067-4048                       22471    10/1/2020     24 Hour Fitness Worldwide, Inc.              $337.53                                                                              $337.53
Jarrell, Heather
13307 117th ST CT E
Puyallup, WA 98374                            1002     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $494.54                                                              $494.54


                                                                                        Page 730 of 1763
                                                           Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 290 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Jarrell, Jr., Gregory S
13307 117th St. Ct. E.
Puyallup, WA 98374                               1070     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $494.54                                                              $494.54
Jarrett, Melanie
                                                 7587     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Jarrett, Ryan o/b/o Aiyanna
Zebersky Payne Shaw Lewenz, LLP
c/o Michael Lewenz, Esq.
110 SE 6th Street, Suite 2150
Fort Lauderdale, FL 33301                       24722    10/2/2020        24 Hour Fitness USA, Inc.             $300,000.00                                                                          $300,000.00
Jarvis, Meelissa
1737 Kathleen Court
West Covina, CA 91792                            7054     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Jarvis, Sharon Patricia
1432 South Tuxedo Ave.
Stockton, CA 95204                              14398    9/15/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Jarvis, Sharon Patricia
1432 South Tuxedo Ave.
Stockton, CA 95204                              14768    9/15/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Jasek, Magda
30 Main ave fl.2
Wallington, NJ 07057                            14618    9/16/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Jaser, Jennifer
7548 Sutton Lane
Dublin, CA 94568                                17909    9/25/2020     24 Hour Fitness Worldwide, Inc.              $119.81                                                                              $119.81
Jasin, Joyce
8400 Hickory St. Unit 4002
Frisco, TX 75034                                19623    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $21.65                                                                             $21.65
Jaslow, Lennard
28150 Dobbel Ave
Hayward, CA 94542                               15100    9/18/2020     24 Hour Fitness Worldwide, Inc.              $561.00                          $561.00                                           $1,122.00
Jasmine, Tanya
2467 Delamere Ave
Santa Rosa, CA 95403                            26838    12/2/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Jaspreece Isom/Petria Ford
6406 NE 42nd Ave
Portland, OR 97218                               6930     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Jasso, Jacqueline
3930 Ridge Canyon Rd
Baytown, TX 77521                                2310    8/17/2020     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45
Jauregui, Alejandro
5164 Baldy Ln
Las Vegas, NV 89110                             13540    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $26.99                                                                             $26.99
Jauregui, Jose
5164 Baldy Ln
Las Vegas, NV 89110                             14020    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $26.99                                                                             $26.99
Javidpour, Mahdokht
13520 William Kennedy Dr.
Austin, TX 78727                                14377    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $67.00                                                                             $67.00


                                                                                           Page 731 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 291 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Javier, Dennis Joven L
26460 Cornell St.
Loma Linda , CA 92354                        11589     9/9/2020     24 Hour Fitness Worldwide, Inc.               $800.00                                                                             $800.00
Javier, Robyn
84 E Sierra Madre Blvd
Sierra Madre, CA 91024                       21904    10/1/2020     24 Hour Fitness Worldwide, Inc.               $429.00                                                                             $429.00
JAVILLO, ROMELLA
94-1050 OLI LOOP
WAIPAHU, HI 96797                            19913    9/30/2020        24 Hour Fitness USA, Inc.                                                                   $120.00                            $120.00
Javurek, Carlos
181 Trofello Ln.
Aliso Viejo, CA 92656                        20058    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
JAWS Sugar Land, LLC
315 N Federal Hwy
Hollywood, FL 33020                           4838    8/31/2020        24 Hour Fitness USA, Inc.              $254,418.48                                                                         $254,418.48
Jayaprakasam, Dinesh
3829 Nightjar View Ter
Pflugerville, TX 78660                        4781    8/31/2020     24 Hour Fitness Worldwide, Inc.               $352.00                                                                             $352.00
Jayaprakash, Devakumar
3718 Central Pkwy
Dublin, CA 94568                             25307    10/12/2020    24 Hour Fitness Worldwide, Inc.               $699.00                                                                             $699.00
JAYARAJ, PAUL
17763 E.Oakwood PL
Aurora, CO 80016                              8133     9/4/2020    24 Hour Fitness United States, Inc.            $164.21                                                                             $164.21
Jayaram, Dwarakesh
10045 Ignacio Circle
Reno, NV 89521                               26999    12/10/2020 24 Hour Fitness United States, Inc.              $299.00                                                                             $299.00
JB Concrete Contractor Inc
10S312 Schoger Drive
Naperville, IL 60564                         20646    9/30/2020        24 Hour Fitness USA, Inc.                                               $79,771.59                                          $79,771.59
JDN REAL ESTATE - FREEHOLD, L.P.
3300 Enterprise Parkway
Beachwood, OH 44122                          10836     9/8/2020        24 Hour Fitness USA, Inc.             $2,698,361.82                                                                      $2,698,361.82
Je, Jeran M.
5225 Casa Danielle Circle
Sacramento, CA 95824                         12715    9/11/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Jean, Dave
5370 SW 8th Ct
Margate, FL 33068                             2443    8/11/2020     24 Hour Fitness Worldwide, Inc.               $102.79                                                                             $102.79
JeAri, Scott
31928 Corte Montoya
Temecula, CA 92592                           22117    10/2/2020     24 Hour Fitness Worldwide, Inc.               $484.00                                                                             $484.00
Jefferies, Lan
PO Box 610293
Dallas, TX 75261                             26755    11/27/2020       24 Hour Fitness USA, Inc.                  $499.92                                                                             $499.92
Jeffers, Richard
8613 Accokeek St
Laurel, MD 20724                              1025     7/9/2020        24 Hour Fitness USA, Inc.                    $49.99                                                                             $49.99




                                                                                        Page 732 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 292 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jefferson, Matthew P.
7835 Cowles Mtn. Ct
Unit #34B
San Diego, CA 92119-2557                   14423    9/15/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
JEFFERY, MONICA ANN
1251 SOUTH GETRUDA AVENUE
REDONDO BEACH, CA 90277                     3999    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jeffries, Sabrina L
2931 E. 121st Court
Thornton, CO 80241                         19922    9/30/2020    24 Hour Fitness United States, Inc.           $180.00                                                                              $180.00
Jelsing, Joshua
1146 Rancho Encinitas Dr.
Encinitas, CA 92024                        18605    9/28/2020    24 Hour Fitness United States, Inc.          $3,504.00                                                                           $3,504.00
Jeltyi, Andrei
7402 Bay Pkwy Apt. E-3
Brooklyn, NY 11204                         20218    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Jemison, Jessica
303 Kenyon St NW
Apt 2A
Olympia, WA 98502                          24649    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $55.43                                                                             $55.43
JEN, LEO
24183 WILLOW CREEK RD.
DIAMOND BAR, CA 91765                       7135     9/4/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
JENE, EDWARD
702 BLOOMFIELD AVE.
WEST CALDWELL, NJ 07006                     7126     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $70.37                                                                             $70.37
Jenkins, Arthur
150 Reflections Dr #26
San Ramon, CA 94583                        15767    9/21/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Jenkins, Greg
5025 Aspen Dr.
Bow Mar, CO 80123                          21539    9/29/2020        24 Hour Fitness USA, Inc.                $1,183.00                                                                           $1,183.00
Jenkins, Janelle
5061 Troy Street
Denver, CO 80239                           12444    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $56.21                            $33.06                             $89.27
Jenkins, Mark
142 Montara Dr.
Aliso Viejo, CA 92656                       9313     9/7/2020        24 Hour Fitness USA, Inc.              $33,600.00                                                                           $33,600.00
Jenkins, Peggy
5025 Aspen Dr
Bow Mar, CO 80123                          20292    9/29/2020        24 Hour Fitness USA, Inc.                 $604.00                                                                              $604.00
Jenkins, Russ C
PO Box 120486
San Diego, CA 92112                        24703    10/2/2020        24 Hour Fitness USA, Inc.                                $1,639.00                                                           $1,639.00
Jenkins, Steven A.
11012 Watermark Street
Parker, CO 80134                           15448    9/21/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Jenner, Alene
21812 Oceanbreeze Lane
Huntington Beach, CA 92646                 19918    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00

                                                                                      Page 733 of 1763
                                                                         Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 293 of 441


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Jenner, Floyd
21812 Oceanbreeze Lane
Huntington Beach, CA 92646                                    19972    10/1/2020    24 Hour Fitness Worldwide, Inc.              $72.00                                                                             $72.00
Jennifer McCarthy & Carolyn Creno (Filing Jointly; Couples
Membership)
9852 South Shady Glen Lane
South Jordan, UT 84095                                        20274    9/30/2020    24 Hour Fitness Worldwide, Inc.          $2,654.90                                                                           $2,654.90
Jennings, Tammy
118 Caroline Ln
Gilroy, CA 95020                                              21425    10/1/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00
Jensen, Jacqueline
2740 SE Powell Blvd #6
Portland, OR 97202                                            15461    9/22/2020    24 Hour Fitness Worldwide, Inc.              $38.99                                                                             $38.99
Jensen, Jeri
40457 Shaw Court
Fremont, CA 94538                                              9441     9/7/2020    24 Hour Fitness Worldwide, Inc.           $499.99                                                                              $499.99
Jensen, Jesseri
2285 Robindale Way
Castle Rock, CO 80109                                          7041     9/1/2020    24 Hour Fitness Worldwide, Inc.           $251.94                                                                              $251.94
Jensen, Pamela J
1541 Rancho View Dr
Lafayette, CA 94549                                            8184     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                              $99.00                             $99.00
Jensen, Tyna
1777 Indian Valley Road
Novato, CA 94947-4223                                         18151    9/25/2020    24 Hour Fitness Worldwide, Inc.           $599.98                                                                              $599.98
Jeon, Hyo Jin
6 Hetzel Dr
Mahwah, NJ 07430                                               3759    8/28/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Jeong, Jason
8104 Fletcher Green
Buena Park, CA 90621                                           4938    8/30/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Jeong, Michael
18871 Hunter Way
Cupertino, CA 95014                                            9606     9/6/2020    24 Hour Fitness Worldwide, Inc.                           $104.84          $104.84                                             $209.68
Jeong, Peter
7448 Grand Oaks Blvd
Citrus Heights, CA 95621                                       6416     9/1/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
JEONG, SEUNGMAN
7243 SVL BOX
VICTORVILLE, CA 92395                                         16075    9/23/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Jeong, Taehee
10249 Oasis Ct, Apt 5
Cupertino, CA 95014                                            4569    8/30/2020         24 San Francisco LLC                 $399.99                                                                              $399.99
Jerez Jr, Elder
12 Channel Island St
Aliso Viejo, CA 92656                                         25517    10/14/2020   24 Hour Fitness Worldwide, Inc.              $94.54                                                                             $94.54
Jerrick, Margo Keough
5239 El Arbol Drive
Carlsbad, CA 92008                                            23494    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $374.98                            $374.98


                                                                                                      Page 734 of 1763
                                                                                  Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 294 of 441


                                                                                                                  Claim Register
                                                                                                               In re RS FIT NW LLC
                                                                                                               Case No. 20-11568

                                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                           Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                                     Amount                                           Amount           Amount
Jerry and Cyndi Mungadze
1901 Central Dr. Ste 602
Bedford, Tx 76021                                                       5584    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $90.90                                                                            $90.90
Jersey Central Power & Light
101 Crawford's Corner Rd Bldg 1 Suite 1-511
Holmdel, NJ 07733                                                       897      7/1/2020    24 Hour Fitness Worldwide, Inc.            $2,581.22                                                                           $2,581.22
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                                                 20114    9/29/2020    24 Hour Fitness Worldwide, Inc.          $42,250.00                      $112,500.00                                         $154,750.00
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                                                 20435    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $410,245.00                                         $410,245.00
Jersey Tile, LLC
179 Cahill Cross Road
Suite 209
West Milford, NJ 07480                                                 20438    9/29/2020    24 Hour Fitness Worldwide, Inc.                                          $255,495.00                                         $255,495.00
Jessen, Nicole
813 N. Rose St.
Burbank, CA 91505                                                       4966    8/31/2020       24 Hour Fitness USA, Inc.                    $83.08                                                                            $83.08
Jessen, Nicole
813 N. Rose St.
Burbank, CA 91505                                                      17065    9/21/2020       24 Hour Fitness USA, Inc.                    $83.08                                                                            $83.08
Jessica Williams individually and on behalf of all others similarly
situated
Daniel L. Keller
Keller, Fishback & Jackson LLP
28720 Canwood Street
Suite 200
Agoura Hills, CA 91301                                                 22277    10/1/2020       24 Hour Fitness USA, Inc.                    $87.24                                                                            $87.24
Jessup, Paul
855 Calle Pluma
San Clemente, CA 92673                                                 10191     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Jet Plumbing, Heating & Drain Services
1553 Hymer Ave.
Sparks, NV 89431                                                        1723    7/15/2020    24 Hour Fitness Worldwide, Inc.            $6,106.78                                                                           $6,106.78
JETERS, HAROLD A
2925 GRANITE PARK LANE
ELK GROVE, CA 95758                                                    23895    10/2/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Jett, Glenn
2249 B. South Greenwood Place
Ontario, CA 91761                                                      18819    9/25/2020    24 Hour Fitness Worldwide, Inc.             $308.00                                                                              $308.00
Jett, Jada
PO Box 170492
Arlington, Texas 76003                                                  9060     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Jeudy, Fabiola
2421 SW 84th ter
Miramar, FL 33025                                                      27283    1/19/2021    24 Hour Fitness Worldwide, Inc.             $481.49                                                                              $481.49


                                                                                                               Page 735 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 295 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jewett Jr., John W.
6420 E Calle del Norte
Anaheim, CA 92807                            10482     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,128.18                                                                           $1,128.18
Jewett Jr., John W.
6420 E Calle del Norte
Anaheim, CA 92807                            10881     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,128.18                                                                           $1,128.18
Jezewski, Suzanne
10850 W Roanoke Ave
Avondale, AZ 85392-5811                      25778    10/19/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
JG Service Company
15632 El Prado Rd
Chino, CA 91710                               2365    7/22/2020    24 Hour Fitness Worldwide, Inc.            $4,932.89                                                                           $4,932.89
jhamat, vijay
2475 oregon st
Union City , CA 94587                        24032    10/7/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Jhawar, Balbir
22740 High Tree Circle
Yorba Linda, CA 92887                         4671    8/31/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ji, Cheng
11616 Solaire Way
Chino, CA 91710                              12941    9/13/2020    24 Hour Fitness Worldwide, Inc.            $2,025.50                                                                           $2,025.50
Ji, Feng
15319 Benson Landing Drive
Cypress, TX 77429                            17027    9/23/2020    24 Hour Fitness Worldwide, Inc.             $298.22                                                                              $298.22
Ji, Michael
20302 Elkwood Road
Walnut, CA 91789                             12623    9/11/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ji, Tuo
2329A NE 123rd St
Seattle, WA 98125                             6168     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $699.99                            $699.99
Ji, Zhiwen
11926 Sharpcrest St
Houston, TX 77072                             9377     9/6/2020       24 Hour Fitness USA, Inc.                                $400.00                                                              $400.00
Jia, Fangjun
2288 Osprey Dr
Union City, CA 94587                          3371    8/27/2020         24 San Francisco LLC                   $100.00                                                                              $100.00
JIANG, CHUYAN
PO BOX 22642
SAN DIEGO, CA 92192-2642                     12973    9/14/2020    24 Hour Fitness Worldwide, Inc.             $262.50                                                                              $262.50
Jiang, Guanwen
3163 SE 4th St
Renton, WA 98056                              7224     9/3/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Jiang, Kai
3824 E Seeger Ave
Visalia, CA 93292                            17191    9/24/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Jiang, Kathleen
2793 San Bruno Avenue
San Francisco, CA 94134                       6105     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00




                                                                                     Page 736 of 1763
                                                           Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 296 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Jiang, Peng
3209 Poplar Blvd
Alhambra, CA 91083                              18218    9/25/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Jiang, Ruoxin
9802 Scenic Bluff Dr
Austin, TX 78733                                 9171     9/4/2020     24 Hour Fitness Worldwide, Inc.              $376.36                                                                              $376.36
Jiang, Siyi
9609 167th Ave NE
Redmond,, WA 98052                              18508    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.99                                                                              $599.99
Jiang, Siyuan
1184 Nelson Falls Ln
Houston, TX 77008                               14098    9/14/2020        24 Hour Fitness USA, Inc.                 $322.49                                                                              $322.49
Jiang, Xudong
35040 Hollyhock St
Union City, CA 94587                             9227     9/5/2020    24 Hour Fitness United States, Inc.                           $859.98                                                              $859.98
Jiang, Xufeng
5417 Sparkling Shores Dr
San Diego, CA 92130                              6223     9/3/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Jiang, Yuci
125 Haycock Crt
Fremont, CA 94539                                9620     9/6/2020     24 Hour Fitness Worldwide, Inc.              $221.94                                                                              $221.94
JIANG, ZHI
8803 WILLOW WIND
HOUSTON, TX 77083                               26963    12/8/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Jiang, Zhi
8803 Willow Wind ln
Houston, TX 77083                               26960    12/8/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Jiles, Tatiana
18560 VANOWEN ST. UNIT 26
RESEDA, CA 91335                                 7927     9/2/2020     24 Hour Fitness Worldwide, Inc.              $151.16                                                                              $151.16
Jill Schofield for my minor son Sam Robinson
2790 Clinton St.
Denver, CO 80238                                 4212    8/28/2020     24 Hour Fitness Worldwide, Inc.              $592.00                                                                              $592.00
Jimbo, Takahiro
16021 S. Denker Ave., #2
Gardena, CA 90247                               23459    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Jimenez Jr., Ricardo
13115 Le Parc Blvd. #37
Chino Hills, CA 91709                           21716    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Jimenez, Alexander
500 N. Rosemead Blvd. #4
Pasadena, CA 91107                              21582    10/1/2020     24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Jimenez, Angelica Maria
20663 Santa Rosa Mine Rd.
Perris, CA 92570                                18920    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,099.97                                                                           $2,099.97
Jimenez, Antoinette E.
7929 Carlyle Dr.
Riverside, CA 92509                             16746    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $59.16                                                                             $59.16




                                                                                           Page 737 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 297 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jimenez, Cesar J.
8214 Janis St.
Riverside, CA 92504                           17432    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Jimenez, Dorothy
2532 N. Capri St
Orange, CA 92865                               2798    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $81.08                                                                             $81.08
Jimenez, Felecia
27906 Bradford Ridge Drive
Katy, TX 77494                                18242    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $81.25                                                                             $81.25
Jimenez, Irsia
327 Wiklund Ave
Stratford, CT 06614                           17399    9/23/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Jimenez, Joanna
14274 Rosewood Dr.
Hesperia, CA 92344                            17527    9/23/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Jimenez, Juan E Medina
212 S. Kraemer Blvd, #1503
Placentia, CA 92870                           21810    10/1/2020     24 Hour Fitness Worldwide, Inc.              $181.86                                                                              $181.86
Jimenez, Juan
10510 NE 101st Street
Vancouver, WA 98662                           15140    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Jimenez, Karina
1641 East Woodmen Road Apt #164
Colorado Springs, CO 80920                    22165    10/1/2020    24 Hour Fitness United States, Inc.                                                             $319.97                            $319.97
Jimenez, Lorraine
3858 Almondwood Drive
Las Vegas, NV 89120                           23411    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $88.00                                                                             $88.00
Jimenez, Saul R
2838 Melbourne Ave
Pomona, CA 91767                              10264     9/8/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
Jimenez, Steven K
1156 Overden Pl
Pomona, CA 91766                               4499    8/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
JIMENEZ, TONY
15530 SMOKETREE ST
HESPERIA, CA 92345                            10516     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jimenez-Yanagui, Yolanda Suyiko
4016 Bryson Dr.
Frisco, TX 75035                              19722    9/29/2020     24 Hour Fitness Worldwide, Inc.              $108.37                                                                              $108.37
Jiminez, Deann
83694 Glendora Ridge Ave
Coachella, CA 92236                           16835    9/21/2020     24 Hour Fitness Worldwide, Inc.              $177.00                                                                              $177.00
Jin, Changyu
To the creditor's Email
                                               4275    8/28/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Jin, Guang Zhi
2903 Palisades Dr.
Carrollton, TX 75007                          20603    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                $80.00          $400.00                            $480.00




                                                                                         Page 738 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 298 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jin, Hongbin
13833 Star Gazer Ct
Eastvale, CA 92880                            5654    8/30/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Jin, Jadee
1203 Nassau Way
Fort Collins, CO 80525                       24397    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.00                            $399.00
Jin, Kate
12500 Fisher Dr.
Englewood, CO 80112                          22778    10/2/2020              24 Denver LLC                       $160.00                                                                              $160.00
Jin, Liping
6 Briarwood Ct
Whippany, NJ 07981                            3841    8/27/2020        24 Hour Fitness USA, Inc.                 $615.17                                                                              $615.17
Jin, Nack K.
2626 S. Quarry Ln
Unit C
Walnut, CA 91789                             23973    10/5/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $130.09                            $130.09
Jin, Sangdoo Alexander
16700 Yukon Ave #115
Torrance, CA 90504                            8827     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jin, Seong Woo
1037 Alta Mira Dr
Apt 4A
Santa Clara, CA 95051                        11635     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Jin, Theresa
12491 Hudson River Dr
East Vale, CA 91752                          24163    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Jin, Wenbin
3361 Hadsell Ct.
Pleasanton, CA 94588                          9319     9/7/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Jin, Ying
3075 Harrington Ave 205
Los Angeles, CA 90006                         9065     9/5/2020    24 Hour Fitness United States, Inc.           $100.91                                                                              $100.91
Jin, Youngan
1601 Tenaka Pl #102
Sunnyvale, CA 94087                          17248    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Jin, Zhaoyang
1501 W. Hillsdale Blvd, Apt 111
San Mateo, CA 94402                           8687     9/4/2020        24 Hour Fitness USA, Inc.                                 $699.00                                                              $699.00
Jin, Zhen
653 South Ventura Road
Oxnard, CA 93030                             11424    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Jindal, Kavya
18861 Caminito Cantilena Unit 33
San Diego, CA 92128                          12659    9/13/2020        24 Hour Fitness USA, Inc.                                $3,073.00                                                           $3,073.00
Jing, Yongshan
2120 El Paseo St.
Apt 2307
Houston, TX 77054                            10865     9/9/2020        24 Hour Fitness USA, Inc.                 $397.22                                                                              $397.22




                                                                                        Page 739 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 299 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Jingwen Li
1774 Palmerston Circle
Ocoee, FL 34761                               24672    10/2/2020        24 Hour Fitness USA, Inc.                 $313.04                                                                              $313.04
Jirsova Phillips, Alena
6 Dogwood Road
Riva, MD 21140                                 3553    8/26/2020        24 Hour Fitness USA, Inc.                 $168.00                                                                              $168.00
JIVAN, SUNDEEP
9543 AUGUSTA COURT
CYPRESS, CA 90630                             13920    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Jlmenez, Pamela S.
3950 Waring Road Apt 218
Oceanside, CA 92056                           14585    9/16/2020     24 Hour Fitness Worldwide, Inc.                             $4,000.00                            $0.00                          $4,000.00
JM, a minor child (parent Sonia M. Mayo)
2308 Sarasota Drive
Friendswood, TX 77546                          9934     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $61.68                                                                             $61.68
Joadder, Pinaki
35001 Lilac Loop
Union City, CA 94587                          21698    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Joe, Deborah
7418 Sun Rose Way
Sacramento, CA 95829                          11706    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Joffray, Samantha Melissa
809 Percival St. SW
Olympia, WA 98502                              1226    7/13/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Johansen, Kennedy
1727 S Myers St
Oceanside, CA 92054                           24570    10/2/2020    24 Hour Fitness United States, Inc.           $155.54                                                                              $155.54
Johantgen, Nick
30742 Tarapaca Road
RANCHO PALOS VERDES , CA 90275                10903     9/8/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
John + Rocca Nardine
186 Cedrus Avenue
East Newport, NY 11731                        25673    10/16/2020    24 Hour Fitness Worldwide, Inc.                                               $500.00                                             $500.00
John, Linda M.
103 Hubbard Ave
Pleasant Hill, CA 94523                       14302    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,204.00                                                                           $1,204.00
John, Lisa
307 Phoenix Ave SW
Orting, WA 98360                              23171    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $94.69                                                                             $94.69
John, Tracey
307 E 54th Street
Apt 3A
New York, NY 10022                            19627    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,700.00                                                           $1,700.00
John's, Alexis D
5111 Telegragh Ave
PO.Box 154
Oakland, CA 94609                             25992    10/27/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Johns, Hillary
2200 W. Empire Avenue
Burbank, CA 91504                              5325    8/30/2020     24 Hour Fitness Worldwide, Inc.              $538.00                                                                              $538.00

                                                                                         Page 740 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 300 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Johns, Hillary
2200 W. Empire Avenue, #231
Burbank, CA 91504                              2961     8/9/2020       24 Hour Fitness USA, Inc.                $538.00                                                                              $538.00
Johns, Linda
12394 Darkwood Road
San Diego, CA 92129                           27441    2/27/2021    24 Hour Fitness Worldwide, Inc.             $270.00                                                                              $270.00
Johnson (Lao Maiden name on account), Mary
P.O Box 277
Redmond, WA 98073                             12555    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $76.67                                                                            $76.67
JOHNSON CONTROLS FIRE PROTECTION
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                        21708    10/1/2020     24 Hour Fitness Holdings LLC           $361,482.19                                                                          $361,482.19
JOHNSON CONTROLS FIRE PROTECTION
10405 CROSSPOINT BLVD
INDIANAPOLIS, IN 46256                        21771    10/1/2020     24 Hour Fitness Holdings LLC           $361,482.19                                                                          $361,482.19
Johnson Controls Security Solutions LLC
10405 Crosspoint Blvd
Indianapolis, IN 46256                        21705    10/1/2020     24 Hour Fitness Holdings LLC           $243,532.98                                                                          $243,532.98
Johnson Health Tech North America, Inc.
1600 Landmark Drive
Cottage Grove, WI 53527                        1342    7/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Johnson Health Tech North America, Inc.
1600 Landmark Drive
Cottage Grove, WI 53527                       19396    9/28/2020       24 Hour Fitness USA, Inc.            $121,721.84                                                                          $121,721.84
Johnson Young, Melva
815 N. La Brea
Unit 496
Inglewood, CA 90302                            4007    8/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Johnson, Adam R
5515 Leaning Oak Ave
Las Vegas, NV 89118                            1708    7/14/2020    24 Hour Fitness Worldwide, Inc.             $972.00                                                                              $972.00
Johnson, Adrienne
PO Box 655
Pittsburg, CA 94565                           24312    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00            $0.00                              $0.00
Johnson, Amira
625 Darlington Trail
Fort Worth, TX 76131                          14411    9/15/2020    24 Hour Fitness Worldwide, Inc.             $112.80                                                                              $112.80
JOHNSON, ANTHONY
268 Franciscan Dr
Vallejo, CA 94589                             17935    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $334.00                                                              $334.00
Johnson, Ashley
22703 Birch Point Dr
Katy, TX 77450                                19987    10/1/2020       24 Hour Fitness USA, Inc.                $560.00                                                                              $560.00
Johnson, Betsy
3308 Corinth Ave
Los Angeles, CA 90066                         16856    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,364.00                                                                           $1,364.00
Johnson, Brittney
2479 Rue De Cannes Unit a1
Costa Mesa, CA 92627                           6815     9/1/2020           24 New York LLC                      $203.00                                                                              $203.00


                                                                                      Page 741 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 301 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Johnson, Carl E.
1875 Fabled Waters Dr.
Spring Valley, CA 91977                      18572    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Johnson, Cassandra J.
80 Hungtington St. Spc 203
Hungtington Beach, CA 92648                  24966    10/5/2020     24 Hour Fitness Worldwide, Inc.              $359.99                                                                              $359.99
Johnson, Catherine A
2511 Costero Magestuoso
San Clemente, CA 92673                        5804    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $799.00                                                              $799.00
Johnson, Christopher
211 Via La Soledad
Redondo Beach, CA 90277                      21777    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,380.00                                                                           $1,380.00
Johnson, Christopher
7060 South Palo Verde Way
Apt. WC34
Salt Lake City, UT 84121                      7626     9/3/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Johnson, Cynthia
2204 Eastern Avenue
Sacramento, CA 95864                         18030    9/25/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Johnson, Daren P
1837 West 79th Street
Los Angeles, CA 90047                        17398    9/28/2020            24 New York LLC                           $0.00                                                                              $0.00
Johnson, Dayna
105 John Street
Hackensack , NJ 07601                         1551    7/22/2020        24 Hour Fitness USA, Inc.                 $848.00                                                                              $848.00
Johnson, Deborah
13661 Purdy St
Garden Grove, CA 92844                        3741    8/28/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Johnson, Elizabeth
169 Iron Horse Lane
Santa Rosa, CA 95407                         17579    9/23/2020        24 Hour Fitness USA, Inc.                 $580.13                                                                              $580.13
Johnson, Erica D
906 Blanchard Hill Lane
Houston, TX 77047                             3619    8/27/2020     24 Hour Fitness Worldwide, Inc.              $899.92                                                                              $899.92
Johnson, Ernest
P.O. Box 71573
Oakland, CA 94612                            21592    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Johnson, Esther A
509 W. Scenic Drive
Monrovia, CA 91016                            7442     9/2/2020     24 Hour Fitness Worldwide, Inc.                               $78.00                                                               $78.00
Johnson, Frank L.
1221 SW 11th Ave
Apt. 1210
Portland, OR 97205                            3266    8/21/2020    24 Hour Fitness United States, Inc.           $134.00                                                                              $134.00
Johnson, Glenn
4205 SE 80th CT
Vancouver, WA 98683                          11010     9/9/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Johnson, Gwendolyn
1400 N.W. 54th Street Apt 722
Miami, FL 33142                              24714    10/2/2020        24 Hour Fitness USA, Inc.             $366,523.68                                                                          $366,523.68

                                                                                        Page 742 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 302 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Johnson, Gwendolyn
1400 N.W. 54th Street
Apt. 722
Miami, FL 33142                               21290    10/1/2020       24 Hour Fitness USA, Inc.            $366,523.68                                                                          $366,523.68
Johnson, Harriette
PO Box 643
Fairburn, GA 30213                             3743    8/28/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Johnson, Jacquelyn
876 Linwood Way
San Leandro, CA 94577                          4143    8/27/2020    24 Hour Fitness Worldwide, Inc.             $590.00                                                                              $590.00
Johnson, Janet I.
4790 Orten St.
San Diego, CA 92110                           11330     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $29.39                                                                            $29.39
Johnson, Janice
4048 De La Vina Way
Sacramento, CA 95823                          10504     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
Johnson, Jasmine
1103 West Gardena Blvd., Suite 53
Gardena, CA 90248                             20150    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $117.17                                                              $117.17
Johnson, Jason
5056 College View Ave.
Los Angeles, CA 90041                         22634    10/2/2020       24 Hour Fitness USA, Inc.                    $82.19                                                                            $82.19
Johnson, Jason
PO BOX 832
Glendora, CA 91740                             7792     9/5/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Johnson, Jay A.
5440 Theresa Way
Livermore, CA 94550                            5427     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Johnson, Jeffrey Wade
1035 Lonsdale Dr
Vista, CA 92084                               22154    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $190.25                                                              $190.25
Johnson, Jerry
10920 E Karen Drive
Scottsdale, AZ 85255                          12090    9/14/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Johnson, Joel Vaughn
1412 Law St.
San Diego, CA 92109                           10439     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,100.00                                                                           $2,100.00
Johnson, Joseph
PO Box 41845
Sacramento, CA 95841                          23928    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $33.60                                                                            $33.60
Johnson, Joshua Gunner
7337 Woodruff Way
Citrus Heights, CA 95621                      10390     9/8/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Johnson, Judy L
8000 Michigan Avenue
Oakland, CA 94605                             27368     2/3/2021    24 Hour Fitness Worldwide, Inc.             $427.00                                                                              $427.00
Johnson, Judy
11150 Pit River Ct
Rancho Cordova, CA 95670                       2823    7/29/2020       24 Hour Fitness USA, Inc.                $124.98                                                                              $124.98


                                                                                      Page 743 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 303 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Johnson, Justin
12614 NE 25th Way
Vancouver, WA 98684                            18368    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $145.88                                                              $145.88
Johnson, Katherine
138 Beachview Avenue
Pacifica, CA 94044-1512                        25682    10/19/2020   24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Johnson, Kathryn S
01017 SW Comus St
Portland, OR 97219                             21671    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,644.00                                                                           $1,644.00
Johnson, Kathryn
200 Allegheny Circle
Placentia, CA 92870                             2874     8/5/2020       24 Hour Fitness USA, Inc.                    $92.98                                                                            $92.98
Johnson, Katrice
17100 Bear Valley Rd 179
Victorville, CA 92395                          25166    10/11/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Johnson, Keedra
44042 25th Street West, #C5
Lancaster, CA 93536                             1590    7/17/2020    24 Hour Fitness Worldwide, Inc.            $2,800.00                                                                           $2,800.00
Johnson, Keedra
44042 25th Street West, #C5
Lancaster, CA 93536                            26192    11/2/2020    24 Hour Fitness Worldwide, Inc.                            $2,800.00                                                           $2,800.00
Johnson, Kenneth
209 Hunters Pointe Way
Brunswick, GA 31525                            24228    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Johnson, Kevin
20915 Neelie Ct
Humble, TX 77338                                7062     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Johnson, Kip
125 Mankato Drive
Reno, NV 89511                                 15194    9/17/2020         24 San Francisco LLC                   $149.00                                                                              $149.00
Johnson, Kristina Teresa
7337 Woodruff Way
Citrus Heights, California 95621               10116     9/8/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Johnson, Kurt
44 Southwood Drive
San Francisco, CA 94112-1248                   19659    9/29/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Johnson, Lamara
6584 Narrowgauge Way
Sacramento, CA 95823                           20719    9/30/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Johnson, Lamara
6584 Narrowgauge Way
Sacramento, CA 95823                           20746    9/30/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Johnson, Laurice
16755 Cleary Circle
Dallas, TX 75248                                9304     9/6/2020       24 Hour Fitness USA, Inc.               $1,292.00                                                                           $1,292.00
Johnson, Leslie
2278 W La Loma Dr
Rancho Cordova, CA 95670                       20122    10/1/2020    24 Hour Fitness Worldwide, Inc.             $412.00                                                                              $412.00




                                                                                       Page 744 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 304 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
johnson, lina
8310 boron way
sacramento, ca 95828                       14950    9/17/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Johnson, Loren
907 24th St
Oakland, CA 94607                          21475    10/2/2020     24 Hour Fitness Worldwide, Inc.              $394.15                                                                              $394.15
Johnson, Maria
11146 Mine Shaft Dr 366
Lakeside, CA 92040                           37     6/27/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Johnson, Marlin R
20130 SW Deline St
Beaverton, OR 97078                        14011    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Johnson, Marques
2957 E. Chaparral St
Ontario, CA 91761                          11743    9/10/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Johnson, Megan
6978 Buchanan Ave
San Bernardino, CA 92404                    8660     9/5/2020     24 Hour Fitness Worldwide, Inc.              $149.97                                                                              $149.97
JOHNSON, MICHELLE ANISSE
12550 DESSA DRIVE
GARDEN GROVE, CA 92840                      6336     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Johnson, Mike
28606 Laurens Landing
Spring, TX 77386                            9773     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Johnson, Mike
PO Box 821317
Vancouver, WA 98682                        12279    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $42.01                                                                             $42.01
Johnson, Moneik
1760 E. 107th Street
Los Angeles, CA 90002                       6581     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Johnson, Muntricia
408 Masa View trl
Fort Worth, TX 76131                       26934    12/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Johnson, Mychal
3000 Sage Rd 1106
Houston, TX 77057                           195     6/29/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Johnson, Mychal
3000 Sage Rd Unit 1106
Houston, TX 77056                           545      7/2/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Johnson, Nicole
1020 E 45th St #224
Austin, TX 78751                            9693     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Johnson, Pamela A
9618 Bradhugh Ct
Sacramento, CA 95827                       19876    9/29/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Johnson, Pamela
3834 West 59th Street
Los Angeles, CA 90043                      13735    9/14/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00




                                                                                      Page 745 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 305 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Johnson, Patricia
43620 Monarch Terrace
Fremont, CA 94538                             6699     9/3/2020     24 Hour Fitness Worldwide, Inc.                $50.00                                                                              $50.00
Johnson, Patrick H
2241 Lake Miramar Way
Miramar, FL 33025                            25771    10/19/2020    24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Johnson, Polina
15 1st street, Apt 6C
Hackensack, NJ 07601                          1735    7/15/2020     24 Hour Fitness Worldwide, Inc.                $35.07                                                                              $35.07
Johnson, Randy A.
2107 N. Broadway, Suite 309
Santa Ana, CA 92706                          11693     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Johnson, Renee
8604 116th Street Southwest
Lakewood, WA 98498                           20325    9/29/2020     24 Hour Fitness Worldwide, Inc.                               $60.81                                                               $60.81
Johnson, Rick
1313 9th Avenue SE
Olympia, WA 98501                            11738     9/9/2020     24 Hour Fitness Worldwide, Inc.              $355.00                                                                              $355.00
Johnson, Robert Joseph
115 Rustic Oaks Dr.
League City, TX 77573                        25302    10/12/2020 24 Hour Fitness United States, Inc.             $172.72                                                                              $172.72
Johnson, Roe H
7286 River Star Ct
Las Vegas, NV 89118                          20329    9/30/2020    24 Hour Fitness United States, Inc.           $895.00                                                                              $895.00
Johnson, Ronald L
2511 Costero Magestuoso
San Clemente, CA 92673                        5053    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $799.00                                                              $799.00
Johnson, Ryan Christopher
PO Box 482
Surfside, CA 90743                           20346    9/30/2020     24 Hour Fitness Worldwide, Inc.              $466.72                                                                              $466.72
Johnson, Ryan Christopher
PO Box 482
Surfside, CA 9743                            20332    9/30/2020     24 Hour Fitness Worldwide, Inc.              $466.72                                                                              $466.72
Johnson, Sansannah
PO Box 231
Baring, WA 98224                             27258    1/12/2021     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Johnson, Shardae
10300 Katy Fwy Apt 508
Houston, TX 77043                              69     6/30/2020    24 Hour Fitness United States, Inc.           $240.24                                                                              $240.24
Johnson, Shaun
345 S Westlake Ave Apt 28
Los Angeles, CA 90057                        18846    9/30/2020     24 Hour Fitness Worldwide, Inc.                $73.98                                                                              $73.98
Johnson, Shitonda
6402 Goforth Street
Houston, TX 77021                             4210    8/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Johnson, Simone
371 N Powell Ave #B201
Azusa, CA 91702                               8788     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                        Page 746 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 306 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Johnson, Sonna
950 Main St # 322
Redwood City, CA 94063                       18478    9/27/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Johnson, Spencer Kenneth
4707 Morris Thomas Road
Hermantown, MN 55811                         17603    9/29/2020    24 Hour Fitness Worldwide, Inc.           $344.00                                                                              $344.00
Johnson, Stacey
11 Cooke Lane
Monticello, NY 12701                          6368     9/3/2020    24 Hour Fitness Worldwide, Inc.           $540.00                                                                              $540.00
Johnson, Stephanie
16236 Cornuta Ave. Apt. 12
Bellflower, CA 90706                          2337    7/23/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Johnson, Steven R
01017 SW Comus St
Portland, OR 97219                           21818    10/1/2020    24 Hour Fitness Worldwide, Inc.              $49.99                                                                             $49.99
Johnson, Susan J
4520 Cousins Court
Shingle Springs, CA 95682-8331               24003    10/2/2020    24 Hour Fitness Worldwide, Inc.              $25.00                                                                             $25.00
Johnson, Teo
20 Howard Drive
Apt. V
Bergenfield, NJ 07621                        11556     9/9/2020    24 Hour Fitness Worldwide, Inc.                        $75,799.00                                                           $75,799.00
Johnson, Terry
2278 W La Loma Dr
Rancho Cordova, CA 95670                     21804    10/1/2020    24 Hour Fitness Worldwide, Inc.           $412.00                                                                              $412.00
Johnson, Tim
1189 Treat Avenue
San Francisco, CA 94110                      27463    3/10/2021         24 San Francisco LLC                    $65.62                                                                             $65.62
Johnson, Todd
10136 S Hickory Point Dr
Sandy, UT 84092                              25831    10/21/2020   24 Hour Fitness Worldwide, Inc.              $65.00                                                                             $65.00
Johnson, Tricia
4299 Fair Avenue
Toluca Lake, CA 91602                         4975    8/31/2020    24 Hour Fitness Worldwide, Inc.           $237.04                                                                              $237.04
Johnson, Tricia
4299 Fair Avenue
Toluca Lake, CA 91602                        25545    10/14/2020   24 Hour Fitness Worldwide, Inc.           $237.04                                                                              $237.04
Johnson, Warren
2009 212th PL NE
Sammamish, WA 98074                          27056    12/12/2020   24 Hour Fitness Worldwide, Inc.          $1,247.40                                                                           $1,247.40
Johnston, Brianna
8530 Ann Marie Trail
Inver Grove Heights, MN 55077                 2882    8/17/2020    24 Hour Fitness Worldwide, Inc.           $108.00                                                                              $108.00
Johnston, Christine
3640 F Street
Eureka, CA 95503                             12449    9/12/2020    24 Hour Fitness Worldwide, Inc.          $2,500.00                                                                           $2,500.00
Johnston, Christopher
1550 South Centinela Ave
Apt 208
Los Angeles, CA 90025                        12415    9/12/2020         24 San Francisco LLC                                                $3,820.00                                           $3,820.00

                                                                                     Page 747 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 307 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Johnston, Ellen
40851 Capa Drive
Fremont, CA 94539                            13377    9/14/2020    24 Hour Fitness Worldwide, Inc.             $504.00                                                                              $504.00
Johnston, Fin T
23100 Covello St
West Hills, CA 91307                          9631     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $139.48                                                              $139.48
Johnston, Jennifer D
7139 N McKenna Ave
Portland, OR 97203                           10593     9/8/2020       24 Hour Fitness USA, Inc.               $1,092.47                                                                           $1,092.47
Johnston, Jessica
5247 SE 78th Ave
Hillsboro, OR 97123                           5933     9/2/2020    24 Hour Fitness Worldwide, Inc.                                              $429.99                                             $429.99
Johnston, Mark
35634 Desert Rose Way
Lake Elsinore, CA 92532                      26323    11/10/2020   24 Hour Fitness Worldwide, Inc.                 $39.79                                                                            $39.79
Johnston, Paul
40851 Capa Drive
Fremont, CA 94539                            13872    9/14/2020    24 Hour Fitness Worldwide, Inc.             $924.00                                                                              $924.00
Johnston, Spencer
20 Via Babera
Rancho Santa Margarita, CA 92688              1008     7/8/2020    24 Hour Fitness Worldwide, Inc.                 $55.00                                                                            $55.00
Johnston, Stephen
36163 Fremont Blvd Apt 90
Fremont, CA 94536                            18095    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Johnston, William
3640 F Street
Eureka, CA 95503                             13206    9/12/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Joiyah, Faizah R
39867 Fremont Blvd #303
Fremont, CA 94538                            27144    12/21/2020      24 Hour Fitness USA, Inc.                    $77.70                                                                            $77.70
Jolley, Anthony
34122 San Sebastian Avenue
Murrieta, , CA 92563-4494                    23885    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $34.00                                                                            $34.00
Jolley, Misty Michelle
546 County Road 2128
Quitman, TX 75783                             6417     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $67.72                                                                            $67.72
Jolley, Ryan
4950 Thor Way
Carmichael, CA 95608                         13303    9/14/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Jolley, Shannon
4950 Thor Way
Carmichael, CA 95608                         13108    9/14/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Jollivette, Angela
1313 W Piru St
Rosewood, CA 90222                            3480    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $21.00                                                                            $21.00
Jolly, Justin
1612 Wind Star Way
Fort Worth , TX 76108                        21397    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $850.00                                                              $850.00




                                                                                     Page 748 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 308 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jolstad, Tanner
912 Dancing Horse Dr
Colorado Springs, CO 80919                   11729    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
JONE, JEFFREY
9956 ARTESIA BLVD
UNIT 901
BELLFLOWER, CA 90706                          6527     9/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Joneja, Ajit
1027 Bishop Lane
San Dimas, CA 91773                          20493    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,276.04       $3,025.00                                                           $5,301.04
Jones , Cheryl K
23303 Colony Park Drive
Carson, CA 90745                             22374    10/1/2020     24 Hour Fitness Worldwide, Inc.                $17.62                                                                              $17.62
Jones , Marvin
221 Grissom Street
Hercules, CA 94547                           22174    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Jones Barrera, Jennifer
2817 Somerset Drive
Los Angeles, CA 90016                        24918    10/5/2020         24 Hour Holdings II LLC                  $462.00                                                                              $462.00
Jones II, Kenneth
13223 Mckinley Ave.
Los Angeles, CA 90059                        11002     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $93.48                                                               $93.48
Jones II, Ovett
7 Fordham Hill Oval, Apt. 16D
Bronx, NY 10468                              16596    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Jones Turner, Gwendolyn
320 Massey Tompkins Rd. TRLR #27
Baytown, TX 77521                            10172     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Jones, Aasha
708 Quail Dr
Saginaw, TX 76131                            18267    9/27/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Jones, Amanda
28182 Bluebell Drive
Laguna Niguel, CA 92677                      20971    9/30/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Jones, Anetra
4640 Ridgeley Ave Unit 102 North
Las Vegas, NV 89084                          27541    4/15/2021              RS FIT NW LLC                       $288.99                                                                              $288.99
Jones, Antoinette
440 Warburton Ave, Apt 2C
Yonkers, NY 10701                            23430    10/2/2020    24 Hour Fitness United States, Inc.             $95.00                                                                              $95.00
JONES, APRIL
10805 NE FREMONT ST
PORTLAND, OR 97220                           21429    10/1/2020     24 Hour Fitness Worldwide, Inc.              $209.95                                                                              $209.95
Jones, Barbara
1103 Ana Privada
Mountain View, CA 94040                       1148     7/9/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Jones, Benjamin
65 West 90th Street
#3D
New York, NY 10024                           20076    9/28/2020            24 New York LLC                                                                       $1,499.00                          $1,499.00

                                                                                        Page 749 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 309 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jones, Blake
323 E Hilltop Way
Thousand Oaks, CA 91362                      13848    9/14/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98
JONES, BRANDY SHANTELL
15438 ABERDEEN WOOD DRIVE
HUMBLE, TX 77346                             10879     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $112.34                                                              $112.34
Jones, Brianna
1137 Walpert Street 20
Hayward, CA 94541                            11774    9/10/2020     24 Hour Fitness Worldwide, Inc.              $639.76                                                                              $639.76
Jones, Brittany
7 Tulare Drive
Aliso Viejo, CA 92656                         6743     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $4,000.00                                                           $4,000.00
Jones, Candence C
2936 SE Taylor Street
Portland, OR 97214                            1392    7/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $891.00                            $891.00
Jones, Chris Michael
707 Eagle Lakes Dr.
Friendswood, TX 77546                        14628    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.34                                                                              $200.34
Jones, Christopher L
2708 Village Mills Drive
Pearland, TX 77584                           23353    10/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Jones, Cortney
2537 Carpinteria Dr
Antioch, CA 94531                            23111    10/2/2020     24 Hour Fitness Worldwide, Inc.              $301.95                                                                              $301.95
Jones, Dana Howard
60 Ehu Rd.
Makawad, HI 96768                             1264    7/10/2020     24 Hour Fitness Worldwide, Inc.                             $2,031.25                                                           $2,031.25
Jones, Danielle
807 Dove Meadows Dr.
Arlington, TX 76002                          26034    10/27/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Jones, Darlene
9401 Grenville Ave
Las Vegas, NV 89134                           2977    8/10/2020    24 Hour Fitness United States, Inc.             $86.73                                                                              $86.73
Jones, Diane
5622 E. SHARON DR
SCOTTSDALE, AZ 85254                         11519     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Jones, Dominique
5025 Collwood Blvd, Unit 2304
San Diego, CA 92115                           7299     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Jones, Eric
6512 Spring Meadow Drive
Greenacres, FL 33413                         11453     9/9/2020     24 Hour Fitness Worldwide, Inc.                $52.43                                                                              $52.43
Jones, Esther
948 La Palma Place
Milpitas, CA 95035                           25560    10/14/2020 24 Hour Fitness United States, Inc.             $325.00                                                                              $325.00
Jones, Fabius R
638 16th St
Oakland, Ca 94612-1205                       25136    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                        Page 750 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 310 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Jones, Gabriel A
3400 Portola Dr. #13
Santa Cruz, CA 95062                         17370    9/23/2020    24 Hour Fitness United States, Inc.           $125.00                                                                              $125.00
Jones, Hailee
10810 Spring Cypress Rd. Apt #635
Tomball, TX 77375                             1146     7/9/2020     24 Hour Fitness Worldwide, Inc.                              $324.74                                                              $324.74
Jones, Heather
707 Eagle Lakes Dr.
Friendswood, TX 77546                        14657    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.34                                                                              $200.34
Jones, James Wayne
20704 Windmill Ridge Street
Pflugerville, TX 78660                       23759    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,919.00                                                           $1,919.00
Jones, James Wayne
20704 Windmill Ridge Street
Pflugerville, TX 78660                       24375    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,919.00                                                           $1,919.00
Jones, Jamie
10201 Wisner Ave
Mission Hills, CA 91607                      27223     1/6/2021     24 Hour Fitness Worldwide, Inc.              $541.00                                                                              $541.00
Jones, Jason
38 Virginia Ave
San Francisco, CA 94110                      17539    9/23/2020     24 Hour Fitness Worldwide, Inc.              $996.00                                                                              $996.00
Jones, Jennifer L
190 Centennial Way #17
Tustin, CA 92780                             24244    10/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Jones, Jennifer
190 Centennial Way #17
Tustin, CA 92780                             23634    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Jones, Joel
15709 NE 74th St
Vancouver, WA 98682                           8581     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Jones, Jordan
993 Platinum Way
Sandy, UT 84094                              13831    9/15/2020     24 Hour Fitness Worldwide, Inc.                $52.55                                                                              $52.55
Jones, Josiah
18 Hillside Ave
Piscataway, NJ 08854                         10819     9/9/2020     24 Hour Fitness Worldwide, Inc.              $103.40                                                                              $103.40
Jones, Joyce
15990 Wagner Street
San Lorenzo, CA 94580                        18172    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $603.25                           $603.25                          $1,206.50
Jones, Judy
6512 Spring Meadow Drive
Greenacres, FL 33413                         12075     9/9/2020     24 Hour Fitness Worldwide, Inc.                $52.43                                                                              $52.43
Jones, Kathy
7561 Collingwood Street
Sacramento, CA 95822                         21250    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Jones, Krystal
323 E Hilltop Way
Thousand oaks, CA 91362                      13875    9/14/2020     24 Hour Fitness Worldwide, Inc.                $63.98                                                                              $63.98




                                                                                        Page 751 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 311 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Jones, Lester
1413 Paseo Madrones
San Dimas, CA 91773-4213                    21550    10/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Jones, Letitia
400 Luciana Drive
Reno, NV 89521                              20140    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $43.00                                                                            $43.00
Jones, Liliana
47 La Costa CT
Laguna Beach, CA 92651                       1351    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $96.51                                                                            $96.51
Jones, Lillian
2 Maggiora Dr
Oakland, CA 94605                           12341    9/12/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Jones, Lisa
1902 Thistlewood Drive
Fort Washington, MD 20744                    710      7/1/2020       24 Hour Fitness USA, Inc.                    $90.38                                                                            $90.38
Jones, Lisa
1902 Thistlewood Drive
Fort Washington, MD 20744                   16239    9/18/2020       24 Hour Fitness USA, Inc.                    $90.38                                                                            $90.38
Jones, Marci
10306 Haddonfield Ln
Stockton, CA 95219                          11988    9/11/2020       24 Hour Fitness USA, Inc.                $165.00                                                                              $165.00
Jones, Marquis
221 Grissom Street
Hercules, CA 94547                          22226    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jones, Marshall
948 La Palma Place
Milpitas, CA 95035                          25530    10/14/2020      24 Hour Fitness USA, Inc.                $325.00                                                                              $325.00
JONES, MARY
13323 READS CT
HOUSTON, TX 77015                           11609    9/11/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Jones, Michael
2056 Lohengrin St.
Los Angeles, CA 90047                       17693    9/23/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Jones, Michelle
13320 Highway 99
Unit 149
Everett, WA 98204                           16154    9/17/2020    24 Hour Fitness Worldwide, Inc.             $371.84                                                                              $371.84
Jones, Monik C
12627 S Halo Dr
E Rancho Dominguez, CA 90221-1828           22466    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $25.20                                                                            $25.20
Jones, Nick
5622 E SHARON DR
Scottsdale, AZ 85254                        11382     9/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Jones, Patricia
2627 Sonoma Street
El Cerrito, CA 94530                        19197    9/27/2020       24 Hour Fitness USA, Inc.                $210.00                                                                              $210.00
Jones, Reginald L
8936 Ruthelen Street
Los Angeles, CA 90047                       11461    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                               $140.00                            $140.00


                                                                                    Page 752 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 312 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Jones, Robert H
47 La Costa Ct
Laguna Beach, CA 92651                      1720    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $73.98                                                                             $73.98
Jones, Robert
3152 New Jersey Avenue
Lemon Grove, CA 91945                      26622    11/20/2020    24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Jones, Rodney Terrell
8715 SE Northern Heights Ct.
Happy Valley, OR 97086                      3105    8/11/2020            24 New York LLC                       $499.92                                                                              $499.92
Jones, Sean
1429 Tillman Street
Suisun City, CA 94585                       2053    7/26/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Jones, Shalonda Y.
14215 Brunswick Point Ln.
Houston, TX 77047                          22889    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Jones, Steven A
993 Platinum Way
Sandy, UT 84094                             7644     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $52.55                                                                             $52.55
Jones, Surai
718 Belden Dr
Los Altos, CA 94022                         1286    7/10/2020        24 Hour Fitness USA, Inc.              $19,710.00                                                                           $19,710.00
Jones, Surai
718 Belden Dr
Los Altos, CA 94022                         1325    7/14/2020        24 Hour Fitness USA, Inc.              $19,710.00                                                                           $19,710.00
Jones, Susan A.
14777 Wunderlich
Apt 1302
Houston, TX 77069                          19156    9/28/2020        24 Hour Fitness USA, Inc.                 $870.00                                                                              $870.00
Jones, Tiarra
26114 Dracaea Ave
Moreno Valley, CA 92555                    24231    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $80.00         $80.00             $160.00
Jones, Tiarra
26114 Dracaea Ave
Moreno Valley, CA 92555                    24158    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $80.00                             $80.00
Jones, Tiarra
26114 Dracaea Ave, 9
Moreno Valley, CA 92555                    24097    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $80.00                             $80.00
Jones, Trudy
2839 S Vaughn Way
Aurora, CO 80014                           18820    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
JONES, TYIESHA
15 LEWIS AVE. APT. B
SOUTH SAN FRANCISCO, CA 94080              14937    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                           $150.00                            $300.00
JONES, TYIESHA
15 LEWIS AVE. APT. B
SOUTH SAN FRANCISCO, CA 94080              15189    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                           $150.00                            $300.00
Jones, Viletta L.
1413 Paseo Madrones
San Dimas, CA 91773-4213                   21825    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                      Page 753 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 313 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Jones, Virginia
3567 Ruffin Road #235
San Diego, CA 92123                          19420    9/28/2020    24 Hour Fitness Worldwide, Inc.           $527.33                                                                              $527.33
Jones, Wes
1112 Jenniper Lane
Annapolis, MD 21403                           281     6/25/2020    24 Hour Fitness Worldwide, Inc.           $914.66                                                                              $914.66
Jones-Harry, Marsha
120 Darrow Place Apt 11B
Bronx, NY 10475                              10891     9/9/2020    24 Hour Fitness Worldwide, Inc.                           $282.51                                                              $282.51
Jones-Hegg, Nancy
9127 173rd Ave SW
Rochester, WA 98579                           7228     9/3/2020    24 Hour Fitness Worldwide, Inc.           $662.90                                                                              $662.90
Jong, Yunjong
2215 Spruce Creek Dr.
Fort Collins, CO 80528                       13054    9/15/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Joo, Grace Eunmi
9341 Peach St.
Cypress, CA 90630                             9661     9/6/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Joon Ko, Myung
9738 Paseo de Oro
Cypress, CA 90630                             4031    8/27/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Jordan, Alexandria
1525 N. Alvarado St, PO Box 26046
Los Angeles, CA 90026                         6726     9/1/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00       $1,500.00                                                           $3,000.00
Jordan, Alice M.
10807 NE Heritage Pkwy
Unit #102
Hillsboro, OR 97006                          17183    9/28/2020    24 Hour Fitness Worldwide, Inc.              $71.98                                                                             $71.98
Jordan, Bryan
230 NE4th Street Apt 1008B
Miami, FL 33132                               1549    8/17/2020    24 Hour Fitness Worldwide, Inc.           $704.00                                                                              $704.00
Jordan, Casia
1400 W Edgehill Rd Apt 76
San Bernardino, CA 92405                      1401    7/14/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Jordan, Cassie
6359 Aquila Way
Eastvale, CA 91752                            3779    8/28/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Jordan, Christian
4420 Gary Dr
Haltom City, TX 76117                        11019     9/9/2020    24 Hour Fitness Worldwide, Inc.           $582.78                                                                              $582.78
Jordan, Damian
1250 Hunt Street
Apt 2401
Richardson, TX 75082                          9479     9/5/2020    24 Hour Fitness Worldwide, Inc.          $3,200.00                                                                           $3,200.00
Jordan, Gwen
245 E 54th Street
Apt 6S
New York, NY 10022                            6267     9/3/2020           24 New York LLC                    $200.00                                                                              $200.00




                                                                                     Page 754 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 314 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Jordan, Ivan Nathaniel
11579 Dunloring Drive
Upper Marlboro, MD 20774                     16705    9/23/2020    24 Hour Fitness Worldwide, Inc.           $136.67                                                                              $136.67
Jordan, Kristi
4420 Gary Dr
Haltom City, TX 76117                        10278     9/9/2020    24 Hour Fitness Worldwide, Inc.           $582.78                                                                              $582.78
Jordan, Michael
4420 Gary Dr
Haltom City, TX 76117                        10422     9/9/2020    24 Hour Fitness Worldwide, Inc.           $582.78                                                                              $582.78
Jordan, Patricia A
20154 E. Grand Lane
Aurora, CO 80015                             22160    10/1/2020    24 Hour Fitness Worldwide, Inc.              $73.80                                                                             $73.80
Jordan, Sheryl
2924 Day Ave
Apt N214
Miami, FL 33133                              12225    9/11/2020    24 Hour Fitness Worldwide, Inc.              $98.00                                                                             $98.00
Jorgensen, Molly
3108 West 9330 South
West Jordan, UT 84088-8774                   15648    9/19/2020    24 Hour Fitness Worldwide, Inc.           $624.00                                                                              $624.00
Jorgensen, Randon
275 East Regent Park Ct.
Midvale, UT 84047                            11894    9/10/2020    24 Hour Fitness Worldwide, Inc.              $20.74                                                                             $20.74
Jorle, Larry
80 Mayfair Road
Yonkers, NY 10710                            23172    10/5/2020    24 Hour Fitness Worldwide, Inc.         $10,000.00                                                                          $10,000.00
Jorle, Migdalia
27 Dwight Avenue
Spring Valley, NY 10977                      21602    10/1/2020    24 Hour Fitness Worldwide, Inc.          $8,000.00                                                                           $8,000.00
Josefson, Ilya
177 E Der Mar Blvd
Apt 402
Pasadena, CA 91105                           24864    10/7/2020    24 Hour Fitness Worldwide, Inc.           $112.97                                                                              $112.97
Joseph, Alexis
13411 241st Street
Rosedale, NY 11422                           20743    9/30/2020    24 Hour Fitness Worldwide, Inc.           $262.17                                                                              $262.17
Joseph, Chantal
27 Drexel Ct
New City, NY 10956                           25597    10/15/2020   24 Hour Fitness Worldwide, Inc.           $240.00                                                                              $240.00
Joseph, Christina
5159 Ayon Ave
Irwindale, CA 91706                           3927    8/28/2020    24 Hour Fitness Worldwide, Inc.        $150,000.00                                                                         $150,000.00
Joseph, David Belem
10421 North Kendall Drive
C-105
Miami, FL 33176                               8948     9/5/2020    24 Hour Fitness Worldwide, Inc.        $150,000.00                                                                         $150,000.00
Joseph, Debbie
43 Trestle Drive
Hayward, CA 94544-1388                       22386    9/30/2020    24 Hour Fitness Worldwide, Inc.           $183.26                                                                              $183.26




                                                                                     Page 755 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 315 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Joseph, John
1837 Ringtail Dr
Little Elm, TX 75068                       17925    9/24/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Joseph, Kim
9812 Pipit Way
Elk Grove, CA 95757                        25708    10/18/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                             $91.98
JOSEPH, LINDA
27000 W LUGONIA AVE #8204
REDLANDS, CA 92374                          5233    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Joseph, Marc Elie
348 NW 74th Way
Plantation, FL 33317                       15013    9/18/2020        24 Hour Fitness USA, Inc.                 $121.98                                                                              $121.98
JOSEPH, PETER
15318 Green Valley Drive
CHINO HILLS, CA 91709                       7619     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Joseph, Robert L.
4007 Balmoral Drive
Yorba Linda, CA 92886                       4264    8/28/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Joseph, Stacey Renay
15000 Downey Ave. 234
Paramount, CA 90712                        26605    11/21/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Joshi, Alok
3438 Browntail Way
San Ramon, CA 94582                        13930    9/16/2020     24 Hour Fitness Worldwide, Inc.              $669.99                                                                              $669.99
Joshi, Anirudha
306 Smithwood St.
Mipitas, CA 95035                           3842    8/31/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Joshi, Harshal Nilesh
153 E 32nd St Apt 14C
New York, NY 10016                         21976    10/1/2020        24 Hour Fitness USA, Inc.                 $296.02                                                                              $296.02
Joshi, Rajesh S
62 Night Bloom
Irvine, CA 92602                           22066    10/1/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                           21807    10/1/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                           21892    10/1/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Joshi, Rajesh
62 Night Bloom
Irvine, CA 92602                           21899    10/1/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Joshi, Shilpi
21204 Pintado
Irvine, CA 92618                           23623    10/2/2020        24 Hour Fitness USA, Inc.                $1,013.33                                                                           $1,013.33
Joslin, Audra
2208 Lavern St. #B
Arlington, TX 76013                        21856    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                      Page 756 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 316 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Josue, Marissa C
1608 Country Vistas Lane
Bonita, CA 91902                             21699    10/2/2020    24 Hour Fitness Worldwide, Inc.              $444.57                                                                             $444.57
Jourdian, Keith C.
6211 Cheyenne Dr.
Westminster, CA 92683                        18577    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $33.33                                                                            $33.33
Jovanovich, Lily
4633 E. Villa Rita Dr.
Phoenix, AZ 85302                            11782    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Joya, Freddie
6928 Allegheny Place
Stockton , Ca 95219                          10135     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Joyner, Derrick
1125 Irving Street Apt B
San Francisco, CA 94122                      19794    9/28/2020    24 Hour Fitness Worldwide, Inc.              $493.99                                                                             $493.99
Joyner, Derrick
1125 lrving Street Apt. B
San Francisco, CA 94122                       2173     8/4/2020         24 San Francisco LLC                    $493.99                                                                             $493.99
JOYNER, MARIA
1239 Temple Drive
Pacheco, CA 94553                            24770    10/3/2020    24 Hour Fitness Worldwide, Inc.              $198.00                                                                             $198.00
Jozwiak, David
18352 W. Verdin Rd
Goodyear, AZ 85338                           10298     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $31.43                                                                            $31.43
Jsawta, Rosalind
3900 Moon Beam Drive
Sacramento, CA                                9823     9/7/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
JSW GREELEY, LLC
c/o Alan I. Nahmias
21860 Burbank Boulevard, Suite 360
Woodland Hills, CA 91367                     21527    10/1/2020    24 Hour Fitness Worldwide, Inc.         $5,561,475.33                                                                      $5,561,475.33
Ju, Yingli
17829 Contador Dr.
Rowland Heights, CA 91748                    15575    9/19/2020    24 Hour Fitness Worldwide, Inc.              $389.99                                                                             $389.99
JUAN ALBERTO CABELLO SERRANO
210 10 ST APT 3
KIRKLAND, WA 98033                            3540    8/26/2020    24 Hour Fitness Worldwide, Inc.              $109.48                                                                             $109.48
Juan, Daniel
1304 W 7th St. #503
Los Angeles, CA 90017                        25710    10/18/2020      24 Hour Fitness USA, Inc.                 $100.00                                                                             $100.00
Juarez, Alejandro
1337 Mcbride Lane
Hayward, CA 94544                            23996    10/3/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Juarez, Cristina
2626 E Gelid Ct
Anaheim, CA 92806                             5346    8/30/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Juarez, Dalila Yesenia
1337 McBride Lane
Hayward, CA 94544                            24029    10/3/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00


                                                                                     Page 757 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 317 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Juarez, Eliseo John
8648 26th Ave. SW
Seattle, WA 98106                             2758    7/27/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
Juarez, Jazmina
2133 San Jose Avenue
San Francisco, CA 94112                      26324    11/10/2020    24 Hour Fitness Worldwide, Inc.                                                                 $93.98                             $93.98
Juarez, Miriam
4011 Siesta vista Dr
San Jose, CA 95127                           14424    9/16/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Juarez, Robert
4848 Valley Oak Circle
Mariposa, CA 95338                           12023    9/10/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Juarez, Valerie M
144 N. Ellen Drive
West Covina, CA 91790                        22680    10/2/2020     24 Hour Fitness Worldwide, Inc.              $910.00         $910.00                                                            $1,820.00
Jubelier-Light, Diane Gay
1226 S. Beverly Green Dr.
Los Angeles, CA 90035                        25689    10/16/2020    24 Hour Fitness Worldwide, Inc.             $1,460.00                                                                           $1,460.00
Jubelier-Light, Diane
1226 S. Beverly Green Dr.
Los Angeles, CA 90035                         2836     8/4/2020     24 Hour Fitness Worldwide, Inc.             $1,459.92                                                                           $1,459.92
Judah, Russell Jeffrey
1922 Albans Rd.
Houston, TX 77005                             2491    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,379.00                                                                           $1,379.00
Judah-Bram, Jesus
10007 156th PL NE
Redmond, WA 98052-2584                       16351    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Judge, Taylor Mae
1215 N Courthouse Road, Apt 300
Arlington, VA 22201                          17777    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Judith K Cotter
3038 Pike Drive
Riva, MD 21140                                1123     7/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Judkins, Brittany
8947 SW Fairview Pl
Tigard, OR 97223                               41     6/26/2020    24 Hour Fitness United States, Inc.              $93.98                                                                             $93.98
Judycki, Brian
3003 Lawrence Dr
Austin, TX 78734                             12200    9/11/2020     24 Hour Fitness Worldwide, Inc.              $315.00                                                                              $315.00
Juhl, Jerry
78365 Hwy 11
#306
La Quinta, CA 92253                          12427     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Juliussen, Rachel
32 7th Pl
Apt 401
Long Beach, CA 90802                          4108    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
JULLIE, EMILY ROSE
4814 JEAN DRIVE
SAN DIEGO, CA 92115                          16902    9/22/2020    24 Hour Fitness United States, Inc.           $929.97                                                                              $929.97

                                                                                        Page 758 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 318 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Jun, Amber
16650 SW Snowdale St
Beaverton, OR 97007                          13758    9/15/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Jun, Beung Hoon
21321 Norwalk Blvd Unit #146
Hawaiian Gardens, CA 90716                   14188    9/15/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Jun, Hyunhyo
16650 SW Snowdale St
Beaverton, OR 97007                          13557    9/15/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Jun, Ryan
16650 SW Snowdale St
Beaverton , OR 97007                         13916    9/15/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Junankar, Prashant M
7 Foxhill Drive
Wayne, NJ 07470                              14226    9/15/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Jung, Calvin
3 Park Vista Cir
Sacramento, CA 95831                         18737    9/29/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Jung, Edmond
5348 Welland Ave
Temple City, CA 91780                        13991    9/14/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Jung, Erik Arlan
167 Peach Terrace
Santa Cruz, CA 95060                          586      7/6/2020    24 Hour Fitness Worldwide, Inc.           $299.96                                                                              $299.96
Jung, Erik Arlan
167 Peach Terrace
Santa Cruz, CA 95060                         22181    9/30/2020    24 Hour Fitness Worldwide, Inc.           $299.96                                                                              $299.96
Jung, Hyundo
1263 Mesquite Ln
Morgan Hill, CA 95037                        17234    9/25/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Jung, James
570 Aleynna Place
Mountain View, Ca 94040                      23789    10/7/2020             RS FIT CA LLC                       $59.98                                                                             $59.98
Jung, Jane
510 Pomona Ave.
Albany, CA 94706                             24510    10/3/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Jung, Jin Ho
1111 S. Oxford Ave. Apt.210
Los Angeles, CA 90006                        15602    9/19/2020    24 Hour Fitness Worldwide, Inc.           $376.00                                                                              $376.00
Jung, Jintae
2560 Beacon Hill Dr
West Linn, OR 97068                           9888     9/6/2020    24 Hour Fitness Worldwide, Inc.           $612.49                                                                              $612.49
Jung, Stephanie
102 Woodcrest Lane
Aliso Viejo , CA 92656                       18929    9/29/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Jung, Waymond
10347 Tula Lane
Capertino , CA 95014                         23357    10/2/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00




                                                                                     Page 759 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 319 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Jung, Waymond
10347 Tula Lane
Cupertino, CA 95014                         23564    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
JUNGBLUT, ROBERT
4082 VALETA STREET UNIT 373
SAN DIEGO, CA 92110                         11379    9/10/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Jungblut, Thais Coromoto
4082 Valeta St.
Unit #373
San Diego, CA 92110                         20136    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
JUNIO, CHRISTOPHER J
3791 FAIRFAX WAY
SOUTH SAN FRANCISCO, CA 94080                7718     9/4/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Junior, Marcus
988 E. Muncie Ave
Fresno, CA 93720                             7607     9/4/2020         24 San Francisco LLC                       $46.29                                                                            $46.29
JUNKER, FRITZ
1830 NW RIVERSCAPE STREET
APT 503
PORTLAND, OREGON 97201                       9427     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Junyszek, Jean
461 S. Crest Rd.
Orange, CA 92868                            15671    9/19/2020    24 Hour Fitness Worldwide, Inc.                              $95.53                                                               $95.53
Jurick, Joseph
13763 Shenandoah Way
Moorpark, CA 93021-1285                     20501    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Jurick, Martha
13763 Shenandoah Way
Moorpark, CA 93021-1285                     20405    9/30/2020    24 Hour Fitness Worldwide, Inc.             $468.00                                                                              $468.00
Jurkovic, Ruslana
PO Box 3179
San Ramon, CA 94583                         23767    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Jurkovic, Ruslana
PO Box 3179
San Ramon, CA 94583                         23873    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Jurkowski, Andrew
1303 Union St
Alameda, CA 94501                           19193    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Jury, Meredith
3607 Mount Rubidoux Dr.
Riverside, CA 92501                         13793    9/14/2020       24 Hour Fitness USA, Inc.               $1,672.00       $3,025.00                                                           $4,697.00
Jurynec, Jennifer
3671 Kaibab Cir
Salt Lake City, UT 84109                    13676    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Justiniano, Linda
6019 Hedgepark Dr
Richmond, TX 77407                           2457     8/4/2020       24 Hour Fitness USA, Inc.               $1,136.00                                                                           $1,136.00
Justiniano, Linda
6019 Hedgepark Dr
Richmond, TX 77407                          12882    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,168.00                                                                           $1,168.00

                                                                                    Page 760 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 320 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Justus, Stephen
848 N. Rainbow Blvd. #3770
Las Vegas, NV 89107                           25518    10/14/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Juybari, Hossein
2164 Dickinson Drive
Carlsbad, CA 92008                            16913    9/21/2020       24 Hour Fitness USA, Inc.                    $38.00                                                                            $38.00
Juybari, Jeremy
2164 Dickinson Dr
Carlsbad, CA 92008                            17301    9/22/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Juybari, Teri A.
2164 Dickinson Drive
Carlsbad, CA 92008                            16923    9/21/2020       24 Hour Fitness USA, Inc.                    $19.00                                                                            $19.00
JVCKENWOOD USA Corporation
Attn: Legal Department
c/o PO Box 22745
Long Beach, CA 90801-5745                      941      7/6/2020       24 Hour Fitness USA, Inc.             $67,457.24                                                                           $67,457.24
JW Quality Construction Inc
Attn: Janda Wojciech
3109 Camdon Ct
Pleasanton, CA 94588                          19716    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
JW QUALITY CONSTRUCTION INC
ATTN: Janda Wojciech
3109 Camdon Ct.
Pleasanton, CA 94588                          19436    9/28/2020    24 Hour Fitness Worldwide, Inc.          $38,279.00                                                                           $38,279.00
JW QUALITY CONSTRUCTION INC
ATTN: Janda Wojciech
3109 Camdon Ct.
Pleasanton, CA 94588                          20582    9/28/2020    24 Hour Fitness Worldwide, Inc.            $7,637.25                                                                           $7,637.25
Jwad, Essra
27522 Limones
Mission Viejo, CA 92691                       15204    9/18/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Jyoti, Sumit
5537 Great Oaks Pkwy
San Jose, CA 95123                             8778     9/5/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
K & K Lumber Company
c/o Rosenbaum & Associates
3580 Wilshire Blvd., Ste. 1260
Los Angeles, CA 90010                         20286    9/29/2020    24 Hour Fitness Worldwide, Inc.         $430,764.67                                                                          $430,764.67
K A AND N INDUSTRIES, INC.
C/O KAEMPFER CROWELL
LOUIS M. BUBALA, III
50 W. Liberty Street, Suite 700
Reno, NV 89501                                20815    9/30/2020       24 Hour Fitness USA, Inc.            $538,321.19                                                                          $538,321.19
K.M., a minor child
Nicole Castronovo, Esq
2300 Contra Costa Blvd., Suite 500
Pleasant Hill, CA 94523                         77     6/19/2020    24 Hour Fitness Worldwide, Inc.         $204,949.00                                                                          $204,949.00




                                                                                      Page 761 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 321 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
K.M., a minor child
Nicole Castronovo, Esq.
2300 Contra Costa Blvd., Suite 500
Pleasant Hill, CA 94523                         86     6/22/2020     24 Hour Fitness Worldwide, Inc.          $204,949.00                                                                          $204,949.00
K-5 Signs & Graphics, Inc.
The Law Offices of Joyce, LLC
c/o Michael J. Joyce
1225 King Street, Suite 800
Wilmington, DE 19801                           881      7/7/2020        24 Hour Fitness USA, Inc.                                              $455,495.84                                         $455,495.84
Ka, Haer
2371 Bay Meadows Cir
Pleasanton, CA 94566                          26038    10/27/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kaad, Erin
28 NE Going St.
Portland, OR 97211                            15348    9/18/2020     24 Hour Fitness Worldwide, Inc.              $169.31                                                                              $169.31
Kaahanui, Ernest
98-932 Kaamilo Street
Aiea, HI 96701                                14642    9/15/2020     24 Hour Fitness Worldwide, Inc.              $219.00                                                                              $219.00
Kabelitz, Thomas
22741 Mulholland Drive
Woodland Hills, CA 91364                      11271     9/9/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Kabir, Misba
23344 Western Ave
Unit B
Harbor City, CA 90710                         16294    9/18/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Kabir, Rose
5551 Harmony Drive
Eastvale, CA 91752                             4611    8/30/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
KABOLI, HOSSEIN
9 N SAN MARCOS RD UNIT B
SANTA BARBARA, CA 93111                       22282    10/1/2020        24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
KABRA, NITIN
4647 MONTECARLO PARK CT
FREMONT, CA 94538                              9839     9/7/2020        24 Hour Fitness USA, Inc.                 $415.00                                                                              $415.00
Kacharia, Tanvi
58 Ryan Ln
Lincoln Park, NJ 07035                        18902    9/26/2020        24 Hour Fitness USA, Inc.                 $320.82                                                                              $320.82
Kader, Zabi
14101 Los Robles court
Rancho Cucamonga, CA 91739                     9162     9/5/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00
Kadian, Alex
725 Groton Dr.
Burbank, CA 91504                              4862    8/31/2020        24 Hour Fitness USA, Inc.                 $308.90                                                                              $308.90
Kadimi, Jyotsna
4021 Arellano Ct
Dublin, CA 94568                              17037    9/24/2020        24 Hour Fitness USA, Inc.                 $646.97                                                                              $646.97
Kadokawa, Chelsea
343 Anolike Street
Honolulu, HI 96821                             9683     9/7/2020     24 Hour Fitness Worldwide, Inc.              $183.12                                                                              $183.12


                                                                                         Page 762 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 322 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kafantaris, Elias G
60 Quentin Rd
Brooklyn, NY 11223                           25477    10/13/2020           24 New York LLC                       $383.99                                                                              $383.99
Kaftous, Shari
4005 Cole Ave
Dallas, TX 75204                              7897     9/2/2020    24 Hour Fitness United States, Inc.          $1,015.35                                                                           $1,015.35
Kahan, Michael
320 East 57th St
Apt 16A
New York, NY 10022                            1673    7/15/2020            24 New York LLC                                       $416.67                                                              $416.67
Kahn, Linda Parnes
49 Overhill Road
Forest Hills
NY, 11375                                    24291    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,536.00                                                                           $1,536.00
Kahn, Miriam
3069 Riverview Road
Riva, MD 21140                                603      7/7/2020     24 Hour Fitness Worldwide, Inc.              $143.97                                                                              $143.97
Kahn, Nicholas
639 4th street
West Babylon, NY 11704                        7591     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                 $46.99                             $46.99
Kaholokula, William A.
15408 Weeks Drive
Whittier, CA 90604                           16815    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kahyap, Rohan
5404 Shamrock Common
Fremont, CA 94555                             9680     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kaina-Holton, Charity
47-413 Ahuimanu Rd.
Kane'ohe, HI 96744                            3160    8/13/2020     24 Hour Fitness Worldwide, Inc.                               $92.54                                                               $92.54
Kainer, Lisa Marie
7103 Sanders Hill Ln.
Humble, TX 77396                             14168    9/15/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Kaiser, Erik
3760 S Bear St
Unit D
Santa Ana, CA 92704                           7325     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Kaitlyn Garcia and Susanne Cameron
2040 Tevis Ave
Long Beach, CA 90815-3349                    14018    9/14/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Kakar, Omar
289 Carlow
Irvine, CA 92618                             18263    9/25/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Kakar, Willy
10357 Sandlewood Ln
Northridge, CA 91326                         27377     2/5/2021     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Kakembo, Ismail
17841 Lassen St Apt 216
Northridge, CA 91325                          4707    8/30/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00




                                                                                        Page 763 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 323 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kakkar, Ranjan
950 Taylor Street, Apt 10
Vista, CA 92084                             902      7/8/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Kakwani, Sunny
9443 N Tioga Ave.
Portland, OR 97203                          6599     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,143.99                          $1,143.99
Kalabus, James
13125 Old West Ave
San Diego, CA 92129                         5272     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Kalambakal, Maribel
1210 Zachary Ct
San Jose, CA 95121                          9037     9/8/2020    24 Hour Fitness United States, Inc.              $99.63                                                                             $99.63
Kalange, Karon
4652 Seneca Dr
Ft Worth, TX 76137                         20026    9/29/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Kalange, Karon
4652 Seneca Dr
Ft Worth, TX 76137                         20253    9/29/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Kalapala, Suneel
560 Allisha Ln
Tracy, CA 95376                            16658    9/21/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Kalaw, Alex
3608 177th Place SW
Lynnwood, WA 98037                         14526    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $38.64                                                                             $38.64
Kalaydjian, Narine
c/o Arman Sahakyan & Associates
301 E. Glenoaks Blvd., Ste 6
Glendale, CA 91207                         20333    9/30/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Kalaydjian, Narine
c/o Arman Sahakyan & Associates
301 E. Glenoaks Blvd., Ste 6
Glendale, CA 91207                         23283    10/1/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
KALBAUGH PFUND & MESSERSMITH PC
901 MOOREFIELD PARK DRIVE
SUITE 200
RICHMOND, VA 23236                         22088    9/30/2020        24 Hour Fitness USA, Inc.                $2,284.17                                                                           $2,284.17
Kaleohano Sanborn, Dwayne Caleb
914 Valetta Flat Ave
Las Vegas, NV 89183                        23017    10/2/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Kaler, Jacob
7206 NE 67th St.
Vancouver, WA 98662                        13679    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
KALIGOTLA, SESHAGIRI
95 CEZANNE WOODS DR
THE WOODLANDS, TX 77382                     7067     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kalisher, Wendy Bern
17042 Knots Landing
Addison, TX 75001                          23694    10/2/2020        24 Hour Fitness USA, Inc.                                 $840.00                                                              $840.00




                                                                                      Page 764 of 1763
                                                         Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 324 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Kallen, Brian
12155 Cunningham Lane
Garden Grove, CA 92841                         4060    8/28/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Kalman, Les
794 West H Street
Benicia, CA 94510                              7555     9/4/2020    24 Hour Fitness Worldwide, Inc.           $144.00                                                                              $144.00
Kalpathi, Deepa
1361 Merry Loop
Milipitas, CA 95035                           23812    10/5/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Kalra, Rohit
1865 Greenfield Ave, Apt 106
Los Angeles, CA 90025                          9575     9/6/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Kalra, Rohit
1865 Greenfield Ave, Apt 106
Los Angeles, CA 90025                         10054     9/6/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Kalra, Sherry
601 1st st #3
Hermosa Beach, CA 90254                       18366    9/26/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Kaludi, Irene
401 Stannage Ave. Apt 7
Albany, CA 94706                               7729     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                                                                $0.00
Kam, Karkit
1781 Orchard Dr
Denver, CO 80221                               7868     9/3/2020    24 Hour Fitness Worldwide, Inc.              $81.99                                                                             $81.99
Kamalia, Neelum
1851 Knightsbrigde Rd.
Unit 4301
Farmers Branch, TX 75234                       6990     9/1/2020    24 Hour Fitness Worldwide, Inc.              $48.48                                                                             $48.48
Kamath, Sudhakar
1407 Meadow Hill Drive
Sugar Land, TX 77479                           9695     9/7/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Kamenetskiy, Amber
17660 Snowberry Way
Parker, CO 80134                               5142     9/1/2020    24 Hour Fitness Worldwide, Inc.              $83.98                                                                             $83.98
Kamenik , Mei
5182 Silver Birch Drive
Castro Valley, CA 94552                       24581    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                       20594    9/30/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                       20256    9/29/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Kamiak, Siarhei
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                       20500    9/29/2020    24 Hour Fitness Worldwide, Inc.              $41.99                                                                             $41.99
Kaminsky, Carol
6101 Pasadena Point Blvd S
Gulfport, FL 33707                            15247    9/18/2020    24 Hour Fitness Worldwide, Inc.              $49.99                                                                             $49.99


                                                                                      Page 765 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 325 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kammerer, Barbara E
271 North Oak St
Massapequa, NY 11758                          7132     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,787.00                                                                           $1,787.00
Kammerman, Linda
3411 Boone Rd. SE
Apt. 350
Salem, OR 97317                               2943     8/5/2020    24 Hour Fitness Worldwide, Inc.            $1,031.00                                                                           $1,031.00
Kamothi, Yash
3836 Springfield Cmn
Fremont, CA 94555                            14016    9/15/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Kan, Shirley Suk-Yee
20392 Yeandle Avenue
Castro Valley, CA 94546                      19952    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Kanakhara, Riddhi
8500 148th Ave NE Apt EE3108
Redmond, WA 98052                             6861     9/2/2020       24 Hour Fitness USA, Inc.                $101.18                                                                              $101.18
Kanala, Niharika
3100 Esperanza Crossing
Apt 6267
Austin, TX 78758                              1194    7/10/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
KANALEI, BJ
9327 ADOLPHIA STREET
SAN DIEGO, CA 92129                          12325    9/12/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Kanani, Venus
2136 W 30 N
Cedar City, UT 84720                          1040     7/9/2020    24 Hour Fitness Worldwide, Inc.             $875.00                                                                              $875.00
Kanany, Kamran
314 SELKIRK DR
Corona, CA 92881                             11366    9/10/2020    24 Hour Fitness Worldwide, Inc.             $150.58                                                                              $150.58
Kanczewski, Justine
7 Wren Place
Pompton Plains, NJ 07444                     22005    10/1/2020    24 Hour Fitness Worldwide, Inc.             $372.05                                                                              $372.05
Kanczewski, Kathryn
7 Wren Place
Pompton Plains, NJ 07444                     22483    10/1/2020    24 Hour Fitness Worldwide, Inc.             $372.05                                                                              $372.05
Kanda, Eshaan
2815 NE 171ST AVE
VANCOUVER, WA 98682                          14023    9/14/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Kanda, Krish
2815 NE 171st Ave
Vancouver, WA 98682                          14027    9/14/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Kanda, Priya
2815 NE 171ST Ave
Vancouver, WA 98682                          13134    9/14/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Kanda, Rajesh
2815 Ne 171St Ave
Vancouver, WA 98682                          14028    9/14/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Kandpal, Maulik
5151 Richmond Avenue #228
Houston, TX 77056                            13163    9/12/2020    24 Hour Fitness Worldwide, Inc.             $207.00                                                                              $207.00

                                                                                     Page 766 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 326 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kane, Allan
6 Pasadena
Irvine, CA 92602                              12264    9/10/2020        24 Hour Fitness USA, Inc.                    $54.00                                                                             $54.00
Kane, Gavin
912 Anacapa
Irvine, CA 92602                              19665    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $13.91                                                                             $13.91
Kane, Keaton
1724 Raintree Road
Fullerton, CA 92835                           11098     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Kane, Louise
153 Cinnamon Teal
Aliso Viejo, CA 92656                         14103    9/15/2020     24 Hour Fitness Worldwide, Inc.              $800.91                                                                              $800.91
Kane, Paul
5744 E Creekside Ave. Unit 33
Orange, CA 92869                               2326    7/27/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Kane, Sean
2614 NE 277th Avenue
Camas, WA 98607                                3268    8/21/2020        24 Hour Fitness USA, Inc.                $1,691.04                                                                           $1,691.04
KANEKURA, HIROSHI
166 CAMPBELL DR.
MOUNTAIN VIEW, CA 94043                       11050     9/8/2020        24 Hour Fitness USA, Inc.                    $27.55                                                                             $27.55
Kanel, Laurin
12809 Pocono Rd.
Apple Valley, CA 92308                        11630     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Kanemori, Ray & Charlotte
807 S 218th St Unit H202
Des Moines, WA 98198-5214                     11953     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $972.40                                                              $972.40
Kang, Anna
5195 Parkhurst Dr APT #4
Santa Rosa, CA 95409                          26749    11/24/2020 24 Hour Fitness United States, Inc.             $500.00        $3,056.00         $500.00        $3,056.00                          $7,112.00
Kang, Bobby
10511 Prairie Stone Place
Bakersfield, CA 93311                          4647    8/29/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Kang, Brian
11302 Lucas Street
Cerritos, CA 90703                            24778    10/3/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Kang, Chul Paul
14505 Costa Mesa Drive
La Miranda, CA 90638                          20078    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Kang, Edward
17059 166th Pl SE
Renton, WA 98058                               9242     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kang, Eric
2793 Randers Ct
Palo Alto, CA 94303                            6546     9/3/2020     24 Hour Fitness Worldwide, Inc.              $130.00                                                                              $130.00
Kang, Grace
17682 Warwick Circle
Fountain Valley, CA 92708                      9684     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00




                                                                                         Page 767 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 327 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
KANG, HAO YUN
972 ASTON CIRCLE
SANTA ROSA, CA 95404                         10498     9/8/2020    24 Hour Fitness Worldwide, Inc.             $495.13                                                                              $495.13
Kang, Hyuna
506 Pavonia Ave
Apt 2
Jersey City, NJ 07306                         384     6/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kang, Jeniffer
11302 Lucas Street
Cerritos, CA 90703                           24753    10/3/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Kang, Kyunghee
4112 Hansen Ave
Fremont, CA 94536                            16350    9/22/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Kang, Leslie
14505 Costa Mesa Drive
La Mirada, CA 90638                          20440    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Kang, Lisa
5903 Pecanwood Ln.
Austin, TX 78749                              5603    8/31/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Kang, Naru
16179 High Tor Dr.
Hacienda Heights, CA 91745                   10041     9/8/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kang, Paul
415 Hughes Dr
Huntsville, AL 35808                         11945    9/10/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Kang, Ruinian
1012 Lakeridge Place
San Ramon, CA 94582                           9891     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                               $649.99                            $649.99
Kang, Saman
5504 Sienna Hills way
Antelope, CA 95843                           26007    10/28/2020      24 Hour Fitness USA, Inc.                $449.00         $449.00                                                              $898.00
Kang, Silvinus
430 S Berendo St Apt 36
Los Angeles, CA 90020                        14054    9/14/2020    24 Hour Fitness Worldwide, Inc.            $5,280.00                                                                           $5,280.00
Kang, Yun Jin
1280 Albion Ln
Sunnyvale, CA 94087                          23707    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $92.38                                                                            $92.38
Kangas, Jean
610 Grove Place
Glendale, CA 91206                           24036    10/3/2020    24 Hour Fitness Worldwide, Inc.             $244.93                                                                              $244.93
Kania, Priscilla A.
635 Andrew Hill Rd
Arnold, MD 21012                              1064     7/7/2020    24 Hour Fitness Worldwide, Inc.            $2,158.00                                                                           $2,158.00
Kaniewski, Greg
48 Haver Farm Rd
Clinton, NJ 08809                            25250    10/12/2020      24 Hour Fitness USA, Inc.                    $55.43                                                                            $55.43
Kanjouri, Fariba
177 W Wilbur
Lake Mary, FL 32746                          25071    10/6/2020    24 Hour Fitness Worldwide, Inc.         $236,000.00                                                                          $236,000.00


                                                                                     Page 768 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 328 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kannan, Kavitha
6213 Main Branch Rd
San Ramon, CA 94582                          22571    10/2/2020     24 Hour Fitness Worldwide, Inc.              $582.00                                                                              $582.00
Kannan, Shivasankari
34125 Chamberlain Ter
Fremont, CA 94555                            24666    10/2/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Kanno, Ryan
1017 NE 175th Street
Shoreline, WA 98155                           5491     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kanrek, Victoria
3025 Ocean Avenue Apt. 6J
Brooklyn, NY 11235                            8509     9/5/2020        24 Hour Fitness USA, Inc.                                 $126.00                                                              $126.00
Kansagra, Saguna
1092 S. Taylor Ct
Anaheim, CA 92808                            14647    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Kansal, Arshi
1609 Parkmoor Ave Apt 231
San Jose, CA 95128                           11506    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $77.97                                                                             $77.97
KANTHARAJU, RAGHUKUMAR
110 E REMINGTON DR, APT 28
SUNNYVALE, CA 94087                          10719     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kao, Kai
17062 Glenfold Dr
Hacienda Heights, CA 91745-5725              11657     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kao, Katie S
98-1637 Hoolauae St
Aiea, HI 96701                               26971    12/9/2020     24 Hour Fitness Worldwide, Inc.              $523.54                                                                              $523.54
Kao, MeiChuan
4827 Bogart Av.
Baldwin Park, CA 91706                       10320     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $399.84                                             $399.84
Kao, MeiChuan
4827 Bogart Av.
Baldwin Park, CA 91706                       10859     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $399.84                                             $399.84
Kao, Michael
15926 Ellington Way
Chino Hills, CA 91709                         7375     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kao, Michelle
1726 Tara Way
San Marcos, CA 92078                          305      7/2/2020        24 Hour Fitness USA, Inc.                                 $976.17                                                              $976.17
Kao, Tsuey-Dien
17062 Glenfold Dr.
Hacienda Heights, CA 91745                   11655     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kapitanyuk, Yelena
2913 Gibson View Way
Antelope, CA 95843                            7254     9/3/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Kapitanyuk, Yuriy
2913 Gibson View Way
Antelope, CA 95843                            8038     9/3/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00




                                                                                        Page 769 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 329 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kaplan, Fred
9003 NW 20th Manor
Coral Springs, FL 33071                      12947    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Kaplan, Kenneth
5430 Quail Canyon Rd
Glendale, CA 91214                            6590     9/3/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Kaplan, Norma M
8560 Forest Grove Drive #2
Boynton Beach, FL 33437                      15749    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $249.96                                                              $249.96
KAPLAN, ROBERT
140 WEST YORK COURT
LONGWOOD, FL 32779                            8011     9/3/2020     24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Kaplan, Susan
23 Berrybush Lane
Hastings on Hudson, NY 10706                 27300    1/22/2021     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Kapolei Hawaii Property Company LLC
c/o Debartolo Developement, LLC
4401 W Kennedy Boulevard
3rd Floor
Attn:Seth Layton, Asset Manager
Tampa, Fl 33609                              22104    9/30/2020        24 Hour Fitness USA, Inc.             $266,741.81                                                                          $266,741.81
Kapoor, Kunal
7 Hutton Drive
Mahwah, NJ 07430                              7312     9/2/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Kapoor, Sachin
15 Orchard Lane
Alamo, CA 94507                               5828     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Kapoor, Shashwat
777 W Middlefield Rd
Apt 84
Mountain View, CA 94043                      17354    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.16                                                                              $350.16
Kapoor, Shashwat
PO Box 2689
Carlsbad, CA 92018                           17097    9/22/2020     24 Hour Fitness Worldwide, Inc.              $350.16                                                                              $350.16
Kappel, Shelly
70 Park Lane
Sonoma, CA 95476                              4235    8/28/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Kappeler-Finn, Sheila
1920 Geary Road
Pleasant Hill, CA 94523                      11205    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Kappeler-Finn, Sheila
1920 Geary Road
Pleasant Hill, CA 94523                      11354    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Kaprielian, Glenn
10006 Seneca Falls Ave
Bakersfield, CA 93312                         9525     9/4/2020        24 Hour Fitness USA, Inc.                    $36.00                                                                             $36.00
KAPRIELIAN, MARSHA
10006 Seneca Falls Ave
Bakersfield, CA 93312                         9188     9/4/2020        24 Hour Fitness USA, Inc.                    $36.00                                                                             $36.00


                                                                                        Page 770 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 330 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kaputkin, Amanda
17 Chimney Ridge Drive
Morristown, NJ 07960                         24093    10/2/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Kapyski, Andrei
5717 Avenida Estoril
Long Beach, CA 90814                         19515    9/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Karahalios, Dawn
36 Via Buen Corazon
San Clemente, CA 92673                       13685    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Karakani, Rayan Amin
8229 Baldwin Cir
Buena Park, CA 90621                          2140    7/25/2020        24 Hour Fitness USA, Inc.                 $487.11                                                                              $487.11
Karakuts, Bogdan
9979 SE Talbert St
Clackamas, OR 97015                           4676    8/29/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Karam, Elie
1427 Floribunda Ave
Burlingame, CA 94010                         21069    9/30/2020     24 Hour Fitness Worldwide, Inc.              $477.00                                                                              $477.00
Karapetyan, Édik (Éd)
2919 Alabama St.
La-Crescenta, CA 91214                       14223    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kararwal, Manohar Lal
1163 S Central Pkwy
Mountain House, CA 95391                     13842    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $95.97                                                                             $95.97
Karatsonyi, Karmen
7151 Atheling Way
West Hills, CA 91307                         17205    9/22/2020     24 Hour Fitness Worldwide, Inc.              $597.00                                                                              $597.00
Karatsonyi, Michael
7151 Atheling Way
West Hills, CA 91307                         16059    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Karattu Parambath, Shabeerali
1199 N Abbott Ave
Milpitas, CA 95035                           18495    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $47.98                                                                             $47.98
Karayev, Dovran
6111 Winsome Ln, Apt 8
Houston, TX 77057                            21455    10/1/2020     24 Hour Fitness Worldwide, Inc.              $133.65                                                                              $133.65
Karbalaee, Nima
29175 Alfieri St.
Laguna Niguel, CA 92677                      10457     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Karchin, Jef
8755 Sparren Wy
San Diego, CA 92129                           7400     9/4/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Karczewski, Gerald
19 Lily Court
Danville, CA 94506                           25320    10/13/2020 24 Hour Fitness United States, Inc.             $384.00                                                                              $384.00
Kardani, Bharti
PO Box 28472
Anaheim, CA 92809                             6065     9/2/2020        24 Hour Fitness USA, Inc.                                   $0.00                           $429.00                            $429.00




                                                                                        Page 771 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 331 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kardy, Dawn Harger
2649 Elston Street
Livermore, CA 94550                         15073    9/18/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Kardy, Drew
2649 Elston Street
Livermore, CA 04550                         15064    9/18/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Kardy, Robin
2649 Elston Street
Livermore, CA 94550                         15067    9/18/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Kardy, Tyler
2649 Elston Street
Livermore, CA 94550                         15284    9/18/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Karel, Jennifer
7671 Mission Gorge Rd #120
San Diego, CA 92120                         26267    11/7/2020    24 Hour Fitness United States, Inc.           $498.00                                                                              $498.00
Karel, Wade
3911 Karrywood CT
Pearland , TX 77584                         18987    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.39                                                                              $105.39
Karen Donohue-Carner aka Karen Donohue
1650 Rainier Rd
Woodburn, OR 97071                          13791    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                             $0.00                             $99.00
Karen Ratcliff (member #5M21335)
1607 Schooner Pt
Willis, TX 77318                            27543    4/15/2021      24 Hour Fitness Holdings LLC                                $938.50                                                              $938.50
Karfel, Wade
3911 Karrywood Ct.
Pearland, TX 77584                          18704    9/26/2020     24 Hour Fitness Worldwide, Inc.              $105.39                                                                              $105.39
Karimi, Ben
3398 Alana Drive
Sherman Oaks, CA 91403                      13413    9/14/2020    24 Hour Fitness United States, Inc.           $884.88                                                                              $884.88
Karimi, Shabnam
6215 Cowles Mtn. Blvd
La Mesa, CA 91942                           25554    10/14/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Karimian, Shahin
25201 Calle Becerra
Laguna Niguel, CA 92677                      872      7/7/2020        24 Hour Fitness USA, Inc.                    $73.98                                                                             $73.98
Karkada, Swapna
42822 Ravensbourne Park St
Fremont, CA 94538                           24436    10/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Karki, Erik
801 Franklin St #1406
Oakland, CA 94607                            8294     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
KARLIN, ALAN
2215 SOUTH PEBBLE LANE
WALNUT, CA 91789                             7971     9/4/2020    24 Hour Fitness United States, Inc.                            $37.00                                                               $37.00
Karlovych, Sergiy
5212 Gordon Drive
Sacramento, CA 95824-3009                   11862    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $165.14                                                              $165.14




                                                                                       Page 772 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 332 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Karp, Leonard
350 Shady Glen Road
Walnut Creek, CA 94596-5464                  25874    10/21/2020       24 Hour Fitness USA, Inc.                                $3,891.00                                                           $3,891.00
Karpov, Leslie
1525 Chisholm Trail Apt 16
Round Rock, TX 78681                         15087    9/17/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Karpov, Leslie
1525 Chisholm Trail Apt 16
Round Rock, TX 78681                         15176    9/17/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Karr, Monette
4983 Northaven Avenue
San Diego, CA 92110                          21565    10/1/2020    24 Hour Fitness United States, Inc.           $830.00                                                                              $830.00
Karr, Vicki
9 softwind
Aliso Viejo, CA 92656                        26643    11/23/2020 24 Hour Fitness United States, Inc.            $4,320.00                                                                           $4,320.00
Karra, Manasa
1334 The Alameda, #390
San Jose, CA 95126                           17717    9/23/2020     24 Hour Fitness Worldwide, Inc.              $248.96                                                                              $248.96
Karra, Shyaam
6847 Haskell Avenue
Unit 7
Van Nuys, CA 91406                           21311    10/4/2020            24 New York LLC                      $1,000.00                                                                           $1,000.00
Karri, Kundan
38623 Cherry Ln #180
Fremont, CA 94536                            21575    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Karsten, Ronald F
16400 Stoltz
Oregon City, OR 97045-7208                   18390    9/24/2020     24 Hour Fitness Worldwide, Inc.              $199.92                                                                              $199.92
Karter, KC
PO Box 382883
Duncanville, TX 75138                         8677     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kartounian, Hrag
1130 Valley View Ave
Pasadena, CA 91107                            5385    8/30/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Kartus, Corine
6114 Cahuenga Blvd. Apt 3 North
Hollywood, CA 91606                          26828    12/2/2020    24 Hour Fitness United States, Inc.          $1,577.00                                                                           $1,577.00
Kary, Gabrielle Elektra
11439 Ptarmigan Dr. Unit A
Austin, TX 78758                             21354    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Kasai, Sherri
2203 Calle Puebla
West Covina, CA 91792                        12374    9/17/2020     24 Hour Fitness Worldwide, Inc.              $251.00                                                                              $251.00
Kasar, Sumana
33609 Pack Horse St
Fremont, CA 94555                            18861    9/27/2020     24 Hour Fitness Worldwide, Inc.              $466.56                                                                              $466.56
Kasarapu, Suneetha Devi
2706 Fairfield Bend Pl
Katy, TX 77494                               15803    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $86.57                                                                             $86.57


                                                                                        Page 773 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 333 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
KASARAVALLI, VISHWANATH
33609 PACK HORSE ST
FREMONT, CA 94555                            17510    9/27/2020     24 Hour Fitness Worldwide, Inc.              $554.04                                                                              $554.04
Kaseebhatla, Aditya
429 Monte Vista
Irvine, CA 92602                             17657    9/25/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Kashipara, Dipal
7233 ARROYO GRANDE ROAD
SAN DIEGO 92129                               2927     8/7/2020     24 Hour Fitness Worldwide, Inc.                                                $74.98                                              $74.98
Kashkooli, Pasha Abbasi
1631 10th Street #2
Sacramento, CA 95814                          8145     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kashtelyan, Regina
4511 Burnhill Drive
Plano, TX 75024                              23266    10/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kasianchuk, Sheryn
2208 Colonial Ct.
Discovery Bay, CA 94505-9216                 27366     2/3/2021     24 Hour Fitness Worldwide, Inc.                 $27.00                                                                             $27.00
Kasim, Muna
1990 Earl Ave
San Bruno, CA 94066                          16450    9/18/2020     24 Hour Fitness Worldwide, Inc.              $455.00                                                                              $455.00
Kassab, Carol
5314 Navarro St.
Houston, TX 77056                            15044    9/17/2020        24 Hour Fitness USA, Inc.                                $1,656.00                                                           $1,656.00
Kassab, Christina
10202 Challenge Blvd
La Mesa, CA 91941                            24808    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kassab, Hossam
4031 Humboldt Lane
Yorba Linda, CA 92886                        14099    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $1.00                                                                              $1.00
Kassab, Joandark
10202 Challenge Blvd
La Mesa , CA 91941                           22169    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Kassab, Ryan
4031 Humboldt Lane
Yorba Linda, CA 92886                        13263    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $1.00                                                                              $1.00
Kassab, Tricia
4031 Humboldt Lane
Yorba Linda, CA 92886                        14161    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $1.00                                                                              $1.00
Kassoff, Lisa C
405 S Franklin St
Denver, CO 80209                              9387     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kastrinsky, Ira
15-11 Landzettel Way
Fair Lawn, NJ 07410                          10686     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $2,364.00                                                           $2,364.00
Kasuyama, Ashley
803 Romero Court
Walnut, CA 91789                             16207    9/29/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99




                                                                                        Page 774 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 334 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Katabathuni, Sanjay
916 Praderia Cir
Fremont, CA 94539                            16581    9/23/2020        24 Hour Fitness USA, Inc.                                 $455.00                                                              $455.00
Katahira, Lyn
1425 Ward Avenue #8W
Honolulu, HI 96822                           17449    9/24/2020     24 Hour Fitness Worldwide, Inc.              $210.52                                                                              $210.52
Katai, Arlene
80 Wimbledon Lakes Drive
Plantation, FL 33324                         11028     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $70.74                                                                             $70.74
Kataoka, Bailey
1246 B Street
Petaluma, CA 94952                           14863    9/17/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Kataria, Kanchan
364 Jacob Lane
Fairview, TX 75069                           23926    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,322.00                                                                           $2,322.00
Kathke, Claudia
5313 Collins Avenue # 1004
Miami Beach, FL 33140                        21681    10/3/2020        24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
Kathke, Claudia
5313 Collins Avenue # 1004
Miami Beach, FL 33140                        25447    10/13/2020       24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
Kathol, Andreas
7828 Eureka Ave.
El Cerrito, CA 94530                         12151     9/9/2020     24 Hour Fitness Worldwide, Inc.              $771.36                                                                              $771.36
Katiyar, Leslie
16583 Coriander Pl
Fontana, CA 92337                            12441    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Katnik, Norman P
1501 N. Broadway
Santa Ana, CA 92705                           5859    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $700.00            $0.00                                             $700.00
Kato, Sheila
38-878 Anita Drive
Cathedral City, CA 92234                      2054    7/20/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Katrina Stern
1671 Kingspoint Dr
Walnut, CA 91789                             11975     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Katsnelson, Zinoviy
1813 Stratton Circle
Walnut Creek, CA 94598                       25340    10/12/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Katsura, Chris
1217 11th Pl
Hermosa Beach, CA 90254                      22484    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $21.00                                                                             $21.00
Katthi, Edwin
437 Fort Hill Rd
Scarsdale, NY 10583                          26983    12/9/2020        24 Hour Fitness USA, Inc.                     $3.00        $93.33                                                               $96.33
Katthi, Shatty
437 Fort Hill
Scarsdale, NY 10583                          26981    12/9/2020        24 Hour Fitness USA, Inc.                                 $103.98                                                              $103.98




                                                                                        Page 775 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21    Page 335 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Kattner, Lanny
504 Chicory Cir
Matthews, NC 28104                            6739     9/1/2020    24 Hour Fitness Worldwide, Inc.              $0.00                                                                               $0.00
Kattner, Lori
504 Chicory Cir
Matthews, NC 28104                            5137     9/1/2020    24 Hour Fitness Worldwide, Inc.              $0.00                                                                               $0.00
Katz, Bruce
2571 Diamond Street
San Francisco , CA 94131                     17660    9/22/2020    24 Hour Fitness Worldwide, Inc.          $1,560.00                                                                           $1,560.00
Katz, Richard A.
1015 Madden Lane, apt. 123
Roseville, CA 95661                          20830    10/2/2020         24 San Francisco LLC                $1,432.80                                                                           $1,432.80
Katz, Richard A.
1015 Madden Lane, Apt. 123
Roseville, CA 95661                          24548    10/2/2020    24 Hour Fitness Worldwide, Inc.           $238.80                                                                              $238.80
Katz, Shannah
11519 Culver Blvd Apt 205
Los Angeles , CA 90066                        937      7/8/2020    24 Hour Fitness Worldwide, Inc.           $118.00                                                                              $118.00
Kauffman, Ariela
1550 Rexford Drive
Los Angeles, CA 90035                        22898    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,750.00                                                                           $1,750.00
KAUFFMAN, JOSHUA
1550 REXFORD DRIVE
LOS ANGELES, CA 90035                        20701    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,750.00                                                                           $1,750.00
Kaufman, Hannah
14283 Half Moon Bay Drive
Del Mar, CA 92014                             1711    7/14/2020    24 Hour Fitness Worldwide, Inc.           $260.00                                                                              $260.00
Kaufman, Paul
23369 Balmoral Lane
West Hills, CA 91307                         16363    9/17/2020    24 Hour Fitness Worldwide, Inc.              $0.00                                                                               $0.00
Kaufman, Stephanie
1809 SW 6th St
Battle Ground, WA 98604                       8667     9/4/2020    24 Hour Fitness Worldwide, Inc.           $750.00                                                                              $750.00
Kaul, Kenneth
7204 Big Valley Ct
Colorado Springs, CO 80919                    7814     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Kaur, Amandeep
8034 Prairie Hawk Way
Sacramento, CA 95829                         20640    9/30/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Kaur, Gurpinder
34906 Limestone Court
Union City, CA 94587                         23309    10/2/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Kaur, Kanwal J
4127 BAY ST UNIT 5
Fremont, CA 94538                             9983     9/8/2020    24 Hour Fitness Worldwide, Inc.           $540.00                                                                              $540.00
Kaur, Manmeet
2339 California St
Mountain View, CA 94040                      15528    9/21/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00




                                                                                     Page 776 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 336 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kaur, Manpreet
20918 109th Pl SE
Apt 1928
Kent, WA 98031                                5575    8/31/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Kaur, Narpinde
8186 Thornton Ave.
Newark, CA 94560                              1444    7/13/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kaur, Nashatar
10096 Tittle Way
Elk Grove, CA 95757                          13700    9/15/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Kaur, Navdeep
35 East 2nd St
Port Reading, NJ 07064                       26002    10/28/2020   24 Hour Fitness Worldwide, Inc.             $850.00                                                                              $850.00
KAUR, RAJDEEP
3063 STANLEY DRIVE
STOCKTON, CA 95212-1667                      10112     9/8/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Kaur, Sukhwinder
32424 Lois Way
Union City, CA 94587                         15520    9/25/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Kaur, Taranveer
1501 Decoto Rd, Apt 270
Union City, CA 94587                         22834    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Kaur, Taranveer
1501 Decoto Rd, Apt 270
Union City, CA 94587                         22835    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Kaur, Vandhanjit
1405 I Street
Union City, CA 94587                          3937    8/28/2020    24 Hour Fitness Worldwide, Inc.                            $1,596.00                                                           $1,596.00
Kaushik Bhowal
13142 130th Ln NE
Kirkland, WA 98034                            7643     9/2/2020       24 Hour Fitness USA, Inc.                $138.57                                                                              $138.57
Kaushik, Arpita
755 E Capitol Ave APT O-301
Milpitas, CA 95035                           24509    10/3/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Kavalekar, Rajeshwari
14815 Fall Creek View Dr
Humble, TX 77396                             26211    11/4/2020    24 Hour Fitness Worldwide, Inc.             $899.92                                                                              $899.92
Kavalos, Panagiotis
9 Jocine Drive
Fairfield, NJ 07004                          26618    11/19/2020   24 Hour Fitness Worldwide, Inc.             $238.19                                                                              $238.19
Kavanagh, Courtney
129 Dartmouth Trail, Apt. 5
Fort Collins, CO 80525                       17342    9/22/2020    24 Hour Fitness Worldwide, Inc.             $266.75                                                                              $266.75
Kawa, Chloe
1030 W. Huntington Dr. #28
Arcadia, CA 91007                            12747    9/13/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Kawashima, Richard
21868 Gardenview Ln
Cupertino, CA 95014                           6318     9/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00         $700.00                           $700.00                          $2,100.00


                                                                                     Page 777 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 337 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kawediya, Anaita
18944 Vickie Avenue #6
Cerritos, CA 90703                           26857    12/3/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Kay, Donette
1006 Hackberry Drive
Pflugerville, TX 78660                        2505    7/22/2020     24 Hour Fitness Worldwide, Inc.              $198.54                                                                              $198.54
Kay, Noah
5404 Whitsett Avenue, #68,
Valley Village, CA 91607                      9071     9/9/2020        24 Hour Fitness USA, Inc.                $1,959.98                                                                           $1,959.98
Kayiran, Michele
28050 Via De Costa
San Juan Capsitrano, CA 92675                 6862     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Kazanskaya, Svetlana
137 Kensington Street
Brooklyn, NY 11235                           16659    9/21/2020    24 Hour Fitness United States, Inc.                           $576.00          $576.00                                           $1,152.00
Kazi, Shadaab
3114 Carnousty Street
Round Rock, TX 78664                          3683    8/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kazi, Siam
2095 Highpointe Drive #204
Corona, CA 92879                              4638    8/29/2020     24 Hour Fitness Worldwide, Inc.              $489.99                                                                              $489.99
Kazime, Najeeb
2609 NE 195th St
Apt #A202
Lake Forest Park, WA 98155                   10749     9/9/2020     24 Hour Fitness Worldwide, Inc.                                               $180.00                                             $180.00
Kazmi, Ambareen
3064 Mattique Dr.
San Jose , CA 95135                          11691    9/11/2020     24 Hour Fitness Worldwide, Inc.              $116.00                                                                              $116.00
Kazmir, Edward
John Kazmir
PO Box 1175
Temple, TX 76503                             23602    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $15.50                                                                             $15.50
Kazzaz, Omayah
10448 Carlotta Ave
Buena Park, CA 90620                         10478     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Ke, Baojia
1812 Mento Dr.
Fremont, CA 94539                            11622    9/11/2020        24 Hour Fitness USA, Inc.                 $189.00                                                                              $189.00
Ke, Jian-yu
537 Springbrook N.
Irvine, CA 92614                              6056     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ke, Ling
248 S California St
San Gabriel, CA 91776                         3449    8/27/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Ke, Ling
248 S California Street
San Gabriel, CA 91776                        18939    9/27/2020        24 Hour Fitness USA, Inc.                                 $429.99          $429.99                                             $859.98
Ke, Si-yun
537 Springbrook N.
Irvine, CA 92614                              7293     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00

                                                                                        Page 778 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 338 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Keahi, Al, Carol & Cary
875 California St.
El Segundo, CA 90245                          9195     9/4/2020        24 Hour Fitness USA, Inc.                 $297.00                                                                              $297.00
Kealohi, James
1335 Folsom Street, #506
San Francisco, CA 94103                      10015     9/7/2020          24 San Francisco LLC                    $191.94                                                                              $191.94
KEANEY, BRIAN T
100 Portola Drive Apt 9
San Francisco, CA 94131                       7921     9/2/2020          24 San Francisco LLC                       $40.00                                                                             $40.00
Kearse, Kameron
14500 Mcnab Ave Apt. 1904
Bellflower, CA 91801                          2846     8/7/2020    24 Hour Fitness United States, Inc.              $83.98                                                                             $83.98
Kebede, Bemnet
6403 Guidon Court
Rocklin, CA 95765                            21014    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kebede, Gulelat
6403 Guidon Court
Rocklin, CA 95765                            22312    10/2/2020     24 Hour Fitness Worldwide, Inc.              $166.00                                                                              $166.00
Keegan, Paul
10824 Pointed Oak Lane
San Diego, CA 92131                           1502    7/13/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Keel, Alesia
951 Westmoreland Drive
Prosper, TX 75078                             6772     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00          $250.00                            $250.00
Keeler, Allen
152 Thompson Street, 1A
New York, NY 10012                           20055    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $375.00                                                              $375.00
Keeles, Anna L.
9488 Mereoak Circle
Elk Grove, CA 95758                          19032    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Keene, Kirk
2001 Lambeth Way
Carmichael, CA 95608                         19697    9/29/2020        24 Hour Fitness USA, Inc.                    $73.98                                                                             $73.98
Keener, Michael L
17326 San Franciscan Dr.
Castro Valley, CA 94552-1619                 17910    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Keeth, Cynthia Lynn
1905 Amado Lane
League City, TX 77573                        23018    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $739.88                                                              $739.88
Keeth, Jerry W.
1905 Amado Lane
League City, TX 77573                        23332    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $739.88                                                              $739.88
Keeton, Carol
27821 32nd PI S
Auburn, WA 98001                             22795    10/2/2020     24 Hour Fitness Worldwide, Inc.              $963.60                                                                              $963.60
Keezer, Alan Asa
106 DUPERU DRIVE
Crockett, CA 94525                            7972     9/3/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00




                                                                                        Page 779 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 339 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kegler, Don
7962 Birmingham
Houston, TX 77028                            26747    11/23/2020   24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Keim, Anne
516 Woodside Oaks #6
Sacramento, CA 95825                         18499    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $95.97                                                                            $95.97
Keim, Anne
516 Woodside Oaks #6
Sacramento, CA 95825                         16586    9/21/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Keippel, Julian
128 Laguna Street, Apt. B
San Francisco, CA 94102                       9894     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Keiser, Sahru
916 Otis Drive
Alameda, CA 94501                             5138    8/31/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Keister, Donald
1511 sw park ave #901
Portland , OR 97201                           4254    8/31/2020       24 Hour Fitness USA, Inc.                $720.00                                                                              $720.00
Keith, Katharine
621 Iris Ave.
Corona del Mar, CA 92625                      5837    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
KEIZER, STEVEN
27825 148th Way SE
Kent, WA 98042                                7189     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $67.61                                                                            $67.61
Kejriwal, Harsh
9902 Tree Bend Cove
Austin, TX 78750                             13371    9/13/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Kekahu, Kyra
2700 Wright Street
Sacramento, CA 95821                         16612    9/21/2020    24 Hour Fitness Worldwide, Inc.                                              $299.99                                             $299.99
Kekahu, Malissa
2700 Wright Street
Sacramento, CA 95821                         16722    9/21/2020    24 Hour Fitness Worldwide, Inc.                                              $299.99                                             $299.99
Kelada, Rita
473 Roosevelt Ave
Redwood City, CA 94061                        1592    7/14/2020    24 Hour Fitness Worldwide, Inc.                 $40.99                                                                            $40.99
Keldsen, Jim
2207 Westmoreland Ct.
Walnut Creek, CA 94596                       12403     9/9/2020    24 Hour Fitness Worldwide, Inc.             $599.92                                                                              $599.92
Keledjian, Koko
24803 Wooded Vista
West Hills, CA 91307                          7674     9/4/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Keledjian, Koko
24803 Wooded Vista
West Hills, CA 91307                          7736     9/4/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Kelepecz, Steve T.
952 Windflower Way
San Diego, CA 92106                           8496     9/4/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00




                                                                                     Page 780 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 340 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kelerchian, Matthew
12 Brookwood Drive
West Caldwell, NJ 07006                       19725    9/29/2020    24 Hour Fitness United States, Inc.              $55.43                                                                             $55.43
Keles, Derya
118 Wildes Court
Bay Point , CA 94565                          27546    4/16/2021    24 Hour Fitness United States, Inc.          $1,622.00                                                                           $1,622.00
Kelford, Bryce
3841 Marlesta Dr
San Diego, CA 92111                            9784     9/6/2020              RS FIT CA LLC                          $90.00                                                                             $90.00
Kellaher, Denise
2260 E. Bidwell Street #1235
Folsom, CA 95630                              13294    9/14/2020     24 Hour Fitness Worldwide, Inc.              $103.66                                                                              $103.66
Kellam, Dominique
1205 Brendan Dr.
Little Elm, TX 75068                          25753    10/20/2020    24 Hour Fitness Worldwide, Inc.                                                                $645.00                            $645.00
Kellen, Sherry
9750 Fountain Valley Drive
Stockton, CA 95209                             2536     8/2/2020     24 Hour Fitness Worldwide, Inc.                              $341.25                                                              $341.25
Keller, CasieAnn
6589 S Rifle Way
Aurora, CO 80016                               3348    8/26/2020     24 Hour Fitness Worldwide, Inc.             $1,704.00                                                                           $1,704.00
Keller, Heather
Berumen Law Firm, PC
Mark J. Berumen
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                       22817    10/2/2020        24 Hour Fitness USA, Inc.             $530,087.00                                                                          $530,087.00
Keller, Karen
513 Oakwood Ct
Henderson, NV 89002-8311                       5305     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Keller, Kathleen
2159 1/2 S. Beverly Glen Blvd.
Los Angeles, CA 90025                          9058     9/5/2020          24 San Francisco LLC                                                                       $89.98                             $89.98
Keller, Lupe
1448 Kimberly Dr.
San Jose, CA 95118                            14179    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Keller, Monica
3211 Eichenlaub St
San Diego, CA 92117                            8870     9/5/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Keller, Nancy
2155 Mission St.
#409
San Francisco, CA 94110                        6481     9/1/2020              RS FIT CA LLC                                       $300.00                                                              $300.00
Keller, Paul
1817 Sandalwood Lane
Grapevine, TX 76051                            1777    7/18/2020     24 Hour Fitness Worldwide, Inc.              $137.43                                                                              $137.43
Keller, Scott
3211 Eichenlaub St
San Diego , CA 92117                           7979     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00


                                                                                         Page 781 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 341 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kellermeyer Bergensons Services LLC
Attn: Van Andres, Esq., Associate Counsel
1575 Henthorne Drive
Maumee , OH 43537                             19398    9/28/2020        24 Hour Fitness USA, Inc.             $8,681,942.73                                                                      $8,681,942.73
Kelley, Karen P
8064 E Oberlin Pl
Denver, CO 80237                              22300    9/30/2020    24 Hour Fitness United States, Inc.                          $1,543.30                                                           $1,543.30
Kelley, Olinda Anne
73 West Mahi Pua Place
Lahaina, HI 96761                             24521    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,759.00                                                                           $1,759.00
Kellum, Edward
615 Vaquero Rd
Monrovia, CA 91016                             7481     9/3/2020        24 Hour Fitness USA, Inc.                  $429.99                                                                             $429.99
Kelly, Carolyn
711 13th Ave SE
Olympia, WA 98501                              182     6/30/2020     24 Hour Fitness Worldwide, Inc.                 $40.19                                                                             $40.19
Kelly, Dorothy
384 Diamond Street
San Francisco, CA 94114                       14219    9/15/2020     24 Hour Fitness Worldwide, Inc.               $889.00                                                                             $889.00
Kelly, Frank
5459 94th Pl SW
Mukiteo, WA 98275                             17291    9/28/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Kelly, John Clarke
1901 McGuckian Ave
Unit 323
Annapolis, MD 21401                            4003    8/28/2020     24 Hour Fitness Worldwide, Inc.               $499.99                                                                             $499.99
Kelly, Julie Anna
5459 94th PL SW
Mukilteo, WA 98275                            19380    9/28/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Kelly, Keith
661 Imogen Ave.
Los Angeles, CA 90026                          7960     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Kelly, Kevin
5459 94th PL SW
Mukilteo, Wa 98275                            19576    9/28/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Kelly, Laura P.
80-104 Tryon Place
Jamaica, NY 11432-1421                         6181    8/31/2020     24 Hour Fitness Worldwide, Inc.               $110.00                                                                             $110.00
Kelly, Liana
7116 SE Hazel Ave
Portland, OR 97206                             2237     8/4/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
KELLY, LYNN
2059 WEST 5540 SOUTH
TAYLORSVILLE, UT 84129                        15579    9/19/2020     24 Hour Fitness Worldwide, Inc.               $106.18                                                                             $106.18
KELLY, MIRIAM
15811 MISSION TERRACE COURT
HOUSTON, TX 77083-5267                         7761     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $68.04                                                                             $68.04
Kelly, Ryan
1501 Island Ave Apt 322
San Diego, CA 92101                            9835     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $79.99                                                                             $79.99

                                                                                         Page 782 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 342 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Kelly, Shannon Elizabeth
5459 94th PL SW
Mukilteo, WA 98275                           26995    12/10/2020    24 Hour Fitness Holdings LLC             $200.00                                                                              $200.00
Kelly, Tiffany
1832 Orchard Terrace Court
Folsom, CA 95630                             13405    9/14/2020    24 Hour Fitness Worldwide, Inc.          $3,000.00                                                                           $3,000.00
Kelly-Barlow, Kwame Owen
51-C Round Hill Rd
Washingtonville, NY 10992-1919               18533    9/23/2020    24 Hour Fitness Worldwide, Inc.                        $14,900.00                                                           $14,900.00
Kelner, Abbie
24 Franciscan Way
Fair Lawn, NJ 07410                          20995    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $150.00                            $150.00
Kemeny, Margaret
346 West Robinson Avenue
San Diego, CA 92103                           1029    7/15/2020    24 Hour Fitness Worldwide, Inc.          $1,136.00                                                                           $1,136.00
KEMP, BREE
1830 NW RIVERSCAPE ST
UNIT 503
PORTLAND, OR 97209                            9233     9/6/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Kemp, Emily Christine
130 Mariposa Ave.
Sierra Madre, CA 91024                       14305    9/15/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Kemp, Julian T
1839 Sunset Palm Drive
Apopka, FL 32712                             15909    9/25/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Kemp, Samuel Edward
130 Mariposa Ave.
Sierra Madre, CA 91024                       14315    9/15/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Kemp, Vaune
9462 SE Ridgecrest Ct
Happy Valley, OR 97086                        5043    8/31/2020    24 Hour Fitness Worldwide, Inc.          $1,515.80                                                                           $1,515.80
Kempaiah, Yadunandan Mothali
4598 Devonshire CMN
Fremont, CA 94536                            14187    9/19/2020    24 Hour Fitness Worldwide, Inc.              $63.98                                                                             $63.98
Kemper, Craig
612 2nd St
Castle Rock, CO 80104                         3292    8/24/2020            24 Denver LLC                     $185.00                                                                              $185.00
Kemper, Craig
612 2nd St
Castle Rock, CO 80104                        19031    9/25/2020            24 Denver LLC                     $185.00                                                                              $185.00
Kemper, Marie
3046 Beverly Street
San Mateo, CA 94403                          13158    9/12/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
KENDALL, JASON
5903 JONES AVE
RIVERSIDE, CA 92505                           9343     9/6/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Kendra, Gina M
609 Jackson Avenue
South Plainfield , NJ 07080                  20802    9/30/2020    24 Hour Fitness Worldwide, Inc.           $128.45                                                                              $128.45


                                                                                     Page 783 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 343 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kendrick, Lisa
1044 Pacific Street #1
Santa Monica, CA 90405                        1345    7/13/2020       24 Hour Fitness USA, Inc.                                $458.33          $458.33          $448.33                          $1,364.99
Kendrick, Lisa
1044 Pacific Street #1
Santa Monica, CA 90405                       18622    9/24/2020       24 Hour Fitness USA, Inc.                $412.50                                                                              $412.50
Keng, Michael
7392 S Canyon Center Pkwy Unit 12
Salt Lake City, UT 84121                      7160     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Kengni, Junnie
3709 Frankford Road Apt 12106
Dallas, TX 75287                              551      7/3/2020       24 Hour Fitness USA, Inc.                    $98.45                                                                            $98.45
Kengni, Junnie
4450 South Ridge Road
apt 8203
Mckinney, TX 75070                            552      7/3/2020       24 Hour Fitness USA, Inc.                    $98.45                                                                            $98.45
KENNEDY & COUVILLIER PLLC
ATTN: MAX COUVILLIER
3271 E. WARM SPRINGS RD
LAS VEGAS, NV 89120                          14229    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $5,924.99                                                           $5,924.99
Kennedy, Cathy
P.O. Box 83
Alviso, CA 95002                              5842     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Kennedy, Chuck
1684 Decoto Rd #159
Union City, CA 94587                         18314    9/26/2020    24 Hour Fitness Worldwide, Inc.            $2,530.00       $2,470.00                                                           $5,000.00
Kennedy, Cody
902 22nd Street
Santa Monica, CA 90403                        2010    7/21/2020       24 Hour Fitness USA, Inc.                    $81.56                                                                            $81.56
KENNEDY, COLIN
10113 PLOMOSA PL
LAS VEGAS, NV 89134                           6238    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kennedy, Jan
5365 Via Morena
Yorba Linda, CA 92886                        17001    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Kennedy, Jill
205 Gundry Drive
Falls Church, VA 22046                       15872    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,355.99                                                                           $1,355.99
Kennedy, Karen
54 Park Groton Place
San Jose, CA 95136                            7773     9/9/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Kennedy, Malcolm E.
41654 Firenze Street
Lancaster, CA 93536                           9215     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kennedy, Michael
2526 W. Ranch St. #201
Carlsbad, CA 92010                            2731    8/13/2020    24 Hour Fitness Worldwide, Inc.                             $912.00                                                              $912.00
Kennedy, Tyler
11806 Mt. Royal Ct.
Rancho Cucamonga, CA 91737                    6589     9/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00

                                                                                     Page 784 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21    Page 344 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kennedys CMK
David M. Kupfer, Esq.
P.O. Box 650
Basking Ridge, NJ 07920                       22572    10/2/2020            24 New York LLC                      $5,601.50                                                                           $5,601.50
Kennedys
David M. Kupfer, Esq.
120 Moutain View Boulevard
Basking Ridge, NJ 07920                       15019    9/17/2020        24 Hour Fitness USA, Inc.              $45,881.04                                                                           $45,881.04
Kenneth Mueller, Lolita Mueller
c/o Joseph Hunt, Attorney for Creditors
Hunt Law Offices, PLLC
407 1/2 N. 45th Street
Seattle, WA 98103                              7706     9/3/2020        24 Hour Fitness USA, Inc.             $300,000.00                                                                          $300,000.00
Kenney, Ann
3525 Sage Rd Apt 1511
Houston, TX 77056                              9107     9/5/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Kenney, Annette
6382 S Coventry Ln
Littleton, CO 80123                           26878    12/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kenney, Thomas
308 W Parkwood Ave
Ste 108B
Friendswood, TX 77546-5478                     6892     9/1/2020     24 Hour Fitness Worldwide, Inc.              $119.28                                                                              $119.28
Kennington, Susan
219 N Loop 336 E Unit 12104
Conroe, TX 77301                               6578     9/2/2020     24 Hour Fitness Worldwide, Inc.              $356.07                                                                              $356.07
Kenny, Rachel
205 W 76 st Apt 6D
New York, NY 10023                             588      7/6/2020    24 Hour Fitness United States, Inc.           $217.95                                                                              $217.95
Kent, Alan M
659 Poppy Rd
San Marcos, CA 92078                          26275    11/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kent, Charlotte
5421 Oneida Way
Antioch, CA 94531                             12609    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Kent, Ernest
2615 NE 114th Street
Vancouver, WA 98686                           15408    9/18/2020     24 Hour Fitness Worldwide, Inc.              $891.00                                                                              $891.00
Kent, Jeffrey W.
4311 Sendero Dr.
Austin, TX 78735                              22201    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Kent, Judy K
257 E. Del Mar Blvd
Pasadena, CA 91101                            25316    10/12/2020    24 Hour Fitness Worldwide, Inc.             $2,948.00                                                                           $2,948.00
Kent, Justin
3001 N. Broadway # 31322
Los Angeles, CA 90031                         21802    10/2/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00
Kent, Kari
PO Box 20065
Fountain Valley, CA 92728                     18402    9/26/2020     24 Hour Fitness Worldwide, Inc.              $571.50                                                                              $571.50

                                                                                         Page 785 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 345 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Kent, Stephanie L
1605 Crestmore Place
Fort Collins, CO 80521                       7632     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $43.86                                                               $43.86
Kentgen, Michelle
643 N L St.
Livermore, CA 94551                          6054     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $81.88                                                                            $81.88
Kentner, Laranda
1633 Webster St. Trlr #11
League City, TX 77573                       15160    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Keo, Pany
24935 Pine Mountain Ter
Corona, CA 92883                            26651    11/23/2020   24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Keola, Karen
2411 Hastings Drive
Belmont, CA 94002                           20564    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Keorhagian, Anait
1130 valley view ave
Pasadena, CA 91107                           5344    8/30/2020     24 Hour Fitness Holdings LLC               $500.00                                                                              $500.00
Keough, Barbara A
1228 Jasmine Street
Redlands, CA 92374                          13169    9/12/2020    24 Hour Fitness Worldwide, Inc.            $2,880.00                                                                           $2,880.00
Keough, Leslie June
223 Avalon Dr
Pacifica, CA 94044                           6179    8/31/2020    24 Hour Fitness Worldwide, Inc.             $421.00                                                                              $421.00
KEPENEKIAN, CHRISTINA
1570 W 1ST ST #15
SANTA ANA, CA 92703                          9109     9/5/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Kephart, Dennis
2 Enterprise, Apt 3210
Aliso Viejo, CA 92656                       19358    9/28/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Kerber, Rebecca
12957 W. McKinley Ave.
Kerman, CA 93630                            27445     3/1/2021    24 Hour Fitness Worldwide, Inc.             $492.00                                                                              $492.00
Kerber, Rebecca
8200 Haven Avenue #14311
Rancho Cucamonga, CA 91730                  21116    9/30/2020    24 Hour Fitness Worldwide, Inc.             $492.00                                                                              $492.00
Kerce, Janet
2864 Inroz Drive
Costa Mesa, CA 92626                         1364    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Kerekes, Paul
1770 Derbyshire St
Colorado Springs, CO 80910                  26997    12/10/2020           24 Denver LLC                      $1,216.00                                                                           $1,216.00
Kerensky, Michael
440 Louisiana, Suite 2300
Houston, TX 77002                            4223    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
Kerker, Kara
17904 NE Homestead Drive
Brush Prairie, WA 98606                     11600    9/10/2020       24 Hour Fitness USA, Inc.                               $1,977.22                                                           $1,977.22




                                                                                    Page 786 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 346 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kerklo, Mark
10899 Norton Ave
Conifer, CO 80433                              3052    8/10/2020     24 Hour Fitness Worldwide, Inc.              $258.93                                                                              $258.93
Kern County Treasurer Tax Collector
PO Box 579
Bakersfield, CA 93302-0579                     1398    7/13/2020        24 Hour Fitness USA, Inc.                                $7,350.67                                                           $7,350.67
Kern, Andrew
14 Julie Ln
St. Peters, MO 63376                          18514    9/26/2020     24 Hour Fitness Worldwide, Inc.             $7,923.70                                                                           $7,923.70
Kern, Douglas S
Douglas Kern
6422 Agastia Court
Unit 103
Orlando, FL 32835                              2345    7/27/2020    24 Hour Fitness United States, Inc.                          $1,175.08                                                           $1,175.08
Kern, Valerie
14 Julie Ln
St. Peters, MO 63376                          18613    9/26/2020     24 Hour Fitness Worldwide, Inc.           $15,847.00                                                                           $15,847.00
Kerr, Ashley
12413 Lamar St.
Santa Fe, TX 77510                            27378     2/8/2021        24 Hour Fitness USA, Inc.                 $173.16                                                                              $173.16
Kerr, Janis
13701 Judy Anne Lane
Santa Ana, CA 92705                           15246    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Kerr, Jon
2704 Peach Tree Ln
Irving , TX 75062                             23037    10/2/2020     24 Hour Fitness Worldwide, Inc.              $144.90                                                                              $144.90
Kerr, Kathleen L
11314 Pebble Garden Lane
Austin, TX 78739                              17013    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Kerrigan, Doug
921 SE 18th Ave Apt 2
Portland, OR 97214                             7469     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Kerrigan, JoAan
9813 Ridge Creek Place
Las Vegas, NY 89134                           17659    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $39.00                                                                             $39.00
Kerry, Alex
1390 N. Simpson St.
Portland, OR 97217                            26398    11/12/2020    24 Hour Fitness Worldwide, Inc.             $2,300.00                                                                           $2,300.00
Kersey, Brittany
12672 Limonite Ave. 3E#252
Eastvale, CA 92880                            13464    9/15/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Kes, Jacob
320 E 57th St Apt 5A
New York, NY 10022                             8779     9/5/2020        24 Hour Fitness USA, Inc.                $2,040.00                                                                           $2,040.00
Keshishian, Cassidy
19778 SW Prospect Lane
Beaverton, OR 97078                            167     6/30/2020     24 Hour Fitness Worldwide, Inc.                 $50.08                                                                             $50.08
Keshishian, Harry
8437 Quartz Ave
Winnetka, CA 91306                            12526    9/12/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00

                                                                                         Page 787 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 347 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Keshishian, Talin
6450 Woodman Ave #1
Valley Glen, CA 91401                          8216     9/5/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Keshishyan, Greg
10300 Strathern St.
Sun Valley, CA 91352                           8206     9/5/2020    24 Hour Fitness Worldwide, Inc.             $634.55                                                                              $634.55
Keshishyan, Sonia
10300 Strathern St.
Sun Valley, CA 91352                          11736    9/10/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Keskimaki, Sanni
2215 N 143rd St.
Seattle, WA 98133                              9103     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $37.12                                                                            $37.12
Kesmen, Serkan
1905 Verbania Dr
Las Vegas , NV 89134                           3938    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $109.97                                                              $109.97
Kesmen, Serkan
1905 Verbania Dr
Las Vegas, NV 89134                           14852    9/15/2020    24 Hour Fitness Worldwide, Inc.                             $109.97                                                              $109.97
Kessler, Dana
31895 Eaton Lane
Menifee, CA 92584                               3      6/18/2020    24 Hour Fitness Worldwide, Inc.                 $79.99                                                                            $79.99
Kessler, Matthew
1840 East 13 St Apt 6D
Brooklyn, NY 11229-2854                        3000    7/31/2020       24 Hour Fitness USA, Inc.                    $84.00                                                                            $84.00
Kessler, Matthew
1840 East 13 St Apt 6D
Brooklyn, NY 11229-2854                       16347    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Ketcham, Kenneth L.
11822 61st Ave SE
Snohomish, WA 98296                           10292     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Keter Environmental Services, Inc.
K. Breen, Esq.
4 High Ridge Park, Suite 202
Stamford, CT 06905                             3560    8/26/2020    24 Hour Fitness Worldwide, Inc.          $16,428.40                                                                           $16,428.40
Kettle, Dan
5202 Angelina Rd.
Oceanside, CA 92056                            6356     9/1/2020    24 Hour Fitness Worldwide, Inc.             $598.00                                                                              $598.00
Kettler, Glenn
P.O. Box 911
Lakeside, CA 92040                            26234    11/6/2020    24 Hour Fitness Worldwide, Inc.             $270.95                                                                              $270.95
Keville, Thomas
5105 Lynch Court
Carlsbad, CA 92008                            16970    9/28/2020        24 Hour Holdings II LLC                                  $72.00                                                               $72.00
Kevin DeVito & Rae DeVito
1911 Camino de la Costa #508
Redondo Beach, CA 90277                       14350    9/15/2020    24 Hour Fitness Worldwide, Inc.                             $941.87                                                              $941.87
KEY, JONATHAN
520 N KALAHEO AVE APT B
KAILUA, HI 96734                              23081    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $43.93                                                                            $43.93


                                                                                      Page 788 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 348 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Keyes, Alice & Ryan
610 Harlan Ct.
Chula Vista, CA 91911                         4679    8/29/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Keyso, Andrew
214 Buxton Road
Falls Church, VA 22046                       23183    10/3/2020    24 Hour Fitness Worldwide, Inc.                             $563.99                                                              $563.99
Kha, Vivian
1631 Golden Gate Ave.
San Francisco, CA 94115                      10412     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Khachatourian, Artin
12473 San Fernando Rd.
Sylmar, CA 91342                             12536    9/18/2020       24 Hour Fitness USA, Inc.                                $141.97                                                              $141.97
Khadar, Salamatu
9806 Traver St.
Bowie, MD 20721                               4196    8/28/2020       24 Hour Fitness USA, Inc.                $600.00                                                                              $600.00
KHADGI, RABIN
100 SANTA INES ST
SAN PABLO, CA 94806                           7222     9/2/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Khaimov, Alfira
2915 West 5th Apt. 20H
Brooklyn, NY 11224                           13708    9/14/2020    24 Hour Fitness Worldwide, Inc.             $229.00                                                                              $229.00
Khaimov, Aron
2330 Voorhies Apt. 2J
Brooklyn, NY 11235                           13707    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Khaimov, Maria
2915 West 5th Apt. 20H
Brooklyn, NY 11224                           12920    9/14/2020    24 Hour Fitness Worldwide, Inc.             $139.00                                                                              $139.00
Khaleel, Bakr
1147 Australia St.
El Cajon, CA 92020                           10289     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Khalifa, Deena
907 Woodlake Dr
Santa Rosa, CA 95405                         25998    10/28/2020   24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
Khalifa, Mohammed
8210 Peridot Dr
Apt#203
McLean, VA 22102                              8522     9/4/2020    24 Hour Fitness Worldwide, Inc.             $498.00                                                                              $498.00
Khalil, Fadi
9410 Owensmouth Ave
Chatsworth, CA 91311                         19390    9/28/2020       24 Hour Fitness USA, Inc.                $750.00                                                                              $750.00
Khalil, Layth
44 Long hill dr
Clifton, NJ 07013                            20685    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Khalilov, Davud
4615 Castlewood St.
Houston, TX 77479                             9292     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $94.01                                                                            $94.01
Khalilov, Tatyana
4615 Castlewood St.
Sugar Land, TX 77479                          9670     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $94.01                                                                            $94.01


                                                                                     Page 789 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 349 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Khamesra, Lalita S
9003 Crown point circle
Irving, TX 75063                             15968    9/20/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Khamesra, Sushil Kumar
9003 Crown Point Circle
Irving, TX 75063                             15956    9/20/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Khamooshi, Sadegh
19528 Ventura Blvd. #763
Tarzana, CA 91356-2917                       19369    9/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Khamphanh, Laurencie
8030 Tierra Glen Way
Sacramento, CA 95828                         11370     9/9/2020     24 Hour Fitness Worldwide, Inc.           $25,000.00                                                                           $25,000.00
Khan, Haseeb
4236 Blewett St
Fremont, CA 94538                            13976    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Khan, Junaid
4236 Blewett St
Fremont, CA 94538                            14563    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Khan, Kashif
22 Emmet Ct
Piscataway , NJ 08854                         1978    7/20/2020     24 Hour Fitness Worldwide, Inc.              $735.00                                                                              $735.00
Khan, Masudur
31519 Silvertide Drive
Union City, CA 94587                         11418     9/9/2020        24 Hour Fitness USA, Inc.                 $147.99                                                                              $147.99
Khan, Mohammad
3466 Descanso Ave, Apt-3
San Marcos, CA 92078                          602      7/7/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Khan, Mumtaz
3507 University Park Ln
Irving, TX 75062                             25757    10/21/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Khan, Qudeer
2130 East 13th Street
Apt 1 R
Brooklyn , NY 11229                           9718     9/7/2020     24 Hour Fitness Worldwide, Inc.             $2,166.44                                                                           $2,166.44
Khan, Qudeer
2130 East 13th Street
Apt 1 R
Brooklyn, NY 11229                           16619    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,166.44                                                                           $2,166.44
Khan, Reeana
4236 Blewett St
Fremont, CA 94538                            14568    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Khan, Saif
64 N Greenwich Road
Armonk, NY 10504                             27375     2/8/2021        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Khan, Theresa A.
224-11 Fairbury Avenue
Queens Village, NY 11428-1927                24554    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Khan, Yahiya Jamal
440 E Daily Dr Apt 11
Camarillo, CA 93010                           4311    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $93.03                                                                             $93.03

                                                                                        Page 790 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 350 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Khan, Zuber
164 Santa Inez Ave
San Bruno, CA 94066                          10756    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Khanal, Ankita
11760 San Pablo Ave Apt 404
El Cerrito, CA 94530                          5087     9/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Khanam, Nahida
1408 79th St Fl 2
Brooklyn, NY 11228-2506                      21992    10/6/2020            24 New York LLC                       $215.00         $215.00                           $215.00                            $645.00
Khandelwal, Namit
40355 Fremont Blvd.
Fremont, CA 94538                            15682    9/19/2020     24 Hour Fitness Worldwide, Inc.              $291.00                                                                              $291.00
Khanessari, Kiyarash
425 Discovery Lane
Unit 425
Brea, CA 92821                               21971    10/1/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
KHANNA, BHUVITA
521 DALI CT
EL DORADO HILLS, CA 95762                    15844    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                             $63.00
Khanna, Prerna
44220 Elkhorn Trail
Indian Wells, CA 92210                       25173    10/11/2020    24 Hour Fitness Worldwide, Inc.                              $525.00                                                              $525.00
Khanna, Rishi
37560 Marsten Drive
Newark, CA 94560                             10365     9/8/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Khansari, Sara R
506 North Jackson St
Glendale, CA 91206                           16630    9/23/2020     24 Hour Fitness Worldwide, Inc.              $223.96                                                                              $223.96
KHASAT, MANJUL
1795 CANTERBURY LANE
HAYWARD, CA 94544-8710                       12150    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Khatiwada, Indra
27605 123rd Ave SE
Kent, WA 98030                               11830    9/10/2020        24 Hour Fitness USA, Inc.                 $497.00                                                                              $497.00
Khatkar, Onkar
33222 Lake Pyramid St
Fremont, CA 94555                            22099    10/1/2020          24 San Francisco LLC                    $500.00                                                                              $500.00
Khatkar, Surbjit K
33222 Lake Pyramid St
Fremont, CA 94555                            22190    10/1/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Khatra, Rocky
3818 Darwin Dr #14
Fremont, CA 94555-3347                       24072    10/2/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Khatri, Pawan
9508 NORDMAN WAY
ELK GROVE, CA 95624                           7099     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $65.16                                                                             $65.16
Khauli, Nicole
1188 Mission Street 1310
San Francisco, CA 94103                      26882    12/4/2020    24 Hour Fitness United States, Inc.              $46.99                                                                             $46.99


                                                                                        Page 791 of 1763
                                                         Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 351 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Khawaja, Waseem
80 Wimbledon Lake Drive
Plantation, FL 33324                          11198     9/9/2020     24 Hour Fitness Worldwide, Inc.              $141.48                                                                              $141.48
Khayat, Ronald
331 W Doran St Unit 117
Glendale, CA 91203                             2910     8/3/2020     24 Hour Fitness Worldwide, Inc.              $128.97                                                                              $128.97
Khazi, Parwiz A
40087 Mission Blvd., #277
Fremont, CA 94539                             11864    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,443.00                                                           $1,443.00
Kheribi, Ahmed
2211 Land Grant Way
Round Rock, TX 78664                           234     6/30/2020    24 Hour Fitness United States, Inc.           $216.49                                                                              $216.49
Khlevner, Leonid
142 Langham St
Brooklyn, NY 11235                             6091    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kho, Debbie Fong
6113 SE Genrosa St
Hillsboro, OR 97123                            6980     9/1/2020     24 Hour Fitness Worldwide, Inc.              $498.00                                                                              $498.00
Kho, Jordan
11512 Main Elm Dr
Houston, TX 77025                              9655     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
KHO, WILLIAM
2033 CHRISTIE STREET
FULLERTON, CA 92833                           15719    9/20/2020     24 Hour Fitness Worldwide, Inc.                $20.00                                                                              $20.00
Khodadadi, Payam
1937 Overland Avenue
Unit A
Los Angeles, CA 90025                         11999    9/11/2020     24 Hour Fitness Worldwide, Inc.           $29,186.60                                                                           $29,186.60
Khodayari, Naz
305 South Arnaz Drive Unit 302
Los Angeles, CA 90048                          5813    8/31/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Khoi, Neda
4226 Randhurst Way
Fair Oaks, CA 95628                            9245     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Khong, Theresa
1418 Meadow Glen Way
San Jose, CA 95121                            20419    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Khorge, Krystal
124 Doris Dr.
Pleasant Hill, CA 94523                        9445     9/6/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
KHORRAM, LIZA
62 ROCKPORT
IRVINE, CA 92602                               3461    8/27/2020     24 Hour Fitness Worldwide, Inc.                               $10.00                            $10.00                             $20.00
Khoshniyati, Shirin
20 Baudin Circle
Ladera Ranch, CA 92694                        12335    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Khounlamontry, Kevin
12630 Morrison St
Moreno Valley, CA 92555                       12745    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $135.00                             $0.00                            $135.00


                                                                                         Page 792 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 352 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Khoury, Samir
12 NE Fremont St
Portland, OR 97212-1166                      18346    9/25/2020        24 Hour Fitness USA, Inc.                 $996.00                                                                              $996.00
Khoury, Sanaa
1410 Thrush Avenue
Apt. 1
San Leandro, CA 94578                         7404     9/3/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Khoury, Victor
13851 SW 84th CT
Palmetto Bay, FL 33158                        274     6/30/2020        24 Hour Fitness USA, Inc.                 $124.25                                                                              $124.25
Khoury, Ziad El
401 S Norfolk Street
#311
San Mateo, CA 94401                           9800     9/7/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Khoy, Charlie
4215 E Q St
Tacoma, WA 98404                             25528    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $92.54                                                                             $92.54
Khurana, Tanuj
209 41st Street
Newport Beach, CA 92663                       6028    8/31/2020        24 Hour Fitness USA, Inc.                 $490.00                                                                              $490.00
Khuu, Hony
                                             14204    9/15/2020              24 Denver LLC                                       $132.27          $132.27                                             $264.54
Khym, Hana
105 E Palisades Blvd
Unit B
Palisades Park, NJ 07650                      5606    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Kiani, Tal
27431 Compostela
Mission Viejo, CA 92692-3225                 15906    9/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kiba, Hiromi
172 Monroe
Irvine, CA 92620-3643                         3900    8/27/2020        24 Hour Fitness USA, Inc.                 $583.00                                                                              $583.00
Kibbee, Yvonne
24538 Gardenstone Lane
West Hills, CA 91307                         27167    12/27/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Kibel, Anthony
111 Orangewood Ave Apt K3
Anaheim, CA 92802                             4590    8/29/2020    24 Hour Fitness United States, Inc.                                                             $450.00                            $450.00
Kibikas, Cyndi
1534 Perugia Street
League City, TX 77573                        12408    9/11/2020     24 Hour Fitness Worldwide, Inc.             $2,429.81                                                                           $2,429.81
Kichko, Alina
6317 Whitecliff Way
North Highlands, CA 95660                     9727     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kicinski, Mike
16502 N.E. 5th St
Bellevue, WA 98008                           26080    10/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
KIDANE, WENTANA
1380 EAST 32 STREET
OAKLAND, CA 94602                            22311    10/2/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00

                                                                                        Page 793 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 353 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kidd, Adrian
2137 Belhaven Ave
Simi Valley, CA 93063                         14299    9/15/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Kidd, Andrea Lynn
4565 Old Carriage Trail
Oviedo, FL 32765                              12132    9/11/2020    24 Hour Fitness Worldwide, Inc.              $595.86                                                                             $595.86
Kidd, Jeffrey Alan
4565 Old Carriage Trail
Oviedo, FL 32765                              12102    9/11/2020    24 Hour Fitness Worldwide, Inc.              $269.99                                                                             $269.99
Kidd, Jeffrey Alan
4565 Old Carriage Trail
Oviedo, FL 32765                              13461    9/13/2020    24 Hour Fitness Worldwide, Inc.              $553.87                                                                             $553.87
Kidd, Wesley
1021 Twin Oaks Tr
Weatherford, TX 76085                          3692    8/28/2020    24 Hour Fitness Worldwide, Inc.              $140.00                                                                             $140.00
Kidd, Whitney
7974 170th Place NE
Redmond, WA 98052                             19518    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $91.30                                                                            $91.30
Kidd-Campbell, Lakeisha Davon
13091 Choco Road
Apple Valley , CA 92308                       26978    12/8/2020    24 Hour Fitness Worldwide, Inc.              $210.00                                                                             $210.00
Kidwell, Katerina L.
7526 Monet Place
Rohnert Park, CA 94928                        24560    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,224.00                                                                           $1,224.00
Kidwell, Robert
4527 W 171st Street
Lawndale, CA 90260                            21581    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Kieffer, Sheryl
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                               2245    7/21/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Kieffer, Sheryl
Law Office of Julie Johnson, PLLC
Att: Robin R.Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                              17059    9/21/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Kieffer, Stephen
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                               2019    7/21/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Kieffer, Stephen
Law Office of Julie Johnson, PLLC
Att: Robin R. Zegen
12222 Merit Drive, Suite 1200
Dallas, TX 75251                              17060    9/21/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Kiel, Jason
531 Nile River Drive
Oxnard, CA 93036                               567      7/6/2020    24 Hour Fitness Worldwide, Inc.              $390.00                                                                             $390.00

                                                                                      Page 794 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 354 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kiel, Jason
531 Nile River Drive
Oxnard, CA 93036                             16089    9/17/2020       24 Hour Fitness USA, Inc.                $415.00                                                                              $415.00
Kiely, Ginnie L.
P.O. Box 172
Rimforest, CA 92378                           1323    7/13/2020    24 Hour Fitness Worldwide, Inc.                                            $1,520.00        $1,520.00                          $3,040.00
Kienast, John
2040 1/2 Kendall
Edgewater, CO 80214                          18885    9/29/2020            24 Denver LLC                           $44.09                                                                            $44.09
Kifer, Yona
817 Kingfisher Terrace
Sunnyvale, CA 94087                          17145    9/28/2020       24 Hour Fitness USA, Inc.                $749.88                                                                              $749.88
Kiflezghi, Claudia
13111 Los Alisos St
La Mirada, CA 90638                           6129     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Kiflezghi, Samuel
13111 Los Alisos St.
La Mirada, CA 90638                           7123     9/2/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
KIGURU, SIMON
7413 90TH AVE SW
LAKEWOOD, WA 98498                            5644    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Kihara, Danielle
2327 Carquinez Ave
El Cerrito, CA 94530                          5425    8/31/2020         24 San Francisco LLC                       $94.48                                                                            $94.48
Kikic, Julija
9 Mair Ave
Totowa, NJ 07512                              3870    8/27/2020    24 Hour Fitness Worldwide, Inc.             $420.84                                                                              $420.84
Kikic, Mario
126 Lake Ave Apt 4
Clifton, NJ 07011                             5206     9/1/2020    24 Hour Fitness Worldwide, Inc.             $301.50                                                                              $301.50
Kilani, Mehdi
12 Deerborn Drive
Aliso Viejo, CA 92656                        26151    11/2/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Kilbuck, Carrol
6780 Malachite Place
Carlsbad, CA 92009                           16883    9/21/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Kiley, Susan
6105 Camino Forestal
San Clemente, CA 92673                       10472     9/8/2020    24 Hour Fitness Worldwide, Inc.             $408.33                                                                              $408.33
Kilgore, Nadine
424 Drake Ln
League City, TX 77573                         3953    8/28/2020    24 Hour Fitness Worldwide, Inc.             $449.00                                                                              $449.00
Kilgore, Nadine
424 Drake Ln
League City, TX 77573                         4908    8/31/2020    24 Hour Fitness Worldwide, Inc.             $449.00                                                                              $449.00
Killeen, Steven
1047 Phelps Ave.
San Jose , CA 95117                           7946     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 795 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 355 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Killeen, Todd
1551 W Orangethorpe Ave Apt 3
Fullerton, CA 92833                          4208    8/28/2020    24 Hour Fitness United States, Inc.           $389.99                                                                              $389.99
Killian, Claude W
14692 Quail Haven Lane
El Cajon, CA 92019                           9829     9/7/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Killiany, Chris
35420 Ocotillo Court
Lake Elsinore, CA 92532                      6846     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,950.00                                                                           $1,950.00
Killion, Larry D.
2114 Oxford Street
Houston, TX 77008                           12144     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
KILLORAN, MICHAEL
219 N KINGSTON ST
SAN MATEO, CA 94401                          7935     9/4/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Killough, Maurine
816 E 4th Avenue
San Mateo, CA 94401                         16648    9/23/2020     24 Hour Fitness Worldwide, Inc.              $103.97                                                                              $103.97
Killough, Maurine
816 E 4th Avenue
San Mateo, CA 94401                         21122    9/29/2020     24 Hour Fitness Worldwide, Inc.              $103.97                                                                              $103.97
Kilmer Jr, William R
5185 Luigi Ter Apt 48
San Diego, CA 92122                         15455    9/21/2020     24 Hour Fitness Worldwide, Inc.              $113.09                                                                              $113.09
Kim, Amanda
7542 Franklin Street
Buena Park, CA 90621                         7424     9/3/2020        24 Hour Fitness USA, Inc.                 $312.45                                                                              $312.45
Kim, Anthony
12415 imperial hwy
Unit 45
Norwalk, CA 90650                           14709    9/18/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Kim, Benjamin
2230 Jeslew Ct.
Hacienda Heights, CA 91745                  18949    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $61.74                                                                             $61.74
Kim, Chad
4141 Via Marisol Apt 308
Los Angeles, CA 90042-5143                  11293     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Kim, Charles
3993 Starview Drive Apt2
San Jose, CA 95124                          25883    10/22/2020    24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Kim, Christine
808 3rd Ave.
Los Angeles, CA 90005                       16652    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Kim, Christine
808 3rd Ave.
Los Angeles, CA 90005                       16744    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Kim, Clara
3919 W Garden Grove Blvd Apt#912
Orange, CA 92868                            13907    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00


                                                                                       Page 796 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 356 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
KIM, DANA
71 N VIRGINIA CT
ENGLEWOOD CLIFFS, NJ 07632                   20203    9/29/2020     24 Hour Fitness Worldwide, Inc.              $219.97                                                                              $219.97
Kim, Daniel
11640 208th St. Unit 2
Lakewood, CA 90715                           11346     9/9/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Kim, David
2301 Silver Breeze Ct.
San Jose, CA 95138                           11644     9/9/2020          24 San Francisco LLC                    $350.00                                                                              $350.00
Kim, David
2771 Pinelawn Dr.
La Crescenta, CA 91214                        6432     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Kim, David
4110 River Forth Drive
Fairfax, VA 22030                             2519    8/17/2020     24 Hour Fitness Worldwide, Inc.              $236.20                                                                              $236.20
Kim, David
6001 Arlington Blvd, Apt 319
Falls Church, VA 22044                        3697    8/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kim, Dean
4994 Via Rosa
Yorba Linda, CA 92887                         8697     9/5/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Kim, Diana
1636 Stanley Way
Escondido, CA 92027                           3778    8/27/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Kim, Diana
9859 Carrara Cir
Cypress, CA 90630                             5201     9/1/2020     24 Hour Fitness Worldwide, Inc.              $124.93                                                                              $124.93
Kim, Dianne
250 Travelodge Dr.
El Cajon, CA 92020                           22721    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $29.99                                                                             $29.99
Kim, Duckhwan
3621 Texel Ln
Pflugerville, TX 78660                       10359     9/8/2020        24 Hour Fitness USA, Inc.                                 $583.36                                                              $583.36
Kim, Duckhwan
3621 Texel Ln
Pflugerville, TX 78660                       14102    9/14/2020        24 Hour Fitness USA, Inc.                                 $947.96                                                              $947.96
Kim, Edward
2771 Pinelawn Dr.
La Crescenta, CA 91214                        6351     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Kim, Eileen
147 Bangor Ave
San Jose, CA 95123                            4918    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kim, Eileen
8619 Arbor Drive
El Cerrito, CA 94530                          5189     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Kim, Esther
2212 Heritage Way
Fullerton, CA 92833                           6073     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                        Page 797 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 357 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kim, Eugene Young
18341 Cachet Way
Santa Clarita, CA 91350                       5124     9/1/2020     24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
Kim, Eunkyu
158-02 45th Avenue
2nd FL
Flushing, NY 11358                           26145    10/30/2020    24 Hour Fitness Worldwide, Inc.                $40.69                                                                              $40.69
Kim, Eve Jooyeon
109 Hayseed
Irvine, CA 92618                             18604    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Kim, Frances
34338 Wilson Creek St.
Temecula, CA 92592                           20127    9/30/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Kim, Frederick
1395 Hastings Ranch Dr.
Pasadena, CA 91107                            4266    8/28/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Kim, Gina
2645 55th Street
San Diego, CA 92105                          24412    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Kim, Gina
2702 Ophelia Ct
Simi Valley, CA 93063                         9700     9/6/2020     24 Hour Fitness Worldwide, Inc.                $93.00                                                                              $93.00
Kim, Hae Sun
67 Poe Street
Hartsdale, NY 10530                           8555     9/4/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Kim, Heesook
1865 211th Street. #5H
Bayside, NY 11360                            18493    9/27/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Kim, Hung
11196 Lindsay Lane
Apple Valley, CA 92308                       20616    9/30/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99
KIM, HWANG WOO
1092 VISTA POINTE CIR
SAN RAMON, CA 94582                          15831    9/20/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00
Kim, Hwayoung
945 W Carson St Apt 323
Torrance, CA 90502                           18291    9/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Kim, Hyo J
4601 Dwarf Nettle Dr
Fort Worth, TX 76244                         11276    9/11/2020     24 Hour Fitness Worldwide, Inc.              $325.44                                                                              $325.44
Kim, Hyung Hoon
9858 CAMINITO CUADRO
San Diego, CA 92129                          15669    9/19/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Kim, Hyunkyu
454 Hillside Ave
Allendale, NJ 07401                           6500     9/3/2020    24 Hour Fitness United States, Inc.           $999.84                                                                              $999.84
Kim, Hyunsuk
12609 Ondara Dr
Austin, TX 78739                             18426    9/26/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00


                                                                                        Page 798 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 358 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kim, Il
11196 Lindsay Lane
Apple Valley, CA 92308                      20817    9/30/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99
Kim, Isaac
105 Wanderer
Irvine, CA 92618                             3338    8/25/2020        24 Hour Fitness USA, Inc.                                $7,699.30                                                           $7,699.30
Kim, Jacqueline
808 3rd Ave.
Los Angeles , CA 90005                      16555    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kim, Jae Hwan
2325 W 6th St
#12
Los Angeles, CA 90057                        6791     9/2/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Kim, Jae
14621 Gandesa Rd
La Mirada, CA 90638                          8921     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kim, Jaeho
1208 1/2 Irolo Street
Los Angeles, CA 90006                        5683    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kim, Jamie
6057 stanley ct
San Jose, CA 95123                           9150     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kim, Jane
13444 SW 128th Pl
Tigard, OR 97223                             8898     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kim, Janie
91-1415 Kaikohola st
Ewa beach, HI 96706                         14515    9/17/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Kim, Jeffrey Alan
1075 Calle Contento
Thousand Oaks, CA 91360                      3432    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kim, Jeong Hoon
105 CLAREMONT CREST CT
SAN RAMON, CA 94583                         15599    9/20/2020     24 Hour Fitness Worldwide, Inc.              $148.80                                                                              $148.80
Kim, Jessica
1747 McNeil Circle
Dupont, WA 98327                            27278    1/15/2021    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Kim, Jihae
7542 Franklin Street
Buena Park, CA 90621                         8174     9/9/2020        24 Hour Fitness USA, Inc.                 $499.00                                                                              $499.00
Kim, Jisoo
454 Pioneer Trails Place
Pleasanton, CA 94566                        13539    9/14/2020     24 Hour Fitness Worldwide, Inc.              $507.04                                                                              $507.04
Kim, John
1703 Chesapeake Bay Ct
Houston, TX 77084                           10084    9/11/2020        24 Hour Fitness USA, Inc.                    $79.00                                                                             $79.00
KIM, JOSEPH
32 S OAK HILL WAY
AURORA, CO 80018                             6083     9/3/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97


                                                                                       Page 799 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 359 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kim, Joseph
371 Castle Dr
Englewood Cliffs, NJ 07632                    5450    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kim, Joungsoon Justina
500 Central Park Ave. Unit-314
Scarsdale, NY 10583                          20860    9/30/2020            24 New York LLC                       $300.00                                                                              $300.00
Kim, Jung Won
1153 Munich Terrace
Sunnyvale, CA 94089                           9646     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $25.00                                                                             $25.00
Kim, Jung-Eun
2669 Fountainhead Dr.
San Ramon, CA 94583                           3467    8/27/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Kim, Justin
91-1415 Kaikohola St
Ewa Beach, HI 96706                          15034    9/17/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Kim, Kayden
24731 Via Alvorado
Mission Viejo, CA 92692                      20229    9/29/2020     24 Hour Fitness Worldwide, Inc.              $475.22                                                                              $475.22
Kim, Ke Suk
1124 NE LILAC ST
APT 206
ISSAQUAH, WA 98029                           19542    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
KIM, KENNETH T.
1703 CHESAPEAKE BAY CT.
HOUSTON, TX 77084                            12489    9/11/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Kim, Kevin
1616 W. El Camino Real Apt #1101
Mountain View, CA 94040                      12303    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Kim, Kimberly
31426 Windsong Dr.
San Juan Capistrano, CA 92675                10737     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kim, Kwang Hyun
1605 Center Ave
Fort Lee, NJ 07024                           11150     9/8/2020    24 Hour Fitness United States, Inc.                                            $249.51                                             $249.51
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                         2353     8/1/2020      24 Hour Fitness Holdings LLC                                                                  $247.94                            $247.94
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                         2406     8/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $247.94                            $247.94
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                         2597     8/1/2020         24 Hour Holdings II LLC                                                                    $247.94                            $247.94
Kim, Kyung Soo
3781 Bidwell Drive
Yorba Linda, CA 92886                         2607     8/1/2020        24 Hour Fitness USA, Inc.                                                                   $247.94                            $247.94
Kim, Kyungsook
16155 Risley St.
Whittier, CA 90603                           10778     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                        Page 800 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 360 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kim, Kyusang
11505 Chancellroy Dr
Austin, TX 78759                             10797     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kim, Lina
650 Bellevue Way NE Unit 3301
Bellevue, WA 98004                           15315    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kim, Lisa
914 N Valley St
Burbank, CA 91505                             168     6/30/2020        24 Hour Fitness USA, Inc.                                $1,727.92                                                           $1,727.92
Kim, Meanhwan
                                             19218    9/27/2020        24 Hour Fitness USA, Inc.                 $265.20                                                                              $265.20
Kim, Michael
4627 W. 171st St.
Lawndale, CA 90260                            6476     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.00                            $100.00
Kim, Mihyon
535 Pierce street
APT 3416
Albany, CA 94706                             12744    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Kim, Mikang
38950 Blacow Road
Suite A
Fremont, CA 94536                            16817    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $376.00                                                              $376.00
Kim, Min K
599 N Bedford St
La Habra, CA 90631                            4257    8/28/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Kim, Miwha
20155 Chianti Court
Yorba Linda, CA 92886                         5806    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kim, Moon
8312 Ridglea Ave
Buena Park, CA 90621                          4807    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Kim, Myung Za
2156 Linwood Ave
Fort Lee, NJ 07024                           26507    11/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.89                                                                             $52.89
Kim, Nathan
507 Whitten Way
Placentia, CA 92870                           9420     9/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
KIM, OK
1703 CHESAPEAKE BAY CT.
HOUSTON, TX 77084-7502                       12483    9/11/2020        24 Hour Fitness USA, Inc.                    $74.00                                                                             $74.00
Kim, Patty
808 3rd. Ave.
Los Angeles, CA 90005                        13285    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Kim, Paul
524 Elizabeth Ave
Apt C
Monterey Park, CA 91755-1497                  6329     9/1/2020     24 Hour Fitness Worldwide, Inc.              $149.99                                                                              $149.99
Kim, Peter
13444 SW 128th Pl
Tigard, OR 97223                              8950     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00

                                                                                        Page 801 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 361 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kim, Richard
239 Shields St.
San Francisco, CA 94132                        8079     9/3/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Kim, Sarah
1395 Hastings Ranch Dr
Pasadena, CA 91107                             4249    8/28/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Kim, Seokmin
16155 Risley St
Whittier, CA 90603                            10595     9/9/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kim, Seongjae
3621 Gleason Ave.
San Jose, CA 95130                             9141     9/5/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Kim, Seung
5989 Rainier Ave S Unit A
Seattle, WA 98118                             15085    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Kim, SeungMin
325 Tenafly Rd Apt 4
                                              19120    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $55.43                                                                             $55.43
Kim, Sharon
16254 Glen Alder Ct.
La Mirada, CA 90638                            9789     9/6/2020     24 Hour Fitness Worldwide, Inc.              $101.53                                                                              $101.53
Kim, Sol
27920 East 11th Street
Hayward, CA 94544                              9669     9/7/2020     24 Hour Fitness Worldwide, Inc.              $320.38                                                                              $320.38
Kim, Soojin
2109 16th Ave
Sacramento, CA 95822                          26966    12/9/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
KIM, SOONJOO
1142 DONAHUE DR
PLEASANTON, CA 94566                          17026    9/28/2020     24 Hour Fitness Worldwide, Inc.              $110.50                                                                              $110.50
Kim, Stephen
18740 Alicante Drive
Morgan Hill, CA 95037                         11849    9/10/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Kim, Steve
24314 Twin Oaks Valley Rd
Vista, CA 92084                               16939    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
KIM, SU EUN
1102 E PUENTE AVE
West Covina, CA 91790                          7566     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
KIM, SUNGTAE
3391 AGATE DRIVE
SANTA CLARA, CA 95051                         21029    9/30/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Kim, Tae-Kyoon
9 Admiral
Irvine, CA 92604                              20129    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Kim, Taeyeob
5871 Blue Topaz Ct.
San Jose, CA 95123                            14210    9/15/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00




                                                                                         Page 802 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 362 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kim, Thanh
1101 S Gilbert St
Fullerton, CA 92833                           11855    9/10/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Kim, Victor
1782 Morgans Avenue
San Marcos, CA 92078                          15430    9/18/2020     24 Hour Fitness Worldwide, Inc.              $799.98                                                                              $799.98
Kim, Warren
3785 Crow Canyon Rd
San Ramon, CA 94582                           18294    9/26/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Kim, William
13851 Visions Dr.
La Mirada, CA 90638                           10728    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kim, Yohan
3413 Kimberly Drive
Carrollton, TX 75007                          16563    9/19/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Kim, Yoon
Turley Law Firm
Attn: T Nguyen
6440 North Central Expressway, 10th Floor
Dallas, TX 75206                              25868    10/22/2020    24 Hour Fitness Worldwide, Inc.                          $2,000,000.00                                                      $2,000,000.00
Kim, Yoon
Turley Law Firm
Attn: T Nguyen
6440 North Central Expressway, 10th Floor
Dallas, TX 75206                              25869    10/22/2020       24 Hour Fitness USA, Inc.                     $0.00                                                  $2,000,000.00       $2,000,000.00
Kim, Young Chang
3621 Gleason Ave.
San Jose, CA 95130                             8813     9/4/2020        24 Hour Fitness USA, Inc.                                  $699.99                                                             $699.99
Kim, Young Chul
5545 Cajon Ave
Buena Park, CA 90621                          13409    9/13/2020     24 Hour Fitness Worldwide, Inc.              $653.30                                                                              $653.30
Kim, Young Jin
9721 Graham St. #17
Cypress, CA 90630                              9939     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
KIM, YOUNG JIN
9721 Graham St. #17
Cypress, CA 90630                             10650     9/7/2020     24 Hour Fitness Worldwide, Inc.             $4,900.00                                                                           $4,900.00
Kim, Younghee
13851 Visions Dr.
La Mirada, CA 90638                           11398    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kim, Younghwan
13851 Visions Dr.
La Mirada, CA 90638                           11881    9/10/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Kimball, Camey
2615 Q St Apt 1
Sacramento, CA 95816                          25351    10/13/2020    24 Hour Fitness Worldwide, Inc.           $21,600.00                                                                           $21,600.00
Kimball, Greg
2292 Catalpa Way
Hayward, CA 94545                             17691    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00


                                                                                         Page 803 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 363 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kimball, Susan
64 Fallwind Cirlce
Sacramento, CA 95831                            271      7/1/2020    24 Hour Fitness Worldwide, Inc.            $1,656.00                                                                           $1,656.00
Kimberly Becker f/k/a Kimberly Anderson
Jester, Gibson, & Moore, LLP
Brian Moore, Esq.
1999 Broadway, Suite 3225
Denver, CO 80202                               21552    10/1/2020       24 Hour Fitness USA, Inc.            $792,463.47                                                                          $792,463.47
Kimberly Roth (now known as Kimberly Brady)
3820 Bernice Dr.
San Diego, CA 92107                            10607     9/8/2020    24 Hour Fitness Worldwide, Inc.             $899.92                                                                              $899.92
Kimble, Robert E
7488 Alston Ave
Hesperia, CA 92345                              9589     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kimble, Tyrone
6202 Yarwell Drive
Houston, TX 77096                              10079     9/8/2020    24 Hour Fitness Worldwide, Inc.             $150.28                                                                              $150.28
KIMBREL, BEAU
142 LOMA ALTA DRIVE
OCEANSIDE, CA 92054                            11412    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kimbrel, Glenda
146 Loma Alta Drive
Oceanside, CA 92054                             8577     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Kimbrel, Pat
146 Loma Alta Drive
Oceanside, CA 92054                             8582     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Kimbrough, Keir
8020 Alton Drive
Lemon Grove, CA 91945                          17481    9/23/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Kimbrough, Kyle B.
3737 West Blvd
Los Angeles, CA 90016                          26858    12/3/2020    24 Hour Fitness Worldwide, Inc.             $236.00                                                                              $236.00
Kimbrough, Kyle B.
3737 West Blvd
Los Angeles, CA 90016-5727                      6195    8/31/2020       24 Hour Fitness USA, Inc.                $236.00                                                                              $236.00
Kimbrough, Michele L
3448 Canyonlands Rd
Stockton, CA 95209                             15761    9/21/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Kimco East Bank 689, Inc.
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10178                             24674    10/2/2020       24 Hour Fitness USA, Inc.            $619,765.32                                                       $18,361.67         $638,126.99
Kimco Lake Prairie TC, L.P.
Craig Wolfe, Esq
Morgan Lewis & Bockius LLP
101 Park Avenue
New Hyde Park, NY 10178                        24673    10/2/2020       24 Hour Fitness USA, Inc.            $291,257.83                                                       $74,116.89         $365,374.72




                                                                                       Page 804 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 364 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Kimco Riverview LLC
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10179                           24675    10/2/2020       24 Hour Fitness USA, Inc.             $298,338.67                                                     $128,995.92         $427,334.59
Kimmel, Sabine
11693 San Vicente Boulevard #357
Los Angeles, CA 90049                        10239     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Kimmerle, Andrew (Andy) and Maria
22203 131 Ave SE
Kent, WA 98031                               13966    9/14/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Kim-rho, Hyun Sook
176 Eagle Ridge Way
Nanuet, NY 10954                              9271     9/6/2020       24 Hour Fitness USA, Inc.                 $656.50                                                                             $656.50
Kimridge Development Group
c/o Weltman, Weinberg, and Reis Co LPA
965 Keynote Circle
Boston Heights, OH 44131                      2045    7/24/2020    24 Hour Fitness Worldwide, Inc.         $4,444,221.64                                                                      $4,444,221.64
Kimzay of Florida, Inc.
Morgan Lewis & Bockius LLP
Craig Wolfe, Esq.
101 Park Avenue
New York, NY 10178                           24676    10/2/2020       24 Hour Fitness USA, Inc.            $2,592,529.87                                                     $39,663.33       $2,632,193.20
Kin Properties, Inc.
Blank Rome LLP
Attn: Jeffrey Rhodes, Esq.
1825 Eye Street NW
Washington, DC 20006                         20650    9/30/2020       24 Hour Fitness USA, Inc.              $75,442.42                                                     $115,736.42         $191,178.84
Kincell, Andrew S
14902 Falcon Bluff Dr
Cypress, TX 77429                             1091     7/8/2020    24 Hour Fitness Worldwide, Inc.                 $89.90                                                                            $89.90
Kindred, Gabriel Timothy
6434 Brann St
Oakland, CA 94605                            10781     9/8/2020    24 Hour Fitness Worldwide, Inc.            $3,200.00                                                                           $3,200.00
Kindschuh, Jamie
8261 Indianapolis Ave
Huntington Beach, CA 92646                    9118     9/6/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                             $100.00
KING COUNTY TREASURY
500 4TH AVENUE, #600
SEATTLE, WA 98104-2340                       25579    10/14/2020      24 Hour Fitness USA, Inc.                                              $55,462.29                                          $55,462.29
King, Alan
4066 Dunbarton Circle
San Ramon, CA 94583                          20519    9/30/2020    24 Hour Fitness Worldwide, Inc.            $2,322.00                                                                           $2,322.00
King, Charles
2032 Pelham Drivel
Norman , OK 73071                            21273    9/29/2020       24 Hour Fitness USA, Inc.                 $228.00                                                                             $228.00
King, David
10160 Granite Hill Dr
Parker, CO 80134                              8155     9/3/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00


                                                                                     Page 805 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 365 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
King, Dewonia
3016 Meadowfair
Memphis, TN 38118                            12873    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
King, Erica
3371 Shadow Tree Dr Apt 313
Sacramento, CA 95834                         24121    10/2/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
King, Garnetta
16264 Saratoga St Unit 3
San Leandro, CA 94578                        14744    9/15/2020          24 San Francisco LLC                                    $780.00                           $780.00                          $1,560.00
King, Garnetta
16264 Saratoga St, Unit 3
San Leandro, CA 94578                         3234    8/21/2020     24 Hour Fitness Worldwide, Inc.                              $780.00                           $780.00                          $1,560.00
King, Heather
1111 N Los Robles Ave
Apt 4
Pasadena, CA 91104                            434     6/30/2020     24 Hour Fitness Worldwide, Inc.              $983.32                                                                              $983.32
King, Ian
2075 S. Lincoln St.
Denver, CO 80210                               74     6/29/2020    24 Hour Fitness United States, Inc.              $34.00                                                                             $34.00
King, Jeff
708 Lazerette Way
Carlsbad, CA 92011                           20485    9/30/2020        24 Hour Fitness USA, Inc.                 $602.00                                                                              $602.00
King, Jeffrey & Susan
30 Cumbrian Dr
Bella Vista, AR 72714                        24425    10/2/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
King, Jennifer
17405 111th Avenue
Jamaica, NY 11433                             1367    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
King, Joseph
80 Bella Circle
Sagle, ID 83860                              14221    9/15/2020     24 Hour Fitness Worldwide, Inc.              $544.40                                                                              $544.40
King, Joshua
304 NE Multnomah St
Apt 625
Portland, OR 97232                           13792    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $88.98                                                                             $88.98
King, Julee
7901 Hornbeam Court
Las Vegas, NV 89131                          10281     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
King, Kathline
12048 Lamanda Street, #3
Los Angeles, CA 90066                        19386    9/28/2020        24 Hour Fitness USA, Inc.                 $851.74         $851.74                                                            $1,703.48
King, Kelsey
12902 Browing Ave.
Santa Ana, CA 92705                           1627    7/14/2020     24 Hour Fitness Worldwide, Inc.             $1,120.00                                                                           $1,120.00
King, Kielen
6316 NE 59th Ct
Vancouver, WA 98661                          21609    10/1/2020     24 Hour Fitness Worldwide, Inc.              $487.79                                                                              $487.79




                                                                                        Page 806 of 1763
                                                         Case 20-11568-KBO        Doc 72-1      Filed 04/19/21    Page 366 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
King, Kim
2145 Pierce Street
#417
Hollywood, FL 33020                           25730    10/19/2020   24 Hour Fitness Worldwide, Inc.              $0.00                                                                               $0.00
King, Kodeesha
Joel B. Flowers, III, Attorney
1900 Saint James Place, Ste. 480
Houston, TX 77056                              2753    7/24/2020    24 Hour Fitness Worldwide, Inc.        $200,000.00                                                                         $200,000.00
King, Kodeesha
Livingston Flowers Law Firm
Joel B. Flowers, III
1900 Saint James Place, Ste. 480
Houston, TX 77056                             18117    9/25/2020    24 Hour Fitness Worldwide, Inc.        $200,000.00                                                                         $200,000.00
King, LaMonte
13363 Rusty Fig Circle
Cerritos, CA 90631                             6778     9/2/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
King, Laura
43140 Avenida Cielo
Temecula, CA 92592                             2974     8/6/2020    24 Hour Fitness Worldwide, Inc.           $214.50                                                                              $214.50
King, Mark A
502 Freeman St.
Longwood, FL 32750                            25750    10/20/2020   24 Hour Fitness Worldwide, Inc.           $197.72                                                                              $197.72
King, Melanie
764 Lakemont Place
Unit 8
San Ramon, CA 94582                           12190    9/11/2020    24 Hour Fitness Worldwide, Inc.              $0.00                                                                               $0.00
King, Ophelia
100 Prospect Avenue
3L
Hackensack, NJ 07601                          19957    9/30/2020    24 Hour Fitness Worldwide, Inc.           $167.90                                                                              $167.90
King, Patricia A.
49 East 19th Street
Apt. 45
Brooklyn, NY 11226                            25884    10/21/2020          24 New York LLC                       $0.00                                                                               $0.00
King, Reginald
7226 Highland Rd.
Santa Fe, TX 77517                             7006     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                             $346.40                            $346.40
King, Robert
87 Molokai Court
San Ramon, CA 94582                           12961    9/14/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
King, Shannon
4451 Los Serranos Blvd.
Chino Hills, CA 91709                         16327    9/17/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
King, Steve
859 Ivy Trace
Ballwin, MO 63021                             26590    11/22/2020   24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
King, Susan W
3333 Hunnicutt Ln
Sacramento, CA 95821                          27233     1/8/2021    24 Hour Fitness Worldwide, Inc.           $234.00                                                                              $234.00


                                                                                      Page 807 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 367 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
King, William
4279 Ruby Ave
San Jose, CA 95135                            6206    8/31/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
King, Winnie
821 Country Estates Cir
Reno, NV 89511                                4482    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $63.45                                                                            $63.45
King, Zachary Aaron
1430 5th St. Apt. 510
Santa Monica, CA 90401                        1979    7/20/2020    24 Hour Fitness Worldwide, Inc.                 $88.18                                                                            $88.18
Kingman, Brittany
877 Island Ave #808
San Diego, CA 92101                           2507     8/3/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
kingsmill, john
4158 Conrad Drive
Spring Valley, CA 91977                      19291    9/25/2020    24 Hour Fitness Worldwide, Inc.             $586.43                                                                              $586.43
Kingston, Arnold
2680 East 19 street
Apt 2L
Brooklyn , NY 11235                          12120     9/9/2020       24 Hour Fitness USA, Inc.                $197.16                                                                              $197.16
Kinney, John
27411 Newporter Way
Laguna Niguel, CA 92677                      16311    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $46.34                                                                            $46.34
Kinney, Myra
1227 E. Carson St, #2
Carson, CA 90745                             21102    9/29/2020    24 Hour Fitness Worldwide, Inc.                            $2,838.00                                                           $2,838.00
Kinnings, Kathy
26106 Paseo Marbella
San Juan Capistrano, CA 92675                 8970     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Kinsella, Kathleen
4430 Upland Street
La Mesa, CA 91941                            27289    1/19/2021       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Kinser, Tiffany
5530 SE Gladstone St
Portland, OR 97206                           13726    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $38.99                                                                            $38.99
Kipper, Michael
8181 Noelle Dr.
Huntington Beach, Ca 92646                   10024     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $936.00                                                              $936.00
KIR Fairfax L.P.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                           24286    10/2/2020       24 Hour Fitness USA, Inc.            $418,978.45                                                      $338,659.21         $757,637.66
KIR Vista Balboa L.P.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                           24677    10/2/2020       24 Hour Fitness USA, Inc.            $437,501.75                                                      $391,457.94         $828,959.69
Kirch, David W.
6987 S. Riviera St
Aurora, CO 80016                              9537     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00

                                                                                     Page 808 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 368 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kirit, Manju, Raina, & Rupert Patel
83 Scepter Run
Sugar Land, TX 77498-2377                       3246    8/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kirk, Darren
11075 Cannonade Drive
Parker, CO 80138                                4057    8/28/2020       24 Hour Fitness USA, Inc.               $2,223.15                                                                           $2,223.15
Kirk, Darren
11075 Cannonade Drive
Parker, CO 80138                               18611    9/24/2020       24 Hour Fitness USA, Inc.               $1,717.92                                                                           $1,717.92
Kirk, Evan
11102 Melody Drive
Northglenn, CO 80234                            1876    7/20/2020    24 Hour Fitness Worldwide, Inc.                 $46.20                                                                            $46.20
Kirk, Gordon M
6582 E 135th Ave
Thornton, CO 80602                             18161    9/27/2020       24 Hour Fitness USA, Inc.                $167.88                                                                              $167.88
Kirk, Joseph J
715 N Coronado
Apt 3
Los Angeles, CA 90026                          26862    12/3/2020       24 Hour Fitness USA, Inc.                    $31.00                                                                            $31.00
Kirk, Rodney E.
15 Village Glen Court
Sacramento, CA 95823                            8607     9/4/2020    24 Hour Fitness Worldwide, Inc.            $5,550.00                                                                           $5,550.00
Kirkhart, Michael
427 N. Adams St.
Apt. 7
Glendale, CA 91206                             22691    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $117.00                            $117.00
Kirkpatrick, Carla
P.O. Box 91449
San Diego, CA 92169                            21707    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $36.74                                                                            $36.74
Kirkpatrick, Jason
2026 Gov Thomas Bladen Way
Apt 304
Annapolis, MD 21401                             237     6/30/2020    24 Hour Fitness Worldwide, Inc.                                               $51.99                                              $51.99
Kirkwood Missouri Fitness, LP
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street
Suite 1700
Los Angeles, CA 90071                          18069    9/25/2020       24 Hour Fitness USA, Inc.            $133,461.82                                                                          $133,461.82
Kirol, Agnieszka
3321 Palo Parkway, Unit 101
Boulder, CO 80301                               7014     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Kirschner, Sari
64 West Lake Shore Dr
Rockaway, NJ 07866                              1104     7/7/2020       24 Hour Fitness USA, Inc.                $525.00                                                                              $525.00
Kirshner, Michael C.
3 Victory Road
Montebello, NY 10901                           18203    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,847.82                                                                           $1,847.82




                                                                                       Page 809 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 369 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
KIRTLEY ROOFING & SHEET METAL, INC.
18902 HAMISH ROAD
TOMBALL, TX 77377                           25044    10/1/2020     24 Hour Fitness Worldwide, Inc.                                            $27,203.50                                          $27,203.50
Kirtley Roofing & Sheet Metal, LLC
18902 Hamish RD
Tomball, TX 77377                            671     6/29/2020     24 Hour Fitness Worldwide, Inc.                                            $27,203.50                                          $27,203.50
Kiser-Greenleaf, Cheryl
6503 Dutch John Circle
Richmond, TX 77469                          19971    9/30/2020     24 Hour Fitness Worldwide, Inc.              $294.02                                                                              $294.02
Kishimori, Theodore
98-1181 Kahapili Street
Aiea, HI 96701                               1031    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,920.21                                                                           $1,920.21
Kisseh, Tetteh
9700 Mountain Blvd #5
Oakland, CA 94605                            5327     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Kissell, Matthew
1474 Foxboro Drive 2
Millcreek, UT 84106                          1113     7/9/2020    24 Hour Fitness United States, Inc.          $1,728.00                                                                           $1,728.00
Kissler, Chie
6848 Zenobia St. Unit 8
Westminister, CO 80030                      20996    9/30/2020    24 Hour Fitness United States, Inc.              $69.00                                                                             $69.00
Kissler, William Flynn
6848 Zenobia St. Unit 8
Westminster, CO 80030                       21043    9/30/2020    24 Hour Fitness United States, Inc.              $86.02                                                                             $86.02
Kitami, JeCeka
1207 W Rundberg Ln #B
Austin, TX 78758                            13883    9/14/2020     24 Hour Fitness Worldwide, Inc.              $374.94                                                                              $374.94
Kitami, JeCeka
1207 W Rundberg Ln #B
Austin, TX 78758                            19148    9/23/2020     24 Hour Fitness Worldwide, Inc.              $374.94                                                                              $374.94
Kitamura, Ryuzo
6948 Tanglewood Road
San Diego, CA 92111                         19343    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kitaygorodskaya, Vera
525 Ocean Parkway
Apt 3B
Brooklyn, NY 11218                          21342    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $212.52                                                              $212.52
Kitazawa, Tomoyo
805 Bancroft Ave.
San Leandro, CA 94577                       22583    10/2/2020        24 Hour Fitness USA, Inc.                    $27.98                                                                             $27.98
Kitchell, Melissa
800 Berquist Drive
Ballwin, MO 63011                           20904    10/1/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Kitschker, Theodore B.
68-70 Jefferson Ave. Apt. 2
Dunellen, NJ 08812                           2871    7/29/2020     24 Hour Fitness Worldwide, Inc.              $541.60                                                                              $541.60
Kiyabu, Alycia
668-A Onehee Ave.
Kahului, HI 96732                           20692    10/1/2020        24 Hour Fitness USA, Inc.                                                  $239.16                                             $239.16


                                                                                       Page 810 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 370 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kizilbash, Zia
315 Blossom Terrace Ln.
Rosenberg, TX 77469                           14951    9/17/2020        24 Hour Fitness USA, Inc.                 $315.00                                                                              $315.00
Kizner, Evgeni
300 Longbrook Way
Apt 119
Pleasant Hill, CA 94523                       17210    9/22/2020          24 San Francisco LLC                    $958.00                                                                              $958.00
Klap, Maria
5715 Baltimore Dr Unit 87
La Mesa, CA 91942                              5893     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Klarfeld, Jordan
7150 Citrus Avenue
Winter Park, FL 32792                          6046    8/31/2020    24 Hour Fitness United States, Inc.              $86.00                                                                             $86.00
Klaric, Lesly
879 NW 99th Ave
Plantation, FL 33324                          22565    10/6/2020        24 Hour Fitness USA, Inc.                $1,631.76                                                                           $1,631.76
Klatch, Maurice
2642 Tuller Ave
El Cerrito, CA 94530                          25257    10/10/2020    24 Hour Fitness Worldwide, Inc.                  $4.04                                                                              $4.04
Klausner, Barbara
691 Salvatierra Street
Stanford, CA 94305                            11399    9/10/2020        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Klawonn, Elena
2816 N. Jefferson Str.
Arlington, VA 22207                           15623    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Klawonn, William
2816 N. Jefferson Str.
Arlington, VA 22207                           15612    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $98.68                                                                             $98.68
Klee, Marianne
10068 Meadowlark Ave
Fountain Valley , CA 92708                    20021    9/29/2020     24 Hour Fitness Worldwide, Inc.              $113.91                                                                              $113.91
Klee, Megan
4527 NE 14th Ave
Portland, OR 97211                            16751    9/21/2020     24 Hour Fitness Worldwide, Inc.              $234.95                                                                              $234.95
Klein Independent School District
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                             26388    11/12/2020       24 Hour Fitness USA, Inc.                                                $5,596.62                                           $5,596.62
Klein, Cami
38 East Gramercy Place
Glen Rock, NJ 07452                           24181    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Klein, Claudette
441 Adobe Place
Palo Alto, CA 94306                           15002    9/17/2020     24 Hour Fitness Worldwide, Inc.              $540.00                                                                              $540.00
Klein, Gary
1231 E 27th St
Brooklyn, NY 11210-4622                       26250    11/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Klein, Gerald & Diane
3583 Libby Court
West Palm Beach, FL 33406-4915                10475     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $859.98                                                              $859.98

                                                                                         Page 811 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 371 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Klein, Gittie
1231 E 27 St
Brooklyn, NY 11210-4622                      26249    11/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Klein, Joshua
1003 Del Rio Way
Moraga, CA 94556                             19533    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $805.71                                                              $805.71
Klein, Megan
1892 Junipero Ave
Signal Hill , CA 90755                       13200    9/12/2020    24 Hour Fitness Worldwide, Inc.             $568.75                                                                              $568.75
Klein, Sandra
P.O. Box 2288
Manhattan beach, CA 90267                    24545    10/6/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Klein, Timothy Paul
313 Mallard Ct.
Carmel, IN 46032                             20747    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kleiner, Ryan
7203 Mount Bloom Ct.
Las Vegas, NV 89113                           896     7/13/2020    24 Hour Fitness Worldwide, Inc.                 $43.54                                                                            $43.54
Kleinheinz, Katelyn
PO Box 5488
Pleasanton, CA 94566                         13629    9/15/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Klepa, Robert
2801 Oceanpark Blvd., Unit 238
Santa Monica, CA 90405                       15117    9/17/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Kleyhons, Yolanda
10353 Longmont Sr
Houston, TX 77042                             2361    7/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kleyhons, Yolanda
10353 Longmont Sr
Houston, TX 77042                            17016    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Klier, Daniel J.
c/o Cintia Hudon
609 Terrasse Magnan
Sainte-Therese, QB J7E4Z3
Canada                                       18904    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Kliewer, John
1507 N Elston Ave Apt 3
Chicago, IL 60642                            16918    9/21/2020    24 Hour Fitness Worldwide, Inc.             $143.97                                                                              $143.97
Klim, Bart W
401 Valley Road
River Edge, NJ 07661                         11120     9/9/2020    24 Hour Fitness Worldwide, Inc.             $104.50                                                                              $104.50
Klimenko, Elena
3730 Max Pl Apt 201
Boynton Beach, FL 33436                      10391     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.47                                                                            $99.47
Klimov, Nina
2580 OCEAN PRKWY APT 6M
BROOKLYN, NY 11235                            9858     9/7/2020       24 Hour Fitness USA, Inc.                    $85.58                                                                            $85.58
Kline, Aleksander
1005 Seaton Lane
Falls Church, VA 22046                        7368     9/3/2020    24 Hour Fitness Worldwide, Inc.             $665.80                                                                              $665.80

                                                                                     Page 812 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21    Page 372 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kline, Jeff
9392 Gateshead Dr
Huntington Beach , CA 92646                    1946    7/20/2020    24 Hour Fitness Worldwide, Inc.            $1,404.00                                                                           $1,404.00
Kline, Jeff
9392 Gateshead Drive
Huntington Beach, CA 92646                     1389    7/13/2020    24 Hour Fitness Worldwide, Inc.            $1,404.00                                                                           $1,404.00
Kline, Jeff
9392 Gateshead Drive
Huntington Beach, CA 92646                    19797    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,404.00                                                                           $1,404.00
Kline, Keith
223 Santa Clara Avenue
Redwood City, CA 94061-3406                    7618     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Kline, Rondalyn
14452 Holt Ave
Unit A
Tustin, CA 92780                              24566    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,108.00                                                                           $1,108.00
Kline, Rondalyn
14452 Holt Ave
Unit A
Tustin, CA 92780                              25005    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Kline, Shawn
Shawn Kline
1005 Seaton Lane
Falls Church, VA 22046                         7382     9/3/2020    24 Hour Fitness Worldwide, Inc.             $665.80                                                                              $665.80
Kliner, Mary
7204 Big Valley Court
Colorado Springs, CO 80919                     8543     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Klingen, Shannon
8629 Olmstead Terrace
North Richland Hills, TX 76180                19177    9/25/2020       24 Hour Fitness USA, Inc.                                 $56.00                            $56.00                            $112.00
Klinghoffer, David
11 Northway
Hartsdale, NY 10530                            6681     9/3/2020       24 Hour Fitness USA, Inc.                               $1,116.00                                                           $1,116.00
Klonowski, Steve
P.O. Box 2379
Wylie, TX                                     19877    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,008.00                                                                           $1,008.00
Kloor, Henry
P.O. Box 6551
Woodland Hills, CA 91365                      25342    10/12/2020   24 Hour Fitness Worldwide, Inc.                                                               $699.00                            $699.00
Kloor, Rayna Papali
P.O. Box 6551
Woodland Hills, CA 91365                      26497    11/17/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                            $0.00             $699.99
Klopovic , Nicole
6717 Risata Way
Elk Grove , CA 95758                          23992    10/2/2020       24 Hour Fitness USA, Inc.                $600.00         $360.00                                                              $960.00
Kloss, Linda
1843 Pilgrims Point Dr.
Friendswood, TX 77546-2326                    14955    9/17/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00




                                                                                      Page 813 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 373 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kluba, Kevin
521 Rush Drive APT#91
San Marcos, CA 92078                         10890     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $37.00                                                                             $37.00
Kluba, Marek
521 Rush Drive #91
San Marcos, CA 92078                         11568     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                             $42.00
Klueh, Kathy
3620 Devereaux Ct
Orlando, FL 32837                             4315    8/29/2020    24 Hour Fitness United States, Inc.           $252.60                                                                              $252.60
Klunder, Ann
4500 Cortland Dr
Corona del Mar, CA 92625                     23825    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,007.63                                                           $1,007.63
Knapke, Jamie
18201 E. Peakview Place
Aurora, CO 80016                             21734    10/1/2020        24 Hour Fitness USA, Inc.                    $17.83                                                                             $17.83
Knapke, Tammy
18201 E. Peakview Place
Aurora, CO 80016                             21545    10/1/2020        24 Hour Fitness USA, Inc.                    $30.00                                                                             $30.00
Knapp, Marilyn
5565 Preston Oaks Rd. #182
Dallas, TX 75254                             22316    9/30/2020        24 Hour Fitness USA, Inc.                 $107.17                                                                              $107.17
Knapp, Sookie
8225 Summer Place Drive
Austin, TX 78759                              4946    8/31/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Knapp, Stephen
14587 Shawnee Way
Manteca, CA 95336                             3018    8/10/2020        24 Hour Fitness USA, Inc.                 $288.35                                                                              $288.35
Kneass, Dewitt
512 Post Oak Road
Annapolis, MD 21401                          26725    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Kneass, Dewitt
512 Post Oak Road
Annapolis, MD 21401                          26849    12/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Kneis, Brian
8059 Chardonay Ct.
San Jose, CA 95135                            4577    8/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Kniest, James Frances
200 Newport Way SW
APT# 302
Issaquah, WA 98027                            3254    8/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Knight, Adrean
50 Meagan Place Apt. 5
Thousand Oaks, CA 91362                      19965    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $540.00                                                              $540.00
Knight, Andrew
2673 Toy Ln
San Jose, CA 95121                           23988    10/2/2020     24 Hour Fitness Worldwide, Inc.              $133.00                                                                              $133.00
Knight, Chris
5807 Ancient Oaks Dr
Atascocita, TX 77346                         10923     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00


                                                                                        Page 814 of 1763
                                                       Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 374 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Knight, Deborah
6804 Fisk Avenue
San Diego, CA 92122                         17588    9/23/2020       24 Hour Fitness USA, Inc.               $1,080.00                                                                           $1,080.00
Knight, Phuong
2673 Toy Ln
San Jose, CA 95121                          23892    10/2/2020    24 Hour Fitness Worldwide, Inc.             $233.00                                                                              $233.00
Knighton, Precious
3702 Glover Meadows Lane
Houston, TX 77047                            1706    7/16/2020    24 Hour Fitness Worldwide, Inc.                 $42.04                                                                            $42.04
Kniss, Jonathan
2618 Mill Lane
Fullerton, CA 92831                         19702    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Knochenhauer, Thomas John
812 Inspiration Lane
Escondido, CA 92025                         20521    9/30/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Knoedler, Adam
16645 SW Jordan Way
Portland, OR 97224                          14949    9/17/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Knowles, Andrea
205 Gregg Drive
Los Gatos, CA 95032                         20652    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Knowles, Anne Mary
8245 Carmencita Avenue
Sacramento, CA 95829                        19700    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $249.99                                                              $249.99
Knowles, David C.
8245 Carmencita Avenue
Sacramento, CA 95829                        19618    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $499.98                                                              $499.98
Knowlson, Daniel
4628 via Mariano
Newbury Park , CA 91320                     16222    9/22/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Knox , Joshua
10438 Cedar Dr
Santa Fe Spring , CA 90670                   6259     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Knox, Frankie L
21831 Trailwood Manor Lane
Katy, TX 77449                              12153    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $179.63                                                              $179.63
Knox, Shera
21831 Trailwood Manor Lane
Katy, TX 77449                              12534    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $179.63                                                              $179.63
Knoxson, Arias
11341 31st ave. North
Texas City, TX 77591                         1130     7/9/2020    24 Hour Fitness Worldwide, Inc.                 $68.18                                                                            $68.18
Knuckles, Jamie
1539 N Laurel Ave Apt 103
Los Angeles, CA 90046                       11934    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Knudson, Meghan
322 Wood St
Wheaton, IL 60187                            1232    7/10/2020    24 Hour Fitness Worldwide, Inc.                            $5,500.00                                                           $5,500.00




                                                                                    Page 815 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 375 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Knudson, Meghan
322 Wood St
Wheaton, IL 60187                            24876    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $3,200.00                                                           $3,200.00
Knue, Michael N.
925 14th St. Apt 28
Santa Monica, CA 90403                       12742    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $375.00                                                              $375.00
Knyszek, Julie D
514 East 500 South, Apartment B
Salt Lake City, UT 84102                      7982     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $36.95                                                                             $36.95
Ko, Andrew
134 Beechmont
Irvine, CA 92620                             20722    10/2/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Ko, Esther
1232 Jasmine Walk
Torrance, CA 90502                            9715     9/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Ko, Kelly
742 Albanese Cir
San Jose, CA 95111                           15406    9/18/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ko, Mi Hwa
350 S. Via El Modena #4
Orange, CA 92869                             24610    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $69.43                                                                             $69.43
Ko, Myunghee
430 Lewers St
5F
Honolulu, HI 96815                            6567     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ko, Sandy
10 Bethel Ct
Sacramento, CA 95831                         10398     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ko, Sang Hwan
627 Lisa Way
Campbell, CA 95008                           20090    9/29/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Ko, Wai Son
835 Cane Palm Ct
San Jose, CA 95133                           23874    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $83.33                                                                             $83.33
Ko, Yunjung
6633 Via San Blas
Pleasanton, CA 94566                         13965    9/14/2020     24 Hour Fitness Worldwide, Inc.                                               $349.99                                             $349.99
Koay, Wen Xian
600 William St, Apt 348
Oakland, CA 94612                             5570    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kobayashi, Cassandra
2201 N Eastwood Ave
Santa Ana, CA 92705                          23117    10/2/2020        24 Hour Fitness USA, Inc.                 $320.82                                                                              $320.82
Koberda, Paula A
6611 NE 182nd ST
Unit F105
Kenmore, WA 98028                            17096    9/22/2020    24 Hour Fitness United States, Inc.           $155.07                                                                              $155.07
Kobus, Lonnie
PO Box 3474
Jurupa Valley, CA 92519                       3940    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00

                                                                                        Page 816 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 376 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kobzeff, Bette
63 West Yale Loop
Irvine, CA 92604                              11845    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Koch, Joyce
1166 Banyan Way
Pacifico , CA 94044                            3466    8/24/2020       24 Hour Fitness USA, Inc.                $183.00                                                                              $183.00
Koch, Matt
21901 Burbank Blvd, Unit 166
Woodland Hills, CA 91367                       9692     9/7/2020    24 Hour Fitness Worldwide, Inc.             $475.90                                                                              $475.90
Kochav, Miriam
6342 Tampa Avenue
Tarzana, CA 91335                              8783     9/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Kochhar, Divya
1252 Columbus Dr
Milpitas, CA 95035                            10098     9/8/2020       24 Hour Fitness USA, Inc.                $888.00                                                                              $888.00
Kochie, Maria
6 Pelham Drive
Brentwood, NY 11717                           10703     9/9/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Kochovski, Daniel
501 Taylor Ave
South Hackensack, NJ 07606                    11375     9/9/2020       24 Hour Fitness USA, Inc.                $261.50                                                                              $261.50
Koclanes, Ann P
3101 South High Street
Englewood, CO 80113                           24343    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
Koclanes, Illona
3101 South High Street
Englewood, CO 80113                           24094    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ko-Dalzell, Jessica
21213 SE 40th PL
Sammamish, WA 98075                           27303    1/23/2021       24 Hour Fitness USA, Inc.               $1,973.40                                                                           $1,973.40
Koder, Judith
3946 S Walker Haven Circle
Holladay, UT 84124                            23603    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Kodosky, Jennifer
2739 NE Magnolia St
Issaquah, WA 98029                            26938    12/8/2020    24 Hour Fitness Worldwide, Inc.             $976.67                                                                              $976.67
Koechli, Cecile
                                               216     6/30/2020    24 Hour Fitness Worldwide, Inc.                             $280.00                                                              $280.00
Koehler, William
30535 122nd Ave SE
Auburn, WA 98092                              12992    9/12/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Koen, Bella
2245 E 19 Street APT 2C
Brooklyn, NY 11229                             252     6/23/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Koenig, Michael
2917 Castle Creek Dr
Little Elm, TX 75068                          24836    10/7/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Koenig, Sarah
3459 Paseo De Alicia, Unit 19
Oceanside, CA 92056                           19441    9/29/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00

                                                                                      Page 817 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 377 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Koepsell, David
54 Regato
Rancho Santa Margarita, CA 92688             15259    9/18/2020     24 Hour Fitness Worldwide, Inc.              $358.33                                                                              $358.33
Koessel, Kassandra
5823 Alameda Ave
Richmond, CA 94804                           21832    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Koessel, Konrad
5823 Alameda Ave
Apt C
Richmond, CA 94804                           20167    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
KOESTER, JINEANE
640 WILLAMETTE ST
OREGON CITY, OR 97045-2727                    9763     9/6/2020        24 Hour Fitness USA, Inc.                 $177.95                                                                              $177.95
Kofa, George
4274 S. Fundy Way
Aurora, CO 80013                             25589    10/13/2020    24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Kogan, Galina
5 Woodrise Court
East Northport, NY 11731                     10302     9/8/2020            24 New York LLC                          $60.00                                                                             $60.00
Kogan, Igor
5 Woodrise Court
East Northport, NY 11731                     10383     9/8/2020            24 New York LLC                          $60.00                                                                             $60.00
Kogan, Sherri
1650 Ocean Parkway, Apt. 5E
Brooklyn, NY 11223                           25401    10/13/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Koguciuk, Ewa
1271 Ash Tree Cv.
Casselberry, FL 32707                        19709    9/28/2020        24 Hour Fitness USA, Inc.                    $89.86                                                                             $89.86
Kohl Jr, Richard D
5682 Portage Lake Ct
Las Vegas, NV 89130                           4186    8/27/2020    24 Hour Fitness United States, Inc.                                                             $163.00                            $163.00
Kohl, Tessa
6463 S. Tresa Drive
Taylorsville, Utah 84129                     16781    9/21/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Kohler, Joanne
14 Argow Place
Nanuet, NY 10954                              3039    8/10/2020        24 Hour Fitness USA, Inc.                    $59.99                                                                             $59.99
Kohler, Paige
4737 34th Street Unit 19
San Diego, CA 92116                          16372    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $38.15                                                                             $38.15
Kohn, Shaun A
7405 SW Cedarcrest
Tigard, OR 97223                              2489    7/30/2020    24 Hour Fitness United States, Inc.              $78.00                                                                             $78.00
Kohuth, Jacob
4844 S Himalaya Ct
Aurora, CO 80015                              2129    7/31/2020     24 Hour Fitness Worldwide, Inc.              $972.00                                                                              $972.00
Koiro, Sandi
3700 Jay Street
Wheat Ridge, CO 80033                         2929    8/17/2020        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96


                                                                                        Page 818 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 378 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Koizumi, Noriko
1100 Gough St Apt16E
San Francisco, CA 94109                        15440    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Koko Marina Holdings, LLC
c/o Sofos Realty Corporation
600 Kapiolani Blvd., Suite 200
Honolulu, HI 96813                             18079    9/25/2020       24 Hour Fitness USA, Inc.            $280,638.50                                                                          $280,638.50
Koko Marina Holdings, LLC
c/o Sofos Realty Corporation
600 Kapiolani Blvd., Suite 200
Honolulu, HI 96813                             22149    9/30/2020       24 Hour Fitness USA, Inc.            $280,638.50                                                                          $280,638.50
Kokozos, Michael
19 Amherst Court
Wayne, NJ 07470                                 7474     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $85.80                                                                            $85.80
Kolano, Brandon
1155 SW 120th Way
Davie, FL 33325                                 5800     9/2/2020    24 Hour Fitness Worldwide, Inc.             $864.00                                                                              $864.00
Kolber, Rebecca
2254 Lisa Lane
Pleasant Hill, CA 94523                        22195    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $51.00                                                                            $51.00
Kolesnik , Natalia
712 La Grande Blvd
Puyallup, WA 98373                             23304    10/2/2020    24 Hour Fitness Worldwide, Inc.             $141.43                                                                              $141.43
Kolesnik, Natalia
712 La Grande Blvd
Puyallup, WA 98373                             23240    10/2/2020    24 Hour Fitness Worldwide, Inc.             $141.43                                                                              $141.43
Kolesnik, Vladimir
PO BOX 1672
Woodinville, WA 98072                          12484    9/12/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Kolesnik, Vladimir
PO Box 1672
Woodinville, WA 98072                          13148    9/12/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Kolesnik, Yelena
PO BOX 1672
Woodinville , WA 98072                         13068    9/12/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Kolibas, John
91 Longfellow Drive
Colonia, NJ 07067                               7418     9/3/2020    24 Hour Fitness Worldwide, Inc.             $654.27                                                                              $654.27
Kollengode, Nathan R.
16306 Alpine Pl
La Mirada, CA 90638                            19256    9/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Kollengode, Saras
16306 Apline PL
La Mirada, CA 90638-6528                       20469    9/30/2020       24 Hour Fitness USA, Inc.                                $429.99                                                              $429.99
Koller, Allison
3012 Kittrick Dr.
Los Alamitos, CA 90720                          6465     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kollmann, Terese
7082 SW 156th Ave.
Beaverton, OR 97007                            18645    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $52.40                                                                            $52.40

                                                                                       Page 819 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 379 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Koltun, Lisa B
97 Brookfield Dr
Moraga, CA 94556                             14208    9/15/2020     24 Hour Fitness Worldwide, Inc.              $416.96                                                                              $416.96
Komarinets, Mark
15945 Pasture Way
Oregon City, OR 97045                         871      7/7/2020     24 Hour Fitness Worldwide, Inc.              $138.17         $500.00                                                              $638.17
Komasa, Jessica
4460 Narragansett Ave
San Diego, CA 92107                          23640    10/7/2020    24 Hour Fitness United States, Inc.           $728.00                                                                              $728.00
Komatsu, Tomo
4882 Phelan Ave.
Fremont, CA 94538                             7675     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $649.99                                                              $649.99
Komatsubara, Kerry
20 Mamalahoa Place
Honolulu, HI 96817                            5846    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Komin, Frank E.
6961 Derby Circle
Huntington Beach, CA 92648                     20     6/26/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Komorniczak, Paul
2358 Francico St
San Francisco, CA 94123                       3863    8/28/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Komorniczak, Peter
2358 Francisco St
San Francisco, CA 94123                      11599     9/9/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Komorous, Scott
10875 Kimball Place
Tustin, CA 92782                             26067    10/29/2020       24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Kompella, Ramana
10691 Minette Place
Cupertino, CA 95014                          25370    10/13/2020       24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
Kon, Darissa
1747 s. barrington ave. #104
Los Angeles, CA 90025                         9947     9/7/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Kon, Masami
7208 Occidental Road
Plano, TX 75025                              12773    9/13/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Kondakindi, Mahipal
36163 Fremont Blvd, Apt#143
Fremont, CA 94536                            27319    1/26/2021        24 Hour Fitness USA, Inc.                    $53.98                                                                             $53.98
Kondo, Masayo
7152 Amber Dawn Ct.
Las Vegas, NV 89166                           5376    8/30/2020        24 Hour Fitness USA, Inc.                 $304.57                                                                              $304.57
KONE, Inc.
Nilan Johnson Lewis PA
Gregory Bromen
250 Marquette Ave. South, Suite 800
Minneapolis, MN 55401                        21652    10/1/2020        24 Hour Fitness USA, Inc.             $144,267.94                       $19,399.52                                         $163,667.46
KONG, BRIAN
5124 MORNING GLORY CT
CHINO HILLS, CA 91709                         1236    7/10/2020     24 Hour Fitness Worldwide, Inc.              $175.96                                                                              $175.96

                                                                                        Page 820 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 380 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Kong, David
18010 Hidden View Place
Castro Valley, CA 94546                        24870    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Kong, Derek
1369a 26th avenue
San Francisco, CA 94122                        12820    9/13/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Kong, Emily
527 Chalda Way
Moraga, CA 94556                               11100     9/9/2020     24 Hour Fitness Worldwide, Inc.              $568.00                                                                              $568.00
Kong, Judy
2509 Leona Place
Pleasanton, CA 94566                           14795    9/16/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Kong, Nancy
6132 Encinita Avenue
Temple City, CA 91780                          25810    10/21/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Kong, Rita
307 Paramount Dr.
Millbrae, CA 94030                             20698    9/30/2020     24 Hour Fitness Worldwide, Inc.              $495.82                                                                              $495.82
Kong, Sophia
3831 Gibbons Pkwy
Carmichael, CA 95608                           14630    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Kong, Wanchi
5432 Milgray Ct
Carmichael, CA 95608                           11026     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Kongar, Erusha
6251 Grand Oak Way
San Jose, CA 95135                             10064     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.12                                                                             $49.12
Kongara, Sunaina
6251 Grand Oak Way
San Jose, CA 95135                             23786    10/2/2020     24 Hour Fitness Worldwide, Inc.              $285.00                                                                              $285.00
Koniuch, Kevin
160 Sunset Street
Dumont, NJ 07628                               16919    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $93.80                                                                             $93.80
Konkoski, Kyle
216 West Lost Colony Drive
Nags Head, NC 27959                            14346    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Konofalski, Shaylie Krystyna
11025 NE 96th St
Kirkland, WA 98033                             15560    9/19/2020        24 Hour Fitness USA, Inc.                 $783.20                                                                              $783.20
Konoian, Anastasia A.
610 S. Petunia St.
La Habra, CA 90631                             19028    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Konoian, Anastasia
610 S. Petunia Street
La Habra, CA 90631                             16645    9/21/2020     24 Hour Fitness Worldwide, Inc.             $8,500.00                                                                           $8,500.00
Konopka, Robert
520 bayvie dr
toms river, NJ 08753                           10850     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                          Page 821 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 381 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Konopko, Aaron
3112 SW 174th Ave
Beaverton, OR 97003                            7025     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Konovalov, Paul
4592 Oceanridge Drive
Huntington Beach, CA 92649                    24000    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Konyndyk, Pete
22518 Country Cove Lane
Katy, Texas 777494                             6292     9/1/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Konzelman, Jon
12630 Westmere Drive
Houston, TX 77077                             10606     9/8/2020    24 Hour Fitness Worldwide, Inc.             $106.65                                                                              $106.65
Koo, Ja Kyung
923 Terrace Ln W Unit 6
Diamond Bar, CA 91765                          6684     9/1/2020       24 Hour Fitness USA, Inc.                $210.00                                                                              $210.00
Koo, Joey
701 S. Amstutz Ave
Anaheim, CA 92802                              4863    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Koon, Jennifer
412 N. Janss Street
Anaheim, CA 92805                             12787    9/13/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Koopal, Erik
13471 SW 8th St
Davie, FL 33325                               13934    9/16/2020    24 Hour Fitness Worldwide, Inc.                                                               $190.41                            $190.41
Kopinsky, Brian
5405 E. 2nd Avenue
Denver, CO 80220                               4885     9/1/2020    24 Hour Fitness Worldwide, Inc.             $599.87                                                                              $599.87
Koreie, Sheena
17092 Escalon Drive
Encino, CA 91436                              20831    10/1/2020    24 Hour Fitness Worldwide, Inc.             $383.99                                                                              $383.99
KORKALI, MERT
5860 Tortuga Common
Livermore, CA 94551                            6239    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Korman, Teresa
2517 Vanderbilt Lane #C
Redondo Beach, CA 90278                       17441    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Korn Ferry (US)
Samantha Goodman
1900 Avenue of the Stars Suite 2600
Los Angeles, CA 90067                         13596    9/13/2020       24 Hour Fitness USA, Inc.             $10,299.97                                                                           $10,299.97
Kornblith, Marcia
5338 Lewis Road
Agoura Hills, CA 91301                         9433     9/6/2020       24 Hour Fitness USA, Inc.                $197.94                                                                              $197.94
Koroman, Nikola
1121 Stardust Way
Milpitas, CA 95035                            14726    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Korrol, Gregg
45 Falmouth Street apt 2B
Brooklyn, NY 11235                             3224    8/21/2020    24 Hour Fitness Worldwide, Inc.            $1,680.00                                                                           $1,680.00


                                                                                      Page 822 of 1763
                                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 382 of 441


                                                                                                        Claim Register
                                                                                                     In re RS FIT NW LLC
                                                                                                     Case No. 20-11568

                                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                                           Amount                                           Amount           Amount
Korson, Dean
5210 Kingship Court
Katy, TX 77493                                             12832    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $72.08                                                                             $72.08
Korsunsky, Alla
414 Ave N Apt 4B
Brooklyn, NY 11230                                         21306    9/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Kos, Mark F.
3276 Continental Dr. S.E
Turner, OR 97392                                           25687    10/16/2020    24 Hour Fitness Worldwide, Inc.             $2,066.00                                                                           $2,066.00
Kosaka, Midori
8296 Echo Dell Road
San Diego, CA 92119                                         6455     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kosanke, Ardeth
425 Emerson Street
Chula Vista, CA 91911                                       1271    7/11/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Kosanke, Ardeth
425 Emerson Street
Chula Vista, CA 91911                                      25492    10/13/2020    24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Koscinski, Virginia
3909 Onawa Court
Antelope, CA 95843                                          9594     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Kosenko, Olga
13 Snowapple
Irvine, CA 92614                                           10073     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Kosiba, Pamela
879 Kearney St
Denver, CO 80220-4523                                      14268    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,104.00                                                                           $1,104.00
Kositch Enterprises, Inc. DBA: Mission Electric Company
5700 Boscell Common
Fremont, CA 94538                                          25468    10/13/2020    24 Hour Fitness Worldwide, Inc.             $6,305.74                                                                           $6,305.74
Koski, Jennie
6403 Firefly Drive
San Jose, CA 95120                                          3942    8/27/2020        24 Hour Fitness USA, Inc.                                  $56.74                                                               $56.74
Koslyn, Pamela
5757 Wilshire Blvd
Penthouse 20
Los Angeles, CA 90036                                       4438    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00
Kosmalski, Linda
212 E Ave I
San Manuel, AZ 85631                                       27373     2/5/2021    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Kossow, Mikenna
Hogue & Belong
Jeffrey Hogue
170 Laurel Street
San Diego, CA 92101                                        27127    12/18/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                                         1770    7/17/2020     24 Hour Fitness Worldwide, Inc.          $1,000,000.00                                                                      $1,000,000.00

                                                                                                      Page 823 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 383 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                          1912    7/20/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
Kossow, Mikenna
Jeffrey Hogue, Esq.
Hogue & Belong
170 Laurel Street
San Diego, CA 92101                         27118    12/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kostrinsky, Jill
12460 Woodhall Way
Tustin, CA 92782                            23803    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $40.14                                                                             $40.14
Kostrinsky, Robert
12460 Woodhall Way
Tustin, CA 92782                            24620    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Kostrinsky, Robert
12460 Woodhall Way
Tustin, CA 92782                            24799    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Kotani, Kei
92-800 Welo St
Kapolei, HI 96707                            5459     9/1/2020        24 Hour Fitness USA, Inc.                  $628.26                                                                             $628.26
Kotchan, David
2127 N 185th Street
Shoreline, WA 98133                         14225    9/15/2020    24 Hour Fitness United States, Inc.            $389.99                                                                             $389.99
Kotez, Whitney
21 Radiance Lane
Rancho Santa Margarita, CA 92688             2394     8/3/2020     24 Hour Fitness Worldwide, Inc.               $127.67                                                                             $127.67
KOTHA, AKTHER
7110 LA JOLLA SCENIC DRIVE SOUTH
LA JOLLA, CA 92037                           863      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,050.00                                                                           $1,050.00
KOTHA, AKTHER
7110 LAJOLLA SCENIC DRIVE SOUTH
LA JOLLA, CA 92037                          12108    9/11/2020     24 Hour Fitness Worldwide, Inc.               $499.98                                                                             $499.98
Kotha, Akther
7110 Lajolla Scenic Drive South
La Jolla, CA 92037                          26164    11/2/2020     24 Hour Fitness Worldwide, Inc.               $499.98                                                                             $499.98
Kotikian, Armond
271 Starlane Dr
La Canada, CA 91011                          4262    8/28/2020     24 Hour Fitness Worldwide, Inc.               $900.00                                                                             $900.00
Kotliar, Ilana
320 E 53rd St
Apt 7E
New York, NY 10022                          10149     9/8/2020     24 Hour Fitness Worldwide, Inc.               $378.70                                                                             $378.70
Kotliar, Ilana
320 E 53rd St, Apt 7E
New York, NY 10022                           9634     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kotliar, Oksana
87 Halsey Rd
Parsippany, NJ 07054                         1465    7/13/2020        24 Hour Fitness USA, Inc.                    $98.08                                                                             $98.08

                                                                                       Page 824 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 384 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kotliar, Oksana
87 Halsey Road
Parsippany, NJ 07054                           9846     9/6/2020        24 Hour Fitness USA, Inc.                    $98.08                                                                             $98.08
Kotsakis, Francesca
89 S.Cliff Rd
Colonia, NJ 07067                             16978    9/21/2020     24 Hour Fitness Worldwide, Inc.              $616.00                                                                              $616.00
Kottapalli, Pravin
                                              25896    10/24/2020 24 Hour Fitness United States, Inc.             $370.00                                                                              $370.00
Kottman, Cassandra
5005 Twilight Canyon Rd. Unit H
Yorba Linda, CA 92887                          5088    8/31/2020     24 Hour Fitness Worldwide, Inc.              $336.70                                                                              $336.70
Kotwal, Sujit
11528 Rock Spring Court
Cupertino, CA 95014                           17364    9/24/2020    24 Hour Fitness United States, Inc.          $5,343.99                                                                           $5,343.99
Kouba, Jeff
26381 Las Alturas Ave
Laguna Hills, CA 92653                        17883    9/25/2020        24 Hour Fitness USA, Inc.                                $1,548.00                                                           $1,548.00
Kouch, Kimleng
11602 Offley Ave
Norwalk, CA 90650                              2698    8/12/2020     24 Hour Fitness Worldwide, Inc.                              $650.00          $650.00          $650.00                          $1,950.00
Kouch, Kimleng
11602 Offley Ave
Norwalk, CA 90650                             25722    10/19/2020    24 Hour Fitness Worldwide, Inc.                              $650.00          $650.00          $650.00                          $1,950.00
Kouchi, Jeffrey Leland
117 Stone Pine Lane
San Ramon, CA 94583                           13944    9/16/2020        24 Hour Fitness USA, Inc.                $1,400.00                                                                           $1,400.00
Kouchi, Jeffrey Leland
117 Stone Pine Lane
San Ramon, CA 94583                           14488    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Kouhpaenejad, Ahmed
765 South Canyon Mist Lane
Anaheim Hills, CA 92808                        4689    8/29/2020          24 San Francisco LLC                       $63.98                                                                             $63.98
Kouladjian , Nevear
5160 Sky Ridge Dr
Glendale, CA 91214                            16091    9/17/2020        24 Hour Fitness USA, Inc.                 $140.52                                                                              $140.52
Kouladjian, Arshak
5160 Sky Ridge Dr.
Glendale, CA 91214                            16184    9/17/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
Koulikova, Ioulia
38 Chester Cir
Los Altos, CA 94022                           25960    10/27/2020 24 Hour Fitness United States, Inc.                $73.98                                                                             $73.98
Koumjian, Michael
106 Hill Street Apt 9
Stoneham, MA 02180                            26800    11/30/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kourd, Nizar
3580 Sunset Lane #113
San Ysidro, CA 92173                           9965     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Koutsaftes, Timothy
26 North Grant Ave
Colonia, NJ 07067                             18874    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00

                                                                                         Page 825 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 385 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Kovach, Victoria
28524 Applewood Lane
Castaic, CA 91384                            20799    10/1/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Kowal, Nicole
2503 Rainflower Meadow Ln
Katy, TX 77494                                2616    8/11/2020    24 Hour Fitness Worldwide, Inc.                          $1,834.84                                                           $1,834.84
Kowal, Paul
2503 Rainflower Meadow Lane
Katy, TX 77494                                2198    8/11/2020    24 Hour Fitness Worldwide, Inc.                          $1,769.31                                                           $1,769.31
Kowalinski, Chris
42593 Meade Circle
Temecula, CA 92592                            388     6/25/2020    24 Hour Fitness Worldwide, Inc.              $83.13                                                                             $83.13
Kowalinski, Sasha
42593 Meade Circle
Temecula, CA 92592                            387     6/25/2020    24 Hour Fitness Worldwide, Inc.           $322.56                                                                              $322.56
Kowsari, Sharareh
15 Buckthorn #169
Rancho Santa Margarita, CA 92688              4459    8/28/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Koyaanisqatsai, Minoosh
3730 SE Lafayette Court
Portland,, OR 97202                          11904    9/10/2020    24 Hour Fitness Worldwide, Inc.           $971.88                                                                              $971.88
Kozak, Thomas
7056 Del Cerro Blvd.
San Diego, CA 92120                           7353     9/3/2020    24 Hour Fitness Worldwide, Inc.           $840.00                                                                              $840.00
Kozel, Mathilda
32023 Kingspark Ct
Westlake Village, CA 91361                    3631    8/28/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
Koziol, John Daniel
4430 SE 47th Avenue
Portland, OR 97206                            5129    8/31/2020    24 Hour Fitness Worldwide, Inc.           $288.98                                                                              $288.98
Kozlova, Ekaterina
1422 N Curson Avenue Apt 19
Los Angeles, CA 90046                        27007    12/10/2020   24 Hour Fitness Worldwide, Inc.           $175.46                                                                              $175.46
Kozlovski, Kristina
1245 Avenue X, Apt. 4D
Brooklyn, NY 11235                           25389    10/13/2020   24 Hour Fitness Worldwide, Inc.          $1,929.96                                                                           $1,929.96
Kozuma, Brian
38317 Logan Drive
Fremont, CA 94536                            11407    9/10/2020    24 Hour Fitness Worldwide, Inc.           $699.84                                                                              $699.84
Kracht, Jeffrey
1283 Valley Road
#5
Upper Montclair, NJ 07043-2117                4124    8/28/2020    24 Hour Fitness Worldwide, Inc.              $59.00                                                                             $59.00
Kraemer, Jeff
12105 SW Tremont Street
Portland, OR 97225                           21268    10/4/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Krajecki, Gary
5080 Healey Drive
Smyrna, GA 30082                              6061     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $102.70                            $102.70


                                                                                     Page 826 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 386 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kralick, Christopher
1031 Kings Road
Newport Beach, CA 92663                       4142    8/28/2020    24 Hour Fitness United States, Inc.           $751.19                                                                              $751.19
Kramer, Edward
26027 158th Ave SE
Covington, WA 98042                           945      7/8/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Kramer, Edward
26027 158th Ave SE
Covington, WA 98042                          24295    9/30/2020     24 Hour Fitness Worldwide, Inc.              $279.00                                                                              $279.00
Kramer, Kathryn
PO Box 891331
Temecula, CA 92589                            1842    7/19/2020        24 Hour Fitness USA, Inc.                                                                    $99.00                             $99.00
Kramer, Mark
2136 SE Madison
Portland, OR 97214                           12067    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kramlich, David E.
1113 Los Palos Ct.
Pittsburg, CA 94565                           1902    7/20/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Krantz, Nathan
33712 Calle Miramar
San Juan Capistrano, CA 92675                16739    9/21/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Kranz, David
21906 Great Creek Lane
Katy, TX 77450                               13656    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $47.73                                                                             $47.73
Kras, Lyuda
7610 Auburn Blvd. # 3
Citrus Heights, CA 95610                     25919    10/24/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Krasnick, Jean
514 N Pageant Drive Unit C
Orange, CA 92869                             25322    10/13/2020    24 Hour Fitness Worldwide, Inc.                 $68.18                                                                             $68.18
Krasnoprov, Vladislav
7610 Auburn Blvd. # 3
Citrus Heights, CA 95610                     27242    1/11/2021     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Kratville, Michael B.
2508 South 48th St.
Omaha, NE 68106                              14506    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Kraus, Lawrence
10183 Edgemont Ranch Ln
Colorado Springs, CO 80924                    5054    8/31/2020     24 Hour Fitness Worldwide, Inc.              $138.00                                                                              $138.00
Krause, Alicia
2056 Flintcrest Drive
San Jose, CA 95148                            9274     9/6/2020     24 Hour Fitness Worldwide, Inc.              $291.66                                                                              $291.66
Krause, Cynthia
241 Calle Miramar
Redondo Beach, CA 90277                       7339     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Krause, Deanna
42019 Southern Hills Dr.
Temecula, CA 92591                           24569    10/2/2020    24 Hour Fitness United States, Inc.          $1,400.00                                                                           $1,400.00




                                                                                        Page 827 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 387 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Krause, James
241 Calle Miramar
Redondo Beach, CA 90277                       6295     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Krause, Kevin
253 Via Socorro
San Clemente, CA 92672                        5959     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Krause, Natalie
1110 Husky St #3
Kalispell, MT 59901                           2477    7/30/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Krause, Natalie
1110 Husky St #3
Kalispell, MT 59901                          19228    9/25/2020       24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Krauser, Jennifer
15034 E. Crestridge Drive
Centennial, CO 80015                          1475    7/24/2020    24 Hour Fitness Worldwide, Inc.             $364.25                                                                              $364.25
Kravchuk, Julia
11677 Via Montana
Fontana, CA 92337                             9457     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kravchuk, Lyudmila
1036 Elmwood Court
El Dorado Hills, CA 95762                    25303    10/12/2020   24 Hour Fitness Worldwide, Inc.          $10,500.00                                                                           $10,500.00
Kravchuk, Oleg
1036 Elmwood Court
El Dorado Hills, CA 95762                    25295    10/12/2020   24 Hour Fitness Worldwide, Inc.          $15,200.00                                                                           $15,200.00
Kravchuk, Yuriy
11677 Via Montana
Fontana, CA 92337                             8730     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Kravitz, Bradley
324 Singing Brook Cir
Santa Rosa, CA 95409                          2663     8/4/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Kravtsova, Natalya
1731 Dahill Road Apt 3F
Brooklyn, NY 11223-1709                      18812    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,799.98                                                                           $1,799.98
Krayna, Debora O
1136 Purdue Dr.
Longmont, CO 80503                           20569    9/30/2020       24 Hour Fitness USA, Inc.                $800.00                                                                              $800.00
Krebs, Laura
4138 Arbor Vitae Drive
San Diego, CA 92105                           1694    7/15/2020       24 Hour Fitness USA, Inc.                $817.41                                                                              $817.41
Kreck, Joe T
9735 CR 2432
Terrell, TX 75160                            12588    9/11/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Krell, Adam
7429 Solano St.
Carlsbad, CA 92009                           27447     3/1/2021    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Krell, Maura
168 Parkside Dr
Simi Valley, CA 93065                         3434    8/27/2020    24 Hour Fitness Worldwide, Inc.             $130.00                                                                              $130.00




                                                                                     Page 828 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 388 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Krentz, Donna
1232 South Lincoln Street
Denver, CO 80210                              369     6/24/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Krentz, Donna
1232 South Lincoln Street
Denver, CO 80210                              981     6/29/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Kreofsky, Laura
133 NW 18th Avenue #8
Portland, OR 97209                           14832    9/16/2020    24 Hour Fitness Worldwide, Inc.            $1,600.00                                                                           $1,600.00
Krepps, Ronald
17619 Fragrant Rose Court
Cypress, TX 77429                             3194    8/20/2020    24 Hour Fitness Worldwide, Inc.                 $35.80                                                                            $35.80
Kress, Lucas
13813 Big Sky Dr E
Bonney Lake, WA 98391                         2590    7/31/2020       24 Hour Fitness USA, Inc.               $2,142.80                                                                           $2,142.80
Kress, Mosheh
948 Selby Ln
San Jose, CA 95127                           11834    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kress, Sun
948 Selby Ln
San Jose, CA 95127                           11402    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kretchmer, Orna
40521 Ambar Place
Fremont, CA 94539                            27433    2/23/2021       24 Hour Fitness USA, Inc.                $168.00                                                                              $168.00
Kreutzer, Dianne
15337 E Temple Place
Aurora, CO 80015                              1041     7/9/2020    24 Hour Fitness Worldwide, Inc.                              $33.10            $0.00           $33.10                             $66.20
Kriak, Showa
2326 184th PL SE
Bothell, WA 98012                            20838    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $65.54                                                                            $65.54
Krichevsky, Natasha
8231 Smith Farm Ct.
Fair Oaks, CA 95628                          14649    9/16/2020    24 Hour Fitness Worldwide, Inc.             $975.00                                                                              $975.00
Krieger, Jeffrey
90 Day Street H-19
Clifton, NJ 07011                            17075    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $76.77                                                                            $76.77
Kring, Erich J.
23310 Marigold Ave Unit U-103
Torrance, CA 90502-2761                      12383    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $23.99                                                                            $23.99
Krisan, Qiao
38573 Lion Way
Palmdale, CA 93551                            9581     9/7/2020     24 Hour Fitness Holdings LLC               $829.00                                                                              $829.00
Krishna, Nithya
40857 Sundale Dr
Fremont, CA 94538                            19606    9/28/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Krishna, Vikram
12025 Richmond Ave
Apt 8208
Houston, TX 77082                             2131    7/24/2020       24 Hour Fitness USA, Inc.                    $35.79                                                                            $35.79


                                                                                     Page 829 of 1763
                                                       Case 20-11568-KBO          Doc 72-1     Filed 04/19/21     Page 389 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Krishnakumar, Arvind
34584 Falls Ter
Fremont, CA 94555                           13525    9/13/2020     24 Hour Fitness Worldwide, Inc.            $358.33                                                                              $358.33
Krishnamoorthy, Giri
3139 SW Mitchell Court
Portland, OR 97239                           645      7/6/2020     24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Krishnamurthy, K.S.
439 Westcliffe Circle
Walnut Creek, CA 94597                      26992    12/9/2020     24 Hour Fitness Worldwide, Inc.                                                            $1,500.00                          $1,500.00
Krishnamurthy, Ranjna
439 Westcliffe Circle
Walnut Creek, CA 94597                      25983    10/27/2020 24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Krishnamurthy, Ranjna
439 Westcliffe Circle
Walnut Creek, CA 94597                      26933    12/7/2020     24 Hour Fitness Worldwide, Inc.                                                              $659.98                            $659.98
Krishnamurty, K. S.
439 Westcliffe Circle
Walnut Creek, CA 94597                      26018    10/27/2020 24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Krishnan, Kalyanaraman Balasubramaniam
252 Jurgens Dr
Milpitas, CA 95035                           9656     9/6/2020     24 Hour Fitness Worldwide, Inc.           $5,247.00                                                                           $5,247.00
Krishnan, Meghana
36976 Nichols Avenue
Fremont, CA 94536                           23588    10/2/2020     24 Hour Fitness Worldwide, Inc.           $1,360.00                                                                           $1,360.00
KRISHTAL, ELLA
12 EXETER RD
FORDS, NJ 08863                             21670    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $510.37                            $510.37
Kroeckel, Kent
3500 South King Street Lot 64
Denver, CO 80236                            12541     9/9/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Kroichick, Ron
127 Paseo del Rio
Moraga, CA 94556                             9729     9/6/2020     24 Hour Fitness Worldwide, Inc.              $50.45                                                                              $50.45
Krolikowski, Arleeta
5091 Goldfield Way
Roseville, CA 95747                         18676    9/24/2020     24 Hour Fitness Worldwide, Inc.           $1,280.00                                                                           $1,280.00
Kroll, Leah
Rabbi Leah Kroll
15508 La Maida St
Encino, CA 91436                            22118    10/1/2020     24 Hour Fitness Worldwide, Inc.           $1,232.00                                                                           $1,232.00
Kron, Mark
1886 San Pedro Ave.
Berkeley, CA 94707                          24748    10/2/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Kronstat, David G
21 Robinson Ter
Clifton, NJ 07013                           14497    9/16/2020     24 Hour Fitness Worldwide, Inc.               $0.00                                                                               $0.00
Kroop, Cynthia G
203 Woodvalley Place
Danville, CA 94506                           5353    8/30/2020     24 Hour Fitness Worldwide, Inc.                           $1,000.00                                                           $1,000.00


                                                                                      Page 830 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 390 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kroop, Marc G
203 Woodvalley Place
Danville, CA 94506                             5355    8/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Krotova, Evgenia
1527 NE 64th Ave
Portland, OR 97213                            26628    11/21/2020    24 Hour Fitness Worldwide, Inc.              $456.00                                                                              $456.00
Krow, Jeffrey
3651 SE Nehalem St
Portland, OR 97202                            25391    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Krubl, Thomas B
1880 S. Saint Paul St.
Denver, CO 80210                              25486    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Kruckenberg, Crystal
8275 Locke Circle
Avon, IN 46123                                24493    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kruckenberg, Joesette
8275 Locke Circle
Avon, IN 46123                                24241    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Krueger, Chris
443 W Oakwood Ln
Castle Rock, CO 80108                          9244     9/7/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Krug, Caitlyn
5 Westgate Road
Massapequa Park, NY 11762                     27256    1/12/2021     24 Hour Fitness Worldwide, Inc.                 $90.18                                                                             $90.18
Krug, Kristi
14520 Camino De La Luna
Unit 6
San Diego, CA 92127                            4231    8/28/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Kruge, Penilyn H.
296 Parkside Dr
Suffern, NY 10901                             24505    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $45.84                          $0.00                                              $45.84
Kruger Litle d/b/a TCS Plumbing
Kevin S. Wiley, Jr.
325 N. St. Paul St., Suite 4400
Dallas, TX 75201                               2034    7/21/2020     24 Hour Fitness Worldwide, Inc.           $24,797.96                                                                           $24,797.96
Krugomova, Irina
401 1/2 Upton Street
Redwood City, CA 94062                         6248    8/31/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Kruk, Henry
557 C Giuffrida Avenue
San Jose, CA 95123                            17658    9/23/2020        24 Hour Fitness USA, Inc.                $6,597.60                                                                           $6,597.60
Kruk, Roya
6173 Springer Way
San Jose, CA 95123                            16521    9/27/2020        24 Hour Fitness USA, Inc.              $10,196.40                                                                           $10,196.40
Krull, Christopher
3082 Gomer Street
Yorktown Heights, NY 10598                    13817    9/14/2020     24 Hour Fitness Worldwide, Inc.              $437.92                                                                              $437.92
KRUMMEL, WILLIAM ALAN
6117 RUM RUNNER CT.
LAS VEGAS, NV 89130                           16936    9/25/2020    24 Hour Fitness United States, Inc.                           $399.98                                                              $399.98

                                                                                         Page 831 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 391 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Krupa, Dorothy
5720 W Centinela Ave #125
Los Angeles, CA 90045                         7119     9/2/2020       24 Hour Fitness USA, Inc.                $148.08                                                                              $148.08
Krupala, Laura
1223 Island Dr
San Leon, TX 77539                           15629    9/19/2020       24 Hour Fitness USA, Inc.                $291.38                                                                              $291.38
Krupetsky, Dmitriy
770 34th Avenue
San Francisco, CA 94121                       7090     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,140.00                                                           $1,140.00
Krupski, Ann
1715 Rockhurst Boulevard
Colorado Springs, CO 80918                    485      7/2/2020       24 Hour Fitness USA, Inc.                               $1,848.00                                                           $1,848.00
Kruse, Kenneth
194A Sweeny St.
San Francisco, CA 94134                       8097     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Kruze, Ann
2629 TAMALPAIS AVE
EL CERRITO, CA 94530                         22677    10/2/2020    24 Hour Fitness Worldwide, Inc.             $577.21                                                                              $577.21
Kruze, Uldis
2629 Tamalpais Ave.
El Cerrito, CA 94530                         23138    10/2/2020    24 Hour Fitness Worldwide, Inc.             $577.21                                                                              $577.21
KSHETRAPAL, GUNJAN
3121 QUAIL RIDGE DR.
PLAINSBORO, NJ 08536                         20094    9/30/2020    24 Hour Fitness Worldwide, Inc.             $807.50                                                                              $807.50
Ku, Liangyi
4701 Preston Park Blvd
#1928
Plano, TX 75093                              25816    10/22/2020   24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Ku, Marco
542 Crestmont Drive
Oakland, CA 94619                            10142     9/8/2020       24 Hour Fitness USA, Inc.                                 $65.54                                                               $65.54
Ku, Tom
4701 Preston Park Blvd #1928
Plano, TX 75093                              25820    10/22/2020   24 Hour Fitness Worldwide, Inc.                 $21.65                                                                            $21.65
Kuah , Mark
2432 Almaden Blvd.
Union City , CA 94587                        22330    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Kuang, Annie
35606 Cabral Drive
Fremont, CA 94536                            13408    9/15/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Kuang, Jonathan
558 E. Saint Andrews Street
Ontario, CA 91761                            18319    9/26/2020    24 Hour Fitness Worldwide, Inc.             $275.20                                                                              $275.20
Kubick, Theodore R.
3428 Mission Ridge Rd.
Plano, TX 75023                              15471    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $199.99                                                              $199.99
Kubo, Dennis
P.O. Box 556
Aiea, HI 96701                               18702    9/26/2020    24 Hour Fitness Worldwide, Inc.                            $1,960.21                                                           $1,960.21


                                                                                     Page 832 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 392 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kubo, Sayaka
12614 NE 25th Way
Vancouver, WA 98684                           18405    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $145.59                                                              $145.59
Kubota, Young-Shin
PO Box 330519
Kahului, HI 96733                              6497     9/1/2020        24 Hour Fitness USA, Inc.                $1,950.00                                                                           $1,950.00
Kuboyama, Kenson
4266 Halleck St.
Emeryville, CA 94608                           8394     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $17.28                                                                             $17.28
Kucharski, Maciej
304 Beech Street
Teaneck, NJ 07666                              4321    8/28/2020        24 Hour Fitness USA, Inc.                 $396.00                                                                              $396.00
Kuchkacheva, Altynay
2263 84th Street, Apt. 1D
Brooklyn, NY 11214                             2294    7/22/2020            24 New York LLC                          $96.00                                                                             $96.00
Kudla, Noel
3804 Tudor Drive
Pompton Plains, NJ 07444                       7989     9/4/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
Kudryavtseva, Kseniya
84-09 Talbot Street, B64
Kew Gardens, NY 11415                          1815    7/17/2020            24 New York LLC                          $54.98                                                                             $54.98
Kudryavtseva, Kseniya
84-09 Talbot Street, B64
Kew Gardens, NY 11415                         16062    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $54.98                                                                             $54.98
Kuehl, Gordon
10915 Willowisp Dr
Houston, TX 77035                             18996    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Kuentzel, William
1419 E Millstream Ln
Salt Lake City, UT 84106-2923                  2152    7/26/2020     24 Hour Fitness Worldwide, Inc.                             $1,439.25                        $1,439.25                          $2,878.50
Kugielska, Andrea
2675 Ocean Ave
Apt #3B
Brooklyn, NY 11229                             2225    7/22/2020     24 Hour Fitness Worldwide, Inc.              $167.92                                                                              $167.92
Kuhlman, Armin & Rhea
2568 Albatross St.
Unit 6F
San Diego, CA 92101                           23255    9/30/2020     24 Hour Fitness Worldwide, Inc.              $412.58                                                                              $412.58
Kuhlman, Lawrence
531 Janice Ln
Placentia, CA 92870                            3465    8/27/2020    24 Hour Fitness United States, Inc.           $168.00                                                                              $168.00
Kui, Lucia
2206 Schindler Lane
Wayne, NJ 07470                               20154    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Kuiper, Greg
2520 Lake Bend Terrace
Carrollton, TX 75006                          26940    12/8/2020        24 Hour Fitness USA, Inc.                    $81.19                                                                             $81.19
Kuiper, Janie
2520 Lake Bend Terrace
Carrollton, TX 75006                          26953    12/8/2020        24 Hour Fitness USA, Inc.                    $81.19                                                                             $81.19

                                                                                         Page 833 of 1763
                                                      Case 20-11568-KBO        Doc 72-1        Filed 04/19/21     Page 393 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Kukreja, Ankita
760 Tangelo Court
Fremont, CA 94539                          13127    9/12/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Kukulski, Jeff
PO Box 40181
Brooklyn, NY 11204                          4999    8/30/2020    24 Hour Fitness Worldwide, Inc.                $65.00                                                                            $65.00
Kulkarni, Jaishree
2106 Lytham Ln
Katy, TX 77450                              9353     9/6/2020        24 Hour Holdings II LLC                $429.99                                                                              $429.99
Kulkarni, Milind
2106 Lytham Ln
Katy, TX 77450                              9178     9/6/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Kulp, Matthew
2300 Walnut Street Unit 217
Denver, CO 80205                            3171    8/18/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Kum, Denise
928 Brighton Ave
Oregon City, OR 97045                       5636     9/2/2020    24 Hour Fitness Worldwide, Inc.                $49.99                                                                            $49.99
Kumagai, Shin
23939 Ocean Avenue APT #217
Torrance, CA 90505                         19014    9/27/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Kumar, Aditya
3178 Rocky Mountain Drive
San Jose, CA 95127                          5830     9/3/2020    24 Hour Fitness Worldwide, Inc.            $641.65                                                                              $641.65
Kumar, Ajeet
3715 241st Ct SE
Issaquah, WA 98029                         10295     9/8/2020    24 Hour Fitness Worldwide, Inc.                $50.00                                                                            $50.00
Kumar, Arnab
7378 W Lake Sammamish Pkwy NE
Redmond, WA 98052                           9546     9/6/2020    24 Hour Fitness Worldwide, Inc.            $121.37                                                                              $121.37
Kumar, Keith
1148 Nimitz Drive
Daly City, CA 94015                        22542    10/2/2020    24 Hour Fitness Worldwide, Inc.            $175.00                                                                              $175.00
Kumar, Kuldip
4924 Berkshire Woods Dr
Fairfax, VA 22030                          12468    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $1,400.00                                                           $1,400.00
Kumar, Mudit
1004 Lady Lore Lane
Lewisville, TX 75056-5788                  12267    9/12/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Kumar, Navin
16750 Catena Drive
Chino Hills, CA 91709                      24386    10/2/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Kumar, Ratnesh
5404 Shamrock Common
Fremont, CA 94555                           3786    8/28/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Kumar, Tuhin
5705 Canfield Way
Chino Hills, CA 91709                      22620    10/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99




                                                                                   Page 834 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 394 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kumar, Vinod
8505 Anvik Dr
Frisco, TX 75035                               519      7/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Kumarasamy, Rathinamoorthy
11355 Nahcolite Pt, Apt 208
Colorado Springs, CO 80921                     7075     9/1/2020     24 Hour Fitness Worldwide, Inc.                                               $299.00                                             $299.00
Kumaraswamy, Bhuvankumar
4598 Devonshire Common
Fremont, CA 94536                             14426    9/15/2020          24 San Francisco LLC                                      $0.00           $95.97                                              $95.97
Kumaraswamy, Bhuvankumar
4598 Devonshire Common
Fremont, CA 94536                             16725    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $95.97                                                                             $95.97
Kumpis, Aristotle
19 Eclipse
Lake Forest, CA 92630                          9339     9/6/2020     24 Hour Fitness Worldwide, Inc.              $725.00                                                                              $725.00
Kumthekar, Aboli
188 Ludlow St
Apt 7C
New York, NY 10002                            20098    9/29/2020        24 Hour Fitness USA, Inc.                                 $919.99                                                              $919.99
Kunetka, David Daniel
3219 Randy Ln
Katy, TX 77449                                13029    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $50.15                                                                             $50.15
Kunetka, Vicki
3219 Randy Lane
Katy, TX 77449                                15224    9/17/2020     24 Hour Fitness Worldwide, Inc.              $990.00                                                                              $990.00
KUNEY, JUSTIN K
6833 HARMON DR
SACRAMENTO, CA 95831                          23974    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kung, Cynthia
1186 Chisolm Trail Dr
Diamond Bar, CA 91765                         12452    9/12/2020     24 Hour Fitness Worldwide, Inc.              $719.81                                                                              $719.81
Kung, Jennifer
1810 Peaceful Hills Rd
Walnut , CA 91789                              6265     9/1/2020    24 Hour Fitness United States, Inc.           $287.00                                                                              $287.00
Kung, Randy
1186 Chisolm Trail Dr.
Diamond Bar, CA 91765                         13075    9/12/2020     24 Hour Fitness Worldwide, Inc.              $719.81                                                                              $719.81
Kunisetty, Venkateswarlu
39663 Leslie St, #419, Bldg 28
Fremont, CA 94538-2243                         9308     9/6/2020        24 Hour Fitness USA, Inc.                 $303.00                                                                              $303.00
Kunoth, Rosemarie
4851 Monte Mar Dr.
El Dorado Hills, CA 95762                     14378    9/15/2020     24 Hour Fitness Worldwide, Inc.              $275.00                                                                              $275.00
Kunst, Kathleen
Robert J. Yorio
Carr & Ferrell LLP
120 Constitution Drive
Menlo Park, CA 94025                           7526     9/3/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00




                                                                                         Page 835 of 1763
                                                      Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 395 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Kunst, Kathleen
Robert J. Yorio
Carr & Ferrell LLP
120 Constitution Drive
Menlo Park, CA 94025                       18647    9/24/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Kuntz, Collette
1017 Boren Ave Apt 110
Seattle, WA 98104                           9940     9/7/2020    24 Hour Fitness Worldwide, Inc.             $330.29                                                                              $330.29
Kunze, Allison
18918 NE 202nd Street
Woodinville, WA 98077                      22225    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $76.71                                                                            $76.71
KUO, CHENG-LUNG
4338 MAINE AVE
BALDWIN PARK, CA 91706                      7158     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49
Kuo, Eli
2020 John Muir Parkway
Hercules, CA 94547                         23365    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Kuo, James
9837 Val St
Temple City, CA 91780                      27438    2/27/2021    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Kuo, Marie Luise
2020 John Muir Parkway
Hercules, CA 94547                         23601    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Kuo, Shujan 'Vivian'
484 Deerwood Road
Fort Lee, NJ 07024                          4341    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
Kuo, Wei-ke
59 Treetop Circle
Nanuet, NY 10954                            7871     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Kuo, Yuchien
24 Foxglove Way
Irvine, CA 92612                           13359    9/14/2020    24 Hour Fitness Worldwide, Inc.            $9,240.00                                                                           $9,240.00
Kupski, John Matthew
1110 Winged Foot Court
Livermore, CA 94551                        17740    9/23/2020    24 Hour Fitness Worldwide, Inc.            $2,165.00                                                                           $2,165.00
Kurdi, Adam
C/O: Sam Kurdi
192 N. Brea Blvd
Brea, CA 92821                             11270    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Kurdi, Danny
C/O: Sam Kurdi
192 N. Brea Blvd
Brea, CA 92821                             11794    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Kurian, Lilly
2100 Golden Oak Drive
Bedford, TX 76021                           1322    7/20/2020    24 Hour Fitness Worldwide, Inc.             $630.00                                                                              $630.00
Kurian, Sunil
10963 Tobago Road
San Diego, CA 92126                        16399    9/23/2020       24 Hour Fitness USA, Inc.                $222.00                                                                              $222.00


                                                                                   Page 836 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 396 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Kurimoto, Kevin
2968 E Walking Beam Place
Brea, CA 92821                               24818    10/8/2020     24 Hour Fitness Worldwide, Inc.             $2,470.00                                                                           $2,470.00
Kuroda, Mark
Kuroda Studios/ Mark Kuroda Photography
110 6th Aveneue #2
San Francisco, CA 99118                       1969    7/17/2020     24 Hour Fitness Worldwide, Inc.                             $3,599.65                                                           $3,599.65
Kuroda, Mark
Kuroda, Mark
Kuroda Studios/ Mark Kuroda Photography
110 6th Avenue #2
San Francisco, CA 99118                      25781    10/19/2020    24 Hour Fitness Worldwide, Inc.                             $3,599.65                        $3,599.65                          $7,199.30
Kuropatkin, Ken
4634 Alma Ave
Castro Valley, CA 94546                      11045     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $74.25                                                                             $74.25
Kurti, Arseda
Marc Katzman Law
13273 Ventura Blvd., Suite 105
Studio City, CA 91604                        11422    9/10/2020        24 Hour Fitness USA, Inc.             $2,000,000.00                                                                      $2,000,000.00
Kurtz, Donna
7670 Arbor Creek Circle
Dublin, CA 94568                              6890     9/2/2020     24 Hour Fitness Worldwide, Inc.               $199.00                                                                             $199.00
Kurtz, Tim
7670 Arbor Creek Cir
Dublin, CA 94568                              6062     9/2/2020     24 Hour Fitness Worldwide, Inc.               $199.00                                                                             $199.00
Kuryan, Armen
1952 Chilton Dr.
Glendale, CA 91201                           14329    9/15/2020     24 Hour Fitness Worldwide, Inc.             $2,880.00                                                                           $2,880.00
Kurz, Brian
9464 Cobblecrest Dr
Highlands Ranch, CO 80126                     3736    8/28/2020     24 Hour Fitness Worldwide, Inc.               $107.00                                                                             $107.00
Kurzenski, Davis
244 Mondrian Ct
El Dorado Hills, CA 95762                    17654    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $19.00                                                                             $19.00
Kurzenski, Heather
244 Mondrian Ct
El Dorado Hills, CA 95762                    18292    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $52.00                                                                             $52.00
Kushashvili, Andrew
1701 W 3rd St, Apt.1H
Brooklyn, NY 11223                            6695     9/2/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth , FL 33467                         7037     9/1/2020     24 Hour Fitness Worldwide, Inc.             $7,797.88                                                                           $7,797.88
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                          5807    8/31/2020            24 New York LLC                      $7,800.00                                                                           $7,800.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                          7241     9/4/2020    24 Hour Fitness United States, Inc.          $7,798.00                                                                           $7,798.00


                                                                                        Page 837 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 397 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                         7698     9/3/2020         24 Hour Holdings II LLC                 $7,798.00                                                                           $7,798.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                         8203     9/5/2020        24 Hour Fitness USA, Inc.                $7,798.00                                                                           $7,798.00
Kushel, Glenn
8180 Seahorse Cove Boulevard
Lake Worth, FL 33467                         8693     9/5/2020      24 Hour Fitness Holdings LLC               $7,798.00                                                                           $7,798.00
KUSHIHASHI, DEBORAH ANN
5604 GREENRIDGE ROAD
CASTRO VALLEY, CA 94552-2626                11477     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Kushner, Kenneth Nathan
789 Alverstone Ave
Ventura, CA 93003                            5235    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Kushnirsky, Gary
4511 Burnhill Drive
Plano , Tx 75024                            23274    10/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kushwah, Shailendra
953 W Cortez Lane
Yuma, AZ 85364                              15040    9/17/2020        24 Hour Fitness USA, Inc.                    $51.99                                                                             $51.99
Kushwaha, Pushpa
4029 Edgewater Ct
Richardson, TX 75082                         817      7/2/2020        24 Hour Fitness USA, Inc.                                                                   $423.00                            $423.00
Kutch, Kathleen Evelyn
30612 133rd Ave SE
Auburn, WA 98092                             3295    8/24/2020    24 Hour Fitness United States, Inc.          $2,032.80                                                                           $2,032.80
Kutsenko, Maksim N
19737 128TH PL NE
WOODINVILLE, WA 98072                       23618    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $81.25                                                                             $81.25
KUTSENKO, MAKSIM
19737 128TH PL NE
WOODINVILLE, WA 98072                       23959    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $81.25                                                                             $81.25
Kutsenko, Tatyana
19737 128th Pl NE
Woodinville, WA 98072                       23865    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $81.25                                                                             $81.25
Kutz, Frances M
473 Wolf Hill Road
Dix Hills, NY 11746-5722                    18933    9/25/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kuvich, Gary
1943 East 27 Street
Brooklyn, NY 11229                          20850    9/30/2020        24 Hour Fitness USA, Inc.                                                   $54.99                                              $54.99
Kuwano, Saori
2534 Yorktown St Apt 93
Houston, TX 77056                            844      7/8/2020     24 Hour Fitness Worldwide, Inc.                              $297.74                                                              $297.74
Kuwano, Saori
2534 Yorktown St Apt 93
Houston, TX 77056                           15655    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $297.74           $27.00                                             $324.74




                                                                                       Page 838 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 398 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Kuzmenko, Nikolai
7610 Auburn Blvd # 3
Citrus Heights, CA 95610                    27243    1/11/2021     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Kveglis, Ann
2848 California Street
Apt 1
San Francisco, CA 94115                     13723    9/14/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Kvool, Lois
4550 E Chicago Ave
Las Vegas, NV 89104                          4816    8/30/2020          24 San Francisco LLC                    $250.00                                                                              $250.00
Kwa, Karina
2112 W Cherrywood Lane
Anaheim, CA 92804                           24869    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kwack, Yeon
6243 N Astor St.
Portland, OR 97203                           9687     9/6/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Kwai, Litman
2427 E 16 Street
Flr 2
Brooklyn , NY 11235                         23109    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Kwai, Mei Kuen
24021 65th Avenue
Douglaston, NY 11362                         8871     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $25.00                                                                             $25.00
Kwak, Tiffany
419 Franklin Pkwy
San Mateo, CA 94403                          101     6/26/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Kwan, Gregory
PO Box 256656
Honolulu, HI 96825                          10051     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $30.37                                                                             $30.37
Kwan, Helen Christy
630 King Street
Monrovia, CA 91016                          25683    10/19/2020       24 Hour Fitness USA, Inc.                 $363.99                                                                              $363.99
Kwan, Janeil M S P
89-1043 Pohakupalena St.
Waianae, HI 96792                            8632     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Kwan, Kinyee
1971 Trinity Way
West Sacramento, CA 95691                   19387    9/28/2020    24 Hour Fitness United States, Inc.        $21,120.00                                                                           $21,120.00
Kwan, Louis
141 E Arlight St
Monterey Park, CA 91755                     24193    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
KwasiRaEl
9531 Windswept Ln
Houston, TX 77063                            3711    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Kwavy, Andrew
13121 Tejon St
Westminster, CO 80234                       14511    9/16/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Kwek, Crisetta
31523 Silvertide dr
Union City, CA 94587-6009                   21175    10/1/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00

                                                                                       Page 839 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 399 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Kweller, Amy
7519 Northcrest Boulevard
Austin, TX 78752                              18489    9/26/2020     24 Hour Fitness Worldwide, Inc.              $107.77                                                                              $107.77
Kweller, Josh
336 Harrison St.
Denver, CO 80206                              21446    10/1/2020              24 Denver LLC                       $200.00                                                                              $200.00
Kweller, Melissa
336 Harrison St.
Denver, CO 80206                              18889    10/1/2020              24 Denver LLC                       $200.00                                                                              $200.00
Kwiatkowski, Keith
8233 E. Blackwillow Cir. 206
Anaheim, CA 92808                              4064    8/28/2020    24 Hour Fitness United States, Inc.                                                             $700.00                            $700.00
Kwiatkowski, Keith
8233 E. Blackwillow Cir. 206
Anaheim, CA 92808                             26085    10/29/2020 24 Hour Fitness United States, Inc.             $869.18                                                                              $869.18
Kwok, Corinna
257A 8th Avenue
San Francisco, CA 94118                       18857    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Kwon, Dorothy
1054 Winchester Ave
Glendale, CA 91201                            15793    9/20/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Kwon, Dustin
4171 Paseo De Plata
Cypress, CA 90630                              6826     9/3/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Kwon, Heejae
3050 Staples Ranch Dr.
Pleasanton, CA 94588                          26207    11/4/2020        24 Hour Fitness USA, Inc.                 $101.98                                                                              $101.98
Kwon, JinKyong
28 Herold Drive
Glen Rock, NJ 07452                           26290    11/9/2020        24 Hour Fitness USA, Inc.                                 $153.09                                                              $153.09
Kwon, Soojin
2318 N Fairview St. Unit 102
Burbank, CA 91504                             12864    9/14/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Kwong, Alvin
1111 Opal St Apt 17
Redondo Beach, CA 90277                        7562     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Kwong, Cheryl
1728 Kimball Street
Brooklyn, NY 11234                             745      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $56.99                                                                             $56.99
KWONG, CHERYL
1728 KIMBALL STREET
Brooklyn, NY 11234                             848      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $56.99                                                                             $56.99
Kwong, Cheryl
1728 Kimball Street
Brooklyn, NY 11234                            16163    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $56.99                                                                             $56.99
Kwong, Richard
4781 Cabello St.
Union City, CA 94587                          14391    9/15/2020        24 Hour Fitness USA, Inc.                 $135.40                                                                              $135.40




                                                                                         Page 840 of 1763
                                                           Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 400 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address    Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
KWONG, SANDY
1777 GIRARD DR
MILPITAS, CA 95035                               6155     9/2/2020     24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Kwong, Sylvia
1777 Girard Dr
Milpitas, CA 95035                               5604     9/2/2020     24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Kwong, Wilson
797 Barnum Way
Monterey Park, CA 91754                         12229    9/11/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                            $98.00
Kwun, Jae
5056 Jade Ct.
Chino Hills, CA 91709                            4581    8/29/2020     24 Hour Fitness Worldwide, Inc.             $489.00                                                                              $489.00
Kyaw, Mie Mie
6614 Cadogan Court
Sugar Land, TX 77479                            25734    10/19/2020 24 Hour Fitness United States, Inc.                              $0.00        $1,967.94                                           $1,967.94
Kyaw, Mie Mie
6614 CADOGAN COURT
SUGARLAND, TX 77479                             25769    10/19/2020    24 Hour Fitness Worldwide, Inc.                               $0.00        $1,967.94            $0.00                          $1,967.94
Kyaw, Mie Mie
6614 Cadogan Court
Sugarland, TX 77479                             26030    10/27/2020    24 Hour Fitness Worldwide, Inc.                               $0.00        $1,967.94                                           $1,967.94
Kyeong, Sangsick
Andrew Park, PC
David Wasserman
450 7th Ave, Suite 1805
New York, NY 10123                              26201    11/4/2020     24 Hour Fitness Worldwide, Inc.         $500,000.00                                                                          $500,000.00
Kyi, Cheney
7616 Fern Avenue
Rosemead , CA 91770                              5756     9/3/2020     24 Hour Fitness Worldwide, Inc.            $1,000.00          $0.00                             $0.00                          $1,000.00
Kyi, Wilson
7616 Fern Avenue
Rosemead, CA 91770                               6059     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                               $500.00                            $500.00
Kyle, Sean
1601 Grant Ave. Apt. 1E
San Francisco, CA 94133                          4276    8/28/2020     24 Hour Fitness Worldwide, Inc.             $335.00                                                                              $335.00
Kyle, Terry
12030 NW 35th St.
Sunrise, FL 33323                                4912    8/31/2020     24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Kyme, Pierre
4712 Admiralty Way #488
Marina del Rey , CA 90292                       27544    4/15/2021        24 Hour Fitness USA, Inc.                $134.97                                                                              $134.97
L.E. a minor child (parent Sean Ellenberger)
104 Bathurst Ct
Folsom, CA 95630                                 9532     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $68.00                                                               $68.00
L.P., a minor (parent Siegmar Pohl)
1130 Rachele Rd
Walnut Creek, CA 94597                          13573    9/13/2020     24 Hour Fitness Worldwide, Inc.             $296.00                                                                              $296.00
La Blanc, Julia
4967 Gladys Ct.
Livermore, CA 94550                              4662    8/29/2020        24 Hour Fitness USA, Inc.               $1,548.00                                                                           $1,548.00

                                                                                          Page 841 of 1763
                                                                           Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 401 of 441


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
La Brie, Michael Gene
2190 Ox Circle
Washoe Valley, NV 89704-9041                                    20233    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
La Brier, Edward
3195 Estado St
Pasadena, CA 91107                                              19486    9/28/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
La Costa Town Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                                               15271    9/18/2020       24 Hour Fitness USA, Inc.             $550,181.72                                                     $422,296.51         $972,478.23
La Costa Town Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                                               27301    1/22/2021       24 Hour Fitness USA, Inc.            $2,814,263.31                                                                      $2,814,263.31
La Frenais, Megan
2091 Weston Circle
Camarillo, CA 93010                                             24907    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
La Paz Shopping Center, LP, a California limited partnership
c/o Tiarna Real Estate Services, Inc.
Attn: Jill Garcia
2603 Main Street, Suite 210
Irvine, CA 92614                                                 3470    8/26/2020       24 Hour Fitness USA, Inc.             $606,788.13                                                                         $606,788.13
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                                            16958    9/22/2020       24 Hour Fitness USA, Inc.                                $568.00                                                              $568.00
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                                            17030    9/22/2020       24 Hour Fitness USA, Inc.                                $568.00                                                              $568.00
La Spina, Nancy
529 S Lynnwood Trl
Cedar Park, TX 78613                                            17041    9/22/2020       24 Hour Fitness USA, Inc.                                $568.00                                                              $568.00
La Tour III, Larry
766 Mesa Way
Richmond, CA 94805                                              22412    10/1/2020    24 Hour Fitness Worldwide, Inc.              $245.00                                                                             $245.00
LA, ANH HOANG
PO BOX 6083
CONCORD, CA 94524                                               18232    9/28/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
La, Ly
2481 Karen Dr 4
Santa Clara, CA 95050                                            6378     9/1/2020    24 Hour Fitness Worldwide, Inc.              $130.00                                                                             $130.00
La, Tony
371 Head St.
San Francisco, CA 94132                                         12703    9/11/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Laase, Ellen
138 Monte Cresta Ave. Apt. #306
Oakland, CA 94611                                               22658    10/2/2020       24 Hour Fitness USA, Inc.                 $125.83                                                                             $125.83




                                                                                                        Page 842 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 402 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
LaBarthe, Chris
78 Tidewind
Irvine, CA 92603                              15362    9/18/2020    24 Hour Fitness Worldwide, Inc.                              $19.00                                                               $19.00
Labib, Brenda
Bursor & Fisher, P.A.
1990 North California Blvd. Suite 940
Walnut Creek, CA 94596                        24721    10/2/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Labib, Nardeen
19371 Sidani Ln
Santa Clarita , CA 91350                      21054    10/3/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
LaBonte, Christa
6121 Duet Way
Roeseville, CA 95747                           4344    8/29/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
LaBonte, Christa
6121 Duet Way
Roseville, CA 95747                           18524    9/22/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
LaBonte, Richard
6121 Duet Way
Roseville, CA 95747                            4334    8/29/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
LaBonte, Richard
6121 Duet Way
Roseville, CA 95747                           19091    9/22/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
LaBoone, Juanita
1435 Stanley Ter
Hillside, NJ 07205                            27502    3/29/2021    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Laborde, Michael
3584 Lake Circle Dr
Fallbrook, CA 92028                           23269    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,300.00                                                                           $2,300.00
Labrador, Shannan
1605 Mulligan st
Oxnard, CA 93036                               7116     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Lacambra, Christina
27397 Murrieta Oaks Ave
Murrieta, CA 92562                            11341     9/9/2020    24 Hour Fitness Worldwide, Inc.             $151.00                                                                              $151.00
Lachhar, Jasmeet
31210 Kimberly Ct
Union City, CA 94587                          17222    9/25/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Lackey, Angela
134 Linden St
Santa Cruz, CA 95062                          12423    9/12/2020    24 Hour Fitness Worldwide, Inc.             $263.16                                                                              $263.16
Lacom, Linda Louise
1457 Calle Vaquero
La Jolla, CA 92037-7130                       24025    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Lacono, Camillo Dello
435 Venetia Way
Oceanside, CA 92057                           20863    9/30/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
LaCour, Angela Richard
4534 Pineloch Bayou Dr
Baytown, TX 77523                             15262    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                      Page 843 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 403 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Laday, Jessica
11031 1/2 Hartsook St
North Hollywood, CA 91601                      13005    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                 $44.09                             $44.09
Ladino, Jhovany
5 cider mill ct
Pittsburg, CA 94565                             6301     9/1/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
LaFave, Monte
6904 Altaville Lane
Bakersfield, CA 93309-3442                     12580     9/9/2020    24 Hour Fitness United States, Inc.           $152.40                                                                              $152.40
LaFeir, Kevin
11161 W. 17th Ave
#9-106
Lakewood, CO 80215                             18411    9/30/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Laferriere, Bryan
16 Marshall St. 4P
Irvington , NJ 07111                           15422    9/21/2020     24 Hour Fitness Worldwide, Inc.              $143.00                                                                              $143.00
Laferte, Sara
6 Yale Circle
Kensington, CA 94708-1015                      12531    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Laffan, Barbara
22 Tudor Lane
Yonkers, NY 10701                              13107    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
LaFlesch, Jackie
860 Meridian Bay Lane, #330
Foster City, CA 94404                          23936    10/2/2020    24 Hour Fitness United States, Inc.          $1,084.00                                                                           $1,084.00
Lafleur, Kathleen
2612 Hondo Ave #214
Dallas , TX 75219                               9288     9/8/2020     24 Hour Fitness Worldwide, Inc.             $7,004.88                                                                           $7,004.88
LaFontaine, Michael
2065 Clinton Ave, Apt A
Alameda, CA 94501                              15765    9/19/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Lafrades, Courtney A
12 Clairmont Pl
Pittsburg, CA 94565                            18999    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lageman, Susan
121 Durham Pl.
Longwood, FL 32779                              2146    8/12/2020     24 Hour Fitness Worldwide, Inc.             $1,444.00                                                                           $1,444.00
Laghaie, Eyela
18707 Haynes Street
Reseda, CA 91335                               15320    9/18/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
LaGrandeur, Michelle
6970 Tower Street
La Mesa, CA 91942                               242     6/30/2020        24 Hour Fitness USA, Inc.                                 $672.00                           $672.00                          $1,344.00
Laguna LLC, Avg
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        22770    10/2/2020        24 Hour Fitness USA, Inc.             $353,847.64      $38,016.98                                                          $391,864.62




                                                                                          Page 844 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 404 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Laguna Village Investors, LLC
Jamie Dreher
621 Capitol Mall, 18th Floor
Sacramento, CA 95814                           23526    10/2/2020        24 Hour Fitness USA, Inc.             $155,346.99                                                    $5,789,863.56       $5,945,210.55
Lagunas Garcia, Juan Carlos
655 Blair Ct NE
Salem, OR 97301                                15000    9/17/2020        24 Hour Fitness USA, Inc.                 $212.66                                                                              $212.66
Lagunas, Ricardo
1606 l Acacia Ave
Compton, CA 90220                              20452    9/29/2020    24 Hour Fitness United States, Inc.           $205.00                                                                              $205.00
Lahanas, Kenneth J.
3301 Rivercrest Drive
Austin, TX 78746                               27410    2/17/2021        24 Hour Fitness USA, Inc.                    $22.00                                                                             $22.00
Lahdo, Victor
455 Greenwich Street
Bergenfield, NJ 07621                           4658    8/29/2020     24 Hour Fitness Worldwide, Inc.              $339.96                                                                              $339.96
Lahijani, Soodabeh
555 Pierce St Apt 1408
Albany, CA 94706                               19268    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Lahooti, Mary
22269 Erwin St
Woodland Hills, CA 91367                       24701    10/2/2020        24 Hour Fitness USA, Inc.                                 $500.00                                                              $500.00
Lai, Abigail
662 E. Gardenia Drive
Azusa, CA 91702                                 8711     9/5/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Lai, Benjamin
123 Pacchetti Way
Mountain View, CA 94040                         3837    8/27/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Lai, CJ
3111 Cedarplaza Lane
Apt 101
Dallas, TX 75235                                8602     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Lai, Eric
1415 Grand St
Apt 1
Alameda, CA 94501                               5109     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lai, Henry
19144 Barnhart Ave
Cupertino, CA 95014                             4871    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Lai, Hsiao Ching
19144 Barnhart Ave
Cupertino, CA 95014                             4876    8/31/2020     24 Hour Fitness Worldwide, Inc.              $178.96                                                                              $178.96
Lai, Huihua
1348 El Camino Real Apt.2
Burlingame, CA 94010                            8696     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Lai, James
8200 Cinnamon Bar Ct
Sacramento, CA 95829                           15396    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                          Page 845 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 405 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lai, Lisa Chu
2352 Glen Creek St
San Jose, CA 95138                              7704     9/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Lai, Mei Lan
19144 Barnhart Ave
Cupertino, CA 95014                             4895    8/31/2020    24 Hour Fitness Worldwide, Inc.             $178.96                                                                              $178.96
Lai, Mei Lan
19144 Barnhart Ave
Cupertino, CA 95014                            18579    9/24/2020    24 Hour Fitness Worldwide, Inc.             $138.98                                                                              $138.98
Lain, Kevin
605 SW 119th ST
APT 2207
Oklahoma City, OK 73170                        10483     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Laine, Larry
5421 Hitcher Bend
Austin, TX 78749                               11408    9/10/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00
LaiPhan, Leon
814 S Bruce St
Anaheim, CA 92804                              11134    9/10/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Laiwala, Sarah
9626 NW Thompson Rd.
Portland, OR 97229                             10638     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
LaJeunesse, Robert M
409 S Virginia Ave
Jersey City, NJ 07304                          18160    9/26/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Lakdawala, Jyoti K
340 5th Ave.
Half Moon Bay, CA 94019                        22529    10/1/2020    24 Hour Fitness Worldwide, Inc.            $7,870.00                                                                           $7,870.00
Lakdawala, Kush
340 5th Ave.
Half Moon Bay, CA 94019                        22318    10/1/2020    24 Hour Fitness Worldwide, Inc.            $8,250.00                                                                           $8,250.00
Lake, Julie
18337 Tallgrass Prairie Drive
Pflugerville, Texas 78660                      18057    9/25/2020    24 Hour Fitness Worldwide, Inc.                                              $171.93                                             $171.93
Lake, Kevin K
2917 Cottingham St.
Oceanside, CA 92054                            24361    10/2/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Lake, Lori
3412 Elgenwood Trl
Arlington, TX 76015                            16077    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $86.00                                                                            $86.00
Lake, Rachelle
2917 Cottingham St.
Oceanside, CA 92054                            21759    10/1/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Lakeram, Brianda
2747 University Ave #2
Bronx, NY 10468                                18334    9/23/2020    24 Hour Fitness Worldwide, Inc.             $143.88                                                                              $143.88




                                                                                       Page 846 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 406 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lakeshore Land Lessee PT, LLC
Brian Sirower, Esq
Quarles & Brady LLP
One Renaissance Square
2 N. Central Avenue
Phoenix, AZ 85004                            24432    10/2/2020       24 Hour Fitness USA, Inc.            $3,243,152.83                                                                      $3,243,152.83
Lakeshore Land Lessee PT, LLC
Brian Sirower, Esq.
Quarles & Brady LLP
One Renaissance Square
2 N. Central Avenue
Phoenix, AZ 85004                            24364    10/2/2020    24 Hour Fitness Worldwide, Inc.         $3,243,152.83                                                                      $3,243,152.83
LAKESIDE AUSTIN FITNESS, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         3101    8/10/2020       24 Hour Fitness USA, Inc.            $1,205,292.06                                                                      $1,205,292.06
Lakha Kent Properties, LLC
10400 NE 4th Street, Suite 2200
Bellevue, WA 98004                            3192    8/19/2020       24 Hour Fitness USA, Inc.             $412,552.48                                                                         $412,552.48
LAKHA Properties - Temecula TC, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles,, CA 90067-2915                  24655    10/2/2020       24 Hour Fitness USA, Inc.            $1,402,445.15                                                      $3,186.51       $1,405,631.66
Lakhouili, Hajar
343 Wabash Avenue
Paterson, NJ 07503                            4666    8/31/2020    24 Hour Fitness Worldwide, Inc.              $120.00                                                                             $120.00
lakshmanan, vaishnavi Janakiraman
938 Falcon Dr
Allen, TX 75013                              18315    9/26/2020    24 Hour Fitness Worldwide, Inc.              $228.23                                                                             $228.23
lakshya, fnu
4782 west 141st street
hawthorne, CA 90250                          22823    10/2/2020    24 Hour Fitness Worldwide, Inc.              $132.00                                                                             $132.00
Lal, Madhu
199 William Manly St
Unit 5
San Jose, CA 95136                            4965    8/30/2020       24 Hour Fitness USA, Inc.                                $149.97                           $149.97                            $299.94
Lal, Vicki
6102 NE 79th Ave
Vancouver, WA 98662                          18594    9/29/2020    24 Hour Fitness Worldwide, Inc.              $110.00                                                                             $110.00
Lalangan, Ronald
6610 NE 25th Avenue
Portland, OR 97211                            4983     9/1/2020       24 Hour Fitness USA, Inc.                    $91.08                                                                            $91.08
Lalchandani, Atam
13300 Country Way
Los Altos Hills, CA 94022                    12584     9/9/2020       24 Hour Fitness USA, Inc.                                $672.92                                                              $672.92
Lalezarzadeh, Farid
2121 Prosser Ave.
Los Angeles, CA 90025                         5877    8/31/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00

                                                                                     Page 847 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 407 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lali, Leila
20314 126th Ave NE
Bothell, WA 98011                             14514    9/16/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Laliberte, Marie Michelle
1135 Valentine Creek Drive
Crownsville, MD 21032                         22156    9/30/2020    24 Hour Fitness Worldwide, Inc.             $343.94                                                                              $343.94
Lalich, James Glenn
140 E 46th st
Apt 7C
New York, NY 10017                            13448    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $80.99                                                                            $80.99
Lallier, Leona
2867 Vista Mariana
Carlsbad, CA 92009                            15571    9/18/2020    24 Hour Fitness Worldwide, Inc.             $645.50                                                                              $645.50
Lally, Patrick
15291 Reims Circle
Irvine, CA 92604                               5349    8/30/2020       24 Hour Fitness USA, Inc.                    $59.00                                                                            $59.00
Lalwani, Sunil
916 Calle Canta
Glendale, CA 91208                            21835    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Lam, Albert
256 Broad Street
San Francisco, CA 94112                        5982     9/2/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Lam, Alexander
164 Jerome Road
Staten Island, NY 10305                         72     6/29/2020       24 Hour Fitness USA, Inc.               $1,280.00                                                                           $1,280.00
Lam, Alvin
675 Moraga Rd
Lafayette, CA 94549                            8599     9/4/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Lam, Ben
1480 Triumph Ct.
San Jose, CA 95129                            12454    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Lam, Coong
10019 Pianella Way
Elk Grove , CA 95757                          16675    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Lam, De
3601 Lakeshore Avenue
Oakland, CA 94610                             23994    10/2/2020       24 Hour Fitness USA, Inc.                             $178,443.43           $0.00                                         $178,443.43
Lam, Glenn
13511 Franklin St.
Whittier, CA 90602                             9690     9/7/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Lam, Jimmy
16337 Shadbush Street
Fountain Valley, CA 92708                      7421     9/3/2020    24 Hour Fitness Worldwide, Inc.             $799.00                                                                              $799.00
Lam, Katherine
PO Box 14383
Fremont, CA 94539                             12645    9/13/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Lam, Kathy
3807 Yerba Buena Avenue
San Jose, CA 95121                             2111    7/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00


                                                                                      Page 848 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 408 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lam, Kevin
2160 Amber Ave
El Monte, CA 91732                            5403    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $31.49                                                                            $31.49
Lam, Kieu
10548 E Live Oak Ave
Arcadia, CA 91007                             7092     9/3/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Lam, Le
24936 Mohr Drive
Hayward, CA 94545                            27043    12/11/2020   24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
LAM, MIU
2614 CARNATION CT
CASTRO VALLEY, CA 94546                      11605     9/9/2020    24 Hour Fitness Worldwide, Inc.             $233.38                                                                              $233.38
Lam, Phong
630 Veterans Blvd, Apt 368
Redwood City , CA 94063                      17085    9/22/2020         24 San Francisco LLC                   $699.99                                                                              $699.99
Lam, Phung
185 Huntington Dr.
Daly City, CA 94015                           4243    8/27/2020    24 Hour Fitness Worldwide, Inc.                                              $150.00                                             $150.00
Lam, Phuong M.
1480 Triumph Ct.
San Jose, CA 95129                           13869    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Lam, Rachel
841 S. Greenwood Ave. #A
Montebello, CA 90640                         11767    9/10/2020    24 Hour Fitness Worldwide, Inc.             $160.44                                                                              $160.44
Lam, Raymond Chung
1330 Greenfield Ave
Acadia, CA 91006                             12772    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lam, Renee
1020 S. Marengo Ave.
Unit 10
Pasadena, CA 91106                            3570    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Lam, Rex
7567 Maywood Dr.
Pleasanton, CA 94588                         17570    9/23/2020       24 Hour Fitness USA, Inc.                $260.00                                                                              $260.00
Lam, Sally
3001 Vinson Ln
Plano, TX 75093                              19334    9/27/2020    24 Hour Fitness Worldwide, Inc.                            $2,000.00                                                           $2,000.00
Lam, Sherman
928 Key Route Blvd
Albany, CA 94706                              6659     9/2/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Lam, Shu
1518 Prospect Ave. Apt 303
San Gabriel, CA 91776                        13113    9/12/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lam, Tania
1900 Santa Anita Avenue
Sierra Madre, CA 91024                       18228    9/25/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Lam, Ted Sou
Hollow Lake Way
San Jose, CA 95120                            9610     9/6/2020    24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00


                                                                                     Page 849 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 409 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lam, Theresa
235 Westbrook Ave
Daly City, CA 94015                           4371    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Lam, Tiffany
7007 Hollow Lake Way
San Jose, CA 95120                            9774     9/6/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Lama Li, Anubis de
11410 SW 110th Lane
Miami, FL 33176                               1742    7/17/2020        24 Hour Fitness USA, Inc.                 $842.12                                                                              $842.12
lama, jamyang tashi
417 Liberty street
El Cerrito, CA 94530                          3499    8/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lamadrid, Lucas
27904 Ridgebluff Ct
Rancho Palos Verdes, CA 90275                12372    9/10/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
LaMalfa, Mario
95 Mercury Ave
Colonia, NJ 07067                             2142     8/5/2020    24 Hour Fitness United States, Inc.           $234.51                                                                              $234.51
Laman, Kathleen
1496 East Valley Road
Montecito, CA 93108                          25824    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Laman, William J.
1496 East Valley Road
Montecito, CA 93108                           7624     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
LaManna, Karla Kae
12120 174th Ave SE
Renton, WA 98059                             18452    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $11.35                                                                             $11.35
LaManna, Lisa Ann
7045 SW Ventura Drive
Tigard, OR 97223                             13797    9/14/2020        24 Hour Fitness USA, Inc.              $13,223.48                                                                           $13,223.48
lamar, Michael l
16519 Almaden Dr
Fontana, CA 92336                             5530    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Lamarr, Susan
24292 De Leon Drive
Dana Point, CA 92629                         10935     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lamas, Alonzo
2182 Borona Way
Sacramento, CA 94509                         12377    9/12/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Lamas, Alonzo
2182 Borona Way
Sacramento, CA 94509                         13069    9/12/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Lamb, Michelle
449 W. Aberdeen Ave.
Littleton, CO 80120                           8472     9/4/2020              24 Denver LLC                       $230.00                                                                              $230.00
Lamb, Richard S.
7731 Jayhawk Dr
Riverside, CA 92509                          18159    9/22/2020        24 Hour Fitness USA, Inc.                                $2,218.00                                                           $2,218.00




                                                                                        Page 850 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 410 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lamberti, Peter
1751 67th Street
Apt# B7
Brooklyn, NY 11204-4311                      14741    9/16/2020       24 Hour Fitness USA, Inc.                $252.00                                                                              $252.00
Lambie, Julia
1414 SW 3rd Avenue #2404
Portland, OR 97201                           23062    10/2/2020       24 Hour Fitness USA, Inc.                $383.99                                                                              $383.99
Lambie, Robert
1414 SW 3rd Avenue
#2404
Portland, OR 97201                           21413    10/2/2020       24 Hour Fitness USA, Inc.                $383.99                                                                              $383.99
Lambiotte, Jack
P.O. Box 370361
Denver, CO 80237                             11680     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Lamb-Oueini, Jacquelyn
3330 Country Square Dr.
Apt 606
Carrollton, TX 75006                         24380    10/2/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Lamhofer, Michele
8219 E. Skyview Drive
Orange, CA 92869                             21086    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                                $92.72                             $92.72
Lamly, Hong
10019 Pianella Way
Elk Grove, CA 95757                          16471    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Lamprecht, Lance
4228 111th Street SE
Everett, WA 98208                            18073    9/25/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Lan, Frank
420 S San Pedro St Apt 616
Los Angeles, CA 90013                        25403    10/13/2020      24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Lan, Jiangli
7097 Tennessee River Court
Eastvale, CA 91752                           12877    9/13/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Lan, Jing
6952 Avignon Dr.
Chino, CA 91710                              12952    9/11/2020    24 Hour Fitness Worldwide, Inc.             $249.99                                                                              $249.99
Lan, Ryan
1417 Kensington Drive
Fullerton, CA 92831                          15675    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lan, Xibo
9406 Vista Fall Ct
Rosenberg, TX 77469                          20584    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
LAN, YA
5704 EDGEMOOR DR APT 49
HOUSTON, TX 77081                            26188    11/3/2020       24 Hour Fitness USA, Inc.                                $299.99                                                              $299.99
Lancho, Juan
759 Pennsylvania Ave
Lyndhurst, NJ 07071                          18110    9/26/2020       24 Hour Fitness USA, Inc.                    $84.00                                                                            $84.00




                                                                                     Page 851 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 411 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Land, Cynthia
9400 E. ILIFF Avenue Unit 384
Denver, CO 80231                              6291     9/3/2020              24 Denver LLC                       $631.35                                                                              $631.35
Land, Randy
3705 Thousand Oaks Drive
San Jose, CA 95136                           13443    9/13/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Landeis, Denise
Criaco & Associates
c/o Adam P Criaco
363 N. Sam Houston Pkwy. E. Suite 800
Houston , TX 77060                           15801    9/22/2020        24 Hour Fitness USA, Inc.             $225,000.00                                                                          $225,000.00
Landeros, Maria
12020 Longvale Ave
Lynwood , CA 90262                           21055    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,656.00                                                                           $1,656.00
Landers, Gregory J
1778 Kinglet Court
Costa Mesa, CA 92626-4838                    12926    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $66.78                                                                             $66.78
Landin, Breanna
2432 Pacific Coast Hwy, Apt 156
Lomita, CA 90717                             20201    9/29/2020        24 Hour Fitness USA, Inc.                    $62.98                                                                             $62.98
Landis, Sean
7171 S 420 E
Midvale, UT 84047                             3772    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Landon, Julia
309 Alameda Ave.
Salinas, CA 93901                             4132    8/28/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Landrum, Miranda
1117 Heron Creek Drive
Sycamore, IL 60178                           26571    11/20/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Landsman, Sandra
80-08 135th Street Apt 103
Jamaica, NY 11435                            19202    9/27/2020            24 New York LLC                       $528.00                                                                              $528.00
Landy, Cindy
PO Box 112
West Sacramento, CA 95691                    24452    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Landy, LaTasha
13505 Inwood Rd.
Apt. 1444
Dallas, TX 75244                             20330    9/30/2020    24 Hour Fitness United States, Inc.           $850.70                                                                              $850.70
Landy, LaTasha
13505 Inwood Rd.
Apt. 1444
Dallas, TX 75244                             20348    9/30/2020    24 Hour Fitness United States, Inc.           $850.70                                                                              $850.70
Lane, Carole
474 Hillway Drive
Vista, CA 92084-6342                         24686    10/6/2020     24 Hour Fitness Worldwide, Inc.             $7,129.77                                                                           $7,129.77
Lane, Carolin
2114 Oxford Street
Houston, TX 77008                            12465     9/9/2020     24 Hour Fitness Worldwide, Inc.              $107.17                                                                              $107.17


                                                                                        Page 852 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 412 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lane, Christine E and James
22874 Teil Glen Road
Wildomar, CA 92595                           24667    10/2/2020    24 Hour Fitness United States, Inc.           $267.00                                                                              $267.00
Lane, John D
9404 Olympia Fields Dr.
San Ramon, CA 94583                          10100     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lane, Nancy F
2910 La Cresta Circle
Minden, NV 89423                             17903    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Lane, Steven M
2910 La Cresta Circle
Minden, NV 89423                             17826    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Lane-Roberts, Austen
6095 Loynes Dr.
Long Beach, CA 90803                         18692    9/26/2020    24 Hour Fitness United States, Inc.           $322.49                                                                              $322.49
LANEY, LINDSEY
2810 WAGON WHEEL ROAD #304
OXNARD, CA 93036                             10003     9/7/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Laney, Margaret
1021 Parkhill Drive
Costa Mesa, CA 92627                         17363    9/24/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Lang, Dawn
1667 Edgecliffe Drive
Los Angeles, CA 90026                        23528    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lang, Ellen
601 S Forest St Apt 102
Glendale, CO 80246                            4526    8/29/2020              24 Denver LLC                       $200.00                                                                              $200.00
Lang, Sergio
4844 71st St
Apt C
San Diego , CA 92115                          9949     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.95                                                                              $150.95
Lang, Steve
32302 McKay Ln.
Black Diamond, WA 98010                      20702    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $764.00                                                              $764.00
Lang, Susan
1210 Cardinal Ave
Sugar Land, TX 77478                          6995     9/1/2020     24 Hour Fitness Worldwide, Inc.              $339.99                                                                              $339.99
Lang, Ulrich
2950 Poinsettia Dr
San Diego, CA 92106                           5764     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Langer, Debora
                                              3293    8/24/2020     24 Hour Fitness Worldwide, Inc.              $828.00                                                                              $828.00
Langer, Julia
10722 Beaver Creek Drive
Bakersfield, CA 93312                        17958    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,060.92                                                                           $1,060.92
Langford, Al
2921 Westridge Rd,
Riverside, CA 92506                          24542    10/2/2020     24 Hour Fitness Worldwide, Inc.                $69.34                                                                              $69.34




                                                                                        Page 853 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 413 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Langford, Jaden
1255 N Harper Ave
Apt 11
West Hollywood, CA 90046                     13244    9/14/2020     24 Hour Fitness Worldwide, Inc.              $718.90                                                                              $718.90
Langley, Nathan
717 17th St. Apt. C
Sacramento, CA 95811                         15179    9/18/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Langstaff, Chris
302 W Carter Ave.
Sierra Madre, CA 91204                       17412    9/22/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Langston, Rita
161 Sutherlin Lane
Fairfield, CA 94534                          16870    9/23/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Lani, Jessica
1701 Skyhill Way
Santa Ana, CA 92705                           465      7/1/2020    24 Hour Fitness United States, Inc.           $670.00                                                                              $670.00
Lannan, Manjula
7903 Cheno Cortina Trail
Austin, TX 78749-2719                         5746     9/1/2020     24 Hour Fitness Worldwide, Inc.              $119.00                                                                              $119.00
Lanning, Justin
320 N Park Vista St
Spc 54
Anaheim, CA 92806                             9677     9/7/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Lannon, Melanie
7905 NW 5th Ct #205
Margate, FL 33063                             1442    7/13/2020     24 Hour Fitness Worldwide, Inc.                              $252.00                                                              $252.00
Lanora, Carolann
2132 Stewart Avenue
Walnut Creek, CA 94596                       18404    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $69.98                                                                             $69.98
Lansang, Vener Andre
1442 Legend Cir
Vallejo, CA 94591                            10957     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lansangan, Leonard Vincent
2740 Joaquin Drive
Burbank, CA 91504                             606      7/7/2020    24 Hour Fitness United States, Inc.          $1,886.00                                                                           $1,886.00
Lansberger, Dong Mi
6775 Sierra Trail
Las Vegas, NV 89146                          11897    9/10/2020     24 Hour Fitness Worldwide, Inc.              $107.40          $29.99                                                              $137.39
Lansford, Brianna
2330 Quarterpath Dr.
Richmond, TX 77406                            2820    8/19/2020     24 Hour Fitness Worldwide, Inc.              $363.71                                                                              $363.71
Lantner, Janet S.
2 Huntress Circle
Gilford, NH 03249                             5883    8/31/2020        24 Hour Fitness USA, Inc.                 $220.00                                                                              $220.00
Lantz, Kim
PO Box 370742
Montara, CA 94037                            14154    9/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Lantz, Vona
creditor's home address
                                             15522    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $51.23                                                                             $51.23

                                                                                        Page 854 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 414 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lanuza, Ivette Carolina
616 W 58th St
Los Angeles , CA 90037                        18790    9/24/2020        24 Hour Fitness USA, Inc.                                 $86.97                                                               $86.97
LANUZA, IVETTE CAROLINA
616 W 58TH ST
LOS ANGELES, CA 90037                          1295    7/11/2020        24 Hour Fitness USA, Inc.                                 $86.97                                                               $86.97
Lanz, April M
15657 S Neibur Rd
Oregon CIty, OR 97045                           66     6/29/2020     24 Hour Fitness Worldwide, Inc.             $176.00                                                                              $176.00
Lanz, Janette
2912 Cliff Cir.
Carlsbad, CA 92010                            10026     9/7/2020     24 Hour Fitness Worldwide, Inc.             $196.00                                                                              $196.00
Lao, Arvie
4030 East Morada Ln #6106
Stockton, CA 95212                            26326    11/10/2020 24 Hour Fitness United States, Inc.            $499.99                                                                              $499.99
La'O, Luis
16121 E Phillips Dr.
Englewood, CO 80112                           13327    9/13/2020     24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Lao, Muyhoan
2121 Fountain View Dr 22D
Houston, TX 77057                             12908    9/15/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                            $60.00
Lao, Philip
543 Hillcrest Rd
San Carlos, CA 94070                          11996    9/10/2020     24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Lao, Yen
310 S. California St. #B
San Gabriel, CA 91776                          8095     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
LAP Empire Avenue, LLC
Dustin P. Branch, Esq
Ballard Spahr LLP
2029 Century Park East
Suite 1400
Los Angeles, CA 90067-2915                    22922    10/2/2020     24 Hour Fitness Worldwide, Inc.         $406,454.61                                                      $464,701.04         $871,155.65
Lapash, Ross
20365 E 49th Ave
Denver, CO 80249                              22697    10/2/2020     24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Lapin, Dennis J
1283 Pine Harbor Point Circle
Orlando, FL 32806                             16036    9/18/2020     24 Hour Fitness Worldwide, Inc.             $196.00                                                                              $196.00
Lapin, Dennis
1283 Pine Harbor Point Circle
Orlando, FL 32806                             13765    9/14/2020     24 Hour Fitness Worldwide, Inc.             $196.00                                                                              $196.00
Lapitan, Romelito
4675 Forestdale Drive
Fairfax, VA 22032                             17674    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $84.08                                                                            $84.08
LAPOVICH, EDWARD
2453 ARTESIA BLVD
TORRANCE, CA 90504                            11689     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                        Page 855 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 415 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lapp, Joseph T.
5001 Convict Hill Rd Apt 721
Austin, TX 78749                              2573    7/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,638.00                                                           $1,638.00
Lappi, Michael
1510 44th Ave Ct
Greeley, CO 80634                             6109     9/2/2020    24 Hour Fitness Worldwide, Inc.              $313.97                                                                             $313.97
Lapsley, Sean
3245 East Del Verde Ave
Salt Lake City, UT 84109                      3335    8/25/2020       24 Hour Fitness USA, Inc.                 $106.67                                                                             $106.67
Lapus, Ederlita
1819 8th St.
Alameda, CA 94501                            18607    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $391.48                            $391.48
Lara, Armando
4515 4th Street, Unit 8
La Mesa, CA 91941                            17554    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $59.98                                                                            $59.98
Lara, Daniel
908 W MYRRH ST
COMPTON, CA 90220                            22700    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lara, Hector
2814 E. FRONTERA ST. UNIT A
ANAHEIM, CA 92806                            12405    9/12/2020    24 Hour Fitness Worldwide, Inc.              $183.71                                                                             $183.71
Lara, John
Po box 2212
Beverly Hills, CA 90213                      27275    1/14/2021       24 Hour Fitness USA, Inc.                               $1,200.00                                                           $1,200.00
Lara, Maria
908 W. Myrrh St.
Compton, CA 90220                            22415    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lara, Monica
The Wallace Firm, PC
16000 Ventura Blvd
Suite 330
Encino, CA 91436                             22663    10/2/2020       24 Hour Fitness USA, Inc.            $2,000,000.00                                                                      $2,000,000.00
Lara, Ricardo
1821 E 59th St
Long Beach, CA 90805                         24317    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lares, Alison
PO Box 165
Crestline , CA 92325                          5167     9/1/2020    24 Hour Fitness Worldwide, Inc.              $420.00                                                                             $420.00
Large, Anna
3338 Ashford Park Drive
Houston, TX 77082                            19236    9/27/2020    24 Hour Fitness Worldwide, Inc.              $200.45                                                                             $200.45
Largman, Susan
35 Martindale Road
Short Hills, NJ 07078                        16186    9/17/2020       24 Hour Fitness USA, Inc.                                $437.43                                                              $437.43
Larijani, Jayron
411 East 53rd Street, 9F
New York, NY 10022                            1256    7/10/2020           24 New York LLC                       $880.00                                                                             $880.00




                                                                                     Page 856 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 416 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Larimer County Treasurer
Attn: Vicky Glass
PO Box 1250
Ft Collins, CO 80522                           170     6/30/2020       24 Hour Fitness USA, Inc.                                              $41,723.98                                          $41,723.98
Larimer, Ruth
26151 Parkside Dr.
Hayward, CA 94542                             23517    10/2/2020       24 Hour Fitness USA, Inc.                $432.00                                                                              $432.00
Larios, Jusus
25829 Delphinium Ave
Moreno Valley, CA 92553                        4722    8/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Larios, Jusus
25829 Delphinium Ave
Moreno Valley, CA 92553                        4732    8/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Laris, Luz
1328 S Christy LN
Las Vegas, NV 89142                           22648    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Laris, Roberto
1328 S CHRISTY LN
Las Vegas, NV 89142                           22339    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Larisa Sudikov aka Larysa Tsudzikava
5942 S Zeno Ct
Aurora, CO 80016                              13421    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Larkin, Jenna
59 Sherwood Drive
East Islip, NY 11730                          22287    10/1/2020    24 Hour Fitness Worldwide, Inc.             $204.17                                                                              $204.17
Larkin, Patricia
9 Connecticut Avenue
Massapequa, NY 11758                          22348    10/1/2020    24 Hour Fitness Worldwide, Inc.             $189.58                                                                              $189.58
Larkin, Patricia
9 Connecticut Avenue
Massapequa, NY 11758                          22368    10/1/2020    24 Hour Fitness Worldwide, Inc.             $189.58                                                                              $189.58
Larkin, Robert
58 Kyle Ct.
Ladera Ranch, CA 92694                        19370    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Larkin, Shane
1741A Stockton St
San Francisco, CA 94133                       12011    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $29.76                                                                            $29.76
Larkin, Thomas
9 Connecticut Avenue
Massapequa, NY 11758                          22546    10/1/2020    24 Hour Fitness Worldwide, Inc.             $189.58                                                                              $189.58
Larrabee, Rosemary L.
602 San Michel Drive North
Unit #E
Costa Mesa, CA 92627                          25100    10/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Larrea, Christian
105 Arbor Drive
Hohokus, NJ 07423                              6722     9/3/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Larrobis, Caroline
2636 E Maureen Street
West Covina, CA 91792                         12962    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $379.42                                                              $379.42

                                                                                      Page 857 of 1763
                                                        Case 20-11568-KBO          Doc 72-1       Filed 04/19/21     Page 417 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Larry, Mavis
614 Lone Ridge Way
Murphy, TX 75094                              1511    7/16/2020    24 Hour Fitness United States, Inc.             $96.17                                                                              $96.17
Larry, Mavis
614 Lone Ridge Way
Murphy, TX 75094                             17188    9/22/2020     24 Hour Fitness Worldwide, Inc.                $96.17                                                                              $96.17
Larsell, Dyan
45-680 Apuakea Street
Kaneohe, HI 96744                            17632    9/23/2020     24 Hour Fitness Worldwide, Inc.              $762.30                                                                              $762.30
Larsen, Leslie
318 Ballena Dr.
Diamond Bar, CA 91765                         8886     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Larsen, Leta
6285 Baum St
Frederick, CO 80530                          13478    9/13/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Larsen, Melinda Ann
9353 Aizenberg Circle
Elk Grove, CA 95624                          17751    9/24/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Larsen, Pierce
4640 W 63rd Ave
Arvada, CO 80003                             26096    10/29/2020             24 Denver LLC                         $33.59                                                                              $33.59
Larsen, Skylar
6124 Sandstone Mesa Dr
Las Vegas, NV 89130                           7752     9/3/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Larson , Steven
284 Edisto PL
Apopka, FL 32712                             22976    10/2/2020     24 Hour Fitness Worldwide, Inc.              $229.56                                                                              $229.56
Larson, Ann
2290 Lakemoor Dr SW
Olympia, WA 98501                             293      7/1/2020    24 Hour Fitness United States, Inc.          $1,062.40                                                                           $1,062.40
Larson, Ann
2290 Lakemoor Dr SW
Olympia, WA 98512                             332      7/1/2020    24 Hour Fitness United States, Inc.          $1,062.40                                                                           $1,062.40
Larson, Ashley
4674 E. Weaver Circle
Centennial, CO 80121                         27394    2/10/2021     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Larson, Bob
48420 Avalon Heights
Fremont, CA 94539                             8306     9/3/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Larson, Christopher
2867 Syracuse St #3
Denver, CO 80238                             26620    11/20/2020             24 Denver LLC                      $6,000.00                                                                           $6,000.00
Larson, Erika
5400 N. Lamar Blvd. Apt 1080
Austin, TX 78751                              4795    8/30/2020     24 Hour Fitness Worldwide, Inc.             $2,313.00                                                                           $2,313.00
Larson, Jordan James
34511 Via Catalina
Capistrano Beach, CA 92624                   17126    9/22/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00




                                                                                        Page 858 of 1763
                                                         Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 418 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Larson, Linda J
24112 Country View Dr.
Coto de Caza, CA 92679                        25268    10/9/2020    24 Hour Fitness Worldwide, Inc.             $439.98                                                                              $439.98
Larson, Lisa M
1505 Brogue Court
Vista, CA 92081                                4002    8/27/2020    24 Hour Fitness Worldwide, Inc.             $239.88                                                                              $239.88
Larson, Natalie
357 1/2 Mermaid Street
Laguna Beach, CA 92651                        13362    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $88.18                                                                            $88.18
Larson, Nels
13895 Shiloh Dr.
Conifer, CO 80433                             25737    10/20/2020   24 Hour Fitness Worldwide, Inc.                                               $27.08                                              $27.08
Larson, Scott Eric
3987 South Dawson St.
Aurora, CO 80014                              19095    9/23/2020    24 Hour Fitness Worldwide, Inc.             $340.00                                                                              $340.00
LaRue, Denise
2300 Northridge Ct.
Fort Collins, CO 80521                         702      7/8/2020    24 Hour Fitness Worldwide, Inc.             $440.00                                                                              $440.00
Lary, W Peter
13854 Recuerdo Drive
Del Mar, Ca 92014                              9241     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Las Vegas Valley Water District
Timothy A. Lukas
Holland & HArt LLP
5441 Kietzke Lane, Second Floor
Reno, NV 89511                                17586    9/23/2020       24 Hour Fitness USA, Inc.               $8,226.07                                                                           $8,226.07
Las Vegas Valley Water District
Timothy A. Lukas, Esq.
Holland & Hart LLP
5441 Kietzke Lane, Second Floor
Reno, NV 89511                                 6367     9/1/2020       24 Hour Fitness USA, Inc.               $7,958.97                                                                           $7,958.97
Lasagna, Carl
1237 Curtis St.
Berkeley, CA 94076                             4442    8/28/2020    24 Hour Fitness Worldwide, Inc.             $205.00                                                                              $205.00
Lascelles, Stephanie
921 Avenida Salvador
San Clemente, CA 92672                         3049    8/10/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Lasell, Mathew
45-680 Apuakea Street
Kaneohe, HI 96744                             17732    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Lash, David
714 Reynolds Lane
Redondo Beach, CA 90278                       12412    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Lash, Ding Po
714 Reynolds Lane
Redondo Beach, CA 90278                       12344    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Lashells, Andrea
509 Virginia Dr.
Lake Worth, FL 33461                          15220    9/18/2020    24 Hour Fitness Worldwide, Inc.             $195.53                                                                              $195.53


                                                                                      Page 859 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 419 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lasher, Jack
3225 North 135th Street
Omaha, NE 68164                               7552     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Lashgari, Elham
1110 Oak Park Ln
Friendswood, TX 77546                         2548     8/4/2020    24 Hour Fitness United States, Inc.           $900.00                                                                              $900.00
Lasky, Matthew C
9863 Kamena Circle
Boynton Beach, FL 33426                        91     6/22/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Lass, Barry
6 Midland Drive
Morristown, NJ 07960                         25253    10/12/2020 24 Hour Fitness United States, Inc.                $38.79                                                                             $38.79
Lassalle, Rory
1230 S. Olive St
Apt 309
Los Angeles, CA 90015                         3670    8/27/2020     24 Hour Fitness Worldwide, Inc.              $511.88                                                                              $511.88
Lastra, Joseph William
5906 Marlin Circle
Carmichael, CA 95608                          2141    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,159.00                                                                           $1,159.00
Latchmansingh, Michael
2 Charles Place
Bronxville, NY 10708                         17171    9/22/2020        24 Hour Fitness USA, Inc.                                  $78.22                                                               $78.22
Laterrial, Ortiz A
4256 Alta Vista Court
Oceanside, CA 92057                          18219    9/25/2020        24 Hour Fitness USA, Inc.                             $109,196.44                                                          $109,196.44
Latham, Melody B
2005 NE 75th Avenue
Portland, OR 97213                           12558    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Lathigara, Pravin
615 Spring Hill Drive
Morgan Hill, CA 95037                         4226    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $88.00                                                                             $88.00
Lathigara, Pravin
615 Spring Hill Drive
Morgan Hill, CA 95037                        18119    9/22/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lathigara, Sham
615 Spring Hill Drive
Morgan Hill, CA 95037                         9452     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $29.32                                                                             $29.32
Lathker, Anuradha
1 Plum Tree Lane
San Ramon, CA 94583                           3369    8/26/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Latif, Umair
1517 7th ave #1
San Francisco, CA 94122                       1015     7/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Latif, Umair
1517 7th ave #1
San Francisco, CA 94122                      24314    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Latifzada, Elaha Lily
38541 Royal Ann Cmn
Fremont, CA 94536                            13756    9/14/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00


                                                                                        Page 860 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 420 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Latko, Jacek
POB 88741
Honolulu, HI 96830                           19368    9/27/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
LATNEY, JULIE
7321 LINBROOK PLACE
SAN DIEGO, CA 92111                          22902    10/2/2020     24 Hour Fitness Worldwide, Inc.           $15,642.86                                                                           $15,642.86
Latney, Rollo
7321 Linbrook Place
San Diego, CA 92111                          22336    10/2/2020     24 Hour Fitness Worldwide, Inc.           $15,642.90                                                                           $15,642.90
LAU, AMY
9822 PENELA WAY
ELK GROVE, CA 95757                           6149     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Lau, Basil
1870 11th Ave
San Francisco, CA 94122                      16614    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.00                                                                             $34.00
Lau, Celeste
2604 E 9th St
Bremerton, WA 98310                          16894    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $78.32                                                                             $78.32
Lau, Donna Kay
1520 Eagle Pk Rd
Hacienda Heights, CA 91745                   19645    9/28/2020        24 Hour Fitness USA, Inc.                 $460.00                                                                              $460.00
Lau, Genie
26703 40th Ave S.
Kent, WA 98032                               23259    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $95.04                                                                             $95.04
Lau, Hannah
4206 Darter St.
Houston, TX 77009                            13948    9/16/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Lau, Jennifer
867 Beechwood Dr
Daly City, CA 94015                           4836     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lau, Kathleen
4969 Royal Pines Court
Dublin, CA 94568                             19653    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lau, Kevin
2020 Oakland Hills Dr
Corona, CA 92882                             15657    9/19/2020     24 Hour Fitness Worldwide, Inc.             $8,000.00                                                                           $8,000.00
Lau, Kurtis Matthew
31886 Corte Portensa
Temecula, CA 92592                           24979    10/7/2020     24 Hour Fitness Worldwide, Inc.                              $168.00                                                              $168.00
Lau, Ly C
10 Gold Moon Ct
Sacramento, CA 95824                         21030    9/30/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Lau, Sandy
102 Ridge Valley, Apt 104
Irvine, CA 92618                             25551    10/14/2020 24 Hour Fitness United States, Inc.            $1,520.00                                                                           $1,520.00
Lau, Siu Hong
6744 Inwood Dr
Fort Worth, TX 76182                         13467    9/13/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00




                                                                                        Page 861 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 421 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lau, Susan
477 Kings Road
Brisbane, CA 94005                            7172     9/1/2020        24 Hour Fitness USA, Inc.                 $136.11                                                                              $136.11
Lau, Tak Ming
100 Chilpancingo PKWY APT 2312
Pleasant Hill , CA 94523                     10192     9/7/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Laube, Michael B
24325 Crenshaw Blvd
PBM 112
Torrance, CA 90505                           18227    9/22/2020        24 Hour Fitness USA, Inc.                    $73.73                                                                             $73.73
Lauderdale, Dennis A.
18203 Coltman Ave
Carson, CA 90746                             17871    9/24/2020        24 Hour Fitness USA, Inc.                 $149.00                                                                              $149.00
Laugel, Geoffrey Peter
1907 Cannon Pl
Walnut Creek, CA 94597                       26640    11/23/2020         24 San Francisco LLC                    $100.00                                                                              $100.00
Laugel, Geoffrey Peter
1907 Cannon Pl
Walnut Creek, CA 94597                       26649    11/23/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Laung, Kenneth
2349 Montezuma Dr
Campbell, CA 95008                            4485    8/28/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Laurant, Keith
1 Penrith Court
Rockwall, TX 75032                           24970    10/5/2020        24 Hour Fitness USA, Inc.                 $850.00                                                                              $850.00
Laurence, Claire
6445 SW 116th Place, Unit D
Miami, FL 33173                               399     6/25/2020     24 Hour Fitness Worldwide, Inc.                              $245.00                                                              $245.00
Laurentiu, Caius
PO Box 5637
Santa Monica, CA 90409                       12088    9/11/2020        24 Hour Fitness USA, Inc.                 $429.00                                                                              $429.00
Lauriers, Joe Des
10514 NE 32nd Pl
Apt F102
Bellevue, WA 98004                           14297    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Laurin, Alynn
3861 El Ricon Way
Sacramento, CA 95864-2943                    16379    9/18/2020        24 Hour Fitness USA, Inc.                                $2,160.00                                                           $2,160.00
Laurin, James
3861 El Ricon Way
Sacramento, CA 95864-2943                    16368    9/18/2020        24 Hour Fitness USA, Inc.                                 $288.00                                                              $288.00
Lautin, Stuart
2711 N. Haskell Ave., Suite 2400
Dallas , TX 75204                              35     6/29/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Lavaglio, Brandon
22546 Vose Street
West Hills, CA 91307                         10360     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Lavarias, Romeo Balagtas
1700 SW 78th Avenue, Apt 311
Plantation, FL 33324                         21337    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,752.00                                                                           $1,752.00

                                                                                        Page 862 of 1763
                                                          Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 422 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Lavaud, Debra
7935 Garry Oak Drive
Citrus Heights, CA 95610                        9429     9/6/2020     24 Hour Fitness Worldwide, Inc.             $2,904.98                                                                           $2,904.98
LaVaute, Claire
1001 Pine Street, Unit #807
San Francisco, CA 94109                        18750    9/24/2020          24 San Francisco LLC                                    $150.00                                                              $150.00
Lavenberg, Irwin
821 NW 11th Ave
Unit 411
Portland, OR 97209                              9548     9/6/2020        24 Hour Fitness USA, Inc.                    $24.00                                                                             $24.00
LaVere, Brian James
9357 SE Scott Part Circle
Happy Valley, OR 97086                         17742    9/23/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25
LaVerghetta, Martha
1287 Olympic Circle
Greenacres, FL 33413                           22162    10/1/2020        24 Hour Fitness USA, Inc.                                $1,802.00                                                           $1,802.00
Laverty, William
256 Carlton Club Drive
Piscataway, NJ 08854                           19573    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Lavi, Larry
162 Avenida Rosa
San Clemente, CA 92672                          4810    8/31/2020     24 Hour Fitness Worldwide, Inc.             $6,420.00                                                                           $6,420.00
Lavia, Cynthia
37 Partisan Pl.
Irvine, CA 92602                                1884    7/17/2020    24 Hour Fitness United States, Inc.           $840.00                                                                              $840.00
Lavia, Cynthia
37 Partisan Pl.
Irvine, CA 92602                               22021    9/30/2020    24 Hour Fitness United States, Inc.           $840.00                                                                              $840.00
Lavin, Milton Lampl
2051 Canyon Road
Arcadia , CA 91006-1504                         8746     9/4/2020        24 Hour Fitness USA, Inc.                 $405.33                                                                              $405.33
LaViola, David
1017 Aiken Dr.
Leander, TX 78641                              27185    12/29/2020    24 Hour Fitness Worldwide, Inc.              $544.01                                                                              $544.01
LAVOIE, KARA MICHELLE
4270 MUSTIC WAY
MATHER, CA 95655                               17575    9/28/2020    24 Hour Fitness United States, Inc.          $1,274.13                                                                           $1,274.13
LAVOIE, KARA
4270 MUSTIC WAY
MATHER , CA 95655                              19491    9/28/2020    24 Hour Fitness United States, Inc.          $1,274.13                                                                           $1,274.13
LAVORICO, ALAN
13531 OTTOMAN ST.
ARLETA, CA 91331                               21076    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $379.08                                                              $379.08
Lavorico, Geraldine
13531 Ottoman St
Arleta, CA 91331-6311                          19929    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $437.40                                                              $437.40
Law Office of Fredrick A. Becker
122 East 42nd Street
Suite 2100
New York, NY 10168                              130     6/22/2020     24 Hour Fitness Worldwide, Inc.             $8,150.00                                                                           $8,150.00

                                                                                          Page 863 of 1763
                                                          Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 423 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
LAW, AGATHA
70 NELSON CT
DALY CITY, CA 94015                             9101     9/5/2020    24 Hour Fitness Worldwide, Inc.             $370.00                                                                              $370.00
Law, Christine J.
12931 E. Cornell Ave.
Aurora, CO 80013-3317                           5698    8/31/2020            24 Denver LLC                       $511.00                                                                              $511.00
Law, Eric
2730 Walker Avenue
Camarillo, CA 93010                            23720    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $36.25                                                                            $36.25
Law, Perry
48 Dorado Ter
San Francisco, CA 94112                         9020     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Law, Philip
4025 Porte De Palmas
Unit 75
San Diego, CA 92122                            18705    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Law, Shae
2730 Walker Avenue
Camarillo, CA 93010                            24797    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $36.25                                                                            $36.25
Lawhon, Carol
2900 Livorno Cove
Cedar Park, TX 78613                           17011    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lawhon, Roger
2900 Livorno Cove
Cedar Park, TX 78613                           17012    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lawless, Martha
6045 Ellsworth Ave.
Dallas, TX 75206                               14828    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $79.34                                                                            $79.34
Lawrence, Anne
6129 SE 13th Avenue
Portland, OR 97202                              3909    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $67.76                                                                            $67.76
Lawrence, Anne
6129 SE 13th Avenue
Portland, OR 97202                             18424    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $67.71                                                                            $67.71
Lawrence, Daryl R
2932 Arbusto
Grand Prairie, TX 75054                         8043     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00
Lawrence, Dorothy K.
Dorothy Butler Law Firm
151 E. Mercer Street, Suite E
Dripping Springs, TX 78620                      3357    8/26/2020    24 Hour Fitness Worldwide, Inc.             $932.89                                                                              $932.89
Lawrence, Jeremy
1014 W 19th St.
Costa Mesa, CA 92627                            198     6/29/2020       24 Hour Fitness USA, Inc.                $159.96                                                                              $159.96
Lawrence, Kathleen
2545 Barbey Dr.
SLC, UT 84109                                  11348    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $16.00                                                                            $16.00
Lawrence, Randy
79205 Montego Bay Drive
Bermuda Dunes, CA 92203                        14765    9/15/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00

                                                                                       Page 864 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 424 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lawrence-Tourinho, Ian
428 N Wabash Avenue
Glendora, CA 91741                         19329    9/27/2020     24 Hour Fitness Worldwide, Inc.             $737.00                                                                              $737.00
Lawrence-Tourinho, Jose
428 N Wabash Avenue
Glendora, CA 91741                         19318    9/27/2020     24 Hour Fitness Worldwide, Inc.            $6,164.00                                                                           $6,164.00
Lawson, Anne
25572 Sarita Drive
Laguna Hills, CA 92653                     27034    12/11/2020 24 Hour Fitness United States, Inc.           $1,100.00                                                                           $1,100.00
Lawson, Chase
PO Box 370971
Montara, CA 94037-0971                     15814    9/20/2020     24 Hour Fitness Worldwide, Inc.             $414.00                                                                              $414.00
Lawson, Margaret Waddell
1398 Wright Ave
Sunnyvale, CA 94087                        17852    9/22/2020        24 Hour Fitness USA, Inc.                                $700.00                                                              $700.00
LAWSON, VERONICA
523 8TH STREET
HUNTINGTON BEACH, CA 92648                 14505    9/16/2020     24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Lawton, George
PO Box 24914
Oakland Park, FL 33307                     17453    9/24/2020        24 Hour Fitness USA, Inc.               $1,549.97                                                                           $1,549.97
Lawton, Karley
4340 S Thompson Ave
Tacoma, WA 98418                           26436    11/13/2020    24 Hour Fitness Worldwide, Inc.                 $85.94                                                                            $85.94
Lawyer, Jim
42929 Corte Cabello
Temecula, CA 92592                         15823    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lawyer, Lisa
42929 Corte Cabello
Temecula, CA 92592                         15812    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lawyer, Trevor
42929 Corte Cabello
Temecula, CA 92592                         15664    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lawyer, Zachary
42929 Corte Cabello
Temecula, CA 92592                         15806    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lax, Bruce
4653 Juniper CT.
Lancaster, CA 93536                         5295     9/1/2020     24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Laxa, Rhonna Rae
8676 Nagle Ave.
Panorama City, CA 91402                    25488    10/14/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Lay, Alexander
2521 Louise Ave.
Arcadia, CA 91006                          10385     9/6/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Laylon, Stephanie
2912 Arreos
San Clemente, CA 92673                      2137     8/7/2020     24 Hour Fitness Worldwide, Inc.            $1,769.97                                                                           $1,769.97




                                                                                     Page 865 of 1763
                                                      Case 20-11568-KBO        Doc 72-1         Filed 04/19/21   Page 425 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Laylon, Stephanie
2912 Arreos
San Clemente, CA 92673                     18730    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,769.97                                                                           $1,769.97
Layola, Danielle
2558 18th Street
Sacramento, CA 95818                        4065    8/27/2020       24 Hour Fitness USA, Inc.                $103.48                                                                              $103.48
Layton, Heather
Layton Law PLLC
801 Echo Ln.
Houston, TX 77024                          13867    9/14/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Lazaro, Fe
1101 RAINIER AVE
PACIFICA, CA 94044                         24011    10/2/2020    24 Hour Fitness Worldwide, Inc.             $266.00                                                                              $266.00
Lazek, Austin H
413 Zang St, #513
Lakewood, CO 80228                          6116     9/1/2020            24 Denver LLC                       $110.25                                                                              $110.25
Lazicky, Karen
219 Willard Ave.
Farmingdale, NY 11735                       3964    8/27/2020    24 Hour Fitness Worldwide, Inc.             $324.50                                                                              $324.50
Lazzara, Trina
3399 Sutton Loop
Fremont, CA 94536                          25891    10/23/2020   24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Lazzari, Steve
38 Edinburgh St
San Francisco, CA 94112                    13353    9/12/2020         24 San Francisco LLC                  $1,000.00                                                                           $1,000.00
Le Nguy, Chris
8021 Whitmore St.
Rosemead, CA 91770                         20316    9/30/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
LE VIER, LINDA S.
7294 LANTANA TERRACE
CARLSBAD, CA 92011                         23567    10/2/2020    24 Hour Fitness Worldwide, Inc.            $3,542.00                                                                           $3,542.00
Le, Aimy
2501 Stern Lane
Oxnard, CA 93035                           13187    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
LE, ANTHONY HUU
9162 GUSS DRIVE
HUNTINGTON BEACH, CA 92646                 11021     9/8/2020       24 Hour Fitness USA, Inc.                                                 $470.00                                             $470.00
Le, Chau
3273 Mount Vista Dr
San Jose, CA 95127                         24189    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Le, Christine
13066 Stratford Skies Ln
Houston, TX 77072-0132                     15420    9/21/2020    24 Hour Fitness Worldwide, Inc.             $382.00                                                                              $382.00
Le, Curtis
8292 Gumwood Circle
Westminster, CA 92683                      12417    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Le, Debra
23122 Carlow Road
Torrance, CA 90505                         22672    10/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00


                                                                                   Page 866 of 1763
                                                      Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 426 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Le, Derek H
2389 Cedar Lane
Vienna, VA 22180                           15778    9/21/2020     24 Hour Fitness Worldwide, Inc.              $466.00                                                                              $466.00
Le, Derek
2389 Cedar Lane
Vienna, VA 22180                           16068    9/21/2020     24 Hour Fitness Worldwide, Inc.              $466.00                                                                              $466.00
Le, Hiep V
2819 Akino Ct
San Jose, CA 95148                          9052     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Le, Hung
2202 W Flora St
Santa Ana, CA 92704                         8994     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Le, Jane
9327 Adolphia Street
San Diego, CA 92129                         8257     9/5/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Le, Jennifer
1000 E Aloha St
Seattle, WA 98102                          22148    10/2/2020     24 Hour Fitness Worldwide, Inc.              $922.00                                                                              $922.00
LE, JESSICA T
442 N RANCHO SANTIAGO BLVD
ORANGE, CA 92869                           11702     9/9/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Le, Joanne
8669 San Rio Dr.
Buena Park, CA 90620                        544      7/1/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Le, Joanne
8669 San Rio Dr.
Buena Park, CA 90620                       13771    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,155.00       $1,155.00                                                           $2,310.00
Le, Joseph
1818 Santa Rita Drive
Pittsburg, CA 94565                        11404    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Le, Kevin
3195 Whitesand Drive
San Jose, Ca 95148                         13317    9/15/2020    24 Hour Fitness United States, Inc.           $103.98                                                                              $103.98
Le, Lien
1046 Kitchener Cir.
San Jose, CA 95121                          8691     9/4/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
Le, Linh Thuy
13152 Vener Drive
Garden Grove, CA 92844                     25224    10/9/2020     24 Hour Fitness Worldwide, Inc.                                               $120.00                                             $120.00
LE, LOI VIET PHUOC
2202 WEST FLORA ST
SANTA ANA, CA 92704                         8451     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Le, Michael H
1721 S Gardenaire Lane
Anaheim, CA 92804                          12193    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Le, Minh Q
23122 Carlow Road
Torrance, CA 90505-5354                    22604    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00




                                                                                      Page 867 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 427 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Le, Mong
16068 Rue Cir
Fountain Valley, CA 92708                    22429    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Le, Nghia
4921 Snow Dr
San Jose, CA 95111                            6049     9/3/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Le, Patrick
15561 Highcliff St
Westminster, CA 92683                        17971    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $42.00                                                                             $42.00
Le, Philana
1195 Bitternut Ct
San Jose, CA 95131                            6408     9/1/2020     24 Hour Fitness Worldwide, Inc.              $146.00                                                                              $146.00
Le, Quoc
21210 Baileywood Dr
Richmond, TX 77407                            1051     7/9/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Le, Sonny Hoang
2266 Woodset Lane
San Jose, CA 95116                           14446    9/15/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Le, Sophia
20018 Cypresswood Lake Dr.
Spring, TX 77373                             21065    9/30/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Le, Suc
2530 Manacor Circle
Houston, TX 77038                             2640     8/6/2020     24 Hour Fitness Worldwide, Inc.                 $37.57                                                                             $37.57
Le, Thai D
15232 Touraine Way
Irvine, CA 92604                              3971    8/27/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Le, Thien
4059 Amos Way
San Jose, CA 95135-1002                       7565     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Le, Thinh Minh
3721 South Parton Street
Santa Ana, CA 92707                          21416    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Le, Thuan
2250 8th Avenue
Oakland, CA 94606                            13051    9/12/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Le, Thuy Thi Mong
2941 Alviena Drive
San Jose, CA 95133                            9808     9/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Le, Thuy
6701 Country Circle
Huntington Beach, CA 92648                   25430    10/13/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Le, Tran
2274 Pettigrew Dr
San Jose, CA 95148                           20758    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Le, Trang
152 Brahms Way
Sunnyvale, CA 94087                           8231     9/4/2020     24 Hour Fitness Worldwide, Inc.              $233.00                                                                              $233.00




                                                                                        Page 868 of 1763
                                                        Case 20-11568-KBO        Doc 72-1      Filed 04/19/21     Page 428 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Le, Truc
2307 N 113th Pl Unit C
Seattle, WA 98133                             6227     9/3/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Le, Trung
6701 Country Circle
Huntington Beach, CA 92648                   25470    10/13/2020   24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Le, Truong
4184 Mustang St.
San Diego, CA 92111                           7292     9/4/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
LE, TUAN DUY
7424 HANFIELD DR.
SACRAMENTO, CA 95829                          8264     9/3/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Le, Van
12184 Loya River Ave
Fountain Valley, CA 92708                    16876    9/21/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Le, Van
442 N Rancho Santiago Blvd
Orange, CA 92869                             11682     9/9/2020    24 Hour Fitness Worldwide, Inc.                                             $60.00                                              $60.00
Le, Van
8920 49th Ave E
Palmetto, FL 34221                           26581    11/22/2020   24 Hour Fitness Worldwide, Inc.          $3,500.00                                                                           $3,500.00
Leach, Eiko
4526 Newhaven Way
Castro Valley, CA 94546                       6294     9/1/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Leach, Richard D.
514 N Oak St
Falls Church, VA 22046-2515                  20181    9/29/2020    24 Hour Fitness Worldwide, Inc.           $922.99                                                                              $922.99
Leach, Thomas J
2654 Kadema Dr
Sacramento, CA 95864                         17906    9/24/2020    24 Hour Fitness Worldwide, Inc.           $499.92                                                                              $499.92
Leader, Scott
1827 Diamond Bluff Avenue
North Las Vegas, NV 89084-2002                9639     9/6/2020    24 Hour Fitness Worldwide, Inc.              $50.88                                                                             $50.88
Leaf, Valerie A
6219 23rd Ave NE
Seattle, WA 98115                            22476    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,426.90                                                                           $1,426.90
Leahey, Jill L.
2169 Opal Ridge
Vista, CA 92081                              15772    9/20/2020    24 Hour Fitness Worldwide, Inc.              $58.83                                                                             $58.83
Leahy, Alexandra
604 Hobart Ave
San Mateo, CA 94402                          25085    10/6/2020    24 Hour Fitness Worldwide, Inc.                           $481.14                                                              $481.14
Leahy, Constance
604 Hobart Ave.
San Mateo, CA 94402                          25082    10/6/2020    24 Hour Fitness Worldwide, Inc.                            $74.97                                                               $74.97
Leahy, Maxwell
15357 Magnolia Blvd
#323
Sherman Oaks, CA 91403                        7603     9/3/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00


                                                                                     Page 869 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 429 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leal, Joanna
17101 Herbert Lane
Huntington Beach, CA 92649                    8180     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Leal, Mayra
1865 Rice Canyon Rd.
Fallbrook, CA 92028                           211     6/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Leal, Mayra
1865 Rice Canyon Rd.
Fallbrook, CA 92028                          21448    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Leanos, George A.
4474 Yerba Buena Avenue
San Jose, CA 95121                           10932     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Leanos, John
1000 Russia Ave.
San Francisco, CA 94112                       4050    8/27/2020              RS FIT NW LLC                          $73.98                                                                             $73.98
Leanos, Jose
6310 Indiana Avenue
Long Beach, CA 90805                         19706    9/28/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Leap, Tanna
4126 Hillcrest Dr #D
Los Angeles, CA 90008                        21123    10/1/2020     24 Hour Fitness Worldwide, Inc.              $167.98                                                                              $167.98
Leapley, Karla
22702 Pacific Park Drive
#A34
Aliso Viejo, CA 92656                         8949     9/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Leary, Jim
17591 De Long Circle
Huntington Beach, CA 92649                   12672    9/13/2020    24 Hour Fitness United States, Inc.              $27.50                                                                             $27.50
Leary, Susan M.
261 Balceta Ct.
Danville, CA 94526                           20985    9/30/2020        24 Hour Fitness USA, Inc.                                              $477,594.35                                         $477,594.35
Leas, Joyce
4398 Wildwest Cir.
Moorpark, CA 93021-2343                       5514     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,070.00                                                                           $1,070.00
Leaupepe, Upu
330 Dominguez St
Camarillo, CA 93010                          10526     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Leavitt, Eric
21501 Maple St
Wildomar, CA 92595                            8565     9/5/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Leavy, Drew
8542B Midvale Ave N
Seattle, WA 98103                             4891    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $92.46                                                                             $92.46
LeBerger, Tony
7106 Cottage Ct
Timnath, CO 80547                             7860     9/3/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Lebich, Alla
420 Dragonfly Circle
Sacramento, CA 95834                         20187    9/29/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00


                                                                                        Page 870 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 430 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
LeBlanc, Charlotte
2723 Rockefeller Lane #4
Redondo Beach, CA 90278                      20383    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,560.00                                                                           $1,560.00
LeBlanc, Scott
28007 Harper Creek Lane
Katy, TX 77494                               23113    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,684.06                                                                           $2,684.06
Lebryk, David Allen
6042 Hardwick Pl
Falls Church, VA 22041                       18581    9/27/2020       24 Hour Fitness USA, Inc.                $499.99                                                                              $499.99
Lech, Brian
PO Box 26852
Las Vegas, NV 89126                           2355    7/31/2020       24 Hour Fitness USA, Inc.                    $39.99                                                                            $39.99
Leclair, Denise
104 Peter Coutts Cir
Stanford, CA 94305                           12204     9/9/2020       24 Hour Fitness USA, Inc.                $712.00                                                                              $712.00
Leddy, Michael
7605 Applecross Lane
Dallas, TX 75248                             10631     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $81.19                                                                            $81.19
Ledesma, Amy Elizabeth
1861 W Harlow CT
Lancaster, CA 93534                          22708    10/1/2020    24 Hour Fitness Worldwide, Inc.          $25,000.00                                                                           $25,000.00
Ledesma, Zachary Clay
7504 Vol Walker Drive
Austin, TX 78749                             18278    9/25/2020    24 Hour Fitness Worldwide, Inc.             $120.42                                                                              $120.42
LeDuc, Thomas
9317 Viento Fuerte Way
La Mesa, CA 91941                             4613    8/29/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Lee Miller, Linda
9257 Wedgewood Street
Temple City, CA 91780                        10310     9/8/2020       24 Hour Fitness USA, Inc.                    $98.00                                                                            $98.00
Lee, Alex
3403 Garden Gate Way
Houston, TX 77059                            15963    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lee, Alice
14709 S Prairie Ave.
Lawndale, CA 90260                            4745    8/30/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Lee, Allen
252-48 63rd Ave
Little Neck, NY 11362                        14523    9/16/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Lee, Alyssa
13360 Old Oak Way
Saratoga, CA 95070                            7390     9/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Lee, Amy
425 Amber Drive
Suisun City, CA 94585                        15687    9/19/2020    24 Hour Fitness Worldwide, Inc.             $244.98                                                                              $244.98
LEE, ANDREW
532 CONCORD ST
APT 104
GLENDALE, CA 91203                            7363     9/3/2020       24 Hour Fitness USA, Inc.                                $412.07                                                              $412.07


                                                                                     Page 871 of 1763
                                                         Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 431 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
LEE, ANDREW
532 CONCORD ST. APT 104
GLENDALE, CA 91203                            25198    10/9/2020        24 Hour Fitness USA, Inc.                                 $412.07                                                              $412.07
Lee, Andrew
746 E Lawnbrook Dr
Fresno, CA 93720                              21969    10/1/2020     24 Hour Fitness Worldwide, Inc.              $135.41                                                                              $135.41
Lee, Andrew
770 South Harbor Blvd. #1413
Fullerton, CA 92832                           15601    9/19/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Angela
20535 Victor St.
Torrance, CA 90503                            21279    10/1/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Lee, Annabelle
303 Inverness Way S, Unit 307
Englewood, CO 80112                           19290    9/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lee, Barbara
5329 Westminster Ct South
Ft. Worth, TX 76133                           20630    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,344.00                                                                           $1,344.00
Lee, Brendan
19062 Nathan Circle
Villa Park, CA 92861                          13882    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Brian
1827 Shellstone Way
Ripon, CA 95366                               15011    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Bruce
1177 Queen Street
#805
Honolulu, HI 96814                             6362     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $51.31                                                                             $51.31
Lee, Bryant Sukwon
955 7th Ave NE
Issaquah, WA 98029                            14457    9/16/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Lee, Bryant
1038 Ingerson ave
San Francisco, CA 94124                       18268    9/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Lee, Byungjin
                                               185      7/1/2020        24 Hour Fitness USA, Inc.                    $66.12                                                                             $66.12
Lee, Byung-Joon
2664 San Joaquin Hills Rd.
Corona Del Mar, CA 92625                       4178    8/28/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Lee, Carla
10129 Main St Apt #204
Bellevue, WA 98004                             3352    8/25/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lee, Celeste
119 Park Street
Apt. 2
Redwood City, CA 94061                         5611    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Lee, Changhoon
5370 Silver Canyon Rd. Unit A
Yorba Linda, CA 92887                          3924    8/27/2020     24 Hour Fitness Worldwide, Inc.           $18,000.00                                                                           $18,000.00


                                                                                         Page 872 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 432 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lee, Charlotte
525 S Berendo St Unit 303
Los Angeles, CA 90020                        14436    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Lee, Cheryl
108 Bryant Street #12
Mountain View, CA 94041                      17966    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $82.66                                                                             $82.66
Lee, Chia-Ning
19412 SE 9th Cir
Camas, WA 98607                              22299    10/1/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Lee, Chia-Ning
19412 SE 9th Cir
Camas, WA 98607                              24661    10/2/2020        24 Hour Fitness USA, Inc.                 $180.00                                                                              $180.00
LEE, CHRIS
212 STEEPLECHASE DR.
IRVING, TX 75062                             10780     9/8/2020     24 Hour Fitness Worldwide, Inc.              $182.93                                                                              $182.93
Lee, Christa
8320 66th Ave Ct E
Puyallup, WA 98371                            4326    8/28/2020        24 Hour Fitness USA, Inc.                    $51.64                                                                             $51.64
Lee, Christina
1023 La Bonita Terrace
Union City, CA 94587                         25674    10/20/2020 24 Hour Fitness United States, Inc.                $38.25                                                                             $38.25
Lee, Christopher Allen
22307 Acorn Valley Drive
Spring, TX 77389                              6950     9/3/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Lee, Christopher
7 Timberwood Dr, Unit 314
Lebanon, NH 03766                            10552     9/8/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Lee, Christopher
805 Silliman way
Sacramento, CA 95831                          6951     9/3/2020              RS FIT NW LLC                       $699.00                                                                              $699.00
LEE, CHUNHO
1230 JACKSON STREET #1
SAN FRANCISCO, CA 94109                       9316     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                           $500.00                          $1,000.00
Lee, Chunying
690 Kraftile Ct
Fremont, CA 94536                             8635     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Lee, Cindy
1821 Ladera Vista Pl.
Fullerton, CA 92831                           4525    8/29/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Lee, Cindy
325 Bay Street, Apt. 119
Santa Monica, CA 90405                        8752     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Corliss
1065 Craddock Ct
Walnut Creek, CA 94596                       23730    10/6/2020        24 Hour Fitness USA, Inc.                $2,583.00                                                                           $2,583.00
Lee, Cynthia
3756 Hughes Ave. Apt. 7
Los Angeles, CA 90034                        18401    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00




                                                                                        Page 873 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 433 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lee, Daeho
18428 S Denker Ave.
Gardena, CA 90248                            17438    9/24/2020     24 Hour Fitness Worldwide, Inc.              $470.84                                                                              $470.84
Lee, Daisy
1566 Ridgecrest Way
Monterey Park, CA 91754                      21618    10/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
LEE, DALLIN
11218 KINGNORTH DRIVE
TOMBALL, TEXAS 77375                          8435     9/4/2020     24 Hour Fitness Worldwide, Inc.             $3,297.55                                                                           $3,297.55
Lee, Daniel Kyungho
2848 Paseo Lane
San Jose, CA 95124-1943                       8395     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lee, David C
1424 11th St
Fort Lee, NJ 07024                            5771    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $98.97                                                                             $98.97
Lee, David J
976 Arapahoe St. APT 205
Los Angeles, CA 90006-5747                   12126     9/9/2020        24 Hour Fitness USA, Inc.                    $32.90                                                                             $32.90
Lee, David J.
18206 Emerald Stone Ln
Houston, TX 77094                             8808     9/5/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Lee, David
1173 West Blvd.
Los Angeles, CA 90019                        19644    10/1/2020        24 Hour Fitness USA, Inc.                 $161.28                                                                              $161.28
Lee, David
14395 Columbet Ave.
San Martin, CA 95046                         27141    12/21/2020       24 Hour Fitness USA, Inc.                 $666.00                                                                              $666.00
Lee, David
6414 Elliott Way
Everett, WA 98203                            23134    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lee, Dennis
47-144 Lile Place
Kaneohe, HI 96744                             3586    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Lee, Dennis
47-144 Lile Place
Kaneohe, HI 96744                            18887    9/28/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Lee, Diane Kyung
16195 NW Paisley Dr
Beaverton, OR 97006                          12844     9/9/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Lee, Dong Y
35 Grove Street
Tenafly, NJ 07670                            10755     9/8/2020     24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
Lee, Douglas
19062 Nathan Circle
Villa Park, CA 92861                         14454    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Ed
16219 Jada Way
Oregon City, OR 97045                        16872    9/21/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00




                                                                                        Page 874 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 434 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lee, Eliya
54 Harkness Ave
Pasadena, CA 91106                           6852     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Elizabeth
232 Brighton Drive
Vallejo, CA 94591                            9863     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lee, Eric
9932 Cockatoo Lane
Garden Grove, CA 92841                      15369    9/18/2020     24 Hour Fitness Worldwide, Inc.                                             $3,800.00                                           $3,800.00
Lee, Eun Young
4037 Larwin Ave
Cypress, CA 90630                           22633    10/2/2020        24 Hour Fitness USA, Inc.                 $210.97                                                                              $210.97
Lee, Eunah
3008 Sorrelwood Dr
San Ramon, CA 94582                          3917    8/27/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Lee, Geesook
7538 Newcastle Dr
Cupertino, CA 95014                          8844     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lee, George
32932 Regents Blvd
Union City, CA 94587                        18393    9/30/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
LEE, GILDER
2518 32ND AVE
SAN FRANCISCO, CA 94116                      3514    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
Lee, Gina
5525 Cajon Ave
Buena Park , CA 90621                        4721    8/30/2020          24 San Francisco LLC                    $700.00                                                                              $700.00
Lee, Grady
2775 Ashwood Circ
Fullerton, CA 92835                         19610    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lee, Gu Yong
2555 Nevada Street
Union City, CA 94587                        15330    9/18/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Lee, Gwendolyn
91 Mulberry St, Apt 3
New York, NY 10013                          20757    9/30/2020            24 New York LLC                          $79.99                                                                             $79.99
Lee, Heather
6313 La Mesa Street
Lago Vista, TX 78645                         5218     9/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Lee, Hee
92 Dean Drive
Tenafly, NJ 07670                            6355     9/1/2020     24 Hour Fitness Worldwide, Inc.              $487.00                                                                              $487.00
Lee, Henry Y
13582 Caminito Carmel
Del Mar, CA 92014                            4606    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Lee, Hojeong
6610 Tombstone Ridge Road
Timnath, CO 80547                           24926    10/8/2020     24 Hour Fitness Worldwide, Inc.                                               $383.99                                             $383.99




                                                                                       Page 875 of 1763
                                                       Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 435 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lee, Hong
9631 Fannin STA E
Houston, TX 77045                           27174    12/28/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Lee, Hoyul
1917 Tioga Pass Way
Antioch, CA 94531                            5506     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
LEE, HYUN-KU
15690 CORTE RAPOSO
SAN DIEGO, CA 92127                         18680    9/26/2020     24 Hour Fitness Worldwide, Inc.              $113.85                                                                              $113.85
LEE, ILYONG
2664 SAN JOAQUIN HILLS RD
CORONA DEL MAR, CA 92625                    14932    9/17/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Lee, Irene
5312 Delta Dr
Rocklin, CA 95765                           18087    9/25/2020        24 Hour Fitness USA, Inc.                                 $300.00                                                              $300.00
Lee, Jae
11531 Baggett Street
Garden Grove, CA 92840                       5065    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Lee, Jaeeun
14613 Chisholm Trail
Chino Hills, CA 91709                        7169     9/3/2020    24 Hour Fitness United States, Inc.              $74.75                                                                             $74.75
Lee, Jaeyong
20535 Victor ST
Torrance, CA 90503                          19561    10/1/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
LEE, JAMES T.
3491 VENTURE DRIVE
HUNTINGTON BEACH, CA 92649                  18329    9/30/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Lee, Jason Y
17005 Maria Avenue
Cerritos, CA 90703                           8437     9/4/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Lee, Jay Hun
1155 Limahana Circle, #A104
Lahaina, HI 96761                           19938    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $337.49                                                              $337.49
Lee, Jean
13582 Caminito Carmel
Del Mar, CA 92014                            4454    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Lee, Jeena Denise
117 Stone Pine Lane
San Ramon, CA 94383                         14489    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
LEE, JEFFREY ALAN
1230 Horn Avenue Unit 730
West Hollywood, CA 90069                     8019     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,124.00                          $1,124.00
Lee, Jenny
771 Arguello Drive
San Leandro, CA 94578                       24685    10/2/2020        24 Hour Fitness USA, Inc.                 $390.00                                                                              $390.00
Lee, Jeong Mi
1556 Faraday Circle
Fort Collins, CO 80525                       660      7/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98




                                                                                       Page 876 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 436 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lee, Jeong Mi
1556 Faraday Circle
Fort Collins, CO 80525                       24529    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Lee, Jessie Jia-Jia
2115 Lockwood Ave
Fremont, CA 94539                            15938    9/25/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Jimmy
1386 40th Ave
San Francisco, CA 94122                       4277    8/28/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Lee, Ji-Soo
201 Bridge Plaza N. #12B
Fort Lee, NJ 07024                            5205     9/1/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Lee, Jocelyn
169 Second Ave
Little Falls, NJ 07424                        7163     9/2/2020        24 Hour Fitness USA, Inc.                 $189.58                                                                              $189.58
Lee, John
10095 S Blaney Ave
#115
Cupertino, CA 95014                           7190     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lee, John
1243 Greycrest Pl
Diamond Bar, CA 91765                         5177     9/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Lee, John
3308 Egerer Place
Fullerton, CA 92835                          17460    9/28/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Lee, Johnnie Edward
3852 Hudson Avenue NE
Salem, OR 97301                               5725     9/2/2020     24 Hour Fitness Worldwide, Inc.              $287.00                                                                              $287.00
Lee, Jongserk
2801 Sepulveda Blvd Unit 54
Torrance, CA 90505                            8197     9/3/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Lee, Joseph
1801 Daltrey Way
San Jose, CA 95132                           26644    11/23/2020       24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Lee, Joseph
94-632 Lumiaina St. E 102
Waipahu, HI 96797                             5119    8/29/2020     24 Hour Fitness Worldwide, Inc.              $150.62                                                                              $150.62
Lee, Joyce
6151 Wycliffe Way
Sacramento, CA 95831                         17798    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $12.24                                                                             $12.24
Lee, Juliet
8150 Warren Ct.
Granite Bay, CA 95746                        22725    10/2/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Lee, Jung Sil
24 Hour Fitness USA, Inc.
PO Box 51018
Los Angeles, CA 90051-5318                    8359     9/3/2020        24 Hour Fitness USA, Inc.                    $79.99                                                                             $79.99
Lee, Justin
7106 Daffodil Pl.
Carlsbad, CA 92011                            9048     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98

                                                                                        Page 877 of 1763
                                                        Case 20-11568-KBO         Doc 72-1        Filed 04/19/21     Page 437 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lee, Jusung
1378 Kingfisher Way #2
Sunnyvale, CA 94087                          15490    9/18/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Lee, Kate
3125 White Peach Place
Fairfax, VA 22031                             2588    8/11/2020    24 Hour Fitness Worldwide, Inc.             $784.60                                                                              $784.60
Lee, Kate
3125 White Peach Place
Fairfax, VA 22031                            16138    9/18/2020    24 Hour Fitness Worldwide, Inc.             $784.60                                                                              $784.60
Lee, Kelvin Sum
1318 Napoli Street
Oceanside, CA 92056                          15492    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $64.50                                                                            $64.50
Lee, Ken
1 Excelsior Ct
Apt. 201
Oakland, CA 94610                             8618     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Lee, KH
3415 Spring Creek Ln.
Milpitas, CA 95035                            7051     9/2/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Lee, King
3113 Blakeburn Lane
Bakersfield, CA 93309                        14911    9/17/2020          RS FIT Holdings LLC                       $99.00                                                                            $99.00
Lee, Kitty
27921 Pueblo Calle
Hayward, CA 94545                            20451    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Lee, Kwang
17813 E Maplewood Cir.
Aurora, CO 80016                             18983    9/27/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Lee, Kyoo J
3143 Knowland Ave
Oakland, CA 94619                            22609    10/5/2020         24 San Francisco LLC                       $49.00                                                                            $49.00
Lee, Kyu
13370 St Andrews Dr Mutual 12 #69F
Seal Beach, CA 90740                         20237    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.26                                                                              $100.26
LEE, KYUNGHEE
2664 SAN JOAQUIN HILLS RD
CORONA DEL MAR, CA 92625                     15027    9/17/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Lee, Lana
435 W. 20th Ave.
San Mateo, CA 94403                          11003     9/8/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Lee, Leana
969 Asilomar Terrace #4
Sunnyvale, CA 94086                          13259    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $57.75                                                                            $57.75
Lee, Leon
1978 Beverly Dr
Pasadena, CA 91104                            7251     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Lee, Lester
7643 Normal Ave Apt C
La Mesa, CA 91941                             3929    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $5.45                                                                             $5.45


                                                                                     Page 878 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 438 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lee, Linda
6307 SW Orchid Dr.
Portland, OR 97219                           22408    10/1/2020        24 Hour Fitness USA, Inc.                $4,435.00                                                                           $4,435.00
Lee, Lucinda
3421 Oarfish Lane
Oxnard, , CA 93035                            5254     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Lynda Beth
1578 Beechwood Circle
Taylorsville, UT 84123                       25944    10/26/2020    24 Hour Fitness Worldwide, Inc.                 $84.73                                                                             $84.73
Lee, Lynne
133 Camden Ln
Hercules, CA 94547                            6495     9/1/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Lee, Macson
13010 SW Caspian Ct.
Beaverton, OR 97008                           3107    8/11/2020        24 Hour Fitness USA, Inc.                $1,608.00                                                                           $1,608.00
Lee, Margaret H
3308 Egerer Place
Fullerton, CA 92835                          17569    9/28/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Lee, Marlin
2088 Woolner Ave
Fairfield, CA 94533                          16921    9/24/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
LEE, MARYLU
7337 SOUTH YARROW WAY
LITTLETON, CO 80128                          23467    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Lee, May
830 Arguello Dr.
San Leandro, CA 94578                        17912    9/24/2020    24 Hour Fitness United States, Inc.                             $0.00            $0.00          $400.00                            $400.00
Lee, Michael
159 Cedar Ln
Santa Barbara, CA 93108                      19062    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Michael
9001 Sinclair Ave.
Westminster, CA 92683                        15154    9/19/2020     24 Hour Fitness Worldwide, Inc.              $451.91                                                                              $451.91
Lee, Michelle
1390 Clementine Way
Fullerton, CA 92833                          12210    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Min
12609 Ondara Dr.
Austin, TX 78739                             17666    9/26/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Lee, Ming
5640 N Gladys Avenue, Apt G
San Gabriel, CA 91776                         9157     9/5/2020     24 Hour Fitness Worldwide, Inc.              $186.00                                                                              $186.00
Lee, Ming
675 Blinn Court 3167
Los Altos, CA 94024                          25220    10/10/2020    24 Hour Fitness Worldwide, Inc.                                             $2,059.00                                           $2,059.00
Lee, Minji
910 Del Dios Rd Apt 115
Escondido, CA 92029                           7934     9/3/2020     24 Hour Fitness Worldwide, Inc.              $530.13                                                                              $530.13




                                                                                        Page 879 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 439 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
LEE, MINJOO
2950 Merced Street, Suite 102-D
San Leandro, CA 94577                         6954     9/2/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Lee, Moosook
18428 S Denker Ave
Gardena, CA 90248                            17162    9/24/2020     24 Hour Fitness Worldwide, Inc.              $470.84                                                                              $470.84
Lee, Myung Hee
7 basilica pl
Ladera Ranch, CA 92694                        7248     9/3/2020        24 Hour Fitness USA, Inc.                 $107.50                                                                              $107.50
Lee, Nancy
1901 E. Amar Road, Unit 139
West Covina, CA 91792                         4017    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $79.00                                                                             $79.00
Lee, Nancy
717 W Orange Avenue
South San Francisco , CA 94080                6583     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Norman
1098 Boyle St
Union City, CA 94587                         19861    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Lee, Norman
7445 NE Shaleen
Hillsboro, OR 97124                          22597    10/1/2020        24 Hour Fitness USA, Inc.                 $429.00                                                                              $429.00
Lee, Patricia
10 N Marguerita Ave Apt A
Alhambra, CA 91801                            6090     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Lee, Patricia
309 Stamper Circle
Suisun City, CA 94585                         983      7/3/2020     24 Hour Fitness Worldwide, Inc.                             $1,541.00                                                           $1,541.00
Lee, Patrick
823 Edgemar Ave
Pacifica, CA 94044                           15859    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                $99.00                                              $99.00
Lee, Paul
3968 Grandview Dr.
Brea, CA 92823                               11203     9/8/2020    24 Hour Fitness United States, Inc.              $66.67                                                                             $66.67
Lee, Ph. D., Patricia
309 Stamper Circle
Suisun City, CA 94585                         2437    7/27/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Lee, Ping
212 Steeplechase Dr.
Irving, TX 75062                             10101     9/8/2020     24 Hour Fitness Worldwide, Inc.              $182.93                                                                              $182.93
Lee, Robert
3008 Sorrelwood Dr
San Ramon, CA 94582                          11190     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Lee, Robert
5525 Cajon Ave
Buena Park, CA 90621                          5025    8/30/2020          24 San Francisco LLC                    $700.00                                                                              $700.00
Lee, Ronald K.
55 Japala Ct.
Fremont, CA 94539                            24496    10/2/2020     24 Hour Fitness Worldwide, Inc.              $581.88                                                                              $581.88




                                                                                        Page 880 of 1763
                                                        Case 20-11568-KBO          Doc 72-1        Filed 04/19/21     Page 440 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lee, Rosa Luy
1945 Benton Lane
Novato, CA 94945                             11030     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $215.00                            $215.00
Lee, Rose Songwei
1338 Arleen Ave
Sunnyvale, CA 94087                           9211     9/5/2020     24 Hour Fitness Worldwide, Inc.              $108.36                                                                              $108.36
Lee, Rymenia
11804 Shadystone Terrace
Bowie, MD 20721                              16582    9/18/2020     24 Hour Fitness Worldwide, Inc.              $129.14                                                                              $129.14
Lee, Sabina
235 Lee Ave
San Francisco, CA 94112-2347                 15598    9/19/2020          24 San Francisco LLC                    $400.00                                                                              $400.00
LEE, SAMMY
2831 PROSPECT AVE
LA CRESCENTA, CA 91214                        7107     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Samuel
16195 NW Paisley Dr
Beaverton, OR 97006                          12033     9/9/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Lee, Sang Won
38 Walter Way
Buena Park, CA 90621                         16438    9/23/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Lee, Sang
333 Andover Dr
Apt 128
Burbank, CA 91504                            15439    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
Lee, Sangeun
17800 Colima Rd Apt 86
Rowland Heights, CA 91748                    21284    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $52.55                                                                             $52.55
Lee, Sean
4791 Karen Ann Ln.
Irvine, CA 92604                              8421     9/4/2020    24 Hour Fitness United States, Inc.           $214.99                                                                              $214.99
LEE, SEONGMIN
811 SYCAMORE DRIVE
PALO ALTO, CA 94303                          18289    9/26/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lee, Seth
2735 Scottsdale Rd
Reno, NV 89512                                186     6/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee, Seung Yeoun
1624 Edmonton Ave
Sunnyvale, CA 94087                           8048     9/3/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Lee, Soo & Hyun
4089 Creamery Way
Roseville, CA 95747                           8296     9/4/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Lee, Sook
17813 E Maplewood Cir.
Aurora, CO 80016                             18981    9/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lee, Steve
11840 Jackson Street Apt 204
Cerritos, CA 90703                           15153    9/19/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00


                                                                                        Page 881 of 1763
                                                        Case 20-11568-KBO        Doc 72-1         Filed 04/19/21     Page 441 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lee, Stewart
1285 Rexford Ave
Pasadena, CA 91107                           18445    9/27/2020    24 Hour Fitness Worldwide, Inc.            $3,600.00                                                                           $3,600.00
Lee, Suk
17785 W. 59th Dr.
Golden, CO 80403                             21476    10/1/2020    24 Hour Fitness Worldwide, Inc.             $288.00                                                                              $288.00
Lee, Sung Boon
3143 Knowland Ave
Oakland, CA 94619                            23150    10/5/2020         24 San Francisco LLC                   $168.00                                                                              $168.00
Lee, Susan
1243 Greycrest Pl
Diamond Bar, CA 91765                         5180     9/1/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Lee, Taehun
                                              4723    8/30/2020       24 Hour Fitness USA, Inc.                    $96.33                                                                            $96.33
Lee, Thomas
6050 Canterbury Drive
Apt F224
Culver City, CA 90230                        16786    9/21/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Lee, Timothy
18838 Aldridge Place
Rowland Heights, CA 91748                    14892    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $83.33                                                                            $83.33
Lee, Tony
5473 EL ONTONO WAY
SAN DIEGO, CA 92121                          23474    10/2/2020    24 Hour Fitness Worldwide, Inc.             $554.15                                                                              $554.15
Lee, Tracy
21806 Amarillo Court
Carson, CA 90745                             18555    9/27/2020       24 Hour Fitness USA, Inc.                $554.14                                                                              $554.14
Lee, Vang Sandy
8086 Ryland Dr.
El Dorado Hills, CA 95762                    26560    11/20/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Lee, Vicky
425 Amber Drive
Suisun City, CA 94585                        15569    9/19/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Lee, Vicquie
8150 Warren Ct.
Granite Bay, CA 95746                        22650    10/2/2020    24 Hour Fitness Worldwide, Inc.             $135.00                                                                              $135.00
Lee, Vincent
55 Rutgers Street #11E
New York, NY 10002                            918      7/2/2020           24 New York LLC                      $750.00                                                                              $750.00
Lee, Way J
8577 Jaytee Way
Fair Oaks, CA 95628                          11168     9/8/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Lee, Wilbert
13360 Old Oak Way
Saratoga, CA 95070                           11440    9/10/2020       24 Hour Fitness USA, Inc.               $3,600.00                                                                           $3,600.00
Lee, William
8017 Divernon Ave.
Las Vegas, NV 89149                          18369    9/26/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00




                                                                                     Page 882 of 1763
